Case 20-10343-LSS   Doc 6214-2   Filed 09/15/21   Page 1 of 405




                         Exhibit 2

  Redline of the Fifth Amended Disclosure Statement against
          the Fourth Amended Disclosure Statement
               Case 20-10343-LSS               Doc 6214-2         Filed 09/15/21         Page 2 of 405




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                         Chapter 11

    BOY SCOUTS OF AMERICA AND                                      Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                   (Jointly Administered)
                               Debtors.


      AMENDED DISCLOSURE STATEMENT FOR THE FOURTHFIFTH AMENDED
      CHAPTER 11 PLAN OF REORGANIZATION FOR BOY SCOUTS OF AMERICA
                          AND DELAWARE BSA, LLC


WHITE & CASE LLP                                                MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Jessica C. Lauria (admitted pro hac vice)                       Derek C. Abbott (No. 3376)
1221 Avenue of the Americas                                     Andrew R. Remming (No. 5120)
New York, New York 10020                                        Paige N. Topper (No. 6470)
Telephone: (212) 819-8200                                       1201 North Market Street, 16th Floor
Email: jessica.lauria@whitecase.com                             P.O. Box 1347
                                                                Wilmington, Delaware 19899-1347
– and –
                                                                Telephone: (302) 658-9200
    WHITE & CASE LLP                                            Email: dabbott@morrisnichols.com
    Michael C. Andolina (admitted pro hac vice)                         aremming@morrisnichols.com
    Matthew E. Linder (admitted pro hac vice)                           ptopper@morrisnichols.com
    Laura E. Baccash (admitted pro hac vice)
    Blair M. Warner (admitted pro hac vice)
    111 South Wacker Drive
    Chicago, Illinois 60606
    Telephone: (312) 881-5400
    Email: mandolina@whitecase.com
            mlinder@whitecase.com
            laura.baccash@whitecase.com
            blair.warner@whitecase.com

Attorneys for the Debtors and Debtors in Possession

Dated: July 2September 15, 2021



1     The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
      number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The Debtors’ mailing address is
      1325 West Walnut Hill Lane, Irving, Texas 75038.
       Case 20-10343-LSS      Doc 6214-2     Filed 09/15/21    Page 3 of 405




    Wilmington, Delaware

THIS DISCLOSURE STATEMENT HAS NOT BEEN APPROVED BY THE
BANKRUPTCY COURT. ACCEPTANCES OR REJECTIONS OF THE PLAN MAY
NOT BE SOLICITED UNTIL THE BANKRUPTCY COURT APPROVES THIS
DISCLOSURE STATEMENT. ACCORDINGLY, THIS IS NOT A SOLICITATION OF
A VOTE TO ACCEPT OR REJECT THE PLAN. THIS DISCLOSURE STATEMENT
MAY BE REVISED TO REFLECT DEVELOPMENTS THAT OCCUR AFTER THE
DATE HEREOF BUT PRIOR TO THE BANKRUPTCY COURT’S APPROVAL OF
THIS DISCLOSURE STATEMENT.



                    [Remainder of Page Intentionally Left Blank]
         Case 20-10343-LSS         Doc 6214-2       Filed 09/15/21    Page 4 of 405




                                  TABLE OF CONTENTS

                                                                                           Page

ARTICLE I. IMPORTANT DATES                                                                   1
ARTICLE II. INTRODUCTION                                                                     5
A.    Background                                                                             5
B.    The BSA                                                                               78
C.    Voting and Confirmation                                                               79
D.    Settlements and Resolutions                                                          910
E.    Treatment of Chartered Organizations Under the Plan                                   16
EF.   Timeline                                                                            1419
FG.   The Channeling Injunction                                                           1620
GH.   Summary and Description of Classes and Treatment                                    1722
HI.   The Settlement Trust                                                                2329
IJ.   Further Information Regarding Non-Abuse Litigation Claims                           2330
JK.   Description of Certain Insurance Provisions of the Plan                             2531
KL.   Modification and Amendments                                                         2532
ARTICLE III. ORGANIZATION OVERVIEW AND CORPORATE HISTORY                                  2633
A.    Organization Overview                                                               2633
B.    Corporate Structure                                                                 3440
C.    Revenue Sources and Assets                                                          3643
D.    Prepetition Capital Structure                                                       3945
E.    Local Councils and Chartered Organizations                                          4350
F.    Insurance Coverage for Abuse Claims                                                 4450
ARTICLE IV. EVENTS LEADING TO THE CHAPTER 11 CASES                                        5360
A.    The BSA’s Prepetition Global Resolution Efforts and Prepetition Claims Against
      the BSA                                                                        5360
B.    The Impact of Statutes-of-Limitation Changes on Claims against the BSA and
      Non-Debtor Stakeholders                                                        5462
ARTICLE V. THE CHAPTER 11 CASES                                                           5563
A.    Commencement of the Cases and First Day Relief                                      5563
B.    Procedural Motions                                                                  5664
C.    Critical Vendors and Shared Services                                                5764
D.    Retention of Chapter 11 Professionals                                               5764
E.    Appointment of Fee Examiner                                                         5865
F.    Appointment of Statutory Committees, Ad Hoc Committee, and Future
      Claimants’ Representative                                                           5866
G.    Filing of Schedules of Assets and Liabilities and Statements of Financial Affairs   6068
H.    Exclusivity                                                                         6168
I.    Removal                                                                             6169
J.    Preliminary Injunction                                                              6269
K.    Mediation                                                                           6471


                                                i
        Case 20-10343-LSS        Doc 6214-2       Filed 09/15/21   Page 5 of 405




L.   Evaluation of Estate Assets                                                     6673
M.   Bar Dates and Body of Claims                                                    6774
N.   Description of Abuse Claims and the Valuation of Abuse Claims                   7279
O.   Assumption and Rejection of Unexpired Leases and Executory Contracts            7784
P.   Stay Relief Matters                                                             7885
Q.   Other Litigation                                                                7986
R.   Material Settlements and Resolutions                                            8493
S.   TCC / FCR Joint Standing Motion                                                94105
T.   Other Relevant Filings & Hearings                                              94106
ARTICLE VI. OVERVIEW OF THE PLAN                                                    96107
A.   General                                                                        96107
B.   Distributions                                                                  96107
C.   Treatment of Unclassified Claims                                               96108
D.   Classification of Claims and Interests Summary                                 99110
E.   Treatment of Claims and Interests                                             102114
F.   Elimination of Vacant Classes                                                 110122
G.   Cramdown                                                                      110123
H.   Means for Implementation of the Plan                                          110123
I.   Vesting of Assets in the Reorganized BSA                                      126141
J.   Retention of Certain Causes of Action                                         127141
K.   Compensation and Benefits Programs                                            127142
L.   Restoration Plan and Deferred Compensation Plan                               127142
M.   Workers’ Compensation Programs                                                128142
N.   Treatment of Executory Contracts and Unexpired Leases                         128143
O.   Provisions Governing Distributions                                            133148
P.   Procedures for Resolving Contingent, Unliquidated, and Disputed Claims        137152
Q.   Discharges, Channeling Injunction, Releases, Exculpations and Injunctions;
     Survival of Indemnification and Exculpation Obligations                       140155
R.   Reservation of Rights                                                         151167
S.   Disallowed Claims                                                             151167
T.   No Successor Liability                                                        151167
U.   Indemnities                                                                   151167
V.   The Official Committees and the Future Claimants’ Representative              152168
W.   Retention of Jurisdiction                                                     153169
X.   Miscellaneous Provisions                                                      157173
ARTICLE VII. THE SETTLEMENT TRUST AND TRUST DISTRIBUTION
     PROCEDURES                                                                    161178
A.   The Settlement Trust                                                          161178
B.   Trust Distribution Procedures                                                 171192
ARTICLE VIII. SOLICITATION PROCEDURES AND REQUIREMENTS                             199218
A.   Voting Summary and Deadline                                                   199218
B.   Solicitation Procedures                                                       201220
C.   Classes Entitled to Vote on the Plan                                          205224


                                             ii
        Case 20-10343-LSS        Doc 6214-2        Filed 09/15/21   Page 6 of 405




D.   Certain Factors to Be Considered Prior to Voting                               208227
ARTICLE IX. CONFIRMATION PROCEDURES                                                 209228
A.   Hearing on Plan Confirmation                                                   209228
B.   Requirements for Confirmation of the Plan                                      210228
C.   Acceptance by an Impaired Class                                                210229
D.   Best Interests of Creditors / Liquidation Analysis                             211229
E.   Feasibility                                                                    215234
F.   Conditions Precedent to Confirmation of the Plan                               215234
G.   Conditions Precedent to the Effective Date                                     217237
H.   Waiver of Conditions Precedent                                                 219238
I.   Substantial Consummation of the Plan                                           219238
J.   Vacatur of Confirmation Order; Non-Occurrence of Effective Date                219239
ARTICLE X. RISK FACTORS                                                             219239
A.   Risks Relating to the Debtors’ Operations, Financial Condition, and Certain
     Bankruptcy Law Considerations                                                  220239
B.   Additional Factors                                                             231254
ARTICLE XI. CERTAIN UNITED STATES FEDERAL INCOME TAX
     CONSEQUENCES OF THE PLAN                                                       232255
A.   The Settlement Trust                                                           233256
B.   Holders of Claims                                                              234256
C.   Holders that are Non-United States Persons                                     236258
ARTICLE XII. CONCLUSION AND RECOMMENDATION                                          236258




                                             iii
       Case 20-10343-LSS        Doc 6214-2      Filed 09/15/21   Page 7 of 405




                                     Table of Exhibits

EXHIBIT A   Plan of Reorganization

EXHIBIT B   Restructuring Support AgreementLocal Council Form of Letter of Intent

EXHIBIT C   Expected Local Council ContributionsSettlement Trust Contribution

EXHIBIT D   Liquidation Analysis

  EXHIBIT D-1     Individual Local Council Balance Sheets

  EXHIBIT D-2     Local Council Property Value Information

EXHIBIT E   Financial Projections Analysis

  EXHIBIT E-1     Retained Property List

EXHIBIT F   Abuse Claims List Composite
               Case 20-10343-LSS                 Doc 6214-2            Filed 09/15/21       Page 8 of 405




                                      ARTICLE I. IMPORTANT DATES2 3

    Event4                                                                               Date
    Disclosure      Statement                     Objection          July 13September 21, 2021 at 4:00 p.m10:00
    DeadlineHearing                                                      a.m. (Eastern Time)5

    Disclosure Statement Hearing                                     July 20, 2021

    Voting Record Date                                               July 20September 21, 2021

    Deadline to Mail Solicitation Packages and                       [July 28October 4], 2021
    Related Notices

    Rule 3018(a) Motion Deadline                                     [August 13October 19], 2021

    Deadline to File Plan Supplement                                 [August 20November 2], 2021

    Voting Resolution Event Deadline                                 [September 3November 16], 2021 or as
                                                                     otherwise ordered by the Bankruptcy Court
    Voting Deadline                                                  [September 3],November 16], 2021

    Preliminary Voting Report Deadline                               [September 8],November 19], 2021

    Plan Objection Deadline                                          [September 14],November 23], 2021

    Final Voting Report Deadline                                     [September 17],November 30], 2021

    Confirmation Brief/Reply Deadline                                [September 22],December 2], 2021

    Confirmation Hearing                                             [September 27December 9], 20215 at 10:00
                                                                        a.m. (Eastern Time)6




2     Certain of these proposed dates are subject to the Bankruptcy Court’s availability.
3     The Debtors filed a motion to establish a timeline and protocol for discovery related to confirmation of the Plan. The
      dates requested in such motion, as may be amended, shall thereafter be incorporated herein.
4     Capitalized terms used in this summary of “Important Dates” and not otherwise defined herein or in the Plan shall have
      the meaning ascribed to them in the Solicitation Procedures Motion (as defined below).
5     The Disclosure Statement hearing shall be continued to the extent necessary on September 22, September 23, and
      September 24, 2021.
5     The Confirmation Hearing is being proposed to be held on September 27, 2021 at 10:00 a.m. (Eastern Time) and shall be
      continued to the extent necessary on September 28, September 29, September 30, and October 1, 2021 at 10:00 a.m.
      (Eastern Time).
6     The Confirmation Hearing is being proposed to be held on [December 9], 2021 at 10:00 a.m. (Eastern Time) and shall be
      continued to the extent necessary on [December 10, December 13, December 14, and December 15], 2021 at 10:00 a.m.
      (Eastern Time).


                                                                 1
       Case 20-10343-LSS   Doc 6214-2   Filed 09/15/21   Page 9 of 405




                              DISCLAIMER

     THE INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT IS
INCLUDED HEREIN FOR PURPOSES OF SOLICITING VOTES TO ACCEPT, AND
OBTAINING CONFIRMATION OF, THE PLAN AND MAY NOT BE RELIED UPON FOR
ANY OTHER PURPOSE.

     ALL CREDITORS ARE ENCOURAGED TO READ THIS DISCLOSURE
STATEMENT AND ITS ATTACHED EXHIBITS, INCLUDING THE PLAN, IN THEIR
ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THE PLAN. PLAN SUMMARIES
AND STATEMENTS MADE IN THIS DISCLOSURE STATEMENT ARE QUALIFIED IN
THEIR ENTIRETY BY REFERENCE TO THE PLAN, THE EXHIBITS AND SCHEDULES
ATTACHED TO THE PLAN, AND DOCUMENTS INCLUDED IN THE PLAN
SUPPLEMENT, WHICH CONTROL OVER THE DISCLOSURE STATEMENT IN THE
EVENT OF ANY INCONSISTENCY OR INCOMPLETENESS. THE STATEMENTS
CONTAINED IN THIS DISCLOSURE STATEMENT ARE MADE ONLY AS OF THE
DATE OF THIS DISCLOSURE STATEMENT, AND THERE CAN BE NO ASSURANCE
THAT THE STATEMENTS CONTAINED HEREIN WILL BE CORRECT AT ANY TIME
AFTER THIS DATE. ALTHOUGH THE DEBTORS MAY SUBSEQUENTLY UPDATE
THE INFORMATION IN THIS DISCLOSURE STATEMENT, THE DEBTORS HAVE NO
AFFIRMATIVE DUTY TO DO SO, EXCEPT AS OTHERWISE PROVIDED IN THE PLAN,
BY ORDER OF THE BANKRUPTCY COURT OR IN ACCORDANCE WITH APPLICABLE
LAW.

     ANY STATEMENTS IN THIS DISCLOSURE STATEMENT CONCERNING THE
PROVISIONS OF ANY DOCUMENT ARE NOT NECESSARILY COMPLETE, AND IN
EACH INSTANCE REFERENCE IS MADE TO SUCH DOCUMENT FOR THE FULL TEXT
THEREOF.

     THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE
WITH SECTION 1125 OF THE BANKRUPTCY CODE AND RULE 3016 OF THE
BANKRUPTCY RULES AND NOT NECESSARILY IN ACCORDANCE WITH FEDERAL
OR STATE SECURITIES LAWS OR OTHER NON-BANKRUPTCY LAW.

     PERSONS OR ENTITIES TRADING IN OR OTHERWISE PURCHASING,
SELLING, OR TRANSFERRING CLAIMS AGAINST THE DEBTORS SHOULD
EVALUATE THIS DISCLOSURE STATEMENT AND THE PLAN IN LIGHT OF THE
PURPOSE FOR WHICH THEY WERE PREPARED.

     THIS DISCLOSURE STATEMENT AND ANY DOCUMENTS APPROVED AS A
PART OF THE SOLICITATION PACKAGE ARE THE ONLY DOCUMENTS TO BE USED
IN CONNECTION WITH THE SOLICITATION OF VOTES ON THE PLAN. NO
SOLICITATION OF VOTES MAY BE MADE UNTIL THE BANKRUPTCY COURT HAS
APPROVED THIS DISCLOSURE STATEMENT AND THE DEBTORS HAVE
DISTRIBUTED THIS DISCLOSURE STATEMENT IN ACCORDANCE WITH THE
SOLICITATION PROCEDURES.     NO PERSON HAS BEEN AUTHORIZED TO


                                    2
       Case 20-10343-LSS   Doc 6214-2   Filed 09/15/21   Page 10 of 405




DISTRIBUTE ANY INFORMATION CONCERNING THE PLAN OTHER THAN THE
INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT AND ANY
ACCOMPANYING DOCUMENTS.

     THE DEBTORS’ MANAGEMENT, WITH THE ASSISTANCE OF THE DEBTORS’
FINANCIAL ADVISORS, PREPARED THE FINANCIAL PROJECTIONS APPENDED TO
THIS DISCLOSURE STATEMENT. ALTHOUGH THE DEBTORS HAVE PRESENTED
THESE PROJECTIONS WITH NUMERICAL SPECIFICITY, THEY HAVE NECESSARILY
BASED THE PROJECTIONS ON A VARIETY OF ESTIMATES AND ASSUMPTIONS
THAT, ALTHOUGH CONSIDERED REASONABLE BY SENIOR LEADERSHIP OF THE
DEBTORS AT THE TIME OF PREPARATION, MAY NOT BE REALIZED, AND ARE
INHERENTLY SUBJECT TO SIGNIFICANT OPERATIONAL, ECONOMIC, AND
FINANCIAL UNCERTAINTIES AND CONTINGENCIES, MANY OF WHICH WILL BE
BEYOND THE DEBTORS’ OR REORGANIZED BSA’S CONTROL. THE DEBTORS
CAUTION THAT THEY CANNOT MAKE ANY REPRESENTATIONS AS TO THE
ACCURACY OF THESE PROJECTIONS OR TO THE DEBTORS’ OR REORGANIZED
BSA’S ABILITY TO ACHIEVE THE PROJECTED RESULTS. SOME ASSUMPTIONS
INEVITABLY WILL NOT MATERIALIZE. FURTHER, EVENTS AND CIRCUMSTANCES
OCCURRING SUBSEQUENT TO THE DATE ON WHICH THESE PROJECTIONS WERE
PREPARED MAY DIFFER FROM ANY ASSUMED FACTS AND CIRCUMSTANCES.
ALTERNATIVELY, ANY EVENTS AND CIRCUMSTANCES THAT COME TO PASS
MAY WELL HAVE BEEN UNANTICIPATED, AND THUS MAY AFFECT FINANCIAL
RESULTS IN A MATERIALLY ADVERSE OR MATERIALLY BENEFICIAL MANNER.
THE PROJECTIONS, THEREFORE, MAY NOT BE RELIED UPON AS A GUARANTY OR
OTHER ASSURANCE OF THE ACTUAL RESULTS THAT WILL OCCUR.

     CERTAIN OF THE INFORMATION CONTAINED IN THIS DISCLOSURE
STATEMENT IS BY ITS NATURE FORWARD LOOKING AND CONTAINS ESTIMATES,
ASSUMPTIONS, AND PROJECTIONS THAT MAY BE MATERIALLY DIFFERENT FROM
ACTUAL FUTURE RESULTS. THE WORDS “BELIEVE,” “MAY,” “WILL,” “ESTIMATE,”
“CONTINUE,” “ANTICIPATE,” “INTEND,” “EXPECT,” AND SIMILAR EXPRESSIONS
IDENTIFY THESE FORWARD-LOOKING STATEMENTS. THESE FORWARD-LOOKING
STATEMENTS ARE SUBJECT TO A NUMBER OF RISKS, UNCERTAINTIES, AND
ASSUMPTIONS, INCLUDING THOSE DESCRIBED IN ARTICLE X, “RISK FACTORS.”
IN LIGHT OF THESE RISKS AND UNCERTAINTIES, THE FORWARD-LOOKING
EVENTS AND CIRCUMSTANCES DISCUSSED IN THIS DISCLOSURE STATEMENT
MAY NOT OCCUR, AND ACTUAL RESULTS COULD DIFFER MATERIALLY FROM
THOSE ANTICIPATED IN THE FORWARD-LOOKING STATEMENTS. THE DEBTORS
AND THE REORGANIZED BSA DO NOT UNDERTAKE ANY OBLIGATION TO
PUBLICLY UPDATE OR REVISE ANY FORWARD- LOOKING STATEMENTS,
WHETHER AS A RESULT OF NEW INFORMATION, FUTURE EVENTS, OR
OTHERWISE.

     EXCEPT WHERE SPECIFICALLY NOTED, THE FINANCIAL INFORMATION
CONTAINED IN THIS DISCLOSURE STATEMENT HAS NOT BEEN AUDITED BY A
CERTIFIED PUBLIC ACCOUNTANT AND HAS NOT BEEN PREPARED IN


                                    3
       Case 20-10343-LSS   Doc 6214-2   Filed 09/15/21   Page 11 of 405




ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES. THE
HISTORICAL INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT HAS
BEEN OBTAINED FROM SUCH REPORTS AND OTHER SOURCES OF INFORMATION
AS ARE AVAILABLE TO THE DEBTORS.

     AS TO CONTESTED MATTERS, ADVERSARY PROCEEDINGS, AND OTHER
ACTIONS OR THREATENED ACTIONS, THIS DISCLOSURE STATEMENT SHALL NOT
CONSTITUTE OR BE CONSTRUED AS AN ADMISSION OF ANY FACT OR LIABILITY,
STIPULATION OR WAIVER, BUT RATHER AS A STATEMENT MADE IN
FURTHERANCE OF A SETTLEMENT OF SUCH CONTESTED MATTERS, ADVERSARY
PROCEEDINGS, AND OTHER ACTIONS OR THREATENED ACTIONS.           THIS
DISCLOSURE STATEMENT WILL NOT BE ADMISSIBLE IN ANY NON-BANKRUPTCY
PROCEEDING, NOR SHALL THIS DISCLOSURE STATEMENT BE CONSTRUED TO BE
CONCLUSIVE ADVICE ON THE TAX OR OTHER LEGAL EFFECTS OF THE PLAN AS
TO HOLDERS OF CLAIMS AGAINST, OR INTERESTS IN, THE DEBTORS OR
REORGANIZED BSA. THE DEBTORS DO NOT REPRESENT OR WARRANT THAT THE
INFORMATION CONTAINED HEREIN OR ATTACHED HERETO IS WITHOUT ANY
MATERIAL INACCURACY OR OMISSION.




                                    4
              Case 20-10343-LSS                Doc 6214-2          Filed 09/15/21          Page 12 of 405




                                         ARTICLE II. INTRODUCTION

A.        Background

        This Disclosure Statement is being furnished by the Debtors in connection with the
FourthFifth Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and
Delaware BSA, LLC (as such may be amended, altered, modified or supplemented from time to
time, the “Plan”),67 dated July 2September 15, 2021, pursuant to section 1125 of the Bankruptcy
Code, and in connection with the solicitation of votes to accept or reject the Plan.

        The Plan described in this Disclosure Statement represents resolutions with, and isis
proposed by the Debtors and supported by, every single official and major creditor constituency
in these Chapter 11 Cases, including the Future Claimants’ Representative, the Tort Claimants’
Committee, the Creditors’ Committee, the Coalition, and the Ad Hoc Committee78 (collectively,
the “Supporting Parties”).8 The Plan further incorporates settlements with JPM, Hartford, and
TCJC.

       Since the outset of these cases, the Debtors have advocated for a global resolution of
Scouting-related sexual abuse claims that would comprehensively address liabilities of the
Debtors and the many non-debtor Local Councils and Chartered Organizations that administer
and carry out Scouting programming nationwide.9 Negotiations increased in intensity during
2021 and have occurred in the context of informal negotiations, countless hours of formal
telephonic and video mediation sessions, and formal in-person mediation with the support of
three Mediators appointed by the Bankruptcy Court.109 The Debtors reachedentered into a
settlement with the Creditors’ Committee and JPM in the beginning of March. March 2021. The
Debtors also entered into a settlement with Hartford (the “Initial Hartford Settlement




67    Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Plan.
78    The Ad Hoc Committee of Local Councils is comprised of eight representative Local Councils (as defined in the Plan, the
      “Ad Hoc Committee”).
8     As described in the motion to approve the Restructuring Support Agreement filed on July 1, 2021 at Docket No. 5466 and
      in the First Mediators’ Report filed on March 21, 2021 at Docket No. 2292, respectively, the Debtors and the other
      Supporting Parties have reached agreements in principle on the terms described therein, which the Debtors have
      incorporated into the Plan. Although the settlements memorialized in the Restructuring Support Agreement and the JPM /
      Creditors’ Committee Term Sheet have been finalized, the settlements remain subject to definitive documentation in all
      respects. Each of the other Supporting Parties and JPM is continuing to review the Plan Documents, including the Plan
      and the Disclosure Statement, and each of their respective rights are reserved with respect to the Plan Documents,
      including the Disclosure Statement, including to ensure that the Plan, the Disclosure Statement and other Plan
      Documents appropriately implement the terms and conditions of the settlements in the Restructuring Support Agreement
      and the JPM / Creditors’ Committee Term Sheet.
9     See Article V.K herein for a further discussion on mediation throughout these Chapter 11 Cases, the Mediators, and the
      mediation parties.
109   In addition to numerous telephonic and video sessions, formal in-person mediation sessions were held on (i) March
      30–April 1, 2021 in Miami; (ii) May 4-6, May 26–27, and June 7–10, 2021 in New York City; and (iii) June 2–3, 2021 in
      Chicago; (iii) June 29–30, 2021 in Los Angeles; and (iv) May 4–6, May 26–27, June 7–10, August 3–5, August 18–24,
      September 1, and September 9–10, 2021 in New York City. See Article V.K herein for a further discussion on mediation
      throughout these Chapter 11 Cases, the Mediators, and the mediation parties.


                                                               5
             Case 20-10343-LSS               Doc 6214-2          Filed 09/15/21          Page 13 of 405




Agreement”) in April 2021.10 Thereafter, negotiations continued with the other mediation
parties. At the most recent in-person mediationIn those sessions, the Debtors made substantial
progress toward a consensual plan of reorganization that would garner the support of the
Supporting Plaintiff Representatives and which culminated in the Restructuring Support
Agreement.       This Disclosure Statement describes the Plan that reflects those
settlements.representatives of a majority of holders of Abuse Claims.

        On July 1, 2021, the Debtors entered into a restructuring support agreement, attached
hereto as Exhibit B [D.I. 5466, 5813. 5868] (together with all exhibits, including the term sheet
attached thereto and as may be amended or modified from time to time in accordance with the
terms thereof, the “Restructuring Support Agreement”),11 with the Future Claimants’
Representative, the Tort Claimants’ Committee, the Coalition, and the State Court Counsel
(together, the “Supporting Plaintiff Representatives”) ,12 as well as the Ad Hoc Committee (and
together with the Debtors and the Supporting Plaintiff Representatives, the “RSA Supporting
Parties”), and concurrently filed a motion to approve the Restructuring Support Agreement (the
“RSA Motion”). The Restructuring Support Agreement providesprovided for a plan of
reorganization that willwould deliver global resolution in these Chapter 11 Cases. Accordingly,,
and the representatives of approximately 60,00070,000 holders of Abuse Claims now support the
Plan. Thesupported the plan as set forth in the term sheet attached to the Restructuring Support
Agreement builds on the settlements previously reached with the Creditors’ Committee and JPM.

        Under the terms of the plan of reorganization contemplated by the Restructuring Support
Agreement, the incorporation of any settlement with Hartford was required to be on terms and
conditions acceptable to the Debtors and the RSA Supporting Parties. The terms and conditions
of the Initial Hartford Settlement Agreement were not acceptable to the RSA Supporting Parties
and were required to be removed from the plan of reorganization. To comply with the
Restructuring Support Agreement, the Debtors sought a determination from the Bankruptcy
Court that they had no obligations under the Initial Hartford Settlement Agreement.

        After holding a hearing on the RSA Motion on August 12, 13, and 16, the Bankruptcy
Court issued a bench ruling on August 19, 2021. The Bankruptcy Court ruled, among other
things, that the Debtors were authorized to enter into the Restructuring Support Agreement but




10   The Initial Hartford Settlement Agreement was announced on April 16, 2021 [D.I. 2624] and incorporated into a prior
     version of the Plan filed on May 16, 2021 [D.I. 4107].
11   Capitalized terms in this Article II.A not otherwise defined herein shall have the meanings ascribed to them in the
     Restructuring Support Agreement.
12   The Coalition was formed in connection with certain law firms (“State Court Counsel”) representing holders of Abuse
     Claims. These firms are: (i) Slater Slater Schulman LLP, (ii) ASK LLP, (iii) Andrews & Thornton, (iv) Levin Papantonio
     Thomas Mitchell Rafferty & Procter P.A., (v) Eisenberg, Rothweiler, Winkler, Eisenberg & Jeck, P.C., (vi) Junell &
     Associates PLLC, (vii) Reich & Binstock LLP, (viii) Marc J. Bern & Partners LLP, (ix) Krause & Kinsman Law Firm,
     (x) Bailey Cowan Heckaman PLLC, (xi) Babin Law, LLC, (xii) Jason J. Joy & Associates, PLLC, (xiii) Motley Rice
     LLC, (xiv) Weller Green Toups & Terrell LLP, (xv) Colter Legal PLLC, (xvi) Christina Pendleton & Associates PLLC,
     (xvii) Forman Law Offices, P.A., (xviii) Danziger & De Llano LLP, (xix) Swenson & Shelley PLLC, (xx) Cohen Hirsch
     LP (formerly Brooke F. Cohen Law, Hirsch Law Firm), (xxi) Damon J. Baldone PLC, (xxii) Cutter Law PC, (xxiii) The
     Robert Pahlke Law Group, (xxiv) Napoli Shkolnik PLLC, (xxv) Porter & Malouf, P.A, (xxvi) The Moody Law Firm, and
     (xxvii) Linville Johnson & Pahlke Law Group [D.I. 1997].


                                                             6
             Case 20-10343-LSS               Doc 6214-2          Filed 09/15/21         Page 14 of 405




refrained from ruling with respect to whether the Debtors have any obligation to seek approval of
the Initial Hartford Settlement Agreement.

        Without a clear path for removing the terms and conditions of the Initial Hartford
Settlement Agreement from the plan of reorganization, the Debtors and RSA Supporting Parties
continued to engage in mediated negotiations regarding the terms of a settlement with Hartford
that would be acceptable to representatives of holders of Direct Abuse Claims. On August 27,
2021, during those negotiations, the Restructuring Support Agreement expired in accordance
with its terms. The Debtors and the RSA Supporting Parties continued to mediate with various
parties in interest, including Insurance Companies and certain Chartered Organizations. After
further mediation, negotiations yielded an improved settlement with Hartford, supported by the
Debtors, the Future Claimants’ Representative, the Coalition and certain State Court Counsel,
and a settlement with TCJC.13

          On September 14, 2021, the Debtors filed the Sixth Mediators’ Report, which stated that
the Debtors, Hartford, the Future Claimants’ Representative, the Coalition, and the Ad Hoc
Committee had agreed in principle on settlement terms that will result in an additional $1.037
billion of cash contributions to the Settlement Trust, in addition to the contributions of up to
approximately $820 million that will be made by the Debtors and the Local Councils [D.I. 6210].
Specifically, such parties have agreed on: (1) as a result of negotiations led on behalf of Abuse
Survivors by the Coalition, the Future Claimants’ Representative, and their respective
professionals, the terms of a modified settlement with Hartford, with State Court Counsel
supporting and agreeing to be bound by such terms; and (2) a settlement with TCJC.14 The
modified Hartford settlement, memorialized in the term sheet attached to the Plan as Exhibit I-1
(the “Hartford Insurance Settlement Agreement”), supersedes and, upon the Effective Date,
renders the Initial Hartford Settlement Agreement void.15 In exchange for Hartford’s $787
million cash contribution to the Settlement Trust,16 Debtors will sell to Hartford, under the Plan,
all liability insurance policies issued by Hartford to the BSA as the first named insured, free and
clear of all interests in such policies. Hartford will be designated as a Settling Insurance
Company and a Protected Party under the Plan and, subject to Bankruptcy Court approval, will
receive the Hartford Administrative Expense Claim in the amount of $2 million, to be paid in
accordance with the terms of the Hartford Insurance Settlement Agreement. Notably, the
Hartford Settlement Contribution is not subject to reduction based on the terms of settlements
with other insurers.17 Moreover, in exchange for TCJC’s (1) $250 million cash contribution to



13   While the Tort Claimants’ Committee supported the plan of reorganization as described in the expired Restructuring
     Support Agreement, the material terms of which are incorporated into the Plan, the Tort Claimants’ Committee does not
     support the settlements with Hartford and TCJC.
14   The Hartford term sheet is attached as Exhibit A and TCJC term sheet is attached as Exhibit B to the Sixth Mediators’
     Report [D.I. 6210].
15   Under the Plan, Hartford would be granted an Allowed Administrative Expense Claim in the amount of $2 million
     relating to the Initial Hartford Settlement Agreement.
16   The modified Hartford Insurance Settlement Agreement provides for an increased cash contribution to the Settlement
     Trust of $137 million as compared to the Initial Hartford Settlement Agreement.
17   The Initial Hartford Settlement Agreement included a reduction provision based upon any future contribution amount
     from Century to the Settlement Trust.


                                                             7
          Case 20-10343-LSS         Doc 6214-2       Filed 09/15/21    Page 15 of 405




the Settlement Trust, (2) rights under applicable insurance policies owned by the Debtors and the
Local Councils, and (3) subordinate and/or waiver, release and expungement of TCJC’s claims
against the Debtors, TCJC will be designated as a Contributing Chartered Organization and
Protected Party under the Plan. As consideration for such contributions by Hartford and TCJC,
both parties will be entitled to the benefits of the Channeling Injunction and third-party releases
under the Plan with respect to Abuse Claims, subject to Bankruptcy Court approval.

        The      This Disclosure Statement describes the Plan, which implements the
resolutionsincorporates the material terms set forth in the expired Restructuring Support
Agreement and additionally incorporates the new settlements with Hartford and TCJC, as well as
the JPM / Creditors’ Committee Settlement,. The Plan allows the Debtors to achieve the dual
objectives that the Debtors set out to accomplish at the outset of these cases: (a) to timely and
equitably compensate survivors of Abuse in Scouting and (b) to ensure that the BSA emerges
from bankruptcy with the ability to continue its vital charitable mission.

     THE DEBTORS AND THE SUPPORTING PARTIES (INCLUDING
UNSECUREDTHE CREDITORS COMMITTEE, TORT CLAIMANTS’ COMMITTEE,
THE FUTURE CLAIMANTS’ REPRESENTATIVE, THE COALITION, AND THE AD
HOC COMMITTEE) ALL SUPPORT CONFIRMATION OF THE PLAN AND URGE
ALL HOLDERS OF CLAIMS ENTITLED TO VOTE ON THE PLAN TO VOTE TO
ACCEPT THE PLAN. THE DEBTORS AND THE SUPPORTING PARTIES ALL
BELIEVE THAT THE PLAN PROVIDES THE HIGHEST AND BEST RECOVERY
FOR ALL CREDITORS AND IS IN THE BEST INTERESTS OF THE DEBTORS’
ESTATES.

       The Plan provides the framework for global resolution of Abuse Claims against the
Debtors, Related Non-Debtor Entities, and Local Councils, as well as any Participating
Chartered Organizations and Contributing Chartered Organizations and Settling Insurance
Companies that may make contributions to the Settlement Trust for the benefit of survivors of
Abuse (collectively, “Abuse Survivors”). The Plan has been designed to maximize and expedite
recoveries to Abuse Survivors. The Debtors and the Supporting Parties strongly encourage all
holders of Claims in the Voting Classes, including Direct Abuse Claims, to vote in favor of the
Plan.

       By order dated [●], 2021, the Bankruptcy Court approved this Disclosure Statement in
accordance with section 1125 of the Bankruptcy Code and found that it contained “adequate
information” sufficient to enable a hypothetical investor of the relevant Class to make an
informed judgment about the Plan, and authorized its use in connection with the solicitation of
votes with respect to the Plan. Approval of this Disclosure Statement does not, however,
constitute a determination by the Bankruptcy Court as to the accuracy or completeness of
the information contained herein nor an endorsement by the Bankruptcy Court as to the
fairness or merits of the Plan. No solicitation of votes may be made except pursuant to this
Disclosure Statement and section 1125 of the Bankruptcy Code.

        A copy of the Plan is attached hereto as Exhibit A. The rules of interpretation set forth
in Article I.B of the Plan govern the interpretation of this Disclosure Statement. Please note


                                                 8
               Case 20-10343-LSS               Doc 6214-2         Filed 09/15/21   Page 16 of 405




that if any inconsistencies exist between this Disclosure Statement and the Plan, the Plan
shall govern in all respects.

B.           The BSA

         The BSA’s charitable mission is to prepare young men and women for life by instilling in
them the values of the Scout Oath and Law and encouraging them to be trustworthy, kind,
friendly and helpful. The BSA also trains young men and women in responsible citizenship,
character development, and self-reliance through participation in a wide range of outdoor
activities, educational programs, and, at older ages, career-oriented programs in partnership with
community organizations. Indeed, since its inception more than 110 years ago, more than 130
million young men and women have participated in the BSA’s youth programs, and at least 35
million adult volunteers have helped carry out the BSA’s mission.1218 Today, the BSA remains
one of the largest youth organizations in the United States and one of the largest Scouting
organizations in the world, with approximately 762,000 registered youth participants and
approximately 320,000 adult volunteers. The BSA’s alumni are legion among our nation’s
business, political, and cultural leaders. Their legacy is the creation and support of Scouting
units in virtually every corner of America and at U.S. military bases worldwide.

         The BSA welcomes all young men and women, regardless of gender, race, ethnic
background, sexual orientation, disability, or gender identification, who are willing to accept
Scouting’s values and meet the other requirements of membership. A Scout subscribes to the
following oath: “On my honor I will do my best to do my duty to God and my country and to
obey the Scout Law; to help other people at all times; to keep myself physically strong, mentally
awake, and morally straight.”1319 Scouts are expected to conduct themselves in accordance with
the Scout Law: to be “trustworthy, loyal, helpful, friendly, courteous, kind, obedient, cheerful,
thrifty, brave, clean, and reverent.”1420

       The BSA cares deeply about all survivors of child abuse. The BSA understands that no
apology can repair the damage caused by abuse or take away the pain that survivors have
endured. The BSA is steadfast in its commitment to continually improve all of its policies to
prevent abuse.

C.           Voting and Confirmation

       Article VIII of this Disclosure Statement specifies the deadlines, procedures, and
instructions for voting to accept or reject the Plan, as well as the applicable standards for
tabulating ballots and master ballots, used in voting on the Plan (each, generally referred
to herein as a “Ballot”). The following is an overview of certain information related to
voting that is contained in Article VIII of this Disclosure Statement and elsewhere in this
Disclosure Statement.



1218   See BSA, About the BSA, https://www.scouting.org/about/.
1319   Id.
1420   Id.


                                                              9
          Case 20-10343-LSS         Doc 6214-2       Filed 09/15/21    Page 17 of 405




        This Disclosure Statement is being transmitted in order to provide adequate information
to enable holders of Claims in Class 3A (2010 Credit Facility Claims), Class 3B (2019 RCF
Claims), Class 4A (2010 Bond Claims), Class 4B (2012 Bond Claims), Class 5 (Convenience
Claims), Class 6 (General Unsecured Claims), Class 7 (Non-Abuse Litigation Claims), Class 8
(Direct Abuse Claims), and Class 9 (Indirect Abuse Claims), which Claims in such Classes are
Impaired and entitled to vote on the Plan, to make an informed judgment in exercising their right
to vote to accept or reject the Plan.

        Each Class of Claims entitled to vote shall have accepted the Plan pursuant to the
requirements of section 1126(c) of the Bankruptcy Code if at least two-thirds (2/3) in amount
and more than one-half (1/2) in number of those voting in each such Class voted to accept the
Plan. Assuming the requisite acceptances are obtained, the Debtors intend to seek Confirmation
of the Plan at the Confirmation Hearing scheduled for [September 27December 9], 2021, at
10:00 a.m. (prevailing Eastern Time) before the Bankruptcy Court. The Confirmation Hearing
may be continued from time to time without further notice other than an adjournment announced
in open court or a notice of adjournment filed with the Bankruptcy Court and served on those
parties who have requested notice under Bankruptcy Rule 2002 and the Entities who have filed
an objection to the Plan, if any, without further notice to parties in interest. The Bankruptcy
Court, in its discretion and prior to the Confirmation Hearing, may put in place additional
procedures governing the Confirmation Hearing. Subject to section 1127 of the Bankruptcy
Code, the Plan may be modified, if necessary, prior to, during, or as a result of the Confirmation
Hearing, without further notice to parties in interest.

        Additionally, section 1128(b) of the Bankruptcy Code provides that any party in interest
may object to Confirmation. Any objection or response to Confirmation of the Plan must: (i) be
in writing; (ii) state the name and address of the objecting party and the nature and amount of the
Claim of such party; (iii) state with particularity the legal and factual basis and nature of any
objection to the Plan and include any evidentiary support therefor; and (iv) be filed with the
Bankruptcy Court, 824 North Market Street, Third Floor, Wilmington, Delaware 19801 together
with proof of service on or before [September 14November 23], 2021 at 4:00 p.m. (Eastern
Time) (the “Plan Objection Deadline”), and served on the Debtors and certain other parties in
interest in accordance with the Solicitation Procedures Order (defined below) so that they are
received on or before the Plan Objection Deadline.

       The Debtors have engaged Omni Agent Solutions (the “Solicitation Agent” or “Notice
and Claims Agent”) to assist in the voting process.

        The Solicitation Agent will provide additional copies of all materials and will process and
tabulate the Ballots, as defined in the Debtors’ Motion for Order (I) Approving the Disclosure
Statement and the Form and Manner of Notice, (II) Approving Plan Solicitation and Voting
Procedures, (III) Approving Forms of Ballots, (IV) Approving Form, Manner, and Scope of
Confirmation Notices, (V) Establishing Certain Deadlines in Connection with Approval of the
Disclosure Statement and Confirmation of the Plan, and (VI) Granting Related Relief [D.I.
2295] (the “Solicitation Procedures Motion”), filed on March 2, 2021, for Classes 3A, 3B, 4A,
4B, 5, 6, 7, 8, and 9, as applicable. You may obtain these documents from the Solicitation Agent
free of charge by: (a) calling the Debtors’ toll-free restructuring hotline at (866) 907-2721,

                                                10
          Case 20-10343-LSS          Doc 6214-2      Filed 09/15/21   Page 18 of 405




(b) visiting the Debtors’ restructuring website at https://omniagentsolutions.com/bsa, (c) writing
to Boy Scouts of America, c/o Omni Agent Solutions, 5955 De Soto Avenue, Suite 100,
Woodland Hills, CA 91367, or (d) emailing BSAballots@omniagnt.com. You may also access
from these materials for a fee via PACER at http://www.deb.uscourts.gov/.

        As further described in the Solicitation Procedures (as defined in the Solicitation
Procedures Motion), to be counted, your Ballot indicating acceptance or rejection of the
Plan must be received by the Solicitation Agent no later than 4:00 p.m. (prevailing Eastern
Time) on [September 3November 16], 2021 (the “Voting Deadline”), unless the Debtors, in
their sole discretion, extend the period during which votes will be accepted on the Plan, in which
case the term “Voting Deadline” shall mean the last date on, and time by which, such period is
extended. Any executed Ballot that does not indicate either an acceptance or rejection of the
Plan or indicates both an acceptance and rejection of the Plan will not be counted as an
acceptance or rejection and will not count toward the tabulations required pursuant to either
section 1129 of the Bankruptcy Code.

        Prior to deciding whether and how to vote on the Plan, each holder of a Claim entitled to
vote should consider carefully all of the information in this Disclosure Statement, including
Article X entitled “Risk Factors.” Each holder of a Claim entitled to vote on the Plan should
review this Disclosure Statement and the Plan and all Exhibits hereto and thereto before
submitting a Ballot. This Disclosure Statement contains a summary of certain provisions
of the Plan and certain other documents and financial information. The Debtors believe
that these summaries are fair and accurate as of the date hereof and provide adequate
information with respect to the documents summarized; however, such summaries are
qualified to the extent that they do not set forth the entire text of those documents and as
otherwise provided herein.

D.     Settlements and Resolutions

        To both maximize distributions to holders of Direct Abuse Claims and continue the
BSA’s long tradition of Scouting, the Debtors and Supporting Parties seek approval of a plan of
reorganization under chapter 11 of the Bankruptcy Code that provides a framework for global
resolution, which, if confirmed and consummated, will allow the Debtors, as Reorganized BSA,
to emerge from bankruptcy, having fulfilled their dual restructuring goals of (a) providing an
equitable, streamlined, and certain process by which Abuse Survivors may obtain compensation
for Abuse and (b) ensuring that the Reorganized BSA has the ability to continue its vital
charitable mission.

        AsThe Plan incorporates the material terms and provisions of the expired Restructuring
Support Agreement. Additionally, as described above and in more detail below, the Plan
incorporates the JPM / Creditors’ Committee Settlement, which, subject to its terms and the
effectiveness of the Plan, resolves all issues and objections that could be asserted by the
Creditors’ Committee with respect to confirmation of the Plan and prospective lien challenges,
and all claims or causes of action that might be brought by the Creditors’ Committee by or on
behalf of the Debtors’ Estates. As described more fully below and set forth in the Plan, the JPM /
Creditors’ Committee Settlement contemplatesprovides for substantial benefits to the Debtors’
Estates, including distributions to holders of Allowed Convenience Claims, Allowed General

                                                11
          Case 20-10343-LSS         Doc 6214-2       Filed 09/15/21    Page 19 of 405




Unsecured Claims, and Allowed Non-Abuse Litigation Claims, in addition to extensions of the
maturity dates of the Prepetition Debt and Security Documents, including a two year moratorium
on principal, which allows the Debtors to increase their contributions to the Settlement Trust.
The JPM / Creditors’ Committee Settlement also contemplates the Allowance of JPM’s Claims
by amending and restating the Prepetition Debt and Security Documents in the manner described
in the Plan.

       The Plan also incorporates the terms and provisions of the Restructuring Support
Agreement. Because of this settlement, substantial contributions to the Settlement Trust by the
Debtors, Local Councils, Contributing Chartered Organizations, and Settling Insurance
Companies, if any, will be made in exchange for the treatment of the foregoing Entities as
Protected Parties under the Channeling Injunction. The Abuse Claims Settlement is intended to
provide for the fair and equitable resolution of Abuse Claims.

        The BSA’s charitable mission of Scouting is supported by certain Entities that are not
Debtors in these Chapter 11 Cases, including Local Councils and Chartered Organizations. As
described in this Disclosure Statement, the Local Councils serve geographic areas of varying size
across the United States and facilitate the delivery of the Scouting program at the local level.
Chartered Organizations are typically local organizations—such as faith-based institutions, clubs,
civic associations, educational institutions, businesses, and groups of citizens—that sponsor local
Scouting units. Under the Plan, substantial contributions to the Settlement Trust by the Debtors,
Local Councils, Contributing Chartered Organizations, and Settling Insurance Companies will be
made in exchange for the treatment of the foregoing Entities as Protected Parties under the
Channeling Injunction. Additionally, Participating Chartered Organizations will agree to
assignment and transfer to the Settlement Trust of their BSA insurance related rights and actions
in exchange for treatment as Limited Protected Parties under the Channeling Injunction. The
foregoing settlements are intended to provide for the fair and equitable resolution of Abuse
Claims.

       To continue the mission of Scouting through these non-Debtors, the Plan provides for the
settlement of Abuse Claims against the BSA, Local Councils, any Participating Chartered
Organizations, Contributing Chartered Organizations, and Settling Insurance Companies, by
“channeling” all such Claims to the Settlement Trust (with respect to Participating Charted
Organizations, Post-1975 Chartered Organization Abuse Claims), which shall have the exclusive
responsibility for processing, liquidating and paying Abuse Claims. To obtain the benefits of the
Channeling Injunction, Local Councils, Participating Chartered Organizations, Contributing
Chartered Organizations, and Settling Insurance Companies will make substantial financial and/or
insurance contributions to the Settlement Trust.

        These contributions to the Settlement Trust, along with the BSA’s contributions, will be
used to fund significant recoveries for holders of compensable Direct Abuse Claims in
accordance with the terms of the Trust Distribution Procedures. The Trust Distribution
Procedures will establish the methodology for resolution of Abuse Claims, establish the process
by which Abuse Claims will be reviewed by the Settlement Trust, and will specify liquidated
values for compensable Claims based on the nature of the underlying Abuse.




                                                12
               Case 20-10343-LSS                 Doc 6214-2          Filed 09/15/21          Page 20 of 405




       Within this framework, the Plan also incorporates the terms and provisions of the
Hartford Insurance Settlement Agreement and the TCJC Settlement Agreement. As described
more fully below, these settlements contemplate, among other things, cash contributions to the
Settlement Trust from Hartford and TCJC in exchange for the treatment of the foregoing Entities
as Protected Parties under the Plan.

        The assets contributed to the Settlement Trust will be administered by the Settlement
Trustee and used to resolve Abuse Claims in accordance with the Settlement Trust Documents,
including the Settlement Trust Agreement and the Trust Distribution Procedures. The Trust
Distribution Procedures will specify the methodology for processing, liquidating, and paying
Abuse Claims.

           Generally, the features of settlements as incorporated in the Plan are as follows:

          The BSA will contribute to the Settlement Trust, among other things, (a) Net
           Unrestricted Cash and Investments; (b) the BSA’s right, title, and interest in and to (i) the
           Artwork, (ii) the Oil and Gas Interests, and (iii) the Warehouse and Distribution Center
           (the value of which is subject to the Leaseback Requirement); (c) the net proceeds of the
           sale of Scouting University; (d) certain of the Debtors’ rights under applicable insurance;
           (e) the Settlement Trust Causes of Action; (f) the assignment of any and all Perpetrator
           Indemnification Claims held by the BSA; and (g) the BSA Settlement Trust Note;

          The BSA Settlement Trust Note to be issued on the Effective Date to the Settlement
           Trust by the Reorganized BSA in the principal amount of $80 million, which will bear
           interest from the Effective Date at a rate of 5.5% per annum and be payable
           semi-annually. Principal payments under the BSA Settlement Trust Note shall be payable
           in annual installments due on February 15 of each year during the term of the BSA
           Settlement Trust Note, commencing on February 15 with certain minimum payment
           requirements.1521 The BSA Settlement Trust Note may be prepaid at any time without
           penalty;

          Local Councils will make a substantial contribution to the Settlement Trust to resolve the
           Abuse Claims that may be asserted against them in exchange for being included as a
           Protected Party under the Plan and receiving the benefits of the Channeling Injunction,
           consisting of (a) $500 million, comprised of at least $300 million in Cash with the balance
           in property, exclusive of insurance rights, and (b) the DST Note, a $100 million
           interest-bearing variable-payment obligation note issued by a Delaware statutory trust on




1521     In accordance with the Plan, such annual principal payments shall be equal to the sum of the following calculation: (a)
       $4.5 million; plus (b) $3.50 multiplied by the aggregate number of Youth Members as of December 31 of the preceding
       year up to the forecasted number of Youth Members for such year as set forth in the Debtors’ five-year business plan;
       plus (c) $50 multiplied by the aggregate number of High Adventure Base Participants during the preceding calendar year;
       plus (d) $50 multiplied by the aggregate number of Youth Members in excess of the forecast set forth in the Debtors’
       five-year business plan; plus (e) $150 multiplied by the aggregate number of High Adventure Base Participants in excess
       of the forecasted number of High Adventure Base Participants for such year as set forth in the Debtors’ five-year business
       plan. The forecast for years after 2025 shall be deemed to be the forecast for calendar year 2025.


                                                                13
      Case 20-10343-LSS          Doc 6214-2       Filed 09/15/21    Page 21 of 405




    or as soon as practicable after the Effective Date, and (c) the Local Council Insurance
    Rights. A list of each Local Council’s total expected contribution, including a specific
    break-down between the (i) cash contribution and (ii) property contribution, is attached
    hereto as Exhibit C.

   Each Local Council’s commitment to make its respective contribution to the Settlement
    Trust is dependent upon, among other things, an acceptable resolution of insurance and
    indemnity issues with respect to Chartered Organizations. Such commitments are
    memorialized in letters of intent, substantially conforming to the form attached hereto as
    Exhibit B.

   The assignment and transfer to the Settlement Trust of all of the insurance rights of all of
    the BSA, Local Councils and Contributing Chartered Organizations under insurance
    policies of the Debtors, Local Councils and such Contributing Chartered Organizations,
    thereby providing the potential for substantial insurance recoveries to holders of Direct
    Abuse Claims;

   TCJC will make a cash contribution of $250 million plus certain insurance rights to the
    Settlement Trust for payment of Abuse Claims related to TCJC that arose in connection
    with their sponsorship of one or more Scouting units which shall be channeled to the
    Settlement Trust; TCJC will be included as a Protected Party under the Plan, and receive
    the benefits of the Channeling Injunction;

   A mechanism by which other Chartered Organizations can make become Participating
    Chartered Organizations (unless they elect not to or are chapter 11 debtors) through the
    assignment and transfer to the Settlement Trust of all of the post-1975 insurance rights of
    such Participating Chartered Organization in exchange for inclusion as a Limited
    Protected Party under the Plan, thereby providing the potential for substantial recoveries
    to holders of Abuse Claims. The mechanism also includes a pathway for other Chartered
    Organizations to make further substantial contributions to the Settlement Trust to resolve
    Abuse Claims that may be asserted against them related to Abuse that arose in connection
    with their sponsorship of one or more Scouting units, including those that arose prior to
    January 1, 1976, in exchange for being included as a Protected Party under the Plan and
    receiving the benefits of the Channeling Injunction, thereby becoming “Contributing
    Chartered Organizations” under the Plan. The Debtors shall continue to work in good
    faith with other parties involved in these Chapter 11 Cases to develop a protocol for
    addressingincrease participation by Chartered Organizations in the benefits of the
    Channeling Injunction;

   A proposed settlement by and among the BSA, JPM (the BSA’s senior Secured lender),
    and the Creditors’ Committee, under which JPM has agreed that, in full and final
    satisfaction of its Allowed Claims and in exchange for the Creditors’ Committee’s
    agreement not to pursue certain alleged estate causes of action, it shall enter into the
    Restated Debt and Security Documents as of the Effective Date. The Restated Debt and
    Security Documents will contain terms that are substantially similar to the Prepetition
    Debt and Security Documents except that, among certain other modifications, the


                                             14
      Case 20-10343-LSS         Doc 6214-2        Filed 09/15/21   Page 22 of 405




    maturity dates under the Restated Debt and Security Documents shall be the date that is
    ten (10) years after the Effective Date and principal under the Restated Debt and Security
    Documents shall be payable in installments beginning on the date that is two (2) years
    after the Effective Date;

   The proposed settlementJPM / Creditors’ Committee Settlement referenced above
    provides for the BSA’s assumption of its prepetition Pension Plan and satisfaction of
    Allowed Convenience Claims, Allowed General Unsecured Claims, and Allowed
    Non-Abuse Litigation Claims, which are held by creditors who are core to the Debtors’
    charitable mission or whose Allowed Claims were incurred in furtherance of the Debtors’
    charitable mission;

   The above settlementJPM / Creditors’ Committee Settlement also contemplates a term
    loan from the National Boy Scouts of America Foundation (as defined in the Plan, the
    “Foundation”), in the principal amount of $42.8 million, which will be used by
    Reorganized BSA for working capital and general corporate purposes. This Foundation
    Loan will permit the Debtors to contribute a substantial amount of consideration in Cash
    to the Settlement Trust on the Effective Date; and

   Hartford will make a contribution of $787 million to the Settlement Trust for the payment
    of Abuse Claims in exchange for the sale of the Hartford Policies to Hartford free and
    clear of the interests of all third parties, including any additional insureds under the
    Hartford Policies, which interests will be channeled to the Settlement Trust; Hartford will
    be included as a Protected Party under the Plan, and receive the benefits of the
    Channeling Injunction; and

   A mechanism by which other Insurance Companies may enter into Insurance Settlement
    Agreements and provide sum-certain contributions to the Settlement Trust in exchange
    for being included as a Protected Party under the Plan and receiving the benefits of the
    Channeling Injunction, thereby becoming “Settling Insurance Companies” under the Plan.

    The following chart illustrates the BSA Settlement Trust Contribution under the Plan:

BSA Settlement Trust Contribution                  Source            Estimated Amount




                                             15
               Case 20-10343-LSS                Doc 6214-2          Filed 09/15/21         Page 23 of 405




       Net Unrestricted Cash and                                       Cash               $59.9 million to $92.358.9
       Investments161722 23                                                                        million
       Warehouse and Distribution Center181924                   Real Property                    $11.6 million
       Scouting University (net sale proceeds)25                     Real                        $2.01.9 million
                                                                 PropertyCash
       Artwork                                                        Asset                       $59.0 million
       Oil and Gas Interests                                          Asset                        $7.6 million
       BSA Settlement Trust Note                                 Note Payable                     $80.0 million




16     Reflects Unrestricted Cash and Investments on the Effective Date, after giving effect to the Foundation Loan of $42.8
       million, above $40 million as of December 31, 2021 or $25 million as of September 30, 2021 less the JPM Exit Fee,
       Allowed Administrative Expense Claims, Professional Fee Reserve, Creditor Representative Fee Cap, and Allowed
       priority, Secured, and Convenience Claims. The Debtors believe that pursuing potential avoidance actions under the
       Bankruptcy Code, including potential preference or fraudulent transfer actions, would not yield a net return.
1722   Represents estimated trust contributions assuming Effective Dates Reflects Unrestricted Cash and Investments on the
       Effective Date, after giving effect to the Foundation Loan of $42.8 million, above $39 million as of December 31, 2021
       and September 30, 2021 per the financial projections in the Disclosure Statement. The actual Cash trust contribution is
       uncertain and subject various risks, including timing of emergence, amount of professional fees incurred, and
       performance of the organization through the Effective Dateless the JPM Exit Fee, Allowed Administrative Expense
       Claims, the Hartford Administrative Expense Claim, Professional Fee Reserve, Creditor Representative Fee Cap, and
       Allowed Priority, Secured, and Convenience Claims. The Debtors believe that pursuing potential avoidance actions
       under the Bankruptcy Code, including potential preference or fraudulent transfer actions, would not yield a net return.
23     Represents estimated Settlement Trust contributions assuming an Effective Date of December 31, 2021 per the financial
       projections in the Disclosure Statement. The actual Cash Settlement Trust contribution is uncertain and subject various
       risks, including timing of emergence, amount of professional fees incurred, and performance of the organization through
       the Effective Date.
18     Estimated value based on a third-party broker opinion of value from November 2020 which is further supported by
       current negotiations with a potential purchaser, both of which contemplate a leaseback to BSA at current market rates
       with 3% annual increases.
19     Subject to Leaseback Requirement from the Settlement Trust24             Estimated value based on a third-party broker
       opinion of value from November 2020 which is further supported by current negotiations with a potential purchaser, both
       of which contemplate a leaseback to BSA at current market rates with 3% annual increases.
25     Represents net proceeds from the sale of the Scouting University building held in a segregated bank account for the
       benefit of the BSA Settlement Trust.


                                                               16
               Case 20-10343-LSS               Doc 6214-2          Filed 09/15/21         Page 24 of 405




       Total Estimated BSA Settlement Trust Non-Insurance                             $220.0     to          $252.4219
       Contribution                                                                      million2026


        With respect to Chartered Organizations and Settling Insurance Companies, theThe
Debtors and the Supporting Parties are committed to working with both groups other Chartered
Organizations and Settling Insurance Companies (other than Hartford and TCJC, which are
described herein) to increase participation and contributions to the Settlement Trust, and will
work in good faith with other parties involved in these Chapter 11 Cases to develop a protocol
for addressing participation by Chartered Organizations in the benefits of the Channeling
Injunction. When anyfurther negotiate terms to foster participation and further contributions to
the Settlement Trust. When any new Chartered Organization or other Settling Insurance
Company agrees to a settlement, the Debtors will file a notice on the bankruptcy case docket for
these Chapter 11 Cases for distribution to any party that has requested notice pursuant to
Bankruptcy Rule 2002, stating the name of the Contributing Chartered Organization or Settling
Insurance Company and the amount of its contribution. The Debtors will also notify any party
that has requested notice pursuant to Bankruptcy Rule 2002 of any additional Settling Insurance
Companies. The Debtors will also post a notice of any new Contributing Chartered
Organizations and Settling Insurance Companies at https://omniagentsolutions.com/bsa.

        The Debtors and Supporting Parties are affirmatively seeking to reach further mediated
settlements of disputed issues with Chartered Organizations and Insurance Companies, and other
related matters, which may result in the amendment or modification of the Plan to propose
additional settlements pursuant to section 1123(b)(3)(A) of the Bankruptcy Code and
Bankruptcy Rule 9019. The Debtors and Supporting Parties believe that resolution of these
controversies in advance of the Confirmation Hearing will facilitate the favorable resolution of
these Chapter 11 Cases and maximize distributions to holders of Allowed Claims and Abuse
Claims under the Settlement Trust.

E.         Treatment of Chartered Organizations Under the Plan

        The Plan provides three alternate paths for Chartered Organizations. As explained below,
a Chartered Organization may: (1) become a Contributing Chartered Organization and thereby
become a Protected Party and receive the full benefits and protections of the Channeling
Injunction in exchange for its contribution of certain insurance-related rights to the Settlement
Trust in addition to a substantial monetary contribution to the Settlement Trust; (2) become a




2026   If emergence were to occur in September, BSA estimates that the Net Unrestricted Cash and Investments under the Plan
       would be approximately $92 million resulting in a value of BSA Settlement Trust Contribution of approximately $252
       million; however, assumingAssuming a December 31, 2021 emergenceEffective Date, as reflected in the chart
       belowabove, the amount of Net Unrestricted Cash and Investments drops tois estimated to be approximately $6058.9
       million and as a result the total BSA Settlement Trust Contribution is valued at approximately $220219 million. The
       BSA Settlement Trust Contribution value could be higher or lower than $220219 million depending on (a) timing of
       emergence, (b) performance of BSA’s underlying business between now and emergence, (c) the level of professional fees
       incurred, and (d) the realizable value of the non-cash components of the BSA Settlement Trust Contribution.


                                                              17
          Case 20-10343-LSS          Doc 6214-2       Filed 09/15/21     Page 25 of 405




Participating Chartered Organization and receive certain limited benefits and protections of the
Channeling Injunction as a Limited Protected Party in exchange for contribution of certain
insurance-related rights to the Settlement Trust, or (3) refrain from participating in the Plan. A
Chartered Organization that chooses not to participate in the Plan will receive no benefits and
protections under the Plan from future litigation related to Abuse Claims and will retain any
rights it may have under insurance policies issued to the BSA or Local Councils that provide
coverage to Chartered Organizations for Abuse Claims. One exception to the ability of
non-participating Chartered Organizations to retain their insurance rights under the Abuse
Insurance Policies is that the Hartford Insurance Settlement Agreement provides that the
Hartford Policies sold to the Debtors are being purchased by Hartford free and clear of all
interests of the estate and any person or entity other than the estate, pursuant to sections 363,
1123 and/or 1141 of the Bankruptcy Code.
       1. Chartered Organizations Included in the Plan

        The “Chartered Organizations” referenced in the Plan encompasses each and every
chartering partner of the BSA, including each civic, faith-based, educational or business
organization, governmental entity or organization, other entity or organization, or group of
individual citizens, that are presently or were formerly authorized by the BSA to operate, sponsor
or otherwise support one or more Scouting units. As discussed further herein, the Chartered
Organizations play an important role in the Debtors’ charitable mission by facilitating Scouting
units across the country.

       2. The Effect of the Channeling Injunction on Abuse Claims Against Chartered
          Organizations

        The Channeling Injunction to be issued as a part of the Plan will permanently and forever
stay, bar, and enjoin holders of Abuse Claims from pursuing such claims against the Debtors and
other non-Debtors that are Protected Parties, including Contributing Chartered Organizations.
Additionally, the Channeling Injunction will likewise permanently and forever stay, bar, and
enjoin holders from pursuing certain, but not all, Abuse Claims against Limited Protected Parties,
including Participating Chartered Organizations. The Abuse Claims related to the Limited
Protected Parties that will be channeled to the Settlement Trust are called “Post-1975 Chartered
Organization Abuse Claims.” Such claims include any Abuse Claim against a Participating
Chartered Organization that relates to Abuse alleged to have first occurred on or after January 1,
1976, which is attributable to, arises from, is based upon, relates to, or results from Abuse that
occurred in connection with the Participating Chartered Organization’s sponsorship of one or
more Scouting units.

        On the Effective Date of the Plan, the Settlement Trust shall assume the liabilities,
obligations, and responsibilities, financial or otherwise, of (a) the Protected Parties for all Abuse
Claims and (b) the Limited Protected Parties for all Post-1975 Chartered Organization Abuse
Claims. Holders of Abuse Claims that are not Post-1975 Chartered Organization Abuse Claims
shall maintain the right to assert such Abuse Claims against any Limited Protected Party (unless
such Chartered Organization becomes a Contributing Chartered Organization). Likewise, any
Chartered Organization that decides not to become a Participating Chartered Organization or



                                                 18
            Case 20-10343-LSS        Doc 6214-2          Filed 09/15/21   Page 26 of 405




Contributing Chartered Organization will not benefit from the Channeling Injunction in any
manner and will retain its respective insurance rights and liabilities with respect to Abuse Claims.

       3. Participating Chartered Organizations

        Most Chartered Organizations will be treated as “Participating Chartered Organizations”
under the Plan unless the Chartered Organization elects to opt out of this treatment or becomes a
Contributing Chartered Organization as explained below. This general treatment enables a
Chartered Organization to benefit from some of the protections under the proposed Channeling
Injunction (described in greater detail below) in exchange for contribution of certain insurance
related rights to the Settlement Trust. This assignment is called the “Participating Chartered
Organization Insurance Assignment” and involves the assignment and transfer to the Settlement
Trust of the Participating Chartering Organizations’ rights in and to (a) the Participating
Chartered Organization Insurance Actions, (b) the Insurance Action Recoveries, (c) the
Insurance Settlement Agreements, and (d) all other rights, claims, benefits, or Causes of Action
under or with respect to the Abuse Insurance Policies (but not the policies themselves).

        Generally, Chartered Organizations that are not Contributing Chartered Organizations
will be automatically deemed to be Participating Chartered Organizations unless a Chartered
Organization:

            objects to confirmation of the Plan, or

            informs Debtors’ counsel in writing that it does not wish to make the Participating
             Chartered Organization Insurance Assignment (discussed below) on or before the
             Plan Objection Deadline, or

            is a debtor in a pending bankruptcy.

        A Chartered Organization that is a debtor in bankruptcy as of the Confirmation Date will
not be a Participating Chartered Organization unless it elects to be treated as a Participating
Chartered Organization by advising Debtors’ counsel in writing that it wishes to make the
Participating Chartered Organization Insurance Assignment.

       All Participating Chartered Organizations shall be treated as “Limited Protected Parties”
under the Plan, allowing them limited benefits of the Channeling Injunction.

       4. Contributing Chartered Organizations

        A Chartered Organization may receive the full benefits and protections of the Channeling
Injunction as a “Protected Party” if it becomes a “Contributing Chartered Organization” under
the Plan. In order to become a Contributing Chartered Organization and receive the full benefits
of the Channeling Injunction, a Chartered Organization should seek to become a party to the
mediation to further negotiate the contributions necessary to be granted these protections, and
may contact bankruptcy counsel for the Debtors with this request. Pursuant to the Mediation
Order [D.I. 812] (as defined herein), (i) all of the mediation parties must agree to include any
additional party or parties in the mediation and (ii) the Mediators must agree that the


                                                    19
          Case 20-10343-LSS         Doc 6214-2       Filed 09/15/21   Page 27 of 405




participation of such additional party or parties is necessary or would be beneficial to the
mediation.

        Through mediation, a Chartered Organization must enter into a settlement with the BSA
that includes a substantial contribution to the Settlement Trust that will resolve Abuse Claims
that may be asserted related to Abuse that arose in connection with the Chartered Organization’s
involvement in Scouting prior to the Petition Date regardless of time period (as opposed to
Participating Chartered Organizations, which only include claims that arose after January 1,
1976). The BSA believes that a substantial contribution is necessary for the Bankruptcy Court
to approve treatment as a Protected Party under the Plan and receiving the benefits of the
Channeling Injunction, thereby becoming a “Contributing Chartered Organization.” As a part of
such substantial contribution, each Contributing Chartered Organization will agree to take part in
the Insurance Assignment, which includes (x) the assignment and transfer to the Settlement Trust
of (a) the Insurance Actions, (b) the Insurance Action Recoveries, (c) the Insurance Settlement
Agreements, and (d) all other rights, claims, benefits, or Causes of Action of the Debtors,
Related Non-Debtor Entities, Local Councils, or Contributing Chartered Organizations under or
with respect to the Abuse Insurance Policies (but not the policies themselves) and (y) the
Participating Chartered Organization Insurance Assignment. A Participating Chartered
Organization cannot become a Contributing Chartered Organization and receive the full
protections of the Channeling Injunction based solely on the Participating Chartered Organization
Insurance Assignment.

       Each Contributing Chartered Organization/Protected Party will receive the benefit of the
channeling of Abuse Claims to the Settlement Trust under the Channeling Injunction, which
means that holders of such claims will be required to resolve their claims against such
Contributing Chartered Organization with the Settlement Trust. The claims that will be
channeled are only with respect to any Abuse Claim that is attributable to, arises from, is based
upon, relates to, or results from, Abuse that occurred prior to the Petition Date in connection
with the Contributing Chartered Organization’s sponsorship of one or more Scouting units.

       The BSA encourages Chartered Organizations to become parties to the Bankruptcy
Court-approved mediation process to discuss and negotiate such a settlement in order to
become a Contributing Chartered Organization and receive the full benefits of the
Channeling Injunction.

F.     E. Timeline

        As the Debtors have stated throughout these Chapter 11 Cases, emergence at the end of
summer of 2021from bankruptcy as soon as possible is critical. There are several reasons for
this. The Debtors’ recruiting season occurs at the end of the summertime as children return to
school. The Debtors’ membership dropped significantly in 2020 as a result of the COVID-19
pandemic. In order to rebuild membership and ensure a successful 2021 recruiting season, the
Debtors must emerge from the cloud of these Chapter 11 Cases as soon as possible. If the
number of new members and returning members is substantially reduced from current
projections, the Debtors could lack the means to meet their operational needs or otherwise




                                                20
               Case 20-10343-LSS               Doc 6214-2          Filed 09/15/21   Page 28 of 405




emerge from bankruptcy. Timely emergence from Chapter 11 is essential to the Debtors’ ability
to improve their operations.

        Additionally, the Debtors’ cash flows from operating activities are seasonal. Typically,
September through March are the peak season of cash inflows for the Debtors, with April
through August being low points. The Debtors use a significant portion of cash flows from the
fall and winter to subsidize their operations during the low cash flow periods occurring in the
spring and summer. The Debtors have assumed that they would generate significant cash flow
after a summer 2021 emergence from bankruptcy and this cash flow would enable them to have
adequate liquidity during their low cash flow periods. Without strong fall cash flows, the
Debtors would not be able to meet their operational needs during the spring and summer. Thus,
strong cash flows during the fall and winter seasons are crucial to the Debtors’ survival.

        Finally, substantial professional fees will continue to accrue until a plan is confirmed and
becomes effective. At this time, the Debtors’ bankruptcy estate bears the burden for the fees of
the professionals and advisors to the Debtors, the Tort Claimants’ Committee, the Future
Claimants’ Representative, the Creditors’ Committee, and JPM. UponMoreover, pursuant to the
Plan, to the extent approved by the Bankruptcy Court’s approval of the Restructuring Support
AgreementCourt, the Debtors will also pay thecertain fees and expenses ofincurred by the
Coalition, subject to certain limitations as set forth in the Restructuring Support Agreement.
Such fees are substantial and to date the Debtors have incurred more than $125146 million2127 in
professional fees related to this restructuring. By the end of SeptemberDecember 2021, the
Debtors estimate the professional fees in the Chapter 11 Cases will equal or exceed $155205
million.2228 Each successive month is expected to cost the estate approximately $10 million or
more. The Debtors believe this is wholly inappropriate for a non-profit chapter 11 proceeding
and believe emergence from bankruptcy as soon as possible is essential to stop the accrual of
additional professional fees.

        Prior to the Restructuring Support AgreementUntil recently, there had not been sufficient
support for a plan of reorganization from the survivor constituencies to facilitate a global
resolution that would accomplish the dual goals of this restructuring. However, now the Debtors
now have support for the Plan from the Tort Claimants’ Committee, the Coalition, and the
Future Claimants’ Committee, which is expected tohave incorporated the material terms and
provisions of the expired Restructuring Support Agreement, which the Debtors believe will result
in the holders of Direct Abuse Claims voting to accept the Plan. Unfortunately As discussed,
above, the Plan also incorporates the terms and provisions of the Hartford Insurance Settlement
Agreement, which is supported by the Debtors, the Ad Hoc Committee, the Coalition, the Future
Claimants’ Representative, and the attorneys representing holders of Direct Abuse Claims listed
on Schedule 1 to the Hartford Insurance Settlement Agreement term sheet. However, with the
exception of Hartford, the Debtors do not yet have support for the Plan from their other insurers.
Without the support of the Debtors’ other insurers, confirmation of this Plan may not occur until
late 2021, which will place a further financial burden on the Debtors. The potential for



2127   Amount excludesthrough August 31, 2021, excluding bar noticing fees.
2228   Amount excludes bar noticing fees.


                                                              21
               Case 20-10343-LSS                   Doc 6214-2         Filed 09/15/21       Page 29 of 405




protracted litigation with Insurance Companies other than those that settle with the Debtors
under the Plan is great and will cause increased costs and expenses to the Debtors, including with
respect to professional fees. In light of these circumstances and the delayed emergence from the
Chapter 11 Cases, the Debtors have worked with their advisors to take steps to mitigate the
financial impact.

        If emergence were to occur in SeptemberDecember 2021, the BSA estimates that the Net
Unrestricted Cash and Investments under the Plan would be approximately $9058.9 million
resulting in a value of BSA Settlement Trust Contribution of approximately $250219 million;
however, assuming a DecemberMarch 31, 20212022 emergence, as reflected in the chart below,
the amount of Net Unrestricted Cash and Investments drops to $6026 million and, as a result, the
total BSA Settlement Trust Contribution is valued at approximately $220186 million. The BSA
Settlement Trust Contribution value could be higher or lower than $220 millionthe amounts
reflected in the chart depending on (a) timing of emergence, (b) performance of BSA’s
underlying business between now and emergence, (c) the level of professional fees incurred, and
(d) the realizable value of the non-cash components of the BSA Settlement Trust Contribution.

           The following chart reflects the value of the BSA Settlement Trust Contribution over
time:

                                                    10/31/211    11/30/211/   12/31/212/
              ($ in millions)            9/30/21                                           1/31/22     2/28/22       3/31/22
                                                     2/31/21       31/22        28/22

 Unrestricted Cash & Investments
                                                    $183.3165    $182.7181       $186.5                             $201.5180
 after Foundation Loan Proceeds
                                         $171.3            .0           .9        165.7      $203.3       $187.2            .1
 Less:
 Unrestricted Cash & Investments
     Retained by BSA2329                  (25.0)    (37.039.0)   (36.056.0)       (40.0)      (57.0)      (41.0)    (55.054.0)

 Professional Fees Paid from                                                                                        (102.075.0
      9/1/2112/1/21 Forward2430           (36.3)    (47.144.6)   (58.854.8)   (68.864.6)      (80.0)      (90.7)             )
 Coalition               Restructuring
      Expenses2531                        (12.5)    (12.515.3)   (12.516.2)   (12.517.2)      (12.5)      (12.5)    (12.518.1)
 Other Deductions2632
                                           (5.3)      (5.27.3)     (5.37.2)     (5.37.3)       (5.2)        (5.3)     (5.37.3)




2329   Minimum retained Unrestricted Cash and Investments is $2539 million if the Effective Date is on or before 9/30/21occurs
       in December 2021. Beginning on 10/1/21January 1, 2022, the minimum retained Unrestricted Cash and Investments
       increases based on cumulative estimated monthly net cash flows. For example, if the BSA has an Effective Date of
       10/31/21January 31, 2022, the minimum retained cash increases from $2539 million to $3756 million based on an
       estimated monthly cash flow of $1217 million during the month of OctoberJanuary.
2430   Includes all professional fees paid form 9/1/21 forwardfrom December 1, 2021 onward, including the Professional Fee
       Reserve Amount and ordinary professional fee payments, if applicable.
2531   Assumed to be $12.515.3 million for alla December 31, 2021 Effective DatesDate and an additional $950,000 per month
       thereafter.
2632   Consists of amounts of cash (a) equal to the JPM Exit Fee, (b) sufficient to fund all unpaid Allowed Administrative
       Expense Claims, including the Allowed Hartford Administrative Expense Claim, (c) equal to the Creditor Representative
       Fee Cap, (d) estimated to be required to satisfy Allowed Priority Tax Claims, Allowed Other Priority Claims, Allowed
       Secured Claims, and Allowed Convenience Claims, and (e) sufficient to fund all accrued but unpaid interest and
       reasonable fees and expenses of JPM as of the Effective Date.


                                                                 22
               Case 20-10343-LSS                  Doc 6214-2         Filed 09/15/21          Page 30 of 405




 Net Unrestricted Cash &
 Investments (to Settlement Trust)        $92.3    $81.558.9     $70.147.6    $59.936.7        $48.6         $37.7    $26.725.7
 Value of Other Cash and Non-Cash
      Contributions to Settlement
      Trust2733                           160.1        160.1         160.1        160.1        160.1         160.1        160.1

 Total Estimated Contributions to                               $230.2207    $220.0196                               $186.9185
 Settlement Trust                        $252.4    $241.6219           .7            .8       $208.8        $197.8           .8



G.          F. The Channeling Injunction

        The Channeling Injunction to be issued as a part of the Plan will permanently and forever
stay, bar, and enjoin holders of Abuse Claims from taking any action for the purpose of directly
or indirectly or derivatively collecting, recovering, or receiving payment of, on, or with respect
to any Abuse Claim other than pursuant to the Settlement Trust Agreement and the Trust
Distribution Procedures. Each holder of an Abuse Claim will have no right whatsoever at any
time to assert its Abuse Claim against any Protected Party or any property or interest in property
of any Protected Party. For the avoidance of doubt, Abuse Claims include Indirect Abuse
Claims.

        The Protected Parties include: (a) the Debtors; (b) Reorganized BSA; (c) the Related
Non-Debtor Entities; (d) the Local Councils; (e) the Contributing Chartered Organizations;
(f) the Settling Insurance Companies, including Hartford; and (g) with respect to each of the
Persons in the foregoing clauses (a) through (f),all of such Persons’ Representatives; provided,
however, that no Perpetrator is or shall be a Protected Party. Notwithstanding the foregoing, a
Contributing Chartered Organization shall be a Protected Party only with respect to any Abuse
Claim that is attributable to, arises from, is based upon, relates to, or results from, Abuse that
occurred prior to the Petition Date: (a) in connection with the Contributing Chartered
Organization’s sponsorship of one or more Scouting units; or (b) that has been asserted in a
proof of claim filed in the Chapter 11 Cases asserting a Direct Claims only as set forth in the
definition of “Abuse Claim.”

        Additionally, the Limited Protected Parties (i.e., Participating Chartered Organizations)
shall enjoy the benefit of the Channeling Injunction, with respect to Post-1975 Chartered
Organization Abuse Claims against the Limited Protected Parties as provided for in Article X.F
of the Plan.

       The Debtors have compiled a list of all potential Protected Parties and potential Limited
Protected Parties under the Plan, including the identities of all Local Councils, Chartered
Organizations, and Insurance Companies. To the extent any such parties participate, they will be
included in the definition of Protected Parties and will benefit from the Channeling Injunction.
This    list   of     potential    Protected     Parties   will     be    made    available    at



2733   Consists of Net Unrestricted Cash and Investmentsthe net sale proceeds from the Scouting University building, the value
       of Scouting University, the Artwork, the Oil and Gas Interests, and the Warehouse and Distribution Center, subject to the
       Leaseback Requirement, and the $80 million BSA Settlement Trust Note.


                                                                23
             Case 20-10343-LSS                Doc 6214-2           Filed 09/15/21          Page 31 of 405




https://omniagentsolutions.com/bsa-SAballots and https://omniagentsolutions.com/bsa-ballots.
This list only includes potential Protected Parties and potential Limited Protected Parties
for disclosure purposes—it does not mean that any such party will in fact become a
Protected Party or potential Limited Protected Party, as applicable, under the Plan.

        The difference between the release in Article X.J.4 of the Plan and the Channeling
Injunction in Article X.J.3F of the Plan is that the release in Article X.J.4 of the Plan is
consensual while the Channeling Injunction is non-consensual. Specifically, the parties that vote
to accept or reject the Plan may opt out of the release provisions in Article X.J.4 of the Plan.
Additionally, holders of Unimpaired Claims are deemed to grant the releases in Article X.J.4 of
the Plan unless they object to the releases. In contrast, the Channeling Injunction, which benefits
not only the BSA, but also Local Councils, Participating Chartered Organizations, Contributing
Chartered Organizations, and Settling Insurance Companies, will apply regardless of consent to
the Debtors and to Local Councils, Participating Chartered Organizations, Contributing
Chartered Organizations, and Settling Insurance Companies, if the Bankruptcy Court finds, after
evaluating certain factors, that such non-debtor third parties made a substantial contribution of
assets to the Reorganized BSA and/or Settlement Trust. That determination will be made at
Confirmation.

        Additionally, any Chartered Organization that is not a Contributing Chartered
Organization as of the Effective Date may become a Protected Party after the Effective Date if
the Bankruptcy Court, after notice and an opportunity for parties in interest to be heard,
approves a settlement agreement between such Chartered Organization and the Settlement
Trustee. Likewise, any Chartered Organization that is not a Participating Chartered Organization
as of the Effective Date may become a Participating Chartered Organization after the Effective
Date by agreement with the Settlement Trustee and without further order of the Bankruptcy
Court; provided, however, that the Settlement Trustee shall file a notice with the Bankruptcy
Court within thirty (30) days of entering into any agreement with a Chartered Organization that
deems such Chartered Organization to be a Limited Protected Party, together with an
amendment to Exhibit K of the Plan removing such Chartered Organization from the list of
Chartered Organizations that are not Participating Chartered Organizations. Finally, within
twelve months of the Effective Date,34 any Insurance Company that is a Non-Settling Insurance
Company as of the Effective Date may become a Protected Party if it executes a settlement with
the Settlement Trustee after notice filed with the Bankruptcy Court and an opportunity for
parties in interest to object. Such settlement will be deemed binding absent objection by any
party in interest within fifteen calendar days of such notice.

        Additionally, theThe Channeling Injunction only applies to Abuse Claims, while the
release in Article X.J.4 of the Plan applies to allClaims other than Abuse Claims. The Channeling
Injunction does not mean that an Abuse Claim is being extinguished. Rather, the Abuse Claims
are being channeled to the Settlement Trust, and will be reviewed and paid pursuant to the Trust
Distribution Procedures.




34   This period can be extended in the sole discretion of the Settlement Trustee upon order of the Bankruptcy Court.


                                                              24
          Case 20-10343-LSS         Doc 6214-2        Filed 09/15/21    Page 32 of 405




        The Channeling Injunction is necessary to channel Abuse Claims to the Settlement Trust,
creating a swift and efficient means to liquidate valid Abuse Claims pursuant to the Trust
Distribution Procedures, while at the same time ensuring that the Reorganized BSA can continue
to carry out its charitable mission. The Channeling Injunction and related non-consensual
third-party releases as crafted are necessary to effect a meaningful and final resolution of Abuse
Claims that will benefit holders of such Claims.

H.     G. Summary and Description of Classes and Treatment

         Except for Administrative Expense Claims and Priority Tax Claims, which are not
required to be classified, all Claims and Interests are divided into Classes under the Plan. The
following chart summarizes the projected distributions to holders of Allowed Claims against and
Interests in each of the Debtors under the Plan and Abuse Claims that will be resolved by the
Settlement Trust in accordance with the Trust Distribution Procedures. This chart is only a
summary of such classification and treatment and reference should be made to the entire
Disclosure Statement and the Plan for a complete description of the classification and treatment
of Claims and Interests. The ability to receive distributions under the Plan depends upon the
ability of the Debtors to obtain Confirmation of the Plan and meet the conditions to Confirmation
and effectiveness of the Plan, as discussed in this Disclosure Statement, including, but not limited
to, holders of Direct Abuse Claims providing a sufficient number of votes to accept the Plan.

        Moreover, although every reasonable effort was made to be accurate, the projections of
estimated recoveries are only an estimate. Any estimates of Claims or Interests in this Disclosure
Statement may vary from the final amounts allowed by the Bankruptcy Court. As a result of the
foregoing and other uncertainties which are inherent in the estimates, the estimated recoveries in
this Disclosure Statement may vary from the actual recoveries received. The projected
recoveries set forth below may change based upon changes in the amount of Allowed Claims and
Abuse Claims resolved by the Settlement Trust in accordance with the Trust Distribution
Procedures, as well as other factors related to the Debtors’ operations and general economic
conditions. The Debtors reserve the right to modify the Plan consistent with section 1127 of the
Bankruptcy Code and Bankruptcy Rule 3019.

       The summary of classification and treatment of Claims against and Interests in the
Debtors is as follows:




                                                 25
               Case 20-10343-LSS                Doc 6214-2          Filed 09/15/21         Page 33 of 405




  Class Designation2835 Treatment under the Plan                         Impairment and                 Estimated
                                                                          Entitlement to             Amount2936 and
                                                                               Vote                   Approximate
                                                                                                  Percentage Recovery
   1           Other              Each holder of an Allowed              Unimpaired                Estimated Allowed
               Priority           Other Priority Claim shall                                       Amount: Less than
               Claims             receive: (i) payment in Cash           Not Entitled to           $0.1 million
                                  in an amount equal to such             Vote (Presumed
                                  Allowed Other Priority                 to Accept)                Estimated Percentage
                                  Claim; or (ii) satisfaction of                                   Recovery: 100%
                                  such Allowed Other
                                  Priority Claim in any other
                                  manner that renders the
                                  Allowed Other Priority
                                  Claim Unimpaired,
                                  including Reinstatement.
   2           Other              Each holder of an Allowed              Unimpaired                Estimated Amount:
               Secured            Other Secured Claim shall                                        $0
               Claims             receive: (i) payment in Cash           Not Entitled to
                                  in an amount equal to the              Vote (Presumed            Estimated Percentage
                                  Allowed amount of such                 to Accept)                Recovery: 100%
                                  Claim; (ii) satisfaction of
                                  such Other Secured Claim
                                  in any other manner that
                                  renders the Allowed Other
                                  Secured Claim Unimpaired,
                                  including Reinstatement; or




2835   The Debtors reserve the right to eliminate any Class of Claims in the event they determine that there are no Claims in
       such Class.
2936   Figures with respect to the Allowed amounts of the Claims set forth in this chart are based upon the Debtors’ best
       estimates of such Claims as of the date of this Disclosure Statement. These estimates are based on various assumptions.
       The actual amounts of Allowed Claims may differ significantly from these estimates should one or more underlying
       assumptions prove to be incorrect. Such differences may adversely affect the percentage of recovery to holders of
       Allowed Claims under the Plan. Moreover, the estimated recoveries set forth herein are necessarily based on certain
       assumptions, the realization of which are beyond the Debtors’ control.


                                                               26
        Case 20-10343-LSS      Doc 6214-2       Filed 09/15/21   Page 34 of 405




Class Designation2835 Treatment under the Plan      Impairment and          Estimated
                                                     Entitlement to      Amount2936 and
                                                          Vote            Approximate
                                                                       Percentage Recovery
                   (iii) return of the applicable
                   collateral in satisfaction of
                   the Allowed amount of such
                   Other Secured Claim.
3A     2010 Credit Each holder of an Allowed        Impaired           Estimated Amount:
       Facility    2010 Credit Facility Claim                          $80,762,060
       Claims      shall receive a Claim under      Entitled to Vote
                   the Restated Credit Facility                        Estimated Percentage
                   Documents in an amount                              Recovery: 100%
                   equal to the amount of such
                   holder’s Allowed 2010
                   Credit Facility Claim.
3B     2019 RCF    Each holder of an Allowed        Impaired           Estimated Amount:
       Claims      2019 RCF Claim shall                                $61,542,720
                   receive a Claim under the        Entitled to Vote
                   Restated Credit Facility                            Estimated Percentage
                   Documents in an amount                              Recovery: 100%
                   equal to the amount of such
                   holder’s Allowed 2019
                   RCF Claim.
4A     2010 Bond   Each holder of an Allowed        Impaired           Estimated Amount:
       Claims      2010 Bond Claim shall                               $40,137,274
                   receive a Claim under the        Entitled to Vote
                   Restated 2010 Bond                                  Estimated Percentage
                   Documents in an amount                              Recovery: 100%
                   equal to the amount of such
                   holder’s Allowed 2010
                   Bond Claim.
4B     2012 Bond   Each holder of an Allowed        Impaired           Estimated Amount:
       Claims      2012 Bond Claim shall                               $145,662,101
                   receive a Claim under the        Entitled to Vote
                   Restated 2012 Bond                                  Estimated Percentage
                   Documents in an amount                              Recovery: 100%
                   equal to the amount of such
                   holder’s Allowed 2012
                   Bond Claim.
5      Convenience Each holder of an Allowed        Impaired           Estimated Amount:
       Claims      Convenience Claim shall                             $2.3 million – $2.9
                   receive Cash in an amount        Entitled to Vote   million
                   equal to 100% of such
                   holder’s Allowed                                    Estimated Percentage


                                           27
               Case 20-10343-LSS               Doc 6214-2           Filed 09/15/21         Page 35 of 405




  Class Designation2835 Treatment under the Plan                        Impairment and                 Estimated
                                                                         Entitlement to             Amount2936 and
                                                                              Vote                   Approximate
                                                                                                 Percentage Recovery
                                  Convenience Claim.                                              Recovery: 100%
   6           General            Each holder of an Allowed             Impaired                  Estimated Amount:
               Unsecured          General Unsecured Claim                                         $26.5 million – $33.5
               Claims             shall receive, subject to the         Entitled to Vote          million
                                  holder’s ability to elect
                                  Convenience Claim                                               Estimated Percentage
                                  treatment on account of the                                     Recovery: 75 – 95%
                                  Allowed General
                                  Unsecured Claim, its Pro
                                  Rata Share of the Core
                                  Value Cash Pool up to the
                                  full amount of such
                                  Allowed General
                                  Unsecured Claim in the
                                  manner described in Article
                                  VII of the Plan.
   7           Non-Abuse          Each holder of an Allowed             Impaired                  Estimated Amount:
               Litigation         Non-Abuse Litigation                                            Undetermined3037
               Claims             Claim shall, subject to (i)           Entitled to Vote
                                  the holder’s ability to elect                                   Estimated Percentage
                                  Convenience Claim                                               Recovery: 100%
                                  treatment as provided in the
                                  following sentence and (ii)
                                  the terms and conditions of
                                  Article IV.D.3 of the Plan
                                  (as applicable), retain the
                                  right to recover up to the
                                  amount of such holder’s
                                  Allowed Non-Abuse
                                  Litigation Claim from (x)
                                  available insurance
                                  coverage or the proceeds of
                                  any Insurance Policy,
                                  including any Abuse
                                  Insurance Policy or
                                  Non-Abuse Insurance
                                  Policy, (y) applicable



3037   This class is comprised of approximately fifty-five (55) wrongful death or personal injury claims as well as seven (7)
       other litigation claims. None of these claims have been liquidated.


                                                               28
                 Case 20-10343-LSS                Doc 6214-2          Filed 09/15/21          Page 36 of 405




     Class Designation2835 Treatment under the Plan                        Impairment and                Estimated
                                                                            Entitlement to            Amount2936 and
                                                                                 Vote                  Approximate
                                                                                                    Percentage Recovery
                                    proceeds of any Insurance
                                    Settlement Agreements,
                                    and (z) co-liable
                                    non-debtors (if any) or their
                                    insurance coverage. Solely
                                    to the extent that the holder
                                    of an Allowed Non-Abuse
                                    Litigation Claim fails to
                                    recover in full from the
                                    foregoing sources on
                                    account of such Allowed
                                    Claim after exhausting its
                                    remedies in respect thereof,
                                    such holder may elect to
                                    have the unsatisfied portion
                                    of its Allowed Claim
                                    treated as an Allowed
                                    Convenience Claim and
                                    receive cash in an amount
                                    equal to the lesser of (a) the
                                    amount of the unsatisfied
                                    portion of the Allowed
                                    Non-Abuse Litigation
                                    Claim and (b) $50,000.
     8        Direct Abuse          Pursuant to the Channeling Impaired                               Estimated Amount:
                 Claims3138         Injunction set forth in                                           $2.4 billion – $7.1
                                    Article X.F of the Plan,       Entitled to Vote                   billion
                                    each holder of a Direct
                                    Abuse Claim shall have                                            Estimated Percentage
                                    such holder’s Direct Abuse                                        Recovery at $7.1
                                    Claim against the Protected                                       billion: 10 – 3225%32
                                    Parties (or anyand each of                                        plus additional
                                    them) permanently                                                 insurance rights,
                                    channeled to the Settlement                                       expected to yield up
                                                                                                      to 100%
                                                                                                      recovery3339


3138     Under the Plan, “Direct Abuse Claim” means an Abuse Claim that is not an Indirect Abuse Claim.
32       To the extent that the terms and provisions of the Hartford Insurance Settlement Agreement are included in the Plan, the
         estimated recovery percentage is expected to increase to approximately 19-58% plus other insurance rights.
3339     The following calculation was used to determine the percentage recovery range under the Plan: ($220219 million (BSA
         Settlement Contribution) plus $500 million (Local Counsel Contribution) plus $100 million (DST Note) plus Hartford


                                                                 29
               Case 20-10343-LSS                 Doc 6214-2           Filed 09/15/21          Page 37 of 405




  Class Designation2835 Treatment under the Plan                           Impairment and                 Estimated
                                                                            Entitlement to             Amount2936 and
                                                                                 Vote                   Approximate
                                                                                                     Percentage Recovery
                                   Trust, and such Direct
                                   Abuse Claim shall                                                  Estimated Percentage
                                   thereafter be asserted                                             Recovery at $2.4
                                   exclusively against the                                            billion: 31 – 73% plus
                                   Settlement Trust and                                               additional insurance
                                   processed, liquidated, and                                         rights, expected to
                                   paid in accordance with the                                        yield up to 100%
                                   terms, provisions, and                                             recovery39
                                   procedures of the
                                   Settlement Trust                                                   Under the
                                   Documents.                                                         Expedited
                                                                                                      Distribution:3440
                                   Pursuant to the Channeling                                         Estimated Amount:
                                   Injunction set forth in                                            $3,500.00
                                   Article X.F of the Plan,
                                   each holder of a Post-1975
                                   Chartered Organization
                                   Abuse Claim shall have
                                   such holder’s Post-1975
                                   Chartered Organization
                                   Abuse Claim against the
                                   Limited Protected Parties
                                   (and each of them)
                                   permanently channeled to
                                   the Settlement Trust, and




       Settlement Contribution minus the Hartford Administrative Expense Claim ($785 million) plus TCJC Settlement
       Contribution ($250 million)) divided by $2.4 billion - $7.1 billion (Estimated Abuse Claims Range). The recovery
       percentages are net of assumed cost to operate the Settlement Trust. Costs are estimated between 6 and 10% of total
       assets with costs expected to be at the high end of the range in a smaller trust and at or below the lower end of the range
       in a larger trust under the Plan. The low end of the recovery range excludes both the Hartford and TCJC Settlement
       Contributions as some parties may object to the settlement amount and/or how the settlement amount is distributed to
       holders of Abuse Claims, thereby rendering these amounts unavailable to some or all creditors.
3440   Pursuant to Article III.B.10 of the Plan, under the Plan, each holder of a properly completed non-duplicative proof of
       claim asserting a Direct Abuse Claim who filed such Claim by the Bar Date or was permitted by a Final Order of the
       Bankruptcy Court to file a late claim may elect on his or her Ballot to receive an Expedited Distribution, in exchange for
       a full and final release in favor of the Debtors, the Related Non-Debtor Entities, the Local Councils, Contributing
       Chartered Organizations, and the Settling Insurance Companies. Under the Plan, “Expedited Distribution” means a
       one-time Cash payment from the Settlement Trust in the amount of $3,500.00, conditioned upon satisfaction of the
       criteria set forth in the Trust Distribution Procedures.


                                                                 30
               Case 20-10343-LSS                 Doc 6214-2            Filed 09/15/21          Page 38 of 405




  Class Designation2835 Treatment under the Plan                            Impairment and                 Estimated
                                                                             Entitlement to             Amount2936 and
                                                                                  Vote                   Approximate
                                                                                                      Percentage Recovery
                                    such Post-1975 Chartered
                                    Organization Abuse Claim
                                    shall thereafter be asserted
                                    exclusively against the
                                    Settlement Trust and
                                    processed, liquidated, and
                                    paid in accordance with the
                                    terms, provisions, and
                                    procedures of the
                                    Settlement Trust
                                    Documents.
   9        Indirect Abuse          Pursuant to the Channeling              Impaired                   Estimated Amount:
                Claims3541          Injunction set forth in                                            Unknown3642
                                    Article X.F of the Plan,                Entitled to Vote
                                    each holder of an Indirect                                         Estimated Percentage
                                    Abuse Claim shall have                                             Recovery: Unknown
                                    such holder’s Indirect                                             at $7.1 billion: 10 –
                                    Abuse Claim against the                                            25% plus additional
                                    Protected Parties (or                                              insurance rights,
                                    anyand each of them)                                               expected to yield up
                                    permanently channeled to                                           to 100% recovery
                                    the Settlement Trust, and
                                    such Indirect Abuse Claim                                          Estimated Percentage
                                    shall thereafter be asserted                                       Recovery:
                                    exclusively against the                                            Unknown at $2.4
                                    Settlement Trust and                                               billion: 31 – 73%
                                    processed, liquidated, and                                         plus additional



3541   Under the Plan, “Indirect Abuse Claim” means a liquidated or unliquidated Abuse Claim for contribution, indemnity,
       reimbursement, or subrogation, whether contractual or implied by law (as those terms are defined by the applicable
       non-bankruptcy law of the relevant jurisdiction), and any other derivative Abuse Claim of any kind whatsoever, whether
       in the nature of or sounding in contract, tort, warranty or any other theory of law or equity whatsoever, including any
       indemnification, reimbursement, hold-harmless or other payment obligation provided for under any prepetition
       settlement, insurance policy, program agreement or contract.
3642   The Debtors are unable to estimate with certainty the recovery amount for Indirect Abuse Claims under the Plan since
       they are unliquidated and contingent and subject to objection under section 502(e) of the Bankruptcy Code. However, to
       the extent the Indirect Abuse Claims become liquidated in the future, Indirect Abuse Claimants have the ability, pursuant
       to the Plan, to bring a claim for reconsideration under section 502(j) of the Bankruptcy Code and may be able to recover,
       on account of such claim, against the Settlement Trust assetsAssets. Pursuant to the Trust Distribution Procedures,
       recoveries on account of Indirect Abuse Claims that are liquidated and, non-contingent are subordinated to recoveries on
       account of, and meet the criteria set forth in the Trust Distribution Procedures shall be subject to the same liquidation and
       payment procedures as the Settlement Trust would have afforded the holders of the underlying valid Direct Abuse Claims
       as liquidated under the Trust Distribution Procedures. The Bates White estimated range of $2.4 billion to $7.1 billion
       estimates the value of Abuse Claims, which would include Indirect Abuse Claims, to the extent viable.


                                                                  31
        Case 20-10343-LSS       Doc 6214-2       Filed 09/15/21   Page 39 of 405




Class Designation2835 Treatment under the Plan       Impairment and          Estimated
                                                      Entitlement to      Amount2936 and
                                                           Vote            Approximate
                                                                       Percentage Recovery
                      paid in accordance with the                       insurance rights,
                      terms, provisions, and                            expected to have
                      procedures of the                                 limitedyield up to
                      Settlement Trust                                  100% recovery
                      Documents.

                      Pursuant to the Channeling
                      Injunction set forth in
                      Article X.F of the Plan,
                      each holder of a Post-1975
                      Chartered Organization
                      Abuse Claim shall have
                      such holder’s Post-1975
                      Chartered Organization
                      Abuse Claim against the
                      Limited Protected Parties
                      (and each of them)
                      permanently channeled to
                      the Settlement Trust, and
                      such Post-1975 Chartered
                      Organization Abuse Claim
                      shall thereafter be asserted
                      exclusively against the
                      Settlement Trust and
                      processed, liquidated, and
                      paid in accordance with the
                      terms, provisions, and
                      procedures of the
                      Settlement Trust
                      Documents.
10     Interests in   Interests in Delaware BSA      Impaired          Estimated Amount:
       Delaware       shall be deemed cancelled                        N/A
       BSA            without further action by or   Not Entitled to
                      order of the Bankruptcy        Vote              Estimated Percentage
                      Court and shall be of no       (Deemed to        Recovery: 0%
                      further force or effect,       Reject)
                      whether surrendered for
                      cancellation or otherwise.




                                            32
          Case 20-10343-LSS         Doc 6214-2       Filed 09/15/21    Page 40 of 405




I.     H. The Settlement Trust

        On the Effective Date of the Plan, the Settlement Trust will be established for the benefit
of holders of Abuse Claims. From and after the Effective Date, all Abuse Claims shall be
channeled to the Settlement Trust, which will be funded by the Settlement Trust Assets. As
further described in Article VII of this Disclosure Statement, the Settlement Trust will administer
the Settlement Trust Assets and process, liquidate, and pay Abuse Claims in accordance with the
applicable Trust Distribution Procedures.

        The purpose of the Settlement Trust is to assume liability for all Abuse Claims, to
administer the Settlement Trust Assets, and to direct the processing, liquidation, and payment of
all compensable Abuse Claims. The Settlement Trust will resolve Abuse Claims through the
Trust Distribution Procedures, which are summarized in Article VII.B of this Disclosure
Statement and attached to the Plan as Exhibit A. The Trust Distribution Procedures are designed
to permit the Settlement Trustee to provide substantially similar treatment to holders of legally
valid and factually supported, similar Abuse Claims and will be the sole and exclusive method by
which the holder of an Abuse Claim may seek allowance and resolution of his or her Abuse
Claim. The Debtors will demonstrate at the Confirmation Hearing that the Settlement
Trust will resolve Abuse Claims in accordance with the Settlement Trust Documents in
such a way that holders of Abuse Claims are treated fairly, equitably, and reasonably in
light of the finite assets available to satisfy such Claims, and otherwise comply in all
respects with the requirements of the Bankruptcy Code.

       The Trust Distribution Procedures are discussed further in Article VII.B herein.
Additionally, the Settlement Trust Agreement is attached to the Plan as Exhibit B.

J.     I. Further Information Regarding Non-Abuse Litigation Claims

         The Debtors’ insurance coverage for years 2013 and later may provide coverage for both
Abuse Claims and Non-Abuse Litigation Claims, but there is a negligible risk that the Debtors
will exhaust all of their insurance coverage for such years on account of Non-Abuse Litigation
Claims. The Debtors have identified approximately sixty-two (62) active out of seventy-two (72)
total Non-Abuse Litigation Claims, all of which appear to have arisen in 2013 or later (to the
extent the date of the alleged incident is known). The Debtors believe that at least eleven (11) of
the active Claims will be disallowed through the Claims reconciliation process. In addition, one
(1) claim has been withdrawn, six (6) have been satisfied, and three (3) have been previously
disallowed. The Debtors have approximately $200 million of available insurance coverage in
each year after 2013, in addition to primary insurance policies issued by Old Republic Insurance
Company that have $1 million in per-occurrence limits, but no applicable aggregate limit. It is
likely that a material number of the Non-Abuse Litigation Claims will not exceed the $1 million
per-occurrence limit of the primary policies issued by Old Republic Insurance Company or
Evanston Insurance Company. As such, the Debtors expect that there will be ample insurance
coverage for Non-Abuse Litigation Claims.

        The Debtors will use their best efforts to obtain Bankruptcy Court approval of as many
settlements of Non-Abuse Litigation Claims as possible prior to the Effective Date. The
Coalition, Tort Claimants’ Committee, and Future Claimants’ Representative agree not to


                                                33
          Case 20-10343-LSS          Doc 6214-2       Filed 09/15/21     Page 41 of 405




oppose any reasonable settlement of a Non-Abuse Litigation Claim that is proposed to be paid
from a Specified Insurance Policy that is a primary or umbrella policy. While the Settlement
Trust (or, prior to the Effective Date, the Debtors, with the consent of the RSA Parties) havehas
the power to settle or release the Specified Insurance Policies, prior to the exercise of that right,
any Non-Abuse Litigation Claim may recover for its claim from any available Specified Insurance
Policy.

        Moreover, prior to the Effective Date the Creditors’ Committee will retain consent rights
with respect to any proposed settlement between the Debtors and its primary insurers Old
Republic (Specified Insurance Policies from 2013-19) and Evanston/Markel (Specified Insurance
Policies from 2019-20), unless that settlement does not release the applicable insurer for liability
arising from Non-Abuse Litigation Claims. With respect to any proposed pre-Effective Date
settlement of a Specified Insurance Policy that is an excess policy (above the Old Republic
umbrella layer for the period 2013-19, or above the Evanston/Markel umbrella layer for the
period 2019-20), the Creditors’ Committee will have consultation rights. The Debtors,
Coalition, Tort Claimants’ Committee, and Future Claimants’ Representative agree that if they
reach a pre-emergence settlement with respect to such an excess policy they will weigh equally
the interests of holders of Direct Abuse Claims and the interests of holders of Non-Abuse
Litigation Claims.

         Post Effective Date, if and when the Settlement Trust settles any Specified Insurance
Policies, the Settlement Trust shall have consent over any post-emergence settlement of
Non-Abuse Litigation Claims, such consent not to be unreasonably withheld. Each holder of a
Non-Abuse Litigation Claim shall remain entitled to recover up to $1 million of its claim under
primary Specified Insurance Policies. Any amounts exceeding $1 million shall be recoverable in
the first instance from any available, unsettled umbrella or excess Specified Insurance Policies.
Subject to a review of the details concerning the Non-Abuse Litigation Claims by the Coalition,
Tort Claimants’ Committee, and the Future Claimants’ RepresentativeSettlement Trustee, to the
extent that the holder of a Non-Abuse Litigation Claim cannot recover the full amount of any
judgment or settlement of their claim consented to by the Settlement Trust (such consent not to
be unreasonably withheld) from any Specified Insurance Policy as a result of the Settlement
Trust’s release of the Specified Insurance Policy, any unpaid amounts (up to applicable policy
limits) shall be submitted to the Settlement Trust, which shall pay such amounts out of the
proceeds of Specified Insurance Policies. As a condition of such payment of a Non-Abuse
Litigation Claim by the Settlement Trust shall be a releaseRelease of the Non-Abuse Litigation
Claim against the Debtors, Local Councils, and any other insureds under applicable Specific
Insurance Policies shall be a condition of such payment of a Non-Abuse Litigation Claim by the
Settlement Trust.

        The Settlement Trustee will have a duty to treat Direct Abuse Claims and Non-Abuse
Litigation Claims that implicate the Specified Insurance Policies fairly and equally. In negotiating
any settlements involving Specified Insurance Policies, the Settlement Trust will agree to bear in
mind the interests of both abuse and non-abuse claimants in structuring any settlement and use
best efforts to maximize recoveries for both constituencies.

       With respect to any Non-Abuse Litigation Claim that has been asserted against any Local
Council, notice of which is provided to the Debtors, the Coalition, the Tort Claimants’

                                                 34
          Case 20-10343-LSS         Doc 6214-2       Filed 09/15/21    Page 42 of 405




Committee, and the Future Claimants’ Representative prior to the Effective Date, the rights of
the Local Council to recover for such Non-Abuse Litigation Claim under the Specified Insurance
Policies shall be preserved; provided, however, that if the holder of a Non-Abuse Litigation
Claim provides a full and complete written release of any claims that such holder of a Non-Abuse
Litigation Claim may have against the Local Council related to the Non-Abuse Litigation Claim,
then the Local Council will be deemed to have waived any rights it may have against the
Specified Insurance Policy with respect to such Non-Abuse Litigation Claim.

K.     J. Description of Certain Insurance Provisions of the Plan

        Article X.M of the Plan sets forth certain provisions related to the treatment of Insurance
Policies under the Plan and specifically, in relation to the Settlement Trust. On May 19, 2021,
the Bankruptcy Court held a hearing to consider, among other things, the Exclusivity Motion
(defined below) and the related objections. During the arguments related thereto, there was
robust discussion related to the insurance neutrality provisions of the prior version of the Plan
and the reach of such insurance neutrality provisions in general. Although the Bankruptcy Court
indicated that it would require guidance from all parties at the appropriate time with respect to
insurance neutrality, the Bankruptcy Court provided preliminary direction with respect to what it
believed were the bounds of the Bankruptcy Court’s authority to modify the rights and
obligations of Insurance Companies under their Insurance Policies through a plan of
reorganization or related documents. In particular, the Bankruptcy Court observed that (i) it
does not view an insurance policy any differently than any other contract, in the sense that a plan
of reorganization should not modify the terms and provisions of the policy except as allowed
under the Bankruptcy Code, and (ii) to the extent a plan of reorganization is not
insurance-neutral, insurers have the right to participate and object to such plan and are then
bound by the Bankruptcy Court’s rulings with respect thereto.
        As a result of the robust discussion at the May 19, 2021 hearing and this guidance from
the Bankruptcy Court as well as the objections that were filed, the Debtors modified the
insurance provisions of the Plan. As set forth therein, or as otherwise provided in the Bankruptcy
Code, applicable law, the findings made by the Bankruptcy Court in the Confirmation Order or
the findings made by the District Court in the Affirmation Order, it shall not “modify, amend, or
supplement, or be interpreted as modifying, amending, or supplementing, the terms of any
Insurance Policy or rights and obligations under an Insurance Policy to the extent such rights and
obligations are otherwise available under applicable law. . . .”
        A more fulsome description of the modified insurance provisions of the Plan can be found
in Article VII.A.2730 of this Disclosure Statement.

L.     K. Modification and Amendments

       Mediation and settlement negotiations with various parties are on-going and will
continue after the date of this Disclosure Statement. Subject to the limitations contained
in the Plan, the Debtors reserve the right to modify the Plan as to material terms and seek
Confirmation consistent with the Bankruptcy Code and, as appropriate, not resolicit votes
on such modified Plan. Subject to certain restrictions and requirements set forth in
section 1127 of the Bankruptcy Code and Bankruptcy Rule 3019 and those restrictions on


                                                35
            Case 20-10343-LSS       Doc 6214-2        Filed 09/15/21   Page 43 of 405




modifications set forth in the Plan, the Debtors expressly reserve their rights to alter,
amend, or modify materially the Plan with respect to the Debtors one or more times
including after Confirmation, and, to the extent necessary, may initiate proceedings in the
Bankruptcy Court to so alter, amend, or modify the Plan, or remedy any defect or
omission, or reconcile any inconsistencies in the Plan, the Disclosure Statement, or the
Confirmation Order, in such matters as may be necessary to carry out the purposes and
intent of the Plan.

       For the avoidance of doubt, such modification(s) may include a settlement pursuant
to Bankruptcy Rule 9019 to resolve any unresolved controversies, including but not limited
to those described in this Disclosure Statement. Any such modification or supplement shall
be considered a modification of the Plan and shall be made in accordance with Article
XII.B of the Plan.

       If the Bankruptcy Court finds, after a hearing on notice to the parties in interest in
the Chapter 11 Cases, that the proposed modification does not materially and adversely
change the treatment of the Claim or Interest of any holder thereof who has not accepted
in writing the proposed modification, the Bankruptcy Court may deem the Plan to be
accepted by all holders of Claims or Interests who have previously accepted the Plan.
Entry of a Confirmation Order shall mean that all modifications or amendments to the
Plan occurring after the solicitation thereof are approved pursuant to section 1127(a) of
the Bankruptcy Code and do not require additional disclosure or resolicitation under
Bankruptcy Rule 3019.

      For the avoidance of doubt, any and all rights of holders of Claims against the
Debtors or Interests in the Debtors are expressly reserved under Bankruptcy Rule 3019
and any other applicable provisions under the Bankruptcy Rules, Local Rules of the
Bankruptcy Court, or Bankruptcy Code.

      ARTICLE III. ORGANIZATION OVERVIEW AND CORPORATE HISTORY

A.     Organization Overview

       1.      The Boy Scouts of America

        The BSA was incorporated in the District of Columbia on February 8, 1910, and
subsequently chartered by Congress as a non-profit corporation under Title 36 of the United
States Code on June 15, 1916. 36 U.S.C. §§ 30901-08. The Congressional Report in Support of
the Act to Incorporate the Boy Scouts of America provides that the Scouting program “is
intended to supplement and enlarge established modern educational facilities in activities in the
great and healthful out of doors where may be the better developed physical strength and
endurance, self-reliance, and the powers of initiative and resourcefulness, all for the purpose of
establishing through the boys of today the very highest type of American citizenship.” H.R. Rep.
No. 64-130 at 245 (1916). Consistent with this charitable intention, the BSA’s congressional
charter states that the purpose of the organization is to “promote, through organization, and
cooperation with other agencies, the ability of boys to do things for themselves and others, to
train them in Scoutcraft, and to teach them patriotism, courage, self-reliance, and kindred virtues,


                                                 36
               Case 20-10343-LSS               Doc 6214-2          Filed 09/15/21        Page 44 of 405




using the methods which are now in common use by Boy Scouts.” BSA Charter, § 3; see also
BSA Bylaws, § 2 (“In achieving this purpose, emphasis shall be placed upon its educational
program and the oaths, promises, and codes of the Scouting program for character development,
citizenship training, leadership, and mental and physical fitness.”). These mandates have been the
guiding light for the BSA’s work for over a century.

        As a non-profit corporation, the BSA is required to adopt and carry out a charitable,
religious, educational, or other philanthropic mission. It is the BSA’s mission “to prepare young
people to make ethical and moral choices over their lifetimes by instilling in them the values of
the Scout Oath and Law.”3743 Unlike a profit-seeking corporation, the BSA’s senior leadership
owes fiduciary duties to the Scouting mission, not the generation of profits. The successful
delivery of this mission to youth in America is the BSA’s fiduciary obligation. To that end, all
Scouting policies, practices, and programming are specifically designed to train Scouts in
responsible citizenship, character development, and self-reliance, in a manner consistent with the
BSA’s mission. Thus, to be eligible for Scouting, individuals must subscribe to, and conduct
themselves in accordance with, the Scout Oath and the Scout Law:

          Scout Oath. “On my honor I will do my best to do my duty to God and my country and
           to obey the Scout Law; to help other people at all times; to keep myself physically strong,
           mentally awake, and morally straight.”3844

          Scout Law. “A Scout is trustworthy, loyal, helpful, friendly, courteous, kind, obedient,
           cheerful, thrifty, brave, clean, and reverent.”3945

At all levels of Scouting, these fundamental tenets of the BSA’s mission are taught to Scouts so
they can successfully develop into our nation’s next generation of great leaders.
        In support of its mission, the BSA has long facilitated the spread of Scouting in the
United States through units chartered by local partners and has also designed and implemented
an array of its own outdoor activities, educational and skill-building programs, and career
training. Since its inception, more than 130 million Scouts have participated in the BSA’s
programming, and more than 35 million adult leaders have helped carry out the BSA’s mission.
The BSA has grown to be one of the largest youth organizations in the country, as well as one of
the largest Scouting organizations in the world. In 2019, nearly three million Scouts and adult
leaders were involved in Scouting and helped deliver more than 13 million Scouting service hours
to communities across the country.

        Throughout its 110-year history, the BSA has continually looked for ways to offer
Scouting to more young men and women. In 1912, the BSA formed the Camp Fire Girls as a
sister organization. In the 1930s, the BSA introduced Cub Scouts as a program for younger
participants. Other past and current BSA programs include Air Scouts, Sea Scouts, Exploring,



3743   BSA, Mission & Vision, https://www.scouting.org/legal/mission/.
3844   BSA, What are the Scout Oath and Law?, https://www.scouting.org/discover/faq/question10/.
3945   BSA, About the BSA, https://www.scouting.org/about/.


                                                              37
          Case 20-10343-LSS         Doc 6214-2       Filed 09/15/21   Page 45 of 405




Venturing, and STEM Scouts. In 2018, the BSA welcomed girls into Cub Scouts, and in 2019,
the BSA began chartering girl units to join Scouts BSA, the program previously known as Boy
Scouts. Since 2017, over 200,000 girls have participated in Scouting, including approximately
130,000 in Cub Scouts, 30,000 in Scouts BSA, and 65,000 in Venturing, Sea Scouts, and
Exploring. The BSA has also organized affiliated organizations and affinity groups—such as
Learning for Life, Order of the Arrow, and National Eagle Scout Association—to provide
additional educational, civic, and developmental programs for Scouts, as well as engagement
opportunities for Scouting alumni and supporters.

         The BSA also provides other services critical to continued Scouting opportunities for
America’s young men and women, including core program content, such as events and other
activities at high adventure facilities; the procurement and sale of uniforms and equipment;
information technology and digital resources; training of professional Scouters to serve in Local
Councils; communications and publications including magazines and online content for Scouts
and adult leaders; training development and delivery; national events; registration systems; and
other quality control services. In addition, every four years, the BSA hosts a National Jamboree,
where tens of thousands of Scouts from around the country gather to celebrate Scouting, learn
about teamwork and leadership, and develop lifelong friendships.

         The Headquarters of the BSA is in Irving, Texas. The BSA has approximately 1,155
employees, all of whom are located in the United States and its territories. The BSA’s
employees are located at its Headquarters; at the BSA’s national Warehouse and Distribution
Center in Charlotte, North Carolina; at approximately 158145 official BSA Scout Shops located
throughout the country; and at the BSA’s four high adventure facilities located in Florida and the
U.S. Virgin Islands, New Mexico, West Virginia, and Minnesota and parts of Canada. The
BSA’s sources of funding include membership fees, high adventure facility fees, supply sales at
Scout Shops, on its website, and directly to Local Councils, donor contributions, legacies,
bequests, corporate sponsorships, and grants from foundations. In 2020, the BSA’s total gross
revenues were approximately $187 million. Of this total, approximately 28% was attributable to
supply sales, approximately 47% to membership fees, approximately 8% to high adventure
facility operations, approximately 2% to investments, approximately 4% to contributions,
approximately 1% to event fees, and approximately 10% to other.

        The BSA is governed by an executive board and an executive committee, which are
responsible for managing the organization’s affairs and electing officers. The executive board is
comprised of 72 total members and is led by the National Chair. The board is made up of 64
regular members and the executive committee, which is a twelve-member delegation of the
executive board that is also led by the National Chair. The executive committee includes, among
others, the National “Key 3,” who are responsible for guiding the BSA organization as a whole:
the National Chair (Daniel G. Ownby), National Commissioner (W. Scott Sorrells), and Chief
Executive Officer and President (Roger C. Mosby). The National Chair and National
Commissioner are volunteer positions. The executive committee has formed a bankruptcy task
force to direct the Debtors’ restructuring strategy in connection with these Chapter 11 Cases.




                                                38
            Case 20-10343-LSS        Doc 6214-2       Filed 09/15/21     Page 46 of 405




       2.      The Scouting Experience

        Delivery of the Scouting mission is the fiduciary obligation of the BSA. Local Councils
and Chartered Organizations, and the Scouting units that they sponsor, operationalize this
mission. Through these organizations, Scouts learn the values embodied in the Scout Oath and
Scout Law. From the beginner-level Cub Scouts to the most advanced offerings at high
adventure facilities, all Scouting programming is intended to instill in the next generation of
leaders the fundamental tenets of the BSA’s mission.

                       a.      Cub Scouts

        The gateway to the Scouting program is Cub Scouts, where younger participants
(kindergarten through fifth grade) first build character, learn citizenship, and develop personal
skills and physical fitness. The den—a small group of six to eight children who are the same
grade and gender—is the cornerstone of Cub Scouting. In the den, Cub Scouts make friends,
develop new skills and interests, and learn respectfulness, sportsmanship, and citizenship.
Several dens in the same community form a pack. At pack meetings, Cub Scouts engage in a
wide range of fun and interactive activities, including games, arts and crafts, skits, and songs.
Packs also hold special events and activities, such as advancement banquets, field trips,
community service projects, and, most famously, the Pinewood Derby. Cub Scouts attend camp
outings and participate in other local outdoor activities, such as hiking, biking, swimming,
sledding, and a variety of team sports, all of which help instill in them a life-long respect for the
environment, a core principle of the Scouting mission. Many of these outdoor adventures are
held at Local Council-owned properties specifically developed and maintained for the purpose of
delivering the Scouting program. Cub Scout programming is family-oriented, and adult
volunteers, many of whom are parents of participating Cub Scouts, play an active role in den and
pack leadership.

                       b.      Scouts BSA

         After Cub Scouts, youth participants progress to Scouts BSA. The Scouts BSA program
focuses on service to others, community engagement, leadership development, respect for the
environment, and personal and professional growth. In Scouts BSA, adult volunteers take a back
seat, and Scouts themselves assume important leadership roles at their own meetings and
activities. Scouts BSA units, known as “troops,” are single-gender and composed of several
smaller groups called “patrols.” At patrol and troop meetings, Scouts engage in knowledge- and
skill-based challenges, team building exercises, and community service projects, such as cleaning
parks and other public spaces, enhancing nature preserves, building trails in wildlands,
constructing playgrounds, creating libraries, collecting meals for food banks, visiting with the
sick or elderly, or responding to national emergencies.

         In Scouts BSA, every Scout is able to take on a leadership role in his or her patrol, which
provides one of the unique experiences in Scouting that inspires young people from all
backgrounds, experiences, and capabilities to see themselves as a leader and hone skills that will
last a lifetime. In addition, Scouts are encouraged to participate in a wider suite of outdoor
activities, including weekend camping trips, summer camps, and themed-camporees where they
are exposed to more advanced Scouting programming and skill-building in diverse areas, such as


                                                 39
          Case 20-10343-LSS        Doc 6214-2       Filed 09/15/21   Page 47 of 405




first aid, rock climbing, forestry, conservation, and environmental awareness. At these events,
Scouts from different troops work together and form life-long bonds. Local Council camps and
other facilities are the hub for many of these outdoor adventures.

        Central tenets of Scouts BSA programming are rank advancement and merit badges.
Young men and women begin their journey in Scouts BSA at the rank of Scout. As they master
skills and learn important life lessons, they progress to the ranks of Tenderfoot, Second Class,
First Class, Star, and then Life. Along the way, Scouts earn merit badges that recognize hard
work and achievement in sports, arts, sciences, trades, personal finance, and future careers. At
this time, there are more than 135 merit badges, and any Scout, or any qualified Venturer or Sea
Scout may earn any of them at any time. In 2019, young men and women earned more than 1.7
million merit badges that represent skills that will help them succeed throughout their lives.

        Scouts who successfully complete this rigorous program, serve as a leader in their troop
for a designated period of time, and design and lead a significant service project, are awarded
Scouts BSA’s highest rank of Eagle. Less than 8% of Scouts achieve the Eagle Scout rank, and
past Scouts achieving this honor permeate our nation’s government, economy, and culture,
including President Gerald Ford, astronaut Neil Armstrong, civil rights leader Percy Sutton, and
entrepreneurs Sam Walton and Ross Perot, to name a few.

                      c.     Advanced Scouting

        In addition to Scouting’s core Cub Scouts and Scouts BSA offerings, older Scouts
participate in other advanced programs. In Venturing, co-ed groups form their own Scout-led
“crews” that design and carry out specialized programming and activities. The opportunities
available through Venturing are endless: A Scout interested in the outdoors can join a Venturing
crew that backpacks in state or national parks and kayaks in local or remote rivers; a Scout
interested in the sciences can join one that builds robots or volunteers at planetariums and
museums; and a Scout interested in community service can join one that volunteers at soup
kitchens or rebuilds homes in the wake of natural disasters. Venturing crews instill in their
members the importance of adventure, leadership, personal growth, and service, all of which are
fundamental to the Scouting mission.

        Other advanced programs for older Scouts include Sea Scouts, where Scouts learn
boating skills and water safety, and also study maritime heritage. Sea Scouts participate in
boating and other water-based excursions, such as scuba diving off the Florida Keys and
kayaking in the Everglades. Another program, Exploring, is the BSA’s preeminent workforce
development program. Through Exploring, Scouts join career-specific clubs sponsored by local
businesses, government agencies, and community organizations. Scouts develop important
personal and professional skills through immersive, on-the-job training. And STEM Scouts
offers the Scouting experience with less emphasis on the outdoors. Participating young men and
women learn about and nurture a lifelong interest in science, technology, engineering, and math
through creative, hands-on activities, educational field trips, and interaction with STEM
professionals.




                                               40
               Case 20-10343-LSS               Doc 6214-2           Filed 09/15/21   Page 48 of 405




                               d.       High Adventure Facilities

         The apex of the Scouting program is found at the four iconic high adventure facilities
operated by the BSA. At these facilities, Scouts experience the truest embodiment of what
Congress envisioned when it chartered the organization more than a century ago—unparalleled
facilities hosting outdoor activities, educational programs, and leadership training. As Scouts
progress through Scouting, these high adventure facilities provide them with opportunities to
implement the knowledge and training that they gained through Cub Scouts and Scouts BSA at
locations and in programs that are not available anywhere else in the country. Not surprisingly,
there is strong demand for these high adventure facilities—more than 50,000 Scouts and
Scouters participate in the programs and events held there every year, and more than two million
have done so since their openings. Since 2010, scout high adventure base attendance has
increased from approximately 40,000 to approximately 50,000 per year despite declines in
overall membership. As their storied histories portend, these facilities and the programming they
allow play a critical role in the BSA’s delivery of the Scouting program to young Americans.

                               (i)      Northern Tier

       The BSA opened the Northern Tier high adventure facility (“Northern Tier”)—located on
the boundary waters between Minnesota and Canada—as its first high adventure facility in 1923.
For nearly a century, the BSA has maintained several wilderness canoe bases at Northern Tier
from which generations of Scouts have explored millions of acres of lakes, rivers, forests, and
wetlands of northern Minnesota, northwestern Ontario, and southeastern Manitoba. Scouts at
Northern Tier embark on canoe treks covering up to 150 miles and lasting as long as two weeks.
Along the way, Scouts camp at remote, unstaffed campgrounds, where they must learn and
implement Scouting’s philosophy of self-sufficiency. In the winter, Northern Tier transforms into
a cold-weather camping outpost, where Scouts can engage in winter activities such as
cross-country skiing, dog sledding, snow shoeing, and ice fishing. Over the years, the BSA has
hosted almost 250,000 Scouts and Scouters at Northern Tier.4046

                               (ii)     Philmont Scout Ranch

        The BSA’s largest high adventure facility, Philmont Scout Ranch (“Philmont”), was
opened in 1938 on nearly 150,000 acres of rugged mountain wilderness in the Sangre de Cristo
range of the Rocky Mountains in northeastern New Mexico. At Philmont, Scouts have access to
a labyrinth of backpacking trails, as well as 35 staffed camps and 55 trail camps, spread across
mountainous terrain ranging in elevation from 6,500 to 12,500 feet. In addition, the BSA’s
programming at Philmont features the best of the Old West—horseback riding, burro packing,
gold panning, chuckwagon dinners, and interpretive history—along with physical challenges such
as rock climbing, mountain biking, and sport shooting. These experiences teach Scouts about
our nation’s frontier history and instill in them a lifelong sense of adventure and confidence in
challenging situations. In addition, Philmont hosts a series of leadership training programs for




4046   See generally BSA, About Northern Tier, https://www.ntier.org/about/.


                                                               41
                Case 20-10343-LSS              Doc 6214-2         Filed 09/15/21        Page 49 of 405




adult leaders. Well over a million Scouts and Scouters have experienced the unique and diverse
offerings of Philmont.4147

                              (iii)    Florida Sea Base

         Florida Sea Base (“Sea Base”) was commissioned by the BSA as its third high adventure
facility in 1980. At several facilities in south Florida and the U.S. Virgin Islands, Scouts swim,
snorkel, scuba dive, and fish. Scouts also participate in boating and sailing adventures
throughout the Caribbean, as well as primitive camping on several island-based settlements.
Through Sea Base’s programming, Scouts learn to trust one another and work as a team, and
also learn the importance of conservation and the preservation of our environment. Since
opening its doors, the BSA has provided aquatic adventures to nearly 300,000 Scouts and
Scouters at Sea Base.4248

                              (iv)     Summit Bechtel Reserve

         Most recently, in 2013, the BSA opened the Summit Bechtel Reserve (“Summit”) in the
wilds of West Virginia. It is the preeminent summer camp, high adventure facility, and leadership
training center for the millions of Scouts and adult leaders involved in Scouting now and for
generations to come. At the Summit, Scouts explore the New River Gorge region through
white-water rafting, kayaking, canyoneering, and advanced orienteering. Scouts also participate
in more modern adventures, such as skateboarding, ATV riding, freestyle BMXing, and
zip-lining. This programming pushes Scouts past their comfort zones, where they can better
develop and master the leadership, character, citizenship, and fitness that are core to the BSA’s
mission. In addition to its regular programming, the BSA hosts a National Jamboree at the
Summit every four years. In 2019, the BSA hosted the largest World Jamboree ever, with over
45,000 attendees Scouts in attendance from 167 countries. It was the first such event held in the
United States in over 50 years. All told, approximately 200,000 Scouts and Scouters have
experienced the wonders of the Summit since it opened less than a decade ago.4349

           3.        Delivery of the Scouting Programs

        Local Councils and Chartered Organizations work closely together to carry out the
mission of Scouting. Each of these entities plays a vital role in training Scouts in responsible
citizenship, character development, and self-reliance. Despite their common purpose, the BSA,
Local Councils, and Chartered Organizations are legally independent entities. Each Local
Council is a non-profit corporation under the laws of its respective state and exempt from federal
income tax under section 501(c)(3) of the Internal Revenue Code. Each Local Council also
maintains its own senior management and independent volunteer board of directors. The BSA
does not hold any equity interest in any Local Council, Chartered Organization, or Scouting unit,




4147   See generally BSA, About Philmont, https://www.philmontscoutranch.org/about/.
4248   See generally BSA, About Sea Base, https://www.bsaseabase.org/about/.
4349   See generally BSA, The Summit Story, https://www.summitbsa.org/about-us/summit-story/.


                                                             42
               Case 20-10343-LSS               Doc 6214-2          Filed 09/15/21          Page 50 of 405




and only the BSA and its wholly owned subsidiary, Delaware BSA, LLC, are Debtors in these
Chapter 11 Cases.4450

                     a.       Local Councils

         In furtherance of its mission, the BSA charters independently incorporated Local Councils
to facilitate the delivery of the Scouting program. Local Councils are not agents of the BSA, and
they have no authority to bind the organization.

        There are currently 251 Local Councils covering geographic areas of varying size,
population, and demographics. Although they are legally independent of the BSA, Local
Councils are required to organize, operate, and promote Scouting in a manner that is consistent
with the BSA’s mission and with the BSA’s Charter, bylaws, rules and regulations, policies, and
guidelines. Local Councils generally do not receive financial support from the BSA; instead, they
rely upon their own fundraising through donations, product sales, special events, and corporate
gifts. The BSA does, however, provide certain corporate and administrative support to the Local
Councils in exchange for shared services and other fees and reimbursements, as well as for the
assistance of Local Councils in delivering the Scouting mission. This support includes human
resources, access to training facilities, marketing services, and general liability Insurance
Coverage.

        The BSA is responsible for developing and disseminating the structure and content of the
Scouting program, owns and licenses intellectual property, and provides training and support
services, including corporate services such as human resources, marketing and legal functions,
and information technology. The BSA, in addition to holding the power to grant charters to
Local Councils, may also revoke a Local Council’s charter for failing to meet national standards.
Local Councils, for their part, play a key role in delivering the Scouting program. Local
Councils also serve the vital function of collecting member fees and remitting such funds to the
BSA. Each of these Local Councils is crucial to the BSA’s ability to carry out its mission.

        The most important functions served by Local Councils are their recruiting of Chartered
Organizations and their oversight of the operation of the Scouting units that those Chartered
Organizations create. Local Councils also provide other services essential to Scouting,
including: funding of local Scouting programs and initiatives; recruiting of Scouts and volunteer
leaders; providing Scout and volunteer training; offering opportunities for rank advancement;
locally enforcing the BSA’s policies, rules, and regulations; and registering members and leaders.
In addition, many Local Councils own and operate service centers, camps, and other facilities
that provide the local resources necessary for a successful Scouting program.

      Local Councils own and operate hundreds of unique camps and other properties that host
outdoor activities, educational programs, and leadership training for youth involved in BSA’s



4450   In addition to Local Councils and Chartered Organizations, the BSA is also affiliated with several non-stock Entities,
       each of which is related to, but legally independent of, the BSA. Several of these affiliated, non-stock Entities are
       directly involved in delivering the Scouting program, while others, such as the Foundation, serve the BSA’s mission in
       other ways.


                                                              43
            Case 20-10343-LSS       Doc 6214-2       Filed 09/15/21    Page 51 of 405




Scouting programs. Certain Local Councils also own office buildings used for their program
staff and approximately 150145 Scout Shops, which the BSA leases from these Local Councils to
sell retail merchandise and other products. Certain Local Councils also own various other
properties including vacant land and/or properties that are not in use.

        A corps of qualified and trained professional and volunteer Scouters is essential for Local
Councils to provide these services. To that end, each of the Local Councils hires a professional
Scout executive and other key staff from a pool of professionals—pre-commissioned by the
BSA—who have demonstrated the moral, educational, and emotional qualities necessary for
leadership. Those commissioned professionals and other staff members support the Local
Councils in connection with day-to-day operations, recruitment of new Chartered Organizations,
management of fundraising, maintenance of program facilities, and numerous other services.
Thousands of volunteers also donate their time and resources to support the Local Councils,
including through assistance with programming, such as unit leadership, unit activities, merit
badge colleges, youth and adult leader training and advancement opportunities, and fundraising
events.

               b.      Chartered Organizations

        There are currently more than 41,000 Chartered Organizations in the United States. They
are typically local organizations—such as faith-based institutions, clubs, civic associations,
educational institutions, businesses, and groups of citizens—that sponsor the more than 50,000
local Scouting units throughout the country. Some Chartered Organizations are actively
involved with the units that they sponsor and encourage Scouting as a means to further in their
own mission or serve their broader communities. In addition, Chartered Organizations support
the selection of adult leaders and other volunteers, and provide meeting space to the packs and
troops that they sponsor along with storage space, use of equipment, and other monetary and
in-kind support.

        Unfortunately, relationships with some of these Chartered Organizations have
deteriorated or been terminated. For example, as of December 31, 2019, The Church of Jesus
Christ of Latter-day Saints, a Utah corporation sole (“The Church of Jesus Christ”),TCJC
concluded its 105-year relationship as a Chartered Organization with all Scouting programs
around the world, including the BSA—which is estimated to have resulted in approximately
525,000 fewer participants in the BSA’s Scouting programs.

B.     Corporate Structure

       1.      Delaware BSA, LLC

        Debtor Delaware BSA, LLC (“Delaware BSA”), of which the BSA is the sole member, is
a non-profit limited liability company that was incorporated under the laws of Delaware on July
11, 2019. Delaware BSA is exempt from federal income tax under section 501(c)(3) of the
Internal Revenue Code. Delaware BSA has pledged substantially all of its assets to secure the
obligations of the BSA and Arrow under the 2019 RCF Agreement, the Prepetition Security




                                                44
                Case 20-10343-LSS             Doc 6214-2         Filed 09/15/21   Page 52 of 405




Agreement (2020), the 2010 Bond Agreement, and the 2012 Bond Agreement. Delaware BSA’s
principal asset is a depository account located in Delaware.

           2.       BSA Asset Management, LLC and BSA Commingled Endowment Fund, LP

        The BSA receives services from certain specialized non-Debtor Affiliates, which are
wholly-owned by, or subject to the control of, the BSA (each, a “Related Non-Debtor Entity”).
While the Local Councils facilitate the Debtors’ mission and are vital in reaching participants at a
local level, the Related Non-Debtor Entities provide specialized services under shared services
arrangements that are necessary to facilitate the BSA’s national reach, including, among other
things, investment and foundation management, management of national programs, lease
transactions, and conference and training support functions. BSA Asset Management, LLC
(“BSAAM”) is a Delaware limited liability company of which the BSA is the sole member. The
BSA receives investment management and advisory services from BSAAM, which oversees
management of the funds making up the various benefits programs and trusts of the BSA, along
with providing management and investment services for the BSA’s unrestricted endowment and
donations to the BSA. BSAAM manages the BSA’s and certain Local Councils’ investments
through the BSA Commingled Endowment Fund, LP (the “Endowment Fund”), which is a
Delaware limited partnership and investment vehicle open only to the BSA, the Local Councils,
and their affiliates for investing long-term funds. BSAAM is the general partner of the
Endowment Fund. The BSA and certain Local Councils are limited partners of the Endowment
Fund. Each limited partner receives units of partnership interest in proportion to, and in
exchange for, its financial contributions to the Endowment Fund. In addition to its role as
general partner of the Endowment Fund, BSAAM is the settlor of the BSA Endowment Master
Trust.

           3.       BSA Endowment Master Trust

        Related Non-Debtor Entity, BSA Endowment Master Trust (the “Master Trust”), is a
non-profit 501(c)(3) Delaware trust established under the laws of Delaware exclusively for the
purpose of investing funds contributed to the Endowment Fund by the BSA and participating
Local Councils. The Master Trust is a multiple pooled account trust arrangement established to
provide economies of scale and efficiency of administration to eligible Entities that elect to invest
their funds in the Master Trust. Global Trust Co. is the trustee of the Master Trust as of the
Petition Date. In addition, the Master Trust is also a limited partner of the Endowment Fund.

           4.       National Boy Scouts of America Foundation

        The Foundation, a Related Non-Debtor Entity, is a non-stock, non-profit corporation
organized under the laws of the District of Columbia and exempt from federal income taxes
under section 501(c)(3) of the Internal Revenue Code. The Foundation was formed in 1997 and
exists to help secure the future of Scouting, and partners with the Local Councils and donors by
providing support for major-gift fundraising efforts across the BSA organization.4551 The balance



4551   See BSA National Foundation, About Us, www.bsafoundation.org/about-us/.


                                                            45
            Case 20-10343-LSS       Doc 6214-2         Filed 09/15/21   Page 53 of 405




of major gifts net of associated liabilities at the end of 2020 totaled approximately $66 million.
The Foundation also manages the distribution of donor-advised funds such as scholarships, funds
for rebuilding camps and high adventure facilities including after the occurrence of natural
disasters, and funding for major Scouting events such as the National Jamboree.

       5.      Learning for Life

        Related Non-Debtor Entity Learning for Life is a non-stock, non-profit corporation
organized under the laws of the District of Columbia that is exempt from federal income taxes
under section 501(c)(3) of the Internal Revenue Code. The mission of Learning for Life is to
empower students to build exceptional character and leadership skills by guiding them through an
innovative, research-based curriculum that enhances the learning experience and teaches the
skills necessary to succeed both academically and throughout their lives. Learning for Life also
administers the Exploring club career education program for young men and women. The
Exploring program teaches important life and career skills to young people from all backgrounds
through immersive career experiences and mentorship provided by thousands of local, regional
and national businesses and organizations, which offer career-specific posts or clubs that help
youth pursue their special interests, grow, and develop.

       6.      Arrow WV, Inc.

        Arrow WV, Inc. (“Arrow”) is a non-stock, non-profit corporation organized under the
laws of West Virginia that is exempt from federal income tax under section 501(c)(3) of the
Internal Revenue Code. Arrow was formed in 2009 to facilitate the acquisition and development
of the Summit. Arrow owns the real property and improvements that comprise the Summit and
leases the Summit to BSA for nominal consideration. Construction of the Summit was
accomplished with the proceeds from the 2010 Bond and the 2012 Bond to the BSA from
Fayette County, West Virginia. The bonds were purchased by JPM. The BSA provided funding
for the construction of the facility, utilizing donations and pledges to the BSA and other BSA
financial support, and the BSA provides the necessary services required to operate Summit.

       7.      Atikaki Youth Ventures Inc. and Atikokan Youth Ventures Inc.

        Related Non-Debtor Entities Atikaki Youth Ventures Inc. (“Atikaki”) and Atikokan
Youth Ventures Inc. (“Atikokan”) are non-share capital corporations formed under the laws of
Canada, with registered addresses in Winnipeg, Manitoba. Atikaki and Atikokan provide certain
services to the BSA related to the operation of Northern Tier. Atikaki maintains the Bissett,
Manitoba base for the Northern Tier high adventure facility, which offers canoe trips into the
Atikaki Provincial Park and Woodland Caribou Provincial Park. Atikokan maintains the Don
Rogert Canoe Base for the Northern Tier high adventure facility in Atikokan, Ontario, Canada,
which offers canoe trips into the Quetico and Crown Lands.

       8.      Dissolution of Inactive Entities

       As of the Petition Date, two of the Debtors’ subsidiaries—NewWorld19, LLC (“New
World”) and Texas BSA, LLC (“Texas BSA”)—had no operations or material assets and
remained inactive after the filing. Because the BSA no longer had a need to maintain NewWorld


                                                  46
            Case 20-10343-LSS       Doc 6214-2       Filed 09/15/21   Page 54 of 405




or Texas BSA as subsidiaries, on July 16, 2020, the Debtors filed a motion to dissolve
NewWorld and Texas BSA [D.I. 1022]. On August 3, 2020, the Bankruptcy Court entered an
order authorizing the dissolution of these entities [D.I. 1063].

C.     Revenue Sources and Assets

       1.      Revenues

        As a non-profit organization, the focus of the BSA’s operations is to carry out its
charitable mission. The BSA has historically funded the work to carry out the mission, in part,
through the generation of revenue from sources such as member fees and donations. Specifically,
the BSA relies on revenue generated from membership registration fees, high adventure facility
fees, supply sales at Scout shops, on its website, and directly to Local Councils, donor
contributions, legacies and bequests, corporate sponsorships, and grants from foundations.

       In 2019, the BSA’s total gross revenues were approximately $394 million. Of this total,
approximately 30% was attributable to supply sales, approximately 16% to membership fees,
approximately 15% to high adventure facility operations, approximately 13% to investments,
approximately 8% to contributions, approximately 8% to event fees, and approximately 10% to
other. The BSA’s estimated total 2020 gross revenues were approximately $187 million.

        Although registration and renewal numbers are not yet finalized, the Debtors believe that
Cub Scouts and Scouts BSA, in aggregate, have already met the combined retention levels as set
forth in the financial projections of approximately 650,000 and will likely exceed those levels
after unit rechartering is complete. Cub Scouts, including the Scoutreach program, and Scouts
BSA represent approximately 93% of youth members, and therefore are an effective indicator of
overall membership levels.

       2.      Assets

      The BSA intends to contribute the following non-cash, non-insurance assets as part of the
BSA Settlement Trust Contribution:

           The BSA’s collection of Artwork listed on Schedule 1 to the Plan, which has an
            approximate appraised value of $59.0 million, and the rights to any insurance or
            proceeds thereof with respect to missing, damaged, or destroyed Artwork, if any.
            The BSA owns over 300 pieces of artwork that has been acquired or contributed from
            various sources.

           The Warehouse and Distribution Center, which is a parcel of real property owned by
            the BSA in Charlotte, North Carolina that is used as the BSA’s main hub for receiving
            and shipping all supplies, merchandise, and apparel for Scout Shops, online
            customers, wholesale distributors, and to Local Councils. The Warehouse and
            Distribution Center has an approximate value of $11.6 million.

           Oil and Gas Interests representing mineral or royalty interests owned by the BSA of
            approximately 1,027 properties located in Alabama, Arkansas, California, Florida,


                                                47
            Case 20-10343-LSS        Doc 6214-2        Filed 09/15/21    Page 55 of 405




            Georgia, Illinois, Louisiana, Michigan, Mississippi, Nebraska, New Mexico, North
            Dakota, Oklahoma, Oregon, Texas, South Dakota and Wyoming. The Oil and Gas
            Interests have an approximate value of $7.6 million.

           Scouting University, which is a nearly 10,000 square foot building located on
            approximately 1.72 acres of real property in Westlake, Texas with a value of
            approximately $1.8 million. Historically, Scouting University served as a
            multipurpose facility with traditional offices located adjacent to large training spaces.
            The Debtors ceased operations at the facility prior to the Petition Date. On June 16,
            2021, the Debtors received approval from the Bankruptcy Court to authorize the sale
            of Scouting University to a third-party purchaser for net proceeds of approximately
            $1.9 million [D.I. 5326].

       3.      Identified Property

          The Debtors believe that certain property listed on the BSA’s balance sheet (the
“Identified Property”) is legally protected under applicable laws governing charities and other
non-profit organizations and, therefore, not available to satisfy certain creditors’ Claims. The
Debtors have provided a schedule of the property the Debtors intend to retain after the Effective
Date that specifically delineates such property as Identified Property or property of the Estate
(the “Retained Property List”). The Retained Property List is appended to the Financial
Projections attached as Exhibit E-1 hereto and the Financial Projections are further described in
Article IX.E of this Disclosure Statement. The Debtors assert that the Identified Property is not
available to satisfy certain Claims against the Debtors for one or more of the following reasons:
(i) it is subject to donors’ restrictions on use and purpose; (ii) it is core to the BSA’s charitable
mission and Scouting program; (iii) it is held in an implied charitable trust; (iv) it is part of a
charitable trust that can only be used in fulfillment and furtherance of the BSA’s charitable
mission; (v) selling or liquidating the Identified Property would violate the D.C. Nonprofit
Corporation Act; (vi) selling or liquidating the Identified Property contradicts the Bankruptcy
Code’s treatment of charitable organizations; or (vii) it is otherwise not property of the estate
under applicable law.

        Specifically, it is the Debtors’ position that certain of the Identified Property was donated
with a restriction as to use or purpose rather than for general charitable purposes and is
therefore, pursuant to section 541 of the Bankruptcy Code, not property of a debtor’s estate.
Moreover, to the extent that a donor made a restricted donation, the Debtors are contractually
obligated to effectuate the donor’s intent, and selling or liquidating the Identified Property to
satisfy Abuse Claims would likely violate such intent. Even if certain Identified Property was
found to be unrestricted, both unrestricted and restricted donations made to a charity are
impressed with a charitable trust that cannot be diverted and used in contravention of the
nonprofit’s charitable mission. The same is true under the D.C. Nonprofit Corporation Act,
which states that if any of the Identified Property was donated for the nonprofit’s charitable
mission, it cannot be diverted away from its original purpose by sales, leases, repayment of debt,
or other transfers of the property.

       Additionally, it is the Debtors’ position that certain of the Identified Property is core and
indispensable to carrying out the BSA’s mission. The Identified Property not only enables the

                                                  48
               Case 20-10343-LSS               Doc 6214-2            Filed 09/15/21          Page 56 of 405




BSA to administer programming that trains today’s youth in the values of the Scout Oath and
Law, but some of the Identified Property, such as the BSA’s high adventure facilities, animates
the purpose for which Congress originally chartered the organization. Given that the Identified
Property is core and absolutely essential to the BSA’s functioning as the premier Scouting
organizationAs such, it is the Debtors’ position that it cannot be available to satisfy Abuse
Claims.

         Most of the Identified Property also generates revenues necessary for the BSA to carry
out its mission and it is the Debtors’ position that such property is essential to the Debtors’
ability to meet its business plan. And moreover,It is likewise the Debtors’ position that the sale
or liquidation of the Identified Property runs contrary to the Bankruptcy Code’s treatment of
non-profits and contrary to case law holding that a charity may retain assets notwithstanding the
lack of full payment of its creditors since the absolute priority rule does not apply in a
restructuring of a charitable organization. Finally, JPM holds valid and properly perfected liens
on certain of the Identified Property, and JPM has not agreed to release its liens on its prepetition
collateral. See ¶¶ D(viii) and D(xvii) of the Cash Collateral Order.

          The Tort Claimants’ Committee has argued that the Identified Property may be used to
satisfy Abuse Claims against the Debtors and, as described in more detail in Article V.Q.2 below,
has filed an adversary complaint seeking a determination that the Identified Property is not
subject to legal restrictions and should be used to satisfy Abuse Claims (the “Restricted Assets
Adversary”). The Debtors dispute the Tort Claimants’ Committee’s causes of action relating to
the Identified Property.46In connection with the Restructuring Support Agreement, the 52 On
July 16, 2021, the Court approved a stipulation with the Tort Claimants’ Committee has agreed
to enter into a stipulation staying the Restricted Assets Adversary pending the outcome of the
confirmation hearing. [TCC Case, D.I. 42]. The stay contemplated by such stipulation is still in
effect and shall only terminate (a) by mutual agreement or (b) upon the occurrence of any of the
following: (i) the Bankruptcy Court’s entry of an order denying the approval of the Restructuring
Support Agreement; (ii) the Tort Claimants’ Committee or Debtors’ exercise of its or their
respective rights to terminate the Restructuring Support Agreement based on the “fiduciary out”
provision of section IV.C or section V.C of the Restructuring Support Agreement, as applicable;
or (iii) the Bankruptcy Court’s entry of an order denying confirmation of the Plan.

D.        Prepetition Capital Structure

          1.        The Prepetition Debt and Security Documents

        The following is an overview of the BSA’s capital structure and approximate outstanding
obligations (collectively, the “Prepetition Obligations”) arising under the Prepetition Debt and
Security Documents as of the Petition Date, which include the following:




46   See Article V.Q.2 herein for further detail on the adversary proceeding relating to Identified Property.
52   See Article V.Q.2 herein for further detail on the adversary proceeding relating to Identified Property.


                                                                49
               Case 20-10343-LSS              Doc 6214-2          Filed 09/15/21         Page 57 of 405




               Description                         Amount4753                   Interest Rate            Maturity
 2019 RCF Agreement
                                                                                                         March 21,
         -    2019 Revolver                                             $0         L + 125
                                                                                                          2021
     - 2019 Letters of Credit                               $61,542,720               N/A                  N/A
 2010 Credit Agreement
     - 2010 Revolver                                       $25,212,317             L + 125            March 2, 2020
     - 2010 Term Loan                                      $11,250,000             L + 100            March 2, 2022
     - 2010 Letters of Credit                              $44,299,743               N/A                  N/A
 2012 Bond Agreement                                      $145,662,101             2.94%              March 9, 2022
                                                                                                      November 5,
 2010 Bond Agreement                                        $40,137,274             3.22%
                                                                                                          2020
 Total Secured Debt                                $328,104,1554854

        Under each of the above-referenced agreements, the BSA is the borrower and JPM is the
sole secured lender or holder, as the case may be. Collectively, the Debtors’ Prepetition
Obligations totaled approximately $328,104,155 as of the Petition Date. The Prepetition
Obligations are secured by the same collateral (collectively, the “Prepetition Collateral”), which
consists of (i) a first-priority lien and security interest in the accounts (including certain property
arising out of or otherwise relating to such accounts, but excluding certain amounts payable the
source of which is certain donor-restricted funds), deposit accounts, securities accounts and
investment property (each as defined in Article 9 of the Uniform Commercial Code), and
proceeds and products of any or all of the foregoing, of the Debtors and Arrow, (ii) a security
interest and mortgage in and to (a) the BSA’s Headquarters in Texas and (b) certain of the
BSA’s high adventure facilities, including Sea Base in Florida, Philmont in New Mexico, and
Northern Tier in Minnesota, and (iii) a collateral assignment of the Arrow Intercompany Note
and Arrow Deed of Trust (which grants a security interest and mortgage in and to the Summit in
West Virginia).

        In accordance with the Cash Collateral Order, the Debtors have been authorized to pay
prepetition and postpetition interest with respect to the Prepetition Obligations.

                     a.       2010 Credit Agreement

       On August 11, 2010, the BSA entered into the 2010 Credit Agreement with JPM,
pursuant to which JPM made loans and other extensions of credit to the BSA. Arrow is a




4753   Includes estimated amounts as of February 18, 2020. Since the Petition Date, $20,000,000 was drawn on the 2019
       Letters of Credit (defined below), resulting in corresponding increases and decreases in the 2019 Revolver (defined
       below) and the 2019 Letters of Credit, respectively.
4854   These amounts include contingent, undrawn letters of credit under the 2019 RCF Agreement and the 2010 Credit
       Agreement totaling $105,842,463.


                                                             50
          Case 20-10343-LSS         Doc 6214-2       Filed 09/15/21    Page 58 of 405




guarantor under the facility. The 2010 Credit Agreement has been amended seven times, most
recently in conjunction with the entry into the 2019 RCF Agreement on March 21, 2019.

        The 2010 Credit Agreement has two components, a $75,000,000 revolving credit
component (the “2010 Revolver”) and a $25,000,000 term loan component (the “2010 Term
Loan”). The 2010 Credit Agreement also allowed the BSA to request the issuance of letters of
credit by JPM (the “2010 Letters of Credit”). The 2010 Revolver matured on March 2, 2020,
while the 2010 Term Loan is scheduled to mature on March 2, 2022.

         As of the Petition Date, pursuant to the 2010 Credit Agreement, the Debtors were truly,
justly, and lawfully indebted and liable to JPM for $25,212,317 in respect of the 2010 Revolver,
$11,250,000 in respect of the 2010 Term Loan, and $44,299,743 in respect of undrawn 2010
Letters of Credit.

                      b.      2010 Bond Agreement

        On November 5, 2010, the BSA and Arrow entered into the 2010 Bond Agreement,
pursuant to which the Bond Issuer issued the Series 2010A Bonds in an aggregate principal
amount of $50,000,000 and the Series 2010B Bonds in an aggregate principal amount of
$50,000,000 (collectively, the “Series 2010 Bonds”), the proceeds of which were loaned to the
BSA. The loans from the Bond Issuer to the BSA were evidenced by that certain Promissory
Note – 2010A and that certain Promissory Note – 2010B, each executed by the BSA and payable
to the order of the Bond Issuer, each in the original principal amount of $50,000,000, and each
pledged by the Bond Issuer to JPM to secure the repayment of the Series 2010 Bonds. On
November 5, 2015, the BSA repaid the Series 2010A Bonds in full.

        As of the Petition Date, pursuant to the 2010 Bond Agreement, the Debtors were truly,
justly, and lawfully indebted and liable to JPM for $40,137,274 in respect of the remaining
outstanding Series 2010 Bonds.

                      c.      2012 Bond Agreement

        On March 9, 2012, the BSA and Arrow entered into the 2012 Bond Agreement, pursuant
to which the Bond Issuer issued the Series 2012 Bonds (the “Series 2012 Bonds”) in an
aggregate principal amount not to exceed $175,000,000, the proceeds of which were loaned to
the BSA. The loans from the Bond Issuer to the BSA were evidenced by that certain Promissory
Note – 2012, executed by the BSA and payable to the order of the Bond Issuer in the principal
amount of $175,000,000 and pledged by the Bond Issuer to JPM to secure the repayment of the
Series 2012 Bonds.

        As of the Petition Date, pursuant to the Series 2012 Bonds, the Debtors were truly, justly,
and lawfully indebted and liable to JPM for $145,662,101 in respect of the remaining outstanding
Series 2012 Bonds.




                                                51
          Case 20-10343-LSS          Doc 6214-2        Filed 09/15/21    Page 59 of 405




                       d.      2019 RCF Agreement

        On March 21, 2019, the BSA entered into the 2019 RCF Agreement, with Arrow as a
guarantor, pursuant to which JPM agreed to make revolving loans and other extensions of credit
to the BSA. The 2019 RCF Agreement, which matures on March 21, 2021, is a secured facility
with a revolving component (the “2019 Revolver”) and a component under which the BSA can
request the issuance of letters of credit by JPM, together in a maximum amount not to exceed
$71,500,000 (the “2019 Letters of Credit”).

        As of the Petition Date, pursuant to the 2019 RCF Agreement, the Debtors were truly,
justly, and lawfully indebted and liable to JPM for $0 in respect of the 2019 Revolver and
$61,542,720 in respect of undrawn 2019 Letters of Credit.

                       e.      Prepetition Security Agreement (2019)

         The BSA’s outstanding obligations under the 2010 Credit Agreement, the 2010 Bond
Agreement, the 2012 Bond Agreement and the 2019 RCF Agreement are secured pari passu by
the “Collateral”, as defined under the Prepetition Security Agreement (2019), pursuant to which
the BSA and Arrow granted collateral to JPM, which collateral as of such date included a
first-priority lien and security interest in their accounts (including certain property arising out of
or otherwise relating to such accounts, but excluding certain amounts payable the source of
which is certain donor-restricted funds), deposit accounts, securities accounts and investment
property (each as defined in Article 9 of the Uniform Commercial Code), and proceeds and
products of any or all of the foregoing.

                       f.      Mortgages, Assignments, and Deeds of Trust

        In addition to the Prepetition Security Agreement (2019), the BSA’s outstanding
obligations under the 2010 Credit Agreement, the 2010 Bond Agreement, the 2012 Bond
Agreement and the 2019 RCF Agreement are secured pari passu by the Florida Sea Base
Mortgage, the Florida Sea Base Assignment, the Headquarters Deed of Trust, the Headquarters
Assignment, the Northern Tier Mortgage, the Northern Tier Assignment, the Philmont
Mortgage, and the Philmont Assignment.

                       g.      Collateral Assignment of Arrow Intercompany Note and
                               Arrow Deed of Trust

       Also on March 21, 2019, the BSA executed the Arrow Collateral Assignment, pursuant
to which the BSA assigned to JPM, as collateral securing the BSA’s outstanding obligations
under the 2010 Credit Agreement, the 2010 Bond Agreement, the 2012 Bond Agreement and the
2019 RCF Agreement, its right, title and interest in and to the Arrow Intercompany Note and
Arrow Deed of Trust.

                       h.      Prepetition Security Agreement (2020)

      On February 3, 2020, in connection with a capital contribution by the BSA to Delaware
BSA, the BSA, Delaware BSA, and JPM entered into the Prepetition Security Agreement


                                                  52
                Case 20-10343-LSS              Doc 6214-2          Filed 09/15/21         Page 60 of 405




(2020), pursuant to which Delaware BSA pledged its accounts (including certain property arising
out of or otherwise relating to such accounts, but excluding certain amounts payable the source
of which is certain donor-restricted funds), deposit accounts, securities accounts and investment
property (each as defined in Article 9 of the Uniform Commercial Code), and all proceeds and
products of any or all of the foregoing, as security for the Prepetition Obligations.

           2.        Trade Payables, Retirement Benefits, and Other Liabilities

        The BSA incurs debt with numerous vendors in connection with its ordinary course
organizational operations. In addition, the BSA is obligated to pay employment related benefits
to current and former employees, including, but not limited to, retirement benefits in connection
with (a) the Restoration Plan, a non-qualified defined benefit retirement plan under section 457(f)
of the Internal Revenue Code, which provides supplemental retirement benefits to certain current
and former employees of the Debtors or Local Councils and (b) the Pension Plan, a
single-employer, qualified, defined benefit Pension Plan that is subject to the Employee
Retirement Income Security Act of 1974, as amended, and the Internal Revenue Code, of which
BSA is the sponsor.

           3.        Pension Plans

        The BSA offers the same comprehensive health and welfare and retirement benefits
available to eligible employees of the BSA to eligible full-time employees of the Local Councils
and their dependents, as well as their eligible survivors and retirees. As further described in the
Wages Motion, the BSA has historically offered two retirement plans to full-time and seasonal
employees: (1) a defined benefit pension plan, which is a qualified retirement plan subject to
sections 401(a)(17) and 415 of the Internal Revenue Code (the “Pension Plan”) and (2) a 403(b)
defined contribution retirement plan, which is available to employees of exempt organizations
and similar to a 401(k) retirement plan (the “Match Savings Plan”).
        Prior to the Petition Date, the Debtors also offered a non-qualified defined benefit
retirement plan under section 457(f) of the Internal Revenue Code, which provides supplemental
retirement benefits to certain current and former employees of the Debtors or Local Councils
(the “Restoration Plan”). Pursuant to the Plan, the Restoration Plan will be terminated and
therefore, there is no ongoing expense associated with the Restoration Plan.
        The Pension Plan was originally established by the BSA in 1938 and certain of the
full-time employees with at least one year of service and retirees participate in the Pension
Plan.4955 On December 31, 2018, entry into the Pension Plan was frozen and no employees have
been permitted to become active participants under the Pension Plan after such date. On and
after January 1, 2019, the Pension Plan was amended to become a two-tiered plan. Pursuant to
the amendment, “grandfathered employees” with fifteen years of service and age plus service
equal to sixty years were permitted to continue to participate in the Pension Plan, while
“non-grandfathered employees” were automatically enrolled into the Match Savings Program.




4955   Employees hired on or before May 31, 2004 working 21 or more hours per week are also eligible.


                                                              53
          Case 20-10343-LSS        Doc 6214-2       Filed 09/15/21    Page 61 of 405




These “grandfathered” employees participating in the Pension Plan are required to contribute
4.25% of their salary to the Pension Plan, while the BSA makes discretionary contributions. The
Pension Plan is managed by the BSA and is administered by Morneau Shepell. All eligible
employees may also enroll in the Match Savings Plan, which enables the employees to make
pre-tax deductions up to limits set by the Internal Revenue Code. The Match Savings Plan is
managed by Fidelity Workplace Services.
        The Debtors have a limited matching program under the Match Savings Plan (the
“Employer Matching Obligation”). For “grandfathered” employees receiving benefits under the
Pension Plan, the BSA matches 50% of employee contributions up to 6% of pay. As of the
Petition Date, with respect to “non-grandfathered” employees under the Match Savings Plan, the
BSA made an automatic contribution of 1.75% of an employee’s pay regardless of whether an
employee made an employee contribution, and matched 100% of employee contributions up to
6% of pay. The Debtors paid approximately $6.5 million in 2019 on account of the Employer
Matching Obligation.
        In August 2020, the Debtors implemented a series of changes to the two retirement
programs to bolster the strength of the Pension Plan. The Pension Plan was amended to freeze
accruals for “grandfathered” participants. The 4.25% required employee contribution ceased as
a result of this change. Simultaneously, the Match Savings Plan was amended to decrease the
Employer Matching Obligation for “non-grandfathered” participants; with respect to
“non-grandfathered” employees under the Match Savings Plan, the BSA no longer automatically
contributes 1.75% of an employee’s contributions, but rather matches 50% of employee
contributions up to 6% of pay, replacing the 100% match of up to 6% of pay previously in place.

E.     Local Councils and Chartered Organizations

        As discussed above, several organizations work together to deliver the Scouting program,
including Local Councils that are independently incorporated and chartered by the BSA and
Chartered Organizations which partner with the Local Councils to form the packs, troops, and
other units at which the program is delivered. Historically, Claims against the BSA, Local
Councils, and Chartered Organizations, including approximately 275 civil actions asserting
personal injury Claims against the BSA and certain Local Councils and Chartered Organizations
as of the Petition Date (collectively, the “Pending Abuse Actions”), generally were litigated and
administered solely by the BSA. The unique relationship between the BSA and these Entities, as
discussed above, had led the BSA to take a leading role in administering such litigation. In
practice, the BSA coordinated with Local Councils and Chartered Organizations to efficiently
respond to and manage such cases, while minimizing the risk of inconsistent treatment of actions
and survivors of Abuse.

        Although applicable Local Councils are named defendants in the Pending Abuse Actions
as well, the consistent resolution of the Pending Abuse Actions required the BSA to pay careful
attention to a wide variety of litigation matters, including, for example, responses to broad
discovery requests, the overwhelming majority of which were directed at the BSA as opposed to
Local Council or Chartered Organization defendants. Through this approach, the BSA had,
among other things, facilitated the retention of joint defense counsel, responded to the vast
majority of discovery requests, coordinated with insurance carriers, and authorized and funded


                                               54
          Case 20-10343-LSS         Doc 6214-2        Filed 09/15/21   Page 62 of 405




the payment of any settlement amounts related to the Pending Abuse Actions or similar,
previously resolved, Claims. Given the complexity of the issues involving the Pending Abuse
Actions, and the BSA’s central role in litigating them, prior to filing these Chapter 11 Cases, the
organization had retained national coordinating counsel to oversee the handling of Claims against
it and the Local Councils and Chartered Organizations.

F.     Insurance Coverage for Abuse Claims

         The BSA has historically procured commercial, general-liability insurance (“CGL”)
policies from multiple insurers to protect itself from a myriad of risks, including Claims of Abuse
or sexual misconduct. These Insurance Policies date back to the 1930s and over time came to
include both primary and excess Insurance Coverage that provides substantial limits of liability in
many years, including certain primary policies that are not subject to aggregate limits. While the
amount of coverage remains substantial in many years, the insolvency of certain Insurance
Companies and the resolution of Abuse and other Claims have either eroded, or exhausted the
liability limits for certain Insurance Policies. In some instances, the availability of certain
Insurance Policies remains contingent upon the resolution of active pending litigation between
the BSA and some of the Insurance Companies. Nonetheless, with respect to most (if not all)
policy years, at least some level of Insurance Coverage under the CGL policies is available for
bodily injury Claims, including Claims arising out of Abuse.

         At this time, the BSA is not able to calculate the total amount of Insurance Coverage that
is available to fund Abuse Claims because of the structure of the BSA’s insurance program. As
discussed in more detail below, many of the BSA’s Insurance Policies are per-occurrence
policies, meaning that those Insurance Policies will pay up to their limits of liability for each
Abuse Claim (assuming that the Abuse Claim is valued at such an amount). Thus, the BSA needs
several data points in order to analyze the total Insurance Coverage available for Abuse Claims,
including the value of each individual Abuse Claim, the Insurance Policies that will respond to
each Abuse Claim, whether those Policies are not insolvent, exhausted or settled, and how the
Abuse Claims will be distributed among the BSA’s various Insurance Policies. As such, the
Debtors cannot calculate the total amount of insurance coverage under these Insurance Policies
absent liquidation of the Abuse Claims and allocation of those claims to the Insurance Policies.

        The Debtors’ insurance coverage for years 2013 and later may be applicable to Abuse
Claims and Non-Abuse Litigation Claims, but there is a negligible risk that the Debtors will
exhaust all of their insurance coverage for such years on account of Non-Abuse Litigation
Claims. The Debtors have identified approximately sixty-two (62) active out of seventy-two (72)
total Non-Abuse Litigation Claims, all of which appear to have arisen in 2013 or later (to the
extent the date of the alleged incident is known). The Debtors believe that at least eleven (11) of
the active Claims will be disallowed through the Claims reconciliation process. In addition, one
(1) claim has been withdrawn, six (6) have been satisfied, and three (3) have been disallowed as
the date hereof. The Debtors have approximately $200 million of available insurance coverage in
each such year. Moreover, it is possible that a material number of these claims will not exceed
the $1 million per-occurrence limit of the primary policies issued by Old Republic (as defined
below) for the years 2019-192013-19 or Evanston Insurance Company for 2019-20. The Old
Republic primary policies have no aggregate limit; accordingly, it is the Debtors’ position that


                                                 55
                 Case 20-10343-LSS               Doc 6214-2           Filed 09/15/21          Page 63 of 405




they cannot be exhausted. As such, the Debtors do not believe that they will use all of the
post-2013 insurance coverage for Non-Abuse Litigation Claims.

        Moreover, while the BSA has substantial Insurance Coverage, especially post-1986, some
of the excess policies are implicated only where hundreds of millions of dollars of liability is
incurred in a single policy year, such that, many of the excess policies may not contribute to
Abuse Claims. Additionally, many of these high limits of coverage are in the late 1990s and
2000s, years in which there are significantly fewer Abuse Claims. Lastly, the Insurance Policies
may be further limited given deductible obligationsdeductibles, exhaustion, insolvency and settled
coverage. As such, the BSA is not able to provide a specific amount of coverage available under
its Insurance Policies; however, the BSA has provided a detailed description of the Insurance
Policies and the coverage afforded.

      To the extent that non-Debtor third parties have rights under the Insurance Policies, those
non-Debtors can assert their rights against the Settlement Trust as Indirect Abuse Claims.

            1.        Overview of the BSA’s Insurance Program

         The type of coverage provided for by the BSA’s insurance program has varied over the
last six decades.56 Between at least 1935 and 1982, the BSA acquired Insurance Policies where
each Claim of bodily injury allowed the BSA to access the per-person or per-occurrence limit of
liability under the applicable Insurance Policies.5057 These are more commonly referred to as
“per-occurrence” policies. The per-occurrence policies generally only had aggregate limits that
pertained to products-completed operations claims. The Insurance Policies between 1962 and
1982 had a per-occurrence limit of $500,000. Beginning in 1969, the BSA also began to procure
excess Insurance Policies that provided $2 million per-occurrence in coverage on top of the
$500,000 per-occurrence primary policies.

        Although the BSA does not have copies of the Insurance Policies between 1935 and
1962, the BSA has strong secondary evidence that Insurance Policies were issued. The BSA
believes that, if forced to do so, the BSA could prove the existence of these Insurance Policies
and the insurers’ obligations. However, the insurers, mainly Century (as defined below)—the
issuer of these Insurance Policies, have disputed the existence of these Insurance Policies.
Starting in 1962, there is no dispute regarding the existence of coverage with the BSA’s insurers.

       Insurance Company of North America, now known as Century Indemnity Company
(“Century”),5158 issued primary and umbrella policies to the BSA from approximately 1935 to
1971. The Hartford Accident and Indemnity Company issued primary and some umbrella



56     Policy by policy information and total coverage per year is too voluminous to include herein. Moreover, given that many
       of the policy years are per-occurrence, there is no way to provide the “total amount of coverage purchased” in those years.
5057   For purposes of simplicity, this analysis is limited to the BSA’s primary Insurance Policies.
5158   Century is acting in these Chapter 11 Cases as successor to CCI Insurance Company, Insurance Company of North
       America. Indemnity Insurance Company of North America, Ace Insurance Group Westchester Fire Insurance Company,
       Westchester Fire Insurance Company, and Westchester Surplus Lines Insurance Company. All of these Entities are
       generally referred to as “Century” herein.


                                                                 56
          Case 20-10343-LSS          Doc 6214-2       Filed 09/15/21    Page 64 of 405




policies to the BSA from 1971 to 1978. The Debtors believe that the Hartford Policies issued to
BSA in 1976 and 1977 have some ambiguity as to whether Chartered Organizations are
additional insureds. The Church of Jesus Christ maintains the position that it possesses rights
under the 1976 and 1977 Hartford Policies, and that such rights cannot be settled or otherwise
compromised without its consent. A complete list of Chartered Organizations is available at
https://omniagentsolutions.com/bsa-SAballots and https://omniagentsolutions.com/bsa-ballots.
Beginning in 1978, Century issued primary policies to the BSA until 1983.

        The Insurance Policies between 1962 and 1982 had a per-occurrence limit of $500,000.
Beginning in 1969, the BSA also began to procure excess Insurance Policies that provided $2
million in per-occurrence coverage on top of the $500,000 per-occurrence primary policies.
Beginning in 1972, the BSA began to procure additional excess insurance policies from various
insurers, including Argonaut, AIG, Hartford Accident and Indemnity Company, and others.
Because Century and Hartford Accident and Indemnity Company provided the BSA with primary
coverage with Insurance Policies containing no aggregate limits for several decades, Century and
Hartford Accident and Indemnity Company have substantial insurance coverage exposure
relating to the Abuse Claims, and, as discussed above, Century has substantially more exposure
for Abuse Claims given the periods it issued Insurance Coverage to the BSA.

         Beginning in 1983, the BSA shifted its insurance program to Insurance Policies that
contained overall aggregate limits of liability. Unlike the per-occurrence policies, each payment
towards the settlement of a Claim erodes the Insurance Policy’s aggregate limit until it is
exhausted and no longer responds to Claims. The BSA purchased these types of Insurance
Policies from 1983 to the end of 1985. As a counterbalance to the imposition of aggregate limits,
the BSA’s towers of insurance in 1983 through 1985 included significantly higher limits of
liability and excess layers of coverage. For example, in 1983, the BSA procured excess
Insurance Policies with $50 million in aggregate limits. The excess and umbrella policies were
issued by various insurers. However, even given the high aggregate limits, a majority of the
Insurance Policies during this time period have been exhausted by pre-Petition settlements and
defense costs.

        The BSA again altered its insurance program beginning in 1986, and continuing through
2018, procuring a primary Insurance Policy and a first-layer excess Insurance Policy where the
deductible matches the Insurance Policy’s limit of liability. More specifically, between 1986 and
2002, the BSA has primary Insurance Policies with $1 million in limits of liability per year and
umbrella Insurance Policies with $1 million in limits of liability per year. Between 2002 and
2008, the BSA has primary Insurance Policies with $1 million in limits of liability per year, but
with increased umbrella obligations. And between 2008 and 2018, the BSA maintained primary
Insurance Policies with $1 million in limits of liability per year, and umbrella Insurance Policies
with $9 million in limits of liability per year. Because of the high deductibles in the 1990 to 2018
Insurance Policies, the BSA has not accessed many of the excess Insurance Policies in those
years. There are, however, a few excess Insurance Policies that have been eroded or exhausted
by pre-Petition settlements and defense costs. Nevertheless, the BSA still has substantial excess
Insurance Coverage during this time period.




                                                 57
               Case 20-10343-LSS               Doc 6214-2           Filed 09/15/21         Page 65 of 405




        The Debtors contend59 that their primary insurance policies at least between 1986 and
2008 have a $1 million per-occurrence deductible. The BSA’s obligation to pay the deductibles
for the Insurance Policies between 1986 and 2008 versus the Insurance Company’s obligation to
pay such deductibles is subject to the terms of such Insurance Policies. However, it is the BSA’s
and other parties’, including The Church of Jesus Christ’s, position that when the BSA cannot or
does not pay the deductible, the primary Insurance Policies issued between 1986 and 2008
require the Insurance Company to pay. Certain insurers believe that this is a different position
than reflected by how the BSA and certain of its primary insurers operated and performed for
many years.

        A dispute exists as to whether the obligation on the primary insurer to pay the deductible
on behalf of the BSA is subject to an aggregate limit of liability. The primary insurers have
asserted that a $1 million aggregate applies to this obligation. Other insurers have asserted that
the primary insurers’ obligation to pay the deductible is not subject to any aggregate, and that the
aggregate limit of liability only applies to those damages in excess of the deductible. Several
other insurers have not taken this position. In the event that the aggregate limit of liability does
apply to the payment of the deductibles under the primary Insurance Policies, a related dispute
exists as to whether the BSA and other insured parties can directly access the excess insurance
policies issued between 1986 and 2008 or whether the BSA or other insured parties must
continue to pay that deductible on an ongoing basis for each claim.5260

        Certain excess insurers contend that the excess policies between 1986 and 2007 sit above
self-insured retentions of $1 million per occurrence, as compared to a deductible. These excess
insurers have asserted that, as a condition of accessing the coverage provided by the excess
policies, BSA must, in addition to exhausting the primary coverage, pay the full retained limit of
$1 million for each occurrence. The excess insurers further assert that they have no obligation to
pay or incur the retained limit amounts on the Debtors’ behalf and then seek reimbursement of
such amounts from the Debtors. As noted above, the Debtors assert that the primary policies
between 1986 and 2007 are subject to a deductible, not a self-insured retention and, therefore,
the Debtors contend that there is no self-insured retention that requires satisfaction before
accessing the excess policies.

        For BSA’s insurance coverage towers in the years 1988 to 2008, the BSA’s first layer
excess policies include a “Retention Endorsement – Aggregate Exhaustion” endorsement, which
states that “in the event of the exhaustion of the aggregate underlying limit of liability [of the
underlying primary policy] the Insured will retain the amount indicated below [$1,000,000 Each
Occurrence] of any claim or loss on the same basis that coverage would have been provided
under [the underlying primary policy] but for the exhaustion of any applicable aggregate.” There




59     The Coalition and the Future Claimants’ Representative do not necessarily agree with all of the Debtors’ coverage
       positions with respect to the Insurance Policies.
5260   Between 2008 and 2018, there is no dispute that the primary Insurance Policies between 2008 and 2018 are not subject to
       an aggregate limit of liability.




                                                               58
            Case 20-10343-LSS      Doc 6214-2       Filed 09/15/21    Page 66 of 405




is a dispute among the BSA and certain carriers about whether the aggregate limits under certain
primary policies apply to Abuse claims. If the aggregate limits do apply (such that a deductible
no longer applies), there is a dispute among the BSA and certain carriers about how the amount
in the Retention Endorsement is to be satisfied for each coverage tower. Such retention could
limit the amount recoverable from excess carriers.

        In 2019, the BSA again changed its insurance program to avoid the deductibles noted
above, which it has kept current and expects to continue in 2021. Throughout the years of
Scouting operations, the BSA has eroded certain of the Insurance Policies referenced above.
The BSA has also entered into settlement agreements pertaining to certain policies that may limit
the extent of coverage available.

       2.      The BSA’s Insurance Coverage for the Local Councils

       As noted, the BSA operates Scouting through the Local Councils and the Chartered
Organizations. Prior to 1971, each Local Council was required to procure Insurance Policies
that would provide coverage, for among other things, the types of Abuse Claims alleged herein.

        Over the course of the Chapter 11 Cases, the Debtors and the Local Councils have gone
through extensive insurance archeology efforts and discovery to obtain evidence of policies
issued to the Local Councils prior to 1978. To date, the BSA and Local Councils have been able
to locate either copies of a number of the Insurance Policies it believes were issued to Local
Councils or secondary evidence of their existence; however, some of the secondary evidence
does not provide specific terms of the Insurance Policies, such as limits or the policy period.
Discovery is ongoing in that regard.

        From these insurance archeology efforts, the BSA and Local Councils have also learned
that several Insurance Companies issued specific Insurance Policies to the Local Councils. For
example, from 1965 to 1971, Century created an insurance program for the Local Councils.
Likewise, from 1975 to 1976, the Debtors believe that the New Hampshire Insurance Company
(“New Hampshire”) also created an insurance program through a broker, R.F. Lyons, that issued
a significant number of New Hampshire Insurance Policies to Local Councils. The Debtors
believe that New Hampshire also issued a substantial amount of Insurance Policies to Local
Council as early as the 1940s. Other insurers such as Travelers Insurance Company, Continental
Insurance Company, and Hartford also issued policies to Local Councils.

        Of the Insurance Policies that were issued specifically to Local Councils, the terms and
limits vary from Insurance Policy to Insurance Policy. For example, some Local Council
Insurance Policies only provide for $25,000 in coverage on a per-occurrence basis for Abuse
Claims while other Local Council Insurance Policies may provide up to $1 million in coverage
per-occurrence for Abuse Claims. Thus, the amount of coverage available based on the
insurance policies issued to Local Councils is uncertain.

       Starting in 1971, the BSA began adding certain Local Councils as additional insureds
under its CGL policies. Then, in 1978, the BSA formalized this practice through the
implementation of a General Liability Insurance Program (“GLIP”), whereby the BSA agreed to
procure general liability insurance for all Local Councils by including them in the definition of


                                               59
            Case 20-10343-LSS        Doc 6214-2       Filed 09/15/21    Page 67 of 405




“Named Insured” in all of the BSA CGL Insurance Policies. Similarly, starting in 1978, the BSA
began to provide Insurance Coverage under its CGL policies to certain Chartered Organizations.

        Schedule 3 to the Plan sets forth the various Insurance Policies that the BSA alleges
afford the Local Councils Insurance Coverage on account of Abuse Claims. Columbia Casualty
Company; The Continental Insurance Company as successor in interest to certain policies issued
by Harbor Insurance Company; The Continental Insurance Company successor by merger to
Niagara Fire Insurance Company; and The Continental Insurance Company (collectively,
“Continental Insurance Company”) disagree with Schedule 3’s allegation that certain policies
issued by Continental Insurance Company or related entities afford the Local Councils any
Insurance Coverage with respect to Abuse Claims, and Continental Insurance Company intends
to vigorously defend this position.

        National Union Fire Insurance Company of Pittsburgh, Pa. (“National Union”), Lexington
Insurance Company, Landmark Insurance Company, The Insurance Company of the State of
Pennsylvania and their affiliated entities (collectively with New Hampshire referred to herein, the
“AIG Companies”) also disagree with certain information contained in Schedule 3 to the Plan
and the Debtors’ representations that certain policies allegedly issued by an AIG Company or
related entity afford the Local Councils any Insurance Coverage with respect to Abuse Claims.
Specifically, while Schedule 3 to the Plan identifies approximately 300 Local Council Insurance
Policies that were allegedly issued by New Hampshire and 800 Local Council Insurance Policies
that were allegedly issued by National Union, the AIG Companies have not been able to locate
full and complete copies of the vast majority of these alleged policies (the “Alleged Lost AIG
Policies”). The AIG Companies dispute whether there is conclusive evidence of the existence,
terms, and coverage of the Alleged Lost AIG Policies. The AIG Companies dispute the
existence of the Alleged Lost AIG Policies and dispute that they are bound by the terms of any
Alleged Lost AIG Policy. The AIG Companies intend to vigorously defend this position, and the
outcome of this coverage dispute—including any finding that the Alleged Lost AIG Policies
cannot be enforced, in whole or in part—may potentially reduce coverage available under the
Insurance Policies below what is currently contemplated.

        Jefferson Insurance Company of New York (“Jefferson”) also disputes the references to
insurance policies it allegedly issued to certain Local Councils as stated on Schedule 3 to the
Plan. To date, Jefferson has not located any of those alleged insurance policies. Jefferson
reserves its right to dispute issuance of each alleged insurance policy attributed to it on Schedule
3 to the Plan, as well as each of those policies’ respective limits, periods, terms, conditions and
exclusions. In addition, if any of the scheduled Jefferson policies are later proven, Jefferson
reserves its right to dispute whether coverage exists for Abuse Claims under each such policy.

       3.      Chartered Organizations’ Rights Under the BSA Insurance Policies

        It is the BSA’s position that, starting in or around 1978, the BSA specifically included
Chartered Organizations as insureds on its Insurance Policies. Specifically, it is the BSA’s
position that the BSA added sponsors andWhile not specifically naming Chartered Organizations
as insureds. The Debtors believe that the for, the 1976 and 1977 primary policies, there is some
ambiguity as to whether include “sponsors” as insureds under the Insurance Policies.



                                                 60
          Case 20-10343-LSS          Doc 6214-2       Filed 09/15/21    Page 68 of 405




Additionally, Chartered Organizations are additionalmay be insureds. Certain under the Local
Council Insurance Policies.

         Chartered Organizations, including The Church of Jesus Christ, firmly rejectIt is the
BSA’s position. The Church of Jesus Christ maintains the position that it has rights as a
non-debtor insured under the BSA’s that the BSA’s Insurance Policies prior to 1976 do not
name either Chartered Organizations or “sponsors” as insureds under the Insurance Policies. For
example, the pre-1976 insurance policies generally include an endorsement that names the person
insured under the Insurance Policies as “any employee, executive officer, trustee, volunteer
leader, boy scout leader or committee member of the National Council of the Boy Scouts of
America…” It is the BSA’s position that the endorsement was added to provide coverage to
employees, volunteers, and leaders of the BSA, not Chartered Organizations. As such, the BSA
believes that Chartered Organizations do not qualify as either an employee, executive officer,
trustee, or volunteer leader under the pre-1976 Insurance Policies, and that such rights cannot be
settled or otherwise compromised without its consent. Further, the. Some Chartered
Organizations, including The Church of Jesus Christ,however, have argued that they believe that
the Chartered Organizations also have rights to the BSA’s postare insureds as “volunteers” under
the pre-1976 Insurance Policies. The BSA disputes this contention.

        To the extent that the Chartered Organizations have rights to the BSA’s post-1976
Insurance Policies, those rights are subject to the terms of the Insurance Policies that may have
deductible obligations (as noted above), aggregate limits, exhausted limits, settlements,
exclusions, etc.

        For example, it is the position of certain insurers that the BSA’s 1978 Insurance Policy
includes a deductible endorsement that requires a $250,000 deductible be met for each
occurrence; therefore, it is the position of certain insurers that Chartered Organizations access to
the 1978 to 1980 Insurance Policies is limited by the required deductible obligation. The
Chartered Organizations’ access to the BSA’s 1980 to 1982 Insurance Policies may likewise be
limited given that many of these policies are either insolvent, exhausted or released through
settlement. Further, the BSA’s 1983 to 1985 Insurance Policies are also subject to aggregate
limits, many of which have been substantially eroded based on pre-petition settlements and
payments.

        Additionally, in 1984, the Insurance Policies included an endorsement that expressly
provided that the Insurance Policies would be primary insurance for Chartered Organizations.
However, prior to 1984, there was no such endorsement or language in the BSA policies.
Therefore, the Debtors believe that for all pre-1984 claims, Chartered Organizations would not
have primary access to the BSA’s Insurance Policies. Certain of the Chartered Organizations
disagree with this position. It is the Debtors’ position that Chartered Organizations would
likewisesimilarly be responsible for the high deductibles on all post-1986 Insurance Policies,
certain. Certain of the Chartered Organizations disagree with this position and believe that they
would not be responsible for the payment of deductibles as a condition of obtaining Insurance
Coverage.




                                                 61
            Case 20-10343-LSS       Doc 6214-2       Filed 09/15/21    Page 69 of 405




       4.      The First Encounter Agreement and Subsequent Endorsement in the BSA
               Policies

        As noted above, Century provided the BSA with primary Insurance Coverage for several
decades. In 1996, the BSA and Century engaged in an effort to minimize disputes regarding
Insurance Coverage, specifically in regard to Abuse Claims. As a result of those discussions, on
or about May 24, 1996, the BSA and certain Century Entities executed the “Settlement
Agreement Regarding Sexual Molestation Claims.” This settlement is often referred to as the
“First Encounter Agreement” (“FEA”). For the avoidance of doubt, the FEA only applies to
Abuse Claims based on the definitions set forth therein, and neither the BSA nor Century has
contended otherwise.

        Pursuant to the FEA, the BSA and Century agreed that “the date of ‘occurrence’
pertaining to any Sexual Molestation Claim shall be the date when the first act of Sexual
Molestation took place, even if additional acts of Sexual Molestation or additional Personal
Injuries arising therefrom also occurred in subsequent policy periods; and all damages arising out
of such additional acts of Sexual Molestation or additional Personal Injuries shall be deemed to
have incurred during the policy year when the first act of Sexual Molestation took place.” The
BSA and Century were the only parties to the FEA, and accordingly, certain of the Chartered
Organizations have argued that the agreement as the date of “occurrence” between the BSA and
Century in the FEA does not apply to insurance rights of Chartered Organizations. However,
several of the BSA’s other Insurance Companies ascribe to this agreement and provide coverage
according to the first alleged year the Abuse occurred. Certain parties contend that the FEA is
only applicable to Century; however, the Debtors disagree as the BSA and certain of the BSA’s
Insurance Companies have adjusted Abuse Claims consistent with the FEA since 1996.

        Beginning around 2008, the BSA’s primary and excess Insurance Policies include the
“Date of Exposure for Molestation Claims” endorsement. Similar to the FEA, the endorsement
provides that any alleged sexual molestation occurrence involving the same claimant would be
treated as a single occurrence with the date ofallocated to the policy year in which the first
alleged act of Abuse being designated the “date of loss.”occurred.

       5.      Prepetition Insurance Coverage Actions

        Prior to the Petition Date, the BSA’s Insurance Companies generally defended and
indemnified the BSA against Abuse Claims. In certain years in which the BSA’s Insurance
Policies were exhausted, insolvent or settled, the BSA would fund the settlement of Abuse
Claims. While the Insurance Companies reserved the right to do so with respect to many Abuse
Claims, in the last four years the BSA’s Insurance Companies have only denied coverage in
connection with a very limited number of underlying lawsuits.

       The denials related to these lawsuits prompted the following Insurance Coverage Actions:
(a) Boy Scouts of America, et al. v. Insurance Company of North America et al., Case No.
DC-18-11896, pending in the 192nd Judicial District Court of Dallas County, Texas; (b) Boy
Scouts of America, et al. v. Hartford Accident and Indemnity Co., et al., Case No.
DC-18-07313, pending in the 95th Judicial District Court of Dallas County, Texas; (c) National
Surety Corp. v. Boy Scouts of America, et al., Case No. 2017-CH-14975, pending in the Circuit


                                                62
               Case 20-10343-LSS               Doc 6214-2          Filed 09/15/21          Page 70 of 405




Court of Cook County, Illinois, Chancery Division. Hartford Accident and Indemnity Company
also initiated an adversary proceeding in these Chapter 11 Cases styled Hartford Accident and
Indemnity Co. and First State Ins. Co. v. Boy Scouts of America, et al., Adv. Pro. No. 20-50601
(LSS). The majority of the Insurance Coverage Actions are currently stayed by operation of the
automatic stay; however, the parties to the Hartford Accident and Indemnity Company actions
have agreed to stay the entirety of the adversary proceeding and the corollary state court action.

        The Insurance Coverage Actions involved several of the BSA’s Insurance Companies,
including Century, Hartford Accident and Indemnity Company, National Surety Corporation
(“National Surety”) and Allianz Insurance (“Allianz”). The Insurance Companies in the
Insurance Coverage Actions asserted that the BSA and Local Councils were not entitled to
coverage for specific sexual abuse claims based on various coverage defenses, including, but not
limited to, the number of “occurrences” that were triggered by the Abuse Claims, the expected
and intended language in the Insurance Policies precluded Insurance Coverage, and that the BSA
had failed to cooperate with its Insurance Companies. The Debtors believe that such defenses or
limitations to the scope of Insurance Coverage are without merit.

        National Surety and Allianz believe that their coverage defenses have merit and that
coverage for sexual abuse claims against BSA will be barred by various terms, conditions,
exclusions and attachment points found in the policies and at law. In addition, National Surety
and Allianz have contested the jurisdiction of the Texas court in the Coverage Action filed by the
BSA described in (a), above. Pre-petition, the Fifth District Dallas Court of Appeals granted
National Surety and Allianz’s emergency motion for a stay of trial court proceedings and ordered
merits briefing on National Surety and Allianz’s Petition for Writ of Mandamus. In re National
Surety Corp. et al., No. 05-19-01119-CV (Tex. App. – Dallas 2019). The Petition for Writ of
Mandamus was fully briefed but not decided prior to the BSA’s bankruptcy filing.

        In the spirit of reaching consensus with the Insurance Companies, the BSA is currently
participating in mediation with its Insurance Companies to resolve certain disputes regarding the
Debtors’ rights to Insurance Coverage under the Insurance Policies.5361

        Under the Plan, the Insurance Coverage Actions (along with Insurance Actions) will be
contributed to the Settlement Trust. It is difficult to quantify the value of the Insurance
Coverage Actions and Insurance Actions as the resolution of these Actions is dependent on the
interpretation of certain terms, provisions, and exclusions in the Insurance Policies. However, if
the BSA and the Settlement Trust are successful in defeating the coverage defenses that have
been, or may be asserted in the Insurance Coverage Actions and Insurance Actions (which the
BSA believes is probable), the proceeds of these Actions could represent a substantial
contribution to the Settlement Trust.




5361   Pursuant to the Bankruptcy Court’s Order (I) Appointing Mediators, (II) Referring Certain Matters to Mediation, and
       (III) Granting Related Relief [D.I. 812] entered on June 9, 2020 (the “Mediation Order”), the mediations are currently
       before the Bankruptcy Court-appointed Mediators, the Honorable Kevin Carey (Ret.), Paul Finn, and Timothy Gallagher
       for the purpose of mediating the comprehensive resolution of issues and Claims in the Chapter 11 Cases through a
       chapter 11 plan.


                                                              63
            Case 20-10343-LSS        Doc 6214-2       Filed 09/15/21   Page 71 of 405




       6.       Post-Petition Insurance Coverage Defenses Asserted by Insurance Companies

        The BSA tendered the Abuse Claims that were the subject of the Proofs of Claim to the
BSA’s Insurance Companies under the Insurance Policies. The BSA’s Insurance Companies
have challenged various aspects of the Plan and Trust Distribution Procedures and reserved
rights to deny or limit coverage relating to the Abuse Claims under the Insurance Policies on
various grounds, including but not limited to:

               The BSA may have failed to cooperate in the defense and investigation of the
                Abuse Claims;

               The BSA may not settle the Abuse Claims in violation of the Voluntary Payment
                provision under the Insurance Policies;

             The BSA included an estimated amount of the Abuse Claims in this Disclosure
               Statement;

               The Plan seeks to bind the Insurance Companies to certain findings, including that
                the Trust Distribution Procedures are “fair and reasonable”;

               That the BSA has not exhausted underlying coverage and/or applicable
                self-insured retentions;

               Certain insurance policies have been exhausted or impaired;

               Any payment obligations under the Insurance Policies are limited to the amount
                that the Settlement Trust can afford to pay, and not to the amount allowed under
                the Trust Distribution Procedures;

               Many of the Abuse Claims are not compensable under the Insurance Policies
                because of statute of limitations issues and/or because they were untimely filed;

               The BSA, Local Councils, and Chartered Organizations expected and intended the
                injuries subject to the Abuse Claims;

               The anti-assignment provisions in the Insurance Policies preclude the BSA, Local
                Councils and Chartered Organizations from assigning their Insurance
                PoliciesDebtor and non-Debtor insurance rights to the Trust; and

             Certain of the proposed terms of the Plan and Trust Distribution Procedures violate
               the terms and conditions of the Insurance Policies.

               Certain of the proposed terms of the Plan and Trust Distribution Procedures
                violate the terms and conditions of the Insurance Policies, including selection of
                the proposed Settlement Trustee; the Settlement Trustee has alleged insufficient
                discretion to authorize the Settlement Trust to reduce or deny certain Abuse
                Claims; and vesting sole authority in the Settlement Trustee to evaluate and settle


                                                 64
            Case 20-10343-LSS       Doc 6214-2       Filed 09/15/21    Page 72 of 405




                Abuse Claims without the discovery procedures or insurer participation to which
                the insurers assert they are entitled; and

               The Expedited Distribution is impermissible.

The BSA strongly contests the characterization and the merits of these coverage defenses.
Further, the Debtors believe there is no merit to any contention by the BSA’s Insurance
Companies that the BSA cannot assign the proceeds ofrights to the Insurance Policies to the
Settlement Trust as this is well settled under Third Circuit law. As noted above, the BSA is
actively working with the Insurance Companies to resolve these disputes.

       7.       Insurer Letters of Credit

        In connection with its insurance program, BSA posted certain letters of credit issued by
JPM to secure obligations arising under certain of BSA’s Insurance Policies (such letters of
credit, the “Insurer LCs”). NeitherExcept as may be provided for in an Insurance Settlement
Agreement, neither any provision inof the Plan nor the occurrence of the Effective Date shall
alter, amend, or otherwise impair the rights and obligations of the Debtors, Reorganized BSA,
JPM, or any applicable Insurance Company holding one or more Insurer LCsletters of credit
issued by JPM to secure obligations arising under one or more BSA Insurance Policies. Without
limiting the foregoing, nothing in the Plan or anythe Confirmation Order shall preclude any
beneficiary of an Insurer LC from setting off, recouping, or drawing on any Insurer LCsuch
Insurance Company from exercising any applicable rights on any such letter of credit issued, or
other security provided, for the benefit of the applicable Insurance Company in accordance with
the applicableterms and conditions of the documents governing such Insurer LCletter of credit or
other security, or applying amounts therefrom to any Claim secured by an Insurer LCsuch letter
of credit or other security, and the Debtors, Reorganized BSA, JPM reserve any and all rights
with respect to such Insurance Company’s exercise of any applicable rights.

       8.       Direct Actions Against BSA Insurance Companies

        Some Abuse Claimants have objected to the Plan on the basis that, in certain jurisdictions,
claimants have direct action rights against the BSA Insurance Companies, and the BSA cannot
sell or dispose of direct actions claimants’ rights to pursue the BSA Insurance Policies. The
Debtors believe that the Bankruptcy Court can approve an injunction barring derivative claims
against third party insurers.

             ARTICLE IV. EVENTS LEADING TO THE CHAPTER 11 CASES

        The safety of children in its programs is the most important priority of the BSA. The
BSA today enforces a robust set of multilayered policies and procedures to protect the young
men and women involved in Scouting. These measures are informed by respected experts in the
fields of child safety, law enforcement, and child psychology. The BSA is committed to the
protection of its Scouts, and that commitment is integral to the BSA’s identity and mission as it
seeks to continue instilling values of leadership, service, and patriotism in millions of children
who participate in Scouting programs across the country.



                                                65
               Case 20-10343-LSS                Doc 6214-2          Filed 09/15/21         Page 73 of 405




A.         The BSA’s Prepetition Global Resolution Efforts and Prepetition Claims Against the BSA

        As widely reported, as of the Petition Date, the BSA was a defendant in numerous
lawsuits related to historical Abuse in its programs. Indeed, many Abuse survivors had taken
legal action against the BSA and Local Councils in the civil tort system. As explained further
below, recent changes in state statutes of limitations led to a sharp increase in the number of
Claims asserted against the BSA and placed tremendous financial pressure on the organization.
In addition to Pending Abuse Actions in state and federal courts across the United States,
attorneys for Abuse survivors had provided information regarding approximately 1,400 additional
Claims not yet filed, for a total of approximately 1,700 known asserted Abuse Claims.

        In light of the increasing number of Claims asserted against the BSA, the BSA made the
decision that it could not continue to address Abuse litigation in the tort system on a
case-by-case basis. The BSA spent more than $150 million on settlements and legal and related
professional costs from 2017 to 2019 alone. In addition to the unsustainable financial cost of
continuing to engage in piecemeal litigation across the country, continuing this process would
have resulted in the risk of inconsistent judicial outcomes and inequitable treatment of survivors.
For these reasons, beginning in late 2018, the BSA, with assistance of legal and financial
advisors, began to explore strategic options for achieving an equitable global resolution of Abuse
Claims.

        In connection with these strategic efforts, the BSA recognized that it would ultimately
need to structure a settlement around a plan of reorganization that provides for a channeling
injunctionsinjunction with respect to both current and potential Future Abuse Claims.5462
Accordingly, the BSA determined, in consultation with its advisors, that it was necessary and
appropriate to engage an independent third-party Representative for holders of Future Abuse
Claims. After considering possible candidates for the role, the BSA selected James L. Patton, Jr.
in early 2019 to serve as future claimants’ representative (the “Future Claimants’
Representative”).5563 Future Abuse Claims include any Direct Abuse Claim against any Protected
Party that is attributable to, arises from, is based upon, relates to, or results from, in whole or in
part, directly, indirectly, or derivatively, alleged Abuse that occurred prior to the Petition Date
but which, as of the date immediately preceding the Petition Date, was held by a Person who, as
of such date, (a) had not attained eighteen (18) years of age, or (b) was not aware of such Direct
Abuse Claim as a result of “repressed memory,” to the extent the concept of repressed memory is
recognized by the highest appellate court of the state or territory where the claim arose;
provided, however, that with respect to any Contributing Chartered Organization, the term
“Future Abuse Claim” shall be limited to any Direct Abuse Claim that satisfies either (a) or (b)
and is attributable to, arises from, is based upon, relates to, or results from, Abuse that occurred



5462   Unlike a future Claim in other mass tort contexts, there is no latency period for Abuse. In the Abuse context, a future
       Claim is properly understood as a Claim related to Abuse that has already occurred but which is held by an individual
       who (a) has not attained 18 years of age, or (b) was not aware of such Abuse Claim as a result of “repressed memory,”
       such that he or she is not aware that he or she holds an Abuse Claim, to the extent the concept of repressed memory is
       recognized by the highest appellate court of the State or territory where the Claim arose.
5563   As noted in Article V.F herein, the Bankruptcy Court appointed Mr. Patton as the Future Claimants’ Representative on
       April, 24, 2020, nunc pro tunc to the Petition Date.


                                                               66
          Case 20-10343-LSS         Doc 6214-2       Filed 09/15/21    Page 74 of 405




prior to the Petition Date in connection with the Contributing Chartered Organization’s
sponsorship of one or more Scouting units. For the avoidance of doubt, Direct Abuse Claims
include Future Abuse Claims and their treatment under the Plan is the same.

       In addition, the BSA engaged in discussions with several groups, including an ad hoc
group of attorneys representing numerous holders of Abuse Claims advised by James Stang of
Pachulski Stang Ziehl & Jones LLP, and certain of its insurers.

          One of the strategic options that the BSA explored throughout 2019 included efforts to
reach a settlement with a substantial number of Abuse survivors that could be implemented
through a prearranged chapter 11 proceeding. Those efforts involved several meetings with
attorneys representing many Abuse survivors, including a two-day mediation in early November
2019. The mediation was attended by a Future Claims Representative and some of the BSA’s
Insurance Companies. Unfortunately, the mediation was unsuccessful. It became apparent that
attorneys for Abuse survivors believed that certain Local Councils with significant Abuse
liabilities had significant assets that could be used to compensate survivors. Further, it became
clear that attorneys for Abuse survivors would only accept information about the nature and
extent of the BSA’s available assets if provided through a court-supervised process.
Accordingly, the BSA recognized in late 2019 that there were no meaningful prospects for a
prearranged global resolution. Under those conditions, the Debtors commenced these Chapter
11 Cases to achieve dual objectives: (a) timely and equitably compensate survivors of Abuse in
Scouting and (b) ensuring that the BSA emerges from bankruptcy with the ability to continue its
vital charitable mission.

B.     The Impact of Statutes-of-Limitation Changes on Claims against the BSA and
       Non-Debtor Stakeholders

        The number of Abuse Claims against the BSA has increased dramatically over the past
twenty years due to changes to state statutes of limitations governing Causes of Action alleging
child Abuse. Since 2002, twenty-one (21) states have enacted legislation allowing individuals to
bring Claims that would otherwise have been barred by the applicable limitations period. Most of
these jurisdictions (including California, Delaware, Georgia, Hawaii, Minnesota, New Jersey, and
North Carolina) have implemented revival windows that temporarily eliminate the civil statutes
of limitations for survivors of Abuse whose Claims have already expired. These revival windows
have allowed older survivors of child Abuse to bring lawsuits decades after the Abuse occurred,
including against private organizations, such as the BSA and Local Councils. Other jurisdictions
(including Vermont) have fully eliminated limitations periods going forward and revived expired
Abuse Claims. Additionally, more states are considering opening statute of limitation windows,
extending statutes of limitations, or even removing statutes of limitations for survivors of child
sexual Abuse.

       The trend of retroactive revisions to limitations periods for Abuse Claims accelerated in
2019, when more than a dozen states (including Arizona, California, District of Columbia,
Montana, New Jersey, New York, and North Carolina) revised their limitations periods to allow
survivors of Abuse to bring Claims that would otherwise have been time-barred. Shortly before
the Petition Date, a group of plaintiffs filed suit in the U.S. District Court for the District of
Columbia alleging that the District’s recent revival-window legislation permits plaintiffs to bring

                                                67
               Case 20-10343-LSS                Doc 6214-2          Filed 09/15/21         Page 75 of 405




previously time-barred Claims, regardless of where the Abuse occurred or where the plaintiff
resides.5664 In addition, prior to the Petition Date, plaintiffs began pursuing a theory that the
recently opened New Jersey statute of limitations allowed the filing of any Claim that arose prior
to 1979, regardless of where the Abuse occurred, since the BSA was headquartered in New
Jersey prior to that date, before its Headquarters moved to Irving, Texas.

         These changes in statutes of limitations have dramatically altered the legal landscape for
Abuse Claims. Specifically, the number of suits alleging Claims from earlier years that would
otherwise have been barred by the applicable limitations period has surged, which is reflected in
the filing of tens of thousands of Abuse Claims in these Chapter 11 Cases. These suits have
forced the BSA to look backward—past the decades of progress and leadership in youth
protection—to the mid- to late-twentieth century, when the vast majority of the Abuse in
Scouting occurred. Claims alleging Abuse within the last thirty years make up a small fraction of
total known Abuse Claims.5765 The vast majority of the Claims the BSA is now facing alleged
Abuse from the 1960s to the 1980s. Fairly compensating survivors that were abused during this
period placed tremendous financial pressure on the BSA and its local partners.

                                    ARTICLE V. THE CHAPTER 11 CASES

A.         Commencement of the Cases and First Day Relief

        On the Petition Date, the Debtors commenced the Chapter 11 Cases by filing voluntary
petitions for relief under chapter 11 of the Bankruptcy Code. As of the date hereof, the Debtors
have continued, and will continue until the Effective Date, to operate their organization as
Debtors-in-possession pursuant to sections 1107 and 1108 of the Bankruptcy Code.

        Also on the Petition Date, the Debtors filed a number of motions seeking typical “first
day” relief in chapter 11 cases authorizing the Debtors to maintain their operations in the
ordinary course (collectively, the “First Day Motions”). This relief was designed to ensure a
seamless transition into the chapter 11 process and allow the Debtors to maintain their operations
in the ordinary course so as to function smoothly while their cases progressed. The Bankruptcy
Court granted substantially all of the relief requested in the First Day Motions and entered
various interim and final orders authorizing the Debtors to, among other things:

          Continue paying employee wages and benefits [D.I. 295];5866




5664   See Does 1-8 v. Boy Scouts of America, Case No. 20–00017 (D.D.C.).
5765   Of the approximately 95,200 pending or asserted Abuse Claims against the BSA, approximately 65,000 claims have
       ascertainable dates. Of the approximately 65,000 dated Claims, approximately 80% involve Claims alleging Abuse that
       occurred before 1988.
5866   The Bankruptcy Court’s order granted the Debtors’ motion for authorization to pay prepetition wages, salaries, employee
       benefits, and other compensation and maintain employee benefits programs and pay related administrative obligations
       (the “Wages Motion”).


                                                               68
           Case 20-10343-LSS         Doc 6214-2       Filed 09/15/21    Page 76 of 405




        Continue the use of the Debtors’ cash management system, bank accounts, and business
         forms [D.I. 381];

        Continue the use of certain cash collateral and the granting of adequate protection with
         respect to the use of such cash collateral [D.I. 433];

        Continue customer, scout and donor programs, and honor related prepetition obligations
         [D.I. 279];

        Pay certain prepetition taxes and assessments [D.I. 366];

        Pay certain prepetition obligations for essential vendors, foreign vendors, shippers,
         warehousemen, and other Lien claimants [D.I. 275];

        Pay certain prepetition obligations under shared services arrangements with the Local
         Councils and Related Non-Debtor Entities and authorize the Debtors to continue
         performing or paying under shared services arrangements with the Local Councils and
         Related Non-Debtor Entities [D.I. 369]; and

        Establish procedures for utility providers to request adequate assurance of payment and
         to prohibit utility companies from altering or discontinuing service [D.I. 273].

B.       Procedural Motions

       The Debtors filed various motions on the Petition Date regarding procedural issues
common to chapter 11 cases of similar size and complexity. The Bankruptcy Court granted
substantially all of the relief requested in such motions and entered various orders authorizing the
Debtors to, among other things:

        Establish procedures for interim compensation and reimbursement of expenses of chapter
         11 professionals [D.I. 341]; and, as amended by the Order Amending the Order (I)
         Approving Procedures for (A) Interim Compensation and Reimbursement of Expenses of
         Retained Professionals and (B) Expense Reimbursement for Official Committee
         Members and (II) Granting Related Relief entered by the Bankruptcy Court on August 6,
         2021 [D.I. 5899]; and

        Retain and compensate certain professionals utilized by the Debtors in the ordinary
         course of their non-profit operations [D.I. 354].

C.       Critical Vendors and Shared Services

        As described above, the Debtors filed various First Day Motions, two of which were
motions to pay prepetition Claims of critical vendors [D.I. 7] (the “Critical Vendor Motion”) and
prepetition obligations under shared services arrangements [D.I. 15] (the “Shared Services
Motion”). Pursuant to the Critical Vendor Motion, the Debtors obtained authorization to pay, in
the ordinary course of the Debtors’ non-profit operations, prepetition Claims of essential
vendors, foreign vendors, 503(b)(9) vendors, and other Lien claimants. Pursuant to the Shared


                                                 69
               Case 20-10343-LSS               Doc 6214-2          Filed 09/15/21         Page 77 of 405




Services Motion, the Debtors obtained authorization to pay prepetition obligations under shared
organizational services agreements related to the Local Councils and Related Non-Debtor
Entities and to continue performing under such arrangements. As explained in detail in the
Shared Services Motion, the BSA provides benefits programs, liability insurance, and
administrative services to Local Councils, such as accounting, human resources, information
technology, member recruitment, fundraising, marketing, leadership training, and other related
support (the “Shared Services Arrangements”). Without these Shared Services Arrangements,
the Debtors would be incapable of providing Scouting programs nationwide and Local Councils
would be unable to operate their organization.

D.         Retention of Chapter 11 Professionals

        On March 17, 2020, the Debtors filed applications to retain (i) Sidley Austin LLP
(“Sidley Austin”), as the Debtors’ bankruptcy counsel; (ii) Morris, Nichols, Arsht & Tunnell
LLP, as the Debtors’ bankruptcy co-counsel; (iii) Alvarez & Marsal North America, LLC, as
financial advisor; (iv) Bates White, LLC, as Abuse Claims consultant (“Bates White”); (v) KCIC,
LLC, as insurance and valuation consultant; (vi) Omni Agent Solutions, as administrative agent;
(vii) Haynes and Boone, LLP, as special insurance counsel; and (viii) Ogletree, Deakins, Nash,
Smoak & Stewart, P.C., as special litigation counsel [D.I. 204, 205, 206, 207, 208, 209, 210, and
220]. In April 2020, the Bankruptcy Court entered orders authorizing the retention of all the
Debtors’ listed Estate Professionals, except for Sidley Austin [D.I. 339, 340, 353, 355, 364, 372,
and 463]. On May 29, 2020, the Bankruptcy Court issued a bench ruling overruling the
objection to the Debtors’ application to retain Sidley Austin as bankruptcy counsel filed by
Century [D.I. 755]. On June 2, 2020, the Bankruptcy Court entered an order granting Sidley
Austin’s retention [D.I. 758].5967

        Thereafter, the Debtors filed additional applications to retain (i) PricewaterhouseCoopers
LLP, as independent auditor and tax compliance services provider to the Debtors; (ii) Appraisers
of the Keys, Inc.; JFW Ranch Consulting, LLC; Hotel & Leisure Advisors; F.I. Salter, Inc.;
Dawn M. Powell Appraisals Inc.; and BW Ferguson & Associates Ltd., as appraisers with
respect to the Debtors’ four high adventure facilities, discussed in greater detail herein;
(iii) Quinn Emanuel Urquhart & Sullivan, LLP as special litigation counsel; and (iv) JLL
Valuation & Advisory Services, LLC (“JLL”) as appraiser with respect to certain Local Council
real properties [D.I. 796, 868, 1125, and 1762]. The Bankruptcy Court entered orders approving
the Debtors’ retention applications on June 24, 2020, July 8, 2020, September 18, 2020, and
December 14, 2020, respectively [D.I. 889, 984, 1343, and 1841].

       On October 22, 2020, the Debtors filed an application requesting authorization to retain
White & Case LLP (“White & Case”) as bankruptcy counsel because core members of their



5967   On June 11, 2020, Century filed a Notice of Appeal [D.I. 837] of the Bankruptcy Court’s order authorizing the Debtors’
       retention of Sidley Austin. On May 7, 2021, the U.S. District Court for the District of Delaware issued a final order
       affirming the Bankruptcy Court’s decision to authorize the retention of Sidley Austin [D.I. 3292] (Civil Action No.
       20-cv-798, BAP No. 20-14). On May 26, 2021 Century filed a notice of appeal to the U.S. Court of Appeals for the Third
       Circuit of the District Court’s order affirming the Bankruptcy Court’s approval of Sidley Austin’s retention [D.I. 36]
       (Appellate Case No. 21-2035). The appeal is pending.


                                                              70
                Case 20-10343-LSS              Doc 6214-2          Filed 09/15/21         Page 78 of 405




restructuring team had transitioned their practices to White & Case from Sidley Austin [D.I.
1571]. The Debtors’ restructuring team who transitioned have led the Debtors’ restructuring
efforts for the past two years and are familiar with the numerous stakeholders that are actively
participating in these Chapter 11 Cases. The Bankruptcy Court entered an order authorizing the
retention of White & Case on November 8, 2020 [D.I. 1698], over the objection of Century [D.I.
1637].6068

E.         Appointment of Fee Examiner

      Given the size and complexity of the Chapter 11 Cases, on September 18, 2020, the
Bankruptcy Court entered an order appointing Justin H. Rucki of Rucki Fee Review, LLC as Fee
Examiner [D.I. 1342].

F.         Appointment of Statutory Committees, Ad Hoc Committee, and Future Claimants’
           Representative

           1.        Ad Hoc Committee of Local Councils

        Prior to the Petition Date, the BSA assisted in the formation of the Ad Hoc Committee
comprised of eight Local Councils6169 of various sizes from regions across the country. The
primary purpose of the Ad Hoc Committee is to allow Local Councils to participate in
negotiations regarding a global resolution of Abuse Claims and other issues important to them,
including the treatment of their shared insurance with the BSA. The Ad Hoc Committee has also
been instrumental in coordinating the BSA’s ongoing efforts to collect and organize Local
Council asset information. The individual members of the Ad Hoc Committee are all volunteers.
The volunteer chair is Richard G. Mason of the Wachtell, Lipton, Rosen & Katz law firm. Mr.
Mason is the volunteer president of the Greater New York Council.

           2.        Unsecured Creditors Committee

        On March 5, 2020, the United States Trustee appointed the Committee of Unsecured
Trade Creditors (the “Creditors’ Committee”), which consists of five members [D.I. 141]. The
Creditors’ Committee represents the interests of all non-Abuse-related unsecured creditors,
including former employees, litigation claimants, and other non-Abuse unsecured creditors. The
members of the Creditors’ Committee are (1) Pension Benefit Guaranty Corporation, represented
by Tom Taylor; (2) Girl Scouts of the United States of America, represented by Jennifer Rochon;




6068   On December 2, 2020, Century filed a Notice of Appeal [D.I. 1771] of the Bankruptcy Court’s order authorizing the
       Debtors’ retention of White & Case. The appeal was before the U.S. District Court for the District of Delaware (Civil
       Action No. 20-cv-1643, BAP No. 20-58) (the “W&C Retention Appeal”). On February 26, 2021, Century filed its
       Stipulation of Dismissal of Bankruptcy Appeal stipulating to the dismissal of the W&C Retention Appeal.
6169   The members are: (1) Andrew Jackson Council; (2) Atlanta Area Council; (3) Crossroads of America Council; (4) Denver
       Area Council; (5) Grand Canyon Council; (6) Greater New York Councils; (7) Mid-America Council; and (8) Minsi
       Trails Council.


                                                              71
              Case 20-10343-LSS              Doc 6214-2          Filed 09/15/21          Page 79 of 405




(3) Roger A. Ohmstede; (4) Pearson Education, Inc., represented by Karen Abraham; and (5)
Lion Brothers Inc., represented by Susan Ganz.

         3.        Tort Claimants’ Committee

        On March 5, 2020, the United States Trustee also appointed the Tort Claimants’
Committee (together with the Creditors’ Committee, the “Committees”), which consists of nine
individual members who hold Abuse Claims against the Debtors [D.I. 142].

        To date, the Debtors have cooperated with the Committees, creditors, and other
stakeholders on complex diligence and informal discovery issues, including participation in
meet-and-confer calls, question-and-answer sessions, and the review and production of a
significant volume of responsive documents and other information.

         4.        Future Claimants’ Representative

        On March 18, 2020, the Debtors filed the Debtors’ Motion for Entry of an Order
Appointing James L. Patton, Jr., as Legal Representative for Future Claimants, Nunc Pro Tunc
to the Petition Date [D.I. 223]. On April, 24, 2020, the Bankruptcy Court appointed Mr. Patton
as the legal representative of Future Claimants [D.I. 486] (the “Future Claimants’
Representative”), nunc pro tunc to the Petition Date.

       On May 5, 2021, the Future Claimants’ Representative filed his Fourth Supplemental
Declaration of James L. Patton, Jr. [D.I. 3146]. The declaration provided that as the Future
Claimants’ Representative, Patton has continued to monitor any potential conflicts and remains
independent, disinterested, and without interests materially adverse to the Future Claimants.
Likewise, on May 5, 2021, Young Conaway Stargatt & Taylor, LLP filed its Third Supplemental
Declaration of Edwin J. Harron [D.I. 3147]. This declaration provides that as the legal
representative to the Future Claimants’ Representative, Edwin J. Harron has continued to
monitor any potential conflicts and remains independent, disinterested, and without interests
materially adverse to the Future Claimants.

         5.        Coalition of Abused Scouts for Justice

        On July 24, 2020, the Coalition of Abused Scouts for Justice (the “Coalition”), an ad hoc
group representing the interests of Abuse survivors, filed its Notice of Appearance and Request
for Service of Notices and Documents [D.I. 1040]. The Coalition was formed in connection with
several law firms (“State Court Counsel”)62 representing holders of Abuse Claims. The Coalition


62   These firms are: (i) Slater Slater Schulman LLP, (ii) ASK LLP, (iii) Andrews & Thornton, (iv) Levin Papantonio Thomas
     Mitchell Rafferty & Procter P.A., (v) Eisenberg, Rothweiler, Winkler, Eisenberg & Jeck, P.C., (vi) Junell & Associates
     PLLC, (vii) Reich & Binstock LLP, (viii) Marc J. Bern & Partners LLP, (ix) Krause & Kinsman Law Firm, (x) Bailey
     Cowan Heckaman PLLC, (xi) Babin Law, LLC, (xii) Jason J. Joy & Associates, PLLC, (xiii) Motley Rice LLC, (xiv)
     Weller Green Toups & Terrell LLP, (xv) Colter Legal PLLC, (xvi) Christina Pendleton & Associates PLLC, (xvii)
     Forman Law Offices, P.A., (xviii) Danziger & De Llano LLP, (xix) Swenson & Shelley PLLC, (xx) Cohen Hirsch LP
     (formerly Brooke F. Cohen Law, Hirsch Law Firm), (xxi) Damon J. Baldone PLC, (xxii) Cutter Law PC, (xxiii) The
     Robert Pahlke Law Group, (xxiv) Napoli Shkolnik PLLC, (xxv) Porter & Malouf, P.A, (xxvi) The Moody Law Firm, and
     (xxvii) Linville Johnson & Pahlke Law Group. See Docket No. 1997.


                                                            72
            Case 20-10343-LSS       Doc 6214-2       Filed 09/15/21    Page 80 of 405




is made up of approximately 11,87518,000 Abuse survivors having signed an “Affirmative
Consent” which consents to becoming a member of the Coalition and authorizes their respective
State Court Counsel to instruct the Coalition’s professionals in connection with these Chapter 11
Cases. Additionally, the Coalition has asserted that the State Court Counsels represent
approximately 65,000 Abuse survivors collectively and many of such additional Persons are
expected to sign “Affirmative Consents.”

        On January 29, 2021, the Coalition filed a Third Amended Verified Statement of Coalition
of Abused Scouts of Justice Pursuant to Bankruptcy Rule 2019 [D.I. 1996 and 1997], and
provides information regarding its members (with certain personal information redacted), and
supplemented this third amended verified statement on May 18, 2021 [D.I. 4657, 4658]. The
Coalition is represented by Monzack Mersky and Browder, P.A., and Brown Rudnick LLP.

       6.      United Methodist Ad Hoc Committee

        In late 2020, 49 United Methodist Annual Conferences supported the formation of an ad
hoc group (the “United Methodist Ad Hoc Committee”) to advance the interests generally of
United Methodist local churches and other United Methodist organizations that serve or have
served as Chartered Organizations to the BSA. The United Methodist Ad Hoc Committee,
comprising of twelve members, has retained Bradley and Potter Anderson & Corroon LLP to
represent it in these Chapter 11 Cases. The United Methodist Ad Hoc Committee also
participates in the mediation regarding issues in connection with a global resolution of Abuse
Claims. On January 6, 2021, the United Methodist Ad Hoc Committee filed a verified statement
pursuant to Bankruptcy Rule 2019, detailing certain information relating to its members. [D.I.
1901].

       7.      Roman Catholic Ad Hoc Committee

       The Catholic Mutual Relief Society of America (“Catholic Mutual”) filed a notice of
appearance in these Chapter 11 Cases on February 25, 2021. [D.I. 2269]. Catholic Mutual is a
non-profit corporation that operates as a self-protection fund of the Roman Catholic Church in
the United States and Canada, with 112 of the 195 United States Catholic archdioceses and
dioceses being members. On June 25, 2021, representatives of Catholic Mutual and certain of its
member dioceses and archdioceses filed the Verified Statement of the Roman Catholic Ad Hoc
Committee Pursuant to Bankruptcy Rule 2019 [D.I. 5421], disclosing that they had formed the
Roman Catholic Ad Hoc Committee to protect and advance their common interests in these
Chapter 11 Cases. The Roman Catholic Ad Hoc Committee has retained Schiff Hardin and
Potter Anderson to represent it.

G.     Filing of Schedules of Assets and Liabilities and Statements of Financial Affairs

       On February 19, 2020, the Bankruptcy Court entered an order extending the deadline by
which the Debtors must file their Schedules and Statements of Financial Affairs with the
Bankruptcy Court [D.I. 67]. In accordance with that order and pursuant to Bankruptcy Rule
1007 and Local Rule 1007-19(b), the Debtors filed their Schedules and Statements on April 8,
2020 [D.I. 375, 376, 377, and 378]. The Schedules provide summaries of the assets held by each
of the Debtors as of the Petition Date, as well as a listing of the Debtors’ liabilities, including


                                                73
          Case 20-10343-LSS         Doc 6214-2       Filed 09/15/21    Page 81 of 405




Secured, unsecured priority, and unsecured non-priority Claims pending against each of the
Debtors during the period prior to the Petition Date.

H.     Exclusivity

        On June 16, 2020, the Debtors sought an extension of the periods during which they may
exclusively propose and solicit acceptances of a chapter 11 plan beyond the initial 120-day and
180-day periods (together, the “Exclusive Periods”) for plan proposal and solicitation set forth in
section 1121 of the Bankruptcy Code. The Tort Claimants’ Committee and the Creditors’
Committee each filed statements in response [D.I. 915, 947]. On July 9, 2020, the Bankruptcy
Court entered an order granting the relief requested in the Debtors’ motion [D.I. 996], extending
the exclusive period for the Debtors to file and solicit votes on a chapter 11 plan by 120 days and
180 days, respectively. On October 14, 2020, the Debtors sought and obtained an unopposed
second extension of the periods during which they may exclusively propose and solicit
acceptances of a chapter 11 plan [D.I. 1519, 1606].

        On March 18, 2021, the Debtors filed a third motion to extend the period during which
they may exclusively propose a plan of reorganization and the solicitation period for acceptances
of such plan [D.I. 2411] (the “Third Exclusivity Motion”). This motion sought to extend the
Debtors’ exclusive periods to (a) file a chapter 11 plan to August 18, 2021 and (b) solicit votes
thereon to October 18, 2021. On April 1, 2021, the Tort Claimants’ Committee filed an
objection to the Third Exclusivity Motion, arguing that the exclusivity should be terminated to
permit the Tort Claimants’ Committee to propose its own plan that permits reorganization and
relies on insurance to compensate survivors, among other things [D.I. 2506]. The Tort
Claimants’ Committee also asserted that the Plan is patently unconfirmable, the Local Council
and Chartered Organization contributions are inadequate, and there is insufficient support from
survivors of Abuse.

        On April 22, 2021, the Coalition and the Future Claimants’ Representative filed a joint
objection to the Third Exclusivity Motion, asserting that they should be permitted to propose a
plan with the Tort Claimants’ Committee [D.I. 2672]. The Coalition and Future Claimants’
Representative also argued that the Plan does not equitably compensate survivors and objected to
the Hartford Settlement Contribution. The Bankruptcy Court heard argument on the Third
Exclusivity Motion at the hearing held on May 19, 2021, after which it was taken under
advisement and remains pending.

       Pursuant to the Restructuring Support Agreement, the Supporting Plaintiff
Representatives have agreed to support extension of the Debtors’ Third Exclusivity Motion to
the maximum extent permitted under section 1121(d)(2) of the Bankruptcy Code, and upon the
Bankruptcy Court’s entry of the RSA Approval Order (as defined in the Restructuring Support
Agreement), the Coalition, the Tort Claimants’ Committee, and the Future Claimants’
Representative have agreed to withdraw their objections to the Third Exclusivity Motion.

        On August 18, 2021, the Bankruptcy Court entered an order granting the relief requested
in the Debtors’ Third Exclusivity Motion, extending the exclusive period for the Debtors to file
and solicit votes on a chapter 11 plan by 152 days and 153 days, respectively [D.I. 6076].



                                                74
          Case 20-10343-LSS          Doc 6214-2       Filed 09/15/21     Page 82 of 405




I.     Removal

       Concurrently with the commencement of the Chapter 11 Cases, the Debtors began taking
measures to consolidate and stay all pending Abuse litigation against the BSA, Local Councils,
and Chartered Organizations. In particular, the BSA removed to federal district court (or
bankruptcy court, depending upon the applicable local rules) all Abuse Claims pending in state
courts throughout the country against the BSA and/or the Local Councils and Chartered
Organizations.

         Because there are a number of actions that name the BSA as a defendant and that allege
Claims substantially similar to those asserted in the Pending Abuse Actions (collectively, the
“Further Abuse Actions”) and dozens of additional non-Abuse actions that remain pending
against the BSA in various state courts, on May 15, 2020, the Debtors filed the Debtors’ Motion
for Entry of an Order Under 28 U.S.C. § 1452 and Fed. R. Bankr. P. 9006(b) and 9027,
Extending the Period Within which the Debtors May Remove Civil Actions and Granting
Related Relief [D.I. 653] requesting that the deadline to remove such actions be extended to the
later of: (a) September 15, 2020; and (b) the date that is forty-five (45) days after the occurrence
of the Termination Date (as defined below). The Bankruptcy Court granted the motion on June
3, 2020 [D.I. 769].

         Subsequently, there have been multiple extensions of the removal period without
objection [D.I. 1316, 1393, 1876, 2720]. TheOn September 9, 2021, the Debtors filed the fifth
motion to extend the removal period is currently extended tofrom September 10, 2021 to the
later of: (a) January 10, 2022; and (b) the date that is forty-five (45) days after the occurrence of
the Termination Date (as defined below) [D.I. 6187].

J.     Preliminary Injunction

       On the Petition Date, the Debtors initiated an adversary proceeding by filing the Verified
Complaint for Injunctive Relief, Adv. Pro. No. 20-50527 (LSS) [A.D.I. 1 (sealed); A.D.I. 5
(redacted)] (the “Complaint”). In connection with the Complaint, the Debtors filed The BSA’s
Motion for a Preliminary Injunction Pursuant to Sections 105(a) and 362 of the Bankruptcy
Code [A.D.I. 6] (the “Preliminary Injunction Motion”).

        In the Preliminary Injunction Motion and related pleadings, the Debtors sought to extend
the automatic stay to enjoin the prosecution of the Pending Abuse Actions. The Pending Abuse
Actions comprise Claims filed in state and federal courts against the BSA, Non-Debtor Related
Entity Learning for Life, Local Councils that are separate non-profit Entities independently
incorporated under the applicable laws of their respective states, and non-Debtor Chartered
Organizations, consisting of community and religious organizations, businesses and groups of
individuals that organize Scouting units. Each of the Pending Abuse Actions alleges Abuse
arising out of the survivor’s involvement or connection with the BSA.

     As the result of an agreement reached between and among the Debtors and the
Committees, on March 30, 2020, the Bankruptcy Court entered the Consent Order Pursuant To




                                                 75
          Case 20-10343-LSS         Doc 6214-2       Filed 09/15/21    Page 83 of 405




11 U.S.C. §§ 105(a) and 362 Granting the BSA’s Motion for a Preliminary Injunction [A.D.I.
54] (the “Consent Order”).

         The Consent Order, among other things, stayed certain Pending Abuse Actions and
Further Abuse Actions with respect to the Debtors and other BSA Related Parties (as defined in
the Consent Order) up to and including May 19, 2020 (the “Termination Date”). The time
period from the Petition Date to and including the Termination Date, as extended from time to
time, is referred to as the “Standstill Period.” As part of the agreement with the Committees, the
Debtors agreed to provide financial and other information that the Committees had identified as
being relevant. To that end, the Debtors provided the Committees’ advisors with access to a
secure data room containing organizational documents, financial statements, shared services
agreements, documents reflecting asset and liability information, Insurance Policies, and other
relevant documents.

       In accordance with the Consent Order, the Debtors have filed amended version of
Schedule 1 to the Consent Order that include additional Further Abuse Actions subject to the
Consent Order (each, an “Amended Schedule”). The Debtors have filed Amended Schedules on
each of April 30, 2020, July 2, 2020, August 7, 2020, September 11, 2020, October 13, 2020,
November 23, 2020, December 23, 2020, February 8, 2021, April 14, 2021, and June 7, 2021.

        Likewise, the Debtors filed amended versions of Schedule 2 to the Consent Order
identifying the then-current BSA Related Parties on August 7, 2020, September 25, 2020,
December 31, 2020, February 8, 2021, and April 19, 2021.

        On May 18, 2020, the Bankruptcy Court entered the Stipulation and Agreed Order By
and Among the Boy Scouts of America, the Official Committee of Survivors of Abuse, and the
Official Committee of Unsecured Creditors Extending the Termination Date of the Standstill
Period Under the Consent Order Granting the BSA’s Motion for a Preliminary Injunction
Pursuant to U.S.C. §§ 105(a) and 362 [A.D.I. 72], which extended the Termination Date and
Standstill Period up to and including June 8, 2020.

        On June 9, 2020, the Bankruptcy Court entered the Second Stipulation and Agreed Order
By and Among the Boy Scouts of America, the Official Committee of Survivors of Abuse, and the
Official Committee of Unsecured Creditors Modifying the Consent Order Granting the BSA’s
Motion for a Preliminary Injunction Pursuant to 11 U.S.C. §§ 105(A) and 362 and Further
Extending the Termination Date of the Standstill Period [A.D.I. 77], which, among other things,
further extended the Termination Date through and including November 16, 2020.

        On November 18, 2020, the Termination Date and Standstill Period were once again
extended with entry of the Order Approving Third Stipulation by and Among the Boy Scouts of
America, the Official Committee of Survivors of Abuse, and the Official Committee of
Unsecured Creditors Modifying the Consent Order Granting the BSA’s Motion for a
Preliminary Injunction Pursuant to 11 U.S.C. §§ 105(a) and 362 and Further Extending the
Termination Date of the Standstill Period [A.D.I. 116] (the “Order Approving Third
Stipulation”). As a result, the Termination Date was extended through and including March 19,
2021.



                                                76
          Case 20-10343-LSS         Doc 6214-2        Filed 09/15/21    Page 84 of 405




       On November 4, 2020, three plaintiffs (“Movants”) in certain state court actions
regarding Abuse Claims filed a motion to modify the preliminary injunction to permit the
Movants to proceed against certain non-debtor defendants [A.D.I. 109] (the “Motion to
Modify”). Despite not objecting initially to the entry of the Consent Order, which stayed the
Movants’ respective state court actions, the Movants argued that their Claims as against select
non-Debtor defendants could be litigated separately without affecting the BSA. On January 11,
2021, the Movants withdrew the Motion to Modify without prejudice [A.D.I. 138].

        On February 22 and 23, 2021, the Debtors filed their Motion to Extend Preliminary
Injunction Pursuant to 11 U.S.C. §§ 105(a) and 362 [A.D.I. 144] (the “Injunction Extension
Motion”) and opening brief in support of the Injunction Extension Motion [A.D.I. 145],
requesting an extension of the Termination Date to July 19, 2021.

        On March 17, 2021, the Bankruptcy Court entered the Order Approving Fourth
Stipulation by and among the Boy Scouts of America, the Official Committee of Survivors of
Abuse, and The Official Committee Of Unsecured Creditors Modifying The Consent Order
Granting The BSA’s Motion For A Preliminary Injunction Pursuant To 11 U.S.C. §§ 105(A)
And 362 And Further Extending The Termination Date Of The Standstill Period [A.D.I. 162]
(the “Order Approving Fourth Stipulation”). As a result, the Termination Date has now been
consensually extended to July 19, 2021.

        The Fourth Stipulation incorporates a disclosure and reporting protocol by which the
Local Councils will send to the BSA rosters located through a reasonable good faith search of all
rosters in the Local Councils’ possession, custody, or control that identify Abuse Survivors on a
Local Council’s claims list. Under the roster protocol, the BSA has also conducted a reasonable
good faith search of electronic registration information in its possession, custody, or control with
respect to Abuse Survivors who filed Sexual Abuse Survivor Proofs of Claim alleging Abuse that
occurred after 1999.

        On June 24, 2021, the Debtors, the Tort Claimants’ Committee, and the Creditors’
Committee entered into a fifth stipulation seeking to further extend the Termination Date up to
and including the earlier of (a) October 28, 2021, and (b) the date of the first omnibus hearing
after the Bankruptcy Court issues its decision confirming or denying confirmation of the Plan,
approval of which is pending before the Bankruptcy Court [A.D.I. 179]. Pursuant to the terms
of the Restructuring Support Agreement, the Tort Claimants’ Committee, the Coalition, and the
Future Claimants’ Representative have agreed to support extension of the preliminary injunction.

K.     Mediation

        On the Petition Date, the Debtors filed the Debtors’ Motion for Entry of an Order
(I) Appointing a Judicial Mediator, (II) Referring Certain Matters to Mandatory Mediation, and
(III) Granting Related Relief [D.I. 17] (the “Mediation Motion”) requesting that the Bankruptcy
Court enter an order appointingappoint a sitting bankruptcy judge (if the relevant parties were
unable to agree on a mediator before hearing the Mediation Motion) to mediate any and all issues
related to the comprehensive resolution of Claims relating to historical acts of Abuse in the
BSA’s Scouting programs through a chapter 11 plan of reorganization, and referring such
matters to mandatory mediation. In response to a number of limited objections to the Mediation


                                                 77
          Case 20-10343-LSS         Doc 6214-2       Filed 09/15/21    Page 85 of 405




Motion filed by various parties [D.I. 161, 164, 166, 316, 388, 617, 646, 647, 648, 650, 652, 658,
664, 710, 711, 712, 713, 756, 757, 759, 761, 762, 771, 772 and 773], the Debtors filed the
Debtors’ Reply in Support of Their Motion for Entry of an Order (I) Appointing Mediators,
(II) Referring Certain Matters to Mediation, and (III) Granting Related Relief [D.I. 782].

        On June 9, 2020, the Bankruptcy Court entered an orderthe Mediation Order described
above, appointing Judge Kevin Carey (Ret.), Mr. Paul Finn, and Mr. Timothy V.P. Gallagher as
Mediators, and referring certain matters to mediation [D.I. 812] (the “Mediation Order”). The
Debtors subsequently successfully defended the Mediation Order against a motion for
reconsideration filed by Century, which the Bankruptcy Court denied on July 14, 2020—thereby
enabling the Mediators to move forward with the substantial task of mediating these large and
complex cases. The original mediation parties consisted of (a) the Debtors; (b) the Ad Hoc
Committee; (c) the Future Claimants’ Representative; (d) the Tort Claimants’ Committee,
including its members, Professionals, and the individual members’ professionals; (e) the
Creditors’ Committee, including each parties’ members, professionals, and the individual
members’ professionals; and (f) the following insurers: The Chubb Group of Insurance
Companies, The Hartford Companies, Allianz Global Risks US Insurance Company, National
Surety Corporation, Liberty Mutual Insurance Company, and American International Group, Inc.
Entities.

        On August 26, 2020, the Coalition moved to participate in the mediation [D.I. 1161],
arguing that the Coalition was a necessary and beneficial party to the Mediation Order and
should be permitted to participate in, and willwould add value to, efforts to reach a global
resolution. On September 2, 2020, various parties filed objections to the Coalition’s motion,
including Hartford Accident and Indemnity Company and certain other insurers [D.I. 1222],
Allianz Global Risks U.S. Insurance Company and National Surety Corporation [D.I. 1224], the
Tort Claimants’ Committee [D.I. 1229], and Century [D.I. 1230]. Century argued that “the
Coalition’s participation in the mediation and access to highly confidential information obtained
through participation, raises . . . serious concerns,” and that the Coalition should be required to
file a Rule 2019 disclosure to identify conflicts that may be created by the Coalition’s
representation by Blank Rome LLP. The Tort Claimants’ Committee argued, among other
things, that the Coalition’s motion should not be granted because “it is nothing more than a
marketing term that was concocted by six law firms who were unhappy they could not control
the Tort Claimants’ Committee to implement their agenda in the case.” [D.I. 1231 at 1]. On
October 23, 2020, the Bankruptcy Court overruled these objections and entered an order
allowing the Coalition to participate in the mediation and designating the Coalition as a
mediation party [D.I. 1573].

       The Debtors have subsequently engaged in extensive discussions and negotiations with
the mediation parties regarding complex legal and factual issues that must be addressed in
connection with a global resolution of Abuse Claims. Numerous additional parties have joined
the mediation subsequent to the Coalition’s designation as a mediation party. Such parties
include JPM;, the Corporation of the President of The Church of Jesus Christ;TCJC, the United
Methodist Ad Hoc Committee;, Agricultural Insurance Company;, Aspen Insurance Holdings,
Limited;, AXA XL Insurance;, CNA Insurance Companies;, General Star Indemnity Company;,
Markel Insurance Company;, Arrowood Indemnity Company;, Old Republic Insurance


                                                78
          Case 20-10343-LSS        Doc 6214-2       Filed 09/15/21    Page 86 of 405




Company;, Travelers Indemnity Company;, Colony Insurance Company;, Argonaut Insurance
Company; and, Clarendon America Insurance Company, American Zurich Insurance Company,
Maryland Casualty Company, Maryland American General Group, and American General Fire &
Casualty Company, Munich Re, Traders and Pacific Insurance Company, Endurance American
Specialty Insurance Company, and Endurance American Insurance Company, the Roman
Catholic Ad Hoc Committee, Catholic Mutual Relief Society of America, The Episcopal Church,
the Domestic and Foreign Missionary Society of the Protestant Episcopal Church in the United
States of America, Roman Catholic Diocese of Brooklyn, New York, Roman Catholic
Archbishop of Los Angeles, a corporation sole, Roman Catholic Diocese of Dallas, a Texas
non-profit corporation, Archdiocese of Galveston-Houston, and Diocese of Austin, and Zalkin
Law Firm, P.C. and Pfau Cochran Vertetis Amala PLLC. As of the filing of this Disclosure
Statement, intensive formal mediation is continuing in an effort to resolve outstanding
controversies, including issues relating to the terms of the Plan.

        On March 1, 2021, the Debtors filed the First Mediator’sMediators’ Report [D.I. 2292],
which detailed that mediation had resulted in the Debtors, JPM, and the Official Committee of
Unsecured Creditors agreeing to a settlement term sheet. The JPM / Creditors’ Committee Term
Sheet is attached to the First Mediators’ Report as Exhibit A.

         The Tort Claimants’ Committee filed the Tort Claimants’ Committee’s Response to First
Mediators’ Reporta response on March 2, 2021 [D.I. 2297], through which the Tort Claimants’
Committee reserved all rights under the Final Cash Collateral Order [D.I. 433] and noted noting
that it did not consent to or agree with the JPM / Creditors’ Committee Term Sheet attached to
the First Mediator’s Report or any memorialization of such in the Debtors’ plan.Mediators’
Report, to which the Future Claimants’ Representative and Coalition joined [D.I. 2305, 2319].

       On March 2, 2021, the Future Claimants’ Representative filed a joinder in support of the
Tort Claimants’ Committee’s Response to First Mediators’ Report [D.I. 2305].
       On March 4, 2021, the Coalition filed the Joinder and Statement of Support of the
Coalition of Abused Scouts for Justice Regarding Objections to First Mediators’ Report [D.I.
2319], which also stated its support of (1) the Tort Claimants’ Committee’s response to the First
Mediators’ Report [D.I. 2297] and (2) the Future Claimants’ Representative’s joinder to the Tort
Claimants’ Committee’s response to the First Mediators’ Report [D.I. 2305].

       On March 23, 2021, the Tort Claimants’ Committee filed the Motion of the Official Tort
Claimants’ Committee for Order Requiring that Mediation Be Conducted Exclusively by Zoom
[D.I. 2427] (the “Zoom Mediation Motion”) on shortened notice [D.I. 2428]. Through the
motion, the Tort Claimants’ Committee requested that the mediation session, which had been
scheduled for March 30–April 1, 2021 in Miami, Florida, be conducted exclusively via Zoom,
and that the Bankruptcy Court schedule a telephonic hearing on the motion as soon as possible.
That same day, the Debtors filed their response to the Tort Claimants’ Committee’s motions
[D.I. 2434], requesting that the Bankruptcy Court deny the Tort Claimants’ Committee’s
requested relief without the need for a hearing. The same day, the Bankruptcy Court entered an
order [D.I. 2441] denying the relief requested in the Zoom Mediation Motion without a hearing.

         On April 16, 2021, the Debtors filed the Second Mediators’ Report [D.I. 2624]
explaining that the continued mediation resulted in, which included a proposed settlement

                                               79
          Case 20-10343-LSS          Doc 6214-2      Filed 09/15/21   Page 87 of 405




between the Debtors reaching a settlement agreement withand Hartford. The Initial Hartford
Settlement Agreement and Release, which is subject to Bankruptcy Court approval, is attached
to the Second Mediators’ Report as Exhibit A. The Second Mediators’ Report states thatAs
stated in the report, the Mediators remainremained confident that the Mediation willwould
continue to foster constructive discussion between and among the Debtors and other Mediation
Partiesmediation parties.

      On June 3, 2021, the Debtors filed the Third Mediators’ Report [D.I. 5219], in which the
Mediators explainednoted that while the continued mediation sessions havehad not yet resulted in
a formal settlement and key issues remained open, progress towards a settlement was being
made.

         On June 9 and June 11, 2021, the MediatorsDebtors filed the Fourth Mediators’ Report,
explaining that certain mediation parties agreed to treat the June 11, 2021 court hearing as a
status conference and the Fifth Mediators’ Report, respectively, pursuant to which the Mediators
provided certain updates to the Bankruptcy Court regarding upcoming hearings in light of
ongoing settlement discussions [D.I. 5284]. On June 10, 2021, the Mediators filed the Fifth
Mediators’ Report, stating that certain mediation parties recommend cancelling the status
conference scheduled for June 11, 2021 to permit settlement discussions to continue without
interruption [D.I., 5287].

        On September 14, 2021, the Debtors filed the Sixth Mediators’ Report, explaining,
among other things, that the Debtors, Hartford, the Future Claimants’ Representative, the
Coalition, and the Ad Hoc Committee, had agreed in principle on settlement terms that will result
in an additional $1.037 billion of cash contributions to the Settlement Trust, in addition to the
contributions of up to approximately $820 million that will be made by the Debtors and the Local
Councils [D.I. 6210].

L.     Evaluation of Estate Assets

        On June 18, 2020, the Debtors filed the Debtors’ Omnibus Application for Entry of an
Order Authorizing the Retention and Employment of Appraisers for the Debtors and Debtors in
Possession, Nunc Pro Tunc to June 18, 2020 [D.I. 868], seeking to retain five different
appraisers—Appraisers of the Keys, Inc.; Hotel & Leisure Advisors; F.I. Salter, Inc.; Dawn M.
Powell Appraisals Inc.; and BW Ferguson & Associates Ltd. (collectively, the “Appraisers”)—to
provide appraisal services for the high adventure facilities located in Florida, Minnesota, and
parts of Canada, New Mexico, and West Virginia. Due to the differences in geographic location,
property type, acreage, and land use of each high adventure facility, the Debtors retained
Appraisers for each of the following: Sea Base; Philmont and Summit; the portion of Northern
Tier located in Minnesota; the portion of Northern Tier located in Ontario, Canada; and the
remainder of Northern Tier located in Manitoba, Canada (collectively, the “Subject Properties”).
The Bankruptcy Court entered an order authorizing the retention and employment of the
Appraisers on July 8, 2020 [D.I. 984].

         Pursuant to their engagement letters, the Appraisers provided the following during their
appraisal process: (a) a highest and best use analysis, consideration, and determination of which
is a standard and requisite component of property valuation; (b) physical viewing, inspection, and


                                                80
          Case 20-10343-LSS         Doc 6214-2       Filed 09/15/21    Page 88 of 405




measurement of structures on the Subject Properties, observation of the condition of
improvements, characterization of land use, and consideration of other conditions of the
properties that may impact market values; (c) consideration of the number, type, sizes, uses, and
conditions of structures on the Subject Properties; (d) research and consideration of rights
restrictions and zoning restrictions on the Subject Properties; and (e) consideration of other
requirements and restrictions specific to certain of the Subject Properties, including growth
ordinance requirements, marinas draft depth and access channels, property composition,
comparable sales data, water rights, property damage, and mineral rights.

        As noted above, on November 30, 2020, in connection with the Debtors’ ongoing efforts
to evaluate Estate and non-Estate assets to fund the Settlement Trust and the Plan, the Debtors
filed an application to retain JLL [D.I. 1762], which the Bankruptcy Court approved on
December 14, 2020 [D.I. 1841]. The Debtors have retained JLL to provide broker opinions of
market value, in consultation with certain of their stakeholders, of certain Local Council
properties, which are ongoing as of the date hereof. Because many Local Councils lack
significant unrestricted liquid assets, any contribution from Local Councils in the aggregate may
need to include real property and improvements as a component, and any Local Councils that
desire to participate in any potential negotiated resolution may wish to value potential real
property that they seek to contribute. The Debtors are continuing to work with JLL to appraise
approximately 300 of the approximately 1,000 Local Council real properties.

       Concurrently with the filing of the Debtors’ application to retain JLL, the Tort Claimants’
Committee filed an application to retain CBRE, Inc. to provide desktop appraisals of additional
of the Local Council real properties described above [D.I. 1785]. The Bankruptcy Court
approved the application on December 15, 2020 [D.I. 1846]. The Debtors and the Tort
Claimants’ Committee have agreed to coordinate with respect to the appraisal of the Local
Council properties to avoid unnecessary duplication of services.

M.     Bar Dates and Body of Claims

       On the Petition Date, the Debtors filed the Debtors’ Motion, Pursuant to 11 U.S.C.
§ 502(b)(9), Bankruptcy Rules 2002 and 3003(c)(3), and Local Rules 2002-1(e), 3001-1, and
3003-1, for Authority to (I) Establish Deadlines for Filing Proofs of Claim, (II) Establish the
Form and Manner of Notice Thereof, (III) Approve Procedures for Providing Notice of Bar
Date and Other Important Information to Abuse Victims, and (IV) Approve Confidentiality
Procedures for Abuse Victims [D.I. 18]. On May 4, 2020, the Debtors filed the declaration of
Shannon R. Wheatman, Ph.D, in support of the Bar Date Order [D.I. 556] and the Supplement to
Debtors’ Bar Date Motion [D.I. 557], which described the Supplemental Notice Plan, to provide
extensive supplemental noticing to known and unknown survivors of Abuse.

        After extensive negotiations regarding the Bar Date Order and the noticing program with
parties in interest, on May 26, 2020, the Bankruptcy Court entered an order approving the Bar
Date Motion over the remaining objections of certain parties in interest [D.I. 695] (the “Bar Date
Order”). The Supplemental Notice Plan approved by the Bankruptcy Court was a carefully
tailored and highly negotiated multi-million dollar Bar Date noticing program, comprised of an
advertising campaign that utilized television, radio, magazines, newspapers, and online media.
As described in detail in the declarations of Dr. Wheatman, the Debtors’ primary target audience

                                                81
              Case 20-10343-LSS             Doc 6214-2          Filed 09/15/21        Page 89 of 405




for the Supplemental Notice Plan was men 50 years of age or older. As described in the
declaration from Dr. Wheatman regarding the implementation of the Supplemental Notice Plan
[D.I. 1758], the Debtors delivered notice of the Bar Dates to the Debtors’ primary target
audience of men 50 years of age or older with a reach (the estimated percentage of a target
audience reached through a combination of media vehicles) of 95.8%, and aan average estimated
frequency (the estimated average number of opportunities an audience member has to see a
notice).63 of 6.5 times.70

         1.       Establishment of Bar Dates

        By the Bar Date Order, the Debtors established (a) November 16, 2020 as the last date by
which claimants could assert any prepetition Claims against the Debtors (the “General Bar
Date”), other than holders of Abuse Claims, (b) November 16, 2020 as the last date by which any
holder of an Abuse Claim could assert any Claim arising from Abuse occurring prior to the
Petition Date, and (c) August 17, 2020 as the deadline for Governmental Units to assert any
prepetition Claims against the Debtors.

         2.       Non-Abuse Liabilities of the Debtors

        The Non-Abuse Claims and Non-Abuse Litigation Claims filed against the Debtors
include, but are not limited to, various employee and benefits related Claims; indemnification
Claims; non-Abuse personal injury and litigation Claims; and contract claims. In addition,
numerous Non-Abuse Claims and Non-Abuse Litigation Claims were included in the Debtors’
Schedules. The scheduled Claims fall into categories including, but not limited to, employment,
personal injury, environmental Claims, service and utility claims, trade payments, unclaimed
property, surety bonds, deferred compensation, Restoration Plan, and workers’ compensation.

       Further, the Debtors believe that they were generally current on their known prepetition
trade payables as of the Petition Date.

        Particular parties may attempt to file additional Claims notwithstanding the passage of the
Bar Dates and seek allowance of such Claims by the Bankruptcy Court to be treated as timely
filed. Additionally, claimants may amend certain existing Claims to seek increased amounts.

         3.       Supplemental Bar Date Order

       On August 25, 2020, the Debtors filed the Debtors’ Motion Pursuant to Section 105(a) of
the Bankruptcy Code and ¶ 27 of the Bar Date Order for Entry of an Order (I) Supplementing
the Bar Date Order and (II) Granting Related Relief [D.I. 1145] (the “Supplemental Bar Date
Motion”), requesting that the Bankruptcy Court supplement the Bar Date Order to prevent
potential Abuse survivors from being misled or confused regarding the Bar Date and Claims



63   As discussed further below, Century filed a Notice of Appeal [D.I. 803] of the Bar Date Order on June 9, 2020. The
     appeal was dismissed on March 29, 2021.
70   As discussed further below, Century filed a Notice of Appeal [D.I. 803] of the Bar Date Order on June 9, 2020. The
     appeal was dismissed on March 29, 2021.


                                                           82
            Case 20-10343-LSS        Doc 6214-2        Filed 09/15/21    Page 90 of 405




process. In the Supplemental Bar Date Motion and in supplemental briefing [D.I. 1260], the
Debtors alleged that certain law firms had engaged in their own false and misleading advertising
to solicit Claims from Abuse survivors, and that certain advertising contained false and
misleading statements and was inconsistent with the content approved by the Bankruptcy Court
in the Bar Date Order.

         The Coalition objected to the Supplemental Bar Date Motion [D.I. 1190, 1264], arguing
that the Debtors’ proposed supplement sought an overly-broad, content-based prior restraint of
speech. After negotiations between the Debtors and the Coalition following a hearing on the
Supplemental Bar Date Motion, on September 16, 2020, the Bankruptcy Court entered an order:
(i) ruling that certain specific statements in plaintiffs’ law firm advertising regarding the Debtors’
Chapter 11 Cases was false and misleading; (ii) directing that the false and misleading statements
be removed; (iii) directing that certain clarifying information be added to such law firms’
advertising to prevent confusion and prejudice of sexual abuse survivors; and (iv) approving
procedures for the Debtors to seek expedited relief with respect to additional false and
misleading law firm advertising [D.I. 1331].

       4.      Claims Reconciliation and Objections

       At the time of the Bar Date, approximately 15,000 Claims (other than Direct Abuse
Claims) were timely filed on the general Claims Register.

        The Debtors continue to review and analyze the proofs of Claim filed to date, and
reconcile these Proofs of Claim with the Debtors’ scheduled Claims. On February 3, 2021, the
Debtors filed their First Omnibus (Non-Substantive) Objection to Certain (I) Exact Duplicate
Claims, (II) Amended and Superseded Claims, and (III) Incorrect Debtor Claims (Non-Abuse
Claims) [D.I. 2019], which was sustained on March 5, 2021 [D.I. 2323]; Second Omnibus
(Substantive) Objection to Certain (I) Cross-Debtor Duplicate Claims, (II) Substantive
Duplicate Claims, (III) No Liability Claims, (IV) Misclassified Claims, and (V) Reduce and
Allow Claims (Non-Abuse Claims) [D.I. 2020]; and First Notice of Satisfaction of Claims and/or
Scheduled Amounts (Non-Abuse Claims) [D.I. 2021]. The Debtors will continue to file
objections and may seek stipulations with respect to certain of these Claims.

        On March 5, 2021, the Bankruptcy Court entered the Order Sustaining Debtors’ First
Omnibus (Non-Substantive) Objection to Certain (I) Exact Duplicate Claims and (II) Amended
and Superseded Claims and (III) Incorrect Debtor Claims (Non-Abuse Claims) [D.I. 2323],
disallowing and expunging certain exact duplicate claims, and amended and superseded Proofs of
Claim. This order also reassigned certain Claims incorrectly filed against one Debtor to the
correct Debtor against whom the claims should have been asserted.

       On April 26, 2021, the Bankruptcy Court entered the Order Sustaining the Debtors’
Second Omnibus (Substantive) Objection to Certain (I) No Liability Claims, (II) Misclassified
Claims, and (III) Reduce and Allow Claims (Non-Abuse Claims) [D.I. 2686], disallowing and
expunging certain no liability claims. The order also reclassified certain misclassified claims,
which remain subject to the Debtors’ further objections on any substantive or non-substantive
grounds and further order of the court, and it reduced certain allowed claims.



                                                  83
            Case 20-10343-LSS         Doc 6214-2       Filed 09/15/21     Page 91 of 405




       5.        Estimation of Claims

         On March 16, 2021, the Future Claimants’ Representative, the Tort Claimants’
Committee, and the Coalition filed a motion requesting binding estimation proceedings [D.I.
2391] (the “Estimation Motion”). These parties requestrequested an estimation of aggregate
liability for Abuse Claims, using a valuation scale for different types of Abuse, on a year-by-year
basis, and identifying applicable Local Councils and Chartered Organizations. These moving
parties argueargued that this estimation would resolve the disputes with respect to the amount
that should be contributed to the Settlement Trust in order to fairly compensate Abuse Survivors.
Id. at 6.

        On March 17, 2021, the Future Claimants’ Representative, the Tort Claimants’
Committee, and the Coalition filed a motion requesting that the District Court for the District of
Delaware withdraw the reference to the Bankruptcy Court [D.I. 2399] to hear the Estimation
Motion (Civil Action No. 21-cv-00392) (“Withdrawal of Reference Proceedings”), which motion
was subsequently docketed with the District Court. The Future Claimants’ Representative, Tort
Claimants’ Committee, and the Coalition requested that the reference be withdrawn so that the
District Court could conduct estimation proceedings, instead of the Bankruptcy Court.

        On April 15, 2021, certain parties filed objections to the Estimation Motion, which
include:

                Objection of The Church of Jesus Christ of Latter-Day Saints [D.I. 2610],
                 claiming that estimation of non-debtor claims is not permitted under the
                 Bankruptcy Code and asserting that estimation would lead to a lengthy and
                 unworkable discovery process as it relates to the non-debtors. The United
                 Methodist Ad Hoc Committee joined this objection [D.I. 2681].

                Opposition of Certain Insurers [D.I. 2611], arguing that there is no basis under
                 the Bankruptcy Code to conduct an estimation proceeding to determine a debtor’s
                 aggregate liability for all mass-tort claims; the Estimation Motion was filed with
                 the intent to prejudice insurers in state-court coverage litigation; and the proposed
                 estimation procedures are improper. The following insurance companies were
                 parties to this objection: First State Insurance Company; Hartford Accident and
                 Indemnity Company; Twin City Fire Insurance Company; Liberty Mutual
                 Insurance Company; Travelers Casualty and Surety Company; St. Paul Surplus
                 Lines Insurance Company; Gulf Insurance Company; General Star Indemnity
                 Company; American Zurich Insurance Company; American Guarantee and
                 Liability Insurance Company; Steadfast Insurance Company; AIG Companies;
                 Arrowood Indemnity Company; Allianz Global Risks US Insurance Company;
                 National Surety Corporation; Interstate Fire & Casualty Company; Agricultural
                 Insurance Company; Agricultural Excess and Surplus Insurance Company; Great
                 American E&S Insurance Company; Clarendon America Insurance Company; The
                 Continental Insurance Company; and Columbia Casualty Company.

                Debtors’ Objection [D.I. 2612], objecting to the moving parties’ proposed
                 procedures. Specifically, the Debtors contend that the procedures provided in the

                                                  84
               Case 20-10343-LSS               Doc 6214-2          Filed 09/15/21         Page 92 of 405




                      Estimation Motion are unduly burdensome and neither necessary nor appropriate.
                      The Debtors’ have proposed a non-binding estimation under the Plan, see Plan
                      Article V.T, and that certain additional discovery and related procedures be set
                      though the Debtors’ Motion For Entry of Order (I) Scheduling Certain Dates
                      and Deadlines In Connection With Confirmation of the Debtors’ Plan of
                      Reorganization, (II) Establishing Certain Protocols, and (III) Granting Related
                      Relief [D.I. 2618]. Such motion was filed the same day as the Debtors’
                      Objection.

                     Old Republic Insurance Company’s Objection [D.I. 2613], joining the legal
                      arguments raised in the Opposition of Certain Insurers [D.I. 2611].

                     Century’s Opposition [D.I. 2614], objecting to the Estimation Motion because
                      estimation of the aggregate liability of the debtor and non-debtors is devoid of
                      any precedent; there is no basis for estimation of the Abuse Claims under the
                      Bankruptcy Code; the Estimation Motion is an improper attempt to prejudice
                      insurers in state-court coverage litigation; and the procedures proposed in the
                      Estimation Motion are improper.

        On April 15, 2021, certain insurers6471 also filed an Opposition to Motion of the
Coalition, TCC and FCR for Withdrawal of the Reference of Proceedings Involving the
Estimation of Personal Injury Claims [Withdrawal of Reference Proceedings, D.I. 14]. The
insurers argue that if estimation were to take place it should remain with the Bankruptcy Court
because it is a core proceeding, the estimation does not involve the trial of any personal injury
claims such that the Bankruptcy Court cannot estimate, and the Bankruptcy Court is the best
forum suited to decide the Estimation Motion. On April 15, 2021, the Debtors also filed an
answering brief in opposition to the motion to withdraw the reference [Withdrawal of Reference
Proceedings, D.I. 15]. The Debtors argueargued that the estimation contemplated in the
Estimation Motion is a core proceeding that should remain with the Bankruptcy Court. In
addition, the Debtors maintain that the Bankruptcy Court is the proper forum for estimation
because it will promote uniformity, discourage forum shopping, avoid undue delay, conserve the
parties’ resources, and expedite the bankruptcy process. The Debtors argueargued that
withdrawal of the reference is not mandatory and that all of the factors weigh in favor of keeping
proceedings centralized before the Bankruptcy Court.




6471   The insurers that filed the opposition are (1) First State Insurance Company, Hartford Accident and Indemnity Company
       and Twin City Fire Insurance Company, (2) Liberty Mutual Insurance Company, (3) Travelers Casualty and Surety
       Company, Inc. (f/k/a Aetna Casualty & Surety Company), St. Paul Surplus Lines Insurance Company and Gulf Insurance
       Company, (4) General Star Indemnity Company, (5) American Zurich Insurance Company, American Guarantee and
       Liability Insurance Company, and Steadfast Insurance Company, (6) AIG Companies, (7) Arrowood Indemnity Company,
       formerly known as Royal Indemnity Company, (8) Allianz Global Risks US Insurance Company, (9) National Surety
       Corporation and Interstate Fire & Casualty Company, (10) Agricultural Insurance Company, Agricultural Excess and
       Surplus Insurance Company, and Great American E&S Insurance Company, (11) Clarendon America Insurance Company,
       and (12) The Continental Insurance Company and Columbia Casualty Company.


                                                              85
               Case 20-10343-LSS               Doc 6214-2          Filed 09/15/21          Page 93 of 405




        On April 16, 2021, Century filed an Opposition to Motion of the Coalition, TCC and FCR
to Withdraw the Reference of Proceedings Involving the Estimation of Personal Injury Claims
[Withdrawal of Reference Proceedings, D.I. 17], arguing that Estimation Motion would cause
undue delay, there is no basis for estimation especially regarding claims against non-debtors, and
the Estimation Motion was not for the liquidation or estimation of particular injury claims for the
purpose of distribution.
        On April 22, 2021, the Future Claimants’ Representative, the Official Committee of Tort
Claimants’ Committee, and the Coalition filed a reply brief in support of their motion to
withdraw the reference [Withdrawal of Reference Proceedings, D.I. 29]. The movants maintain
that the District Court should conduct proceedings because they are non-core, other relevant
factors weigh in favor of withdrawal, and withdrawal of reference is required by the Bankruptcy
Code under the circumstances.
       On April 27, 2021, the Future Claimants’ Representative, the Tort Claimants’ Committee,
and the Coalition filed a Request for Oral Argument [Withdrawal of Reference Proceedings, D.I.
30]. To date, no District Court hearing has been scheduled.

       On May 14, 2021, the Tort Claimants’ Committee, the Coalition, and the Future
Claimants’ Representative filed an omnibus reply to Estimation Motion objections filed by the (i)
Debtors, (ii) Century Indemnity Company, (iii) certain insurers, (iv) The Church of Jesus
ChristTCJC, joined by (v) the United Methodist Ad Hoc Committee, and (vi) Old Republic
Insurance Company [D.I. 4089]. They argued the Bankruptcy Court should grant the Estimation
Motion with leave for the parties to advise the District Court of the disposition of the Estimation
Motion in connection with the District Court’s determination of the pending motion to withdraw
reference. The Estimation Motion was taken under advisement by the Bankruptcy Court at the
May 19, 2021 hearing.

        Pursuant to the terms of Restructuring Support Agreement, the Supporting Plaintiff
Representatives have agreed to seek a stay of the Estimation Motion and the motion to withdraw
the reference with respect to the Estimation Motion that is pending under Case No. 21-cv-00392
in the District Court (together, the “Estimation Matters”) pending the confirmation of the Plan, it
being expressly understood that the Estimation Matters will become moot if the Plan is
confirmed.

N.         Description of Abuse Claims and the Valuation of Abuse Claims

       During its claim reconciliation process, Bates White established that there are
approximately 82,50082,200 unique, timely Proofs of Claims seeking personal injury damages on
account of Abuse. Bates White estimates the value of the Abuse Claims is between $2.4 billion
and $7.1 billion.6572 To establish this value range, Bates White analyzed BSA’s historically



6572   The number of unique, timely Proofs of Claim that Bates White evaluated is less than the total number of timely Proofs
       of Claim submitted in the Chapter 11 Cases because some Survivors filed multiple Proofs of Claim. The count of unique,
       timely Proofs of Claim has fallen since prior disclosures primarily because some Proofs of Claim have since been
       withdrawn or voided.


                                                              86
             Case 20-10343-LSS               Doc 6214-2          Filed 09/15/21         Page 94 of 405




resolved Abuse Claims, with a focus on four factors that have affected the Claims’ settlement
value: (i) the possible monetary damages the Abuse Survivor could obtain in the tort system, (ii)
the connection to Scouting during the alleged acts, (iii) certain legal considerations regarding the
viability of the Claim, and (iv) the credibility of the Claim.

        The actual valuation of the Abuse Claims could fall outside the estimated valuation range
of $2.4 to $7.1 billion if the actual facts regarding the Claims materially differ from the
information submitted in connection with the Proofs of Claim or the historical data used to derive
potential values related to Abuse Claims proves unreliable. For example, if more than half of the
Abuse Claims that have been identified as presumptively time-barred are, in fact, not time barred,
or if a significantly greater number of the Survivors asserting Abuse Claims identifies their
abusers as serial abusers within Scouting, the valuation could exceed $7.1 billion. In contrast, if
more than half of the Abuse Claims that currently identify an abuser by name are deemed
insufficient or otherwise subject to disallowance, or if the BSA’s responsibility for the abuse is
found to be less significant than was assumed in the valuation model, the valuation of Abuse
Claims could be less than $2.4 billion.73 The Coalition, Tort Claimants’ Committee and Future
Claimants’ Representative disagree with the methodology employed by Bates White and its
estimated valuation range, and believe that the potential value of the Abuse Claims is materially
higher than $7.1 billion.

       The Debtors’ estimated valuation range of $2.4 billion to $7.1 billion is based upon
current information included in the Proofs of Claim submitted to date, BSA’s historically
resolved Abuse Claims, and publicly available information related to potentially comparable
settlements. The estimated valuation range is broad due to a number of factors.

         To arrive at the valuation range, Bates White considered multiple scenarios arising from
four categories of attributes that would affect the value of the Abuse Claims: (i) those that affect
the amount of damages, (ii) those that affect the degree of accountability of the BSA based on
any alleged connection with Scouting, (iii) those that affect legal considerations regarding the
viability of the claim, and (iv) those that affect the allowance and credibility of the Abuse Claim.
While there is some variation in how Bates White tested various scenarios, all of the scenarios
are based on a frequency and severity valuation model where the number of current Abuse
Claims (frequency) alleging a particular Abuse (severity) is measured against the attributes
described above, which, when combined with historical data regarding resolution of Abuse
Claims, allows Bates White to project the value of the Claims.

        To evaluate the possible value of damages related to an Abuse Claim, Bates White
assigned a score based on the most severe Abuse alleged across all of the relevant submissions
for each Survivor using the categories specified on the Proof of Claim form. For example, in
certain scenarios, Claims were divided pursuant to the following categories, in descending order




73   The valuation range reported here is based the data available as of the prior July 2, 2021. Since that time, due to
     amendments and other changes, the number of claims that are not presumptively barred and identify, by name an alleged
     abuser has risen from 14,000 to 16,600. The valuation range has not been adjusted because this increase is within the
     range contemplated in Bates White’s evaluation of the earlier data.


                                                            87
          Case 20-10343-LSS          Doc 6214-2       Filed 09/15/21     Page 95 of 405




of severity: (i) those alleging sex acts involving penetration, oral sex, or masturbation; (ii) those
alleging physical acts of groping and touching with clothing on or off; and (iii) those with
unknown or missing allegations. According to historical settlement amounts and other publicly
available data, tort claimants generally obtain higher damage recoveries based on the severity of
Abuse alleged. Additional damages were considered, and corresponding scores were assigned, in
at least some scenarios based upon a Survivor’s age at the time of the first alleged act of Abuse
and, where applicable, the number of instances of Abuse alleged in the Proof of Claim.

        To evaluate the BSA’s possible degree of liability, Bates White considered the alleged
connection to Scouting, and corresponding scores were assigned based on whether (i) the
Survivor had an affiliation with Scouting; (ii) the Survivor indicated having had another
relationship with the abuser outside of Scouting (e.g., through church or school contact); (iii) the
alleged abuser was an adult or minor; and (iv) the abuser is alleged to have abused others
involved in Scouting.

       To evaluate the degree of legal liability, Bates White focused on whether the claim would
be presumptively time-barred based on applicable law in the jurisdiction or jurisdictions in which
each Survivor alleges abuse.

        To evaluate the level of credible support for the Abuse Claims, Bates White examined
factors such as (i) the amount of information the Survivor provided relating to the nature of the
Abuse, (ii) whether the Survivor indicated that anyone else knew of the Abuse; (iii) whether the
Survivor named at least one abuser; and (iv) whether the Survivor indicated that the Abuse was
reported to Scouting, law enforcement, or any other party. While trying to be as comprehensive
as possible, the foregoing list of attributes is not perfect and certain Survivors may not be able to
identify their abusers. Moreover, a lack of prior reporting does not necessarily correspond to a
lack of Abuse. Accordingly, Bates White also considered simplified scenarios where such
attributes were modeled through a rejection rate (i.e., an assumption that a portion of the Claims
would be disallowed, withdrawn, or found not to meet the criteria set out to receive
compensation under the Trust Distribution Procedures related to the Settlement Trust or in the
tort system).

        All of Bates WhiteWhite’s valuation scenarios are based on the data currently provided in
the Proofs of Claim. To eliminate duplicative or defective Proofs of Claims, Bates White first
considered Abuse Claims that were submitted prior to the Bar Date (or properly amended
thereafter) and claimant personal identification. Specifically, for individuals who made at least
one timely submission, Bates White incorporated information from post-bar date amendments
and supplemental submissions into one Claim. Duplicate submissions from individuals identified
on the basis of certain key personal identifying information on the Proof of Claim, including
name, last four digits of Social Security Number, and birthday, were also consolidated into one,
comprehensive Claim. Withdrawn and voided Proof of Claim submissions were removed.

        While there are approximately 82,50082,200 unique, timely Abuse Claims, Bates White
viewed the majority of these claims as presumptively barred and many more as failing to provide
key information that Bates White concluded would be necessary to establish payment within the
tort system or potentially under the Trust Distribution Procedures and Settlement Trust
Agreement. Within this set, Bates White focused its valuation on the approximately

                                                 88
          Case 20-10343-LSS         Doc 6214-2        Filed 09/15/21    Page 96 of 405




14,00016,600 claims that are not presumptively barred and identify, by name, either in full or in
part, an alleged abuser. These claims are the most similar to those that were resolved by the
BSA, often in conjunction with its Insurance Companies, prior to these Chapter 11 Cases. There
are multiple reasons, however, why the eventual number of compensable Abuse Claims could
differ from this current core Claim count.

        To determine which Claims might be presumptively time barred, Bates White analyzed
the location where the Claimant alleges the Abuse occurred and the relevant law in the applicable
state or territory. Bates White also considered the age of majority for which a Claim is allowed
in each state as compared to the Claimant’s age as of the Bar Date and whether the last date of
Abuse alleged is within the time window in which a Claim is allowed in each state. For purposes
of determining the applicable criteria under each state or territory, Bates White relied upon
information provided by Debtors’ defense counsel. For example, under the Bates White
evaluation, a Claim alleging Abuse that took place in New Jersey, which is currently subject to a
reviver statute under which claims are not time barred, would be considered not presumptively
barred. In contrast, a Claim alleging Abuse that took place in Pennsylvania would not be
presumptively barred for a Survivor who is 55 years old or younger, but would be presumptively
barred for a Survivor who is older than 55 years.

         The number of Abuse Claims that might not be considered presumptively barred could
grow for multiple reasons. The recorded abuse location or locations currently available in the
analytical data and used for purposes of the presumptively barred evaluation are not complete
and may be supplemented—which could lead to further Abuse Claims being removed from the
presumptively barred category. In addition, virtually all states recognize that abuse claims can be
filed after the statutory limitations period has run under select circumstances, which vary from
state to state. Over the last several years, multiple states have implemented revival windows
under which previously barred Claims were allowed to be pursued. Bates White’s prior analysis
identified the potential for more states to implement revival windows or otherwise allow older
claims as a risk factor. This risk has manifested during the pendency of these Chapter 11 Cases in
several states—Arizona, Colorado, Kentucky, Louisiana, and Maine—which have passed
legislation that would either eliminate their statute of limitations or lengthen the window in which
a Claim is allowed. Those changes, along with amendments providing supplemental information
filed by individuals who had previously already filed a timely Proof of Claim in this matter, have
resulted in an increase in the number of claims that are not presumptively barred and identify, by
name, either in full or in part, an alleged abuser as compared to prior disclosures.

         The valuation range could change based on which Abuse Claims are allowed and
compensated in accordance with the trust distribution procedures. Bates White expects that
some portion of submitted Abuse Claims will (i) be disallowed for containing insufficient or
deficient information, (ii) not meet the criteria set out to receive compensation pursuant to the
Trust Distribution Procedures, or (iii) be withdrawn. Further, the BSA’s insurers have
questioned the validity of certain of the Abuse Claims based on the manner in which large groups
of the Abuse Claims were recruited. While Bates White attempted to account for these issues via
the implementation of various assumed claim rejection rates, the actual rejection rate is not
certain.



                                                 89
          Case 20-10343-LSS           Doc 6214-2       Filed 09/15/21    Page 97 of 405




       The Bates White analysis of the value of the claims asserted against the BSA draws on
the BSA’s historical data related to resolutions of Abuse liability. With the shift in Survivor
behavior in the past two years—for example, the scale of the post-petition claims relative to
those BSA received pre-petition—there is significant uncertainty regarding how historical
settlements align with the currently filed Abuse Claims. In a context such as this, where Survivor
behavior has shifted, the Claims that were historically resolved may not be representative of the
Abuse Claims comprising the current population.

        Across mass torts, there is significant selection bias regarding which cases are filed
relatively early in the lifespan of the tort, when costs to plaintiffs are generally higher, and which
cases are pursued as the tort is more developed, when costs to plaintiffs are lower. The
significant increase in claims filed against the BSA represents a structural break in this process.
Relative to the current pool of Abuse Claims, the BSA’s historical data related to Abuse liability
resolutions was stronger on observable, and likely also unobservable, characteristics. With this
being the case, there is substantial uncertainty regarding how Claim values for the current pool of
Abuse Claims, even those with similar characteristics, such as the particular type of abuse
allegation, may differ from historical data. For example, an ongoing analysis has shown that the
majority of the BSA’s roughly 260 historical sexual abuse case resolutions over the last four
years relate to Claims that named abusers who appear multiple times in that data set. Further,
the data shows—as one would expect given that it relates to the BSA’s potential
accountability—that on average, Claims alleging Abuse against individuals who abused multiple
people in connection with Scouting were paid more than similarly situated claims for which the
alleged abuser is only identified by one individual. Within the Proof of Claim data, however, a
supermajority of the Claims name abusers who appear unique. While we have some ability to
control for this valuation factor, there are other factors that may also impact the value of the
Abuse Claims—particularly with regards to issues of credibility and accountability—which may
differ across the pools.

        The chart below provides a breakdown of the Abuse Claims. Of the approximately
82,50082,200 unique and timely Abuse Claims, approximately 77,00077,400 are not missing key
fields. Of these claims, approximately 23,00027,200 are not presumptively barred by statute of
limitations and approximately 59,50050,200 are presumptively barred by statute of limitations.
Of those not presumptively barred, approximately 14,00016,600 named an abuser, either in full
or in part.

                 Abuser Name Category                                 Count

          Name Provided                                           8,90610,498

          Partial Name Provided                                    5,1346,107

          Physical Description Only                                2,9773,741

          Unknown                                                  6,2696,856




                                                  90
          Case 20-10343-LSS         Doc 6214-2       Filed 09/15/21    Page 98 of 405




        Additionally, attached hereto as Exhibit F are charts listing the Abuse Claims (i) by
allegation type, (ii) counts by Local Council, (iii) counts by Local Council and allegation type,
and (iv) counts by Chartered Organizations. Some parties have asserted that Bates White’s
estimated valuation range should include valuations of Abuse Claims with respect to each
individual Local Council and Chartered Organization. However, performing such an exercise
would not likely to establish reliable estimates due to the data currently available. The aggregate
range of $2.4 billion to $7.1 billion is based upon current information included in the Abuse
Claim Proofs of Claim submitted to date, BSA’s historically resolved Abuse Claims, and publicly
available information related to potentially comparable settlements. Critically, those historical
BSA resolutions involved payments for releases covering all BSA-related parties. So while that
data provides an empirical foundation for an aggregate projection of a value of the current Abuse
Claims against all BSA-related parties, it does not, on its own, provide an empirical basis upon
which to partition that aggregate value among different related parties, such as Local Councils.
While it is possible to separately identify, at least in some instances, which Local Council(s) and
Chartered Organization(s) may be involved with a given claim, the ability to provide a reasonable
aggregate valuation range for all 82,50082,200 Abuse Claims combined does not translate into a
reasonable valuation for each distinct claim or with respect to each individual Local Council or
Chartered Organization. Given the number of entities involved, oftentimes with a combination of
Local Councils and Chartered Organizations, many of the potential valuation groupings involve
only a single claim or a handful of claims. Moreover, even in the case of Local Council and
Chartered Organization combinations involving sufficient numbers of claims, additional
information would be needed to separately identify which portion of the aggregate estimate
should be attributed to the BSA and which to the other related organizations.

        In addition to Direct Abuse Claims, approximately 14,00016,600 contingent and
unliquidated indemnification and contribution Claims have been filed against the Debtors, most of
which would be included in the Class of Indirect Abuse Claims. The majority were filed by
Chartered Organizations. Among others, The Church of Jesus ChristTCJC has asserted claims
for indemnification and contribution from the BSA relating to the defense and resolution of
Abuse Claims that have been and may be asserted against The Church of Jesus ChristTCJC in the
tort system. The Church of Jesus Christ asserts that certain of these claims are liquidated and
non-contingent and are in a substantial amount. While certain of these claims are presently
unliquidated or contingent, The Church of Jesus Christ will retain the right to assert Indirect
Abuse Claims against the Settlement Trust for indemnification and contribution as such claims
become liquidated in accordance with the Plan and Trust Distribution Procedures.Pursuant to the
terms of the TCJC Settlement, TCJC agreed to waive all claims against, among others, the
Debtors and Reorganized BSA.

O.     Assumption and Rejection of Unexpired Leases and Executory Contracts

        Since the commencement of these Chapter 11 Cases, the Debtors have strategically
reviewed their contractual obligations and sought to weed out contractual agreements that do not
provide a significant value to the Debtors’ Estates going forward. Consistent with this goal, on
March 31, 2020, the Debtors filed a motion seeking entry of an order authorizing the Debtors to
reject that certain Personal Services Agreement by and between Pearson Education, Inc.
(“Pearson”) and the BSA whereby Pearson agreed to provide various services to the BSA,


                                                91
            Case 20-10343-LSS       Doc 6214-2       Filed 09/15/21   Page 99 of 405




including providing publishing and communications channels, marking communications, program
materials, and saleable literature [D.I. 318]. That same day, the Debtors filed an omnibus motion
seeking authority to reject three additional Executory Contracts, including a sublease for office
space in New York, New York and a letter agreement for hotel accommodations in connection
with a regional conference the BSA had planned but was ultimately canceled [D.I. 319]. The
Bankruptcy Court entered orders approving both motions on April 15 and 17, 2020, respectively
[D.I. 440, 449].

        On June 16, 2020, the Debtors filed a motion seeking an order extending the 120-day
period for the Debtors to assume or reject Unexpired Leases of nonresidential real property by
ninety (90) days, to September 15, 2020 [D.I. 857]. On July 6, 2020, the Bankruptcy Court
entered an order granting the motion [D.I. 954].

        In June of 2020, the Debtors filed motions seeking entry of orders (a) rejecting the lease
of nonresidential real property with Dheera Limited Company, LLC effective as of June 30, 2020
[D.I. 865], and (b) rejecting an Executory Contract with Oracle America, Inc. effective as of
June 30, 2020 [D.I. 906]. The Bankruptcy Court entered orders approving both of these motions
[D.I. 981, 982].

        On August 26, 2020, the Debtors filed their first omnibus motion seeking entry of an
order approving assumption of various Unexpired Leases of nonresidential real property and
fixing the cure amount with respect thereto [D.I. 1168]. Several days later, the Debtors entered
into stipulations with lease counterparties extending the deadline to assume or reject until June
30, 2021 and filed those stipulations with the Bankruptcy Court [D.I. 1298]. On September 11,
2020, the Bankruptcy Court entered two orders approving the Debtors’ omnibus motion to
assume Unexpired Leases and extending the deadline to assume or reject to June 30, 2021 [D.I.
1310, 1311].

       On July 1, 2021, the Bankruptcy Court entered an order approving stipulations the
Debtors entered into with lease counterparties to further extend the deadline to assume or reject
Unexpired Leases to and including the earlier of: (a) the Confirmation Date; and (b) December
31, 2021 [D.I. 5464].

P.     Stay Relief Matters

       1.      Old Republic

        On May 21, 2020, Old Republic Insurance Company filed Old Republic Insurance
Company’s Motion Pursuant to Sections 105(a) and 363 of the Bankruptcy Code and
Bankruptcy Rule 4001 for an Order Modifying the Automatic Stay to Permit Payments of Claims
Against Non-Debtor Insureds and Related Defense Costs Under Insurance Policies [D.I. 678]
requesting entry of an order modifying the automatic stay, to the extent it applies, to allow Old
Republic and ESIS to pay losses and expenses which are incurred in conjunction with the
investigation, defense, adjustment or settlement of certain non-stayed Claims or suits on behalf
Non-Debtor Insureds under certain Old Republic Insurance Policies.




                                                92
            Case 20-10343-LSS      Doc 6214-2       Filed 09/15/21   Page 100 of 405




        On July 7, 2020, the Bankruptcy Court entered the Order Granting Old Republic
Insurance Company’s Motion Pursuant to Section 362 of the Bankruptcy Code and Bankruptcy
Rule 4001 for an Order Modifying the Automatic Stay to Permit Payments of Claims Against
Non-Debtor Insured Parties and Related Defense Costs Under Insurance Policies [D.I. 985],
which modified the automatic stay, to the extent it applies, to allow Old Republic Insurance
Company and its Affiliates (collectively, “Old Republic”) and ESIS, Inc. (“ESIS”) to administer,
handle, provide for the payment of defense costs and to pay any judgments or settlements in
connection with Claims or Causes of Action, not subject to the automatic stay against
non-Debtor Entities that are covered by an Old Republic Primary Policy and by an Old Republic
Excess Policy. With respect to settlements or judgments against non-Debtor Entities covered by
an Old Republic Excess Policy, the automatic stay was modified to allow Old Republic and ESIS
to pay any judgments or settlements on behalf of the insured non-Debtor Entities in connection
with any Claims and Causes of Action against non-Debtor Entities pursuant to a notice protocol
set forth therein.
       2.       Evanston

       On May 22, 2020, Evanston Insurance Company filed the Evanston Insurance
Company’s Motion for Entry of an Order Pursuant to Section 362 of the Bankruptcy Code and
Bankruptcy Rule 4001, Modifying the Automatic Stay to Permit Payments of Claims Against
Non-Debtor Insured Parties and Related Defense Costs Under Insurance Policies [D.I. 686]
requesting entry of an order modifying the automatic stay, to the extent it applies, to allow
Evanston to pay losses and expenses which are incurred in conjunction with the investigation,
defense, adjustment, or settlement of certain non-stayed Claims or suits on behalf Non-Debtor
Insureds under certain Evanston Insurance Policies.

        On July 8, 2020, the Bankruptcy Court entered the Order Granting Evanston Insurance
Company’s Motion Pursuant to Section 362 of the Bankruptcy Code and Bankruptcy Rule 4001
for an Order Modifying the Automatic Stay to Permit Payments of Claims Against Non-Debtor
Insured Parties and Related Defense Costs under Insurance Policies [D.I. 987], which modified
the automatic stay to allow Evanston to pay any judgments or settlements in connection with any
Non-Stayed Claims against Non-Debtor Insureds pursuant to a notice protocol set forth therein.
Q.     Other Litigation

       1.       Trademark Action

        On November 6, 2018, Girl Scouts of the United States of America (“GSUSA”) filed a
complaint in the United States District Court for the Southern District of New York, Case No.
18-cv-10287, against the BSA, alleging trademark infringement, dilution and tortious
interference in connection with the BSA welcoming female members in into its youth programs
(the “Trademark Action”). On February 18, 2020, the Debtors filed these Chapter 11 Cases,
thereby staying the Trademark Action. On March 10, 2020, GSUSA filed a motion for relief
from stay to resume prosecution of the Trademark Action [D.I. 155], and on April 24, 2020, the
Bankruptcy Court entered an order granting limited relief from the stay [D.I. 485]. Pursuant to
the order, the stay relief period ended on July 22, 2020 with respect to the Trademark Action.
The BSA and GSUSA were unable to reach a resolution, and on July 23, 2020, the automatic


                                               93
                Case 20-10343-LSS             Doc 6214-2            Filed 09/15/21        Page 101 of 405




stay was lifted to permit the Trademark Action to proceed. On September 18, 2020 the
Bankruptcy Court entered an order authorizing the retention and employment of Quinn Emanuel
Urquhart & Sullivan, LLP as special litigation counsel to the Debtors pursuant to section 327(e)
of the Bankruptcy Code, nunc pro tunc to August 1, 2020, to represent the Debtors in the
Trademark Action [D.I. 1343].

        The Trademark Action remains ongoing, and the Debtors believe that they have sufficient
insurance to cover any and all remaining defense costs and liability that may arise in connection
therewith. Specifically, the Debtors have three policies that remain available: (1) a primary
Directors and Officers Liability insurance policy issued by RSUI; (2) an umbrella Directors and
Officer Liability policy issued by Markel; and (3) a cyber-insurance policy issued by Beazley.
The RSUI policy has aggregate limits of liability of $10 million, of which approximately $5
million in limits are remaining. The Markel policy has aggregate limits of liability of $10 million,
which is fully available. And the Beazley policy has aggregate limits of liability of $15 million, of
which approximately $10 million in limits are remaining. RSUI and Beazley are presently
providing the BSA coverage for its defense counsel.

           2.        Adversary Proceedings and Appeals

       On May 15, 2020, Hartford Accident and Indemnity Company and First State Insurance
Company (“Hartford and State”) filed an adversary complaint against the Debtors, certain Local
Councils, and other insurers seeking declaratory judgment and contribution relating to Claims for
Insurance Coverage for all underlying Abuse Claims against BSA and certain of its Local
Councils (Adv. Pro. No. 20-50601). On August 14, 2020, the Debtors and the named Local
Councils filed a motion to dismiss Hartford and State’s adversary proceeding [D.I. 22]. The
Debtors subsequently successfully negotiated a stay of the entirety of the Hartford and State
adversary proceeding.

       On June 9, 2020, Century filed an appeal (Civil Action No. 20-cv-00774) (the “Century
Bar Date Appeal”) of the Bar Date Order, alleging that the Proof of Claim form for Abuse
claimants approved in the Bar Date Order was not properly before the Bankruptcy Court and
was not designed to elicit sufficient information to establish the prima facie validity of Claims.
On June 22, 2020, the Debtors filed a motion to dismiss the Century Bar Date Appeal [Century
Bar Date Appeal, D.I. 4], and additionally prepared and filed extensive briefing in support of the
motion to dismiss. On March 29, 2021, the District Court entered an order dismissing Century’s
appeal and closing the case [D.I. 2466]. The District Court concurrently issued a Memorandum
Opinion [D.I. 2466-1], finding that the Bar Date Order is interlocutory and does not otherwise
warrant immediate review under 28 U.S.C. § 1292(b).

        On January 8, 2021, the Tort Claimants’ Committee filed the Restricted Assets Adversary
(the “TCC Case”) (Adv. Pro. No. 21-50032), seeking a determination that approximately $667
million of the Debtors’ total approximately $1 billion in assets are not restricted and, as such, that
they should be available to satisfy creditors’ Claims [D.I. 1913].6674 The Tort Claimants’

6674   The Debtors are contributing substantial assets to the BSA Settlement Trust Contribution, above those which were
       previously proposed at the time this action was filed, in order to resolve any and all disputes regarding the Debtors’
       designation of assets as “restricted” or “core,” including the claims asserted in this action.


                                                               94
                Case 20-10343-LSS             Doc 6214-2            Filed 09/15/21        Page 102 of 405




Committee alleged that the Debtors failed to show that there are any specific donation-related
restrictions or others on the assets that would make the assets unavailable to satisfy creditor
Claims. Further, the Tort Claimants’ Committee asserted that the Debtors failed to trace the
restricted assets that were commingled with unrestricted assets and to demonstrate that those
assets were not used, spent, or transferred. In connection with the Restructuring Support
Agreement, the Tort Claimants’ Committee has agreed to enter into a stipulation staying the
Restricted Assets Adversary pending the outcome of the confirmation hearing.

        On April 14, 2021, the Bankruptcy Court issued an Order Approving Stipulation for
Further Extension of Time [TCC Case, D.I. 13], extending the day in which the Debtors must
answer, or otherwise respond to the complaint.6775 On April 23, 2021, JPM filed a Motion to
Intervene [TCC Case, D.I. 15], arguing that its rights may be affected by the adversary
proceeding because some, if not all, of the disputed property is its prepetition collateral. On
April 26, 2021, the Debtors filed its Answer to the Tort Claimants’ Committee’s Complaint for
Declaratory Judgment [TCC Case, D.I. 16], explaining that the complaint fails to state a cause of
action on which relief can be granted. The answer also explains that the identified property is not
property of the estate, and is not available for distribution to general unsecured creditors. On
April 27, 2021, JPM filed a Corporate Ownership Statement Pursuant to Federal Rule of
Bankruptcy Procedure 7007.1 [TCC Case, D.I. 17]. On May 14, 2021, JPM filed a certification
of counsel regarding the motion to intervene, stating that JPM has prepared a revised proposed
order in response to informal comments received from the Tort Claimants’ Committee; JPM also
requested the Bankruptcy Court enter the revised proposed order granting the motion to
intervene without further notice or hearing [TCC Case, D.I. 22].

        On July 16, 2021, the Bankruptcy Court approved a stipulation with the Tort Claimants’
Committee staying the Restricted Assets Adversary pending the outcome of the confirmation
hearing [TCC Case, D.I. 42]. The stay contemplated by such stipulation is still effect and shall
only terminate (a) by mutual agreement or (b) upon the occurrence of any of the following: (i)
the Bankruptcy Court’s entry of an order denying the approval of the Restructuring Support
Agreement; (ii) the Tort Claimants’ Committee or Debtors’ exercise of its or their respective
rights to terminate the Restructuring Support Agreement based on the “fiduciary out” provision
of section IV.C or section V.C of the Restructuring Support Agreement, as applicable; or (iii);
the Bankruptcy Court’s entry of an order denying confirmation of the Plan.

           3.        Rule 2004 Exam Motions

       On September 29, 2020, the Tort Claimants’ Committee filed the Motion of the Official
Tort Claimants’ Committee Pursuant to Bankruptcy Rule 2004 and Local Rule 2004-1 for an
Order Authorizing the Issuance of Subpoenas for Discovery from Debtors and Certain Local
Councils [D.I. 1379] (the “TCC 2004 Motion”), requesting entry of an order authorizing the
Tort Claimants’ Committee to issue subpoenas to and directing discovery from the Debtors, Ad
Hoc Committee Members, and the local councilLocal Council listed on Exhibit B thereto. The



6775   The U.S. Bankruptcy Court for the District of Delaware retained jurisdiction over this adversary proceeding (Adv. Pro.
       No. 21-50032).


                                                               95
              Case 20-10343-LSS                Doc 6214-2            Filed 09/15/21         Page 103 of 405




Debtors, the Ad Hoc Committee, and various Local Councils objected to the TCC 2004 Motion,
and the Tort Claimants’ Committee ultimately withdrew the TCC 2004 Motion on November 25,
2020 [D.I. 1735].

        On January 22, 2021, Hartford Accident and Indemnity Company, First State Insurance
Company and Twin City Fire Insurance Company (collectively, “Hartford et al.”), and Century
filed Hartford and Century’s Motion for an Order (I) Authorizing Certain Rule 2004 Discovery
and (II) Granting Leave from Local Rule 3007-1(f) to Permit the Filing of Substantive Omnibus
Objections [D.I. 1972] (the “Hartford and Century’s Rule 2004 Motion”), which requested entry
of an order (i) authorizing Hartford et al. and Century to serve subpoenas, written discovery,
including interrogatories and document requests, and deposition notices pursuant to Rule 2004
on a sampling of Persons who have filed Abuse Claims in these Chapter 11 Cases and (ii)
providing relief from the requirements of Local Rule 3007-1(f) to permit (but not require) parties
in interest in these Chapter 11 Cases to file omnibus Claim objections raising common legal
issues to multiple Claims and that may, most efficiently, be subject to resolution if heard together.

       On January 22, 2021, Hartford et al. and Century also filed Hartford and Century’s
Motion for Entry of an Order Authorizing Filing Under Seal of Certain Documents Relating to
Hartford and Century’s Motion for an Order (I) Authorizing Certain Rule 2004 Discovery and
(II) Granting Leave from Local Rule 3007-1(f) to Permit the Filing of Substantive Omnibus
Objections [D.I. 1973] (“Motion to Seal”), which requested entry of an order (i) authorizing
Hartford et al. and Century to file under seal certain portions of Hartford and Century’s Rule
2004 Motion and certain supporting documents (the “Supporting Documents”); (ii) directing that
information contained in the redacted portions of Hartford and Century’s Rule 2004 Motion and
the Supporting Documents (collectively, the “Confidential Information”) shall remain under seal
and confidential pursuant the Bar Date Order [D.I. 695] (entered by the Bankruptcy Court on
May 26, 2020) and shall not be made available to anyone, except to the Bankruptcy Court, the
Office of the United States Trustee for the District of Delaware, and the Permitted Parties (as
defined in the Bar Date Order); and (iii) granting related relief.

        On January 25, 2021, Agricultural Insurance Company filed a joiner in support of
Hartford and Century’s Rule 2004 Motion [D.I. 1979]. On February 2, 2021, Hartford et al. and
Century filed a revised proposed redacted version of their Rule 2004 Motion, which resolved the
U.S. Trustee’s informal comments to Hartford and Century’s Motion to Seal [D.I. 2007]. On
February 2, 2021, Travelers Casualty and Surety Company, Inc., St. Paul Surplus Lines
Insurance Company, and Gulf Insurance Company filed a joinder in support of Hartford and
Century’s Rule 2004 Motion [D.I. 2008] with several other parties subsequently filing
joinders.6876


6876   The following parties also filed joinders in support of Hartford and Century’s Rule 2004 Motion: (a) Allianz Global Risks
       U.S. Insurance Company, National Surety Corporation, and Interstate Fire & Casualty Company [D.I. 2026]; (b)
       Columbia Casualty Company, The Continental Insurance Company as successor in interest to certain policies issued by
       Harbor Insurance Company, The Continental Insurance Company successor by merger to Niagara Fire Insurance
       Company, and The Continental Insurance Company [D.I. 2065]; (c) National Union Fire Insurance Company of
       Pittsburgh, Pa., Lexington Insurance Company, Landmark Insurance Company, The Insurance Company of the State of
       Pennsylvania, and their affiliated entities (collectively, “AIG”) [D.I. 2070]; (d) General Star Indemnity Company [D.I.
       2136]; and (e) Liberty Mutual Insurance Company, together with its affiliates and subsidiaries [D.I. 2168].


                                                                96
              Case 20-10343-LSS                 Doc 6214-2            Filed 09/15/21          Page 104 of 405




         On February 5, 2021, the Coalition filed an objection to Hartford and Century’s Rule
2004 Motion, asserting: (I) there is no evidence that the law firms violated Rule 9011 or
committed fraud, (II) claim discovery is premature, (III) the insurers lack standing to seek Rule
2004 discovery, (IV) the insurers failed to establish good cause for the proposed discovery, (V)
signing a Proof of Claim does not constitute a privilege waiver or make an attorney a fact
witness, and (VI) the insurers’ request for discovery is designed to prevent a reorganization [D.I.
2043].6977 That same day, Claimant 40573 similarly filed an objection to Hartford and Century’s
Rule 2004 Motion, stating that Claimant 40573 has a legitimate, timely submitted Claim and that
the proposed discovery instruments are redundant of the Claim form [D.I. 2066]. Claimants
known by Claim numbers 18867, 43995, and 50263, also filed an objection to Hartford and
Century’s Rule 2004 Motion stating, among other things, that while Rule 2004 discovery may be
justified in instances where claimants provided inadequate information, these three claimants
already provided, under penalty of perjury, the same information sought in the insurers’ proposed
discovery [D.I. 2085].

        On February 5, 2021, claimants 3675, 18787, 28206, 32230, 38281, 48081, 48446,
60443, and 63751, by and through their undersigned counsel (the “PCVA Claimants”), filed an
objection to Hartford and Century’s Rule 2004 Motion on the ground that (1) the insurers failed
to meet and confer before filing their motion, (2) they fail to establish good cause for their
requested Rule 2004 examinations, and (3) during a meet and confer that took place after they
filed their motion, the insurers agreed to narrow the scope of their requested Rule 2004
examinations [D.I. 2088]. Subsequently, claimant 5502 [D.I. 2099] and claimant 54540 [D.I.
2107] filed joinders to the PCVA Claimants’ objection. On February 16, 2021, the PCVA
Claimants withdrew their objection to Hartford and Century’s Rule 2004 Motion after the
movants agreed to withdraw their motion as to the PCVA Claimants [D.I. 2212].

        On February 5, 2021, claimants represented by the law firm of Crew Janci LLP objected
to Hartford and Century’s Rule 2004 Motion on the grounds that (1) the movants failed to meet
and confer before filing the motion; (2) the requested discovery is overly broad by design; (3) the
requested discovery is unduly burdensome and seeks information that is largely duplicative of
that already provided; and (4) the requested discovery is inappropriate because of underlying
pending litigation [D.I. 2092]. On February 16, 2021, the claimants represented by Crew Janci
LLP withdrew their objection [D.I. 2205].

        Also on February 5, 2021, Andrews & Thornton, Attorneys at Law (“A&T”) and ASK
LLP (“ASK”) filed a motion seeking entry of an order (i) authorizing A&T and ASK to file under
seal certain portions of their objection to Hartford and Century’s Rule 2004 Motion; (ii) directing
that information contained in the redacted portions of the objection remain under seal and




6977   On February 5, 2021, there were numerous joinders to the Coalition’s objection filed by various law firms and claimants
       [D.I. 2054, D.I. 2060, D.I. 2062, D.I. 2069, D.I. 2074, D.I. 2077, D.I. 2078, D.I. 2079, D.I. 2080, D.I. 2081, D.I. 2082,
       D.I. 2084, D.I. 2087, D.I. 2089, D.I. 2090, D.I. 2091, D.I. 2093, D.I. 2094, D.I. 2098, D.I. 2101, D.I. 2102, D.I. 2108, and
       D.I. 2117].


                                                                 97
         Case 20-10343-LSS          Doc 6214-2        Filed 09/15/21   Page 105 of 405




confidential pursuant to the terms of the Bar Date Order; and (iii) granting related relief [D.I.
2083].

        On February 11, 2021, Century filed a sealed declaration of Erich J. Speckin, who was
retained by Century to examine the handwriting and signatures on the Proofs of Claim submitted
by claimants in these Chapter 11 Cases [D.I. 2175]. Mr. Speckin indicated, among other things,
that for some claimants, the claimant signature in the Proof of Claims does not match the
claimant’s signature found in public records. Id. at 5. On February 11, 2021, Hartford et al. and
Century also filed Insurers’ Reply Brief in Support of Motion for an Order Authorizing Rule
2004 Discovery of Certain Proofs of Claim [D.I. 2180]. Among other things, the reply stated
that insurers have standing to seek discovery under Rule 2004, and discovery is necessary for
Confirmation. That same day, the Coalition filed a supplement to its objection to Hartford and
Century’s Rule 2004 Motion, asserting that the insurers refuse to disclose the Claims information
they already possess and the insurers do not have a statistical model that would permit them to
draw inferences on the entire pool of Abuse Claims [D.I. 2184].

        On February 15, 2021, the Coalition filed a motion to authorize the Coalition to file a Sur
Reply for the limited purpose of addressing the new legal argument and factual representations
and omissions raised in the Insurers’ Reply Brief in Support of Motion for an Order Authorizing
Rule 2004 Discovery of Certain Proofs of Claim [D.I. 2196]. The D. Miller & Associates PLLC
[D.I. 2197], Eisenberg, Rothweiler, Winkler, Eisenberg & Jeck, P.C. [D.I. 2201], and Timothy
D. Kosnoff, Esquire [D.I. 2207], filed joinders to the Coalition’s motion to file a Sur Reply to the
insurers’ reply brief.

        On February 16, 2021, Timothy D. Kosnoff, Esquire filed a motion to strike Insurers’
Reply Brief in Support of Motion for an Order Authorizing Rule 2004 Discovery of Certain
Proofs of Claim, stating the reply brief contains arguments and factual material that should have
been included in their original motion [D.I. 2204]. On the same day, Century et al. and Hartford
filed an opposition to Timothy Kosnoff’s (i) motion to strike insurer’s reply brief and (ii)
Sur-Reply in support of objection to insurers’ motion to authorize Rule 2004 discovery of certain
Proofs of Claim [D.I. 2230]. Century et al. and Hartford’s opposition asserts that Mr. Kosnoff’s
brief does not offer facts to challenge Mr. Erich J. Speckin’s conclusions regarding Proofs of
Claim and Mr. Speckin is a competent and skilled forensics practitioner, who is a qualified
witness [D.I. 2230].

        On February 16, 2021, Century et al. filed a declaration of Larry F. Stewart, an expert
retained by Century et al., in support of the motion for discovery under Rule 2004, which stated
that Mr. Stewart has observed numerous irregularities in thousands of Proofs of Claim regarding
their creation and has found thousands of examples of incorrect forms that require additional
scrutiny, before deeming them authentic [D.I. 2232].

        On February 19, 2021, the Bankruptcy Court entered an order authorizing Century et al.
and Hartford’s motion to file under seal certain documents relating to the motion for an order (I)
authorizing certain Rule 2004 discovery and (II) granting leave from local Rule 3007-1(f) to
permit the filing of substantive omnibus objections [D.I. 2247].




                                                 98
            Case 20-10343-LSS               Doc 6214-2           Filed 09/15/21         Page 106 of 405




        On March 4, 2021, Century et al. and Hartford filed a statement regarding the Amended
Plan and pending Rule 2004 motions [D.I. 2316], stating that the discovery the insurers seek will
shed light on the increase in pending Abuse Claims and, by allowing all parties to uncover the
facts, pave the way toward building consensus. On March 8, 2021, Allianz Global Risks U.S.
Insurance Company, National Surety Corporation, and Interstate Fire & Casualty Company filed
a joinder to Century and Hartford’s Statement Regarding the Recently-Filed Plan of
Reorganization and Pending Rule 2004 Motions [D.I. 2331].

        On March, 17, 2021, the Bankruptcy Court took under advisement the insurers’ sealed
motion for an order authorizing Rule 2004 discovery of certain Proofs of Claims [D.I. 1974,
1975], and Century et al. and Hartford’s sealed motion for an order (I) authorizing certain Rule
2004 discovery and (II) granting leave from local Rule 3007-1(f) to permit the filing of
substantive omnibus objections [D.I. 1971, 1972]. See Mar. 17, 2021 Hr’g Tr. 51:9–52:13. On
August 30, 2021, the Bankruptcy Court denied the certain insurers’ motion seeking discovery of
individual claimants. See Aug. 30, 2021 Hr’g Tr. 43:2–46:9. The Bankruptcy Court permitted
depositions of the claims aggregators listed in the later-filed sealed Rule 2004 motion. Id. at
46:10–46:21. On September 9, 2021, the Bankruptcy Court entered an order incorporating the
August 30, 2021 ruling and granting the later-filed discovery motion in part. See Order Granting
In Part Insurers’ Motion for an Order Authorizing Certain Rule 2004 Discovery [D.I. 6184].

         4. Rule 2019 Motions

         On August 24, 2020, the Coalition filed a motion requesting authorization to redact and
file under seal certain information in connection with its Rule 2019 statement (the “2019
Motion”) [D.I. 1144]. Two days later, Century and Hartford filed a joint motion to compel the
Coalition to submit disclosures required by Bankruptcy Rule 2019 (the “Joint Motion to
Compel”) [D.I. 1164].78 On September 4, 2020, the Coalition filed an omnibus reply to the
various objections in support of its 2019 Motion, arguing that it had disclosed its authorizing
documents as required by Rule 2019(c)(4) and was not required to produce 12,000 engagement
letters in order to comply with Rule 2019(c)(4) [D.I. 1257]. At the September 9, 2020 hearing,
the Bankruptcy Court granted in part and denied in part the Coalition’s 2019 Motion, and
required that all relevant Rule 2019 information in the Coalition’s statement be filed in an
unredacted form, except for the personally identifiable information of the Abuse victims.79

       On October 7, 2020, the Coalition filed an amended Rule 2019 statement and
supplemental brief in support of its 2019 Motion [D.I. 1429, 1432]. Additionally, on the same
day, the Court entered an Order Granting in Part and Continuing in Part Motion of the
Coalition of Abused Boy Scouts for Justice for (I) an Order Authorizing the Coalition to File
Under Seal Exhibit A to the Amended 2019 Statement and (II) Approving the Sufficiency of the




78   Numerous parties filed joinders to the Joint Motion to Compel and objections to the Coalition’s 2019 Motion, including
     Allianz, the Tort Claimants’ Committee, and the U.S. Trustee [D.I. 1177, 1218, 1219, 1220, 1223, 1224, 1227, 1228,
     1248, 1261, 1499].
79   Transcript of Hearing at 122:12-25, 123:1-22, In re Boy Scouts of America and Delaware BSA, LLC, Case No. 20-10343
     (LSS) (Bankr. D. Del. Sept. 9, 2020) [D.I. 1307].


                                                            99
              Case 20-10343-LSS              Doc 6214-2           Filed 09/15/21        Page 107 of 405




Amended 2019 Statement [D.I. 1435]. The order authorized the Coalition to file Exhibit A of its
amended 2019 statement with the personally identifiable information filed under seal; however,
the Coalition shall provide copies of the personally identifiable information to certain parties,
such as the U.S. Trustee, Century, Hartford, and others, upon request.

        On October 13, 2020, the Coalition filed a supplement to its amended Rule 2019
statement and, on October 23, 2020, the Court entered an Order Approving the Adequacy and
Sufficiency of the Amended Verified Rule 2019 Statement Filed by the Coalition for Abused
Scouts for Justice [D.I. 1510, 1572]. On October 29, 2020, the Coalition filed its Final
Redacted Version of Revised Exhibit A to the Second Amended Rule 2019 Statement [D.I. 1600].
Thereafter, on January 29, 2021, the Coalition filed its Third Amended Verified Statement
pursuant to Rule 2019 [D.I. 1996].

        On February 3, 2021, Century filed a motion to compel both the Coalition and Abused in
Scouting to submit supplemental Rule 2019 disclosures (the “Century Motion”) [D.I. 2030]. On
the same day, Hartford also filed a motion to compel Abused in Scouting to submit the
disclosures required by Rule 2019 (the “Hartford Motion”) [D.I. 2028]. On February 10, 2021,
Abused in Scouting filed an omnibus response to the Century Motion and Hartford Motion,
arguing that Abused in Scouting is a “collaboration of law firms promoting a message” and is not
required to submit disclosure pursuant to Rule 2019 [D.I. 2143]. On May 18, 2021, the
Coalition filed a supplement to its third amended Rule 2019 statement and its Final Redacted
Version of Supplement to Third Amended Verified Statement [D.I. 4657, 4658].

        At the July 29, 2021 hearing, the Court ordered Abused in Scouting to file a Rule 2019
statement to disclose whom they represent, and on August 9, 2021 the Court issued its Order
Granting (I) Hartford Accident and Indemnity Company, First State Insurance Company and
Twin City Fire Insurance Company’s Motion to Compel Abused in Scouting and Kosnoff Law
PLLC to Submit Rule 2019 Disclosures; and (II) Century’s Motion to Compel Abused in
Scouting, Kosnoff Law PLLC and the Coalition to Submit the Disclosures Required by Federal
Rule of Bankruptcy Procedure 2019 [D.I. 5902]. On August 9, 2021, Abused in Scouting filed
its Verified Statement of Abused in Scouting Pursuant to Rule of Bankruptcy Procedure 2019,
explaining that Abused in Scouting is a cooperative effort by three law firms (i.e., Kosnoff Law,
PLLC; AVA Law Group, Inc. and Eisenberg, Rothweiler, Winkler, Eisenberg & Jeck, P.C.) to
act as co-counsel for the claimants who have engaged them in the Chapter 11 Cases [D.I. 5917,
5923]. Abused in Scouting’s Rule 2019 verified statement disclosed that the three law firms
represent 15,103 Abuse Survivors, of which 3,054 are also members of the Coalition. That same
day, Kosnoff Law, PLLC (“Kosnoff Law”) filed its Verified Statement of Kosnoff Law, PLLC
Pursuant to Rule of Bankruptcy Procedure 2019 [D.I. 5919, 5924]. In its Rule 2019 verified
statement, Kosnoff Law disclosed that it represents 15,103 Abuse Survivors, of which 3,054 are
also members of the Coalition.

           5. 4. Personal Injury Settlement Motions

       The Debtors filed motions for entry of orders approving various settlements in connection
with personal injury and wrongful death actions (the “Personal Injury Settlements”)7080 and lifting
7080   These include, but are not limited to, approving Qian Settlement Agreement [D.I. 1123], Wilson Settlement Agreement
       [D.I. 1596], Worley Settlement Agreement [D.I. 1598], Gordon Settlement Agreement [D.I. 1880], Henderson Settlement


                                                            100
              Case 20-10343-LSS            Doc 6214-2           Filed 09/15/21        Page 108 of 405




the automatic stay, to the extent necessary, to permit payments of the settlement amount by
applicable insurance. The Bankruptcy Court entered orders approving the settlement
agreements, and modifying the automatic stay of 11 U.S.C. § 362(a) for the parties to
consummate the settlement agreements.

R.       Material Settlements and Resolutions

       In addition to the agreement by the Debtors to make the BSA Settlement Trust
Contribution to the Settlement Trust and the agreement of the Local Councils to make the Local
Council Settlement Contribution to the Settlement Trust, each as described fully above, the
following settlements are incorporated into the Plan.

         1.        JPM / Creditors’ Committee Settlement

        As of the filing of this Disclosure Statement, the Plan (as further described in Article VI
of this Disclosure Statement and Article V.S of the Plan), effectuates a settlement among (i) the
Debtors, (ii) the Creditors’ Committee, and (iii) JPM (the “JPM / Creditors’ Committee
Settlement”). The JPM / Creditors’ Committee Settlement represents a good-faith agreement
negotiated at arm’s length that provides significant value to the holders of Convenience Claims,
General Unsecured Claims, and Non-Abuse Litigation Claims and provides the Debtors with
more favorable terms under the amended and restated debt facilities provided by JPM on and
after the Effective Date under the Restated Debt and Security Documents.

        Specifically, the JPM / Creditors’ Committee Settlement provides, among other things,
the following terms with respect to general unsecured creditors (other than Abuse Claims):

        General Unsecured Claims (other than Abuse Claims), which are held by creditors who
         are core to the Debtors’ mission or creditors whose Claims, if Allowed, were incurred in
         furtherance of the Debtors’ mission, shall be classified into three Classes: (i) General
         Unsecured Claims; (ii) Convenience Claims; and (iii) Non-Abuse Litigation Claims; Cash
         under the Plan to satisfy Allowed General Unsecured Claims and Convenience Claims
         will be made from Cash relating to the BSA’s core assets.

        Holders of Allowed General Unsecured Claims (including holders of Claims under the
         Restoration Plan, the Deferred Compensation Plan, holders of trade Claims, and holders
         of Rejection Damages Claims) will receive, on account of such Claims, their Pro Rata
         Share of the Core Value Cash Pool, which shall be funded by reorganized BSA in four
         semi-annual installments of $6,250,000, beginning 180 days after the Effective Date and
         concluding two years after the Effective Date. Any Cash remaining in the Core Value
         Cash Pool after all Allowed General Unsecured Claims have been satisfied in full, shall be




     [D.I. 1596], Worley Settlement Agreement [D.I. 1598], Gordon Settlement Agreement [D.I. 1880], Henderson Settlement
     Agreement [D.I. 1881], and Neyrey Settlement Agreement [D.I. 1986]. On September 2, 2021, the Debtors filed motions
     to approve the Romero Settlement Agreement [D.I. 6155] and the Knight Settlement Agreement [D.I. 6154], and to lift
     the automatic stay, to the extent necessary, to permit payments of the settlement amount by applicable insurance.


                                                          101
         Case 20-10343-LSS         Doc 6214-2        Filed 09/15/21   Page 109 of 405




       first used to fund any shortfall in payments from the BSA’s available insurance and
       co-liable non-Debtors on account of any Non-Abuse Litigation Claims, and then be
       transferred to and vest in Reorganized BSA.

      Holders of General Unsecured Claims or Non-Abuse Litigation Claims (subject to Article
       IV.B.4 of the Plan, as applicable, including first seeking to recover from insurance, and
       having exhausted all remedies with respect to such applicable insurance policy) that have
       an Allowed Claim of $50,000 or less and shall become Convenience Class Claims, which
       are paid by Reorganized BSA in full, using Cash on hand, on the Effective Date of the
       Amended Plan or, if such Claim becomes allowed after the Effective Date, as soon as
       reasonably practicable after Allowance. Any holder of a General Unsecured Claim or
       Non-Abuse Litigation Claim that is Allowed in an amount greater than $50,000 may elect
       to have its claim treated as a Convenience Claim and receive payment of $50,000 in Cash
       in full and final satisfaction of such Claim.

      Holders Non-Abuse Litigation Claims will, upon the liquidation of such Non-Abuse
       Litigation Claim following the Effective Date, be satisfied from the BSA’s available
       insurance and from any non-Debtor party or parties that may be determined to be
       co-liable with the Debtors on account of such Non-Abuse Litigation Claim and as
       provided for in Article IV.D.3 of the Plan, as applicable. No holder of an allowed
       Non-Abuse Litigation Claim shall be entitled to recover from the Core Value Cash Pool
       on account of such Claim, unless and until all allowed General Unsecured Claims have
       been paid in full. Solely, in the event any Non-Abuse Litigation Claim is not covered by
       applicable BSA Insurance Policies or there is a shortfall in BSA’s applicable insurance for
       such Non-Abuse Litigation Claim, following the exhaustion of remedies with respect to
       applicable insurance and any co-liable non-Debtor, in the case of the holder of an
       Allowed Non-Abuse Claim that is a Claim for personal injury or wrongful death, the
       terms and conditions of Article IV.D.3 of the Plan (as applicable), the holder of an
       Allowed Non-Abuse Litigation Claim may elect to have such Claim treated as a
       Convenience Claim and receive Cash in an amount equal to the lesser of (a) the amount
       of its Allowed Non-Abuse Litigation Claim and (b) $50,000.

      A Creditor Representative, to be selected by the UCC with the consent of the Debtors
       shall be appointed to assist with the reconciliation of General Unsecured Claims.

      The Pension Plan shall continue to be maintained, sponsored, and assumed.

       The JPM / Creditors’ Committee Settlement also provides, among other things, the
following terms with respect to JPM:

      JPM will enter into amended and Restated Debt and Security Documents on the Effective
       Date in principal amounts equal to the amounts of unpaid principal and accrued interest
       and fees as of the Effective Date and containing substantially the same terms as the
       Prepetition Debt and Security Documents, except that:

          o The maturity date on the principal under the amended and restated 2010 Bond
            Documents and the 2012 Bond Documents was extended to ten (10) years after

                                               102
              Case 20-10343-LSS                Doc 6214-2           Filed 09/15/21        Page 110 of 405




                     the Effective Date and the Debtors were given a two (2) year payment holiday
                     such that monthly principal installments for the first two (2) years are deferred
                     until maturity;

                o The maturity date on the principal under the amended and restated 2010 Credit
                  Facility Documents and the 2019 RCF Documents (which revolver shall bewith
                  the revolving credit facilities under each being frozen and termed out under the
                  amended and Restated Debt and Security Documents) was extended to ten (10)
                  years after the Effective Date and the Debtors were given a two (2) year payment
                  holiday such that monthly principal installments for the first two (2) years are
                  deferred until maturity;

                o Pursuant to the amended and Restated Debt and Security Documents, the
                  principal amounts payable will be reduced, on a pro rata basis amongst the
                  facilities, by an amount equal to the Unrestricted Cash and Investments, if any,
                  that have been remitted to JPM under the Excess Cash Sweep (as described
                  below); and

                o Beginning on December 31 two (2) years after the Effective Date and continuing
                  each successive calendar year the calendar year that is immediately prior to the
                  calendar year of the Maturity Date, Reorganized BSA shall remit to JPM
                  twenty-five percent (25%) of its Unrestricted Cash and Investments in excess of
                  $75,000,000, if any, as of such date with the payment due within 45 days (the
                  “Excess Cash Sweep”), and JPM shall apply any such amounts on a Pro Rata basis
                  to the unpaid principal balances under the amended and Restated Debt and
                  Security Documents. However, no payments shall be made on account of the
                  Excess Cash Sweep until the last Distribution is made on account of General
                  Unsecured Claims two years after the Effective Date.7181

          JPM was also granted Allowed Claims in the following amounts, plus any accrued but
           unpaid interest and reasonable fees and expenses as of the Effective Date to the extent not
           paid pursuant to the Cash Collateral Order:

                o on account of the 2010 Credit Facility Claims, an aggregate principal amount not
                  to exceedless than $80,762,060 (including $44,299,743 of undrawn amounts
                  under letters of credit issued under the 2010 Credit Facility Documents);

                o on account of the 2019 RCF Claims, an aggregate principal amount not to
                  exceedless than $61,542,720 (including $51,542,72041,542,720 of undrawn
                  amounts under letters of credit issued under the 2019 RCF Documents);




7181   Pursuant to the Debtors’ Financial Projections, no payments are expected through 2025.


                                                              103
            Case 20-10343-LSS     Doc 6214-2        Filed 09/15/21   Page 111 of 405




             o on account of the 2010 Bond Claims, an aggregate principal amount ofnot less
               than $40,137,274; and

             o on account of the 2012 Bond Clams, an aggregate principal amount ofnot less
               than $145,662,101.

       In exchange for the agreements in the JPM / Creditors’ Committee Settlement, the
following term are also provided:

      Certain releases, including with respect to JPM as well as Debtor releases of all
       preference and other avoidance action Claims against holders of General Unsecured
       Claims and Convenience Claims.

      The Creditors’ Committee’s agreement to not seek standing, or otherwise pursue any
       prepetition avoidance-related Claim that could be asserted on behalf of the Debtors’
       Estates against JPM or others, or to challenge the allowance of certain of the Claims of
       JPM.

       2.       Restructuring Support Agreement

        The Debtors and RSA Supporting Parties entered into the Restructuring Support
Agreement pursuant to which the parties thereto have agreed to take certain actions to support
the prosecution and consummation of the Plan on the material terms and conditions set forth in
the Restructuring Support Agreement. As described above, the Restructuring Support
Agreement expired by its own terms on August 27, 2021. However, the material terms and
provisions of the term sheet attached to the Restructuring Support Agreement have been
incorporated into the Plan.

       Under the Restructuring Support Agreement, the RSA Supporting Parties have agreed to
seek entry of a Confirmation Order that contains, among other things: (i) the formation of the
Settlement Trust, (ii) approval of the Insurance Assignment, and (iii) establishment of the
proposed Trust Distribution Procedures.

       The Ad Hoc Committee, one of the RSA Supporting Parties, and its members have
agreed to use reasonable efforts to persuade Local Councils chartered by the Debtors to commit
to contribute to the Settlement Trust, the aggregate amount set forth in the Restructuring
Support Agreement.

       The Coalition, Tort Claimants’ Committee, Future Claimants’ Representative, and State
Court Counsel have agreed to, among other things:

    cooperate in good faith in connection the negotiation, drafting, execution, delivery and
      filing of the Plan and related documents;

    support and cooperate with the Debtors to obtain confirmation of the Plan and any other
       approvals necessary for the confirmation or effectiveness of the Plan;



                                              104
         Case 20-10343-LSS        Doc 6214-2         Filed 09/15/21   Page 112 of 405




    obtain a stay of the Restricted Assets Adversary, discussed in greater detail below,
      concerning the restricted assets of the Debtors;

    obtain a stay of the Estimation Motion and the Withdrawal of Reference Proceedings (both
      defined below);

    withdraw any objections to the extension of the Debtors’ exclusive plan filing and
      solicitation periods and support the extension thereof; and

    support the extension of the Standstill Period (defined below) up to and including the
      Effective Date of the Plan.

          The State Court Counsel agreed to use reasonable efforts to support and cooperate with
the Debtors and other Parties to obtain confirmation of the Plan and advise and recommend to
their respective clients (who hold Direct Abuse Claims) to vote to accept the Plan.

       In summary, and as set forth in full on Exhibit B to this Disclosure Statement,the
following are incorporated in the Plan pursuant to the term sheet attached to the now expired
Restructuring Support Agreement:

       (a)    the BSA agreed to contribute all Unrestricted Cash and Investments, which are
              forecast to total approximately $9060 million subject to variance based on the
              Effective Date and the BSA’s cash flow performance up to and including the
              Effective Date, to the Settlement Trust;
       (b)    the BSA agreed to contribute the BSA Settlement Trust Note to the Settlement
              Trust, which will provide a second-lien security interest in the principal amount of
              $80 million;
       (c)    the BSA agreed to contribute the Artwork, with a mutually agreed value of $59
              million, to the Settlement Trust;
       (d)    the BSA agreed to contribute an estimated $11.6 million from sale-leaseback of
              the Warehouse and Distribution Center to the Settlement Trust;
       (e)    the BSA agreed to contribute the Oil and Gas Interests, at a mutually agreed value
              of $7.6 million, to the Settlement Trust;
       (f)    the BSA agreed to contribute the $1.9621.902 million of net proceeds from the
              sale of Scouting University to the Settlement Trust;
       (g)    the Local Councils agreed to contribute at least $600 million to the Settlement
              Trust, comprised of $300 million of cash, $200 million of property, and a $100
              million interest-bearing variable-payment obligation note formed through a special
              purpose vehicle; and
       (h) the Plaintiff Representatives agreed to seek the compromise and settlement of all
              disputes concerning the Debtors’ restricted and/or core assets, including the Tort
              Claimants’ Committee’s Restricted Assets Adversary, agreed to seek a stay of the


                                               105
              Case 20-10343-LSS                 Doc 6214-2            Filed 09/15/21          Page 113 of 405




                      Estimation Matters, and agreed to withdraw any objections and agree to support
                      the Debtors’ pending request to extend their exclusivity period; and
            (h)       (i) the BSA agreed to make certain other non-monetary commitments related to
                      its Youth Protection programs and discovery support.
        The Property Contribution shall be structured as follows. The relevant Local Councils
shall agree to (a) retain title to the property (and pay insurance, property taxes, other associated
ownership costs and any yet unremoved debt), subject to, at the election, cost, and expense of the
Settlement Trust, a mortgage in favor of the Settlement Trust, (b) post the property for sale
within thirty days following the Effective Date, (c) present any written sale offer to the
Settlement Trust for approval, (d) present to the Settlement Trust for its review and approval all
final proposed terms of any sale and purchase offers (including price, timing and other terms)
(“Proposed Final Terms”); provided that if any Proposed Final Terms would impose additional
costs on the Local Council and the Settlement Trust accepts such Proposed Final Terms, at the
Local Council’s option any such additional costs shall be deducted from the proceeds or paid by
the Settlement Trust, and not by the Local Council,7282 (e) remit the proceeds of the sale to the
Settlement Trust at closing net of posting/listing/marketing fees, escrow fees, sales commissions,
and other typical costs of sale.7383

          The Settlement Trust may review the marketing and sales efforts undertaken by the Local
Council and request that the Local Council make changes to such marketing and sales efforts as
are appropriate and lawful; provided that any costs associated with such changes will be paid, at
the option of the Local Council, by the Settlement Trust or out of the proceeds of any sale. If the
Settlement Trust is unsatisfied with the sales and marketing effort, the Settlement Trust shall
have the right to require the Local Council to promptly transfer the property to the Settlement
Trust by quitclaim deed. If there is a shortfall or surplus of net proceeds as compared to
Appraised Value, the Settlement Trust shall bear the risk of the shortfall and keep the surplus. If
the property is not sold on or before the third anniversary of the Effective Date, the Local
Council and the Settlement Trust each shall have the right to require the prompt transfer of the
property to the Settlement Trust by quitclaim deed. If the Local Council receives a cash offer for
the property the value of which is at least equal to its Appraised Value, the Settlement Trust shall
accept the offer if no superior offer is made within thirty days (or, if a lesser time is specified in
an offer received, then such lesser time) or accept a quitclaim deed for the property. The
Debtors have also included appropriate provisions in the Plan to eliminate any transfer tax
liabilities of the Settlement Trust per section 1146(a) of the Bankruptcy Code.

      On the Effective Date, at the request of the Ad Hoc Committee, solely to facilitate
payments from the LC Reserve Account, the DST shall be established as of the Effective Date




7282   By way of non-exclusive example, if the Proposed Final Terms requires the Local Council to retrofit a water system and
       the Settlement Trust accepts the Proposed Final Terms, the costs of the retrofit will, at the Local Council’s option be paid
       (or reimbursed) out of the sale proceeds or paid by the Settlement Trust.
7383   For the avoidance of doubt, the proceeds of the sale shall be first applied to any debt or liens remaining on the property,
       which debt shall have already been reflected in the Appraised Value of the property as described below.



                                                                106
              Case 20-10343-LSS              Doc 6214-2           Filed 09/15/21        Page 114 of 405




pursuant to the terms of the Amended Plan, and the DST shall issue the DST Note in favor of the
Settlement Trust in the principal amount of $100 million. Local Councils shall make monthly
contributions into an account (and any replacement thereof) owned by the DST (the “LC Reserve
Account”) in an amount equal to the Required Percentage of the Local Councils’ respective
payrolls. Until the DST Note is extinguished, the LC Reserve Account shall be used only to fund
contributions to the Pension Plan in accordance with the next sentence and, to the extent of any
excess, to pay any Payment Amounts due under the DST Note. If at any time (including the end
of any Plan Year) (a) the present value of the accumulated benefits for the Pension Plan, as
determined in accordance with the requirements set forth in the definition of “Excess Balance”
below for the most recently ended Plan Year, exceeds (b) the market value of the assets of the
Pension Plan (clause (a) minus clause (b) being the “Shortfall Amount”), funds in the LC Reserve
Account will be deposited into the Pension Plan up to the lesser of the Local Councils’ collective
pro rata share of the Shortfall Amount or the balance in the LC Reserve Account.

         The DST Note shall be: (i) interest bearing at a rate of 1.5% per annum from the
Effective Date and without recourse except as to the LC Reserve Account; (ii) secured by a lien
on the LC Reserve Account; (iii) payable on each Payment Date in an amount equal to the
applicable Payment Amount; and (iv) prepayable in whole or in part at any time without premium
or penalty. The unpaid balance of the DST Note (if any) remaining on the Payment Date that is
the fifteenth anniversary of the First Payment Date (the “DST Note Maturity Date”) shall be
automatically extinguished and shall be considered forgiven and satisfied after giving effect to
any required payment on such date. Other than the lien on the LC Reserve Account, the
Settlement Trust shall have no other recourse for payment under the DST Note.

         3.        Hartford Insurance Settlement Agreement

        On April 15September 14, 2021, the Debtors entered into a settlement with their
Insurance Companies Hartford Accident and Indemnity Company, First State Insurance
Company, Twin City Fire Insurance Company, Navigators Specialty Insurance Company and
certain related parties (collectively, “Hartford”). The settlement agreement (the “, the Ad Hoc
Committee, the Future Claimants’ Representative, and Coalition, with the support of certain
State Court Counsel, entered into the Hartford Insurance Settlement Agreement”) is attached
as Exhibit I to, the approval of which is incorporated into the Plan.74 The summaryapproval of

74   As described in the motion for entry of the RSA Approval Order [D.I. 5466] (the “RSA Motion”), after the announcement
     of the Hartford Insurance Settlement Agreement on April 16, 2021, the Tort Claimants’ Committee, the Coalition, and
     the Future Claimants’ Representative expressed vehement opposition to the settlement in numerous filings, statements
     and appearances before the Bankruptcy Court. Although the Debtors were hopeful that continued mediation sessions
     might result in a resolution of the issues between Hartford, on the one hand, and the Tort Claimants’ Committee, the
     Coalition, and the Future Claimants’ Representative, on the other hand, after four weeks of additional mediation, the
     parties remain at an impasse. Indeed, on June 9, 2021, the Debtors received a letter from the Tort Claimants’
     Committee, the Coalition, and the Future Claimants’ Representative stating that the holders of Direct Abuse Claims who
     they represent will not, under any circumstances, support any plan of reorganization that includes the terms and
     provisions of the Hartford Insurance Settlement Agreement. They further represented that the holders of Direct Abuse
     Claims who they represent would vote to reject any plan of reorganization that includes the terms and provisions of the
     Hartford Insurance Settlement Agreement. On July 1, 2021, the Debtors filed the RSA Motion, which requests, among
     other relief, the Bankruptcy Court’s determination that the Debtors have no obligation to seek approval of, and have no
     obligations under, the Hartford Insurance Settlement Agreement. If the Bankruptcy Court makes the foregoing
     determination, the Debtors shall amend the Plan to remove all provisions pertaining to the approval of the Hartford
     Insurance Settlement Agreement.


                                                            107
          Case 20-10343-LSS         Doc 6214-2        Filed 09/15/21   Page 115 of 405




the Hartford Insurance Settlement Agreement set forth here is qualified entirely by the text of
the agreement, which shall control in the event of any inconsistenciessupersedes the Initial
Hartford Settlement Agreement.

        Subject to a determination of the Bankruptcy Court, if the Plan includes the Hartford
InsuranceOn April 15, 2021, the Debtors entered into the Initial Hartford Settlement Agreement,
it provides for Hartford to which was opposed by the Coalition, Tort Claimants’ Committee,
Future Claimants’ Representative, and certain holders of Direct Abuse Claims and their
respective representatives. Among other things, the Initial Hartford Settlement Agreement
provided that Hartford would make a contribution of up to $650 million to the Settlement Trust
for the payment of Abuse Claims (the “Hartford Settlement Contribution”). In return, the
settlement providesInitial Hartford Settlement Agreement provided, in pertinent part, for (i) the
Debtors’ sale of the Hartford Policies to Hartford free and clear of the interests of all third
parties, including any additional or other named insureds under the Hartford Policies, whichwith
such interests willto be channeled to the Settlement Trust; (ii) the release of claims against
Hartford by the Debtors and Local Councils; and (iii) the channeling of all present and future
claims against Hartford relating to its provision of insurance coverage for Abuse Claims to the
Settlement Trust.

        The Debtors believed that the Initial Hartford Settlement Agreement was fair and
reasonable and was in the best interests of their estates at the time they entered into the
agreement. After the announcement of the Initial Hartford Settlement Agreement on April 16,
2021, the Tort Claimants’ Committee, Coalition, and Future Claimants’ Representative expressed
vehement opposition to the settlement in numerous filings, statements and appearances before the
Bankruptcy Court. Although the Debtors were hopeful that continued mediation sessions would
result in a resolution of the issues between Hartford, on the one hand, and the Tort Claimants’
Committee, Coalition, and Future Claimants’ Representative, on the other, after six weeks of
additional mediation, the parties had not wavered in their opposition to the Initial Hartford
Settlement Agreement. On June 9, 2021, the Debtors and Ad Hoc Committee received a letter
from the Coalition, Tort Claimants’ Representative, and Future Claimants’ Representative
informing the Debtors that the holders of Abuse Claims whom they represent would not
support—and would affirmatively vote to reject—any plan of reorganization that includes the
terms of the Initial Hartford Settlement Agreement, under any circumstances.

         In light of the opposition to the Initial Hartford Settlement Agreement, it appeared to the
Debtors that a plan of reorganization would not be confirmed to the extent it included the Initial
Hartford Settlement Agreement unless modifications were made to the Initial Hartford
Settlement Agreement that were agreeable to the representatives of the majority of holders of
Direct Abuse Claims. Accordingly, the Debtors filed the RSA Motion seeking entry of an order
authorizing entry into the Restructuring Support Agreement, and also determining that the
Debtors had no obligation to seek approval of, and had no obligations under, the Initial Hartford
Settlement Agreement. As discussed above, while granting the RSA Motion in part, the
Bankruptcy Court declined to make the Debtors’ requested determination with respect to the
Initial Hartford Settlement Agreement.

       Without a clear path for removing the Initial Hartford Settlement Agreement from the
Plan, the Debtors, the Ad Hoc Committee, Hartford, the Coalition, the Future Claimants’

                                                108
         Case 20-10343-LSS         Doc 6214-2         Filed 09/15/21   Page 116 of 405




Representative and the Tort Claimants’ Committee continued to engage in mediated negotiations
regarding the terms of a settlement with Hartford that would be acceptable to the parties. On
August 27, 2021, during those negotiations, the Restructuring Support Agreement expired in
accordance with its terms.

        These further mediation sessions produced a new settlement agreement (the Hartford
Insurance Settlement Agreement) with Hartford that is supported by the Debtors, the Ad Hoc
Committee, the Coalition, the Future Claimants’ Representative, and State Court Counsel.
Those terms and conditions are set forth in the Hartford Insurance Settlement Agreement, which
is incorporated into the Plan. The terms of the Hartford Insurance Settlement Agreement are
summarized in the term sheet appended to the Sixth Mediators’ Report [D.I. 6210] filed on
September 14, 2021 and below. In the event of any inconsistency, the terms set forth in the
Hartford Insurance Settlement Agreement shall control over the summary of those terms set
forth herein.

                       a.     BSA/Hartford Background

         The Debtors believed that the Hartford Insurance Settlement Agreement was fair and
reasonable and was in the best interests of their estates at the time they entered into the
agreement. Hartford issued primary and certain umbrella policies to the BSA for the period from
September 21, 1971 to January 1, 1978. Prior to the Petition Date, the BSA and Hartford were
engaged in litigation over the scope of coverage provided under the Hartford Policies. In that
litigation, Hartford raised a number of defenses that, if successful, would substantially reduce or
even eliminate coverage for the Abuse Claims, including that the BSA has breached conditions to
coverage; that the Abuse Claims arise out of a single occurrence under applicable law, which
Hartford believes is New Jersey law under its primary policies; and that the BSA and the Local
Councils expected or intended the injuries for which they seek coverage.

        Hartford has also contended, outside of litigation, that the BSA’s access to certain of its
policies is significantly limited, including that the BSA released and extinguished its primary
policies for January 1, 1976 to January 1, 1978 through a prepetition settlement; that it has no
coverage obligations for Abuse Claims that are barred by the applicable statute of limitations; and
that at least one of the Hartford primary policies has an applicable aggregate limit for Abuse
Claims.

        While the Debtors dispute many, if not all, of those contentions, continuing to litigate
against Hartford would not only drain the Debtors’ limited resources but could also create a
substantial risk that Hartford would ultimately pay significantly less toward Abuse Claims than it
would under the Hartford Insurance Settlement Agreement—and some risk that Hartford would
pay nothing.

        The resolution of the coverage dispute reflected in the Hartford Insurance Settlement
Agreement was the product of extensive, arm’s-length negotiations conducted over a lengthy
period between the Debtors, the Ad Hoc Committee, the Coalition, the Future Claimants’
Representative, State Court Counsel, and Hartford, with the active assistance of the Mediators.
It represents a good-faith settlement and compromise of complex disputes and, if approved,
would will avoid the costs, risks, uncertainty, and delay associated with protracted litigation,


                                                109
            Case 20-10343-LSS               Doc 6214-2           Filed 09/15/21       Page 117 of 405




while providing payment on account of Abuse Claims. However, as described below, if a plan
incorporating

         A summary of the key terms and conditions of the Hartford Insurance Settlement
Agreement cannot be confirmed as described below, then the pursuit of this settlement appears
futile., which has been incorporated into the Plan, is set forth below:

                            b.       The Hartford Settlement Contribution and Release Date84

        The Hartford Insurance Settlement Agreement provides for a total contribution of $787
million to the Settlement Trust (the “Hartford Settlement Contribution”) in exchange for
treatment as a Settling Insurance Company under the Plan, including all benefits afforded
Protected Parties with respect to the Channeling Injunction. On (or as soon as reasonably
practicable after) the Effective Date of the Plan, Hartford shall make the Hartford Settlement
Contribution in the following manner: (i) pay $137 million to the Settlement Trust (the “Initial
Payment”) and (ii) transfer $650 million into an interest-bearing escrow account (the “Additional
Payment”), which shall be released to the Settlement Trust on the Release Date (defined below).

         Hartford shall pay the Initial Payment to the Settlement Trust on, or as soon as
reasonably practicable after, the date all conditions to the effectiveness of the Plan have been
satisfied (including the entry of the Confirmation Order and Affirmation Order, which
Confirmation Order shall not be subject to any stay and shall be in full force and effect) and the
Effective Date of the Plan has occurred.

        After the announcement of the Hartford Insurance Settlement Agreement on April 16,
2021, the Tort Claimants’ Committee, Coalition and Future Claimants’ Representative expressed
vehement opposition to the settlement in numerous filings, statements and appearances before the
Bankruptcy Court. Although the Debtors were hopeful that continued mediation sessions might
result in a resolution of the issues between Hartford, on the one hand, and the Tort Claimants’
Committee, Coalition and Future Claimants’ Representative, on the other, after four weeks of
additional mediation, the parties remain at an impasse. On June 9, 2021, the Debtors and Ad
Hoc Committee received a letter from the Plaintiff Representatives informing the Debtors that
the holders of abuse claims whom they represent would not support—and would affirmatively
vote to reject—any plan of reorganization that includes the terms of Additionally, on (or as soon
as reasonably practicable after) the Effective Date, Hartford shall also pay the Additional
Payment into an escrow account (the “Escrow Account”), to be administered by an independent
escrow agent. The Additional Payment (and all income earned thereon minus (a) the fees of the
escrow agent, and (b) any taxes that are payable and other costs of the Escrow Account, which
amounts in (a) and (b) shall be paid from the corpus of the Escrow Account (such income (or
loss) minus such amounts, the “Net Income”)) shall remain in the Escrow Account until the
Confirmation Order shall become final and no longer subject to any further appeal or petition for




84   In the event of a conflict between the summary herein, on the one hand, and the terms and conditions of the Hartford
     Insurance Settlement Agreement Term Sheet or the Plan, on the other hand, the terms of the Hartford Insurance
     Settlement Agreement Term Sheet or the Plan shall control.


                                                           110
         Case 20-10343-LSS         Doc 6214-2         Filed 09/15/21   Page 118 of 405




rehearing or certiorari (“Final and Non-Appealable”), on which date the Additional Payment,
plus any Net Income, shall be released from the Escrow Account to the Trust (the “Release
Date”); provided, however, that, at its election, Hartford may authorize the payment of the
Additional Payment directly to the Settlement Trust on the Effective Date or may authorize the
release of the Additional Payment (and any Net Income) from the Escrow Account to the Trust
at any time thereafter before the Confirmation Order becomes Final and Non-Appealable, in
which event the date on which Hartford authorizes the payment or release of the Additional
Payment to the Settlement Trust shall be the Release Date. The Settlement Trust will have
investment discretion with respect to the Additional Payment while it is in the Escrow Account,
subject to Hartford’s reasonable approval of the investment protocol under which the Additional
Payment may be invested by the Settlement Trust; provided, however, that the Settlement Trust
will bear all risks associated with any such investment of the Additional Payment and that no loss
or failure to achieve desired investment returns on the Additional Payment while it is in the
Escrow Account shall require Hartford to increase the Settlement Amount it is paying (or
increase the amount of BSA’s contribution to the Settlement Trust); provided further, however,
that the Debtors, Reorganized BSA, the Local Councils and Chartered Organizations shall have
no liability or obligations to Hartford or the Settlement Trust, the Settlement Trust shall have no
liability or obligations to Hartford, and Hartford shall have no liability or obligations to the
Settlement Trust (or any other party to the Hartford Insurance Settlement Agreement (described
below in Article V.R.3), under any circumstances), whatsoever for any loss or failure to achieve
desired investment returns on the Additional Payment while it is in the Escrow Account.

         Certain parties may contend that the Hartford Insurance Settlement Agreement impairs
other of the BSA’s Insurance Companies’ contribution rights; the BSA disagrees. Most of the
Abuse Claims that involve alleged Abuse during the years Hartford provided insurance coverage
to the BSA do not involve alleged Abuse during the years other insurers provided insurance
coverage to the BSA. Some of the other insurers assert that only policies in effect at the time of
the first instance of Abuse are implicated by the Abuse Claims. And, for the vast majority of the
years Hartford provided the BSA Insurance Coverage, the Insurance Companies will not have
contribution claims against Hartford as Hartford provided both the primary and excess Insurance
Policies that would be implicated by the Abuse Claims.

                       c.     Hartford Administrative Expense Claim

        The Hartford Insurance Settlement Agreement provides that, in accordance with the Plan,
and in compromise of its claims and in consideration of the releases and other consideration it is
providing, Hartford shall be granted an allowed administrative expense claim in the amount of $2
million (the “Hartford Administrative Expense Claim”) on account of Hartford’s alleged damages
under or relating to the Initial Hartford Settlement Agreement. The Debtors shall pay the
Hartford Expense Administrative Claim in full in cash to Hartford on, or as soon as reasonably
practicable after, the Effective Date. Fifty percent ($1 million) of the Hartford Administrative
Expense Claim shall be treated as an administrative expense claim in the calculation of the Net
Unrestricted Cash and Investments under the Plan; the other fifty percent shall reduce the
Unrestricted Cash and Investments otherwise reserved for Reorganized BSA upon emergence
from bankruptcy on the Effective Date.



                                                111
         Case 20-10343-LSS         Doc 6214-2         Filed 09/15/21   Page 119 of 405




                       d.     In light of the opposition of all of the parties representing
                              holders of Direct Abuse Claims to the Hartford
                              InsuranceTermination of Initial Hartford Settlement
                              Agreement, it appears the Plan cannot be confirmed to the
                              extent it includes the Hartford Insurance Settlement
                              Agreement unless modifications are made to the Hartford
                              Insurance Settlement Agreement that are agreeable to the
                              holders of Direct Abuse Claims. In light of the changed
                              circumstances that the Debtors face as a result of the abuse
                              survivors’ rejection of the Hartford Insurance Settlement
                              Agreement, and the inability of the Debtors to pursue the
                              Plan—which would maximize recoveries for creditors—while
                              retaining the Hartford Insurance Settlement Agreement, the
                              Debtors have filed a motion seeking entry of an order
                              authorizing them to enter into the Restructuring Support
                              Agreement, and also relieving them of any obligation to seek
                              approval of the Hartford Insurance Settlement Agreement, as
                              required by the Restructuring Support Agreement.

        IfUpon the Hartford Insurance Settlement Agreement is included in the Plan, the key
provisionsEffective Date, and upon payment by the Debtors of the Hartford
InsuranceAdministrative Expense Claim, the Initial Hartford Settlement Agreement are
summarized below:shall be deemed terminated, null, void and of no further force and effect;
provided, however, that in the event that BSA exercises its Fiduciary Out (defined below) or
takes another Specified Action (as defined below), the Initial Hartford Settlement Agreement
shall remain in effect solely to the extent necessary to permit Hartford to assert its Additional
Administrative Claim, as further described below.

                       e.     Sale of Hartford Policies

        On the Release Date, in exchange for and upon receipt of the Additional Payment by the
Settlement Trust, the Hartford Policies shall be sold by the Debtors and their Estates to Hartford,
free and clear of all interests of the Estates and any person or entity other than the Estates,
pursuant to sections 363, 1123 and/or 1141 of the Bankruptcy Code, under the Plan, provided
that the rights, if any, of Chartered Organizations under the Hartford Policies shall be treated
under the Plan in accordance with sections 363 and 1141 of the Bankruptcy Code and other
applicable law. Without limiting the foregoing, although the parties to the Hartford Insurance
Settlement Agreement do not believe that such sale would constitute a violation of the automatic
stay of any Chartered Organization that is a debtor in bankruptcy and that asserts an interest in
one or more Hartford Policies, to the extent the Bankruptcy Court (or other court with
jurisdiction) determines that the sale would constitute such a violation, then the parties to the
Hartford Insurance Settlement Agreement shall seek a determination from the Bankruptcy Court
that they may proceed with the sale or relief from such stay to effectuate the sale of the Hartford
Policies.




                                                112
            Case 20-10343-LSS                Doc 6214-2           Filed 09/15/21   Page 120 of 405




                             f.       a. TheRelease by Hartford Settlement Contribution

        The Hartford Insurance Settlement Agreement provides for a contribution of $650 million
to the Settlement Trust, contingent on (a) the Bankruptcy Court’s entry of an order confirming
the Plan and approving the Hartford Insurance Settlement Agreement, including the Debtors’
sale of the Hartford Policies to Hartford, free and clear of all interests of any third party, and the
Debtors’ release of Hartford from the Hartford Released Claims (as defined in the Agreement);
(b) Hartford’s receipt of a fully executed release, substantially similar to the release to be
provided by the BSA to Hartford, on behalf of each Local Council; (c) the provision in the
Confirmation Order for a release and channeling injunction for the benefit of the Local Councils
with respect to Abuse Claims; (d) the Debtors’ provision of notice to Hartford that the Plan
Effective Date has occurred; and (e) the Confirmation Order having become a Final Order
(unless Hartford in its sole discretion waives such condition). If these preconditions are met, and
subject to all of the terms and conditions of the Hartford Insurance Settlement Agreement,
Hartford will pay the Debtors or, at the Debtors’ written direction, the Settlement Trust, the
Settlement Amount of $650 million, in cash, which (subject to the provisions discussed in the
next paragraph of this Disclosure Statement and to the rights of any third parties under the
Hartford Policies, which rights shall attach to the settlement proceeds) shall be used solely to pay
or defend Abuse Claims.

        The Settlement Amount is subject to reduction (or, if already paid by Hartford, to its right
to a refund) if the Debtors, their Estates or the Settlement Trust enter into an agreement
resolving the Debtors’ or Local Councils’ claims against Century and its affiliates for coverage of
Abuse Claims and that agreement provides for payment by Century of less than $1.3 billion (two
times the Settlement Amount). In that event, the Settlement Amount shall be reduced by (or
Hartford shall be entitled to a refund, payable by the Settlement Trust, equal to) fifty percent of
the difference between $1.3 billion and the amount paid by Century. After analyzing the Abuse
Claims and the insurance coverage potentially available to pay them, the Debtors have concluded
that Century’s relative share of coverage obligations for Abuse Claims is more than two times
Hartford’s share. Accordingly, the Debtors believe that the payment-reduction provision of the
Hartford Insurance Settlement Agreement is fair and reasonable, and was necessary to obtain the
Hartford Settlement Contribution.75

       Certain parties contend that the Hartford Insurance Settlement Agreement impairs other
of the BSA’s Insurance Companies’ contribution rights; however, the BSA disagrees. The vast
majority of the years Hartford provided the BSA Insurance Coverage, the BSA’s Insurance
Companies will not have contribution claims against Hartford as Hartford provided both the
primary and excess Insurance Policies that would be implicated by the Abuse Claims.

       Upon the Release Date, and following its receipt of payment in full of the Hartford
Administrative Expense Claim, Hartford shall release the Debtors, Reorganized BSA, Related
Non-Debtor Entities, Local Councils, other Protected Parties, Limited Protected Parties, Settling
Insurance Companies, the Future Claimants’ Representative, the Coalition and the Settlement



75   Century disagrees with the above and opposes the Debtors’ policy analysis.


                                                            113
         Case 20-10343-LSS         Doc 6214-2        Filed 09/15/21   Page 121 of 405




Trust from all Causes of Action and Claims relating to (1) Abuse Insurance Policies, (2) the
Debtors’ bankruptcy proceedings, (3) the Plan, (4) the Initial Hartford Settlement Agreement, (5)
the 2010 BSA-Hartford settlement agreement, (6) the 2011 BSA-Hartford settlement agreement,
(7) (a) Abuse Claims against the Protected Parties and (b) Post-1975 Chartered Organization
Abuse Claims against the Limited Protected Parties, and/or (8) any Claims asserted by Hartford
against the Debtors or any of the Releasing Parties (as defined below), or by the Debtors or any
of the Releasing Parties against Hartford, in the Debtors’ Chapter 11 Cases; provided, however,
that the foregoing release by Hartford of the Limited Protected Parties in clause (1) of the
foregoing shall apply only with respect to Abuse Insurance Policies that are the subject of the
Participating Chartered Organization Insurance Assignment. Nothing with respect to the
foregoing releases precludes Hartford from enforcing the terms of the Hartford Insurance
Settlement Agreement and the Plan.

                      g.      Release of Hartford

        Upon the Release Date, the Debtors, Reorganized BSA, Related Non-Debtor Entities,
Local Councils, other Protected Parties, Limited Protected Parties, Settling Insurance
Companies, the Future Claimants’ Representative, the Coalition and the Settlement Trust (the
“Releasing Parties”) shall release Hartford from all Causes of Action and Claims relating to (1)
Abuse Insurance Policies, (2) the Debtors’ bankruptcy proceeding, (3) the Debtors’ Amended
Plan, (4) the Initial Hartford Settlement Agreement, (5) the 2010 BSA-Hartford settlement
agreement, (6) the 2011 BSA-Hartford settlement agreement, (7) (a) Abuse Claims against the
Protected Parties and (b) Post-1975 Chartered Organization Abuse Claims against the Limited
Protected Parties, and/or (8) any Claims asserted by Hartford against the Debtors or any of the
Releasing Parties, or by the Debtors or any of the Releasing Parties against Hartford, in the
Debtors’ Chapter 11 Cases; provided, however, that the foregoing release by the Limited
Protected Parties of Hartford in clause (1) of the foregoing shall apply only with respect to
Abuse Insurance Policies that are the subject of the Participating Chartered Organization
Insurance Assignment. In addition, the Trust Distribution Procedures will require, as a condition
to receive payment from the Settlement Trust, that the Abuse Claim holder be deemed to have
given a release in favor of Hartford. If another Settling Insurance Company receives broader
releases of Causes of Action and Claims under its Abuse Insurance Policies than those provided
to Hartford in the Hartford Insurance Settlement Agreement or Plan, then Hartford shall receive
the benefit of those broader releases with respect to Causes of Action and Claims under Abuse
Insurance Policies issued by Hartford.

                      h.      Chartered Organizations

         Under the Plan, the Debtors, the Coalition, the Future Claimants’ Representative and the
Settlement Trust shall secure an assignment to the Settlement Trust of, or otherwise resolve to
the satisfaction of the parties to the Hartford Insurance Settlement Agreement, Chartered
Organizations’ rights or claims to coverage under Abuse Insurance Policies issued by Hartford.
The Debtors, the Coalition and the Future Claimants’ Representative shall use their best efforts
to settle with the Chartered Organizations.




                                               114
         Case 20-10343-LSS          Doc 6214-2        Filed 09/15/21   Page 122 of 405




                       i.      Judgment Reduction

        In the event that any other insurer obtains a judicial determination or binding arbitration
award that it is entitled to obtain a sum certain from Hartford as a result of a Cause of Action for
contribution, subrogation, indemnification or other similar Cause of Action against Hartford for
Hartford’s alleged share or equitable share, or to enforce subrogation rights, if any, of the
defense and/or indemnity obligation for any Abuse Claim or for any Cause of Action released in
the Hartford Insurance Settlement Agreement, the Settlement Trust shall voluntarily reduce its
judgment or Cause of Action against, or settlement with, such other insurer(s) to the extent
necessary to eliminate such contribution, subrogation, indemnification or other similar Cause of
Action against Hartford. To ensure that such a reduction is accomplished, Hartford shall be
entitled to assert such paragraph in the Hartford Insurance Settlement Agreement as a defense to
any action against it for any such portion of the judgment or Cause of Action and shall be entitled
to have the court or appropriate tribunal issue such orders as are necessary to effectuate the
reduction to protect Hartford from any liability for the judgment or Cause of Action.

                       j.      b. Mutual Release of Claims by Hartford,Fiduciary
                               Obligations of the Debtors and the Local CouncilsFuture
                               Claimants’ Representative

        If the Plan includesNotwithstanding anything in the Hartford Insurance Settlement
Agreement, upon the later of the Effective Date to the contrary, no term or condition of the
Hartford Insurance Settlement Agreement and Hartford’s payment of the Settlement Amount, (a)
the Debtors, their Estates, and the Settlement Trust will release Hartford from the Hartford
Released Claims (as such term is defined in, and as provided in Section IV.A. of,shall require the
Debtors or the Future Claimants’ Representative to take or refrain from taking any action that it
determines in good faith would be inconsistent with its fiduciary duties under applicable law (the
right to take or refrain from taking such any action, a “Fiduciary Out”); provided, however, that
the Debtors and the Future Claimants’ Representative each understands that the Tort Claimants’
Committee is not a party to the Hartford Insurance Settlement Agreement), and (b) Hartford
will release the Debtors, their Estates, and the Settlement Trust from the BSA Released Claims
(as such term is defined in, and as provided in, Section IV.B ofthat the Tort Claimants’
Committee may object to the Hartford Insurance Settlement Agreement) and will withdraw all
requests or demands for payment by the Debtors or their Estates of any BSA Released Claims,
including any proofs of claim that Hartford asserted in the Debtors’ Chapter 11 Cases. In
addition, Hartford will receive a fully executed Local Council Release (as such term is defined
into the Plan and that the Debtors and the Future Claimants’ Representative nevertheless believe
that entering into the Hartford Insurance Settlement Agreement) on behalf of each Local
Council, in form and substance acceptable to Hartford, under which (a) each Local Council will
release Hartford from all claims by any Local Council under the Local Council Policies and the
Hartford Policies, and (b) Hartford will release the Local Councils from all claims by Hartford in
connection with the Hartford Policies and the Local Council Policies. is an appropriate exercise
of their respective fiduciary duty.

       If the Debtors (1) exercise a Fiduciary Out, (2) do not seek confirmation of the Plan or to
have the Plan become effective, or (3) do not take all reasonable actions to defend Confirmation
of the Plan against any appeals or other challenges (whether the Debtors take any such action

                                                115
         Case 20-10343-LSS          Doc 6214-2        Filed 09/15/21   Page 123 of 405




before or after the Effective Date) (each of the actions or inactions referenced in clauses (1)–(3),
a “Specified Action”), Hartford may assert, and other parties to the Hartford Insurance
Settlement Agreement and State Court Counsel agree not to object to the assertion by Hartford
of, an administrative expense claim, which shall be reserved for prior distributions to unsecured
creditors, in addition to the Hartford Administrative Expense Claim, of $23.61 million (the
“Agreed Amount” with such claim being the “Hartford Additional Administrative Expense
Claim”); provided, however, that if the occurrence of a Specified Action is due to the enactment
of congressional legislation prohibiting non-debtor releases, the parties to the Hartford Insurance
Settlement Agreement and State Court Counsel agree that Hartford may not assert the
Additional Hartford Administrative Claim. If BSA takes a Specified Action, Hartford shall not
seek any claim other than the Hartford Administrative Expense Claim (and the Hartford
Administrative Claim), and shall not seek the Hartford Additional Administrative Expense Claim
in an amount greater than the Agreed Amount, and other parties to the Hartford Insurance
Settlement Agreement and State Court Counsel shall not object to the Hartford Additional
Administrative Expense Claim or argue that it should be allowed in an amount less than the
Agreed Amount unless they reasonably contend that no Specified Action has occurred. Upon the
Effective Date, Hartford shall release the Debtors from any administrative expense claim arising
out of the Debtors’ failure to seek approval of the Initial Hartford Settlement Agreement other
than (1) the Hartford Administrative Claim and (2) in the event that BSA exercises a Fiduciary
Out or takes another Specified Action, the Hartford Additional Administrative Expense Claim.
Said release shall survive any Reversal (as defined below) and any termination of the Hartford
Insurance Settlement Agreement. BSA shall, prior to exercising a Fiduciary Out, timely consult
with the Coalition and Future Claimants’ Representative.

                       k.      Effect of Reversal of Confirmation Order Following the
                               Effective Date

        In the event that the Confirmation Order is reversed or vacated on appeal following the
Effective Date, such that the Release Date does not occur (a “Reversal”), the parties to the
Hartford Insurance Settlement Agreement and State Court Counsel agree that Hartford shall (a)
nevertheless be entitled to retain the $2 million to be paid to it in respect of the Hartford
Administrative Expense Claim and (b) be entitled to a credit against any liability Hartford may
have under any Abuse Insurance Policies issued to the Debtors or any Local Council, which
credit shall be equal to the amount of the Initial Payment plus, if Hartford has authorized the
payment or release of the Additional Payment to the Settlement Trust, the amount of the
Additional Payment (the “Credit”); provided, however, that if Hartford has not authorized the
payment or release of the Additional Payment, then the Additional Payment and all Net Income
accrued thereon in the Escrow Account (or, if there is a loss as a result of investment of the
Additional Payment, then the funds remaining in the Escrow Account) shall be released from the
Escrow Account to Hartford promptly following the Reversal (or any exercise of a Fiduciary Out
by the Debtors or the occurrence of a Specified Action). The parties to the Hartford Insurance
Settlement Agreement and State Court Counsel have agreed to cooperate in good faith to ensure
that Hartford may obtain the benefit of the Hartford Administrative Expense Claim and the
Credit. The foregoing provisions of Hartford Insurance Settlement Agreement shall survive any




                                                116
              Case 20-10343-LSS            Doc 6214-2          Filed 09/15/21       Page 124 of 405




Reversal, any exercise of any Fiduciary Out, and any termination of the Hartford Insurance
Settlement Agreement.

                           l.        Other Provisions of the Hartford Insurance Settlement
                                     Agreement

        Pursuant to the Hartford Insurance Settlement Agreement, Hartford agreed to refrain
from objecting to the Plan, the Disclosure Statement, the Solicitation Procedures, the Settlement
Trust Agreement, or the Trust Distribution Procedures (and to withdraw any pending objections)
as well as the findings and orders included in the expired Restructuring Support Agreement so
long as it is included as a Settling Insurance Company and Protected Party under the Plan and
this Disclosure Statement and the Plan are otherwise consistent with the terms of the Hartford
Insurance Settlement Agreement. Hartford’s agreement not to object to such findings and orders
does not indicate Hartford’s support for such findings and orders; rather, Hartford will be treated
as a Settling Insurance Company and Protected Party under the Plan, and as a result, it takes no
position on such findings and orders or on the Trust Distribution Procedures.

                           m.        c. Channeling Injunction and Releases in Favor of Hartford as
                                     a Settling Insurance Company and Protected Party under the
                                     Plan

        If the Plan incorporates the Hartford Insurance Settlement Agreement, Hartford will be a
Settling Insurance Company and a Protected Party under the Plan and will be provided all
benefits and protections afforded to Settling Insurance Companies and Protected Parties,
including (a) the Channeling Injunction set forth in Article X.F of the Plan, which will
permanently enjoin any person or entity from asserting any Abuse Claim against Hartford and
will channel all such present and future Abuse Claims against Hartford to the Settlement Trust,
and (b) the Releases and related InjunctionsInjunction set forth in Articles X.J and Article X.L of
the Plan, which will (i) provide releases of certain claims against Hartford by the Debtors and
their Estates and by holders of Abuse Claims, and (ii) permanently enjoin all holders of claims
released under Article X.J of the Plan from asserting such released claims against Hartford. The
Channeling Injunction and the Releases and related InjunctionsInjunction set forth in Articles
X.F, X.J, and X.L of the Plan are further described in Article VI.Q of this Disclosure Statement.

         4.       TCJC Settlement Agreement85

                           a.        BSA/TCJC Background

       Historically, the TCJC and the BSA shared a close and long-standing relationship in
Scouting. TCJC had been an important Chartered Organization and partner of the BSA until
December 31, 2019, when TCJC concluded its 105-year relationship as a Chartered Organization
with all Scouting programs around the world, including the BSA. Since 1959, TCJC’s




85   Capitalized terms used but not defined in this summary shall have the meanings ascribed to such terms in the TCJC
     Settlement Agreement or the Plan, as applicable.


                                                         117
         Case 20-10343-LSS         Doc 6214-2         Filed 09/15/21   Page 125 of 405




participation in Scouting steadily increased until the termination of its affiliation with the BSA.
For at least a part of the time during which TCJC was a Chartered Organization, it shared certain
co-insurance rights with the BSA under the BSA’s Insurance Policies, as described in greater
detail above. TCJC has asserted indemnification claims against the Debtors for liabilities
incurred prior to the Petition Date in a liquidated amount of over $62 million and has asserted
unliquidated indemnification claims against the Debtors for Abuse Claims that may be asserted
against TCJC.

         Of the more than 82,200 unique timely Direct Abuse Claims filed in these Chapter 11
Cases, the Debtors have identified approximately 7,700 such claims that could potentially be
attributable to TCJC’s involvement with Scouting. The 7,700 claims initially identified by the
Debtors included (i) approximately 2,850 such claims that directly identify TCJC, (ii)
approximately 650 such claims that contain information tied to other Abuse Claims attributable
to TCJC, and (iii) approximately 4,200 such claims relating to Local Councils with more than
fifty percent (50%) of their membership historically comprised of TCJC members. The Debtors’
process for identifying these 7,700 claims involved identifying information included on the face of
the timely filed Direct Abuse Claims that could potentially relate to or implicate TCJC.

         TCJC fundamentally disagrees with the number of potentially TCJC-related claims
asserted by the Debtors. Upon receiving the 7,700 claims and related data, TCJC asserts that it
performed an extensive and thorough statistical sampling analysis. This analysis involved a
methodical review of the claims and underlying facts instead of focusing solely on facially-present
criteria or key terms. As a result of this analysis, TCJC reached the conclusion that the vast
majority of the 7,700 claims identified by the Debtors were invalid as to TCJC based on a variety
of factors. Namely, TCJC reviewed the 7,700 claims for duplicates, whether any of the claims
were previously settled, whether there was a legitimate connection to TCJC, whether the claims
were barred by statutes of limitations, whether the claims should be covered by insurance, and
whether the alleged perpetrator is or was affiliated with TCJC, among other factors. Out of the
7,700 claims identified by the Debtors, TCJC’s analysis found that only 324 claims have value in
the tort system.

        Based on this analysis, TCJC engaged in significant negotiation and routinely exchanged
information with the Debtors, the Coalition, the Tort Claimants’ Committee, the Future
Claimants’ Representative, the Ad Hoc Committee, and other mediation parties, with the
assistance of the Court-approved Mediators. In addition to sharing the results and underlying
data of the aforementioned analysis conducted by TCJC, TCJC also provided the relevant
mediation parties with an overview of its historical settlements and an analysis relating to
potential tort system values for certain Direct Abuse Claims. As a result of these negotiations
within the context of mediation, and based upon the extensive work performed by TCJC, the
parties arrived at the TCJC Settlement, the terms of which are described herein.

       The Coalition and TCC believe that holders of Abuse Claims have valuable Claims against
the TCJC; however, as noted above, TCJC has significant and potentially meritorious defenses to
Abuse Claims that pose impediments to obtaining recoveries on behalf of holders of Abuse
Claims. As previously stated, TCJC maintains that the vast majority of the claims identified by
the Debtors have no connection to TCJC or are invalid for other reasons. Additionally, TCJC
predominantly participated in Scouting in states that currently have “closed” statutes of

                                                118
            Case 20-10343-LSS               Doc 6214-2            Filed 09/15/21        Page 126 of 405




limitation, such as Utah. The Settlement Trust would necessarily expend significant time and
Settlement Trust assets pursuing such Claims against TCJC. Moreover, as a Chartered
Organization, TCJC was a beneficiary under the BSA Insurance Policies since 1976, and TCJC
asserts that it is a beneficiary of BSA Insurance Policies issued prior to 1976 and of Local
Council Insurance Policies. TCJC has also filed various objections86 to the Disclosure Statement,
further highlighting the fact that TCJC holds valuable claims against the insurance companies
arising under the BSA Insurance Policies and the Local Council Insurance Policies, as well as
contractual indemnity rights against BSA and certain Local Councils arising from
Scouting-related Claims. Additionally, TCJC’s alleged indemnification claims could, if allowed,
potentially reduce any recoveries on account of such Abuse Claims. Further, the cooperation of
TCJC is critical to accessing important and valuable insurance rights. Pursuant to the TCJC
Settlement, the Settlement Trust’s access to recoveries from TCJC will be immediate and will
provide $250 million of additional Cash to the Settlement Trust as set forth in the TCJC
Settlement, as opposed to lengthy litigation that would otherwise be necessary to obtain
recoveries. There is also a substantial risk that TCJC would ultimately pay significantly less
toward Abuse Claims than it would under the TCJC Settlement Agreement. As such, by virtue
of TCJC’s thorough analyses shared with all relevant parties in Mediation, TCJC maintains that
not only is the TCJC Settlement fully supported by the facts underlying the claims, in addition to
historical settlement values, the TCJC Settlement also represents a significant premium above
what the facts support.

        The resolution of the liability dispute reflected in the TCJC Settlement Agreement was
the product of extensive, good faith and arm’s-length negotiations among the Debtors, the
Coalition, the Future Claimants’ Representative, State Court Counsel, TCJC, and other
mediation parties with the active assistance of the Court-appointed Mediators. The TCJC
Settlement represents a good-faith settlement and compromise of complex disputes and will
avoid the costs, risks, uncertainty, and delay associated with protracted litigation, while
providing payment on account of Abuse Claims. The Debtors, Coalition and Future Claimants
Representative fully support the TCJC Settlement and recommend that holders of Abuse Claims
vote in favor of this Plan which incorporates the TCJC Settlement, among other resolutions. The
terms of the TCJC Settlement are summarized in the term sheet appended to the Sixth
Mediators’ Report [D.I. 6210] filed on September 14, 2021 and below. In the event of any
inconsistency, the terms set forth in the TCJC Settlement shall control over the summary of those
terms set forth herein.




86   See Objection of The Church of Jesus Christ of Latter-day Saints, a Utah Corporation Sole, to Debtors’ Motion for Entry
     of an Order (I) Approving the Disclosure Statement and the Form and Manner of Notice, (II) Approving Plan Solicitation
     and Voting Procedures, (III) Approving Forms of Ballots, (IV) Approving Form, Manner, and Scope of Confirmation
     Notices, (V) Establishing Certain Deadlines in Connection with Approval of the Disclosure Statement and Confirmation
     of the Plan, and (VI) Granting Related Relief filed on May 6, 2021 [D.I. 3263]; Supplemental Objection of The Church of
     Jesus Christ of Latter-day Saints, a Utah Corporation Sole, to Debtors’ Motion for Entry of an Order (I) Approving the
     Disclosure Statement and the Form and Manner of Notice, (II) Approving Plan Solicitation and Voting Procedures, (III)
     Approving Forms of Ballots, (IV) Approving Form, Manner, and Scope of Confirmation Notices, (V) Establishing Certain
     Deadlines in Connection with Approval of the Disclosure Statement and Confirmation of the Plan, and (VI) Granting
     Related Relief filed on August 16, 2021 [D.I. 6009].


                                                            119
         Case 20-10343-LSS          Doc 6214-2        Filed 09/15/21   Page 127 of 405




                       b.      TCJC Settlement Terms

          The TCJC Settlement constitutes a compromise and settlement of all TCJC Abuse
Claims, the TCJC Claims, and disputes relating to the Plan, including, among other things, the
TCJC Insurance Rights. Pursuant to the TCJC Settlement Agreement, “TCJC Abuse Claims”
refers to any Abuse Claim in connection, in whole or in part, with TCJC’s involvement in, or
sponsorship of, one or more Scouting units (including any Claim that has been asserted or may be
amended to assert in a proof of claim alleging abuse, whether or not timely filed, in the Chapter
11 Cases) while “TCJC Claims” all Causes of Action and Claims relating to (1) Abuse Claims,
(2) the Chapter 11 Cases, (3) the Plan, and/or (4) any Claims that were or could have been
asserted by TCJC against the Debtors or the other Releasing Parties, including any Indirect
Abuse Claims. “TCJC Insurance Rights” refers to all of TCJC’s its rights, titles, privileges,
interests, claims, demands or entitlements, as of the Effective Date, to any proceeds, payments,
benefits, Causes of Action, choses in action, defense, or indemnity, now existing or hereafter
arising, accrued or unaccrued, liquidated or unliquidated, matured or unmatured, disputed or
undisputed, fixed or contingent, arising under or attributable to: (i) the Abuse Insurance Policies,
the Abuse Insurance Coverage, the Insurance Settlement Agreements, and claims thereunder and
proceeds thereof; (ii) the Insurance Actions; and (iii) the Insurance Action Recoveries.

        On the date that the Confirmation Order and Affirmation Order become Final Orders,
TCJC will (i) contribute $250 million in Cash to the Settlement Trust, and (ii) consent to the
waiver, release, and expungement of the TCJC Claims and agree not to assert any claim against,
among others, the Debtors, Reorganized BSA or the Settlement Trust. Additionally, on the
Effective Date of the Plan, TCJC will deposit $250 million in Cash into escrow and consent,
pursuant to the Plan, to the assignment and transfer by the Debtors, the Local Councils, and any
other co-insureds of any and all rights, titles, privileges, interests, claims, demands or
entitlements, as of the Effective Date, to any proceeds, payments, benefits, Causes of Action,
choses in action, defense, or indemnity, now existing or hereafter arising, accrued or unaccrued,
liquidated or unliquidated, matured or unmatured, disputed or undisputed, fixed or contingent,
arising under or attributable to: (i) the Abuse Insurance Policies, the Abuse Insurance Coverage,
the Insurance Settlement Agreements, and claims thereunder and proceeds thereof; (ii) the
Insurance Actions; and (iii) the Insurance Action Recoveries. TCJC will further agree to transfer
and assign the TCJC Insurance Rights to the Settlement Trust.

         In exchange for TCJC’s contributions to the Settlement Trust described above, TCJC will
(i) become a Protected Party under the Plan, with all the benefits and protections of the
Channeling Injunction. Pursuant to the Channeling Injunction, any claim that is attributable to,
arises from, is based upon, relates to, or results from, an Abuse Claim in connection, in whole or
in part, with TCJC’s involvement in, or sponsorship of, one or more Scouting units, including any
Claim that has been asserted or may be amended to assert in a proof of claim. TCJC Abuse
Claims shall be permanently channeled to the Settlement Trust under the Plan and such TCJC
Abuse Claim shall thereafter be asserted exclusively against the Settlement Trust, and may not
proceed in any manner against TCJC in any forum whatsoever, including any state, federal, or
non-U.S. court or any administrative or arbitral forum, and are required to pursue such TCJC




                                                120
          Case 20-10343-LSS          Doc 6214-2         Filed 09/15/21    Page 128 of 405




Abuse Claim solely against the Settlement Trust, and shall be processed, liquidated, and paid in
accordance with the terms, provisions, and procedures of the Settlement Trust Documents.

       TCJC will receive, at minimum, equivalent legal protections (including releases, findings,
indemnities, and injunctions, and any other relevant terms of orders in connection with the Plan
or any settlement related to the Plan) and treatment of the TCJC Abuse Claims as provided to
any other non-Debtor Protected Party (other than the limited indemnity provided to Local
Councils).

                        c.      Settlement Trust Enforcement of Channeling Injunction

        In the event that any litigation asserting a TCJC Abuse Claim is filed naming TCJC as a
defendant in violation of the terms of the Confirmation Order, the Settlement Trust shall, at the
request of TCJC, promptly appear (1) before the Bankruptcy Court to obtain entry of an order
enforcing the Channeling Injunction and (2) in such litigation and seek the dismissal of the case.
Under no circumstances shall the Settlement Trust be required to reimburse or indemnify TCJC
for any claims, liabilities, losses, actions, suits, proceedings, third-party subpoenas, damages,
costs, and expenses, including any liabilities related to, arising out of, or in connection with any
TCJC Abuse Claim.

                        d.      Waiver and Release of TCJC Claims

         Future Claimants’ Representative On the date that the Confirmation Order and Affirmation
Order become Final Orders, TCJC shall waive and release the Debtors, Reorganized BSA, Related
Non-Debtor Entities, Local Councils, other Protected Parties, Limited Protected Parties, Settling
Insurance Companies, the Future Claimants’ Representative, the Coalition, and the Settlement Trust
(the “Releasing Parties”) from all Causes of Action and Claims relating to TCJC Claims; provided,
however, that the Indirect Abuse Claims (Claim Nos. 1248 and 12530) filed by TCJC relating to the
payment of costs to defend and resolve Abuse Claims shall be subordinated and not otherwise receive
distributions until the date that the Confirmation Order and Affirmation Order become Final Orders.
TCJC agrees to not file or assert any claim against the Settlement Trust, the Debtors or Reorganized
BSA arising from any act or omission of the Debtors on or prior to the date that the Confirmation
Order and Affirmation Order become Final Orders except in accordance with the Plan.
        On the date that the Confirmation Order and Affirmation Order become Final Orders, the
Debtors, Reorganized BSA, Related Non-Debtor Entities, Local Councils, other Protected Parties,
Limited Protected Parties, Settling Insurance Companies, the Future Claimants’ Representative, the
Coalition, the Settlement Trust, and all parties that accept the Plan, or do not accept the Plan and do
not opt-out of releases, shall waive and release TCJC from all TCJC Claims. The Debtors,
Reorganized BSA, Related Non-Debtor Entities, Local Councils, other Protected Parties, Limited
Protected Parties, Settling Insurance Companies, the Future Claimants’ Representative, the Coalition,
and the Settlement Trust agree to not file or assert any claim against TCJC arising from any act or
omission of TCJC on or prior to the date that the Confirmation Order and Affirmation Order become
Final Orders except in accordance with the Plan.
                        e.      Release of Claims Against Settling Insurance Companies

        TCJC will release all Settling Insurance Companies from all Causes of Action relating to


                                                  121
         Case 20-10343-LSS         Doc 6214-2         Filed 09/15/21   Page 129 of 405




Abuse Insurance Policies issued by such Settling Insurance Companies. All Settling Insurance
Companies will also release TCJC from all claims against TCJC relating to Abuse Insurance Policies
issued by such Settling Insurance Companies.
                       f.     d. Reservation ofConsent Rights

        TCJC will have consent rights with respect to any modifications to the Plan, the
Settlement Trust Documents, and the Confirmation Order relating to the Channeling Injunction,
releases by holders of Abuse Claims, and related definitional terms including, for the avoidance of
doubt, “Abuse,” “Abuse Claim,” and “Protected Parties,” but only to the extent that such
modifications would affect TCJC.
                       g.     Other Provisions of the TCJC Settlement Agreement

        So long as TCJC is included as a Protected Party and the Disclosure Statement and the
Plan are otherwise consistent with the terms of the TCJC Settlement Agreement, TCJC shall
support, and shall not object to, the approval of the Disclosure Statement, the confirmation of the
Plan, and the approval of the Plan Documents, including the Settlement Trust Agreement and the
Trust Distribution Procedures.

                       h.     Fiduciary Obligations of the Debtors, the TCC, and the Future
                              Claimants’ Representative

        Notwithstanding anything in the TCJC Settlement Agreement to the contrary, no term or
condition of the TCJC Settlement Agreement shall require the Debtors or the Future Claimants’
Representative to take or refrain from taking any action that either party determines in good faith
would be inconsistent with their fiduciary duties under applicable law.
If the Plan is not confirmed or if any other condition precedent to Hartford’s obligations under
the Hartford Insurance Settlement Agreement is not met or waived, Hartford shall have the right
to object to the Plan and to take any other actions in the Debtors’ Chapter 11 Cases that it may
deem necessary to protect its rights and interests. Furthermore, in the event of any judicial
disapproval of the Hartford Insurance Settlement Agreement, including any vacatur or reversal
of the Confirmation Order (or Approval Order, if applicable) on appeal, Hartford and the
Debtors shall have the right to declare the Agreement null and void, in which case, among other
things, Hartford shall have no obligation to pay the Settlement Amount (and, if already paid, such
payment shall be returned to Hartford), and Hartford and the Debtors shall have all rights,
defenses, and obligations with respect to insurance coverage that they would have had absent the
Hartford Insurance Settlement Agreement.
S.     TCC / FCR Joint Standing Motion

         On March 12, 2021, the Tort Claimants’ Committee and Future Claimants Representative
filed a joint motion (the “TCC / FCR Joint Standing Motion”), which requested standing for the
Tort Claimants’ Committee and Future Claimants’ Representative to prosecute the following
claims on behalf of the Debtors’ bankruptcy estate: (1) declaratory judgment that the
Intercompany Note be characterized as an equity or capital contribution made by BSA to Arrow
or, in the alternative, an order avoiding certain transfers made under the Intercompany Note by


                                                122
              Case 20-10343-LSS               Doc 6214-2            Filed 09/15/21        Page 130 of 405




BSA to Arrow; (2) declaratory judgment that certain property of the Debtors is not subject to the
liens or security interests granted to the prepetition lender, JPM; (3) avoidance of certain
unperfected liens and security interests asserted by JPM against certain property of the Debtors;
and (4) an order reversing certain components of the Debtors’ Final Cash Collateral Order [D.I.
2364].

        On April 29, 2021, JPM and the Debtors filed an objection to the TCC / FCR Joint
Standing Motion [D.I. 2732, 2733], which the Creditors’ Committee joined on a limited basis
[D.I. 2737]. On May 27, 2021, the Bankruptcy Court entered an order adjourning the TCC /
FRC Joint Standing Motion to consideration after the conclusion of the Confirmation Hearing
[D.I. 5073].

T.         Other Relevant Filings & Hearings

          On March 4, 2021, Century and Hartford filed Century and Hartford’s Statement
           Regarding the Recently-Filed Plan of Reorganization and Pending Rule 2004 Motions
           [D.I. 2316], stating that the Amended Plan has not garnered sufficient support.

          On March 8, 2021, Allianz Insurers’ filed a joinder in support of Century and Hartford’s
           statement regarding the Amended Plan and pending Rule 2004 Motions [D.I. 2331].

          On March 16, 2021, the Tort Claimants’ Committee filed the Official Tort Claimants’
           Committee’s Case Status Report [D.I. 2388], outlining issues that it informally objected
           to with respect to the Debtors’ proposed Amended Plan. Through the status report, the
           Tort Claimants’ Committee also asserted that various issues should be further addressed
           including, among other things, claims of the estate; restricted assets; Local Councils; and
           Chartered Organizations.

          On April 9, 2021, the Tort Claimants’ Committee filed its second case status report,
           detailing, among other things, pending contested matters and unresolved issues [D.I.
           2566]. The Tort Claimants’ Committee stated that judicial resolution of issues might be
           necessary to reach a consensual plan and reiterated its assertion that the Tort Claimants’
           Committee should be permitted the opportunity to propose its own plan of reorganization
           in addition to the Debtors’ Plan. Id. at 7.


          On April 9, 2021, Century filed a motion to adjourn the Disclosure Statement hearing
           scheduled for April 29, 2021, to a later date after the Debtors file the Settlement Trust
           Agreement and Trust Distribution Procedures [D.I. 2568] (the “Century Motion to
           Adjourn”).7687




7687   Clarendon American Insurance Company (“Clarendon”) and Travelers Casualty and Surety Company joined Century’s
       motion to adjourn. Id. at 1 n.2. Clarendon formally filed a joinder to Century’s motion on April 12, 2021 [D.I. 2572].


                                                              123
           Case 20-10343-LSS        Doc 6214-2         Filed 09/15/21   Page 131 of 405




        On April 12, 2021, the Bankruptcy Court held a status conference regarding, among
         other things, the status of Mediation, the Plan and Disclosure Statement, and the Century
         Motion to Adjourn. At that time, the Bankruptcy Court continued the hearing to approve
         the Disclosure Statement to May 19, 2021.

        On April 23, 2021, the Coalition, the Future Claimants’ Representative, and the Tort
         Claimants’ Committee filed two notices of discovery on Century and Hartford [D.I. 2682,
         2683] (the “Century Discovery Request” and “Hartford Discovery Request,”
         respectively).

        On April 28, 2021, the Debtors filed the Motion for Entry of an Order (I) Approving
         Lehr Settlement Agreement and (II) Modifying the Automatic Stay, to the Extent
         Necessary, to Permit Payment of Settlement Amount by Applicable Insurance [D.I. 2719]
         (“Lehr Settlement Agreement”), to which the Tort Claimants’ Committee [D.I. 3781],
         Future Claimants’ Representative, and Coalition [D.I. 3851, 3854] filed objections.
         Subject to the terms of the Restructuring Support Agreement, the Coalition, Tort
         Claimants’ Committee, and the Future Claimants’ Representative have agreed not to
         oppose any reasonable settlement of a Non-Abuse Litigation Claim that is proposed to be
         paid from a Specified Insurance Policy that is a primary or umbrella policy, including but
         not limited to the Lehr Settlement Agreement. filed an objection.

        On May 5, 2021, Century filed a Motion to Amend the Court’s Order (I) Approving
         Procedures for (A) Interim Compensation and Reimbursement of Retained Professionals
         and (B) Expense Reimbursement for Official Committee Members and (II) Granting
         Related Relief [D.I. 3161], to which the Debtors and the Tort Claimants’ Committee
         have filed responses proposing certain modifications to the relief requested by Century.

                          ARTICLE VI. OVERVIEW OF THE PLAN

A.       General

        This Article of the Disclosure Statement summarizes certain relevant provisions of the
Plan. The confirmation of a plan of reorganization is the principal objective of a chapter 11 case.
A plan of reorganization sets forth the means for treating claims against, and equity interests in, a
debtor. Confirmation of a plan of reorganization by a bankruptcy court makes it binding on the
debtor, any person or Entity acquiring property under the plan, and any creditor of, or equity
interest holder in, the debtor, whether or not such creditor or equity interest holder has accepted
the plan or received or retains any property under the plan. Subject to certain limited exceptions
and other than as provided in a plan itself or in a confirmation order, a confirmation order
discharges the debtor from any debt that arose prior to the date of confirmation of the plan of
reorganization.

        Pursuant to Article V of the Plan, on or after the Confirmation Date, the Debtors shall be
empowered and authorized to take or cause to be taken, prior to the Effective Date, all actions
consistent with the Plan as may be necessary or appropriate to enable them to implement the
provisions of the Plan before, on, or after the Effective Date, including the creation of the


                                                 124
              Case 20-10343-LSS     Doc 6214-2         Filed 09/15/21   Page 132 of 405




Settlement Trust and the preparations for the transfer of the Settlement Trust Assets to the
Settlement Trust.

    YOU SHOULD READ THE PLAN IN ITS ENTIRETY BEFORE VOTING TO
ACCEPT OR REJECT THE PLAN.

B.       Distributions

        One of the key concepts under the Bankruptcy Code is that only Claims and interests that
are “allowed” may receive distributions under a chapter 11 plan. This term is used throughout
the Plan and the descriptions below. In general, an Allowed Claim means that the Debtors agree,
or if there is a dispute, the Bankruptcy Court determines, that the Claim (other than an Abuse
Claim), and the amount thereof, is in fact a valid obligation of the Debtors. Similarly, with
respect to Abuse Claims, such Claims will be channeled to, as well as allowed and resolved by,
the Settlement Trust in accordance with the Trust Distribution Procedures. A detailed discussion
of the treatment and anticipated means of satisfaction for each Class of Allowed Claims and the
Class of Abuse Claims that are channeled to the Settlement Trust and allowed pursuant to terms
of the Trust Distribution Procedures is set forth in Article VII of this Disclosure Statement.

C.       Treatment of Unclassified Claims

         The treatment of unclassified Claims are as follows:

     Class     Designation          Treatment under the Plan               Impairment and
                                                                         Entitlement to Vote
 N/A         Administrative Each holder of an Allowed Administrative Unimpaired
             Expense Claims Expense Claim shall receive payment of
                              Cash in an amount equal to the unpaid   Not Entitled to Vote
                              portion of such Allowed Administrative (Presumed to Accept)
                              Expense Claim.
 N/A         Professional Fee Each holder of an Allowed Professional Unimpaired
             Claims           Fee Claim shall receive payment in Cash
                              from funds held in the Professional Fee Not Entitled to Vote
                              Reserve.                                (Presumed to Accept)
 N/A         Priority Tax     Each holder of an Allowed Priority Tax Unimpaired
             Claims           Claim shall receive Cash in an amount
                              equal to such Allowed Priority Tax      Not Entitled to Vote
                              Claim.                                  (Presumed to Accept)

         1.       Administrative Expense Claims Generally

        Except to the extent that a holder of an Allowed Administrative Expense Claim agrees to
less favorable treatment with respect to such Allowed Administrative Expense Claim, each holder
of an Allowed Administrative Expense Claim (other than Professional Fee Claims, which are
governed by Article II.A.2 of the Plan) shall receive, on account of and in full and complete
settlement, release and discharge of, and in exchange for, such Claim, payment of Cash in an


                                                 125
            Case 20-10343-LSS       Doc 6214-2         Filed 09/15/21   Page 133 of 405




amount equal to the unpaid portion of such Allowed Administrative Expense Claim, or such
amounts and on other such terms as may be agreed to by the holders of such Claims, on or as
soon as reasonably practicable after the later of: (a) the Effective Date; (b) the first Business Day
after the date that is thirty (30) calendar days after the date such Administrative Expense Claim
becomes an Allowed Administrative Expense Claim; (c) such other date(s) as such holder and the
Debtors or Reorganized BSA shall have agreed; or (d) such other date ordered by the
Bankruptcy Court; provided, however, that Allowed Administrative Expense Claims that arise in
the ordinary course of the Debtors’ non-profit operations during the Chapter 11 Cases may be
paid by the Debtors or Reorganized BSA in the ordinary course of operations and in accordance
with the terms and conditions of the particular agreements governing such obligations, course of
dealing, course of operations, or customary practice. Notwithstanding anything to the contrary
in the Plan or in the Cash Collateral Order, no Claim on account of any diminution in the value of
the Prepetition Secured Parties’ interests in the Prepetition Collateral (including Cash Collateral)
(as each such capitalized term is defined in the Cash Collateral Order) from and after the Petition
Date shall be Allowed unless such Claim is Allowed by a Final Order of the Bankruptcy Court.
The Hartford Administrative Claim shall be an Allowed Administrative Expense Claim and shall
be paid in full in cash to Hartford on, or as soon as reasonably practicable after, the Effective
Date.

     HOLDERS OF ADMINISTRATIVE EXPENSE CLAIMS THAT ARE REQUIRED
TO, BUT DO NOT, FILE AND SERVE A REQUEST FOR PAYMENT OF SUCH
ADMINISTRATIVE EXPENSE CLAIMS BY THE ADMINISTRATIVE CLAIMS BAR
DATE SHALL BE FOREVER BARRED, ESTOPPED, AND ENJOINED FROM
ASSERTING SUCH ADMINISTRATIVE EXPENSE CLAIMS AGAINST THE
DEBTORS OR THEIR PROPERTY, AND SUCH ADMINISTRATIVE EXPENSE
CLAIMS SHALL BE DEEMED DISCHARGED AS OF THE EFFECTIVE DATE.

       2.       Professional Fee Claims

   (a) Final Fee Applications. All Professionals or other Persons requesting the final Allowance
       and payment of compensation and/or reimbursement of expenses pursuant to sections
       328, 330, 331 and/or 503(b) or under Article V.T of the Plan, for services rendered
       during the period from the Petition Date to and including the Effective Date shall file and
       serve final applications for Allowance and payment of Professional Fee Claims on counsel
       to the Debtors and the United States Trustee no later than the first Business Day that is
       forty-five (45) days after the Effective Date. Objections to any Professional Fee Claim
       must be filed and served on Reorganized BSA and the applicable Professional within
       twenty-one (21) calendar days after the filing of the final fee application that relates to the
       Professional Fee Claim (unless otherwise agreed by the Debtors or Reorganized BSA, as
       applicable, and the Professional requesting Allowance and payment of a Professional Fee
       Claim). The Fee Examiner shall continue to act in its appointed capacity unless and until
       all Professional Fee Claims have been approved by order of the Bankruptcy Court, and
       Reorganized BSA shall be responsible to pay the fees and expenses incurred by the Fee
       Examiner in rendering services after the Effective Date.

   (b) Professional Fee Reserve. On the Effective Date, the Debtors shall establish and fund the
       Professional Fee Reserve with Cash in an amount equal to the Professional Fee Reserve

                                                 126
     Case 20-10343-LSS         Doc 6214-2        Filed 09/15/21   Page 134 of 405




   Amount plus a reasonable cushion amount determined by the Debtors. Funds held in the
   Professional Fee Reserve shall not be considered property of the Debtors’ Estates,
   Reorganized BSA, the Settlement Trust, or the Core Value Cash Pool. Professional Fees
   owing on account of Allowed Professional Fee Claims shall be paid in Cash from funds
   held in the Professional Fee Reserve as soon as reasonably practicable after such
   Professional Fee Claims are Allowed by a Final Order of the Bankruptcy Court or
   authorized to be paid under the Compensation Procedures Order; provided, however, that
   Reorganized BSA’s obligations with respect to Allowed Professional Fee Claims shall not
   be limited by or deemed limited to the balance of funds held in the Professional Fee
   Reserve. To the extent the funds held in the Professional Fee Reserve are insufficient to
   satisfy the Allowed Professional Fee Claims in full, each holder of an Allowed
   Professional Fee Claim shall have an Allowed Administrative Expense Claim for any
   deficiency, which shall be satisfied in accordance with Article II.A.2 of the Plan. No
   Liens, Claims, interests, charges, or other Encumbrances or liabilities of any kind shall
   encumber the Professional Fee Reserve in any way. When all Allowed Professional Fee
   Claims have been paid in full, amounts remaining in the Professional Fee Reserve, if any,
   shall revert to Reorganized BSAbe transferred to the Settlement Trust.

(c) Professional Fee Reserve Amount. To receivebe eligible for payment for Accrued
    Professional Fees incurred up to and including the Effective Date, Professionals shall
    estimate their Accrued Professional Fees as of the Effective Date and deliver such
    estimate to the Debtors at least five (5) Business Days prior to the anticipated Effective
    Date, and Coalition Professionals shall provide the Debtors a reasonable estimate of total
    Coalition Restructuring Expenses in accordance with Article V.T of the Plan. If a
    Professional or Coalition Professional does not provide such estimate, the Debtors may
    estimate the unbilled fees and expenses of such Professional or Coalition Professional.
    The total amount so estimated will constitute the Professional Fee Reserve Amount,
    provided that such estimate will not be considered an admission or limitation with respect
    to the fees and expenses of such Professional or Coalition Professional.

(d) Post-Effective Date Fees and Expenses. From and after the Effective Date, any
    requirement that Professionals comply with sections 327 through 331 or 1103 of the
    Bankruptcy Code in seeking retention or compensation for services rendered after such
    date shall terminate, and Professionals may be employed and paid in the ordinary course
    of operations without any further notice to or action, order, or approval of the
    Bankruptcy Court. The reasonable and documented fees and expenses incurred by the
    Professionals to the Creditors’ Committee after the Effective Date until the complete
    dissolution of the Creditors’ Committee for all purposes in accordance with Article X.R
    of the Plan will be paid by Reorganized BSA in the ordinary course of business (and not
    later than thirty (30) days after submission of invoices).

(e) Coalition Restructuring Expenses. For the avoidance of doubt, the Coalition
    Restructuring Expenses shall be paid in accordance with Article V.T of the Plan, and the
    terms of Article II.A.2 of the Plan shall not apply to the Coalition Restructuring
    Expenses.



                                           127
                Case 20-10343-LSS             Doc 6214-2            Filed 09/15/21        Page 135 of 405




           3.        Priority Tax Claims

        Except to the extent that a holder of an Allowed Priority Tax Claim agrees to less
favorable treatment, each holder of an Allowed Priority Tax Claim shall receive on account of
and in full and complete settlement, release and discharge of, and in exchange for, such Allowed
Priority Tax Claim, at the sole option of the Debtors or Reorganized BSA, as applicable:
(1) Cash in an amount equal to such Allowed Priority Tax Claim on or as soon as reasonably
practicable after the later of (a) the Effective Date, to the extent such Claim is an Allowed
Priority Tax Claim on the Effective Date; (b) the first Business Day after the date that is thirty
(30) calendar days after the date such Priority Tax Claim becomes an Allowed Priority Tax
Claim; and (c) the date such Allowed Priority Tax Claim is due and payable in the ordinary
course as such obligation becomes due; provided, however, that the Debtors reserve the right to
prepay all or a portion of any such amounts at any time under this option without penalty or
premium; or (2) regular installment payments in Cash of a total value, as of the Effective Date of
the Plan, equal to the Allowed amount of such Claim over a period ending not later than five
years after the Petition Date.

D.         Classification of Claims and Interests Summary

        The Plan is being proposed as a joint plan of reorganization of the Debtors for
administrative purposes only and constitutes a separate chapter 11 plan of reorganization for
each Debtor. The Plan is not premised upon the substantive consolidation of the Debtors with
respect to the Classes of Claims or Interests set forth in the Plan.

       The Plan establishes a comprehensive classification of Claims and Interests. The table
below summarizes the classification, treatment, voting rights, and Claims and Interests, by Class,
under the Plan.

   Class Designation7788                       Treatment under the Plan                            Impairment and
                                                                                                  Entitlement to Vote
   1             Other             Each holder of an Allowed Other Priority                       Unimpaired
                 Priority          Claim shall receive: (i) payment in Cash in an
                 Claims            amount equal to such Allowed Other Priority                     Not Entitled to Vote
                                   Claim; or (ii) satisfaction of such Allowed                     (Presumed to
                                   Other Priority Claim in any other manner that                   Accept)
                                   renders the Allowed Other Priority Claim
                                   Unimpaired, including Reinstatement.




7788   The Debtors reserve the right to eliminate any Class of Claims in the event they determine that there are no Claims in
       such Class.


                                                              128
       Case 20-10343-LSS      Doc 6214-2        Filed 09/15/21   Page 136 of 405




Class Designation7788          Treatment under the Plan                Impairment and
                                                                      Entitlement to Vote
2       Other       Each holder of an Allowed Other Secured           Unimpaired
        Secured     Claim shall receive: (i) payment in Cash in an
        Claims      amount equal to the Allowed amount of such        Not Entitled to Vote
                    Claim; (ii) satisfaction of such Other Secured    (Presumed to
                    Claim in any other manner that renders the        Accept)
                    Allowed Other Secured Claim Unimpaired,
                    including Reinstatement; or (iii) return of the
                    applicable collateral in satisfaction of the
                    Allowed amount of such Other Secured Claim.
3A      2010 Credit Each holder of an Allowed 2010 Credit Facility    Impaired
        Facility    Claim shall receive a Claim under the Restated
        Claims      Credit Facility Documents in an amount equal      Entitled to Vote
                    to the amount of such holder’s Allowed 2010
                    Credit Facility Claim.
3B      2019 RCF    Each holder of an Allowed 2019 RCF Claim          Impaired
        Claims      shall receive a Claim under the Restated Credit
                    Facility Documents in an amount equal to the      Entitled to Vote
                    amount of such holder’s Allowed 2019 RCF
                    Claim.
4A      2010 Bond   Each holder of an Allowed 2010 Bond Claim         Impaired
        Claims      shall receive a Claim under the Restated 2010
                    Bond Documents in an amount equal to the          Entitled to Vote
                    amount of such holder’s Allowed 2010 Bond
                    Claim.
4B      2012 Bond   Each holder of an Allowed 2012 Bond Claim         Impaired
        Claims      shall receive a Claim under the Restated 2012
                    Bond Documents in an amount equal to the          Entitled to Vote
                    amount of such holder’s Allowed 2012 Bond
                    Claim.
5       Convenience Each holder of an Allowed Convenience Claim       Impaired
        Claims      shall receive Cash in an amount equal to 100%
                    of such holder’s Allowed Convenience Claim.       Entitled to Vote
6       General     Each holder of an Allowed General Unsecured       Impaired
        Unsecured   Claim shall receive, subject to the holder’s
        Claims      ability to elect Convenience Claim treatment on   Entitled to Vote
                    account of the Allowed General Unsecured
                    Claim, its Pro Rata Share of the Core Value
                    Cash Pool up to the full amount of such
                    Allowed General Unsecured Claim in the
                    manner described in Article VII of the Plan.
7       Non-Abuse   Each holder of an Allowed Non-Abuse               Impaired
        Litigation  Litigation Claim shall, subject to (i) the


                                          129
              Case 20-10343-LSS               Doc 6214-2           Filed 09/15/21       Page 137 of 405




   Class Designation7788                      Treatment under the Plan                           Impairment and
                                                                                                Entitlement to Vote
                Claims             holder’s ability to elect Convenience Claim                  Entitled to Vote
                                   treatment as provided in the following sentence
                                   and (ii) the terms and conditions of Article
                                   IV.D.3 of the Plan (as applicable), retain the
                                   right to recover up to the amount of such
                                   holder’s Allowed Non-Abuse Litigation Claim
                                   from (x) available insurance coverage or the
                                   proceeds of any Insurance Policy, including any
                                   Abuse Insurance Policy or Non-Abuse
                                   Insurance Policy, (y) applicable proceeds of
                                   any Insurance Settlement Agreements, and (z)
                                   co-liable non-debtors (if any) or their insurance
                                   coverage. Solely to the extent that the holder
                                   of an Allowed Non-Abuse Litigation Claim fails
                                   to recover in full from the foregoing sources on
                                   account of such Allowed Claim after
                                   exhausting its remedies in respect thereof, such
                                   holder may elect to have the unsatisfied portion
                                   of its Allowed Claim treated as an Allowed
                                   Convenience Claim and receive cash in an
                                   amount equal to the lesser of (a) the amount of
                                   the unsatisfied portion of the Allowed
                                   Non-Abuse Litigation Claim and (b) $50,000.
   8         Direct Abuse          Pursuant to the Channeling Injunction set forth Impaired
                Claims7889         in Article X.F of the Plan, each holder of a
                                   Direct Abuse Claim shall have such holder’s       Entitled to Vote
                                   Direct Abuse Claim against the Protected
                                   Parties (or anyand each of them) permanently
                                   channeled to the Settlement Trust, and such
                                   Direct Abuse Claim shall thereafter be asserted
                                   exclusively against the Settlement Trust and
                                   processed, liquidated, and paid in accordance
                                   with the terms, provisions, and procedures of
                                   the Settlement Trust Documents.

                                   Pursuant to the Channeling Injunction set forth




7889   Under the Plan, “Direct Abuse Claim” means an Abuse Claim that is not an Indirect Abuse Claim.


                                                             130
              Case 20-10343-LSS                Doc 6214-2           Filed 09/15/21        Page 138 of 405




   Class Designation7788                       Treatment under the Plan                            Impairment and
                                                                                                  Entitlement to Vote
                                   in Article X.F of the Plan, each holder of a
                                   Post-1975 Chartered Organization Abuse
                                   Claim shall have such holder’s Post-1975
                                   Chartered Organization Abuse Claim against
                                   the Limited Protected Parties (and each of
                                   them) permanently channeled to the Settlement
                                   Trust, and such Post-1975 Chartered
                                   Organization Abuse Claim shall thereafter be
                                   asserted exclusively against the Settlement
                                   Trust and processed, liquidated, and paid in
                                   accordance with the terms, provisions, and
                                   procedures of the Settlement Trust Documents.
   9         Indirect Abuse        Pursuant to the Channeling Injunction set forth Impaired
                 Claims7990        in Article X.F of the Plan, each holder of an
                                   Indirect Abuse Claim shall have such holder’s   Entitled to Vote
                                   Indirect Abuse Claim against the Protected
                                   Parties (or anyand each of them) permanently
                                   channeled to the Settlement Trust, and such
                                   Indirect Abuse Claim shall thereafter be
                                   asserted exclusively against the Settlement
                                   Trust and processed, liquidated, and paid in
                                   accordance with the terms, provisions, and
                                   procedures of the Settlement Trust Documents.

                                   Pursuant to the Channeling Injunction set forth
                                   in Article X.F of the Plan, each holder of a
                                   Post-1975 Chartered Organization Abuse
                                   Claim shall have such holder’s Post-1975




7990   Under the Plan, “Indirect Abuse Claim” means a liquidated or unliquidated Abuse Claim for contribution, indemnity,
       reimbursement, or subrogation, whether contractual or implied by law (as those terms are defined by the applicable
       non-bankruptcy law of the relevant jurisdiction), and any other derivative Abuse Claim of any kind whatsoever, whether
       in the nature of or sounding in contract, tort, warranty or any other theory of law or equity whatsoever, including any
       indemnification, reimbursement, hold-harmless or other payment obligation provided for under any prepetition
       settlement, insurance policy, program agreement or contract.


                                                              131
               Case 20-10343-LSS            Doc 6214-2         Filed 09/15/21   Page 139 of 405




 Class Designation7788                      Treatment under the Plan                    Impairment and
                                                                                       Entitlement to Vote
                                  Chartered Organization Abuse Claim against
                                  the Limited Protected Parties (and each of
                                  them) permanently channeled to the Settlement
                                  Trust, and such Post-1975 Chartered
                                  Organization Abuse Claim shall thereafter be
                                  asserted exclusively against the Settlement
                                  Trust and processed, liquidated, and paid in
                                  accordance with the terms, provisions, and
                                  procedures of the Settlement Trust Documents.
     10         Interests in      Interests in Delaware BSA shall be deemed       Impaired
                Delaware          cancelled without further action by or order of
                BSA               the Bankruptcy Court and shall be of no further Not Entitled to Vote
                                  force or effect, whether surrendered for        (Deemed to Reject)
                                  cancellation or otherwise.

E.        Treatment of Claims and Interests

          Holders of Claims and Interests shall receive the treatment as set forth below:

          1.        Class 1—Other Priority Claims

                    (i)        Classification: Class 1 consists of all Other Priority Claims.

                    (ii)       Treatment: Except to the extent that a holder of an Allowed Other Priority
                               Claim agrees to less favorable treatment of such Claim, in full and final
                               satisfaction of such Allowed Other Priority Claim, at the sole option of
                               Reorganized BSA: (i) each such holder shall receive payment in Cash in an
                               amount equal to such Allowed Other Priority Claim, payable on or as soon
                               as reasonably practicable after the last to occur of (x) the Effective Date,
                               (y) the date on which such Other Priority Claim becomes an Allowed
                               Other Priority Claim, and (z) the date on which the holder of such Allowed
                               Other Priority Claim and the Debtors or Reorganized BSA, as applicable,
                               shall otherwise agree in writing; or (ii) satisfaction of such Allowed Other
                               Priority Claim in any other manner that renders the Allowed Other Priority
                               Claim Unimpaired, including Reinstatement.

                    (iii)      Voting: Class 1 is Unimpaired, and each holder of an Other Priority Claim
                               is conclusively presumed to have accepted the Plan pursuant to section
                               1126(f) of the Bankruptcy Code. Therefore, holders of Other Priority
                               Claims are not entitled to vote to accept or reject the Plan, and the votes
                               of such holders will not be solicited with respect to Other Priority Claims.




                                                         132
     Case 20-10343-LSS        Doc 6214-2        Filed 09/15/21   Page 140 of 405




2.       Class 2—Other Secured Claims

         (i)     Classification: Class 2 consists of all Other Secured Claims. To the extent
                 that Other Secured Claims are Secured by different collateral or different
                 interests in the same collateral, such Claims shall be treated as separate
                 subclasses of Class 2 for purposes of voting to accept or reject the Plan
                 and receiving Plan Distributions under the Plan.

         (ii)    Treatment: Except to the extent that a holder of an Allowed Other
                 Secured Claim agrees to less favorable treatment of such Claim, in full and
                 final satisfaction of such Allowed Other Secured Claim, each holder of an
                 Allowed Other Secured Claim will receive, at the sole option of
                 Reorganized BSA: (i) Cash in an amount equal to the Allowed amount of
                 such Claim, including the payment of any interest required to be paid
                 under section 506(b) of the Bankruptcy Code, payable on or as soon as
                 reasonably practicable after the last to occur of (x) the Effective Date,
                 (y) the date on which such Other Secured Claim becomes an Allowed
                 Other Secured Claim, and (z) the date on which the holder of such
                 Allowed Other Secured Claim and the Debtors or Reorganized BSA, as
                 applicable, shall otherwise agree in writing; (ii) satisfaction of such Other
                 Secured Claim in any other manner that renders the Allowed Other
                 Secured Claim Unimpaired, including Reinstatement; or (iii) return of the
                 applicable collateral on the Effective Date or as soon as reasonably
                 practicable thereafter in satisfaction of the Allowed amount of such Other
                 Secured Claim.

         (iii)   Voting: Class 2 is Unimpaired, and each holder of an Other Secured Claim
                 is conclusively presumed to have accepted the Plan pursuant to
                 section 1126(f) of the Bankruptcy Code. Therefore, holders of Other
                 Secured Claims are not entitled to vote to accept or reject the Plan, and
                 the votes of such holders will not be solicited with respect to Other
                 Secured Claims.

3.       Class 3A—2010 Credit Facility Claims

         (i)     Classification: Class 3A consists of all 2010 Credit Facility Claims.

         (ii)    Allowance: On the Effective Date, all 2010 Credit Facility Claims shall be
                 deemed fully Secured and Allowed pursuant to section 506(a) of the
                 Bankruptcy Code, and not subject to any counterclaim, defense, offset, or
                 reduction of any kind, in an aggregate amount not less than $80,762,060
                 (including $44,299,743 of undrawn amounts under letters of credit issued
                 under the 2010 Credit Facility Documents provided such letters of credit
                 are drawn on or before the Effective Date) plus any accrued but unpaid
                 interest and reasonable fees and expenses as of the Effective Date to the
                 extent not paid pursuant to the Cash Collateral Order. Because all 2010
                 Credit Facility Claims are deemed fully Secured, there are no unsecured


                                          133
     Case 20-10343-LSS        Doc 6214-2        Filed 09/15/21    Page 141 of 405




                 2010 Credit Facility Claims, and the holders of such Claims do not have or
                 hold any Class 6 Claims against the Debtors on account of any 2010 Credit
                 Facility Claims.

         (iii)   Treatment: Except to the extent that a holder of an Allowed 2010 Credit
                 Facility Claim agrees to less favorable treatment of such Claim, in full and
                 final satisfaction, settlement, release, and discharge of, and in exchange for
                 an Allowed 2010 Credit Facility Claim, each holder of an Allowed 2010
                 Credit Facility Claim shall receive a Claim under the Restated Credit
                 Facility Documents in an amount equal to the amount of such holder’s
                 Allowed 2010 Credit Facility Claim.

         (iv)    Voting: Class 3A is Impaired, and each holder of an Allowed 2010 Credit
                 Facility Claim is entitled to vote to accept or reject the Plan.

4.       Class 3B—2019 RCF Claims

         (i)     Classification: Class 3B consists of all 2019 RCF Claims.

         (ii)    Allowance: On the Effective Date, all 2019 RCF Claims shall be deemed
                 fully Secured and Allowed pursuant to section 506(a) of the Bankruptcy
                 Code, and not subject to any counterclaim, defense, offset, or reduction of
                 any kind, in an aggregate amount not less than $61,542,720 (including
                 $51,542,72041,542,720 of undrawn amounts under letters of credit issued
                 under the 2019 RCF Documents provided such letters of credit are drawn
                 on or before the Effective Date) plus any accrued but unpaid interest and
                 reasonable fees and expenses as of the Effective Date to the extent not
                 paid pursuant to the Cash Collateral Order. Because all 2019 RCF Claims
                 are deemed fully Secured, there are no unsecured 2019 RCF Claims, and
                 the holders of such Claims do not have or hold any Class 6 Claims against
                 the Debtors on account of any 2019 RCF Claims.

         (iii)   Treatment: Except to the extent that a holder of an Allowed 2019 RCF
                 Claim agrees to less favorable treatment of such Claim, in full and final
                 satisfaction, settlement, release, and discharge of, and in exchange for an
                 Allowed 2019 RCF Claim, each holder of an Allowed 2019 RCF Claim
                 shall receive a Claim under the Restated Credit Facility Documents in an
                 amount equal to the amount of such holder’s Allowed 2019 RCF Claim.

         (iv)    Voting: Class 3B is Impaired, and each holder of aan Allowed 2019 RCF
                 Claim is entitled to vote to accept or reject the Plan.

5.       Class 4A—2010 Bond Claims

         (i)     Classification: Class 4A consists of all 2010 Bond Claims.




                                          134
     Case 20-10343-LSS       Doc 6214-2        Filed 09/15/21   Page 142 of 405




         (ii)    Allowance: On the Effective Date, all 2010 Bond Claims shall be deemed
                 fully Secured and Allowed pursuant to section 506(a) of the Bankruptcy
                 Code, and not subject to any counterclaim, defense, offset, or reduction of
                 any kind, in an aggregate amount of not less than $40,137,274 plus any
                 accrued but unpaid interest and reasonable fees and expenses as of the
                 Effective Date to the extent not paid pursuant to the Cash Collateral
                 Order. Because all 2010 Bond Claims are deemed fully Secured, there are
                 no unsecured 2010 Bond Claims, and the holders of such Claims do not
                 have or hold any Class 6 Claims against the Debtors on account of any
                 2010 Bond Claims.

         (iii)   Treatment: Except to the extent that a holder of an Allowed 2010 Bond
                 Claim agrees to less favorable treatment of such Claim, in full and final
                 satisfaction, settlement, release, and discharge of, and in exchange for an
                 Allowed 2010 Bond Claim, each holder of an Allowed 2010 Bond Claim
                 shall receive a Claim under the Restated 2010 Bond Documents in an
                 amount equal to the amount of such holder’s Allowed 2010 Bond Claim.

         (iv)    Voting: Class 4A is Impaired, and each holder of aan Allowed 2010 Bond
                 Claim is entitled to vote to accept or reject the Plan.

6.       Class 4B—2012 Bond Claims

         (i)     Classification: Class 4B consists of all 2012 Bond Claims.

         (ii)    Allowance: On the Effective Date, all 2012 Bond Claims shall be deemed
                 fully Secured and Allowed pursuant to section 506(a) of the Bankruptcy
                 Code, and not subject to any counterclaim, defense, offset, or reduction of
                 any kind, in an aggregate amount of not less than $145,662,101 plus any
                 accrued but unpaid interest and reasonable fees and expenses as of the
                 Effective Date to the extent not paid pursuant to the Cash Collateral
                 Order. Because all 2012 Bond Claims are deemed fully Secured, there are
                 no unsecured 2012 Bond Claims, and the holders of such Claims do not
                 have or hold any Class 6 Claims against the Debtors on account of any
                 2012 Bond Claims.

         (iii)   Treatment: Except to the extent that a holder of an Allowed 2012 Bond
                 Claim agrees to less favorable treatment of such Claim, in full and final
                 satisfaction, settlement, release, and discharge of, and in exchange for an
                 Allowed 2012 Bond Claim, each holder of an Allowed 2012 Bond Claim
                 shall receive a Claim under the Restated 2012 Bond Documents in an
                 amount equal to the amount of such holder’s Allowed 2012 Bond Claim.

         (iv)    Voting: Class 4B is Impaired, and each holder of aan Allowed 2012 Bond
                 Claim is entitled to vote to accept or reject the Plan.




                                         135
     Case 20-10343-LSS       Doc 6214-2         Filed 09/15/21   Page 143 of 405




7.       Class 5—Convenience Claims

         (i)     Classification: Class 5 consists of all Convenience Claims.

         (ii)    Treatment: In full and final satisfaction, settlement, release, and discharge
                 of, and in exchange for, an Allowed Convenience Claim, each holder of an
                 Allowed Convenience Claim shall receive, on the Effective Date or within
                 thirty (30) days following the date that such Convenience Claim becomes
                 Allowed (if such Claim becomes Allowed after the Effective Date), each
                 holder of an Allowed Convenience Claim shall receive Cash in an amount
                 equal to 100% of such holder’s Allowed Convenience Claim.

         (iii)   Voting: Class 5 is Impaired, and each holder of a Convenience Claim is
                 entitled to vote to accept or reject the Plan.

8.       Class 6—General Unsecured Claims

         (i)     Classification: Class 6 consists of all General Unsecured Claims.

         (ii)    Treatment: Except to the extent that a holder of an Allowed General
                 Unsecured Claim agrees to less favorable treatment of such Claim, in
                 exchange for full and final satisfaction, settlement, release, and discharge
                 of, and in exchange for, such Allowed General Unsecured Claim, each
                 holder of an Allowed General Unsecured Claim shall receive, subject to
                 the holder’s ability to elect Convenience Claim treatment on account of the
                 Allowed General Unsecured Claim, its Pro Rata Share of the Core Value
                 Cash Pool up to the full amount of such Allowed General Unsecured
                 Claim in the manner described in Article VII of the Plan.

         (iii)   Voting: Class 6 is Impaired, and each holder of a General Unsecured
                 Claim is entitled to vote to accept or reject the Plan.

9.       Class 7—Non-Abuse Litigation Claims

         (iv)    Classification: Class 7 consists of all Non-Abuse Litigation Claims.

         (v)     Treatment: Except to the extent that a holder of an Allowed Non-Abuse
                 Litigation Claim agrees to less favorable treatment of such Claim, in full
                 and final satisfaction, settlement, release, and discharge of, and in
                 exchange for, each Allowed Non-Abuse Litigation Claim, each holder
                 thereof shall, subject to (i) the holder’s ability to elect Convenience Claim
                 treatment as provided in the following sentence and (ii) the terms and
                 conditions of Article IV.D.3 of the Plan (as applicable), retain the right to
                 recover up to the amount of such holder’s Allowed Non-Abuse Litigation
                 Claim from (x) available insurance coverage or the proceeds of any
                 Insurance Policy, including any Abuse Insurance Policy or Non-Abuse
                 Insurance Policy, (y) applicable proceeds of any Insurance Settlement


                                          136
 Case 20-10343-LSS        Doc 6214-2        Filed 09/15/21   Page 144 of 405




             Agreements, and (z) co-liable non-debtors (if any) or their insurance
             coverage. Solely to the extent that the holder of an Allowed Non-Abuse
             Litigation Claim fails to recover in full from the foregoing sources on
             account of such Allowed Claim after exhausting its remedies in respect
             thereof, such holder may elect to have the unsatisfied portion of its
             Allowed Claim treated as an Allowed Convenience Claim and receive cash
             in an amount equal to the lesser of (a) the amount of the unsatisfied
             portion of the Allowed Non-Abuse Litigation Claim and (b) $50,000.

      (vi)   Voting: Class 7 is Impaired, and each holder of a Non-Abuse Litigation
             Claim is entitled to vote to accept or reject the Plan.

10.   Class 8—Direct Abuse Claims

      (i)    Classification: Class 8 consists of all Direct Abuse Claims.

      (ii)   Treatment:

             a. The Settlement Trust shall receive, for the benefit of holders of Abuse
                Claims, the BSA Settlement Trust Contribution, the Local Council
                Settlement Contribution, the Contributing Chartered Organization
                Settlement Contribution, the Participating Chartered Organization
                Settlement Contribution, the Hartford Settlement Contribution (subject
                to the terms and conditions set forth in the Hartford Insurance
                Settlement Agreement), and the proceeds of any other applicable
                Insurance Settlement Agreements. In addition, each holder of a
                properly completed non-duplicative proof of claim asserting a Direct
                Abuse Claim who filed such Claim by the Bar Date or was permitted
                by a Final Order of the Bankruptcy Court to file a late claim may elect
                on his or her Ballot to receive an Expedited Distribution, subject to
                criteria set forth in the Trust Distribution Procedures, in exchange for
                providing a full and final release in favor of the Settlement Trust, the
                Protected Parties, and the Chartered Organizations. The Settlement
                Trust shall make the Expedited Distributions on one or more dates
                occurring on or as soon as reasonably practicable after the latest to
                occur of (a) the Effective Date, (b) the date the applicable holders of
                Direct Abuse Claims who have elected to receive an Expedited
                Distribution have satisfied the criteria set forth in the Trust
                Distribution Procedures, and (c) the date upon which the Settlement
                Trust has sufficient Cash to fund the full amount of the Expedited
                Distributions while retaining sufficient Cash reserves to fund applicable
                Settlement Trust Expenses, as determined by the Settlement Trustee.

             b. As of the Effective Date, the Protected Parties’ liability for all Direct
                Abuse Claims shall be assumed in full by the Settlement Trust without
                further act, deed, or court order and shall be satisfied solely from the
                Settlement Trust as set forth in the Settlement Trust Documents.


                                      137
Case 20-10343-LSS    Doc 6214-2         Filed 09/15/21   Page 145 of 405




            Pursuant to the Channeling Injunction set forth in Article X.F of the
            Plan, each holder of a Direct Abuse Claim shall have such holder’s
            Direct Abuse Claim against the Protected Parties (and each of them)
            permanently channeled to the Settlement Trust, and such Direct Abuse
            Claim shall thereafter be asserted exclusively against the Settlement
            Trust and processed, liquidated, and paid in accordance with the terms,
            provisions, and procedures of the Settlement Trust Documents.
            Holders of Direct Abuse Claims shall be enjoined from prosecuting any
            outstanding, or filing any future, litigation, Claims, or Causes of Action
            arising out of or related to such Direct Abuse Claims against any of the
            Protected Parties and may not proceed in any manner against any of
            the Protected Parties in any forum whatsoever, including any state,
            federal, or non-U.S. court or any administrative or arbitral forum, and
            are required to pursue such Direct Abuse Claims solely against the
            Settlement Trust as provided in the Settlement Trust Documents.

         c. As of the Effective Date, the Limited Protected Parties’ liability for all
            Post-1975 Chartered Organization Abuse Claims shall be assumed in
            full by the Settlement Trust without further act, deed, or court order
            and shall be satisfied solely from the Settlement Trust as set forth in
            the Settlement Trust Documents. Pursuant to the Channeling
            Injunction set forth in Article X.F of the Plan, each holder of a
            Post-1975 Chartered Organization Abuse Claim shall have such
            holder’s Post-1975 Chartered Organization Abuse Claim against the
            Limited Protected Parties (and each of them) permanently channeled to
            the Settlement Trust, and such Post-1975 Chartered Organization
            Abuse Claim shall thereafter be asserted exclusively against the
            Settlement Trust and processed, liquidated, and paid in accordance
            with the terms, provisions, and procedures of the Settlement Trust
            Documents. Holders of Post-1975 Chartered Organization Abuse
            Claims shall be enjoined from prosecuting any outstanding, or filing
            any future, litigation, Claims, or Causes of Action arising out of or
            related to such Post-1975 Chartered Organization Abuse Claim against
            any of the Limited Protected Parties and may not proceed in any
            manner against any of the Limited Protected Parties in any forum
            whatsoever, including any state, federal, or non-U.S. court or any
            administrative or arbitral forum, and are required to pursue such
            Post-1975 Chartered Organization Abuse Claims solely against the
            Settlement Trust as provided in the Settlement Trust Documents.

         d. c. For the avoidance of doubt, the Protected Parties shall include: (a)
            the Debtors; (b) Reorganized BSA; (c) the Related Non-Debtor
            Entities; (ed) the Local Councils; (e) the Contributing Chartered
            Organizations, including TCJC; (f) the Settling Insurance Companies,
            including Hartford; and (g) all of such Persons’ Representatives. The



                                  138
 Case 20-10343-LSS         Doc 6214-2        Filed 09/15/21   Page 146 of 405




                 Limited Protected Parties shall include the Participating Chartered
                 Organizations.

      (iii)   Voting: Class 8 is Impaired, and each holder of a Direct Abuse Claim is
              entitled to vote to accept or reject the Plan.

11.   Class 9—Indirect Abuse Claims

      (i)     Classification: Class 9 consists of all Indirect Abuse Claims.

      (ii)    Treatment:

              a. As of the Effective Date, the Protected Parties’ liability for all Indirect
                 Abuse Claims shall be assumed in full by the Settlement Trust without
                 further act, deed, or court order and shall be satisfied solely from the
                 Settlement Trust as set forth in the Settlement Trust Documents solely
                 to the extent that an Indirect Abuse Claim has not been deemed
                 withdrawn with prejudice, irrevocably waived, released and expunged
                 in connection with the Local Council Settlement Contribution, the
                 Contributing Chartered Organization Trust Contribution, the
                 Participating Chartered Organization Trust Contribution, or the
                 Hartford Insurance Settlement Agreement. Pursuant to the Channeling
                 Injunction set forth in Article X.F of the Plan, each holder of an
                 Indirect Abuse Claim shall have such holder’s Indirect Abuse Claim
                 against the Protected Parties (and each of them) permanently
                 channeled to the Settlement Trust, and such Indirect Abuse Claim shall
                 thereafter be asserted exclusively against the Settlement Trust and
                 processed, liquidated, and paid in accordance with the terms,
                 provisions, and procedures of the Settlement Trust Documents.
                 Holders of Indirect Abuse Claims shall be enjoined from prosecuting
                 any outstanding, or filing any future, litigation, Claims, or Causes of
                 Action arising out of or related to such Abuse Claims against any of
                 the Protected Parties and may not proceed in any manner against any
                 the Protected Parties in any forum whatsoever, including any state,
                 federal, or non-U.S. court or any administrative or arbitral forum, and
                 are required to pursue such Indirect Abuse Claims solely against the
                 Settlement Trust as provided in the Settlement Trust Documents.

              b. As of the Effective Date, the Limited Protected Parties’ liability for all
                 Post-1975 Chartered Organization Abuse Claims shall be assumed in
                 full by the Settlement Trust without further act, deed, or court order
                 and shall be satisfied solely from the Settlement Trust as set forth in
                 the Settlement Trust Documents. Pursuant to the Channeling
                 Injunction set forth in Article X.F of the Plan, each holder of a
                 Post-1975 Chartered Organization Abuse Claim shall have such
                 holder’s Post-1975 Chartered Organization Abuse Claim against the
                 Limited Protected Parties (and each of them) permanently channeled to


                                       139
      Case 20-10343-LSS       Doc 6214-2         Filed 09/15/21   Page 147 of 405




                     the Settlement Trust, and such Post-1975 Chartered Organization
                     Abuse Claim shall thereafter be asserted exclusively against the
                     Settlement Trust and processed, liquidated, and paid in accordance
                     with the terms, provisions, and procedures of the Settlement Trust
                     Documents. Holders of Post-1975 Chartered Organization Abuse
                     Claims shall be enjoined from prosecuting any outstanding, or filing
                     any future, litigation, Claims, or Causes of Action arising out of or
                     related to such Post-1975 Chartered Organization Abuse Claims
                     against any of the Limited Protected Parties and may not proceed in
                     any manner against any the Limited Protected Parties in any forum
                     whatsoever, including any state, federal, or non-U.S. court or any
                     administrative or arbitral forum, and are required to pursue such
                     Post-1975 Chartered Organization Abuse Claims solely against the
                     Settlement Trust as provided in the Settlement Trust Documents.

                  c. b. For the avoidance of doubt, the Protected Parties shall include: (a)
                     the Debtors; (b) Reorganized BSA; (c) the Related Non-Debtor
                     Entities; (d) the Local Councils; (ve) the Contributing Chartered
                     Organizations, including TCJC; (ef) the Settling Insurance Companies,
                     including Hartford; and (fg) all of such Persons’ Representatives. The
                     Limited Protected Parties shall include the Participating Chartered
                     Organizations.

          (iii)   Voting: Class 9 is Impaired, and each holder of an Indirect Abuse Claim is
                  entitled to vote to accept or reject the Plan.

HOLDERS OF ABUSE CLAIMS (OTHER THAN FUTURE ABUSE CLAIMS) WERE
REQUIRED TO SUBMIT A PROOF OF CLAIM ON OR BEFORE THE ABUSE
CLAIMS BAR DATE IN ACCORDANCE WITH THE BAR DATE ORDER. HOLDERS
OF ABUSE CLAIMS MAY ALSO BE REQUIRED TO SUBMIT ADDITIONAL
DOCUMENTATION REGARDING SUCH CLAIMS IN ACCORDANCE WITH THE
TRUST DOCUMENTS.
    12.   Class 10—Interests in Delaware BSA

          (i)     Classification: Class 10 consists of all Interests in Delaware BSA.

          (ii)    Treatment: On the Effective Date, Interests in Delaware BSA shall be
                  deemed cancelled without further action by or order of the Bankruptcy
                  Court and shall be of no further force or effect, whether surrendered for
                  cancellation or otherwise.

          (iii)   Voting: Class 10 is Impaired, and each holder of an Interest in Delaware
                  BSA shall be conclusively deemed to have rejected the Plan pursuant to
                  section 1126(g) of the Bankruptcy Code. Therefore, holders of Interests
                  in Delaware BSA are not entitled to vote to accept or reject the Plan, and



                                           140
            Case 20-10343-LSS      Doc 6214-2         Filed 09/15/21   Page 148 of 405




                       the votes of such holders will not be solicited with respect to Interests in
                       Delaware BSA.

F.     Elimination of Vacant Classes

        Any Class of Claims against or Interests in the Debtors that, as of the commencement of
the Confirmation Hearing, does not have at least one holder of a Claim or Interest that is
Allowed in an amount greater than zero for voting purposes shall be considered vacant, deemed
eliminated from the Plan for purposes of voting to accept or reject the Plan, and disregarded for
purposes of determining whether the Plan satisfies section 1129(a)(8) of the Bankruptcy Code
with respect to that Class.

G.     Cramdown

        If any Class is deemed to reject the Plan or is entitled to vote on the Plan and does not
vote to accept the Plan, the Debtors may (a) seek Confirmation of the Plan under section 1129(b)
of the Bankruptcy Code or (b) amend or modify the Plan in accordance with the terms hereof and
the Bankruptcy Code. If a controversy arises as to whether any Claims are, or any class of
Claims is, impaired, the Bankruptcy Court shall, after notice and a hearing, determine such
controversy on or before the Confirmation Date.

H.     Means for Implementation of the Plan

       1.       Operations of the Debtors between Confirmation and the Effective Date

        The Debtors shall continue to operate as debtors and debtors in possession during the
period from the Confirmation Date to the Effective Date.

       2.       BSA Governance Documents

        From and after the Effective Date, Reorganized BSA shall be governed pursuant to the
BSA Charter and the Amended BSA Bylaws. The Amended BSA Bylaws shall contain such
provisions as are necessary to satisfy the provisions of the Plan, subject to further amendment
thereof after the Effective Date, as permitted by applicable law. Under the BSA Charter, the
BSA has no power to issue certificates of stock, its object and purpose being solely of a
charitable character and not for pecuniary profit; accordingly, the requirement of section
1123(a)(6) does not apply to the BSA.

       3.       Continued Legal Existence of BSA

         The BSA shall continue to exist on and after the Effective Date, with all of the powers it
is entitled to exercise under applicable law and pursuant to the BSA Charter and the Amended
BSA Bylaws, subject to further amendment of the Amended BSA Bylaws after the Effective
Date, as permitted by applicable law.




                                                141
            Case 20-10343-LSS       Doc 6214-2         Filed 09/15/21   Page 149 of 405




       4.       Reorganized BSA’s Directors and Senior Management

        Pursuant to section 1129(a)(5) of the Bankruptcy Code, to the extent that there are
anticipated changes in Reorganized BSA’s directors and officers, the Debtors will identify any
such changes in the Plan Supplement. On and after the Effective Date, the Amended BSA
Bylaws, as such may be amended thereafter from time to time, shall govern the designation and
election of directors of Reorganized BSA.

       5.       Dissolution of Delaware BSA

       On the Effective Date, Delaware BSA’s members, directors, officers and employees shall
be deemed to have resigned, and Delaware BSA shall be deemed to have dissolved for all
purposes and be of no further legal existence under any applicable state or federal law, without
the need for any further action or the filing of any plan of dissolution, notice, or application with
the Secretary of State of the State of Delaware or any other state or government authority, and
without the need to pay any franchise or similar taxes to effectuate such dissolution. Any
Allowed Claims against Delaware BSA will be treated as set forth in Article III.B of the Plan.

       6.       Due Authorization

        As of the Effective Date, all actions contemplated by the Plan that require corporate
action of the Debtors, or either of them, including actions requiring a vote of the National
Executive Board or the National Executive Committee of the BSA or the sole member of
Delaware BSA, and execution of all documentation incident to the Plan, shall be deemed to have
been authorized, approved, and, to the extent taken prior to the Effective Date, ratified in all
respects without any requirement of further action by the Bankruptcy Court, members, officers,
or directors of the Debtors, Reorganized BSA, or any other Person.

       7.       Cancellation of Interests

       As of the Effective Date, in accordance with Article III.B.12 of the Plan, Interests in
Delaware BSA shall be deemed cancelled without further action by or order of the Bankruptcy
Court and shall be of no further force or effect.

       8.       Restatement of Indebtedness

        Except as otherwise provided in the Plan, or in any contract, instrument, release or other
agreement or document entered into or delivered in connection with the Plan, and subject to the
treatment afforded to holders of Allowed Claims in Class 3A, 3B, 4A, or 4B under Article III of
the Plan, on the Effective Date, all Prepetition Debt and Security Documents, including all
agreements, instruments, and other documents evidencing or issued pursuant to the 2010 Credit
Facility Documents, the 2019 RCF Documents, the 2010 Bond Documents, the 2012 Bond
Documents, or any indebtedness or other obligations thereunder, and any rights of any holder in
respect thereof, shall be deemed amended and restated in the form of the Restated Debt and
Security Documents on the terms set forth herein.




                                                 142
            Case 20-10343-LSS       Doc 6214-2        Filed 09/15/21   Page 150 of 405




        Any provision in any document, instrument, lease, or other agreement that causes or
effectuates, or purports to cause or effectuate, a default, termination, waiver, or other forfeiture
of, or by, the Debtors as a result of the satisfactions, Injunctions, Releases, Discharges and other
transactions provided for in the Plan shall be deemed null and void and shall be of no force or
effect. Nothing contained herein shall be deemed to cancel, terminate, release, or discharge the
obligation of the Debtors or any of their counterparties under any Executory Contract or
Unexpired Lease to the extent such Executory Contract or Unexpired Lease has been assumed by
the Debtors pursuant to a Final Order of the Bankruptcy Court, including the Confirmation
Order.

       9.       Cancellation of Liens

        Except as otherwise provided in the Plan, on the Effective Date, any Lien securing any
Allowed Secured Claim (other than a Lien securing any Allowed Secured Claim that is
Reinstated pursuant to the Plan, including, for avoidance of doubt, the liens securing the Restated
Debt and Security Documents) shall be deemed released and the holder of such Allowed Secured
Claim shall be authorized and directed to release any collateral or other property of any Debtor
(including any cash collateral) held by such holder and to take such actions as may be requested
by the Debtors (or Reorganized BSA, as the case may be) to evidence the release of such Lien,
including the execution, delivery, and filing or recording of such releases as may be requested by
the Debtors (or Reorganized BSA, as the case may be).

       10.      Effectuating Documents and Further Transactions

        The Chief Executive Officer and President, the Chief Financial Officer, and the General
Counsel of the BSA are authorized to execute, deliver, file or record such contracts, instruments,
releases, indentures, and other agreements or documents and take or direct such actions as may
be necessary or appropriate to effectuate and further evidence the terms and conditions of the
Plan in the name of and on behalf of Reorganized BSA, without the need for any approvals,
authorizations, actions, or consents except for those expressly required pursuant to the Plan or
the Restructuring Support Agreement.

       11.      Sources of Consideration for Plan Distributions

       Distributions under the Plan shall be funded from the following sources:

                1.     the Debtors shall fund Distributions on account of and satisfy Allowed
                       General Unsecured Claims exclusively from the Core Value Cash Pool;

                2.     the Settlement Trust shall fund distributions on account of and satisfy
                       compensable Abuse Claims in accordance with the Trust Distribution
                       Procedures from (a) the BSA Settlement Trust Contribution, (b) the Local
                       Council Settlement Contribution, (c) the Contributing Chartered
                       Organization Settlement Contribution, (d) the Participating Chartered
                       Organization Settlement Contribution, (e) the Hartford Settlement
                       Contribution, and (ef) any and all other funds, proceeds or other
                       consideration otherwise contributed to the Settlement Trust pursuant to


                                                143
         Case 20-10343-LSS        Doc 6214-2       Filed 09/15/21   Page 151 of 405




                     the Plan or the Confirmation Order or other Final Order of the Bankruptcy
                     Courtunder the terms of any Insurance Settlement Agreement;

              3.     the Debtors shall satisfy 2010 Credit Facility Claims, 2019 RCF Claims,
                     2010 Bond Claims, and 2012 Bond Claims in accordance with the terms of
                     the Restated 2010 Bond Documents, the Restated 2012 Bond Documents
                     and the Restated Credit Facility Documents, as applicable; and

              4.     the Debtors shall fund Distributions on account of and satisfy all other
                     Allowed Claims with Unrestricted Cash and Investments on hand on or
                     after the Effective Date in accordance with the terms of the Plan and the
                     Confirmation Order.

       12.    Calculation of Minimum Unrestricted Cash and Investments

      The minimum amount of Unrestricted Cash and Investments to be retained by
Reorganized BSA on the Effective Date shall be:

              1.     $25,000,000 if the Effective Date occurs on or before September 30,
                     2021;

              2.     $37,000,000 if the Effective Date occurs on or after October 1, 2021 but
                     before November 1, 2021;

              3.     $36,000,000 if the Effective Date occurs on or after November 1, 2021
                     but before December 1, 2021;

              4.     $40,000,000 if the Effective Date occurs on or after December 1, 2021 but
                     before January 1, 2022;

              5.     $57,000,000 if the Effective Date occurs on or after January 1, 2022 but
                     before February 1, 2022;

              6.     $41,000,000 if the Effective Date occurs on or after February 1, 2022 but
                     before March 1, 2022;

              7.     $55,000,000 if the if the Effective Date occurs on or after March 1, 2022
                     but before April 1, 2022; and

              8.     $54,000,000 if the Effective Date occurs on or after April 1, 2022.

Without limiting the foregoing, in accordance with the Hartford Insurance Settlement Agreement
and the Allowance of the Hartford Administrative Expense Claim under the Plan, the Net
Unrestricted Cash and Investments shall be reduced on a dollar-for-dollar basis equal to fifty
percent (50%) of the Allowed Hartford Administrative Expense Claim, or $1,000,000.




                                             144
          Case 20-10343-LSS         Doc 6214-2         Filed 09/15/21   Page 152 of 405




       13.     Resolution of Abuse Claims

        All Abuse Claims shall be channeled to and resolved by the Settlement Trust in
accordance with the Trust Distribution Procedures; provided, that any Non-Settling Insurance
Company may, subject to Article X.M.1 of the Plan, raise any valid Insurance Coverage Defense
in response to a demand by the Settlement Trust, including any right of such Non-Settling
Insurance Company to assert any defense that could, but for the Settlement Trust’s assumption
of the liabilities, obligations, and responsibilities of the Protected Parties for Abuse Claims, have
been raised by the Debtors or other applicable Protected Party with respect to such Claim.

      If the Plan is confirmed, the Plan shall provide for the global resolution of Abuse
Claims against the Debtors, Related Non-Debtor Entities, Local Councils, Contributing
Chartered Organizations, Settling Insurance Companies, and their respective
Representatives.

       14.     Funding by the Settlement Trust

        The Settlement Trust shall have no obligation to fund costs or expenses other than those
set forth in the Plan or the Settlement Trust Documents, as applicable.

       15.     Core Value Cash Pool

        Reorganized BSA shall deposit Cash into the Core Value Cash Pool by making four
semi-annual installment payments equal to $6,250,000. Reorganized BSA shall make the first
deposit six (6) months after the Effective Date; the second installment on the first anniversary
after the Effective Date; the third installment eighteen (18) months after the Effective Date; and
the fourth installment on the second anniversary of the Effective Date.

       16.     Creditor Representative; Disbursing Agent

        The Creditor Representative shall be appointed as of the Effective Date and. The
Creditor Representative shall be responsible for assisting Reorganized BSA and its professionals
in their efforts to efficiently reconcile Convenience Claims, General Unsecured Claims, and
Non-Abuse Litigation Claims. The identity of the Creditor Representative shall be determined by
the Creditors’ Committee, with the consent of the Debtors (such consent not to be unreasonably
withheld). The Debtors or Reorganized BSA, as applicable, will use commercially reasonable
efforts to assist the Creditor Representative in reconciling Convenience Claims, General
Unsecured Claims, and Non-Abuse Litigation Claims on or before the applicable Claims
Objection Deadline. The reasonable fees and actual and necessary costs and expenses of the
Creditor Representative shall be paid by Reorganized BSA up to the Creditor Representative Fee
Cap, and Reorganized BSA shall have no obligation to compensate or reimburse the costs or
expenses of the Creditor Representative beyond the amount of the Creditor Representative Fee
Cap. The Disbursing Agent shall have the rights, powers and responsibilities provided in Article
VII of the Plan. The reasonable fees and actual and necessary costs and expenses of the
Disbursing Agent, if any, shall be paid by Reorganized BSA.




                                                 145
         Case 20-10343-LSS         Doc 6214-2        Filed 09/15/21   Page 153 of 405




       17.     Residual Cash in Core Value Cash Pool

        To the extent any Cash remains in the Core Value Cash Pool after all Allowed General
Unsecured Claims have been satisfied in full, such remaining Cash shall: (1) first, on account of
any Allowed Non-Abuse Litigation Claims that shall not have elected to be treated as an Allowed
Convenience Claim under Article III.B.9 of the Plan to satisfy any deficiency in payments of such
Allowed Claims (a) from available insurance coverage, including Abuse Insurance Policies and
Non-Abuse Insurance Policies, (b) from applicable proceeds of any Insurance Settlement
Agreements, and (c) from co-liable non-debtors (if any) or their insurance coverage; (2) second,
to pay interest to holders of Allowed General Unsecured Claims in accordance with Article VII.L
of the Plan; and (3) third irrevocably re-vest in Reorganized BSA.

       18.     Compromise and Settlement of Claims, Interests, and Controversies

        Pursuant to section 1123(b)(3)(A) of the Bankruptcy Code and Bankruptcy Rule 9019
and in consideration for the distributions and other benefits provided under the Plan and the Plan
Documents, as of the Effective Date, the provisions of the Plan, including the Abuse Claims
Settlement, the Hartford Insurance Settlement Agreement, the JPM / Creditors’ Committee
Settlement, the TCJC Settlement, and the Settlement of Restricted and Core Asset Disputes set
forth in Article V.S of the Plan, shall constitute good-faith compromises and settlements of
Claims, Interests, and controversies among the parties thereto relating to the contractual, legal,
equitable and subordination rights that holders of Claims or Interests may have with respect to
any Claim or Interest under the Plan or any Distribution to be made on account of an Allowed
Claim. The Plan shall be deemed a motion, proposed by the Debtors and joined by the parties to
the Abuse Claims Settlement, the Hartford Insurance Settlement Agreement, the JPM /
Creditors’ Committee Settlement, the TCJC Settlement, and the Settlement of Restricted and
Core Asset Disputes, respectively, and the entry of the Confirmation Order shall constitute the
Bankruptcy Court’s approval of the compromise and settlement of all such Claims, Interests, and
controversies among the parties thereto, as well as a finding by the Bankruptcy Court that such
compromise or settlement is in the best interests of the Debtors, their Estates, and holders of
such Claims and Interests, and is fair, equitable and reasonable.

               1.      Abuse Claims Settlement. The treatment provided for Abuse Claims,
               including Post-1975 Chartered Organization Abuse Claims, under the Plan
               incorporates and reflects a proposed compromise and settlement, by and among
               the RSA Supporting Parties, of of all Scouting Released Claims, including all
               Abuse Claims against the Protected Parties and the Scouting Releasedall
               Post-1975 Chartered Organization Abuse Claims against the Local Councils and
               Contributing Chartered OrganizationsLimited Protected Parties (the “Abuse
               Claims Settlement”), and the Plan constitutes a request for the Bankruptcy Court
               to authorize and approve the Abuse Claims Settlement. The following constitute
               the provisions and conditions of the Abuse Claims Settlement:
                     a.      Local Council Settlement Contribution. The Local Councils shall
               make, cause to be made, or be deemed to have made, as applicable, the Local




                                               146
Case 20-10343-LSS       Doc 6214-2        Filed 09/15/21   Page 154 of 405




    Council Settlement Contribution, as set forth in Exhibit F of the Plan and as
    defined in the Plan, meaning:
                  (i)    the contributioncontributions to the Settlement Trust by the
           Local Councils, as set forth in Exhibit F to the Plan;

                   (ii)    to the maximum extent under applicable law, any and all of
           the Local Councils’ rights, titles privileges, interests, claims, demands or
           entitlements, as of the Effective Date, to any proceeds, interest, claims,
           demands or entitlements, as of the Effective Date, to any proceeds,
           payments, benefits, Causes of Action, choses in action, defense, or
           indemnity, now existing or hereafter arising, accrued or unaccrued,
           liquidated or unliquidated, matured or unmatured, disputed or undisputed,
           fixed or contingent, arising under or attributable to: (i) the BSA Insurance
           Policies, the Insurance Coverage, the Insurance Settlement Agreements,
           and claims thereunder and proceeds thereof (but not the policies
           themselves); (ii) the Insurance Actions; and (iii) the Insurance Action
           Recoveries; provided, however, that the transfer set forth hereinin the Plan
           will not include the Local Council Reserved Rights;

                   (iii)  to the maximum extent permitted under applicable law, any
           and all of the Local Councils’ rights, titles, privileges, interests, claims,
           demands or entitlements, as of the Effective Date, to any proceeds,
           payments, benefits, Causes of Action, choses in action, defense, or
           indemnity, now existing or hereafter arising, accrued or unaccrued,
           liquidated or unliquidated, matured or unmatured, disputed or undisputed,
           fixed or contingent, arising under or attributable to: (i) the Local Council
           Insurance Policies, the Insurance Coverage, the Insurance Settlement
           Agreements, and claims thereunder and proceeds thereof; (ii) the
           Insurance Actions; and (iii) the Insurance Action Recoveries; provided,
           however, that the transfer set forth in the Plan will not include the Local
           Council Reserved Rights;

                   (iv)  the waiver, release, and expungement from the Claims
           Register of any and all Claims that have been asserted in the Chapter 11
           Cases by or on behalf of any Local Council, including any Indirect Abuse
           Claims, without any further notice to or action, order or approval of the
           Bankruptcy Court, and the agreement of each Local Council not to file or
           assert any Claim or Claims against the Debtors or Reorganized BSA
           arising from any act or omission of the Debtors on or prior to the
           Confirmation Date; and

                  (v)     the Local Councils’ Settlement Trust Causes of Action; and

                 (vi)     (v) the assignment of any and                all   Perpetrator
           Indemnification Claims held by the Local Councils.



                                    147
Case 20-10343-LSS        Doc 6214-2         Filed 09/15/21    Page 155 of 405




                     (vii)   Further, if a Local Council is unable to transfer its rights,
            titles, privileges, interests, claims, demands or entitlements, as of the
            Effective Date, to any proceeds, payments, benefits, Causes of Action,
            choses in action, defense, or indemnity, now existing or hereafter arising,
            accrued or unaccrued, liquidated or unliquidated, matured or unmatured,
            disputed or undisputed, fixed or contingent, arising under or attributable to
            (i) the Abuse Insurance Policies, the Insurance Settlement Agreements,
            and claims thereunder and proceeds thereof; (ii) Insurance Actions, and
            (iii) the Insurance Action Recoveries (the “Local Council Insurance
            Rights”), then the Local Council shall, at the sole cost and expense of the
            Settlement Trust: (a) take such actions reasonably requested by the
            Settlement Trustee to pursue any of the Local Council Insurance Rights
            for the benefit of the Settlement Trust; and (b) promptly transfer to the
            Settlement Trust any amounts recovered under or on account of any of the
            Local Council Insurance Rights; provided, however, that while any such
            amounts are held by or under the control of any Local Council, such
            amounts shall be held for the benefit of the Settlement Trust.

             b.       Contributing Chartered Organization Settlement Contribution. The
    Contributing Chartered Organizations, including TCJC, shall make, cause to be
    made, or be deemed to have made, as applicable, the Contributing Chartered
    Organization Settlement Contribution., including the TCJC Settlement
    Contribution. If a Contributing Chartered Organization is unable to transfer its
    rights, titles, privileges, interests, claims, demands or entitlements, if any, as of the
    Effective Date, to any proceeds, payments, benefits, Causes of Action, choses in
    action, defense, or indemnity, now existing or hereafter arising, accrued or
    unaccrued, liquidated or unliquidated, matured or unmatured, disputed or
    undisputed, fixed or contingent, arising under or attributable to (i) the Abuse
    Insurance Policies, the Insurance Settlement Agreements, and claims thereunder
    and proceeds thereof, (ii) the Insurance Actions, and (iii) the Insurance Action
    Recoveries (the “Contributing Chartered Organization Insurance Rights”), then
    the Contributing Chartered Organization shall, at the sole cost and expense of the
    Settlement Trust: (a) take such actions reasonably requested by the Settlement
    Trustee to pursue any of the Contributing Chartered Organization Insurance
    Rights for the benefit of the Settlement Trust; and (b) promptly transfer to the
    Settlement Trust any amounts recovered under or on account of any of the
    Contributing Chartered Organization Insurance Rights; provided, however, that
    while any such amounts are held by or under the control of any Contributing
    Chartered Organization, such amounts shall be held for the benefit of the
    Settlement Trust.

            c.     Participating Chartered Organization Settlement Contribution. The
    Participating Chartered Organizations shall make, cause to be made, or be deemed
    to have made, as applicable, the Participating Chartered Organization Settlement
    Contribution. In addition, to the extent that the Settlement Trust’s allowance of a
    particular Abuse Claim results in an Allowed Claim Amount (as defined in the


                                      148
Case 20-10343-LSS       Doc 6214-2         Filed 09/15/21   Page 156 of 405




    Trust Distribution Procedures) for such Claim that exceeds the available limits of
    the Abuse Insurance Policies potentially applicable to such Claim, then, with
    respect to Post-1975 Chartered Organization Abuse Claims, the Settlement Trust
    shall have the right to assert a claim against applicable Participating Chartered
    Organizations solely to the extent and availability of such Participating Chartered
    Organizations’ own liability insurance (or, if permitted by applicable law, directly
    against such liability insurance), in all cases without recourse to any non-insurance
    assets of such Participating Chartered Organizations. If a Participating Chartered
    Organization is unable to transfer its rights, titles, privileges, interests, claims,
    demands or entitlements, if any, as of the Effective Date, to any proceeds,
    payments, benefits, Causes of Action, choses in action, defense, or indemnity, now
    existing or hereafter arising, accrued or unaccrued, liquidated or unliquidated,
    matured or unmatured, disputed or undisputed, fixed or contingent, arising under
    or attributable to (i) the Abuse Insurance Policies, (excluding the Chartered
    Organization Reserved Policies), the Insurance Settlement Agreements, and
    claims thereunder and proceeds thereof, (ii) the Insurance Actions, and (iii) the
    Insurance Action Recoveries (the “Participating Chartered Organization Insurance
    Rights”), then the Participating Chartered Organization shall, at the sole cost and
    expense of the Settlement Trust: (a) take such actions reasonably requested by the
    Settlement Trustee to pursue any of the Participating Chartered Organization
    Insurance Rights for the benefit of the Settlement Trust; and (b) promptly transfer
    to the Settlement Trust any amounts recovered under or on account of any of the
    Participating Chartered Organization Insurance Rights; provided, however, that
    while any such amounts are held by or under the control of any Participating
    Chartered Organization, such amounts shall be held for the benefit of the
    Settlement Trust.

            d.     c. Claims Deemed Withdrawn with Prejudice By Settling Insurance
    Companies. On the Effective Date, any and all Claims that have been asserted in
    the Chapter 11 Cases by or on behalf of any Local Council, Participating
    Chartered Organization, Contributing Chartered Organization, or Settling
    Insurance Company shall be deemed withdrawn with prejudice and irrevocably
    waived, released and expunged from the Claims Register without any further
    notice to or action, order, or approval of the Bankruptcy Court, except that any
    withdrawal, waiver, release or expungement of any Claims asserted by Hartford
    or TCJC shall be governed by the terms and conditions of the Hartford Insurance
    Settlement Agreement and the TCJC Settlement Agreement, respectively. Further,
    no Local Council, Participating Chartered Organization, Contributing Chartered
    Organization, or Settling Insurance Company shall file or assert any Claim or
    Claims against the Debtors or Reorganized BSA arising from any act or omission
    of the Debtors prior to the Confirmation Date, except as provided otherwise in the
    Hartford Insurance Settlement Agreement (including with respect to the Hartford
    Additional Administrative Expense Claim, if applicable).

           e.      d. Entitlement to Become a Protected Party. Notwithstanding
    anything to the contrary set forth in the Plan or any other document filed with the


                                     149
  Case 20-10343-LSS        Doc 6214-2        Filed 09/15/21   Page 157 of 405




       Bankruptcy Court: (i) no Local Council shall be treated as a Protected Party
       under the Plan if any part of the Cash or Property Contribution (as defined on
       Exhibit F of the Plan) components of the Local Council Settlement Contribution is
       not contributed to the Settlement Trust on the Effective Date as described on
       Exhibit F of the Plan, it being understood that the Property contribution shall be
       deemed to have been contributed on the Effective Date for Purposes of this
       provision when all individual Local Councils that are to make a Property
       Contribution have provided a notice of intent to contribute property to the
       Settlement Trust in accordance with the terms of the Property Contribution set
       forth on Exhibit F of the Plan; (ii) no Contributing Chartered Organization shall be
       treated as a Protected Party under the Plan until its Contributing Chartered
       Organization Settlement Contribution shall have been made; and (iii) no Settling
       Insurance Company shall be treated as a Protected Party under the Plan until such
       Settling Insurance Company shall have made its contribution to the Settlement
       Trust pursuant to an Insurance Settlement Agreement., except that Hartford shall
       be treated as a Settling Insurance Company and Protected Party upon the payment
       of the Initial Payment to the Settlement Trust and the payment of the Additional
       Payment into the Escrow Account (as such capitalized terms are defined in the
       Hartford Insurance Settlement Agreement); and (iv) no Participating Chartered
       Organization shall be treated as a Protected Party solely based on the Participating
       Chartered Organization Insurance Assignment.

                f.     Entitlement to Become a Limited Protected Party.
       Notwithstanding anything to the contrary set forth in the Plan or any other
       document filed with the Bankruptcy Court, no Chartered Organization shall be
       treated as a Limited Protected Party under the Plan if it objects to Confirmation of
       the Plan or informs Debtors’ counsel in writing on or before the deadline to object
       to Confirmation of the Plan that it does not wish to make the Chartered
       Organization Insurance Assignment.          Notwithstanding the foregoing, no
       Chartered Organization that is a debtor in bankruptcy as of the Confirmation Date
       (including the Archbishop of Agaña, a Corporation Sole), shall be treated as a
       Participating Chartered Organization unless it advises Debtors’ counsel in writing
       that it wishes to make the Chartered Organization Insurance Assignment.

        2.            The JPM / Creditors’ Committee Settlement. The treatment
provided for under the Plan for Allowed 2010 Credit Facility Claims, Allowed 2019 RCF
Claims, Allowed 2010 Bond Claims, Allowed 2012 Bond Claims, Allowed Convenience
Claims, Allowed General Unsecured Claims, and Allowed Non-Abuse Litigation Claims,
together with the terms and conditions of the JPM / Creditors’ Committee Term Sheet,
reflects a proposed compromise and settlement by and among the Debtors, the Creditors’




                                       150
              Case 20-10343-LSS                Doc 6214-2            Filed 09/15/21         Page 158 of 405




           Committee and JPM (the “JPM / Creditors’ Committee Settlement”).8091 The following
           constitutes the provisions and conditions of the JPM / Creditors’ Committee Settlement:
                             a.      Allowance and Treatment of 2010 Credit Facility Claims, 2019
                     RCF Claims, 2010 Bond Claims and 2012 Bond Claims. The 2010 Credit Facility
                     Claims, the 2019 RCF Claims, the 2010 Bond Claims and the 2012 Bond Claims
                     shall be Allowed in the amounts set forth in Article III.B of the Plan and receive
                     the treatment afforded to such Claims thereunder. The Debtors acknowledge and
                     agree that the Claims held by JPM (the 2010 Credit Facility Claims, the 2019 RCF
                     Claims, the 2010 Bond Claims and the 2012 Bond Claims), are core to the
                     Debtors’ charitable mission and were incurred in furtherance of the Debtors’
                     charitable mission.

                             b.     Treatment of Convenience Claims, General Unsecured Claims, and
                     Non- Abuse Litigation Claims. Convenience Claims, General Unsecured Claims,
                     and Non-Abuse Litigation Claims shall receive the treatment afforded to such
                     Claims under Article III.B of the Plan. The Debtors acknowledge and agree that
                     General Unsecured Claims, Convenience Claims, and Non-Abuse Litigation
                     Claims are held by creditors who are core to the Debtors’ charitable mission or
                     creditors whose Claims in such Classes, if Allowed, were incurred in furtherance
                     of the Debtors’ charitable mission; accordingly, payments by Reorganized BSA
                     under the Plan on account of such Allowed Claims, if applicable, will be made
                     from Cash relating to Reorganized BSA’s core assets.

                            c.      Challenge Period. As of the Effective Date, (i) the Challenge
                     Period (as defined in the Cash Collateral Order) shall be deemed to have expired
                     with respect to the Creditors’ Committee; (ii) the Stipulations (as defined in the
                     Cash Collateral Order) and other admissions, agreements and releases set forth in
                     the Cash Collateral Order shall be final and binding on the Creditors’ Committee.
                     The ability of any other party to bring a Challenge Proceeding (as defined in the
                     Cash Collateral Order) shall be governed by the terms and conditions of the Cash
                     Collateral Order.

                   3.    Settlement of Restricted and Core Asset Disputes.           As a proposed
           compromise and settlement by and among the RSA Supporting Parties of any and all
           disputes concerning the Debtors’ restricted and/or core assets, including the claims
           asserted in the complaint filed by the Tort Claimants’ Committee in the adversary
           proceeding entitled Official Tort Claimants’ Committee of Boy Scouts of America and
           Delaware BSA, LLC v. Boy Scouts of America and Delaware BSA, LLC, Adv. Pro. No.
           21-50032 (LSS) (the “Settlement of Restricted and Core Asset Disputes”), the RSA
           Supporting Parties have agreed that the Debtors shall: (a) reduce the minimum amount of
           Unrestricted Cash and Investments to be retained by Reorganized BSA on the Effective



8091   In the event of a conflict between the terms and conditions of the Plan, on the one hand, and the terms and conditions of
       the JPM / Creditors’ Committee Term Sheet, on the other hand, the terms of the Plan shall control.


                                                               151
            Case 20-10343-LSS               Doc 6214-2            Filed 09/15/21        Page 159 of 405




         Date from $75,000,000 to $25,000,000 (subject to potential variance as set forth in
         Article V.M of the Plan); and (b) issue the BSA Settlement Trust Note to the Settlement
         Trust as of the Effective Date in accordance with Article V.X of the Plan. As further
         consideration in connection with the Settlement of Restricted and Core Asset Disputes,
         the Debtors have agreed under the Plan to: (i) fund the Core Value Cash Pool, in the
         amount of $25,000,000; and (ii) make the BSA Settlement Trust Contribution, including
         all of the Net Unrestricted Cash and Investments. The proceeds of the Foundation Loan,
         in the amount of $42,800,000 (which Reorganized BSA will use exclusively for working
         capital and general corporate purposes), will permit the Debtors to contribute to the
         Settlement Trust a substantial amount of core value consideration in Cash on the
         Effective Date.

                 4.      Hartford Insurance Settlement Agreement.81 The Plan incorporates the
         Hartford Insurance Settlement Agreement, which is attached to the Plan as Exhibit I-1,
         and the Plan shall constitute a motion by the Debtors for the Bankruptcy Court to
         approve the proposed compromises and settlements and sale of the Hartford Policies set
         forth in the Hartford Insurance Settlement Agreement (the “Hartford Insurance
         Settlement”), pursuant to sections 363, 503(b), 507(a)(2), 1123 and 1141 of the
         Bankruptcy Code and Bankruptcy Rule 9019, including approval of (ai) the Hartford
         Insurance Settlement Agreement, (bii) the sale by the Debtors, their Estates, and the
         purchase by Hartford, of the Hartford Policies, free and clear of all Interests of any
         Person or Entity (as such terms are defined in the Hartford Insurance Settlement
         Agreement; for the avoidance of doubt, the term “Interests” as used in this Article V.S.4
         of the Plan shall have the meaning given to the term “Interests” in the Hartford Insurance
         Settlement Agreement, rather than as such term is defined in Article I of the Plan), and
         (cprovided that the Interests, if any, of Chartered Organizations under the Hartford
         Policies shall, to the extent such Chartered Organizations are not beneficiaries of the
         Channeling Injunction, attach to the proceeds of the sale of the Hartford Policies, (iii) the
         settlement, compromise and release of the Hartford Released Claims (as defined in the
         Hartford Insurance Settlement Agreement) as provided in Section IV.A of the Hartford
         Insurance Settlement Agreement, and (iv) the Allowance of the Hartford Administrative
         Expense Claim. The Confirmation Order shall constitute the Bankruptcy Court’s



81   As described in the RSA Motion, after the announcement of the Hartford Insurance Settlement Agreement on April 16,
     2021, the Tort Claimants’ Committee, the Coalition, and the Future Claimants’ Representative expressed vehement
     opposition to the settlement in numerous filings, statements and appearances before the Bankruptcy Court. Although the
     Debtors were hopeful that continued mediation sessions might result in a resolution of the issues between Hartford, on
     the one hand, and the Tort Claimants’ Committee, the Coalition, and the Future Claimants’ Representative, on the other
     hand, after four weeks of additional mediation, the parties remain at an impasse. Indeed, on June 9, 2021, the Debtors
     received a letter from the Tort Claimants’ Committee, the Coalition, and the Future Claimants’ Representative stating
     that the holders of Direct Abuse Claims who they represent will not, under any circumstances, support any plan of
     reorganization that includes the terms and provisions of the Hartford Insurance Settlement Agreement. They further
     represented that the holders of Direct Abuse Claims who they represent would vote to reject any plan of reorganization
     that includes the terms and provisions of the Hartford Insurance Settlement Agreement. On July 1, 2021, the Debtors
     filed the RSA Motion, which requests, among other relief, the Bankruptcy Court’s determination that the Debtors have no
     obligation to seek approval of, and have no obligations under, the Hartford Insurance Settlement Agreement. If the
     Bankruptcy Court makes the foregoing determination, the Debtors shall amend the Plan to remove all provisions
     pertaining to the approval of the Hartford Insurance Settlement Agreement.


                                                            152
         Case 20-10343-LSS         Doc 6214-2         Filed 09/15/21   Page 160 of 405




       approval of such motion pursuant to sections 363, 503(b), 507(a)(2), 1123 and 1141 of
       the Bankruptcy Code and Bankruptcy Rule 9019 and Allowance of the Hartford
       Administrative Expense Claim and shall include findings of fact and conclusions of law
       pertaining to such approval, in form and substance acceptable to Hartford, including
       findings and conclusions designating Hartford as a good-faith purchaser of the Hartford
       Policies.

               5.       TCJC Settlement. The Plan incorporates the TCJC Settlement Agreement,
       which is attached to the Plan as Exhibit J-1, and the Plan shall constitute a motion by the
       Debtors for the Bankruptcy Court to approve the proposed compromises and settlements
       set forth in the TCJC Settlement Agreement (the “TCJC Settlement”) pursuant to section
       1123 of the Bankruptcy Code and Bankruptcy Rule 9019, including, as provided in the
       TCJC Settlement Agreement, payment of the TCJC Settlement Contribution to the
       Settlement Trust as a compromise and settlement of all TCJC Abuse Claims, TCJC
       Claims, and disputes relating to the Plan, including the TCJC Insurance Rights (as such
       terms are defined in the TCJC Settlement Agreement). The Confirmation Order shall
       constitute the Bankruptcy Court’s approval of such motion pursuant to section 1123 of
       the Bankruptcy Code and Bankruptcy Rule 9019 and shall include findings of fact and
       conclusions of law pertaining to such approval, in form and substance acceptable to
       TCJC.

       19.     Payment of Coalition Restructuring Expenses

        On or as soon as reasonably practicable after the Effective Date, Reorganized BSA shall
reimburse state court counsel for amounts they have paid to the Coalition Professionals for,
and/or pay the Coalition Professionals for amounts payable by state court counsel but not yet
paid to Coalition Professionals for, reasonable, documented, and contractual professional
advisory fees and expenses incurred by the Coalition Professionals (the “Coalition Restructuring
Expenses”) from the Coalition’s inception up to and including the Effective Date, up to a
maximum amount equal to (a) $950,000 per month for the period from August 16, 2021 up to
and including the Effective Date (pro-rated for any partial month), plus (b) $10,500,000;
provided, however, that, without limiting the foregoing, under no circumstance shall the Debtors
or Reorganized BSA have any obligation to (i) pay or reimburse the Coalition, any of its
members, or any Persons affiliated with the Coalition for any costs, fees or expenses other than
the Coalition Restructuring Expenses or (ii) pay or reimburse any Coalition Restructuring
Expenses that constitute transaction, success or similar contingent fees. The Coalition shall
provide the Debtors a reasonable estimate of the total Coalition Restructuring Expenses as of the
Effective Date no later than the date that is five (5) Business Days before the anticipated
Effective Date. Notwithstanding anything to the contrary in the Plan, Coalition Restructuring
Expenses shall be subject to the terms of Article II.A.2 of the Plan, with the following
modifications: (x) Coalition Professionals shall comply with the procedures and processes set
forth in Article II.A.2 of the Plan by filing final fee application(s), which, for attorneys or law
firms who are Coalition Professionals, shall include time entry detail, which may be redacted for
privilege; and (y) payment or reimbursement of Coalition Restructuring Expenses shall be subject
to the review and procedure of the Fee Examiner. For the avoidance of doubt, the Coalition
Professionals shall not be considered retained professionals of the Debtors, the Creditors’


                                                153
          Case 20-10343-LSS          Doc 6214-2         Filed 09/15/21   Page 161 of 405




Committee, the Tort Claimants’ Committee, or the Future Claimants’ Representative, and the
retention of the Coalition Professionals shall not have been required to satisfy the standards for
retention set forth in sections 327, 328 or 1103 of the Bankruptcy Code.
        On the Effective Date, Reorganized BSA shall reimburse State Court Counsel for
amounts they have paid to the Coalition Professionals for, and/or pay the Coalition Professionals
for amounts payable by State Court Counsel but not yet paid to Coalition Professionals for,
reasonable, documented and contractual professional and advisory fees and expenses incurred
by the Coalition Professionals from July 24, 2020 to and including the Effective Date up to the
aggregate amount of $10,500,000 (the “Coalition Effective Date Fee Cap”), and amounts
otherwise payable in excess thereof shall be payable, if at all, by the Settlement Trust after the
Effective Date. For the avoidance of doubt, fees and expenses of the Coalition Professionals
paid by the Debtors on monthly basis following the effective date of the Restructuring Support
Agreement pursuant to the RSA Approval Order shall not count against or reduce the Coalition
Effective Date Fee Cap. Notwithstanding anything to the contrary in the Plan, the Coalition
Restructuring Expenses shall not be subject to the terms of Article II.A.2 of the Plan.
        20.     Good-Faith Compromise and Settlement

        The Plan (including its incorporation of the Abuse Claims Settlement, the Hartford
Insurance Settlement Agreement, the JPM / Creditors’ Committee Settlement, the TCJC
Settlement, and the Settlement of Restricted and Core Asset Disputes), the Plan Documents, and
the Confirmation Order constitute a good-faith compromise and settlement of Claims, Interests
and controversies based upon the unique circumstances of these Chapter 11 Cases, and none of
the foregoing documents, the Disclosure Statement, or any other papers filed in furtherance of
Confirmation, nor any drafts of such documents, may be offered into evidence or deemed as an
admission in any context whatsoever beyond the purposes of the Plan, in any other litigation or
proceeding, except as necessary, and as admissible in such context, to enforce their terms before
the Bankruptcy Court or any other court of competent jurisdiction. The Plan, the Abuse Claims
Settlement, the Hartford Insurance Settlement, the JPM / Creditors’ Committee Settlement, the
TCJC Settlement, the Settlement of Restricted and Core Asset Disputes, the Plan Documents,
and the Confirmation Order will be binding as to the matters and issues described therein, but will
not be binding with respect to similar matters or issues that might arise in any other litigation or
proceeding in which none of the Debtors, Reorganized BSA, the Protected Parties, or the
Settlement Trust is a party.

       21.     Restated Debt and Security Documents

         On the Effective Date, the Prepetition Debt and Security Documents shall be amended
and restated in the form of the Restated Debt and Security Documents, and Reorganized BSA,
JPM and Arrow shall, and shall be authorized, to execute, deliver and enter into the Restated
Debt and Security Documents as of such date, in principal amounts equal to the Allowed
amounts set forth in Article III.B.3, Article III.B.4, Article III.B.5, and Article III.B.6 of the Plan
without the need for any further corporate action or any further notice to or order of the
Bankruptcy Court. The Debtors or Reorganized BSA, as applicable, JPM, and Arrow shall take
all actions necessary to continue the Debtors’ obligations under the Prepetition Debt and Security
Documents, as amended and restated by the Restated Debt and Security Documents and to give
effect to the Restated Debt and Security Documents, including surrendering any debt instruments


                                                  154
         Case 20-10343-LSS          Doc 6214-2        Filed 09/15/21   Page 162 of 405




or securities that are no longer applicable under the Restated Debt and Security Documents to
the Debtors or Reorganized BSA. Entry of the Confirmation Order shall be deemed approval of
the JPM Exit Fee, and Reorganized BSA is authorized and directed to pay the JPM Exit Fee to
JPM on the Effective Date

         Except as otherwise modified by the Restated Debt and Security Documents, all Liens,
mortgages and security interests securing the obligations arising under the Restated Debt and
Security Documents that were collateral securing the Debtors’ obligations under the Prepetition
Debt and Security Documents as of the Petition Date are unaltered by the Plan, and all such
Liens, mortgages and security interests are reaffirmed and perfected with respect to the Restated
Debt and Security Documents to the same extent, in the same manner and on the same terms and
priorities as they were under the Prepetition Debt and Security Documents, except as the
foregoing may be modified pursuant to the Restated Debt and Security Documents. All Liens
and security interests granted and continuing pursuant to the Restated Debt and Security
Documents shall be (a) valid, binding, perfected, and enforceable Liens and security interests in
the personal and real property described in and subject to such documents, with the priorities
established in respect thereof under applicable non-bankruptcy law; (b) granted in good faith and
deemed not to constitute a fraudulent conveyance or fraudulent transfer; and (c) not otherwise
subject to avoidance, recharacterization, or subordination (whether equitable, contractual or
otherwise) under any applicable law. The Debtors, Reorganized BSA, Arrow, and JPM are
authorized to make, and to the extent required by the Restated Debt and Security Documents,
the Debtors, Reorganized BSA, Arrow will make, all filings and recordings, and obtain all
governmental approvals and consents necessary (but otherwise consistent with the consents and
approvals obtained in connection with the Prepetition Debt and Security Documents) to establish,
attach and perfect such Liens and security interests under any applicable law (it being understood
that perfection shall occur automatically by virtue of the entry of the Confirmation Order and any
such filings, recordings, approvals, and consents shall not be required), and will thereafter
cooperate to make all other filings and recordings that otherwise would be necessary under
applicable law to give notice of such Liens and security interests to third parties. For purposes of
all mortgages and deposit account control agreements that secured the obligations arising under
the Prepetition Debt and Security Documents, the Restated Debt and Security Documents are
deemed an amendment and restatement of the Prepetition Debt and Security Documents, and
such mortgages and control agreements shall survive the Effective Date, shall not be cancelled,
and shall continue to secure Reorganized BSA’s obligations under the Restated Debt and
Security Documents, except as expressly set forth therein.

              1.     The definitive terms of the Restated Debt and Security Documents shall be
       (x) acceptable to JPM and the BSA, (y) reasonably acceptable to the Creditors’
       Committee, and (z) substantially the same as the Prepetition Debt and Security
       Documents, except that, as to be specified in the Restated Debt and Security Documents:




                                                155
Case 20-10343-LSS    Doc 6214-2        Filed 09/15/21   Page 163 of 405




    a.   the maturity dates under the Restated 2010 Bond Documents, the Restated
         2012 Bond Documents, and the Restated Credit Facility Documents will
         be the Restated Maturity Date;

         b.     principal under the Restated 2010 Bond Documents and the
                Restated 2012 Bond Documents shall be payable in monthly
                installments, in the same monthly amounts as the prepetition
                periodic amortization amounts, beginning on the date that is two
                (2) years after the Effective Date and ending on the Restated
                Maturity Date; provided, that the scheduled principal amounts
                payable under the Restated 2010 Bond Documents and the
                Restated 2012 Bond Documents shall be reduced, on a pro rata
                basis, by an amount equal to the Excess Cash and Investments, if
                any, that are remitted to JPM under the Excess Cash Sweep;

    c.   interest under the Restated 2010 Bond Documents and the Restated 2012
         Bond Documents shall be payable in monthly installments, at the currently
         applicable existing rates in the 2010 Bond Documents and the 2012 Bond
         Documents, beginning on the date that is one month after the Effective
         Date and ending on the Restated Maturity Date;
    d.   principal under the Restated Credit Facility Documents shall be payable in
         quarterly installments, set at 1/40th of the outstanding balance on the
         Effective Date, beginning on the date that is two (2) years after the
         Effective Date and ending on the Restated Maturity Date; provided, that
         the principal amounts payable under the Restated Credit Facility
         Documents shall be reduced, on a pro rata basis, by an amount equal to the
         Excess Cash and Investments, if any, that are remitted to JPM under the
         Excess Cash Sweep;
    e.   interest under the Restated Credit Facility Documents shall be payable in
         quarterly installments at the applicable existing rates in the Prepetition
         Debt and Security Documents, beginning on the date that is three (3)
         months after the Effective Date and ending on the Restated Maturity Date;
    f.   all of the obligations of Reorganized BSA under the Restated Debt and
         Security Documents shall be secured by first-priority liens on and security
         interests in all of the assets of Reorganized BSA;
    g.   all of the obligations of Reorganized BSA under the Restated Debt and
         Security Documents shall be guaranteed by Arrow; and
    h.   beginning on December 31 of the calendar year that is two (2) years after
         the Effective Date and continuing on December 31 of each successive
         calendar year until December 31 of the calendar year that is immediately
         prior to the calendar year of the Restated Maturity Date, Reorganized
         BSA shall remit to JPM, as soon as reasonably practicable but in no case
         later than thirty (30) days of such date, twenty-five percent (25%) of the


                                 156
          Case 20-10343-LSS         Doc 6214-2         Filed 09/15/21    Page 164 of 405




                       Excess Cash and Investments in excess of $75,000,000, if any, as of such
                       date, measured on a pro forma basis after having given effect to the
                       principal payment, if any, due on February 15 of the following year under
                       the BSA Settlement Trust Note, if applicable (the “Excess Cash Sweep”),
                       and JPM shall apply any such amounts on a pro rata basis to the unpaid
                       principal balances under the Restated Debt and Security Documents. For
                       the avoidance of doubt, no payments shall be made on account of the
                       Excess Cash Sweep until the last Distribution is made on account of
                       Allowed General Unsecured Claims.
                       2.      Except as may be provided for in an Insurance Settlement
               Agreement, neither any provision of the Plan nor the occurrence of the Effective
               Date shall alter, amend, or otherwise impair the rights and obligations of the
               Debtors, Reorganized BSA, JPM, or any applicable Insurance Company holding
               one or more letters of credit issued by JPM to secure obligations arising under one
               or more BSA Insurance Policies. Without limiting the foregoing, nothing in the
               Plan or the Confirmation Order shall preclude any such Insurance Company from
               exercising any applicable rights on any such letter of credit issued, or other
               security provided, for the benefit of the Insurance Company in accordance with
               the terms and conditions of the documents governing such letter of credit or other
               security, or applying amounts therefrom to any Claim secured by such letter of
               credit or other security, and the Debtors, Reorganized BSA, JPM reserve any and
               all rights with respect to such Insurance Company’s exercise of any applicable
               rights.
       22.     Foundation Loan

        On the Effective Date, the Foundation Loan Agreement and any applicable collateral and
other loan documents governing the Foundation Loan shall be executed and delivered, and
Reorganized BSA shall be authorized to execute, deliver and enter into, the Foundation Loan
Agreement and related documentation governing the Foundation Loan without the need for any
further corporate action or any further notice to or order of the Bankruptcy Court.

        As of the Effective Date, upon the granting of Liens in accordance with the Foundation
Loan Agreement and any applicable collateral and other loan documents governing the
Foundation Loan, all of the Liens and security interests granted thereunder (a) shall be deemed to
have been granted, (b) shall be legal, binding, automatically perfected, non-avoidable, and
enforceable Liens on, and security interests in, the applicable collateral as of the Effective Date in
accordance with the respective terms of the Foundation Loan Agreement and related
documentation, subject to the Liens and security interests set forth in the Restated Debt and
Security Documents, as permitted under the Foundation Loan Agreement and related
documentation. All Liens and security interests granted pursuant to the Foundation Loan
Agreement and related documentation shall be (i) valid, binding, perfected, and enforceable Liens
and security interests in the personal and property described in and subject to such documents,
with the priorities established in respect thereof under applicable non-bankruptcy law; (ii) granted
in good faith and deemed not to constitute a fraudulent conveyance or fraudulent transfer; and
(c) not otherwise subject to avoidance, recharacterization, or subordination (whether equitable,


                                                 157
         Case 20-10343-LSS          Doc 6214-2        Filed 09/15/21   Page 165 of 405




contractual or otherwise) under any applicable law. The Debtors, Reorganized BSA, Arrow
WV, Inc., and the Foundation are authorized to make, and to the extent contemplated by the
Foundation Loan Agreement and related documentation, the Debtors, Reorganized BSA, Arrow
WV, Inc. will make, all filings and recordings, and obtain all governmental approvals and
consents necessary to establish, attach and perfect such Liens and security interests under any
applicable law (it being understood that perfection shall occur automatically by virtue of the entry
of the Confirmation Order and any such filings, recordings, approvals, and consents shall not be
required), and will thereafter cooperate to make all other filings and recordings that otherwise
would be necessary under applicable law to give notice of such Liens and security interest to
third parties.

       23.     BSA Settlement Trust Note

        On the Effective Date, Reorganized BSA shall be authorized to execute, issue and deliver
the BSA Settlement Trust Note to the Settlement Trust and execute and deliver any related
documentation governing the BSA Settlement Trust Note, including any related security
agreement, without the need for any further corporate action or any further notice to or order of
the Bankruptcy Court. The BSA Settlement Trust Note will commence on the Effective Date
and will be due ninety-one (91) days after the date that is ten (10) years after the Effective Date
and shall bear interest from the Effective Date at a rate of 5.5% per annum, payable
semi-annually, subject to a payment-in-kind election for the eighteen (18) months immediately
following the Effective Date. The obligations of Reorganized BSA under the BSA Settlement
Trust Note shall be secured by second-priority liens on and security interests in inventory,
accounts receivable (except the Arrow Intercompany Note), Cash and the Headquarters.
Principal under the BSA Settlement Trust Note shall be payable in annual installments due on
February 15 of each year during the term of the BSA Settlement Trust Note, commencing on
February 15 of the second year following the Effective Date. Such annual principal payments
shall be equal to the sum of the following calculation: (a) $4,500,000; plus (b) $3.50 multiplied
by the aggregate number of Youth Members as of December 31 of the preceding year up to the
forecasted number of Youth Members for such year as set forth in the Debtors’ five-year
business plan; plus (c) $50 multiplied by the aggregate number of High Adventure Base
Participants during the preceding calendar year; plus (d) $50 multiplied by the aggregate number
of Youth Members in excess of the forecasted number of Youth Members for such year,
excluding the portion of the excess that is comprised of members under the ScoutReach program,
as set forth in the Debtors’ five-year business plan; plus (e) $150 multiplied by the aggregate
number of High Adventure Base Participants, excluding those attending events with a registration
fee of less than $300 (e.g., for non-typical High Adventure Base activities), in excess of the
forecasted number of High Adventure Base Participants for such year as set forth in the Debtors’
five-year business plan. The forecasted numbers of Youth Members and High Adventure Base
Participants referenced in clauses (b), (d) and (e) of the foregoing sentence are included in the
Financial Projections attached to the Disclosure Statement. The forecast for years after 2025
shall be deemed to be the forecast for calendar year 2025. The BSA Settlement Trust Note may
be prepaid at any time without penalty.




                                                158
         Case 20-10343-LSS         Doc 6214-2        Filed 09/15/21   Page 166 of 405




       24.     DST

        The DST shall be established on the Effective Date in accordance with the DST
Agreement. The purposes of the DST shall be to: (1) issue the DST Note to the Settlement
Trust as of the Effective Date; (2) collect, manage and invest Cash contributed by Local Councils
on a monthly basis to an account (and any replacement thereof) owned by the DST in accordance
with the DST Note Mechanics; and (3) make annual payments (a) to the Pension Plan or (b)
toward principal and interest on the DST Note, as determined in accordance with the DST Note
Mechanics and the DST Agreement. In the event of a conflict between the terms or provisions of
the Plan and the DST Agreement, the terms of the Plan shall control.

       25.     Pension Plan

        No provision contained in the Plan, Confirmation Order, the Bankruptcy Code (including
section 1141 of the Bankruptcy Code), or any other document filed or order entered in the
Chapter 11 Cases shall be construed to exculpate, discharge, release or relieve the Debtors, the
Local Councils, or any other party, in any capacity, from any liability or responsibility to any
Person with respect to the Pension Plan under any law, governmental policy, or regulatory
provision. The Pension Plan shall not be enjoined or precluded from enforcing any such liability
or responsibility as a result of any of the provisions of the Plan (including those provisions
providing for exculpation, satisfaction, release and discharge of Claims against the Debtors), the
Confirmation Order, the Bankruptcy Code (including section 1141 of the Bankruptcy Code), or
any other document filed or order entered in the Chapter 11 Cases. The Settlement Trust shall
not have any liability to any Person on account of the Pension Plan, including liability as a
member of a “Controlled Group” as defined in 29 U.S.C. § 1301(a)(14)(A) or on any other basis
whatsoever.

         As of the Effective Date, Reorganized BSA shall assume and continue the Pension Plan to
the extent of its obligations under the Pension Plan and applicable law, including, as applicable,
(1) satisfaction of the minimum funding requirements under 26 U.S.C. §§ 412 and 430 and 29
U.S.C. §§ 1082 and 1083, (2) payment of all required Pension Benefit Guaranty Corporation
premiums in accordance with 29 U.S.C. §§ 1306 and 1307, and (3) administration of the Pension
Plan in all material respects in accordance with the applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1301 et seq., and the
Internal Revenue Code. Notwithstanding the foregoing, Reorganized BSA reserves all of its
rights under the Pension Plan. All Proofs of Claim filed by the Pension Benefit Guaranty
Corporation with respect to the Pension Plan shall be deemed withdrawn on the Effective Date.

       26.     Single Satisfaction of Allowed General Unsecured Claims

         In no event shall any holder of an Allowed General Unsecured Claim recover more than
the full amount of its Allowed General Unsecured Claim from the Core Value Cash Pool, and to
the extent that the holder of an Allowed General Unsecured Claim has received, or in the future
receives, payment on account of such Allowed General Unsecured Claim from a party that is not
a Debtor or Reorganized BSA, such holder shall repay, return, or deliver to the Core Value Cash
Pool any Distribution held by or transferred to such holder to the extent the holder’s total



                                               159
         Case 20-10343-LSS         Doc 6214-2        Filed 09/15/21   Page 167 of 405




recovery on account of its Allowed General Unsecured Claim from the third party and from the
Core Value Cash Pool exceeds the amount of such holder’s Allowed General Unsecured Claim.

       27.     Exemption from Certain Transfer Taxes and Recording Fees

       To the maximum extent permitted pursuant to section 1146(a) of the Bankruptcy Code
and applicable law, any transfers of property pursuant to the Plan, including any transfers to the
Settlement Trust by the Debtors, the Local Councils, the Contributing Chartered Organizations,
and the Settling Insurance Companies, and payments by Reorganized BSA to or from the Core
Value Cash Pool, shall not be taxed under any law imposing a stamp tax or similar tax.

       28.     Non-Monetary Commitments

       The Debtors shall take the following actions to promote healing and reconciliation and to
continue the Debtors’ efforts to prevent Abuse from occurring in Scouting in the future:




                                               160
Case 20-10343-LSS     Doc 6214-2       Filed 09/15/21   Page 168 of 405




    a.   The Debtors shall form a committee (the “Child Protection Committee”)
         of members from the BSA, Local Councils, the Tort Claimants’
         Committee, and the Coalition (including survivors). The functions of the
         Child Protection Committee include the following:

         (i)    No later than six months after the Effective Date, the BSA will
                present to the Committee on the BSA’s current Youth Protection
                Program (the “Youth Protection Program”). The BSA will report
                to the Child Protection Committee regarding the Youth Protection
                Program and any changes thereto on an annual basis for a period of
                three years following the Effective Date.

         (ii)   Following that presentation, the BSA and Child Protection
                Committee will work with an entity engaged by the BSA that is
                selected with the consultation of the Child Protection Committee
                that is not currently affiliated with the BSA to evaluate the Youth
                Protection Program (the “Evaluating Entity”). The Evaluating
                Entity will have expertise in the prevention of youth sexual abuse.

                (A)    Any evaluation will be comprehensive in nature and include
                       input from current BSA volunteers and professionals,
                       survivors of sexual abuse while involved with Scouting, the
                       members of the Child Protection Committee, and the
                       Evaluating Entity.

                (B)    The Evaluating Entity will report to the Child Protection
                       Committee assessing the current Youth Protection Program
                       and make specific recommendations for reasonable
                       improvements to the Youth Protection Program that may
                       include mechanisms for the elimination of abuse and
                       accurate and annual reporting regarding the results of the
                       Youth Protection Program, including confirmed instances
                       of sexual abuse that is made available to the public (the
                       “Prospective Reporting”).

                (C)    The BSA will engage with the Evaluating Entity, and the
                       Child Protection Committee, and will take appropriate
                       steps as necessary to improve the Program. Changes to the
                       Youth Protection Program will be reported on the BSA’s
                       Youth Protection Program website and training will be
                       reasonably adjusted to reflect changes.




                                 161
         Case 20-10343-LSS         Doc 6214-2        Filed 09/15/21   Page 169 of 405




                      (iii)   The BSA will propose and the Child Protection Committee will
                              consider a protocol for the review and publication of information in
                              the Volunteer Screening Database and the Prospective Reporting,
                              which will take into account factors including: (i) the desire to
                              make public credibly identified perpetrators of sexual abuse in
                              Scouting; (ii) adequate protections for survivor identities;
                              (iii) consideration regarding the protection of third parties,
                              including survivor family members and volunteers; (iv) a
                              notification process regarding any publication; (v) issues related to
                              privacy and liability related to publication; and (vi) the potential
                              appointment or retention of an appropriate neutral party to
                              supervise the evaluation and review of the Volunteer Screening
                              Database (the “Neutral Supervisor”). If the BSA and Child
                              Protection Committee are unable to reach an agreement on the
                              above protocol, the Neutral Supervisor shall mediate the dispute to
                              resolution. In accordance with the process outlined above,
                              information from the Volunteer Screening Database and
                              Prospective Reporting shall be published annually after agreement
                              among the parties or determination by the Neutral Supervisor.

                      (iv)    After consultation and recommendations from the Evaluating
                              Entity, the Child Protection Committee may propose and the BSA
                              will in good faith consider other issues relating to child protection,
                              including: (i) special BSA Scouting programs for survivors; and (ii)
                              participation and leadership in a comprehensive reporting program
                              to include other youth-serving organizations.

                      (v)     The BSA will engage with the Child Protection Committee and
                              consider all appropriate measures proposed by the Child Protection
                              Committee to improve transparency and accountability with
                              respect to any future instances of sexual abuse, including the
                              dissemination of information relating to abuse statistics, consistent
                              with practices of other youth-serving organizations, including what
                              information may be publically available on the BSA’s website.

I.     Vesting of Assets in the Reorganized BSA

        In accordance with Article X.A of the Plan, and except as explicitly provided in the Plan
(including with respect to the Core Value Cash Pool and the Restated Debt and Security
Documents), on the Effective Date, pursuant to sections 1141(b) and 1141(c) of the Bankruptcy
Code, all property comprising the Estates, other than the BSA Trust Contributions, shall vest in
each respective Reorganized Debtor free and clear of all Liens, Claims, interests, charges, other
Encumbrances and liabilities of any kind unless expressly provided by the Plan or the
Confirmation Order. On and after the Effective Date, each Reorganized BSA may continue is
operations and may use, acquire, or dispose of property, and compromise or settle any Claims,




                                               162
          Case 20-10343-LSS         Doc 6214-2         Filed 09/15/21   Page 170 of 405




Interests, or Causes of Action without supervision or approval of the Bankruptcy Court and free
of any restrictions of the Bankruptcy Code or the Bankruptcy Rules.

J.     Retention of Certain Causes of Action

        In accordance with section 1123(b)(3) of the Bankruptcy Code and Article XI.B of the
Plan, subject to the transfer of the Debtors’ Settlement Trust Causes of Action to the Settlement
Trust under Article IV.D of the Plan and the Debtors’ and their Estates’ Release of certain Estate
Causes of Action under Article X.J of the Plan, all Causes of Action that a Debtor may hold
against any Person shall vest in Reorganized BSA on the Effective Date. Thereafter, subject to
Article IV.D and Article X.J of the Plan, Reorganized BSA shall have the exclusive right,
authority, and discretion to determine and to initiate, file, prosecute, enforce, abandon, settle,
compromise, release, withdraw, or litigate to judgment any such Causes of Action, whether
arising before or after the Petition Date, and to decline to do any of the foregoing without the
consent or approval of any third party or further notice to or action, order, or approval of the
Bankruptcy Court. No Person may rely on the absence of a specific reference in the Plan or the
Disclosure Statement to any specific Cause of Action as any indication that the Debtors or
Reorganized BSA, as applicable, will not pursue any and all available Causes of Action. The
Debtors or Reorganized BSA, as applicable, expressly reserve all rights to prosecute any and all
Causes of Action against any Person, except as otherwise expressly provided in the Plan, and,
therefore, no preclusion doctrine, including the doctrines of res judicata, collateral estoppel,
issue preclusion, claim preclusion, estoppel (judicial, equitable or otherwise) or laches, shall
apply to any Cause of Action upon, after, or as a consequence of Confirmation or the occurrence
of the Effective Date.

K.     Compensation and Benefits Programs

        Other than those Compensation and Benefits Programs assumed by the Debtors prior to
entry of the Confirmation Order, if any, all of the Compensation and Benefits Programs entered
into before the Petition Date and not since terminated shall be deemed to be, and shall be treated
as though they are, Executory Contracts under the Plan. Entry of the Confirmation Order will
constitute the Bankruptcy Court’s approval of Reorganized BSA’s assumption and continued
maintenance and sponsorship of each of such Compensation and Benefits Plan under sections 365
and 1123 of the Bankruptcy Code, and the Debtors’ and Reorganized BSA’s obligations under
the Compensation and Benefits Programs shall survive and remain unaffected by entry of the
Confirmation Order and be fulfilled in the ordinary course of the Debtors’ and Reorganized
BSA’s non-profit operations. Compensation and Benefits Programs assumed by the Debtors
prior to entry of the Confirmation Order shall continue to be fulfilled in the ordinary course of the
Debtors’ non-profit operations from and after the date of any order of the Bankruptcy Court
authorizing the assumption of such Compensation and Benefits Program. All Claims filed on
account of an amounts asserted to be owed under Compensation and Benefits Programs shall be
deemed satisfied and expunged from the Claims Register as of the Effective Date without any
further notice to or action, order, or approval of the Bankruptcy Court.




                                                 163
            Case 20-10343-LSS       Doc 6214-2        Filed 09/15/21   Page 171 of 405




L.     Restoration Plan and Deferred Compensation Plan

        As of the Effective Date, the Debtors and Reorganized BSA shall continue to honor their
obligations under: (a) all applicable workers’ compensation laws in all applicable states; and (b)
the Workers’ Compensation Program. All Proofs of Claims on account of workers’
compensation, including the Workers’ Compensation Program, shall be deemed withdrawn
automatically and without any further notice to or action, order, or approval of the Bankruptcy
Court; provided, however, that nothing in the Plan shall limit, diminish, or otherwise alter the
Debtors’ or Reorganized BSA’s defenses, Causes of Action, or other rights under applicable
non-bankruptcy law with respect to the Workers’ Compensation Programs; provided further,
however, that nothing herein shall be deemed to impose any obligations on the Debtors or their
insurers in addition to what is provided for under the terms of the Workers’ Compensation
Programs and applicable state law.

M.     Workers’ Compensation Programs

        As of the Effective Date, the Debtors and the Reorganized BSA shall continue to honor
their obligations under: (a) all applicable workers’ compensation laws in all applicable states; and
(b) the Workers’ Compensation Program. All Proofs of Claims on account of the Workers’
Compensation Program shall be deemed withdrawn automatically and without any further notice
to or action, order, or approval of the Bankruptcy Court; provided, however, that nothing in the
Plan shall limit, diminish, or otherwise alter the Debtors’ or Reorganized BSA’s defenses, Causes
of Action, or other rights under applicable non-bankruptcy law with respect to the Workers’
Compensation Programs; provided further, however, that nothing in the Plan shall be deemed to
impose any obligations on the Debtors or their Insurance Companies in addition to what is
provided for under the terms of the Workers’ Compensation Programs and applicable state law.

N.     Treatment of Executory Contracts and Unexpired Leases

       1.       Assumption and Rejection of Executory Contracts and Unexpired Leases

       As set forth in Article VI of the Plan, on the Effective Date, except as otherwise provided
in the Plan, all Executory Contracts and Unexpired Leases shall be deemed assumed by
Reorganized BSA without the need for any further notice to or action, order, or approval of the
Bankruptcy Court under sections 365 or 1123 of the Bankruptcy Code, except for Executory
Contracts or Unexpired Leases:

                a.     that are identified on the Rejected Contracts and Unexpired Leases
                       Schedule;

                b.     that previously expired or terminated pursuant to their terms;

                c.     that the Debtors have previously assumed or rejected pursuant to a Final
                       Order of the Bankruptcy Court;

                d.     that are the subject of a motion to reject that remains pending as of the
                       Effective Date;


                                                164
         Case 20-10343-LSS          Doc 6214-2        Filed 09/15/21   Page 172 of 405




               e.      as to which the effective date of rejection will occur (or is requested by the
                       Debtors to occur) after the Effective Date; or

               f.      as to which the Debtors or Reorganized BSA, as applicable, determine, in
                       the exercise of their reasonable business judgment, that the Cure Amount,
                       as determined by a Final Order or as otherwise finally resolved, would
                       render assumption of such Executory Contract or Unexpired Lease
                       unfavorable to Debtors or Reorganized BSA;

provided that the Debtors reserve the right to seek enforcement of an assumed or assumed and
assigned Executory Contract or Unexpired Lease following the Confirmation Date, including
seeking an order of the Bankruptcy Court rejecting such Executory Contract or Unexpired Lease
for cause.
        Entry of the Confirmation Order shall constitute an order of the Bankruptcy Court
approving the assumption or rejection, as applicable, of Executory Contracts or Unexpired
Leases pursuant to the Plan, pursuant to sections 365 and 1123 of the Bankruptcy Code. Except
as otherwise set forth in the Plan, the assumption or rejection of an Executory Contract or
Unexpired Lease pursuant to the Plan shall be effective as of the Effective Date; provided, that
the rejection of an Unexpired Lease shall be effective as of the later of: (a) the Effective Date;
and (b) the date on which the leased premises are unconditionally surrendered to the non-Debtor
counterparty to the rejected Unexpired Lease. Reorganized BSA is authorized to abandon any
De Minimis Assets at or on the premises subject to an Unexpired Lease that is rejected pursuant
to the Plan, and the non-Debtor counterparty to such Unexpired Lease may dispose of any such
De Minimis Assets remaining at or on the leased premises on the applicable lease rejection date.

        Each Executory Contract or Unexpired Lease assumed pursuant to the Plan or a Final
Order of the Bankruptcy Court shall re-vest in and be fully enforceable by Reorganized BSA in
accordance with its terms, except as such terms may have been modified by the provisions of the
Plan, the Confirmation Order, or any Final Order of the Bankruptcy Court authorizing and
providing for its assumption. Any motions to assume Executory Contracts or Unexpired Leases
pending on the Effective Date shall be subject to approval by a Final Order on or after the
Effective Date but may be withdrawn, settled, or otherwise prosecuted by Reorganized BSA.

        Any monetary defaults under each Executory Contract and Unexpired Lease to be
assumed pursuant to the Plan shall be satisfied, pursuant to section 365(b)(1) of the Bankruptcy
Code, by payment of the Cure Amount in Cash on the Effective Date or in the ordinary course of
the Debtors’ or Reorganized BSA’s non-profit operations, subject to the limitation described in
the Plan.

        Except as otherwise provided in the Plan, the Debtors shall, on or before the date of filing
of the Plan Supplement, cause Cure and Assumption Notices to be served on affected
counterparties to Executory Contracts and Unexpired Leases to be assumed pursuant to the Plan.
Any objection by a non-Debtor counterparty to an Executory Contract or Unexpired Lease to the
assumption, assumption and assignment, the related Cure Amount, or adequate assurance, must
be filed, served, and actually received by the Debtors on or prior to the deadline for filing
objections to the Plan (or such later date as may be provided in the applicable Cure and


                                                165
         Case 20-10343-LSS         Doc 6214-2        Filed 09/15/21   Page 173 of 405




Assumption Notice); provided, that each counterparty to an Executory Contract or Unexpired
Lease (a) that the Debtors later determine to assume or (b) as to which the Debtors modify the
applicable Cure Amount, must object to the assumption or Cure Amount, as applicable, by the
earlier of (i) fourteen (14) days after the Debtors serve such counterparty with corresponding
Cure and Assumption Notice; and (ii) the Confirmation Hearing. Any counterparty to an
Executory Contract or Unexpired Lease that fails to timely object to the proposed
assumption of any Executory Contract or Unexpired Lease shall be forever barred,
estopped, and enjoined from contesting the Debtors’ assumption of the applicable
Executory Contract or Unexpired Lease and from requesting payment of a Cure Amount
that differs from the amounts paid or proposed to be paid by the Debtors or Reorganized
BSA, in each case without the need for any objection by the Debtors or Reorganized BSA
or any further notice to or action, order, or approval of the Bankruptcy Court.
Reorganized BSA may settle any dispute regarding a Cure Amount without any further
notice to or action, order, or approval of the Bankruptcy Court.

        To the maximum extent permitted by law, to the extent any provision in any Executory
Contract or Unexpired Lease assumed, or assumed and assigned, pursuant to the Plan restricts or
prevents, or purports to restrict or prevent, or is breached or would be deemed breached by, the
assumption or assumption and assignment of such Executory Contract or Unexpired Lease
(including any change of control or similar provision), then such provision shall be deemed
preempted and modified such that neither the Debtors’ assumption or assumption and assignment
of the Executory Contract or Unexpired Lease nor any of the transactions contemplated by the
Plan shall entitle the non-debtor counterparty to terminate or modify such Executory Contract or
Unexpired Lease or to exercise any other purported default-related rights thereunder.

        The Debtors’ assumption or assumption and assignment of any Executory Contract
or Unexpired Lease pursuant to the Plan or otherwise, and payment of any applicable
Cure Amount in accordance with the procedures set forth in Article VI.C of the Plan, shall
result in the full release and satisfaction of any Claims or defaults, whether monetary or
nonmonetary, including defaults of provisions restricting the change in control or
ownership interest composition or other bankruptcy-related defaults, arising under any
assumed, or assumed and assigned, Executory Contract or Unexpired Lease at any time
prior to the effective date of assumption. Any and all Proofs of Claim based upon
Executory Contracts or Unexpired Leases that have been assumed in the Chapter 11
Cases, including pursuant to the Confirmation Order, shall be deemed Disallowed and
expunged as of the later of: (a) the date of entry of an order of the Bankruptcy Court
(including the Confirmation Order) approving such assumption; (b) the effective date of
such assumption; or (c) the Effective Date, in each case without the need for any objection
by the Debtors or Reorganized BSA or any further notice to or action, order, or approval
of the Bankruptcy Court.

        In the event of a timely filed objection regarding: (1) a Cure Amount; (2) the ability of
Reorganized BSA or any assignee to provide adequate assurance of future performance within
the meaning of section 365 of the Bankruptcy Code under the Executory Contract or Unexpired
Lease to be assumed; or (3) any other matter pertaining to assumption or the requirements of
section 365(b)(1) of the Bankruptcy Code, such dispute shall be resolved by a Final Order of the


                                               166
            Case 20-10343-LSS        Doc 6214-2       Filed 09/15/21   Page 174 of 405




Bankruptcy Court (which may be the Confirmation Order) or as may be agreed upon by the
Debtors or Reorganized BSA, as applicable, and the counterparty to the Executory Contract or
Unexpired Lease. The Debtors or Reorganized BSA, applicable, shall pay the applicable Cure
Amount as soon as reasonably practicable after entry of a Final Order resolving such dispute and
approving such assumption, or as may otherwise be agreed upon by the Debtors or Reorganized
BSA, as applicable, and the counterparty to the Executory Contract or Unexpired Lease. To the
extent that a dispute regarding the applicable Cure Amount is resolved or determined
unfavorably to the Debtors, the Debtors may, in their discretion, reject the applicable Executory
Contract or Unexpired Lease after such determination, which rejection shall supersede, nullify,
and render of no force or effect any earlier assumption or assumption and assignment. Under no
circumstances shall the status of payment of a Cure Amount required by section 365(b)(1) of the
Bankruptcy Code following the entry of a Final Order resolving the dispute and approving the
assumption prevent or delay implementation of the Plan or the occurrence of the Effective Date.

       2.       Rejection Damages Claims

        Unless otherwise provided by a Final Order of the Bankruptcy Court, all Proofs of Claim
for Rejection Damages Claims, if any, shall be filed within thirty (30) days after the latest to
occur of: (1) the date of entry of an order of the Bankruptcy Court (including the Confirmation
Order) approving such rejection; (2) the effective date of the rejection of such Executory
Contract or Unexpired Lease; or (3) the Effective Date (as applicable, the “Rejection Damages
Bar Date”). Claims arising from the rejection of an Executory Contract or an Unexpired Lease
shall be classified as General Unsecured Claims and subject to the provisions of Article VII of the
Plan and the applicable provisions of the Bankruptcy Code and the Bankruptcy Rules. Any
holder of a Rejection Damages Claim that is required to file a Proof of Claim in
accordance with Article VI.B of the Plan but fails to do so on or before the Rejection
Damages Bar Date shall not be treated as a creditor with respect to such Claim for the
purposes of voting or Distributions, and such Rejection Damages Claim shall be
automatically Disallowed, forever barred from assertion, and unenforceable against the
Debtors, their Estates, Reorganized BSA, or its or their respective property, whether by
setoff, recoupment, or otherwise, without the need for any objection by the Debtors or
Reorganized BSA or further notice to, or action, order, or approval of the Bankruptcy
Court, and such Rejection Damages Claim shall be deemed fully satisfied, released, and
discharged.

       3.       Contracts and Leases Entered into After the Petition Date

        Contracts and leases entered into after the Petition Date by the BSA, including any
Executory Contracts and Unexpired Leases assumed by BSA, will be performed by the BSA or
Reorganized BSA in the ordinary course of its charitable non-profit operations. Accordingly,
such contracts and leases (including any assumed Executory Contract and Unexpired Leases)
shall survive and remain unaffected by entry of the Confirmation Order.

       4.       Insurance Policies

        Notwithstanding anything to the contrary herein, all Insurance Policies issued or entered
into prior to the Petition Date shall not be considered Executory Contracts and shall neither be


                                                167
            Case 20-10343-LSS      Doc 6214-2        Filed 09/15/21   Page 175 of 405




assumed nor rejected by the Debtors; provided, however, that to the extent any Insurance Policy
is determined to be an Executory Contract, then, subject to Article IV.QV of the Plan, and
notwithstanding anything contained in the Plan to the contrary, the Plan will constitute a motion
to assume such Insurance Policy and pay all future obligations, if any, in respect thereof and,
subject to the occurrence of the Effective Date, the entry of the Confirmation Order will
constitute approval of such assumption pursuant to section 365(a) of the Bankruptcy Code and a
finding by the Bankruptcy Court that each such assumption is in the best interests of the Debtors,
their respective Estates and all parties in interest. Unless otherwise determined by the
Bankruptcy Court pursuant to a Final Order or agreed by the parties thereto prior to the
Effective Date, no payments are required to cure any defaults of any Debtor existing as of the
Confirmation Date with respect to any Insurance Policy; and prior payments for premiums or
other charges made prior to the Petition Date under or with respect to any Insurance Policy shall
be indefeasible. Moreover, as of the Effective Date, all payments of premiums or other charges
made by the Debtors on or after the Petition Date under or with respect to any Insurance Policy
shall be deemed to have been authorized, approved, and ratified in all respects without any
requirement of further action by the Bankruptcy Court. Notwithstanding anything to the
contrary contained herein, Confirmation shall not discharge, impair or otherwise modify any
obligations assumed by the foregoing assumption, and each such obligation shall be deemed and
treated as an Executory Contract that has been assumed by the Debtors under the Plan as to
which no Proof of Claim need be filed.

        Notwithstanding anything to the contrary contained in the Plan, entry of the Confirmation
Order shall not discharge, impair, or otherwise modify any indemnity obligations assumed as a
result of the foregoing assumption of the Insurance Policies that are D&O Liability Insurance
Policies (and related documents), and each such indemnity obligations will be deemed and treated
as an Executory Contract that has been assumed by the Reorganized Debtors under the Plan as to
which no Proof of Claim need be filed.

        Other than the permissibility of the Insurance Assignment, or as otherwise provided in the
Bankruptcy Code, applicable law, the findings made by the Bankruptcy Court in the
Confirmation Order or the findings made by the District Court in the Affirmation Order, the
rights and obligations of the parties under the Insurance Policies, including the question of
whether any breach has occurred, shall be determined under applicable law.

       5.       Gift Annuity Agreements and Life-Income Agreements

        The Gift Annuity Agreements and Life-Income Agreements shall be deemed to be, and
shall be treated as though they are, Executory Contracts under the Plan, and entry of the
Confirmation Order will constitute the Bankruptcy Court’s approval of the Debtors’ assumption
of each of such Executory Contract.

       6.       Modifications, Amendments, Supplements, Restatements, or Other Agreements

       Unless otherwise provided in the Plan, each Executory Contract or Unexpired Lease that
is assumed shall include all modifications, amendments, supplements, restatements, or other
agreements that in any manner affect such Executory Contract or Unexpired Lease, and
Executory Contracts and Unexpired Leases related thereto, if any, including easements, licenses,


                                               168
            Case 20-10343-LSS      Doc 6214-2         Filed 09/15/21   Page 176 of 405




permits, rights, privileges, immunities, options, rights of first refusal, and any other interests,
unless the Debtors reject or repudiate any of the foregoing agreements. Modifications,
amendments, and supplements to, or restatements of, prepetition Executory Contracts and
Unexpired Leases that have been executed by the Debtors during the Chapter 11 Cases shall not
be deemed to alter the prepetition nature of the Executory Contract or Unexpired Lease, or the
validity, priority, or amount of any Claims that may arise in connection therewith.

       7.       Reservation of Rights

        Neither the inclusion of any Executory Contract or Unexpired Lease on the Schedules, a
Cure and Assumption Notice, or the Rejected Executory contracts and Unexpired Leases
Schedule, nor anything contained in any Plan Document, shall constitute an admission by the
Debtors that a contract or lease is in fact an Executory Contract or Unexpired Lease or that
Reorganized BSA has any liability thereunder. If there is a dispute as of the Confirmation Date
regarding whether a contract or lease is or was executory or unexpired at the time of assumption,
the Debtors, or, after the Effective Date, Reorganized BSA, shall have thirty (30) days following
entry of a Final Order resolving such dispute to alter their treatment of such contract or lease,
including by rejecting such contract or lease nunc pro tunc to the Confirmation Date.

O.     Provisions Governing Distributions

       1.       Applicability

       None of the terms or provision of Article VII of the Plan shall apply to Abuse Claims,
which shall be exclusively processed, liquidated and paid by the Settlement Trust in accordance
with the Settlement Trust Documents.

       2.       Distributions Generally

       The Disbursing Agent shall make all Distributions to appropriate holders of Allowed
Claims in accordance with the terms of the Plan.

       3.       Distributions on Account of Certain Claims Allowed as of the Effective Date

       Except as otherwise provided in the Plan, on or as soon as practicable after the Effective
Date, the Disbursing Agent shall make Distributions in Cash in amounts equal to all Allowed
Administrative Expense Claims, Allowed Priority Tax Claims, Allowed Other Priority Claims,
Allowed Other Secured Claims, and Allowed Convenience Claims.

       4.       Distributions on Account of Allowed General Unsecured Claims

        On each Distribution Date, the Disbursing Agent shall Distribute to each holder of an
Allowed General Unsecured Claim an amount equal to such holder’s Pro Rata Share of (1) the
total balance of the Core Value Cash Pool as of such date, less (2) the balance of the Disputed
Claims Reserve.




                                                169
            Case 20-10343-LSS      Doc 6214-2        Filed 09/15/21   Page 177 of 405




       5.       Distributions on Account of Disputed Claims Allowed After the Effective Date

       Distributions on account of any Disputed Claim shall be made to the extent such Claim is
Allowed in accordance with the provisions of Article VIII of the Plan. Except as otherwise
provided in the Plan, the Confirmation Order, another order of the Bankruptcy Court, or as
agreed to by the relevant parties, Distributions under the Plan on account of Disputed Claims that
become Allowed after the Effective Date shall be made as soon as practicable after the Disputed
Claim becomes an Allowed Claim.

       6.       Rights and Powers of Disbursing Agent

       The Disbursing Agent shall make all Distributions to the appropriate holders of Allowed
Claims in accordance with the terms of the Plan, including Article VII of the Plan. Except as
otherwise ordered by the Bankruptcy Court, the Disbursing Agent shall not be required to give
any bond or surety or other security for the performance of its duties.

         The Disbursing Agent shall be empowered to: (a) effect all actions and execute all
agreements, instruments, and other documents necessary to perform its duties under the Plan; (b)
make all Distributions contemplated hereby; (c) employ professionals to represent it with respect
to its responsibilities; and (d) exercise such other powers as may be vested in the Disbursing
Agent by order of the Bankruptcy Court, pursuant to the Plan, or as deemed by the Disbursing
Agent to be necessary and proper to implement the provisions hereof. The Disbursing Agent
may request an expedited determination of taxes under section 505(b) of the Bankruptcy Code
for all returns for all taxable periods through the date on which final Distributions are made.

       7.       Delivery of Distributions and Undeliverable or Unclaimed Distributions

               (a)     Claims Record Date. As of the close of business on the Claims Record
       Date, the various transfer registers for each of the Classes of Claims as maintained by the
       Debtors or their agents shall be deemed closed for purposes of determining whether a
       holder of such a Claim is a record holder entitled to a Distribution under the Plan, and
       there shall be no further changes in the record holders or the permitted designees with
       respect to such Claims. The Debtors or Reorganized BSA, as applicable, shall have no
       obligation to recognize any transfer or designation of such Claims occurring after the
       close of business on the Claims Record Date. With respect to payment of any Cure
       Amounts or assumption disputes, neither the Debtors nor Reorganized BSA shall have
       any obligation to recognize or deal with any party other than the non-Debtor party to the
       applicable Executory Contract or Unexpired Lease as of the close of business on the
       Claims Record Date, even if such non-Debtor party has sold, assigned, or otherwise
       transferred its Claim for a Cure Amount.
              (b)     Delivery of Distributions. If a Person holds more than one Claim in any
       one Class, in the Disbursing Agent’s sole discretion, all such Claims will be aggregated
       into one Claim and one Distribution will be made with respect to the aggregated Claim.
              (c)    Special Rules for Distributions to Holders of Disputed Claims. Except as
       otherwise provided in the Plan or agreed to by the relevant parties: (a) no partial
       payments and no partial Distributions shall be made with respect to a Disputed Claim

                                               170
            Case 20-10343-LSS      Doc 6214-2         Filed 09/15/21   Page 178 of 405




       until all such disputes in connection with such Disputed Claim have been resolved by
       settlement or Final Order; and (b) any Person that holds both an Allowed Claim and a
       Disputed Claim shall not receive any Distribution on account of the Allowed Claim unless
       and until all objections to the Disputed Claim have been resolved by settlement or Final
       Order or the Disputed Claims have been Allowed or expunged. Any Distributions arising
       from property Distributed to holders of Allowed Claims in a Class and paid to such
       holders under the Plan shall also be paid, in the applicable amounts, to any holder of a
       Disputed Claim in such Class that becomes an Allowed Claim after the date or dates that
       such Distributions were earlier paid to holders of Allowed Claims in such Class.
       8.       Undeliverable and Non-Negotiated Distributions

               (a)     Undeliverable Distributions. If any Distribution to a holder of an Allowed
       Claim is returned to Reorganized BSA as undeliverable, no further Distributions shall be
       made to such holder unless and until Reorganized BSA is notified in writing of such
       holder’s then-current address or other necessary information for delivery, at which time
       such previously undeliverable Distribution shall be made to such holder within ninety (90)
       days of receipt of such holder’s then-current address or other necessary information;
       provided, however, that any such undeliverable Distribution shall be deemed unclaimed
       property under section 347(b) of the Bankruptcy Code at the expiration of 180 days after
       the date of the initial attempted Distribution. After such date, all unclaimed property or
       interests in property shall revert to Reorganized BSA automatically and without the need
       for any notice to or further order of the Bankruptcy Court (notwithstanding any
       applicable non-bankruptcy escheatment, abandoned, or unclaimed property laws to the
       contrary), and the right, title, and interest of any holder to such property or interest in
       property shall be discharged and forever barred; provided, that Distributions made from
       the Core Value Cash Pool and returned as undeliverable shall revert to the Core Value
       Cash Pool.
               (b)    Non-Negotiated Distributions. If any Distribution to a holder of an
       Allowed Claim is not negotiated for a period of 180 days after the Distribution, then such
       Distribution shall be deemed unclaimed property under section 347(b) of the Bankruptcy
       Code and re-vest in Reorganized BSA or re-vest in the Core Value Cash Pool if such
       Distribution was made from the Core Value Cash Pool. After such date, all
       non-negotiated property or interests in property shall revert to Reorganized BSA
       automatically and without the need for any notice to or further order of the Bankruptcy
       Court (notwithstanding any applicable non-bankruptcy escheatment, abandoned, or
       unclaimed property laws to the contrary), and the right, title, and interest of any holder to
       such property or interest in property shall be discharged and forever barred.
       9.       Manner of Payment under the Plan

       Except as otherwise specifically provided in the Plan, at the option of Reorganized BSA,
any Cash payment to be made hereunder may be made by a check or wire transfer or as
otherwise required or provided in applicable agreements or customary practices of Reorganized
BSA.



                                                171
          Case 20-10343-LSS         Doc 6214-2         Filed 09/15/21   Page 179 of 405




       10.     Satisfaction of Claims

       Except as otherwise specifically provided in the Plan, any Distributions to be made on
account of Allowed Claims under the Plan shall be in complete and final satisfaction, settlement,
and discharge of and exchange for such Allowed Claims.

       11.     Minimum Cash Distributions

        Reorganized BSA shall not be required to make any Distribution of Cash less than twenty
dollars ($20) to any holder of an Allowed Claim; provided, however, that if any Distribution is
not made pursuant to Article VII.K of the Plan, such Distribution shall be added to any
subsequent Distribution to be made on behalf of the holder’s Allowed Claim.

       12.     Postpetition Interest

        Except as provided in the Cash Collateral Order or in the following sentence, interest
shall not accrue on Impaired Claims; no holder of an Impaired Claim shall be entitled to interest
accruing on or after the Petition Date on any such Impaired Claim, and interest shall not accrue
or be paid on any Disputed Claim in respect of the period from the Petition Date to the date a
Distribution is made thereon if and after such Disputed Claim becomes an Allowed Claim.
Notwithstanding the foregoing, each holder of an Allowed General Unsecured Claim shall accrue
interest on the Allowed amount of such Claim at the federal judgment rate applicable on the
Effective Date; provided, that such interest shall be payable to each such holder only from the
Core Value Cash Pool and only to the extent that the Core Value Cash Pool shall have been
sufficient: (1) first, to satisfy the full amount of all Allowed General Unsecured Claims; and
(2) second, on account of any Allowed Non-Abuse Litigation Claims that shall not have elected
to be treated as an Allowed Convenience Claim under Article III.B.9 of the Plan, to satisfy any
deficiency in payments of such Allowed Claims (a) from available insurance coverage, including
Abuse Insurance Policies and Non-Abuse Insurance Policies, (b) from applicable proceeds of any
Insurance Settlement Agreements, and (c) from co-liable non-debtors (if any) or their insurance
coverage. Neither the Debtors nor Reorganized BSA shall have any independent obligation to
pay interest for or on account of any Allowed General Unsecured Claims other than from the
Core Value Cash Pool in accordance with the terms of Article VII.L of the Plan.

       13.     Setoffs

         The Debtors and Reorganized BSA may, pursuant to the applicable provisions of the
Bankruptcy Code, or applicable non-bankruptcy law, set off against any applicable Allowed
Claim (before any Distribution is made on account of such Claim) any and all claims, rights,
Causes of Action, debts or liabilities of any nature that the Debtors or Reorganized BSA may
hold against the holder of such Allowed Claim; provided, however, that the failure to effect such
a setoff shall not constitute a waiver or release of any such claims, rights, Causes of Action, debts
or liabilities.




                                                 172
          Case 20-10343-LSS         Doc 6214-2        Filed 09/15/21   Page 180 of 405




       14.     Claims Paid or Payable by Third Parties

               (a)     Claims Paid by Third Parties. A Claim shall be reduced in full, and such
       Claim shall be Disallowed without an objection to such Claim having to be filed and
       without any further notice to or action, order, or approval of the Bankruptcy Court, to
       the extent that the holder of such Claim receives payment in full on account of such Claim
       from a party that is not a Debtor or Reorganized BSA. To the extent a holder of a Claim
       receives a Distribution on account of such Claim and receives payment from a party that
       is not a Debtor or Reorganized BSA on account of such Claim, such holder shall repay,
       return, or deliver any Distribution held by or transferred to such holder to Reorganized
       BSA to the extent the holder’s total recovery on account of such Claim from the third
       party and under the Plan exceeds the amount of such Claim as of the date of any such
       Distribution under the Plan.
               (b)     Non-Abuse Litigation Claims Payable from Insurance. No Subject to
       Article IV.D.3 of the Plan, no Distributions under the Plan shall be made on account of
       any Allowed Non-Abuse Litigation Claim that is payable pursuant to an Insurance Policy
       until the holder of such Allowed Non-Abuse Litigation Claim has exhausted all remedies
       with respect to such insurance policy, including pursuing such insurance through litigation
       and obtaining entry of a final, non-appealable order in accordance with Article IV.D.3 of
       the Plan. To the extent that one or more of the Insurance Companies satisfies in full or in
       part an Allowed Non-Abuse Litigation Claim, then immediately upon such satisfaction,
       the portion of the Claim so satisfied may be expunged from the Claims Register by the
       Notice and Claims Agent without an objection to such Claim having to be filed and
       without any further notice to or action, order, or approval of the Bankruptcy Court.
       15.     Compliance with Tax Requirements and Allocations

        In connection with the Plan and all Distributions hereunder, the Disbursing Agent shall
comply with all tax withholding and reporting requirements imposed on them by any federal,
state or local taxing authority, and all Distributions pursuant to the Plan shall be subject to such
withholding and reporting requirements. Notwithstanding any provision in the Plan to the
contrary, the Disbursing Agent shall be authorized to take all actions necessary or appropriate to
comply with such withholding and reporting requirements, including liquidating a portion of the
Distribution to be made under the Plan to generate sufficient funds to pay applicable withholding
taxes, withholding Distributions pending receipt of information necessary to facilitate such
Distributions including tax certification forms, or establishing any other mechanisms it believes
are reasonable and appropriate.

        For tax purposes, Distributions in full or partial satisfaction of Allowed Claims shall be
allocated first to the principal amount of Allowed Claims, with any excess allocated to unpaid
interest that accrued on such Claim.




                                                173
            Case 20-10343-LSS      Doc 6214-2        Filed 09/15/21   Page 181 of 405




P.     Procedures for Resolving Contingent, Unliquidated, and Disputed Claims

       1.       Applicability

       All Disputed Claims against the Debtors, other than Administrative Expense Claims, shall
be subject to the provisions of Article VIII of the Plan. All Administrative Expense Claims shall
be determined and, if Allowed, paid in accordance with Article II of the Plan. None of the terms
or provision of Article VIII of the Plan shall apply to Abuse Claims, which shall be exclusively
processed, liquidated and paid by the Settlement Trust in accordance with the Settlement Trust
Documents.

       2.       Allowance of Claims

       After the Effective Date, Reorganized BSA shall have and retain any and all rights and
defenses that the Debtors, or either of them, had with respect to any Claim immediately before
the Effective Date. Except as expressly provided in the Plan or in any order entered in the
Chapter 11 Cases before the Effective Date (including the Confirmation Order), no Claim shall
become an Allowed Claim unless and until such Claim becomes Allowed by Final Order of the
Bankruptcy Court or by agreement between the Debtors or Reorganized BSA, on the one hand,
and the holder of such Claim, on the other.

       3.       Claims Administration Responsibilities

               (a)    Except as otherwise expressly provided in the Plan, from and after the
       Effective Date, Reorganized BSA shall have the authority (1) to file, withdraw, or litigate
       to judgment objections to Claims; (2) to settle or compromise any Disputed Claim
       without any further notice to or action, order, or approval by the Bankruptcy Court; and
       (3) to administer and adjust the Claims Register to reflect any such settlements or
       compromises without any further notice to or action, order, or approval by the
       Bankruptcy Court.
              (b)    Reorganized BSA shall consult with the Creditor Representative in
       connection with the reconciliation, settlement and administration of Convenience Claims,
       General Unsecured Claims and Non-Abuse Litigation Claims and shall use commercially
       reasonable efforts to resolve such Claims before the applicable Claims Objection
       Deadline.
       4.       Estimation of Claims

        The Debtors (before the Effective Date) or Reorganized BSA (on and after the Effective
Date) may at any time request that the Bankruptcy Court estimate any Disputed Claim pursuant
to section 502(c) of the Bankruptcy Code regardless of whether an objection was previously filed
with the Bankruptcy Court with respect to such Claim or whether the Bankruptcy Court has
ruled on any such objection, and the Bankruptcy Court shall retain jurisdiction to estimate any
Claim at any time during litigation concerning any objection to such Claim, including during the
pendency of any appeal relating to any such objection. In the event that the Bankruptcy Court
estimates any Disputed Claim, that estimated amount will constitute either the Allowed amount
of such Claim or a maximum limitation on such Claim against any Person. If the estimated

                                               174
            Case 20-10343-LSS      Doc 6214-2         Filed 09/15/21   Page 182 of 405




amount of a Claim constitutes a maximum limitation on such Claim, the Debtors (before the
Effective Date) or Reorganized BSA (on and after the Effective Date) may elect to pursue any
supplemental proceedings to object to any ultimate Distribution on such Claim. All of the
objection, estimation, settlement, and resolution procedures set forth in the Plan are cumulative
and not necessarily exclusive of one another. Claims may be estimated and subsequently
compromised, objected to, settled, withdrawn, or resolved by any mechanism approved by the
Bankruptcy Court.

       5.       No Distributions Pending Allowance

       No Distributions or other consideration shall be paid with respect to any Claim that is a
Disputed Claim unless and until all objections to such Disputed Claim are resolved and such
Disputed Claim becomes an Allowed Claim by Final Order of the Bankruptcy Court or
agreement between the Debtors or Reorganized BSA, on the one hand, and the holder of such
Claim, on the other.

       6.       Distributions After Allowance

        To the extent that a Disputed Claim (or a portion thereof) becomes an Allowed Claim,
Distributions (if any) shall be made to the holder of such Allowed Claim in accordance with the
provisions of the Plan.

       7.       Disputed Claims Reserve

      The provisions of Article VIII.G of the Plan apply only to the extent that any General
Unsecured Claims remain Disputed as of any Distribution Date.

               (a)    If any General Unsecured Claims remain Disputed as of any Distribution
       Date, the undistributed portion of the Core Value Cash Pool shall be held in a segregated
       account. Subject to definitive guidance from the IRS or a court of competent jurisdiction
       to the contrary, or the receipt of a determination from the IRS, the Disbursing Agent shall
       treat the Disputed Claims Reserve as a “disputed ownership fund” governed by Treasury
       Regulation section 1.468B-9 and, to the extent permitted by applicable law, report
       consistently with the foregoing for state and local income tax purposes. All parties
       (including the Debtors, Reorganized BSA, the Disbursing Agent, and holders of General
       Unsecured Claims) shall be required to report for tax purposes in a manner consistent
       with the foregoing. The Disputed Claims Reserve shall be responsible for payment, out
       of the assets of the Disputed Claims Reserve, of any taxes imposed on the Disputed
       Claims Reserve or its assets.
              (b)     The Debtors or Reorganized BSA, as applicable, with the consent of the
       Creditor Representative, shall determine the amount of the Disputed Claims Reserve, if
       applicable, as of the initial Distribution Date, based on the least of: (a) the asserted
       amount of the Disputed General Unsecured Claims in the applicable Proofs of Claim; (b)
       the amount, if any, estimated by the Bankruptcy Court pursuant to (i) section 502(c) of
       the Bankruptcy Code or (ii) Article VIII.D of the Plan if, after the Effective Date, a
       motion is filed by Reorganized BSA to estimate such Claim; (c) the amount otherwise


                                                175
            Case 20-10343-LSS       Doc 6214-2        Filed 09/15/21   Page 183 of 405




       agreed to by the Debtors (or Reorganized BSA, if after the Effective Date) and the
       holders of such Disputed General Unsecured Claims; or (d) any amount otherwise
       approved by the Bankruptcy Court. Upon each Distribution Date, Reorganized BSA
       shall deposit into the Disputed Claims Reserve an amount of Cash equal to the amount
       sufficient to make the Distributions to which holders of Disputed General Unsecured
       Claims would be entitled under the Plan as of the applicable Distribution Date if the
       Disputed General Unsecured Claims were Allowed Claims as of such date.
                (c)     If a Disputed General Unsecured Claim becomes an Allowed Claim after
       the first Distribution Date, the Disbursing Agent shall, on the next Distribution Date after
       the Disputed General Unsecured Claim becomes an Allowed Claim (or, if the Disputed
       General Unsecured Claim becomes an Allowed Claim after the final Distribution Date, as
       soon as practicable after Allowance), Distribute to the holder of such Claim, exclusively
       from the Disputed Claims Reserve, the amount of Cash that such holder would have
       received in that Distribution and all prior Distributions (if any) if such holder’s General
       Unsecured Claim had been Allowed as of the Effective Date, net of any allocable taxes
       imposed thereon or otherwise payable by the Disputed Claims Reserve.
               (d)    If a Disputed Claim is Disallowed, in whole or in part, then on the
       Distribution Date next following the date of Disallowance, Cash shall be released from
       the Disputed Claims Reserve and placed in the Core Value Cash Pool, which Cash shall
       then be unreserved and unrestricted, and which shall be available for Distribution to
       holders of Allowed General Unsecured Claims.
              (e)      If any assets remain in the Disputed Claims Reserve after all Disputed
       General Unsecured Claims have been resolved, such assets shall be placed in the Core
       Value Cash Pool and distributed Pro Rata to all holders of Allowed General Unsecured
       Claims on the next Distribution Date (or, if all Disputed General Unsecured Claims are
       resolved after the final Distribution Date, as soon as practicable thereafter).
       8.       Adjustment to Claims Register without Objection

        Any duplicate Proof of Claim that has been paid or satisfied, or any Proof of Claim that is
clearly marked as amended or superseded by a subsequently filed Proof of Claim that remains on
the Claims Register, may be adjusted or expunged on the Claims Register by the Notice and
Claims Agent at the direction of Reorganized BSA upon stipulation between the parties in
interest without an objection having to be filed and without any further notice to or action, order,
or approval of the Bankruptcy Court.

       9.       Time to File Objections to Claims

       Any objections to Claims must be filed on or before the applicable Claims Objection
Deadline, as such deadline may be extended from time to time. The expiration of the Claims
Objection Deadline shall not limit or affect the Debtors’ or Reorganized BSA’s rights to dispute
Claims asserted in the ordinary course of the Debtors or Reorganized BSA’s non-profit
operations other than through a Proof of Claim.




                                                176
            Case 20-10343-LSS      Doc 6214-2        Filed 09/15/21   Page 184 of 405




       10.      Treatment of Untimely Claims

       Except as provided herein or otherwise agreed, any and all creditors that have filed
Proofs of Claim after the applicable Bar Date shall not be treated as a creditor with respect to
such Claim for the purposes of voting and distribution.

Q.     Discharges, Channeling Injunction, Releases, Exculpations and Injunctions; Survival of
       Indemnification and Exculpation Obligations

       1.       Discharge

                a.    Discharge of the Debtors

          Except as expressly provided in the Plan or the Confirmation Order, the treatment of
Claims under the Plan shall be in exchange for, and in complete satisfaction, settlement,
discharge, termination and release of, all Claims and Interests of any nature whatsoever against
or in the Debtors or any of their assets or properties based upon any act, omission, transaction,
occurrence, or other activity of any nature that occurred prior to the Effective Date, and, as of
the Effective Date, each of the Debtors shall be deemed discharged and released, and each holder
of a Claim or Interest and any successor, assign, and Affiliate of such holder shall be deemed to
have forever waived, discharged and released each of the Debtors, to the fullest extent permitted
by section 1141 of the Bankruptcy Code, of and from any and all Claims, Interests, rights and
liabilities, and all debts of the kind specified in section 502 of the Bankruptcy Code, based upon
any act, omission, transaction, occurrence, or other activity of any nature that occurred prior to
the Effective Date, in each case whether or not (a) a Proof of Claim based upon such debt is filed
or deemed filed under section 501 of the Bankruptcy Code, (b) a Claim based upon such debt is
Allowed under section 502 of the Bankruptcy Code, (c) a Claim based upon such debt is or has
been Disallowed by order of the Bankruptcy Court, or (d) the holder of a Claim based upon such
debt is deemed to have accepted the Plan. Notwithstanding the foregoing, nothing in Article X.E
of the Plan shall be construed to modify, reduce, impair or otherwise affect the ability of any
holder of an Allowed Non-Abuse Litigation Claim to recover on account of such Allowed Claim
in accordance with Article III.B.9 and Article IV.D.3 of the Plan.

                b.    Discharge Injunction

        From and after the Effective Date, except as expressly provided in the Plan or the
Confirmation Order, all holders of Claims or Interests of any nature whatsoever against or in the
Debtors or any of their assets or properties based upon any act, omission, transaction,
occurrence, or other activity of any nature that occurred prior to the Effective Date that are
discharged pursuant to the terms of the Plan shall be precluded and permanently enjoined from
taking any of the following actions on account of, or on the basis of, such discharged Claims and
Interests: (a) commencing or continuing any action or other proceeding of any kind against the
Debtors, Reorganized BSA, the Settlement Trust, or its or their respective property;
(b) enforcing, attaching, collecting, or recovering by any manner or means of judgment, award,
decree or other against the Debtors, Reorganized BSA, the Settlement Trust, or its or their
respective property; (c) creating, perfecting or enforcing any Lien or Encumbrance of any kind
against the Debtors, Reorganized BSA, the Settlement Trust, or its or their respective property;


                                               177
            Case 20-10343-LSS      Doc 6214-2        Filed 09/15/21   Page 185 of 405




or (d) commencing or continuing any judicial or administrative proceeding, in any forum and in
any place in the world, that does not comply with or is inconsistent with the provisions of the
Plan or the Confirmation Order. The foregoing injunction shall extend to the successors and
assigns of the Debtors (including Reorganized BSA) and its and their respective properties and
interests in property. In accordance with the foregoing, except as expressly provided in the Plan
or the Confirmation Order, the Confirmation Order shall be a judicial determination of discharge
or termination of all Claims, Interests and other debts and liabilities against or in the Debtors
pursuant to sections 105, 524 and 1141 of the Bankruptcy Code, and such discharge shall void
any judgment obtained against the Debtors at any time to the extent such judgment relates to a
discharged Claim or Interest.

       2.       Channeling Injunction

                a.    Terms

                      (i)    To preserve and promote the settlements contemplated by and
       provided for in the Plan, including the Abuse Claims Settlement, the Hartford
       Insurance Settlement, and the TCJC Settlement (as defined in the Restructuring
       Support Agreement), and to supplement, where necessary, the injunctive effect of
       the Discharge as provided in sections 1141 and 524 of the Bankruptcy Code and as
       described in Article X of the Plan, pursuant to the exercise of the equitable
       jurisdiction and power of the Bankruptcy Court and the District Court under
       section 105(a) of the Bankruptcy Code, (a) the sole recourse of any holder of an
       Abuse Claim against a Protected Party on account of such Abuse Claim shall be to
       and against the Settlement Trust pursuant to the Settlement Trust Documents, and
       such holder shall have no right whatsoever at any time to assert such Abuse Claim
       against any Protected Party or any property or interest in property of any
       Protected Party, and (b) the sole recourse of any holder of a Post-1975 Chartered
       Organization Abuse Claim against a Limited Protected Party on account of such
       Post-1975 Chartered Organization Abuse Claim shall be to and against the
       Settlement Trust pursuant to the Settlement Trust Documents, and such holder
       shall have no right whatsoever at any time to assert such Post-1975 Chartered
       Organization Abuse Claim against any Limited Protected Party or any property or
       interest in property of any Limited Protected Party. On and after the Effective
       Date, all Persons that have held or asserted, currently hold or assert, or that may in
       the future hold or assert, any Abuse Claim against the Protected Parties, or any of
       them, or any Post-1975 Chartered Organization Abuse Claim against the Limited
       Protected Parties, or any of them, shall be permanently and forever stayed,
       restrained and enjoined from taking any action for the purpose of directly,
       indirectly, or derivatively collecting, recovering, or receiving payment, satisfaction,
       or recovery from any Protected Party with respect to any such Abuse Claim or from
       any Limited Protected Party with respect to any such Post-1975 Chartered
       Organization Abuse Claim, other than from the Settlement Trust pursuant to the
       Settlement Trust Documents, including:

                            1.    (ii) commencing, conducting, or continuing, in any
                manner, whether directly, indirectly, or derivatively, any suit, action, or

                                               178
        Case 20-10343-LSS       Doc 6214-2       Filed 09/15/21   Page 186 of 405




             other proceeding of any kind (including a judicial, arbitration,
             administrative, or other proceeding) in any forum in any jurisdiction around
             the world against or affecting any Protected Party or Limited Protected
             Party or any property or interest in property of any Protected Party or
             Limited Protected Party;

                           2.      (iii) enforcing, levying, attaching (including any
             prejudgment attachment), collecting or otherwise recovering, by any manner
             or means, either directly or indirectly, any judgment, award, decree, or
             order against or affecting any Protected Party or Limited Protected Party or
             any property or interest in property of any Protected Party or Limited
             Protected Party;

                            3.     (iv) creating, perfecting, or otherwise enforcing in any
             manner, whether directly or indirectly, any Encumbrance of any kind
             against any Protected Party or Limited Protected Party or any property or
             interest in property of any Protected Party or Limited Protected Party;

                           4.     (v) asserting, implementing or effectuating any setoff,
             right of reimbursement, subrogation, indemnity, contribution,
             reimbursement, or recoupment of any kind, in any manner, directly or
             indirectly, against any obligation due to any Protected Party or Limited
             Protected Party or any property or interest in property of any Protected
             Party or Limited Protected Party; or

                           5.     (vi) taking any act in any manner, and in any place
             whatsoever, that does not conform to, or comply with, the provisions of the
             Plan Documents or the Settlement Trust Documents or with regard to any
             matter that is within the scope of the matters designated by the Plan to be
             subject to resolution by the Settlement Trust, except in conformity and
             compliance with the Settlement Trust Documents with respect to any such
             Abuse Claim or Post-1975 Chartered Organization Abuse Claim.

                    b.     Reservations

     Notwithstanding anything to the contrary in Article X.F of the Plan, the Channeling
Injunction shall not enjoin:




                                           179
            Case 20-10343-LSS      Doc 6214-2        Filed 09/15/21   Page 187 of 405




                      (i)    the rights of holders of Abuse Claims or Post-1975 Chartered
       Organization Abuse Claims to assert such Abuse Claims solely against the
       Settlement Trust in accordance with the Trust Distribution Procedures, including
       the ability to pursue the Settlement Trust in the tort system as described in Article
       XII of the Trust Distribution Procedures;

                    (ii)  the rights of holders of Abuse Claims to assert such Abuse
       Claims against anyone other than a Protected Party or, in the case of Post-1975
       Chartered Organization Abuse Claims, against anyone other than a Limited
       Protected Party;

                    (iii)  prior to the date that an Entity (other than an Insurance
       Company) becomes a Protected Party under Article IV.I of the Plan, the right of
       holders of Abuse Claims to assert such Abuse Claims against such Entity;

                     (iv)   prior to the date that a Chartered Organization becomes a
       Limited Protected Party under Article IV.J of the Plan, the right of holders of
       Post-1975 Chartered Organization Abuse Claims to assert such Abuse Claims
       against such Entity;

                    (v)     the rights of holders of Abuse Claims that are not Post-1975
       Chartered Organization Abuse Claims to assert such Abuse Claims against any
       Limited Protected Party (unless such Limited Protected Party becomes a Protected
       Party under Article IV.I of the Plan);

                       (vi)  (i) the right of any Person to assert any Claim, debt, obligation
       or liability for payment of Settlement Trust Expenses solely against the Settlement
       Trust in accordance with the Settlement Trust Documents; or

                     (vii) (ii) the Settlement Trust from enforcing its rights under the
       Plan and the Settlement Trust Documents; or

                      (viii) (iii) the rights of the Settlement Trust and Reorganized BSA
       (to the extent permitted or required under the Plan) to prosecute any action against
       any Non-Settling Insurance Company based on or arising from Abuse Insurance
       Policies that are not the subject of an Insurance Settlement Agreement, subject to
       any Insurance Coverage Defenses.


       3.       Provisions Relating to Channeling Injunction

                a.    Modifications

       ThereSubject to post-Effective Date settlements between the Settlement Trustee and
Chartered Organizations or Insurance Companies under the applicable provisions of Article IV of
the Plan, there can be no modification, dissolution, or termination of the Channeling Injunction,
which shall be a permanent injunction.


                                               180
         Case 20-10343-LSS         Doc 6214-2        Filed 09/15/21   Page 188 of 405




               a.     b. Non-Limitation.

       Nothing in the Plan or the Settlement Trust Documents shall or shall be construed in any
way to limit the scope, enforceability, or effectiveness of the Channeling Injunction or the
Settlement Trust’s assumption of all liability with respect to Abuse Claims.

               b.     c. Bankruptcy Rule 3016 Compliance

        The Debtors’ compliance with the requirements of Bankruptcy Rule 3016 shall not
constitute or be deemed to constitute an admission that the Plan provides for an injunction
against conduct not otherwise enjoined under the Bankruptcy Code.

               c.     d. Enforcement

       Any Protected Party or Limited Protected Party may enforce the Channeling Injunction as
a defense to any Claim brought against such Protected Party or Limited Protected Party that is
enjoined under the Plan as to such Protected Party or Limited Protected Party and may seek to
enforce such injunction in a court of competent jurisdiction.

               d.     e. Contribution Claims

        If a Non-Settling Insurance Company asserts that it has rights, whether legal, equitable,
contractual, or otherwise, of contribution, indemnity, reimbursement, subrogation or other
similar claims directly or indirectly arising out of or in any way relating to such Non-Settling
Insurance Company’s payment of loss on behalf of one or more of the Debtors in connection
with any Abuse Claim against a Settling Insurance Company (collectively, “Contribution
Claims”), (a) such Contribution Claims may be asserted as a defense or counterclaim against the
Settlement Trust in any Insurance Action involving such Non-Settling Insurance Company, and
the Settlement Trust may assert the legal or equitable rights (if any) of the Settling Insurance
Company, and (b) to the extent such Contribution Claims are determined to be valid, the liability
(if any) of such Non-Settling Insurance Company to the Settlement Trust shall be reduced by the
amount of such Contribution Claims.

               e.     f. No Duplicative Recovery

       In no event shall any holder of an Abuse Claim or a Post-1975 Chartered Organization
Abuse Claim be entitled to receive any duplicative payment, reimbursement, or restitution from
any Protected Party or Limited Protected Party under any theory of liability for the same loss,
damage, or other Claim that is reimbursed by the Settlement Trust or is otherwise based on the
same events, facts, matters, or circumstances that gave rise to the applicable Abuse Claim or
Post-1975 Chartered Organization Abuse Claim.

               f.     g. District Court Approval

      The Debtors shall seek entry of the Affirmation Order, which shall approve (a) the
Channeling Injunction and the Settlement Trust’s assumption of all liability with respect to Abuse




                                               181
            Case 20-10343-LSS     Doc 6214-2        Filed 09/15/21   Page 189 of 405




Claims and (b) the releases by holders of Abuse Claims for the benefit of the Protected Parties
and the Limited Protected Parties, each as set forth in Article X of the Plan.

       4.       Insurance Entity Injunction

                a.    Purpose

       To facilitate the Insurance Assignment, protect the Settlement Trust, and preserve
the Settlement Trust Assets, pursuant to the equitable jurisdiction and power of the
Bankruptcy Court and the District Court under section 105(a) of the Bankruptcy Code,
the Bankruptcy Court shall issue the injunction set forth in Article X.H of the Plan (the
“Insurance Entity Injunction”); provided, however, that the Insurance Entity Injunction is
not issued for the benefit of any Insurance Company, and no Insurance Company is a
third-party beneficiary of the Insurance Entity Injunction, except as otherwise specifically
provided in any Insurance Settlement Agreement.

                b.    Terms Regarding Claims against Insurance Companies

        Subject to the terms of Article X.E and Article X.F of the Plan, and except for any
Chartered Organization that is not a Participating Chartered Organization or a
Contributing Chartered Organization, all Persons that have held or asserted, that hold or
assert, or that may in the future hold or assert any claim or cause of action (including any
Abuse Claim or any claim for or respecting any Settlement Trust Expense) against any
Insurance Company based upon, attributable to, arising out of, or in any way connected
with any Abuse Insurance Policy, whenever and wherever arising or asserted, whether in
the United States of America or anywhere else in the world, whether sounding in tort,
contract, warranty, or any other theory of law, equity, or admiralty, shall be stayed,
restrained, and enjoined from taking any action for the purpose of directly or indirectly
collecting, recovering, or receiving payments, satisfaction, or recovery with respect to any
such claim or cause of action, including:

                      (i)     commencing, conducting, or continuing, in any manner,
       directly or indirectly, any suit, action, or other proceeding of any kind (including a
       judicial, arbitration, administrative, or other proceeding) in any forum with respect
       to any such claim, demand, or cause of action against any Insurance Company, or
       against the property of any Insurance Company, with respect to any such claim,
       demand, or cause of action (including, for the avoidance of doubt, directly pursuing
       any suit, action, or other proceeding with respect to any such claim, demand, or
       cause of action against any Insurance Company);

                      (i)   (ii) enforcing, levying, attaching, collecting, or otherwise
       recovering, by any means or in any manner, whether directly or indirectly, any
       judgment, award, decree, or other order against any Insurance Company, or
       against the property of any Insurance Company, with respect to any such claim or
       cause of action;




                                              182
         Case 20-10343-LSS        Doc 6214-2        Filed 09/15/21   Page 190 of 405




                      (ii)  (iii) creating, perfecting, or enforcing in any manner, directly
       or indirectly, any Lien or Encumbrance against any Insurance Company, or the
       property of any Insurance Company, with respect to any such claim or cause of
       action; and

                      (iii)  (iv) except as otherwise specifically provided in the Plan,
       asserting or accomplishing any setoff, right of subrogation, indemnity, contribution,
       or recoupment of any kind, directly or indirectly, against any obligation of any
       Insurance Company, or against the property of any Insurance Company, with
       respect to any such claim or cause of action;

provided, however, that: (i) the injunction set forth in Article X.H of the Plan shall not
impair in any way any (a) actions brought by the Settlement Trust against any
Non-Settling Insurance Company, (b) actions brought by Local Councils in connection
with any Local Council Reserved Rights, (c) actions brought by holders byof Non-Abuse
Litigation Claims consistent with Article IV.D.3 of the Plan or, (d) the rights, if any, of any
Chartered Organization that is not a Participating Chartered Organization under any
Chartered Organization Reserved Policy, or (e) the rights of any co-insured of the Debtors
(x) under any Non-Abuse Insurance Policy and (y) as specified under any Final Order of
the Bankruptcy Court approving an Insurance Settlement Agreement; and (ii) the
Settlement Trust shall have the sole and exclusive authority at any time to terminate, or
reduce or limit the scope of, the injunction set forth in Article X.H of the Plan with respect
to any Non-Settling Insurance Company, in accordance with the Settlement Trust
Documents, upon express written notice to such Non-Settling Insurance Company, except
that the Settlement Trust shall not have any authority to terminate, reduce or limit the
scope of the injunction herein with respect to any Settling Insurance Company so long as,
but only to the extent that, such Settling Insurance Company complies fully with its
obligations under any applicable Insurance Settlement Agreement.
              c.      Reservations

       Notwithstanding anything to the contrary in Article X.H of the Plan, the Insurance
Entity Injunction shall not enjoin:

                      (i)   the rights of any Person to the treatment accorded them under
       the Plan, as applicable, including the rights of holders of Abuse Claims to assert
       such Claims, as applicable, in accordance with the Trust Distribution Procedures,
       and the rights of holders of Non-Abuse Litigation Claims to assert such Claims, as
       applicable in accordance with Article IV.D.3 of the Plan;

                     (i)    the rights of any Person to assert any claim, debt, obligation,
       cause of action or liability for payment of Settlement Trust Expenses against the
       Settlement Trust;

                     (ii)    the rights of the Settlement Trust to prosecute any action
       based on or arising from Abuse Insurance Policies;



                                              183
            Case 20-10343-LSS     Doc 6214-2        Filed 09/15/21   Page 191 of 405




                    (iii) the rights of any Person to assert or prosecute (i) an Abuse
       Claim against any Entity other than a Protected Party, or (ii) a Post-1975
       Chartered Organization Abuse Claim against any Entity other than a Limited
       Protected Party;

                     (iv)    (iv) the rights of the Settlement Trust to assert any claim, debt,
       obligation, cause of action or liability for payment against an Insurance Company
       based on or arising from the Abuse Insurance Policies; or

                     (v)    (v) the rights of any Insurance Company to assert any claim,
       debt, obligation, cause of action or liability for payment against any Non-Settling
       Insurance Company.

       5.       Injunction Against Interference with Plan

       Upon entry of the Confirmation Order, all holders of Claims and Interests shall be
precluded and enjoined from taking any actions to interfere with the implementation and
consummation of the Plan.

       6.       Releases

                a.     Releases by the Debtors and the Estates of the Released Parties

       As of the Effective Date, except for the rights that remain in effect from and after
the Effective Date to enforce the Plan and the Confirmation Order, pursuant to section
1123(b) of the Bankruptcy Code, for good and valuable consideration, the adequacy of
which is hereby confirmed, including the service of the Released Parties to facilitate and
implement the reorganization of the Debtors and settlements embodied in the Plan,
including the Abuse Claims Settlement (as defined in the Restructuring Support
Agreement) and, the JPM / Creditors’ Committee Settlement, the Hartford Insurance
Settlement, and the TCJC Settlement, as an integral component of the Plan, the Debtors,
Reorganized BSA, and the Estates shall, and shall be deemed to, expressly, conclusively,
absolutely, unconditionally, irrevocably, and forever release and discharge each and all of
the Released Parties of and from any and all Estate Causes of Action that do not constitute
Settlement Trust Causes of Action, any and all other Claims, Interests, obligations, rights,
demands, suits, judgments, damages, debts, remedies, losses and liabilities of any nature
whatsoever (including any derivative claims or Causes of Action asserted or that may be
asserted on behalf of the Debtors, Reorganized BSA, or the Estates), whether liquidated or
unliquidated, fixed or contingent, matured or unmatured, known or unknown, foreseen or
unforeseen, existing or hereinafter arising, in law, equity, contract, tort or otherwise, based
on or relating to, or in any manner arising from, in whole or in part, any act, omission,
transaction, event, or other circumstance taking place or existing on or before the Effective
Date (including before the Petition Date) in connection with or related to the Debtors, the
Estates, their respective assets and properties, the Chapter 11 Cases, the subject matter of,
or the transactions or events giving rise to, any Claim or Interest that is treated by the
Plan, the business or contractual arrangements between one or both of the Debtors and
any Released Party, the restructuring of any Claim or Interest that is treated by the Plan


                                              184
         Case 20-10343-LSS       Doc 6214-2        Filed 09/15/21   Page 192 of 405




before or during the Chapter 11 Cases, any of the Plan Documents, the Restructuring
Support Agreement (including any amendments, modifications or joinders thereto), the
JPM / Creditors’ Committee Settlement, the Hartford Insurance Settlement, the TCJC
Settlement, or any related agreements, instruments, and other documents created or
entered into before or during the Chapter 11 Cases or the negotiation, formulation,
preparation or implementation thereof, the pursuit of Confirmation, the administration
and implementation of the Plan, the solicitation of votes with respect to the Plan, the
distribution of property under the Plan, or any other act or omission, transaction,
agreement, event, or other occurrence taking place on or before the Effective Date related
or relating to the foregoing. Notwithstanding anything to the contrary in the foregoing,
the releases set forth in Article X.J.1 of the Plan shall not, and shall not be construed to:
(a) release any Released Party from Causes of Action arising out of, or related to, any act
or omission of a Released Party that is a criminal act or that constitutes fraud, gross
negligence or willful misconduct; or (b) release any post-Effective Date obligations of any
Person under the Plan Documents or any document, instrument, or agreement executed to
implement the Plan.

              b.     Releases by the Debtors and the Estates of Certain Avoidance Actions

        As of the Effective Date, for good and valuable consideration, the adequacy of
which is hereby confirmed, including the service of Creditors’ Committee and its members
in their respective capacities as such in facilitating and implementing the reorganization of
the Debtors, as an integral component of the Plan, the Debtors, Reorganized BSA, and the
Estates shall, and shall be deemed to, expressly, conclusively, absolutely, unconditionally,
irrevocably, and forever release and discharge each and all holders of General Unsecured
Claims, Non-Abuse Litigation Claims, and Convenience Claims of and from any and all
Avoidance Actions.

              c.     Releases by the Debtors and the Estates of the Local Councils and,
                     the Contributing Chartered Organizations, and the Participating
                     Chartered Organizations

       In furtherance of the Abuse Claims Settlement, on the Effective Date, for good and
valuable consideration, the adequacy of which is hereby confirmed, the Debtors, on their
own behalf and as representatives of their respective Estates, and Reorganized BSA, are
deemed to irrevocably and unconditionally, fully, finally, and forever waive, release,
acquit, and discharge each and all of the Local Councils and, the Contributing Chartered
Organizations and the Participating Chartered Organizations of and from any and all
claims, causes of action, suits, costs, debts, liabilities, obligations, dues, sums of money,
accounts, reckonings, bonds, bills, covenants, contracts, controversies, agreements,
promises, damages, judgments, executions and demands whatsoever, of whatever kind or
nature (including, without limitation, those arising under the Bankruptcy Code), whether
known or unknown, suspected or unsuspected, in law or in equity, which the Debtors, their
Estates, or Reorganized BSA have, had, may have, or may claim to have: (a) against any of
the Local Councils and Contributing Chartered Organizations with respect to any Abuse
Claims and (b) against any of the Participating Chartered Organizations with respect to


                                             185
         Case 20-10343-LSS       Doc 6214-2        Filed 09/15/21   Page 193 of 405




any Post-1975 Chartered Organization Abuse Claims (collectively, the “Scouting Released
Claims”).

              d.     Releases by Holders of Abuse Claims

        As of the Effective Date, except for the rights that remain in effect from and after
the Effective Date to enforce the Plan and the Confirmation Order, pursuant to section
1123(b) of the Bankruptcy Code, for good and valuable consideration, the adequacy of
which is hereby confirmed, including the service of the Protected Parties and the Limited
Protected Parties to facilitate and implement the reorganization of the Debtors, including
the Settlement (as defined in the Restructuring Support Agreement) and the settlements
embodied in the Plan, including the Abuse Claims Settlement and the Settlement, as an
integral component of the Plan, and except as otherwise expressly provided in the Plan or
the Confirmation Order, to the maximum extent permitted under applicable law, as such
law may be extended subsequent to the Effective Date, all holders of Abuse Claims shall,
and shall be deemed to, expressly, conclusively, absolutely, unconditionally, irrevocably,
and forever discharge and release: (a) each and all of the Protected Parties and their
respective property and successors and assigns of and from all Abuse Claims and any and
all Claims and Causes of Action whatsoever, whether known or unknown, asserted or
unasserted, derivative or direct, foreseen or unforeseen, existing or hereinafter arising, in
law, equity, or otherwise, whether for tort, fraud, contract, veil piercing or alter-ego
theories of liability, successor liability, contribution, indemnification, joint liability, or
otherwise, arising from or related in any way to such Abuse Claims.; and (b) each and all
of the Limited Protected Parties and their respective property and successors and assigns
of and from all Post-1975 Chartered Organization Abuse Claims and any and all Claims
and Causes of Action whatsoever, whether known or unknown, asserted or unasserted,
derivative or direct, foreseen or unforeseen, existing or hereinafter arising, in law, equity,
or otherwise, whether for tort, fraud, contract, veil piercing or alter-ego theories of
liability, successor liability, contribution, indemnification, joint liability, or otherwise,
arising from or related in any way to such Post-1975 Chartered Organization Abuse
Claims; provided, however, that the releases set forth in Article X.J.3 of the Plan shall not,
and shall not be construed to: (i) release any Protected Party or Limited Protected Party
from Causes of Action arising out of, or related to, any act or omission of a Released Party
that is a criminal act or that constitutes fraud, gross negligence or willful misconduct; (ii)
release any post-Effective Date obligations of any Person under the Plan Documents or any
document, instrument, or agreement executed to implement the Plan; or (iii) modify,
reduce, impair or otherwise affect the ability of any holder of an Abuse Claim to recover
on account of such Claim in accordance with Article III.B.10 or Article III.B.11 of the
Plan, as applicable.

              e.     Releases by Holders of Claims

       As of the Effective Date, except for the rights that remain in effect from and after
the Effective Date to enforce the Plan and the Confirmation Order, for good and valuable
consideration, the adequacy of which is hereby confirmed, including the service of the
Released Parties to facilitate and implement the reorganization of the Debtors and the
settlements embodied in the Plan, including the JPM / Creditors’ Committee Settlement,

                                             186
         Case 20-10343-LSS        Doc 6214-2        Filed 09/15/21   Page 194 of 405




the Hartford Insurance Settlement, and the TCJC Settlement, as an integral component of
the Plan, and except as otherwise expressly provided in the Plan or the Confirmation
Order, to the maximum extent permitted under applicable law, as such law may be
extended subsequent to the Effective Date, all Releasing Claim holders shall, and shall be
deemed to, expressly, conclusively, absolutely, unconditionally, irrevocably, and forever
release and discharge each and all of the Released Parties of and from any and all Claims,
Interests, obligations, rights, demands, suits, judgments, damages, debts, remedies, losses
and liabilities of any nature whatsoever (including any derivative claims or Causes of
Action asserted or that may be asserted on behalf of the Debtors, Reorganized BSA, or the
Estates), whether liquidated or unliquidated, fixed or contingent, matured or unmatured,
known or unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity,
contract, tort or otherwise, based on or relating to, or in any manner arising from, in whole
or in part, any act, omission, transaction, event, or other circumstance taking place or
existing on or before the Effective Date (including before the Petition Date) in connection
with or related to the Debtors, the Estates, their respective assets and properties, the
Chapter 11 Cases, the subject matter of, or the transactions or events giving rise to, any
Claim or Interest that is treated by the Plan, the business or contractual arrangements
between one or both of the Debtors and any Released Party, the restructuring of any
Claim or Interest that is treated by the Plan before or during the Chapter 11 Cases, any of
the Plan Documents, the Restructuring Support Agreement (including any amendments,
modifications or joinders thereto), the JPM / Creditors’ Committee Settlement, the
Hartford Insurance Settlement, the TCJC Settlement, or any related agreements,
instruments, and other documents created or entered into before or during the Chapter 11
Cases or the negotiation, formulation, preparation or implementation thereof, the pursuit
of Confirmation, the administration and implementation of the Plan, the solicitation of
votes with respect to the Plan, the distribution of property under the Plan, or any other act
or omission, transaction, agreement, event, or other occurrence taking place on or before
the Effective Date related or relating to the foregoing; provided, however, that the releases
set forth in Article X.J.4 of the Plan shall not, and shall not be construed to: (a) release any
Released Party from Causes of Action arising out of, or related to, any act or omission of a
Released Party that is a criminal act or that constitutes fraud, gross negligence or willful
misconduct; (b) release any post-Effective Date obligations of any Person under the Plan
Documents or any document, instrument, or agreement executed to implement the Plan;
or (c) modify, reduce, impair, or otherwise affect the ability of any holder of an Allowed
Non-Abuse Litigation Claim to recover on account of such Allowed Claim in accordance
with Article III.B.9 of the Plan. Notwithstanding the foregoing or anything to the contrary
herein, (i) with respect to holders of Allowed General Unsecured Claims or Allowed
Non-Abuse Litigation Claims, nothing in the Plan or the release set forth in Article X.J.4 of
the Plan shall, or shall be construed to, release any claims or Causes of Action against any
Local Council, Chartered Organization, or Non-Settling Insurance Company (subject to
Article IV.D.3) and (ii) nothing the Plan or the release set forth in Article X.J.4 of the Plan
shall, or shall be construed to, release any claims or Causes of action asserted by Century
Indemnity Company against Sidley Austin related to Sidley Austin’s representation of the
Debtors prior to the Petition Date.




                                              187
         Case 20-10343-LSS        Doc 6214-2        Filed 09/15/21   Page 195 of 405




                      f.     Releases Relating to Contributing Chartered Organizations

         In furtherance of the Abuse Claims Settlement, as of the date that the Confirmation
Order and Affirmation Order become Final Orders, except for the rights that remain in
effect from and after the Effective Date to enforce the Plan, the Confirmation Order, and
the terms of the TCJC Settlement Agreement, for good and valuable consideration, the
adequacy of which is hereby confirmed, each of the Contributing Chartered
Organizations, including TCJC, shall, and shall be deemed to, expressly, conclusively,
absolutely, unconditionally, irrevocably, and forever release and discharge the Debtors,
Reorganized BSA, the Related Non-Debtor Entities, the Local Councils, the other
Protected Parties, the Limited Protected Parties, the Settling Insurance Companies,
including Hartford, the Future Claimants’ Representative, the Coalition, the Settlement
Trust, and each of its and their respective Representatives (collectively, the “Settlement
Parties”), of and from any and all Claims, Interests, obligations, rights, demands, suits,
judgments, damages, debts, remedies, losses and liabilities of any nature whatsoever
(including any derivative claims or Causes of Action asserted or that may be asserted on
behalf of the Debtors, Reorganized BSA, or the Estates), whether liquidated or
unliquidated, fixed or contingent, matured or unmatured, known or unknown, foreseen or
unforeseen, existing or hereinafter arising, in law, equity, contract, tort or otherwise, based
on or relating to, or in any manner arising from, in whole or in part, any act, omission,
transaction, event, or other circumstance taking place or existing on or before the date that
the Confirmation Order and Affirmation Order become Final Orders (including before the
Petition Date) in connection with or related to (i) Abuse Claims, (ii) the Chapter 11 Cases,
(iii) the Plan, or (iv) any Claims that were or could have been asserted by the Contributing
Chartered Organizations against the Settlement Parties or any of them.

        In furtherance of the Abuse Claims Settlement, as of the date that the Confirmation
Order and Affirmation Order become Final Orders, except for the rights that remain in
effect from and after the Effective Date to enforce the Plan, the Confirmation Order, and
the terms of the TCJC Settlement Agreement, for good and valuable consideration, the
adequacy of which is hereby confirmed, each of the Settlement Parties shall, and shall be
deemed to, expressly, conclusively, absolutely, unconditionally, irrevocably, and forever
release and discharge each of the Contributing Chartered Organizations, including TCJC,
of and from any and all Claims, Interests, obligations, rights, demands, suits, judgments,
damages, debts, remedies, losses and liabilities of any nature whatsoever, whether
liquidated or unliquidated, fixed or contingent, matured or unmatured, known or
unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity, contract,
tort or otherwise, based on or relating to, or in any manner arising from, in whole or in
part, any act, omission, transaction, event, or other circumstance taking place or existing
on or before the date that the Confirmation Order and Affirmation Order become Final
Orders (including before the Petition Date) in connection with or related to (i) Abuse
Claims, (ii) the Chapter 11 Cases, (iii) the Plan, or (iv) any Claims that were or could have
been asserted by the Settlement Parties against the Contributing Chartered Organizations
or any of them.




                                              188
            Case 20-10343-LSS     Doc 6214-2        Filed 09/15/21   Page 196 of 405




       7.       Exculpation

        From and after the Effective Date, none of the Exculpated Parties shall have or
incur any liability to, or be subject to any right of action by, any Person for any act,
omission, transaction, event, or other circumstance occurring on or before the Effective
Date in connection with, relating to or arising out of the Chapter 11 Cases, the negotiation
of the Plan Documents, the Restructuring SupportHartford Insurance Settlement
Agreement (including any amendments, modifications or joinders thereto), the TCJC
Settlement Agreement, the Releases and Injunctions, the pursuit of Confirmation of the
Plan, the administration, consummation and implementation of the Plan or the property to
be Distributed under the Plan, or the management or operation of the Debtors (except for
any liability that results primarily from such Exculpated Party’s gross negligence, bad
faith or willful misconduct). In all respects, each and all such Exculpated Parties shall be
entitled to rely upon the advice of counsel with respect to their duties and responsibilities
under, or in connection with, the matters referenced in the preceding sentence.
Notwithstanding the foregoing or any provision of the Plan to the contrary, Sidley Austin
shall not be an Exculpated Party with respect to any Claims that Century asserts against
Sidley Austin related to Sidley Austin’s representation of the Debtors prior to the Petition
Date.

       8.       Injunctions Related to Releases and Exculpation

                a.     Injunction Related to Releases

        As of the Effective Date, all holders of Claims that are the subject of Article X.J of
the Plan are, and shall be, expressly, conclusively, absolutely, unconditionally, irrevocably,
and forever stayed, restrained, prohibited, barred and enjoined from taking any of the
following actions against any Released Party or its property or successors or assigns on
account of or based on the subject matter of such Claims, whether directly or indirectly,
derivatively or otherwise: (a) commencing, conducting or continuing in any manner,
directly or indirectly, any suit, action or other proceeding (including any judicial, arbitral,
administrative or other proceeding) in any forum; (b) enforcing, attaching (including,
without limitation, any prejudgment attachment), collecting, or in any way seeking to
recover any judgment, award, decree, or other order; (c) creating, perfecting or in any way
enforcing in any matter, directly or indirectly, any Lien or Encumbrance; and/or
(d) setting off, seeking reimbursement or contributions from, or subrogation against, or
otherwise recouping in any manner, directly or indirectly, any amount against any liability
or obligation that is discharged under Article X.E of the Plan or released under Article X.J
of the Plan; provided, however, that the injunctions set forth in Article X.L.1 of the Plan
shall not, and shall not be construed to, enjoin any holder of a Claim that is the subject of
Article X.J of the Plan from taking any action arising out of, or related to, any act or
omission of a Released Party that is a criminal act or that constitutes fraud, gross
negligence or willful misconduct.




                                              189
          Case 20-10343-LSS          Doc 6214-2         Filed 09/15/21   Page 197 of 405




                b.      Injunction Related to Exculpation

        As of the Effective Date, all holders of Claims that are the subject of Article X.K of
the Plan are, and shall be, expressly, conclusively, absolutely, unconditionally, irrevocably,
and forever stayed, restrained, prohibited, barred and enjoined from taking any of the
following actions against any Exculpated Party on account of or based on the subject
matter of such Claims, whether directly or indirectly, derivatively or otherwise:
(a) commencing, conducting or continuing in any manner, directly or indirectly, any suit,
action or other proceeding (including any judicial, arbitral, administrative or other
proceeding) in any forum; (b) enforcing, attaching (including any prejudgment
attachment), collecting, or in any way seeking to recover any judgment, award, decree, or
other order; (c) creating, perfecting or in any way enforcing in any matter, directly or
indirectly, any Lien or Encumbrance; and/or (d) setting off, seeking reimbursement or
contributions from, or subrogation against, or otherwise recouping in any manner, directly
or indirectly, any amount against any liability or obligation that is discharged under
Article X.E of the Plan or released under Article X.J of the Plan.; provided, however, that
the injunctions set forth in Article X.L.2 of the Plan shall not, and shall not be construed
to, enjoin any Person that is the subject of Article X.K of the Plan from taking any action
arising out of, or related to, any act or omission of a Exculpated Party that is a criminal act
or that constitutes fraud, gross negligence or willful misconduct.

R.      Reservation of Rights

       Notwithstanding any other provision of the Plan to the contrary, no provision of Article X
of the Plan shall be deemed or construed to satisfy, discharge, release or enjoin claims by the
Settlement Trust, the Reorganized BSA, or any other Person, as the case may be, against (1) the
Settlement Trust for payment of Abuse Claims in accordance with the Trust Distribution
Procedures, (2) the Settlement Trust for the payment of Settlement Trust Expenses, or (3) any
Insurance Company that has not performed under an Insurance Policy or an Insurance Settlement
Agreement.

S.      Disallowed Claims

         On and after the Effective Date, the Debtors and Reorganized BSA shall be fully and
finally discharged of any and all liability or obligation on any and all Disallowed Claims, and any
order Disallowing a Claim that is not a Final Order as of the Effective Date solely because of a
Person’s right to move for reconsideration of such order pursuant to section 502 of the
Bankruptcy Code or Bankruptcy Rule 3008 shall nevertheless become and be deemed to be a
Final Order on the Effective Date.

T.      No Successor Liability

       Except as otherwise expressly provided in the Plan, Reorganized BSA does not, pursuant
to the Plan or otherwise, assume, agree to perform, pay or indemnify any Person, or otherwise
have any responsibility for any liabilities or obligations of the Debtors relating to or arising out of
the operations of or assets of the Debtors, whether arising prior to, on or after the Effective
Date. Neither the Debtors, Reorganized BSA, nor the Settlement Trust is, or shall be deemed to


                                                  190
            Case 20-10343-LSS      Doc 6214-2         Filed 09/15/21   Page 198 of 405




be, a successor to any of the Debtors by reason of any theory of law or equity (except as
otherwise provided in Article IV.C of the Plan), and none shall have any successor or transferee
liability of any kind or character; provided, however, that Reorganized BSA and the Settlement
Trust shall assume and remain liable for their respective obligations specified in the Plan and the
Confirmation Order.

U.     Indemnities

       1.       Indemnification Obligations

        Notwithstanding anything in the Plan to the contrary, each Indemnification Obligation
shall be assumed by Reorganized BSA effective as of the Effective Date, pursuant to sections 365
and 1123 of the Bankruptcy Code or otherwise, except for any Indemnification Obligation that is
or is asserted to be owed to or for the benefit of any Perpetrator. Subject to the foregoing
sentence, each Indemnification Obligation shall remain in full force and effect, shall not be
modified, reduced, discharged, impaired, or otherwise affected in any way, and shall survive
Unimpaired and unaffected, irrespective of when such obligation arose. For the avoidance of
doubt, Article VI.J of the Plan affects only the obligations of the Debtors and Reorganized BSA
with respect to any Indemnification Obligations owed to or for the benefit of past and present
directors, officers, employees, attorneys, accountants, investment bankers, and other
professionals and agents of the Debtors, and shall have no effect on nor in any way discharge or
reduce, in whole or in part, any obligation of any other Person owed to or for the benefit of such
directors, officers, employees, attorneys, accountants, investment bankers, and other
professionals and agents of the Debtors.

        All Proofs of Claim filed on account of an Indemnification Obligation to a current or
former director, officer, or employee shall be deemed satisfied and expunged from the Claims
Register as of the Effective Date to the extent such Indemnification Obligation is assumed (or
honored or reaffirmed, as the case may be) pursuant to the Plan, without any further notice to or
action, order, or approval of the Bankruptcy Court.

       2.       Prepetition Indemnification and Reimbursement Obligations

        The respective obligations of the Debtors to indemnify and reimburse Persons who are or
were directors, officers or employees of the Debtors on the Petition Date or at any time
thereafter up to and including the Effective Date, against and for any obligations pursuant to the
bylaws, applicable state or non-bankruptcy law, or specific agreement or any combination of the
foregoing, shall, except with respect to any Perpetrator: (a) survive Confirmation of the Plan and
remain unaffected thereby; (b) be assumed by Reorganized BSA as of the Effective Date; and (c)
not be discharged under section 1141 of the Bankruptcy Code, irrespective of whether
indemnification or reimbursement is owed in connection with any event occurring before, on or
after the Petition Date. In furtherance of, and to implement the foregoing, as of the Effective
Date, Reorganized BSA shall obtain and maintain in full force insurance for the benefit of each
and all of the above-indemnified directors, officers and employees, at levels no less favorable
than those existing as of the date of entry of the Confirmation Order, and for a period of no less
than three (3) years following the Effective Date.



                                                191
            Case 20-10343-LSS       Doc 6214-2        Filed 09/15/21   Page 199 of 405




       3.       Plan Indemnity

        In addition to the matters set forth above and not by way of limitation thereof,
Reorganized BSA shall indemnify and hold harmless all Persons who are or were officers or
directors of the Debtors on the Petition Date or at any time thereafter up to and including the
Effective Date on account of and with respect to any claim, cause of action, liability, judgment,
settlement, cost or expense (including attorneys’ fees) on account of claims or Causes of Action
threatened or asserted by any third party against such officers or directors that seek contribution,
indemnity, equitable indemnity, or any similar claim, based upon or as the result of the assertion
of primary claims against such third party by any representative of the Debtors’ Estates.

       4.       Limitation on Indemnification

        Notwithstanding anything to the contrary set forth in the Plan or elsewhere, neither the
Debtors, Reorganized BSA, the Local Councils, nor the Contributing Chartered Organizations,
as applicable, shall be obligated to indemnify or hold harmless any Person for any claim, cause of
action, liability, judgment, settlement, cost or expense that results primarily from (i) such
Person’s bad faith, gross negligence or willful misconduct or (ii) an Abuse Claim.

V.     The Official Committees and the Future Claimants’ Representative

        Except as otherwise described in the Settlement Trust Documents with respect to the
Future Claimants’ Representative, the Official Committees and the Future Claimants’
Representative shall continue in existence until the Effective Date, and after the Effective Date
for the limited purposes of: prosecuting requests for payment of Professional Fee Claims for
services rendered and reimbursement of expenses incurred prior to the Effective Date. The
Debtors shall pay the reasonable fees and actual and necessary expenses incurred by the Official
Committees and the Future Claimants’ Representative up to the Effective Date, and after the
Effective Date solely for the purposes set forth in the preceding sentence, in accordance with the
Compensation Procedures Order, the Fee Examiner Order, and the terms of the Plan, including
Article II of the Plan. As of the Effective Date, the members of the Creditors’ Committee shall
be released and discharged from all further authority, duties, responsibilities, liabilities, and
obligations involving the Chapter 11 Cases. Upon the closing of the Chapter 11 Cases, the
Official Committees shall be dissolved. Neither the Debtors nor Reorganized BSA have any
obligation to pay fees or expenses of any Professional retained by the Official Committees or the
Future Claimants’ Representative that are earned or incurred before the Effective Date to the
extent such fees or expenses (or any portion thereof) qualify as Settlement Trust Expenses, in
which case such fees and expenses (or the applicable portion thereof) shall be paid by the
Settlement Trust in accordance with the Settlement Trust Documents.

W.     Retention of Jurisdiction

       Until the Chapter 11 Cases are closed, the Bankruptcy Court shall retain the fullest and
most extensive jurisdiction that is permissible, including the jurisdiction necessary to ensure that
the purposes and intent of the Plan are carried out. Except as otherwise provided in the Plan or
the Settlement Trust Agreement, the Bankruptcy Court shall retain jurisdiction to hear and
determine all Claims against and Interests in the Debtors, and to adjudicate and enforce the


                                                192
            Case 20-10343-LSS       Doc 6214-2        Filed 09/15/21   Page 200 of 405




Insurance Actions, the Settlement Trust Causes of Action, and all other Causes of Action which
may exist on behalf of the Debtors. Nothing contained herein shall prevent Reorganized BSA or
the Settlement Trust, as applicable, from taking such action as may be necessary in the
enforcement of any Estate Cause of Action, Insurance Action, Settlement Trust Cause of Action,
or other Cause of Action which the Debtors have or may have and which may not have been
enforced or prosecuted by the Debtors, which actions or other Causes of Action shall survive
Confirmation of the Plan and shall not be affected thereby except as specifically provided herein.
Nothing contained herein concerning the retention of jurisdiction by the Bankruptcy Court shall
be deemed to be a finding or conclusion that (1) the Bankruptcy Court in fact has jurisdiction
with respect to any Insurance Action, (2) any such jurisdiction is exclusive with respect to any
Insurance Action, or (3) abstention or dismissal of any Insurance Action pending in the
Bankruptcy Court or the District Court as an adversary proceeding is or is not advisable or
warranted, so that another court can hear and determine such Insurance Action(s). Any court
other than the Bankruptcy Court that has jurisdiction over an Insurance Action shall have the
right to exercise such jurisdiction.

       1.       General Retention

         Following Confirmation of the Plan, the administration of the Chapter 11 Cases will
continue until the Chapter 11 Cases are closed by a Final Order of the Bankruptcy Court. The
Bankruptcy Court shall also retain jurisdiction for the purpose of classification of any Claims and
the re-examination of Claims which have been Allowed for purposes of voting, and the
determination of such objections as may be filed with the Bankruptcy Court with respect to any
Claims. The failure by the Debtors or Reorganized BSA to object to, or examine, any Claim for
the purposes of voting, shall not be deemed a waiver of the rights of the Debtors, Reorganized
BSA, or the Settlement Trust, as the case may be, to object to or reexamine such Claim in whole
or part.

       2.       Specific Purposes

        In addition to the foregoing, the Bankruptcy Court shall retain jurisdiction, as enumerated
in Article XI.C of the Plan, over all matters arising out of, or relating to, the Chapter 11 Cases
and the Plan, including jurisdiction to:

                (a)    modify the Plan after Confirmation pursuant to the provisions of the
                       Bankruptcy Code and the Bankruptcy Rules;

                (b)    correct any defect, cure any omission, reconcile any inconsistency or make
                       any other necessary changes or modifications in or to the Plan, the Trust
                       Documents or the Confirmation Order as may be necessary to carry out
                       the purposes and intent of the Plan, including the adjustment of the date(s)
                       of performance in the Plan in the event the Effective Date does not occur
                       as provided herein so that the intended effect of the Plan may be
                       substantially realized thereby;




                                                193
Case 20-10343-LSS      Doc 6214-2         Filed 09/15/21   Page 201 of 405




    (c)   assure performance by the Settlement Trust and the Disbursing Agent of
          their respective obligations to make distributions under the Plan;

    (d)   enforce and interpret the terms and conditions of the Plan, the Plan
          Documents, the Settlement Trust Documents, the DST Agreement, and
          any Insurance Settlement Agreements;

    (e)   enter such orders or judgments, including injunctions (a) as are necessary
          to enforce the title, rights and powers of Reorganized BSA, and the
          Settlement Trust, (b) to execute, implement, or consummate the
          provisions of the Plan, the Confirmation Order, and all contracts,
          instruments, releases and other agreements or documents created in
          connection with the Plan or the Confirmation Order, and (c) as are
          necessary to enable holders of Claims to pursue their rights against any
          Person that may be liable therefor pursuant to applicable law or otherwise;

    (f)   hear and determine any and all motions, adversary proceedings, contested
          or litigated matters, and any other matters and grant or deny any
          applications involving the Debtors that may be pending on the Effective
          Date (which jurisdiction shall be non-exclusive as to any such non-core
          matters);

    (g)   hear and determine any motions or contested matters involving taxes, tax
          refunds, tax attributes, tax benefits and similar or related matters, including
          without limitation contested matters arising on account of transactions
          contemplated by the Plan, or relating to the period of administration of the
          Chapter 11 Cases;

    (h)   hear and determine all applications for compensation of Professionals and
          reimbursement of expenses under sections 328, 330, 331, or 503(b) of the
          Bankruptcy Code;

    (i)   hear and determine any Causes of Action arising during the period from
          the Petition Date to the Effective Date, or in any way related to the Plan or
          the transactions contemplated hereby, against the Debtors, Reorganized
          BSA, the Settlement Trust, the DST, and their respective Representatives;

    (j)   determine any and all motions for the rejection, assumption or assignment
          of Executory Contracts or Unexpired Leases and the Allowance of any
          Claims resulting therefrom;

    (k)   hear and determine such other matters and for such other purposes as may
          be provided in the Confirmation Order;

    (l)   hear and determine the Allowance and/or Disallowance of any Claims,
          including Administrative Expense Claims, against or Interests in the
          Debtors or their Estates, including any objections to any such Claims or


                                    194
Case 20-10343-LSS     Doc 6214-2        Filed 09/15/21   Page 202 of 405




          Interests, and the compromise and settlement of any Claim, including
          Administrative Expense Claims, against or Interest in the Debtors or their
          Estates;

    (m)   hear and resolve disputes concerning any reserves under the Plan or the
          administration thereof;

    (n)   hear and determine all questions and disputes regarding title to the assets
          of the Debtors or their Estates, or the Settlement Trust;

    (o)   enter and implement such orders as are necessary or appropriate if the
          Confirmation Order is for any reason or in any respect modified, stayed,
          reversed, revoked or vacated, or if distributions pursuant to the Plan or
          under the Settlement Trust Documents are enjoined or stayed;

    (p)   hear and determine all questions and disputes regarding, and to enforce,
          the Abuse Claims Settlement;

    (q)   hear and determine the Insurance Actions, any Settlement Trust Cause of
          Action and any similar claims, Causes of Action or rights of the Settlement
          Trust to construe and take any action to enforce any Abuse Insurance
          Policy, and to issue such orders as may be necessary for the execution,
          consummation and implementation of any Abuse Insurance Policy, and to
          determine all questions and issues arising thereunder; provided, that such
          retention of jurisdiction shall not constitute a waiver of any right of a
          Non-Settling Insurance Company to seek to remove or withdraw the
          reference of any Insurance Action filed after the Effective Date;

    (r)   hear and determine any other matters related hereto, including the
          implementation and enforcement of all orders entered by the Bankruptcy
          Court in the Chapter 11 Cases;

    (s)   resolve any disputes concerning whether a Person had sufficient notice of
          the Chapter 11 Cases, the Disclosure Statement, any solicitation
          conducted in connection with the Chapter 11 Cases, the Bar Date
          established in the Chapter 11 Cases, or any deadline for responding or
          objecting to a Cure Amount, in each case, for the purpose of determining
          whether a Claim or Interest is discharged hereunder or for any other
          purpose;

    (t)   enter in aid of implementation of the Plan such orders as are necessary,
          including, but not limited to, the implementation and enforcement of the
          Injunctions, Releases, and Discharges described hereinin the Plan,
          including the Channeling Injunction;

    (s)   hearing a petition for relief by a Specified Person or any other party in
          interest in the event that a court or tribunal hearing an Abuse Cause of


                                  195
Case 20-10343-LSS      Doc 6214-2         Filed 09/15/21   Page 203 of 405




           Action fails to apply the judgment reduction provisions of Article X.N of
           the Plan;

    (t)    approve any Post-Effective Date Chartered Organization Settlement and
           determine the adequacy of notice of a motion by the Settlement Trustee to
           approve such a settlement;

    (u)    approve any extension of the Insurance Settlement Period, approve any
           Post-Effective Date Insurance Settlement and determine the adequacy of
           notice of a Post-Effective Date Insurance Settlement provided by the
           Settlement Trustee;

    (v)    (s) hear and determine any questions and disputes pertaining to, and to
           enforce, the Abuse Claims Settlement, including the Local Council
           Settlement Contribution, the Contributing Chartered Organization
           Settlement Contribution, the Local Councilincluding the TCJC Settlement
           Contribution, the Participating Chartered Organization Settlement
           Contribution, and the Hartford Settlement Contribution;

    (w)    (t) hear and determine any questions and disputes pertaining to, and to
           enforce, the JPM / Creditors’ Committee Settlement;

    (x)    (u) hear and determine any questions and disputes pertaining to, and to
           enforce, the Restructuring Support AgreementHartford Insurance
           Settlement;

    (y)    hear and determine any questions and disputes pertaining to, and to
           enforce, the TCJC Settlement;

    (z)    (v) hear and determine all questions and disputes regarding matters
           pertaining to the DST Agreement;

    (aa)   (w) enter a Final Order or decree concluding or closing the Chapter 11
           Cases; and

    (bb)   (x) to enter and implement such orders as may be necessary or appropriate
           if any aspect of the Plan, the Settlement Trust, or the Confirmation Order
           is, for any reason or in any respect, determined by a court to be
           inconsistent with, to violate, or insufficient to satisfy any of the terms,
           conditions, or other duties associated with any Abuse Insurance Policies;
           provided, however, that (a) such orders shall not impair the Insurance
           Coverage Defenses or the rights, claims, or defenses, if any, of any
           Insurance Company that are set forth or provided for in the Plan, the Plan
           Documents, the Confirmation Order, or any other Final Orders entered in
           the Debtors’ Chapter 11 Cases, (b) this provision does not, in and of itself,
           grant this Court jurisdiction to hear and decide disputes arising out of or
           relating to the Abuse Insurance Policies, and (c) all interested parties,


                                    196
            Case 20-10343-LSS       Doc 6214-2         Filed 09/15/21   Page 204 of 405




                       including any Insurance Company, reserve the right to oppose or object to
                       any such motion or order seeking such relief.

        As of the Effective Date, notwithstanding anything in Article XI of the Plan to the
contrary, the Restated Debt and Security Documents and any documents related thereto shall be
governed by the jurisdictional provisions thereof and the Bankruptcy Court shall not retain
jurisdiction with respect thereto.

       3.       Courts of Competent Jurisdiction

        To the extent that the Bankruptcy Court is not permitted under applicable law to preside
over any of the foregoing matters, the reference to the “Bankruptcy Court” in Article XI of the
Plan shall be deemed to be replaced by the “District Court.” If the Bankruptcy Court abstains
from exercising, or declines to exercise, jurisdiction or is otherwise without jurisdiction over any
matter arising out of the Plan, such abstention, refusal, or failure of jurisdiction shall have no
effect upon and shall not control, prohibit, or limit the exercise of jurisdiction by any other court
having competent jurisdiction with respect to such matter.

X.     Miscellaneous Provisions

       1.       Closing of Chapter 11 Cases

        After each Chapter 11 Case has been fully administered, Reorganized BSA shall file with
the Bankruptcy Court all documents required by Bankruptcy Rule 3022 and any applicable order
of the Bankruptcy Court to close such Chapter 11 Case.

       2.       Amendment or Modification of the Plan

                (a)    Plan Modifications. Subject to the terms of the Restructuring Support
       Agreement and the JPM / Creditors’ Committee Term Sheet, the Debtors reserve the
       right, in accordance with the Bankruptcy Code and the Bankruptcy Rules, to amend or
       modify the Plan prior to the entry of the Confirmation Order, including amendments or
       modifications to satisfy section 1129(b) of the Bankruptcy Code, and after entry of the
       Confirmation Order, the Debtors may, upon order of the Bankruptcy Court, amend,
       modify or supplement the Plan in the manner provided for by section 1127 of the
       Bankruptcy Code or as otherwise permitted by law, in each case without additional
       disclosure pursuant to section 1125 of the Bankruptcy Code unless section 1127 of the
       Bankruptcy Code requires additional disclosure. In addition, after the Confirmation Date,
       so long as such action does not materially and adversely affect the treatment of holders of
       Allowed Claims pursuant to the Plan, the Debtors may remedy any defect or omission or
       reconcile any inconsistencies in the Plan or the Confirmation Order with respect to such
       matters as may be necessary to carry out the purposes or effects of the Plan, and any
       holder of a Claim that has accepted the Plan shall be deemed to have accepted the Plan as
       amended, modified, or supplemented. All amendments to the Plan (a) must be reasonably
       acceptable to JPM and the Creditors’ Committee to the extent they pertain to the
       treatment of the 2010 Credit Facility Claims, the 2019 RCF Claims, the 2010 Bond
       Claims, or the 2012 Bond Claims (in the case of JPM) or Convenience Claims, General


                                                 197
            Case 20-10343-LSS       Doc 6214-2         Filed 09/15/21    Page 205 of 405




       Unsecured Claims, or Non-Abuse Litigation Claims (in the case of the Creditors’
       Committee) and, (b) shall not be inconsistent with the terms of the Hartford Insurance
       Settlement Agreement (except as provide in Section III.I of such agreement)., and (c)
       shall not be inconsistent with the terms of the TCJC Settlement Agreement. The
       designation of Chartered Organizations as Contributing Chartered Organizations or
       Participating Chartered Organizations and the designation of Non-Settling Insurance
       Companies as Settling Insurance Companies after the Effective Date in accordance with
       Article IV.I, Article IV.J, or Article IV.K of the Plan shall not be a modification or
       amendment to the Plan and instead is an act that may be done to effectuate the terms of
       the Plan.
              (b)     Other Amendments. Before the Effective Date, the Debtors may make
       appropriate technical adjustments and modifications to the Plan and the documents
       contained in the Plan Supplement without further order or approval of the Bankruptcy
       Court.
       3.       Revocation or Withdrawal of the Plan

         The Debtors reserve the right, subject to the terms of the Restructuring Support
Agreement, to revoke or withdraw the Plan prior to the Effective Date. If the Plan has been
revoked or withdrawn prior to the Effective Date, or if Confirmation of the Plan or the
occurrence of the Effective Date does not occur, or if the Restructuring Support Agreement
terminates in accordance with its terms, then: (1) the Plan shall be null and void in all respects;
(2) any settlement or compromise embodied in the Plan (including the fixing or limiting to an
amount any Claim or Interest or Class of Claims or Interests), assumption of executory contracts
or unexpired leases affected by the Plan, and any document or agreement executed pursuant to
the Plan, including the Settlement Trust Documents, shall be deemed null and void (except that
the Hartford Insurance Settlement Agreement shall remain in full force and effect to the extent
provided in such agreement in accordance with its terms); and (3) nothing contained in the Plan
shall (i) constitute a waiver or release of any Claim against, or any Interest in, the Debtors or any
other Person; (ii) prejudice in any manner the rights of the Debtors or any other Person; or
(iii) constitute an admission of any sort by the Debtors or any other Person.

       4.       Request for Expedited Determination of Taxes

         The Debtors and Reorganized BSA, as applicable, shall have the right to request an
expedited determination under section 505(b) of the Bankruptcy Code with respect to tax returns
filed, or to be filed, for any and all taxable periods ending after the Petition Date to and including
the Effective Date.

       5.       Non-Severability of Plan Provisions

        If, before the entry of the Confirmation Order, any term or provision of the Plan is held by
the Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court, at the request
of the Debtors, shall have the power to alter and interpret such term or provision to make it valid
or enforceable to the maximum extent practicable, consistent with the original purpose of the
term or provision held to be invalid, void, or unenforceable, and such term or provision shall then


                                                 198
            Case 20-10343-LSS       Doc 6214-2        Filed 09/15/21   Page 206 of 405




be applicable as altered or interpreted. Notwithstanding any such holding, alteration, or
interpretation, the remainder of the terms and provisions of the Plan will remain in full force and
effect and will in no way be affected, impaired or invalidated by such holding, alteration, or
interpretation. The Confirmation Order shall constitute a judicial determination and shall provide
that each term and provision of the Plan, as it may have been altered or interpreted in accordance
with the foregoing, is (1) valid and enforceable pursuant to its terms, (2) integral to the Plan and
may not be deleted or modified without the consent of the Debtors or Reorganized BSA (as the
case may be), and (3) nonseverable and mutually dependent.

       6.       Notices

        All notices, requests, and demands to or upon the Debtors or Reorganized BSA to be
effective shall be in writing (including by email transmission) and, unless otherwise expressly
provided herein, shall be deemed to have been duly given or made when actually delivered,
addressed as follows:

                      Boy Scouts of America
                      1325 W. Walnut Hill Lane
                      Irving, Texas 75015
                      Attn: Steven McGowan, General Counsel
                      Email: Steve.McGowan@scouting.org

                      with copies to:

                      White & Case LLP
                      1221 Avenue of the Americas
                      New York, New York 10020
                      Attn: Jessica C. Lauria
                      Email: jessica.lauria@whitecase.com

                      – and –

                      White & Case LLP
                      111 South Wacker Drive, Suite 5100
                      Chicago, Illinois 60606
                      Attn: Michael C. Andolina
                      Matthew E. Linder
                      Email: mandolina@whitecase.com
                             mlinder@whitecase.com

                      – and –

                      Morris, Nichols, Arsht & Tunnell LLP
                      1201 North Market Street, 16th Floor
                      P.O. Box 1347
                      Wilmington, Delaware 19899-1347


                                                199
            Case 20-10343-LSS       Doc 6214-2        Filed 09/15/21   Page 207 of 405




                      Attn: Derek C. Abbott
                      Email: dabbott@morrisnichols.com

       7.       Notices to Other Persons

        After the occurrence of the Effective Date, Reorganized BSA has authority to send a
notice to any Person providing that to continue to receive documents pursuant to Bankruptcy
Rule 2002, such Person must file a renewed request to receive documents pursuant to
Bankruptcy Rule 2002; provided, however, that the U.S. Trustee need not file such a renewed
request and shall continue to receive documents without any further action being necessary.
After the occurrence of the Effective Date, Reorganized BSA is authorized to limit the list of
Persons receiving documents pursuant to Bankruptcy Rule 2002 to the U.S. Trustee and those
Persons that have filed such renewed requests.

       8.       Governing Law

       Except to the extent that the Bankruptcy Code or other federal law is applicable, or to the
extent an exhibit hereto or a schedule in the Plan Supplement or any other Plan Document
provides otherwise, the rights, duties, and obligations arising under the Plan shall be governed by,
and construed and enforced in accordance with, the laws of the State of Delaware, without
giving effect to the principles of conflict of laws thereof; provided, however, that governance
matters relating to Reorganized BSA shall be governed by the laws of the District of Columbia.

       9.       Immediate Binding Effect

       Notwithstanding Bankruptcy Rules 3020(e), 6004(h), 7062, or otherwise, upon the
occurrence of the Effective Date, the terms of the Plan (including the Plan Supplement) shall be
immediately effective and enforceable and deemed binding upon and inure to the benefit of any
Person named or referred to in the Plan and the successors and assigns of such Person.

       10.      Timing of Distributions or Actions

        In the event that any payment, Distribution, act or deadline under the Plan is required to
be made or performed or occurs on a day that is not a Business Day, then such payment,
Distribution, act or deadline shall be deemed to occur on the next succeeding Business Day, but
if so made, performed or completed by such next succeeding Business Day, shall be deemed to
have been completed or to have occurred as of the required date.

       11.      Deemed Acts

       Whenever an act or event is expressed under the Plan to have been deemed done or to
have occurred, it shall be deemed to have been done or to have occurred by virtue of the Plan or
the Confirmation Order without any further act by any Person.

       12.      Entire Agreement

       The Plan Documents set forth the entire agreement and undertakings relating to the
subject matter thereof and supersede all prior discussions, negotiations, understandings and

                                                200
          Case 20-10343-LSS          Doc 6214-2        Filed 09/15/21    Page 208 of 405




documents. No Person shall be bound by any terms, conditions, definitions, warranties,
understandings, or representations with respect to the subject matter hereof, other than as
expressly provided for in the Plan or the other Plan Documents or as may hereafter be agreed to
by the affected parties in writing.

       13.     Plan Supplement

        Any and all exhibits, lists, or schedules referred to herein but not filed with the Plan shall
be contained in the Plan Supplement to be filed with the Clerk of the Bankruptcy Court prior to
the Confirmation Hearing on the Plan, and such Plan Supplement is incorporated into and is part
of the Plan as if set forth in full herein. The Plan Supplement will be available for inspection in
the office of the Clerk of the Bankruptcy Court during normal court hours, at the website
maintained by the Notice and Claims Agent (https://omniagentsolutions.com/BSA), and at the
Bankruptcy Court’s website (ecf.deb.uscourts.gov).

       14.     Withholding of Taxes

        The Disbursing Agent, the Settlement Trust or any other applicable withholding agent, as
applicable, shall withhold from any assets or property distributed under the Plan any assets or
property which must be withheld for foreign, federal, state and local taxes payable with respect
thereto or payable by the Person entitled to such assets to the extent required by applicable law.

       15.     Payment of Quarterly Fees

        All Quarterly Fees due and payable prior to the Effective Date shall be paid on or before
the Effective Date. The Reorganized Debtors shall pay all such fees that arise after the Effective
Date, but before the closing of the Chapter 11 Cases, and shall comply with all applicable
statutory reporting requirements.

       16.     Effective Date Actions Simultaneous

       Unless the Plan or the Confirmation Order provides otherwise, actions required to be
taken on the Effective Date shall take place and be deemed to have occurred simultaneously, and
no such action shall be deemed to have occurred prior to the taking of any other such action.

       17.     Consent to Jurisdiction

         Upon default under the Plan, Reorganized BSA, the Settlement Trust, the Settlement
Trustee, the Official Committees, the Future Claimants’ Representative, and the Protected
Parties, or any successor thereto, respectively, consent to the jurisdiction of the Bankruptcy
Court, and agree that it shall be the preferred forum for all proceedings relating to any such
default.




                                                 201
             Case 20-10343-LSS       Doc 6214-2         Filed 09/15/21   Page 209 of 405




        18.      Nonoccurrence of Effective Date; Bankruptcy Code Section 365(d)(4)

        If the Effective Date fails to occur, the Bankruptcy Court shall retain jurisdiction with
respect to any request to further extend the deadline for assuming or rejecting Unexpired Leases
under section 365(d)(4) of the Bankruptcy Code.

             ARTICLE VII. THE SETTLEMENT TRUST AND TRUST DISTRIBUTION
                                    PROCEDURES

A.      The Settlement Trust

        1.       Establishment and Purpose of the Settlement Trust

        The Settlement Trust shall be established on the Effective Date. The Settlement Trust
shall be administered and implemented by the Settlement Trustee as provided in the Trust
Documents. The purposes of the Settlement Trust shall be to assume liability for all Abuse
Claims, to hold, preserve, maximize and administer the Settlement Trust Assets, and to direct the
processing, liquidation and payment of all compensable Abuse Claims in accordance with the
Settlement Trust Documents. The Settlement Trust Assets include (i) the BSA Settlement Trust
Contribution; (ii) the Local Council Settlement Contribution; (iii) the Chartered Organization
Settlement Contribution; and (iv) any and all other funds, proceeds or other consideration
otherwise contributed to the Settlement Trust pursuant to the Plan or the Confirmation Order or
other Final Order of the Bankruptcy Court.

         The Settlement Trust shall resolve Abuse Claims in accordance with the Settlement Trust
Documents in such a way that the holders of Abuse Claims are treated equitably and reasonably
in light of the finite assets available to satisfy such Claimsa fair, consistent, equitable manner, and
on a pro rata basis, in compliance with the terms of the Settlement Trust Documents and to the
extent of available Settlement Trust Assets. From and after the Effective Date, the Abuse Claims
shall be channeled to the Settlement Trust pursuant to the Channeling Injunction set forth in
Article X.F of the Plan and may be asserted only and exclusively against the Settlement Trust.

       In the event of aany ambiguity or conflict between the terms or provisionsof the
Settlement Trust Agreement or any related document required or provided for under the
Settlement Trust Documents (other than the Confirmation Order), on the one hand, and the
terms of the Plan and the Settlement Trust DocumentsConfirmation Order, on the other hand, the
terms of the Plan and the Confirmation Order shall control, notwithstanding that the Settlement
Trust Agreement and related documents required or provided for under the Settlement Trust
Documents may be incorporated in or annexed to the Plan or the Confirmation Order.

        2.       Transfer of Claims to the Settlement Trust

        On the Effective Date, or as otherwise provided in the Planherein, and without further
action of any Person, the Settlement Trust shall assume the liabilities, obligations, and
responsibilities of, financial or otherwise, of (a) the Protected Parties for all Abuse Claims,
financial or otherwise and (b) the Limited Protected Parties for all Post-1975 Chartered
Organization Abuse Claims. These assumptions by the Settlement Trust shall not affect (ai) the


                                                  202
             Case 20-10343-LSS       Doc 6214-2         Filed 09/15/21    Page 210 of 405




application of the Discharge Injunction or the Channeling Injunction or (bii) any Non-Settling
Insurance Company’s obligation under any Abuse Insurance Policy that is not the subject of an
Insurance Settlement Agreementor applicable law.

        Except as otherwise expressly provided in the Plan, the Settlement Trust Agreement, or
the Trust Distribution Procedures, the Settlement Trust shall have control over the Settlement
Trust Causes of Action and the Insurance Actions, and the Settlement Trust shall thereby become
the Estate Representativeestate representative pursuant to section 1123(b)(3)(B) of the
Bankruptcy Code with the exclusive right (except as otherwise provided in Article IV.D.4 of the
Plan) to enforce each of the Settlement Trust Causes of Action and the Insurance Actions, and
the proceeds of the recoveries on any of the Settlement Trust Causes of Action or the Insurance
Actions shall be deposited in and become the property of the Settlement Trust, and the
Settlement Trust shall have the right to enforce the Plan and any of the other Plan Documents
(including the Document Agreement) according to their respective terms, including the right to
receive the Settlement Trust Assets as provided in the Plan; provided, however, that (a) the
Settlement Trust shall have no other rights against the Protected Parties except to enforce the
Plan and any of the other Plan Documents; (b) the Settlement Trust Causes of Action and the
shall have no other rights against the Limited Protected Parties with respect to Post-1975
Chartered Organization Abuse Claims; (c) the Settlement Trust Causes of Action, the Insurance
Actions, and the Participating Chartered Organization Insurance Actions shall not include any
Claims or Interests fully and finally released, compromised, or settled pursuant to the Plan or any
Plan Documents, or any Claims against Hartford released, compromised and settled under the
Hartford Insurance Settlement Agreement; and (cd) for the avoidance of doubt, the Settlement
Trust Causes of Action and the, the Insurance Actions, and the Participating Chartered
Organization Insurance Actions do not include any rights of the Protected Parties or the Limited
Protected Parties arising under the Channeling Injunction or any of the Injunctions, Releases, or
Discharges granted under the Plan and the Confirmation Order.

        3.       Transfer of Settlement Trust Assets to the Settlement Trust

        On the Effective Date, subject to Article IV.D.2 of the Plan, all right, title, and interest in
and to the Settlement Trust Assets and any proceeds thereof shall be automatically, and without
further act or deed, transferred to, vested in, and assumed by the Settlement Trust free and clear
of all Encumbrances or Claims or other interests of any Person, subject to the Channeling
Injunction and other provisions of the Plan. The Debtors and the Local Councils shall establish
an appropriate escrow mechanism to ensure that the Cash to be paid to the Settlement Trust by
Local Councils on the Effective Date can be paid in a timely manner.

         To the extent any of the Settlement Trust Assets are not transferred to the Settlement
Trust by operation of law on the Effective Date pursuant to the Plan, then when such assets
accrue or become transferable subsequent to the Effective Date, they shall automatically and
immediately transfer to the Settlement Trust free and clear of all Encumbrances and Claims or
other interests of any Person, subject to the Channeling Injunction and other provisions of the
Plan. To the extent any Artwork is not physically transferred to the Settlement Trust on the
Effective Date, the Debtors or Reorganized BSA and the Settlement Trust shall mutually agree
on the terms of the storage and subsequent physical transfer thereof. For the avoidance of doubt,
title to the Artwork (and the risk of loss thereof) will transfer to the Settlement Trust on the

                                                  203
            Case 20-10343-LSS      Doc 6214-2         Filed 09/15/21   Page 211 of 405




Effective Date. To the extent that any action of a Protected Party or Limited Protected Party is
required to effectuate such transfer, such Protected Party or Limited Protected Party shall
promptly transfer, assign, and contribute, such remaining Settlement Trust Assets to the
Settlement Trust. In the event a Protected Party or Limited Protected Party breaches any
obligation contained in this section, the Settlement Trust will have no adequate remedy at law
and shall be entitled to preliminary and permanent declaratory and injunctive relief. This Article
IV.D.2 of the Plan applies, without limitation, to (a) that portion of the Local Council Settlement
Contribution required to be contributed to the Settlement Trust after the Effective Date and (b)
the transfer to the Settlement Trust of the Warehouse and Distribution Center, subject to the
Leaseback Requirement.

       4.       The Settlement Trust Distribution Procedures

        On the Effective Date, the Settlement Trust shall implement the applicable Trust
Distribution Procedures in accordance with the terms of the Settlement Trust Agreement. From
and after the Effective Date, the Settlement Trustee shall have the authority to administer,
amend, supplement, or modify the Trust Distribution Procedures solely in accordance with the
terms thereof and the Settlement Trust Agreement.

       5.       Post-Effective Date Contributing Chartered Organizations

        Notwithstanding any present exclusionary language in the Plan, after the Effective Date,
any Chartered Organization that is not a Contributing Chartered Organization as of the Effective
Date may become a Protected Party if the Bankruptcy Court, after notice and an opportunity for
parties in interest to be heard, approves a settlement agreement between such Chartered
Organization and the Settlement Trustee (a “Post-Effective Date Chartered Organization
Settlement”). After the Effective Date, the Settlement Trustee shall have the exclusive authority
to seek approval of a Post-Effective Date Chartered Organization Settlement. Upon the
Bankruptcy Court’s entry of a Final Order approving a Post-Effective Date Chartered
Organization Settlement, Exhibit D of the Plan shall be amended by the Settlement Trustee to
include such Chartered Organization, and such Chartered Organization (and any related Persons
or Representatives, as applicable) shall be deemed to be a Contributing Chartered Organization
and a Protected Party for all purposes hereunder. A list of Chartered Organizations that may
potentially become Contributing Chartered Organization may be accessed at
https://omniagentsolutions.com/bsa-SAballots.

        Any Chartered Organization that becomes a Protected Party in accordance with Article
IV.I of the Plan shall have all of the rights, remedies and obligations of a Protected Party under
the Plan, including under the Channeling Injunction, notwithstanding that such Chartered
Organization was not a Protected Party under the Plan as of the Effective Date.

       6.       Post-Effective Date Participating Chartered Organizations

       Notwithstanding any present exclusionary language in the Plan, after the Effective Date,
any Chartered Organization that is not a Participating Chartered Organization as of the Effective
Date may become a Participating Chartered Organization by agreement with the Settlement
Trustee and without further order of the Bankruptcy Court; provided, however, that the


                                                204
              Case 20-10343-LSS            Doc 6214-2           Filed 09/15/21       Page 212 of 405




Settlement Trustee shall file a notice with the Bankruptcy Court within thirty (30) days of
entering into any agreement with a Chartered Organization that deems such Chartered
Organization to be a Limited Protected Party, together with an amendment to Exhibit K of the
Plan removing such Chartered Organization from the list of Chartered Organizations that are not
Participating Chartered Organizations.

        Any Chartered Organization that becomes a Limited Protected Party in accordance with
Article IV.J of the Plan shall have all of the rights, remedies and obligations of a Limited
Protected Party under the Plan, including under the Limited Channeling Injunction,
notwithstanding that such Chartered Organization was not a Limited Protected Party under the
Plan as of the Effective Date.

         7.       Post-Effective Date Settling Insurance Companies

       Notwithstanding any present exclusionary language in the Plan, after the Effective Date,
any Insurance Company that is a Non-Settling Insurance Company may, within twelve (12)
months of the Effective Date (the “Insurance Settlement Period”), enter into an Insurance
Settlement Agreement with the Settlement Trustee (a “Post-Effective Date Insurance
Settlement”); provided, however, that the Settlement Trustee shall file a notice with the
Bankruptcy Court within thirty (30) days of entering into any such Post-Effective Date Insurance
Settlement, together with an amendment to Exhibit I of the Plan including such Post-Effective
Date Insurance Settlement, and such Insurance Company (and any related Persons or
Representatives, as applicable) shall be deemed to be a Settling Insurance Company and a
Protected Party for all purposes hereunder. The Post-Effective Date Insurance Settlement and
amendment shall be deemed binding and effective absent objection by any Person within fifteen
(15) calendar days. The Settlement Trustee shall have the sole discretion, upon order of the
Bankruptcy Court, to extend the Insurance Settlement Period.

        Any Insurance Company that becomes a Protected Party in accordance with Article IV.K
of the Plan shall have all of the rights, remedies and obligations of a Protected Party under the
Plan, including under the Channeling Injunction, notwithstanding that such Insurance Company
was not a Protected Party under the Plan as of the Effective Date.

         8.       5. The Settlement Trust Agreement

       The Settlement Trust is formed through the Settlement Trust Agreement, executed by and
between BSA and, the Settlement Trustee. , the Future Claimants’ Representative, the Delaware
Trustee, and the STAC.92 The Settlement Trust Agreement describes and dictates the purpose,
scope, function, and funding of the Settlement Trust. Namely, the Settlement Trust Agreement
provides that the Settlement Trust is (i) to assume theall liability for all Abusethe Channeled
Claims, (ii) to hold, preserve, maximize and administer the Settlement Trust Assets, (iii) to direct




92   Capitalized terms used but not defined in this section have the meanings ascribed to them in the Settlement Trust
     Agreement. In the event of any discrepancy between this summary and the Settlement Trust Agreement, the Settlement
     Trust Agreement shall control in all respects.


                                                          205
          Case 20-10343-LSS         Doc 6214-2         Filed 09/15/21   Page 213 of 405




the processing, liquidation, and payment of allChanneled Claims and (iii) make distributions to
holders of compensable Abuse Claims, and (iv) resolve Abuse Claimsin each case in accordance
with the Settlement Trust Documents in such a way that the holders ofDistributions Procedures
for Abuse Claims are treated equitably and reasonably. Settlement Trust Agreement § 1.2. The
Settlement Trust Agreement provides that the Settlement Trust will be funded through
irrevocable transfers of the Settlement Trust Assets, in addition to, without limitation, proceeds
received from the Settling Insurance Companies. Settlement Trust Agreement § 3.1. The
Settlement Trust Agreement also provides for the potential formation of a litigation sub-trust (the
Litigation Trust) if necessary under applicable law to pursue litigation in order to further fund the
Settlement Trust for the benefit of Abuse Claim holders. Settlement Trust Agreement § 2.1.. Id.
§ 1.3.

        To operate the Settlement Trust, the Settlement Trust Agreement appoints a Settlement
Trustee and enumerates the Settlement Trustee’s powers, duties, and limitations. These include,
among others: the power to distribute assets of the Settlement Trust to holders of Abuse Claims
pursuant to the terms and conditions and the procedures for distributions established in the Trust
Distribution Procedures; to assist the Litigation Trustee prosecute Settlement Trust Causes of
Action, the Insurance Actions, and the Insurance Coverage Actions on behalf of holders of
Abuse Claims; to enforce the Settlement Trust’s rights in the Settlement Trust Assets, including
through judicial proceedings or bankruptcy/insolvency proceedings; and to make, sign, execute,
acknowledge, and deliver any documents that may beadminister the Trust, the Trust Assets, and
any other amounts to be received under the terms of the Trust Documents in accordance with the
purposes set forth in the Settlement Trust Agreement and in the manner described by the Trust
Documents; the power to take any and all actions that in the judgment of the Settlement Trustee
are necessary or appropriate to effectuateadvisable to fulfill the purposes of the Settlement Trust
or to maintain and administer, including, without limitation, each power expressly granted in the
Settlement Trust Agreement, and any power reasonably incidental thereto and any trust power
permitted under the laws of the State of Delaware; take any and all actions appropriate or
necessary in order to carry out the terms of the Trust Documents; and except as otherwise
expressly provided in the Trust Documents, exercise any other powers now or hereafter
conferred upon or permitted to be exercised by a trustee under the laws of the State of
Delaware. Settlement Trust Agreement § 4.12.1. The Settlement Trustee is required under the
Settlement Trust Agreement to consult with a Settlement Trust Advisory Committee on matters
related to development of a questionnaire for Abuse Claims submissions, Abuse Claims
valuations, valuations of Settlement Trust Assets at intervals set forth in the Trust Distribution
Procedures, appropriate percentages of Abuse Claim values for distributions under the Trust
Distribution Procedures, initiation and settlement of litigation against insurers, amendments or
modifications to the Settlement Trust Agreement or the Trust Distribution Procedures, and
termination of the Settlement Trust or Litigation Trust. Settlement Trust Agreement §
1.6(b)-(c).(“STAC”) and the Future Claimants’ Representative on certain matters set forth in the
Settlement Trust Agreement. The Settlement Trustee shall also obtain the consent of the STAC
and the Future Claimants’ Representative prior to taking action with respect to certain matters.
Id. § 2.1(g).

        In line with the Settlement Trust’s objective, the Settlement Trust Agreement mandates
that the Settlement Trust qualify as a “qualified settlement fund” within the meaning of § 468B of


                                                 206
            Case 20-10343-LSS       Doc 6214-2         Filed 09/15/21   Page 214 of 405




the Tax Code and § 468B’s associated regulations. Settlement Trust Agreement § 108.4. To
accomplish this, the Settlement Trust Agreement obligatesempowers the Settlement Trustee to
take all reasonable steps toactions as the Settlement Trustee deems necessary to reasonably
ensure that the Settlement Trust qualifies as, and remains, a “qualified settlement fund.”
Settlement Trust Agreement § 10.1Id. §2.1(a). This includes authorizing the Settlement Trustee
to take all actions it deems reasonably necessary to ensure thatunilaterally and without court
order, amend, either in whole or in part, any administrative provision of the Settlement Trust is
treated as such. Settlement Trust Agreement § 10.5.Agreement which causes unanticipated tax
consequences or liabilities inconsistent with the foregoing. Id. § 2.1(a). Reorganized BSA shall
make a “grantor trust” election under Treasury Regulation section 1.468B-1(k) with respect to
the Settlement Trust for U.S. federal income tax purposes and, to the extent permitted under
applicable law, for state and local income tax purposes. Id. § 8.4(a). The Settlement Trustee as
“administrator” of the Trust within the meaning of Section 1.468B-2(k)(3) of the Treasury
Regulations shall report consistently with such grantor trust election and otherwise satisfy all
requirements necessary to qualify and maintain qualification of Trust as a qualified settlement
fund and a grantor trust. Id. § 8.4.

          Lastly, the Settlement Trust Agreement sets forth the Settlement Trust’s termination and
associated procedures. Specifically, the Settlement Trust terminates upon the completion of the
Settlement Trustee’s administration and distribution of the Settlement Trust Assets and with the
Bankruptcy Court’s entry of a final order approving the termination of the Settlement Trust, but
in no event later than the tenth (10th) anniversary of the Effective Date. Settlement Trust
Agreement § 5.1shall automatically dissolve as soon as practicable but no later than ninety (90)
days after the date on which the Bankruptcy Court approves the dissolution of the Trust because
(i) all reasonably expected assets have been collected by the Trust, (ii) all distributions have been
made to the extent set forth in the Trust Distribution Procedures, (iii) necessary arrangements
and reserves have been made to discharge all anticipated remaining Trust obligations and Trust
Operating Expenses in a manner consistent with the Trust Documents, and (iv) a final accounting
has been filed and approved by the Bankruptcy Court. Settlement Trust Agreement § 8.2(b).
After termination of the Settlement Trust and solely for the purpose of liquidating and winding
up its affairs, the Settlement Trustee shall continue to act as Settlement Trustee until its duties
under the Settlement Trust Agreement have been fully performed. Upon termination of the
Settlement Trust and accomplishment of all activities described in the Settlement Trust
Agreement, the Settlement Trustee will pay all fees and expensesand its professionals shall be
discharged and exculpated from liability (except for acts or omissions resulting from the
recklessness, gross negligence, willful misconduct, knowing and material violation of law or
fraud of the Settlement Trust and distribute all remaining assets to a charity chosen by the BSA.
Settlement Trust Agreement § 5.3.Trustee or his agents or representatives). Id. § 8.29(e).

       9.       6. Discharge of Liabilities to Holders of Abuse Claims

        Except as provided in the Plan, the transfer to, vesting in and assumption by the
Settlement Trust of the Settlement Trust Assets as contemplated by the Plan shall, as of the
Effective Date, discharge all obligations and liabilities of and bar any recovery or action against
the Protected Parties for or in respect of all Abuse Claims, including all Indirect Abuse Claims
(and the Confirmation Order shall provide for such discharge). The Settlement Trust shall, as of


                                                 207
          Case 20-10343-LSS          Doc 6214-2        Filed 09/15/21    Page 215 of 405




the Effective Date, assume sole and exclusive responsibility and liability for all Abuse Claims and
such Claims shall be paid by the Settlement Trust from the Settlement Trust Assets or as
otherwise directed in the Settlement Trust Documents.

       10.     7. Imposition of Channeling Injunction

        From and after the Effective Date, all Abuse Claims shall be subject to the Channeling
Injunction pursuant to section 105(a) of the Bankruptcy Code and the provisions of the Plan and
the Confirmation Order. From and after the Effective Date, the Protected Parties shall not have
any obligation with respect to any liability of any nature or description arising out of, relating to,
or in connection with any Abuse Claims.

       11.     8. Insurance Assignment

        As of the Effective Date, the Insurance Assignment shall be completed, which includes an
assignment and transfer to the Settlement Trust of (a) the Insurance Actions, (b) the Insurance
Action Recoveries, (c) the Insurance Settlement Agreements, and (d) the Insurance Coverage,
and (e) all other rights or obligations, claims, benefits, or Causes of Action of the Debtors,
Related Non-Debtor Entities, Local Councils, Participating Chartered Organizations or
Contributing Chartered Organizations under or with respect to the Abuse Insurance Policies (but
not the policies themselves). The Insurance Assignment does not include (i) any rights or
obligations, claims, benefits, or Causes of Action under or with respect to any Non-Abuse
Insurance Policies and D&O Liability Insurance Policies or, (ii) any Local Council Reserved
Rights., or (iii) any rights, claims, benefits, or Causes of Action of any Chartered Organization
that is not a Participating Chartered Organization or a Contributing Chartered Organization
under or with respect to any Abuse Insurance Policy.

       12.     9. Specified Insurance Policies and Non-Abuse Litigation Claims

         The Settlement Trust shall have consent over any post-Effective Date settlement of any
Non-Abuse Litigation Claim (such consent not to be unreasonably withheld) that is entitled to a
recovery from proceeds of Specified Insurance Policies. A condition of payment of a Non-Abuse
Litigation Claim by the Settlement Trust from a Specified Insurance Policy shall be a release by
the holder of such Claim of the Non-Abuse Litigation Claim of the Debtors, the Local Councils,
and any other insureds under applicable Specified Insurance Policies. Before the Settlement
Trust settles any Specified Insurance Policy(ies) under which the holder of a Non-Abuse
Litigation Claim is seeking to recover, the holder of a Non-Abuse Litigation Claim may recover
up to the full amount of such Claim in the first instance from any such available unsettled
Specified Insurance Policy(ies) or unsettled Specified Excess Insurance Policy(ies). If and when
the Settlement Trust settles one or more Specified Insurance Policies under which the holder of a
Non-Abuse Litigation Claim is seeking to recover: (a) the holder of such Non-Abuse Litigation
Claim shall remain entitled to recover up to $1,000,000 of such Claim under any such Specified
Primary Insurance Policy(ies); and (b) any amounts exceeding $1,000,000 shall be recoverable in
the first instance from any available Specified Excess Insurance Policies. Subject to a review of
the details concerning a Non-Abuse Litigation Claim by the Settlement Trustee, to the extent that
the holder of a Non-Abuse Litigation Claim cannot., as a result of the Settlement Trust’s release
of such Specified Insurance Policy(ies), recover the full amount of any judgment or settlement of


                                                 208
          Case 20-10343-LSS         Doc 6214-2         Filed 09/15/21   Page 216 of 405




such Claim consented to by the Settlement Trust (such consent not to be unreasonably withheld)
from any Specified Insurance Policy(ies) under which the holder of a Non-Abuse Litigation
Claim is seeking to recover, then such holder may, with the consent of the Settlement Trust (such
consent not to be unreasonably withheld) submit, any unpaid amounts (up to applicable policy
limits) shall be submitted to the Settlement Trust, which shall pay such amounts out of the
proceeds of the Specified Insurance Policies.

        The Settlement Trustee shall have a duty to treat Direct Abuse Claims and Non-Abuse
Litigation Claims that implicate the Specified Insurance Policies fairly and equally. In negotiating
any settlements involving Specified Insurance Policies, the Settlement Trustee shall bear in mind
the interests of both Direct Abuse Claims and Non-Abuse Litigation Claims in structuring any
settlement and use best efforts to maximize recoveries for both constituencies.

        Notwithstanding anything to the contrary in the Plan, with respect to any Non-Abuse
Litigation Claim that has also been asserted or could be asserted against any Local Council,
notice of which is provided to the Debtors, the Coalition, the Tort Claimants’ Committee, and
the Future Claimants’ Representative prior to the Effective Date, the rights of the Local Council
to recover for such Non-Abuse Litigation Claim under the Specified Insurance Policies up to the
applicable coverage limits shall be preserved; provided, however, that if the holder of a
Non-Abuse Litigation Claim provides a full and complete written release of any claims that such
holder of a Non-Abuse Litigation Claim may have against the Local Council related to the
Non-Abuse Litigation Claim, then the Local Council will be deemed to have waived any rights it
may have against the Specified Insurance Policy with respect to such Non-Abuse Litigation
Claim.

       13.     10. Settlement Trust Causes of Action

        The transfer of the Settlement Trust Causes of Action to the Settlement Trust, insofar as
they relate to the ability to defend against or reduce the amount of Abuse Claims, shall be
considered the transfer of a non-exclusive right enabling the Settlement Trust to defend itself
against asserted Abuse Claims, which transfer shall not impair, affect, alter, or modify the right of
any Person, including the Protected Parties, the Limited Protected Parties, an insurer or alleged
insurer, or co-obligor or alleged co-obligor, sued on account of an Abuse Claim or on account of
any asserted right relating to any Abuse Insurance Policy, to assert each and every defense or
basis for claim reduction such Person could have asserted had the Settlement Trust Causes of
Action not been assigned to the Settlement Trust (including any defense or basis for claim
reduction that any Insurance Company or other insurer or alleged insurer could have asserted
under section 502 of the Bankruptcy Code, applicable non-bankruptcy law, or any Abuse
Insurance Policy or other agreement with respect to (a) any alleged liability of the BSA or any
Local Council, Contributing Chartered Organization, Participating Chartered Organization, or
any other insured Person for any Abuse Claim or (b) any alleged liability of any Insurance
Company or other insurer or alleged insurer to provide indemnity or defense relating to any
Abuse Claim or any alleged extracontractual liability of any Insurance Company or other insurer
or alleged insurer relating to any Abuse Claim).




                                                 209
          Case 20-10343-LSS         Doc 6214-2         Filed 09/15/21    Page 217 of 405




       14.     11. Reimbursement by Settlement Trust

         From and after the Effective Date, the Settlement Trust shall reimburse, to the fullest
extent permitted by applicable law, Reorganized BSA and each of the Local Councils for any
documented out-of-pocket, losses, costs, and expenses (including judgments, attorneys’ fees, and
expenses) incurred by Reorganized BSA or any Local Council on or after the Effective Date
attributable to the defense of ana Direct Abuse Claim that is channeled to the Settlement Trust if
the holder of such Direct Abuse Claim seeks to hold Reorganized BSA or such Local Council
liable for such Direct Abuse Claim in violation of the terms of the Confirmation Order; provided
that the Settlement Trust’s reimbursement obligations to Reorganized BSA and any Local
Council for any Direct Abuse Claim shall be capped at and shall not exceed the amount actually
payable by the Settlement Trust to the holder of such Direct Abuse Claim under the Trust
Distribution Procedures (i.e., the amount paid based on the Settlement Trust payment
percentage) and shall be deducted on a dollar-for-dollar basis against such holder’s distribution
from the Settlement Trust on account of such Direct Abuse Claim. Reorganized BSA and any
Local Council shall provide notice to the Settlement Trust within ten (10) business days of the
service of any claim or lawsuit filed by a holder of an Abuse Claim that could result in any
reimbursement obligations by the Settlement Trust under this provision. In the event that any
litigation asserting an Abuse Claim is filed naming Reorganized BSA or any Local Council as a
defendant in violation of the terms of the Confirmation Order, the Settlement Trust shall, at the
request of Reorganized BSA or such Local Council, promptly appear (1) before the Bankruptcy
Court to obtain entry of an order enforcing the channeling injunctionChanneling Injunction and
(2) in such litigation and seek the dismissal of the case. Other than this limited reimbursement
obligation, the Settlement Trust shall not be required to reimburse or indemnify any Protected
Parties or Limited Protected Parties for any claims, liabilities, losses, actions, suits, proceedings,
third-party subpoenas, damages, costs and expenses, including, without limitation, any liabilities
related to, arising out of, or in connection with any Abuse Claim. Except for the right to seek
reimbursement or indemnity set forth in Article IV.M of the Plan, the Debtors, the Local
Councils, the Contributing Chartered Organizations, the Participating Chartered Organizations
and any other Person that is or becomes a Protected Party shall be forever barred from seeking
compensation from the Settlement Trust for or on account of any Claims arising prior to the
Petition Date.

       15.     Trust Defense of TCJC Settlement

        In the event that any litigation asserting an Abuse Claim is filed naming TCJC as a
defendant in violation of the terms of the Confirmation Order, the Settlement Trust shall, at the
request of TCJC, promptly appear (1) before the Bankruptcy Court to obtain entry of an order
enforcing the Channeling Injunction and (2) in such litigation seek the dismissal of the case.
Under no circumstances shall the Settlement Trust be required to reimburse or indemnity TCJC
for any claims, liabilities, losses, actions, suits, proceedings, third-party subpoenas, damages,
costs, and expenses, including any liabilities related to, arising out of, or in connection with, any
Abuse Claim.




                                                 210
             Case 20-10343-LSS             Doc 6214-2           Filed 09/15/21        Page 218 of 405




         16.       Assignment of Claims and Defenses

        Notwithstanding anything herein to the contrary, on the Effective Date, the Debtors, the
Local Councils and any other party that is or becomes a Protected Party or a Limited Protected
Party shall be deemed to assign any and all Claims and defenses to the Settlement Trust that arise
from or relate to Abuse Claims, including any Claims and defenses against co-defendants;
provided, however, that with respect to Limited Protected Parties, the foregoing assignment shall
be limited to Claims and defenses that arise from or relate to Post-1975 Chartered Organization
Abuse Claims.

         17.       12. Excess Assets in Settlement Trust

        To the extent any Settlement Trust Assets remain at such time as the Settlement Trust is
dissolved under the terms of the Settlement Trust Documents, any remaining Settlement Trust
Assets shall be distributed to Reorganized BSA.

         18.       13. Investment Guidelines

        All monies held in the Settlement Trust shall be invested, subject to the investment
limitations and provisions enumerated in the Settlement Trust Agreement.

         19.       14. Settlement Trust Expenses

          The Settlement Trust shall pay all Settlement Trust Expenses from the Settlement Trust
Assets. The Settlement Trust shall bear sole responsibility with respect to the payment of the
Settlement Trust Expenses. Additionally, the Settlement Trust shall promptly pay all reasonable
and documented Settlement Trust Expenses incurred by any Protected Party for any and all
liabilities, costs or expenses as a result of taking action on behalf of or at the direction of the
Settlement Trust. following the transfer to the Settlement Trust of copies of all records and
documents in such Persons’ possession, custody or control pertaining to Abuse Claims in
accordance with the Document Agreement. To the maximum extent permitted by applicable law,
the Settlement Trustee shall not have or incur any liability for actions taken or omitted in his or
her capacity as Settlement Trustee, or on behalf of the Settlement Trust, except those acts found
by Final Order to be arising out of his or her willful misconduct, bad faith, gross negligence or
fraud, and shall be entitled to indemnification and reimbursement for reasonable fees and
expenses in defending any and all of his or her actions or omissions in his or her capacity as
Settlement Trustee, or on behalf of the Settlement Trust, except for any actions or omissions
found by Final Order to be arising out of his or her willful misconduct, bad faith, gross
negligence or fraud. Any valid indemnification claim of the Settlement Trustee shall be satisfied
only from the Settlement Trust Assets.

         20.       15. Settlement Trustee

      There shall be one Settlement Trustee. The initial Settlement Trustee shall be Eric D.
        93
Green. Any successor Settlement Trustee shall be appointed in accordance with the terms of

93   As explained in Article V.K herein, the Debtors filed the Mediation Motion, requesting the appointment a sitting
     bankruptcy judge as a mediator if the relevant parties were unable to agree on a mediator before the hearing on the


                                                          211
          Case 20-10343-LSS                Doc 6214-2           Filed 09/15/21         Page 219 of 405




the Settlement Trust Agreement. For purposes of any Settlement Trustee performing his or her
duties and fulfilling his or her obligations under the Settlement Trust and the Plan, the Settlement
Trust and the Settlement Trustee shall be deemed to be, and the Confirmation Order shall
provide that he or she is, a “party in interest” within the meaning of section 1109(b) of the
Bankruptcy Code. The Settlement Trustee shall be the “administrator” of the Settlement Trust
as such term is used in Treas. Reg. Section 1.468B-2(k)(3).

       21.       16. The Settlement Trust Advisory Committee

        The Settlement Trust Advisory Committee shall be established pursuant to the Settlement
Trust Agreement. The initial STAC shall be composed of seven (7) members, five (5) of which
shall be selected by the Coalition and two (2) of whomwhich shall be selected by the Tort
Claimants’ Committee, subject to discussion between and the consent of the Coalition and the
Tort Claimants’ Committee. The STAC members shall be reasonably acceptable to the Debtors
and shall have the functions, duties, and rights provided in the Settlement Trust Agreement.
Each STAC member shall serve in accordance with the terms and conditions of the Settlement
Trust Agreement.

        The commencement or continuation of a STAC Tort Election Claim (as defined in Article
XII.B of the Trust Distribution Procedures) and the approval of any global settlement after the
Effective Date that causes an Insurance Company or a Chartered Organization to become a
Protected Party must be approved by the Settlement Trustee, the Future Claimants’
Representative and the majority of the STAC, provided, however, that the refusal of any of the
foregoing to (a) authorize the commencement or continuation of a STAC Tort Election Claim or
(b) approve a global settlement after the Effective Date that causes an Insurance Company or a
Chartered Organization to become a Protected Party shall be subject to immediate review under
the standard set forth in the Settlement Trust Agreement by the Honorable Diane M. Welsh
(Ret.)Special Reviewer if three (3) members of the STAC so require.

       22.       17. Compensation of Settlement Trustee and Retention of Professionals

       The Settlement Trustee shall be entitled to compensation as provided for in the
Settlement Trust Agreement. The Settlement Trustee may retain and reasonably compensate,




   bankruptcy judge as a mediator if the relevant parties were unable to agree on a mediator before the hearing on the
   motion [D.I. 17]. After more than two months of negotiations among the Debtors, the Tort Claimants’ Committee, the
   Creditors’ Committee, the Future Claimants’ Representative, and the Ad Hoc Committee, the Debtors filed a revised
   mediation order, including the identities of the Debtors’ proposed mediators: Paul Finn, Timothy Gallagher, and Eric
   Green [D.I. 782]. Each of the proposed mediators filed declarations, disclosing their respective connections to
   parties-in-interest in the Chapter 11 Cases [D.I. 710, 711, 712]. Certain insurers objected to the Debtors’ proposed
   mediators asserting, among other things, that Mr. Green must be disqualified because the Future Claimants’
   Representative, James L. Patton, or his law firm, have represented Mr. Green in his capacity as future claimants’
   representative in certain mass-tort cases [D.I. 658, 759, 646, 761, 648, 756]. Hartford and Century objected to the
   Debtors’ proposed mediators and filed declarations from the Honorable Kevin J. Carey (Ret.) and Kenneth Feinberg as
   their proposed mediators [D.I. 771, 773]. While the Debtors maintained that Eric Green was well qualified to serve as a
   neutral mediator, the Debtors expressed that they would welcome the appointment of Judge Carey as the sole or lead
   mediator if the Court deemed such appointment appropriate [D.I. 782]. Ultimately, the Bankruptcy Court entered the
   Mediation Order appointing Judge Kevin Carey (Ret.), Paul Finn, and Timothy Gallagher as Mediators [D.I. 812].


                                                          212
         Case 20-10343-LSS         Doc 6214-2        Filed 09/15/21   Page 220 of 405




without Bankruptcy Court approval, counsel and other professionals as reasonably necessary to
assist in their duties as Settlement Trustee, subject to the terms of the Settlement Trust
Agreement. All fees and expenses incurred in connection with the foregoing shall be payable
from the Settlement Trust as provided for in the Settlement Trust Agreement.

       23.     18. Future Claimants’ Representative

         The Settlement Trust Agreement shall provide for the continuation of the Future
Claimants’ Representative to represent the interests of holders of Future Abuse Claims. The
initial Future Claimants’ Representative shall be James L. Patton, Jr. so long as he is the Future
Claimants’ Representative in the Chapter 11 Cases as of the Effective Date.

       24.     19. Consent Rights of the Debtors and the Reorganized BSA

       The Settlement Trust Documents may not be amended or modified without the consent of
the Debtors or the Reorganized BSA, as applicable, which shall not be unreasonably withheld.
The Debtors shall also have consent rights with respect to any successor Settlement Trustee and
Trust Advisory Committee members, which consent shall not be unreasonably withheld.
Notwithstanding any of the foregoing, the Indemnification Obligations of the Settlement Trust
described in Article IV.I of the Plan may not be amended or modified without the consent of the
Protected Party that is otherwise entitled to indemnification pursuant to those provisions.

       25.     20. Document Agreement

         Reorganized BSA, the Local Councils, the Contributing Chartered Organizations and the
Settlement Trust shall enter into the Document Agreement on the Effective Date, substantially in
the form contained in the Plan Supplement. The Document Agreement shall provide for copies
of certain documents, books, and records of Reorganized BSA and, the Local Councils, and any
Contributing Chartered Organizations, to be transferred to the Settlement Trust. Under the
Document Agreement, Reorganized BSA shall turn over to the Settlement Trust a copy of the
Volunteer Screening Database and copies of all troop rosters in Reorganized BSA’s possession,
custody, or control, in a manner permitting appropriate access, to the same extent as in typical
litigation, by the holder of a Direct Abuse Claim to the portion of the Volunteer Screening
Database and the troop rosters, if any, that relates to such holder or the Direct Abuse Claim
asserted by such holder, subject in each case to appropriate protection against the unauthorized
dissemination of such documents and materials. The Document Agreement shall also provide
that Reorganized BSA and the Local Councils and the Contributing Chartered Organizations,
will provide the Settlement Trust with reasonable go-forward discovery support regarding
records and documents related to Abuse Claims and with respect to the Insurance Assignment.
The parties to the Document Agreement shall be bound by the terms thereof.

       As is customary, the Document Agreement, under which parties thereto shall provide the
Settlement Trust with documents, witnesses, or other information, will be submitted in
connection with the Plan Supplement.




                                               213
          Case 20-10343-LSS         Doc 6214-2         Filed 09/15/21   Page 221 of 405




       26.     21. First Encounter Agreement

       The Debtors’ rights and obligations, if any, in the FEA will be assigned to the Settlement
Trust. However, the Settlement Trust retains the ability to dispute its applicability.

       27.     22. Privileged Information

        The transfer or assignment of any Privileged Information to the Settlement Trustee shall
not result in the destruction or waiver of any applicable privileges pertaining thereto. Further,
with respect to any privileges: (a1) they are transferred to or contributed for the sole purpose of
enabling the Settlement Trustee to perform theirhis or her duties to administer the Settlement
Trust and for no other reason; (b2) they are vested solely in the Settlement Trustee and not in the
Settlement Trust, the STAC, the Future Claimants’ Representative, the Special Reviewer, the
SASAC (as defined in the Settlement Trust Advisory Committee, orAgreement), any other
Person, committee or subcomponent of the Settlement Trust, or any other Person (including
counsel and other professionals) who has been engaged by, represents, or has represented any
holder of an Abuse Claim; (c) they shall be preserved and not waived; and (d) no privileged
information shall be publicly disclosed by the Settlement Trustee or the Settlement Trust or
communicated to any Person not entitled to receive such information or in a manner that would
diminish the protected status of any such informationand (3) the Settlement Trustee shall keep,
handle and maintain such Privileged Information in accordance with the terms of the Document
Agreement. The Settlement Trustee shall succeed to and hold all rights to and interest in and
related to the Debtors’, Local Councils’ and Contributing Chartered Organizations’ privileges,
including the attorney-client privilege, any Common-Interest Communications with Insurers, and
any protection granted by joint defense, common interest, and/or confidentiality agreement, as to
all documents, communications, and other information, including any information transferred
pursuant to the Document Agreement. The Settlement Trustee shall be permitted to use
Privileged Information for any purpose related to the administration of the Settlement Trust and
the settlement of Abuse Claims and shall be permitted to share Privileged Information with any
professional retained by the Settlement Trust; provided, however, that the Settlement Trustee
shall not share Privileged Information with the STAC or any holder of an Abuse Claim except as
required by law or as the Settlement Trustee determines in good faith is required by law.
Notwithstanding the foregoing, (i) nothing herein shall preclude the Settlement Trustee from
providing information received pursuant to this section toPrivileged Information to any Insurance
Company as necessary to preserve, secure, or obtain the benefit of any rights under any Abuse
Insurance Policy and (ii) the transfer or assignment of any Privileged Information shall not
include any Common-Interest Communications with Insurance Companies.

       28.     23. No Liability

         The Protected Parties and the Limited Protected Parties shall neither have nor incur any
liability to, or be subject to any right of action by, any Person for any act, omission, transaction,
event, or other circumstance in connection with or related to the Settlement Trust, the Settlement
Trustee, or the Settlement Trust Documents, including the administration of Abuse Claims and
the distribution of Settlement Trust Assets by the Settlement Trust, or any related agreement.




                                                 214
          Case 20-10343-LSS         Doc 6214-2         Filed 09/15/21   Page 222 of 405




       29.     24. U.S. Federal Income Tax Treatment of the Settlement Trust

        The Settlement Trust shall be a “qualified settlement fund” within the meaning of
Treasury Regulation section 1.468B-1. Reorganized BSA shall make a “grantor trust” election
under Treasury Regulation section 1.468B-1(k) with respect to the Settlement Trust for U.S.
federal income tax purposes and, to the extent permitted under applicable law, for state and local
income tax purposes. All parties shall report consistently with such grantor trust election. The
Settlement Trust shall file (or cause to be filed) statements, returns, or disclosures relating to the
Settlement Trust that are required by any Governmental Unit. The Settlement Trustee shall be
responsible for the payment of any taxes imposed on the Settlement Trust or the Settlement Trust
Assets, including estimated and annual U.S. federal income taxes in accordance with the terms of
the Settlement Trust Agreement. The Settlement Trustee may request an expedited
determination of taxes on the Settlement Trust under section 505(b) of the Bankruptcy Code for
all returns filed for, or on behalf of, the Settlement Trust for all taxable periods through the
dissolution of the Settlement Trust.

       30.     25. Institution and Maintenance of Legal and Other Proceedings

         As of the Effective Date, the Settlement Trust shall be empowered to initiate, prosecute,
defend, settle, maintain, administer, preserve, pursue, and resolve all legal actions and other
proceedings related to any asset, liability, or responsibility of the Settlement Trust, including the
Insurance Actions, Abuse Claims, and the Settlement Trust Causes of Action. Without limiting
the foregoing, on and after the Effective Date, the Settlement Trust shall be empowered to
initiate, prosecute, defend, settle, maintain, administer, preserve, pursue, and resolve all such
actions, in the name of the Debtors or Reorganized BSA, if deemed necessary or appropriate by
the Settlement Trust. The Settlement Trust shall be responsible for the payment of all damages,
awards, judgments, settlements, expenses, costs, fees, and other charges incurred on or after the
Effective Date arising from, relating to, or associated with any legal action or other proceeding
which is the subject of Article IV.QV of the Plan and shall pay Indirect Abuse Claims, in
accordance with the Trust Distribution Procedures, that may arise from deductibles, self-insured
retentions, retrospective premium adjustments, or other charges. Furthermore, without limiting
the foregoing, the Settlement Trust shall be empowered to maintain, administer, preserve, or
pursue the Abuse Insurance Coverage Actions and the Insurance Action Recoveries.

       31.     26. Notation on Claims Register Regarding Abuse Claims

        On the Effective Date, all Abuse Claims filed against the Debtors in the Chapter 11 Cases
shall be marked on the Claims Register as “Channeled to the Settlement Trust” and resolved
exclusively in accordance with the Trust Distribution Procedures.

       32.     27. Insurance Provisions

        As provided in Article X.M of the Plan, the following shall apply to all Entities, including
all Insurance Companies:

       Except for the Insurance Assignment, or as otherwise provided in the Bankruptcy Code,
applicable law, the findings made by the Bankruptcy Court in the Confirmation Order or the


                                                 215
              Case 20-10343-LSS                Doc 6214-2            Filed 09/15/21        Page 223 of 405




findings made by the District Court in the Affirmation Order, nothing in the Plan shall modify,
amend, or supplement, or be interpreted as modifying, amending, or supplementing, the terms of
any Insurance Policy or rights or obligations under an Insurance Policy to the extent such rights
and obligations are otherwise available under applicable law. The, and the rights and obligations,
if any, of any Non-Settling Insurance Company relating to or arising out of the Plan Documents,
including the Plan, the Confirmation Order, and the Affirmation Order, or any provision thereof,
shall be determined pursuant to the terms and provisions of the Insurance Policies and applicable
law.8294

        No provision of the Plan, other than those provisions contained in the applicable
Injunctions contained in Article X of the Plan, shall be interpreted to affect or limit the
protections afforded to any Settling Insurance Company by the Channeling Injunction.

       Nothing in Article X.M of the Plan is intended or shall be construed to preclude otherwise
applicable principles of res judicata or collateral estoppel from being applied against any Person.

           33.       Judgment Reduction

        Without limiting the Discharges, Releases and Injunctions set forth above, if any Person,
including a holder of an Abuse Claim (“Plaintiff”), asserts a Cause of Action against any other
Person arising from or relating to Abuse that is the subject of a proof of claim filed against the
Debtors in the Chapter 11 Cases, regardless of whether such Cause of Action may be asserted
pursuant to the Bankruptcy Code or is in the nature of or sounding in contract, tort, warranty or
any other theory of law or equity whatsoever (each such Cause of Action, an “Abuse Cause of
Action”), and such Abuse Cause of Action results in a determination by the court or tribunal
hearing the Abuse Cause of Action (including by a jury empaneled by such court or tribunal) that
any Person who is not a Protected Party or a Limited Protected Party (each, a “Specified
Person”) is liable in damages to Plaintiff, then, prior to final entry of any judgment, order or
arbitration award (“Judgment”) in such Abuse Cause of Action, Plaintiff shall provide notice and
a copy of Confirmation Order to the Trial Court. Such court or tribunal shall determine whether
the Abuse Cause of Action gives rise to any Cause of Action on which any Protected Party or
Limited Protected Party would have been liable to the Specified Person in the absence of the Plan
and Confirmation Order. The court or tribunal shall reduce any Judgment against a Specified
Person by an amount equal to the “Judgment Reduction Amount,” which shall equal the greatest
amount such Specified Person would be entitled, under applicable non-bankruptcy law, to set off
against the Judgment if such Specified Person were not entitled to the benefits of the Discharges,
Releases, or Injunctions set forth herein. For the avoidance of doubt, a Limited Protected Party
may be a Specified Person entitled to the judgment reduction provided for in Article X.N of the
Plan with respect to an Abuse Cause of Action arising from or relating to Abuse that is not the
subject of a Post-1975 Chartered Organization Abuse Claim:




8294   The Debtors believe this provision is not inconsistent with the Bankruptcy Court’s statements on the record at the May
       19, 2021 hearing and will resolve the objections of the various survivor groups to the insurance provisions of the Plan.


                                                               216
              Case 20-10343-LSS               Doc 6214-2            Filed 09/15/21        Page 224 of 405




         Nothing in the Plan shall prejudice or operate to preclude the right of any Specified
Person to (a) provide notice of the Confirmation Order to any court or tribunal hearing an Abuse
Cause of Action, (b) raise any issues, claims or defenses regarding the Judgment Reduction
Amount, including the contractual liability and/or relative or comparative fault of any Person,
including any Protected Party or Limited Protected Party, in any court or tribunal hearing any
Abuse Cause of Action in accordance with applicable law or procedure, or (c) take discovery of
Protected Parties or Limited Protected Parties in accordance with applicable law or procedure;
provided, however, that nothing herein shall in any way modify or affect the Discharges, Releases
or Injunctions. For the avoidance of doubt, nothing herein shall (i) be deemed to entitle a
Plaintiff to more than a single satisfaction with respect to any Abuse Cause of Action or (ii)
prejudice or operate to preclude the rights of any Specified Person to assert any claims or causes
of action that have not been discharged, released, or enjoined under the Plan or Confirmation
Order.
       Each Plaintiff is hereby enjoined and restrained from seeking relief or collecting
judgments against any Specified Person in a manner that fails to conform to the terms of Article
X.N of the Plan.
                If any Plaintiff enters into a settlement with any Person with respect to one or
more causes of action based upon, arising from, or related to the Abuse Causes of Action, then
such Plaintiff shall cause to be included, and in all events, the settlement shall be deemed to
include, a dismissal, release and waiver of any Abuse Cause of Action with respect to such
settlement.
B.         Trust Distribution Procedures

        The Plan provides that the Settlement Trust will resolve Abuse Claims through the Trust
Distribution Procedures under the Plan, which are summarized herein and are attached to the
Plan as Exhibit A.8395 Please note that if there are any inconsistencies between this
summary and the Trust Distribution Procedures, the Trust Distribution Procedures shall
govern in all respects.
        The Trust Distribution Procedures are designed to permit the Settlement Trustee to
provide substantially similar treatment to holders of similar, legally valid, and supported Abuse
Claims. The procedures set forth in the Trust Distribution Procedures will be the sole and
exclusive method by which the holder of an Abuse Claim may seek allowance and resolution of
his or her Abuse Claim. With respect to payment of claimants pursuant to the Trust Distribution
Procedures, the Settlement Trustee will be provided broad discretion to determine the allocation
of funds in the Settlement Trust to pay (1) each claimant, (2) administrative fees, and (3) legal
fees. This includes discretion regarding how to allocate proceeds received from both Settling
Insurance Companies and Non-Settling Insurance Companies. The process for submission of




8395   Capitalized terms used in this summary of the Trust Distribution Procedures and not otherwise defined herein or in the
       Plan shall have the meaning ascribed to them in the Trust Distribution Procedures.


                                                              217
            Case 20-10343-LSS         Doc 6214-2         Filed 09/15/21   Page 225 of 405




Abuse Claims to the Settlement Trust, review of such Claims by the Settlement Trustee, and the
treatment of the valid Claims under the Trust Distribution Procedures are summarized below.
       1.        Purpose and General Guidelines

                         a.      Purpose

      To achieve maximum fairness and efficiency, and recoveries for holders of Allowed
Abuse Claims, the Trust Distribution Procedures are founded on the following principles:

             1. objective Claim eligibility criteria;

             2. clear and reliable proof requirements;

             3. administrative transparency;

             4. a rigorous review and evidentiary process that requires the Settlement Trustee to
                determine Allowed Claim Amounts in accordance with applicable law;

             5. prevention and detection of any fraud; and

             6. independence of the Settlement Trust and Settlement Trustee.

                         b.      Payment of Allowed Abuse Claims and Insurance Recoveries

         Pursuant to the terms of the Plan, the Settlement Trust has assumed the Debtors’ legal
liability for, and obligation to pay, Allowed Abuse Claims. The Settlement Trust Assets,
including the proceeds of the assigned insurance rights, shall be used to fund distributions to
Abuse Claimants under the Trust Distribution Procedures. The amounts that Abuse Claimants
will ultimately be paid on account of their Allowed Abuse Claims will depend on, among other
things, the Settlement Trust’s ability to liquidate and recover the proceeds of the assigned
insurance rights. The amount of any installment payments, initial payments, or payment
percentages established under the Trust Distribution Procedures or the Settlement Trust
Agreement are not the equivalent of (i) any Abuse Claimant’s Allowed Claim Amount or (ii) the
right to payment that the holder of an Allowed Abuse Claim has against the Debtors and/or
Protected Parties, as assumed by the Settlement Trust.

                         c.      Sole and Exclusive Method

        The Trust Distribution Procedures and any procedures designated in the Trust
Distribution Procedures shall be the sole and exclusive methods by which an Abuse Claimant may
seek allowance and distribution on an Abuse Claim with respect to the Protected Parties.




                                                   218
            Case 20-10343-LSS      Doc 6214-2         Filed 09/15/21   Page 226 of 405




                       d.     Interpretation

      The terms of the Plan and Confirmation Order shall prevail if there is any discrepancy
between the terms of the Plan or Confirmation Order and the terms of the Trust Distribution
Procedures.

                       e.     Confidentiality

         All submissions to the Settlement Trust by an Abuse Claimant shall be treated as
confidential and shall be protected by all applicable state and federal privileges, including those
directly applicable to settlement discussions. The Settlement Trust will preserve the
confidentiality of such submissions, and shall disclose the contents thereof only to such persons
as authorized by the Abuse Claimant, or in response to a valid subpoena of such materials issued
by the Bankruptcy Court, a Delaware state court, the United States District Court for the District
of Delaware or any other court of competent jurisdiction. Notwithstanding anything in the
foregoing to the contrary, the Settlement Trust may disclose information, documents, or other
materials reasonably necessary in the Settlement Trust’s judgment to preserve, obtain, litigate,
resolve, or settle insurance coverage, or to comply with an applicable obligation under an
Insurance Policy, indemnity, or settlement agreement. Nothing in the Trust Distribution
Procedures shall be construed to authorize the Settlement Trustee to waive privilege or
disseminate documents to any Abuse Claimants or their respective counsel, except as provided
for in the Document Agreement.

       2.       Trust Distribution Procedures Administration

                a.     Administration

       Pursuant to the Plan and the Settlement Trust Agreement, the Settlement Trust and the
Trust Distribution Procedures shall be administered by the Settlement Trustee in consultation
with the STAC and the Future Claimants’ Representative, which represents the interests of
holders of present Abuse Claims in the administration of the Settlement Trust, and the Future
Claimants’ Representative, who represents the interests of holders of Future Abuse Claims. The
Claims Administrator shall assist the Settlement Trustee in the resolution of Abuse Claims in
accordance with the Trust Distribution Procedures and provide information necessary for the
Settlement Trustee to implement the Trust Distribution Procedures.

                       b.     Powers and Obligations

         The powers and obligations of the Settlement Trustee, the STAC, the Future Claimants’
Representative, and the Claims Administrator are set forth in the Settlement Trust Agreement.
The STAC and the Future Claimants’ Representative shall have no authority or ability to modify,
reject, or influence any claim allowance or Allowed Claim Amount determination under the Trust
Distribution Procedures.




                                                219
            Case 20-10343-LSS       Doc 6214-2         Filed 09/15/21   Page 227 of 405




                        c.     Consent Procedures

        The Settlement Trustee shall obtain the consent of the STAC and the Future Claimants’
Representative on any amendments to the Trust Distribution Procedures pursuant to
Article XIII.B of the Trust Distribution Procedures, and on such matters as are otherwise
required below and in Section 1.6 of the Settlement Trust Agreement. Such consent shall not be
unreasonably withheld.

       3.       Claimant Eligibility

                a.      Direct Abuse Claims

        To be eligible to potentially receive compensation from the Settlement Trust on account
of a Direct Abuse Claim, a Direct Abuse Claimant must:

                (i)     have a Direct Abuse Claim;
                (ii)    have timely submitted an Abuse Claim Proof of Claim or Trust Claim
                        Submission to the Settlement Trust as provided below; and
                (iii)   submit supporting documentation and evidence to the Settlement Trust as
                        provided below.
       Direct Abuse Claims can only be timely submitted as follows:

                (i)     a Direct Abuse Claim for which a Proof of Claim was filed in the Chapter
                        11 Cases before the Bar Date or if determined timely by the Bankruptcy
                        Court shall, without any further action by the Abuse Claimant, be deemed
                        a timely submitted Abuse Proof of Claim to the Settlement Trust;
                (ii)    a Direct Abuse Claim alleging abuse against a Local Council (alleged to be
                        connected to Scouting related to or sponsored by the BSA) (a) for which,
                        as of the time the Claim is submitted to the Settlement Trust in accordance
                        with the Settlement Trustee’s designated procedures, a pending state court
                        action had been timely filed under state law naming the Local Council as a
                        defendant or (b) which is submitted to the Settlement Trust at a time when
                        the Claim would be timely under applicable state law if a state court action
                        were filed against the Local Council on the date on which the Direct
                        Abuse Claim is submitted to the Settlement Trust, shall be deemed a timely
                        submitted Abuse Proof of Claim to the Settlement Trust; or
                (iii)   a Direct Abuse Claim alleging abuse against any Protected Party other
                        than a Local Council (alleged to be connected to Scouting related to or
                        sponsored by the BSA) (a) for which, as of the time the Claim is submitted
                        to the Settlement Trust in accordance with the Settlement Trustee’s
                        designated procedures, a pending state court action had been timely filed
                        under state law naming the Protected Party as a defendant or (b) which is
                        submitted to the Settlement Trust at a time when the Claim and would be
                        (x) timely under applicable state law if a state court action were filed

                                                 220
              Case 20-10343-LSS               Doc 6214-2            Filed 09/15/21        Page 228 of 405




                               against the Protected Party on the date on which the Direct Abuse Claim is
                               submitted to the Settlement Trust and (y) meets any applicable deadline
                               that may be set by the Bankruptcy Court in connection with such
                               Protected Party becoming a Protected Party in accordance with the Plan
                               and Confirmation Order, shall be deemed a timely submitted Abuse Proof
                               of Claim to the Settlement Trust.
      Any Direct Abuse Claim that is not timely submitted based on the foregoing shall be
deemed untimely and Disallowed.

                               b.       Indirect Abuse Claims8496

      To be eligible to receive compensation from the Settlement Trust, an Indirect Abuse
Claimant:

                     (iv)      (i) must have an Indirect Abuse Claim that satisfies the requirements of the
                               Bar Date Order;
                     (v)       (ii) must establish to the satisfaction of the Settlement Trustee that the
                               claim is not of a nature that it would be otherwise subject to disallowance
                               under section 502 of the Bankruptcy Code, including subsection (e)
                               thereof (subject to the right of the holder of the Indirect Abuse Claim to
                               seek reconsideration by the Settlement Trustee under section 502(j) of the
                               Bankruptcy Code), or subordination under sectionsections 509(c) or 510
                               of the Bankruptcy Code; and
                     (vi)      (iii) must establish to the satisfaction of the Settlement Trustee that:
                               (A)      such Indirect Abuse Claimant has paid in full the liability and/or
                                        obligation of the Settlement Trust to a Direct Abuse Claimant to
                                        whom the Settlement Trust would otherwise have had a liability or
                                        obligation under the Trust Distribution Procedures (and which has
                                        not been paid by the Settlement Trust);
                               (B)      the Indirect Abuse Claimant and the person(s), to whose claim(s)
                                        the Indirect Abuse Claim relates, have forever and fully released
                                        the Settlement Trust and the Protected Parties from all liability for
                                        or related to the subject Direct Abuse Claim (other than the
                                        Indirect Abuse Claimant’s assertion of its Indirect Abuse Claim);
                               (C)      the Indirect Abuse Claim is not otherwise barred by a statute of
                                        limitations or repose or by other applicable law; and




8496   For the avoidance of doubt, Indirect Abuse Claims may include claims for the payment of defense costs, deductibles, or
       indemnification obligations.


                                                              221
            Case 20-10343-LSS        Doc 6214-2         Filed 09/15/21   Page 229 of 405




                        (D)    the Indirect Abuse Claimant does not owe the Debtors,
                               Reorganized Debtors, or the Settlement Trust an obligation to
                               indemnify the liability so satisfied.
In no event shall any Indirect Abuse Claimant have any rights against the Settlement Trust
superior to the rights that the Direct Abuse Claimant to whose claim the Indirect Abuse Claim
relates, would have against the Settlement Trust, including any rights with respect to timing,
amount, percentage, priority, or manner of payment. In addition, no Indirect Abuse Claim may
be liquidated and paid in an amount that exceeds what the Indirect Abuse Claimant has paid to
the related Direct Claimant in respect of such claim for which the Settlement Trust would have
liability. Further, in no event shall any Indirect Abuse Claim exceed the Allowed Claim Amount
of the related Direct Abuse Claim.

                        c.     Future Abuse Claims

        To be eligible to potentially receive compensation from the Settlement Trust on account
of a Future Abuse Claim, a Future Abuse Claimant must:

                (i)     have a Direct Abuse Claim that arises from Abuse that occurred prior to
                        the Petition Date; and
                (ii)    as of the date immediately preceding the Petition Date, had not attained
                        eighteen (18) years of age or was not aware of such Direct Abuse Claim as
                        a result of “repressed memory,” to the extent the concept of repressed
                        memory is recognized by the highest appellate court of the state or
                        territory where the claim arose;
                (iii)   submit the Future Abuse Claim to the Settlement Trust in accordance with
                        the Trust Distribution Procedures (i) at a time when the Claim would be
                        timely under applicable state law if a state court action were filed on the
                        date on which the Future Abuse Claim is submitted to the Settlement
                        Trust, or (ii) if the Future Abuse Claim is not timely under (i) above, it will
                        be eliminated or decreased in accordance with Article VIII.E(iii) of the
                        Trust Distribution Procedures; and
                (iv)    have not filed a Chapter 11 Proof of Claim.
Future Abuse Claims that meet the foregoing eligibility criteria shall be treated as Direct Abuse
Claims hereunder.

       4.       General Trust Procedures

                a.      Document Agreement

       As more fully described in the Document Agreement, the Settlement Trustee may require
other parties to the Document Agreement to provide the Settlement Trust with documents,
witnesses, or other information as provided therein.




                                                  222
         Case 20-10343-LSS         Doc 6214-2        Filed 09/15/21   Page 230 of 405




                      b.      Document Access

       The Settlement Trust shall afford access for Direct Abuse Claimants to relevant,
otherwise discoverable non-privileged documents obtained by the Settlement Trust pursuant to
the Document Agreement to facilitate their submissions with respect to their Direct Abuse
Claims, including access to IV files (the Volunteer Screening Database) and to all Troop Rosters
in the possession, custody or control of the Debtors, each Protected Party or the Settlement
Trust. A court of competent jurisdiction shall be able to determine whether allegedly privileged
documents should be required to be produced by the Settlement Trust. The Settlement Trust
also may perform any and all obligations necessary to recover assigned proceeds under the
assigned insurance rights in connection with the administration of the Trust Distribution
Procedures.

                      c.      Assignment of Insurance Rights

        The Bankruptcy Court has authorized the Insurance Assignment pursuant to the Plan and
the Confirmation Order, and the Settlement Trust has received the assignment and transfer of the
Insurance Actions, the Insurance Action Recoveries, the Insurance Settlement Agreements (if
applicable), the Insurance Coverage, and all other rights or obligations under or with respect to
the Insurance Policies (but not the policies themselves) in accordance with the Bankruptcy Code.
Nothing in the Trust Distribution Procedures shall modify, amend, or supplement, or be
interpreted as modifying, amending, or supplementing, the terms of any Insurance Policy or
rights and obligations under an Insurance Policy assigned to the Settlement Trust to the extent
such rights and obligations are otherwise available under applicable law and subject to the Plan
and Confirmation Order. The rights and obligations, if any, of any Non-Settling Insurance
Company relating to or arising out of the Trust Distribution Procedures, or any provision hereof,
shall be determined pursuant to the terms and provisions of the Insurance Policies and applicable
law.

                      d.      Deceased Abuse Survivor

        The Settlement Trustee shall consider, and if an Allowed Claim Amount is determined,
pay under the Trust Distribution Procedures, the claim of a deceased Direct Abuse Claimant
without regard to the Direct Abuse Claimant’s death, except that the Settlement Trustee may
require evidence that the person submitting the claim on behalf of the decedent is authorized to
do so.

                      e.      Statute of Limitations or Repose

        The statute of limitations, statute of repose, and the choice of law determination
applicable to an Abuse Claim against the Settlement Trust shall be determined by reference to the
tort system where such Abuse Claim was pending on the Petition Date (so long as the Protected
Party was subject to personal jurisdiction in that location), or where such Abuse Claim could
have been timely and properly filed as asserted by the Abuse Claimant under applicable law.




                                               223
            Case 20-10343-LSS      Doc 6214-2        Filed 09/15/21   Page 231 of 405




       5.       Expedited Distributions

                a.     Minimum Payment Criteria

        A Direct Abuse Claimant who meets the following criteria may elect to resolve his or her
Direct Abuse Claim for an Expedited Distribution of $3,500: (i) the Direct Abuse Claimant has
timely submitted to the Settlement Trust a properly and substantially completed, non-duplicative
Abuse Claim Proof of Claim or Future Abuse Claim; and (ii) the Direct Abuse Claimant has
personally signed his or her Proof of Claim or Future Abuse Claim attesting to the truth of its
contents under penalty of perjury, or supplements his or her Abuse Claim Proof of Claim to so
provide such verification. Direct Abuse Claimants that elect to receive the Expedited
Distribution will not have to submit any additional information to the Settlement Trust to receive
payment of the Expedited Distribution from the Settlement Trust.

                       b.     Process and Payment of Expedited Distributions

        Direct Abuse Claimants who have properly elected to receive the Expedited Distribution
in accordance with the Plan and Confirmation Order and who met the criteria set forth in Article
VI.A of the Trust Distribution Procedures, shall be entitled to receive their Expedited Payment
upon executing an appropriate release, which shall include a release of the Settlement Trust, the
Protected Parties, and all Chartered Organizations. The form of release agreement that a Direct
Abuse Claimant who takes the Expedited Distribution Election must execute is attached to the
Trust Distribution Procedures as Exhibit A. A Direct Abuse Claimant who does not elect to
receive the Expedited Distribution in accordance with the Plan and Confirmation Order and a
Future Abuse Claimant who does not elect to receive the Expedited Distribution in accordance
with the deadlines and procedures established by the Settlement Trust may not later elect to
receive the Expedited Distribution. A Direct Abuse Claimant who elects to receive the
Expedited Distribution shall have no other remedies with respect to his or her Direct Abuse
Claim against the Settlement Trust, Protected Parties, Chartered Organizations, or any
Non-Settling Insurance Company. Direct Abuse Claimants that elect to receive an Expedited
Distribution will not be eligible to receive any further distribution on account of their Direct
Abuse Claim pursuant to the Trust Distribution Procedures.

       6.       Claims Allowance Process

                a.     Trust Claim Submissions

        Each Abuse Claimant that does not make the Expedited Distribution Election and instead
elects to pursue recovery from the Settlement Trust pursuant to the Trust Distribution
Procedures must submit his or her Abuse Claim for allowance and potential valuation and
determination of insurance status by the Settlement Trustee pursuant to the requirements set
forth herein. In order to properly make a Trust Claim Submission, each submitting Abuse
Claimant must (i) complete under oath a questionnaire to be developed by the Settlement Trustee
and submitted to the STAC and the Future Claimants’ Representative for approval; (ii) produce
all records and documents in his or her possession, custody or control related to the Abuse
Claim, including all documents pertaining to all settlements, awards, or contributions already
received or that are expected to be received from a Protected Party or other sources; and (iii)


                                               224
         Case 20-10343-LSS          Doc 6214-2       Filed 09/15/21   Page 232 of 405




execute an agreement to be provided or made available by the Settlement Trust with the
questionnaire (1) to produce any further records and documents in his or her possession, custody
or control related to the Abuse Claim reasonably requested by the Settlement Trustee, (2)
consent to and agree to cooperate in any examinations requested by the Settlement Trustee
(including by healthcare professionals selected by the Settlement Trustee); and (3) consent to and
agree to cooperate in a written and/or oral examination under oath if requested to do so by the
Settlement Trustee. The date on which an Abuse Claimant submits (i), (ii) and (iii) above to the
Settlement Trust shall be the “Trust Claim Submission Date”. The Abuse Claimant’s breach or
failure to comply with the terms of his or her agreement made in connection with his or her Trust
Claim Submission shall be grounds for disallowance or significant reduction of his or her Abuse
Claim. To complete the evaluation of each Abuse Claim submitted through a Trust Claim
Submission, the Settlement Trustee also may, but is not required to, obtain additional evidence
from the Abuse Claimant or from other parties pursuant to the Document Obligations and shall
consider supplemental information timely provided by the Abuse Claimant, including information
obtained pursuant to the Document Obligations. Non-material changes to the claims
questionnaire may be made by the Settlement Trustee with the consent of the STAC and the
Future Claimants’ Representative.

                      b.      Claims Evaluation

        The Settlement Trustee shall evaluate each Trust Claim Submission individually and will
follow the uniform procedures and guidelines set forth in the Trust Distribution Procedures to
determine, based on the evidence obtained by the Settlement Trust, whether or not a Submitted
Abuse Claim should be allowed. After a review of the documentation provided by the Abuse
Claimant in his or her Proof of Claim, Trust Claim Submission, materials received pursuant to the
Document Obligations, and any follow-up materials or examinations (including, without
limitation, any Trustee Interview), the Settlement Trustee will either find the Abuse Claim to be
legally valid and an Allowed Abuse Claim, or legally invalid and a Disallowed Claim.

                      c.      Settlement Trustee Review Procedures

       The Settlement Trustee must evaluate each Submitted Abuse Claim, including the
underlying Proof of Claim, the Trust Claim Submission and/or the Trustee Interview or any other
follow-up, and documents obtained through the Document Obligations, and determine whether
such Claim is a legally valid Allowed Abuse Claim, based on the following criteria:

                      1.      Initial Evaluation Criteria. The Settlement Trustee shall perform
                              an Initial Evaluation of a Submitted Abuse Claim to determine
                              whether:
                              (A)     the Abuse Claimant’s Proof of Claim or Trust Claim
                                      Submission is substantially and substantively completed and
                                      signed under penalty of perjury;
                              (B)     the Direct Abuse Claim was timely submitted to the
                                      Settlement Trust under Article IV.A of the Trust
                                      Distribution Procedures; and


                                               225
Case 20-10343-LSS    Doc 6214-2       Filed 09/15/21   Page 233 of 405




               (C)    the Submitted Abuse Claim had not previously been
                      resolved by litigation and/or settlement involving a
                      Protected Party.
               If any of these criteria are not met, then the Submitted Abuse
               Claim shall be a Disallowed Claim.
         2.    General Criteria for Evaluating Submitted Abuse Claims. To
               the extent a Submitted Abuse Claim is not disallowed based on the
               Initial Evaluation, then the Settlement Trustee will evaluate the
               following factors to determine if the evidence related to the
               Submitted Abuse Claim is credible and demonstrates, by a
               preponderance of the evidence, that the Submitted Abuse Claim is
               entitled to a recovery and should be allowed:
               (A)    Alleged Abuse. The Abuse Claimant has identified alleged
                      acts of Abuse that he or she suffered;
               (B)    Alleged Abuser Identification. The Abuse Claimant has
                      either (i) identified an alleged abuser (e.g., by the full name
                      or last name) or (ii) provided specific information (e.g., a
                      physical description of an alleged abuser combined with the
                      name or location of the Abuse Claimant’s troop) about the
                      alleged abuser such that the Settlement Trustee can make a
                      reasonable determination that the alleged abuser was an
                      employee, agent or volunteer of a Protected Party, the
                      alleged abuser was a registered Scout, or the alleged abuser
                      participated in Scouting or a Scouting activity and the
                      Abuse was directly related to Scouting activities;
               (C)    Connection to Scouting. The Abuse Claimant has provided
                      information showing (or the Settlement Trustee otherwise
                      determines) that the Abuse Claimant was abused during a
                      Scouting activity or that the Abuse resulted from
                      involvement in Scouting activities;
               (D)    Date and Age. The Abuse Claimant has either: (i)
                      identified the date of the alleged abuse and/or his or her age
                      at the time of the alleged Abuse, or (ii) provided additional
                      facts (e.g., the approximate date and/or age at the time of
                      alleged Abuse coupled with the names of additional scouts
                      or leaders in the troop) sufficient for the Settlement Trustee
                      to determine the date of the alleged Abuse and age of the
                      Abuse Claimant at the time of such alleged Abuse; and
               (E)    Location of Abuse. The Abuse Claimant has identified the
                      venue or location of the alleged Abuse.



                                226
         Case 20-10343-LSS         Doc 6214-2        Filed 09/15/21   Page 234 of 405




                      3.      Submitted Abuse Claims That Satisfy the General Criteria.
                              To the extent that a Submitted Abuse Claim meets the evidentiary
                              standard set forth in the General Criteria and the Settlement
                              Trustee has verified such information and determined that no
                              materials submitted or information received in connection with the
                              Submitted Abuse Claim are deceptive or fraudulent, the Submitted
                              Abuse Claim will be, and will be deemed to be, an Allowed Abuse
                              Claim.
                      4.      Submitted Abuse Claims That Do Not Satisfy the General
                              Criteria. If the Settlement Trustee determines that any Submitted
                              Abuse Claim materials provided by an Abuse Claimant include
                              fraudulent and/or deceptive information, the Submitted Abuse
                              Claim will be, and will be deemed to be, a Disallowed Claim. To
                              the extent that a Submitted Abuse Claim—after an opportunity for
                              the Abuse Claimant to discover information from the Settlement
                              Trust as provided in the Trust Distribution procedures—does not
                              meet the evidentiary standard set forth in the General Criteria, the
                              Settlement Trustee can disallow such Claim, or request further
                              information from the Abuse Claimant in question necessary to
                              satisfy the General Criteria requirements. If the Settlement Trustee
                              finds that any of the factors set forth in Article VII.C.2(a)-(c) of
                              the Trust Distribution Procedures with respect to any Submitted
                              Abuse Claim are not satisfied, the Claim will be per se disallowed
                              and will be, and will be deemed to be, a Disallowed Claim.
                      d.      Disallowed Claims

        If the Settlement Trustee finds that a Submitted Abuse Claim is a Disallowed Claim, the
Settlement Trustee shall provide written notice of its determination to the relevant Abuse
Claimant. If the Settlement Trustee finds that a Submitted Abuse Claim is a Disallowed Claim,
the Settlement Trustee will not perform the Allowed Abuse Claim valuation analysis described in
Article VIII of the Trust Distribution Procedures. Abuse Claimants shall have the ability to seek
reconsideration of the Settlement Trustee’s determination set forth in the Disallowed Claim
Notice as described in Article VII.G of the Trust Distribution Procedures.

                      e.      Allowed Abuse Claims

        If the Settlement Trustee finds that a Submitted Abuse Claim is an Allowed Abuse Claim,
the Settlement Trustee shall utilize the procedures described in Article VIII of the Trust
Distribution Procedures to determine the proposed Claims Matrix tier and Scaling Factors for
such Abuse Claim, and provide written notice of allowance and the Proposed Allowed Claim
Amount to the Abuse Claimant as set forth in Article VII.F of the Trust Distribution Procedures.




                                               227
         Case 20-10343-LSS         Doc 6214-2         Filed 09/15/21   Page 235 of 405




                       f.     Claims Determination

        If the Abuse Claimant accepts the Proposed Allowed Claim Amount in the Allowed
Claim Notice or the reconsideration process set forth in Article VII.G of the Trust Distribution
Procedures has been exhausted (and no further action has been taken by the Abuse Claimant in
the tort system pursuant to Article XII of the Trust Distribution Procedures), the Proposed
Allowed Claim Amount shall become the Allowed Claim Amount for such Claim, and the holder
of such Allowed Abuse Claim shall receive payment in accordance with Article IX of the Trust
Distribution Procedures, subject to the Abuse Claimant executing the form of release set forth in
Article IX.D of the Trust Distribution Procedures.

                       g.     Reconsideration of Settlement Trustee’s Determination

       An Abuse Claimant may make a request for reconsideration of (i) the disallowance of his
or her Submitted Abuse Claim, or (ii) the Proposed Allowed Claim Amount within thirty (30)
days of receiving a Disallowed Claim Notice or an Allowed Claim Notice. Any Abuse Claimant
who fails to submit a Reconsideration Request to the Settlement Trust by the Reconsideration
Deadline shall be deemed to accept the disallowance of the Abuse Claim or the Proposed
Allowed Claim Amount. Each Reconsideration Request must be accompanied by a check or
money order for $1,000 as an administrative fee for reconsideration. The Abuse Claimant may
submit further evidence in support of the Submitted Abuse Claim with the Reconsideration
Request. The Settlement Trustee will have sole discretion whether to grant the Reconsideration
Request. The decision to grant the Reconsideration Request does not guarantee that the
Settlement Trustee will reach a different result after reconsideration.

        If the Reconsideration Request is denied, the administrative fee will not be returned, and
the Settlement Trustee will notify the Abuse Claimant within thirty (30) days of receiving the
request that it will not reconsider the Abuse Claimant’s Submitted Abuse Claim. The Abuse
Claimant shall retain the ability to pursue the Settlement Trust in the tort system as described in
Article XII of the Trust Distribution Procedures.

        If the Reconsideration Request is granted, the Settlement Trustee will provide the Abuse
Claimant written notice within thirty (30) days of receiving the Reconsideration Request that it is
reconsidering the Abuse Claimant’s Submitted Abuse Claim. The Settlement Trustee will then
reconsider the Submitted Abuse Claim—including all new information provided by the Abuse
Claimant in the Reconsideration Request and any additional Trustee Interview—and will have the
discretion to maintain the prior determination or find that the Submitted Abuse Claim in question
is an Allowed Abuse Claim or should receive a new Proposed Allowed Claim Amount.

         If the Settlement Trustee determines upon reconsideration that a Submitted Abuse Claim
is an Allowed Abuse Claim and/or should receive a new Proposed Allowed Claim Amount, the
Settlement Trustee will deliver an Allowed Claim Notice and return the administrative fee to the
relevant Abuse Claimant. If the Settlement Trustee determines upon reconsideration that the
totality of the evidence submitted by the Abuse Claimant does not support changing the earlier
finding that the Submitted Abuse Claim is a Disallowed Claim, or that the Claim in question is
not deserving of a new Proposed Allowed Claim Amount, the Settlement Trustee’s earlier
allowance determination and/or Proposed Allowed Claim Amount shall stand and the Settlement


                                                228
            Case 20-10343-LSS      Doc 6214-2        Filed 09/15/21   Page 236 of 405




Trustee will provide a Claim Notice to the Abuse Claimant of either result within ninety (90)
days of the Settlement Trust having sent notice that it was reconsidering the Abuse Claimant’s
Submitted Abuse Claim. Thereafter, the Abuse Claimant shall retain the ability to pursue the
Settlement Trust in the tort system as described below in Article XII of the Trust Distribution
Procedures.

                      h.      Claim Determination Deferral

        For a period of up to twelve (12) months from the Effective Date, and by an election
exercised at the time of the Trust Claim Submission, Direct Abuse Claimants whose Direct
Abuse Claims may be substantially reduced by the Scaling Factor described in Article
VIII.E.(iii)(a) of the Trust Distribution Procedures (statute of limitations defense) may elect to
defer the determination of their Proposed Allowed Claim Amounts to see if statute of limitations
revival legislation occurs, provided, however, that this claim determination deferral window shall
close for all Direct Abuse Claims twelve (12) months from the Effective Date at which time such
Submitted Abuse Claims shall be determined based on then applicable Scaling Factors.

                      i.      Prevention and Detection of Fraud

        The Settlement Trustee shall work with the Claims Administrator to institute auditing and
other procedures to detect and prevent the allowance of Abuse Claims based on fraudulent Trust
Claim Submissions. Among other things, such procedures will permit the Settlement Trustee or
Claims Auditor to conduct random audits to verify supporting documentation submitted in
randomly selected Trust Claim Submissions, as well as targeted audits of individual Trust Claim
Submissions or groups of Trust Claim Submissions, any of which may include Trustee
Interviews. Trust Claim Submissions must be signed under the pains and penalties of perjury and
to the extent of applicable law, the submission of a fraudulent Trust Claim Submission may
violate the criminal laws of the United States, including the criminal provisions applicable to
Bankruptcy Crimes, 18 U.S.C. § 152, and may subject those responsible to criminal prosecution
in the Federal Courts.

       7.       Claims Matrix and Scaling Factors

                a.    Claims Matrix and Scaling Factors

        The Trust Distribution Procedures establish certain criteria for unliquidated claims
seeking compensation from the Settlement Trust, a Claims Matrix below that schedules six types
of Abuse and designates for each Abuse Type a Base Matrix Value, and Maximum Matrix Value,
and certain Scaling Factors identified below to apply to the Base Matrix Values to determine the
liquidated values for certain unliquidated Abuse Claims. The Abuse Types, Scaling Factors, Base
Matrix Values, and Maximum Matrix Values that are set forth in the Claims Matrix have all been
selected and derived with the intention of achieving a fair and reasonable Abuse Claim valuation
range in light of the best available information, considering the settlement, verdict and/or
judgments that Abuse Claimants would receive in the tort system against the Protected Parties
absent the bankruptcy. The Settlement Trustee shall utilize the Claims Matrix and Scaling
Factors as the basis to determine a Proposed Allowed Claim Amount for each Allowed Abuse
Claim that does not receive an Expedited Distribution or become a STAC Tort Election Claim.


                                               229
         Case 20-10343-LSS         Doc 6214-2         Filed 09/15/21   Page 237 of 405




The Proposed Allowed Claim Amount agreed to by the Direct Abuse Claimant as the Allowed
Claim Amount for an Allowed Abuse Claim shall be deemed to be the Protected Parties’ liability
for such Direct Abuse Claim (i.e., the claimant’s right to payment for his or her Direct Abuse
Claim), irrespective of how much the holder of such Abuse Claim actually receives from the
Settlement Trust pursuant to the payment provisions set forth in Article IX of the Trust
Distribution Procedures. In no circumstance shall the amount of a Protected Party’s legal
obligation to pay any Direct Abuse Claim be determined to be any payment percentages
hereunder or under the Settlement Trust Agreement (rather than the liquidated value of such
Direct Abuse Claim as determined under the Trust Distribution Procedures).

                       b.     Claims Matrix

        The Claims Matrix establishes six tiers of Abuse Types, and provides the range of
potential Allowed Claim Amounts assignable to an Allowed Abuse Claim in each tier. The first
two columns of the Claims Matrix delineate the six possible tiers to which an Allowed Abuse
Claim can be assigned based on the nature of the abuse. The Base Matrix Value column for each
tier represents the default Allowed Claim Amount for an Allowed Abuse Claim assigned to a
given tier, in each case based on historical abuse settlements and litigation outcomes which
included release for all BSA-related parties, including the BSA and all other putative Protected
Parties to such actions, prior to application of the Scaling Factors described in Article VIII.D of
the Trust Distribution Procedures. The Maximum Claims Matrix Value column for each tier
represents the maximum Allowed Claim Amount for an Allowed Abuse Claim assigned to a
given tier after Claims Matrix review and application of the Scaling Factors described in Article
VIII.C of the Trust Distribution Procedures. The ultimate distribution(s) to the holder of an
Allowed Abuse Claim that has received a Final Determination may vary upward (in the case of a
larger-than-expected Settlement Trust corpus) or downward (in the case of a
smaller-than-expected Settlement Trust corpus) from the holder’s Allowed Claim Amount based
on the payment percentages determined by the Settlement Trustee. If an Allowed Abuse Claim
would fall into more than one tier, it will be placed in the highest applicable tier. An Abuse
Claimant cannot have multiple Allowed Abuse Claims assigned to different tiers. Commencing
on the second anniversary of the Effective Date, the Settlement Trust shall adjust the valuation
amounts for yearly inflation based on the CPI-U. The CPI-U adjustment may not exceed 3%
annually, and the first adjustment shall not be cumulative.

Tier     Type of Abuse                                                Base          Maximum
                                                                     Matrix        Matrix Value
                                                                     Value
   1     Anal     or    Vaginal      Penetration     by     Adult $600,000         $2,700,000
         Perpetrator—includes anal or vaginal sexual
         intercourse, anal or vaginal digital penetration, or anal
         or vaginal penetration with a foreign, inanimate object.
   2     Oral Contact by Adult Perpetrator—includes oral           $450,000        $2,025,000
         sexual intercourse, which means contact between the
         mouth and penis, the mouth and anus, or the mouth
         and vulva or vagina.
         Anal    or    Vaginal    Penetration   by      a   Youth


                                                230
          Case 20-10343-LSS         Doc 6214-2         Filed 09/15/21    Page 238 of 405




         Perpetrator—includes anal or vaginal sexual
         intercourse, anal or vaginal digital penetration, or anal
         or vaginal penetration with a foreign, inanimate object.
   3     Masturbation by Adult Perpetrator—includes touching $300,000               $1,350,000
         of the male or female genitals that involves
         masturbation of the abuser or claimant.
         Oral Contact by a Youth Perpetrator—includes oral
         sexual intercourse, which means contact between the
         mouth and penis, the mouth and anus, or the mouth
         and vulva or vagina.
   4     Masturbation by Youth Perpetrator—includes $150,000                         $675,000
         touching of the male or female genitals that involves
         masturbation of the abuser or claimant.
         Touching of the Sexual or Other Intimate Parts
         (unclothed) by Adult Perpetrator.
   5     Touching of the Sexual or Other Intimate Parts             $75,000          $337,500
         (unclothed) by a Youth Perpetrator.
         Touching of the Sexual or Other Intimate Parts
         (clothed), regardless of who is touching whom and not
         including masturbation.
         Exploitation for child pornography.
   6     Sexual Abuse-No Touching.                                      $3,500        $8,500
         Adult Abuse Claims.

                       c.      Scaling Factors

        After the Settlement Trustee has assigned an Allowed Abuse Claim to one of the six tiers
in the Claims Matrix, the Settlement Trustee will utilize the Scaling Factors described below to
determine the Proposed Allowed Claim Amount for each Allowed Abuse Claim. The Scaling
Factors are based on evidence regarding the BSA’s and other putative Protected Parties’
historical abuse settlements, litigation outcomes, and other evidence supporting the Scaling
Factors. Each Allowed Abuse Claim will be evaluated for each factor by the Settlement Trustee
through his or her review of the evidence obtained through the relevant Proof of Claim, Trust
Claim Submission and any related or follow-up materials, interviews or examinations, as well as
materials obtained by the Settlement Trust through the Document Obligations. These scaling
factors can increase or decrease the Proposed Allowed Claim Amount for an Allowed Abuse
Claim depending on the severity of the facts underlying the Claim. By default, the value of each
scaling factor is one (1), meaning that in the absence of the application of the scaling factor, the
Base Matrix Value assigned to a Claim is not affected by that factor. In contrast, if the
Settlement Trustee determines that a particular scaling factor as applied to a given Allowed
Abuse Claim is 1.5, the Proposed Allowed Claim Amount for the Allowed Abuse Claim will be
increased by 50%, the result of multiplying the Base Matrix Value of the Allowed Abuse Claim
by 1.5. The combined effect of all scaling factors is determined by multiplying the scaling factors

                                                 231
         Case 20-10343-LSS        Doc 6214-2        Filed 09/15/21   Page 239 of 405




together then multiplying the result by the Base Matrix Value of the Allowed Abuse Claim. See
Article VII.F of the Trust Distribution Procedures for illustrative example.

       Aggravating Scaling Factors. The Settlement Trustee may assign upward Scaling
       Factors to each Allowed Abuse Claim based on the following categories:

              (i)    Nature of Abuse and Circumstances. To account for particularly severe
                     Abuse or aggravating circumstances, the Settlement Trustee may assign an
                     upward Scaling Factor of up to 1.5 to each Allowed Abuse Claim. The
                     hypothetical base case scenario for this scaling factor would involve a
                     single incident of Abuse with a single perpetrator with such perpetrator
                     having accessed the victim as an employee or volunteer within
                     BSA-sponsored scouting. The hypothetical base case is incorporated into
                     the Base Matrix Value in the Claims Matrix tiers and would not receive an
                     increase on account of this factor. By way of example, aggravating factors
                     that can give rise to a higher scaling factor include the following factors:

                     1.      Extended duration and/or frequency of the Abuse;
                     2.      Exploitation of the Abuse Claimant for child pornography;
                     3.      Coercion or threat or use of force or violence, stalking; and
                     4.      Multiple perpetrators involved in sexual misconduct.
              (ii)   Abuser Profile. To account for the alleged abuser’s profile, the
                     Settlement Trustee may assign an upward Scaling Factor of up to 2.0 to an
                     Allowed Abuse Claim. This factor is to be evaluated relative to a
                     hypothetical base case scenario involving a perpetrator as to whom there is
                     no other known allegations of Abuse. The hypothetical base case is
                     incorporated into the Base Matrix Value in the Claims Matrix tiers and
                     would not receive an increase on account of this factor. An upward
                     Scaling Factor may be applied for this category as follows (the Settlement
                     Trustee may only apply the scaling factor of the single highest applicable
                     category listed below):

                     1.      1.25 if the abuser was accused by at least one (1) other alleged
                             victim of Abuse;
                     1.      1.5 if the abuser was accused by five (5) or more other alleged
                             victims of Abuse;
                     2.      2.0 if the abuser was accused by ten (10) or more other alleged
                             victims of Abuse; and
                     3.      1.25 to 2.0 if there is evidence of negligence of a Protected Party
                             (e.g., the inclusion of the perpetrator in the IV files (Volunteer
                             Screening Database) for abuse reasons).



                                              232
Case 20-10343-LSS        Doc 6214-2        Filed 09/15/21   Page 240 of 405




    (iii)   Impact of the Abuse. To account for the impact of the alleged Abuse on
            the Abuse Claimant’s mental health, physical health, inter-personal
            relationships, vocational capacity or success, academic capacity or
            success, and whether the alleged Abuse at issue resulted in legal difficulties
            for the Abuse Claimant, the Settlement Trustee may assign an upward
            Scaling Factor of up to 1.5. This factor is to be evaluated relative to a
            hypothetical base case scenario of a victim of Abuse who suffered the
            typical level of Abuse-related distress within the tier to which the Allowed
            Abuse Claim was assigned. The hypothetical base case is incorporated
            into the Base Matrix Values in the Claims Matrix tiers and would not
            receive an increase on account of this factor. The Settlement Trustee will
            consider, along with any and all other relevant factors, whether the Abuse
            at issue manifested or otherwise led the Abuse Claimant to experience or
            engage in behaviors resulting from:

            1.     Mental Health Issues:         This includes anxiety, depression,
                   post-traumatic stress disorder, substance abuse, addiction,
                   embarrassment, fear, flashbacks, nightmares, sleep issues, sleep
                   disturbances, exaggerated startle response, boundary issues,
                   self-destructive behaviors, guilt, grief, homophobia, hostility,
                   humiliation, anger, isolation, hollowness, regret, shame, isolation,
                   sexual addiction, sexual problems, sexual identity confusion, low
                   self-esteem or self-image, bitterness, suicidal ideation, suicide
                   attempts, and hospitalization or receipt of treatment for any of the
                   foregoing.
            2.     Physical Health Issues: This includes physical manifestations of
                   emotional distress, gastrointestinal issues, headaches, high blood
                   pressure, physical manifestations of anxiety, erectile dysfunction,
                   heart palpitations, sexually-transmitted diseases, physical damage
                   caused by acts of Abuse, reproductive damage, self-cutting, other
                   self-injurious behavior, and hospitalization or receipt of treatment
                   for any of the foregoing.
            3.     Interpersonal Relationships: This includes problems with authority
                   figures, hypervigilance, sexual problems, marital difficulties,
                   problems with intimacy, lack of trust, isolation, betrayal, impaired
                   relations, secrecy, social discreditation and isolation, damage to
                   family relationships, and fear of children or parenting.
            4.     Vocational Capacity: This includes under- and un-employment,
                   difficulty with authority figures, difficulty changing and maintaining
                   employment, feelings of unworthiness, or guilt related to financial
                   success.
            5.     Academic Capacity: This includes school behavior problems.




                                     233
  Case 20-10343-LSS        Doc 6214-2        Filed 09/15/21   Page 241 of 405




               6.     Legal Difficulties: This includes criminal difficulties, bankruptcy,
                      and fraud.
Mitigating Scaling Factors. The Settlement Trustee may assign a mitigating Scaling
Factor in the range of 0 to 1.0 except as specifically provided below to each Allowed
Abuse Claim to eliminate or decrease the Proposed Allowed Claim Amount for such
Claim. Each mitigating factor is to be evaluated relative to a hypothetical base case
scenario of a timely asserted Abuse Claim with supporting evidence that demonstrates, by
a preponderance of the evidence, Abuse by a perpetrator that accessed the victim as an
employee, agent or volunteer of a Protected Party, as a registered Scout or as a
participant in Scouting within BSA-sponsored Scouting. If statute of limitations revival
legislation occurs in a particular jurisdiction, the Settlement Trustee may modify the
applicable Scaling Factor (as described below) relevant thereto on a go-forward basis and
determine Proposed Allowed Claim Amounts for Abuse Claims in such jurisdiction
thereafter based on such modified Scaling Factor. Included in the hypothetical base case
scenario is that the applicable period under a statute of limitations or repose for timely
asserting such Abuse Claim against any potentially responsible party will not have passed.
The hypothetical base case is incorporated into the Base Matrix Values in the Claims
Matrix tiers and would not receive a decrease on account of these factors. Such factors
may include the following:

       (i)     Absence of Protected Party Relationship or Presence of a Responsible
               Party that Is Not a Protected Party.

               (A)    Familial Relationship. A Protected Party’s responsibility for a
                      perpetrator may be factually or legally attenuated or mitigated
                      where the perpetrator also had a familial relationship with the
                      Abuse Claimant. Familial Abuse—even if the perpetrator was an
                      employee, agent or volunteer of a Protected Party, and the Abuse
                      occurred in connection with BSA-related Scouting—should result
                      in a significant reduction of the Proposed Allowed Claim Amount.

               (B)    Other Non-Scouting Relationship.             A Protected Party’s
                      responsibility for a perpetrator may be factually or legally
                      attenuated or mitigated where the perpetrator also maintained a
                      non-familial relationship with the Abuse Claimant through a
                      separate affiliation, such as a school, or a religious organization,
                      even if the perpetrator was an employee, agent or volunteer of a
                      Protected Party, or the Abuse occurred in settings where a
                      Protected Party did not have the ability or responsibility to exercise
                      control. Factors to consider include how close the relationship was
                      between the perpetrator and the victim outside of their
                      Scouting-related relationship, whether Abuse occurred and the
                      extent of such Abuse outside of their Scouting relationship, and
                      applicable law related to apportionment of liability. In such event,
                      the Settlement Trustee shall determine and apply a mitigating
                      Scaling Factor that accounts for such other relationship and the


                                       234
Case 20-10343-LSS      Doc 6214-2        Filed 09/15/21   Page 242 of 405




                  related Abuse. By way of example, if the Settlement Trustee
                  determines after evaluation of an Allowed Abuse Claim and
                  application of all of the other Scaling Factors that the perpetrator,
                  who was an employee, agent or volunteer of a Protected Party for
                  BSA-related Scouting, also was the primary teacher (at a
                  non-Protected Party entity or institution) of the Abuse Claimant
                  outside of BSA-related Scouting, and if numerous incidents of
                  Abuse occurred outside of Scouting before one incident of
                  BSA-related Scouting Abuse occurred, the Settlement Trustee
                  shall apply a mitigating Scaling Factor as a material reduction of
                  the Proposed Allowed Claim Amount.

           (C)    Other Responsible Non-Protected Party. The Abuse Claimant may
                  have a cause of action under applicable law for a portion of his or
                  her Direct Abuse Claim against a responsible entity, such as a
                  Chartered Organization, that is not a Protected Party. By way of
                  example, if the Settlement Trustee determines after evaluation of a
                  Submitted Abuse Claim that (i) a Chartered Organization that is
                  not a Protected Party is responsible under applicable law for a
                  portion of the liability and (ii) a Protected Party(ies) are not also
                  liable for the same portion of the liability (taking into account the
                  relevant jurisdiction’s prevailing law on apportionment of
                  damages), the Settlement Trustee shall apply a final Scaling Factor
                  to account for such non-Protected Party’s portion of the liability.

    (ii)   Other Settlements, Awards, Contributions, or Limitations. The
           Settlement Trustee may consider any further limitations on the Abuse
           Claimant’s recovery in the tort system. The Settlement Trustee also
           should consider the amounts of any settlements or awards already received
           by the Abuse Claimant from other, non-Protected Party sources as well as
           agreed and reasonably likely to be received contributions from other,
           non-Protected Party sources that are related to the Abuse. By way of
           example, the Settlement Trustee should assign an appropriate Scaling
           Factor to Allowed Abuse Claims capped by charitable immunity under the
           laws of the jurisdiction where the Abuse occurred. Notwithstanding the
           foregoing, where an Abuse Claimant has obtained a recovery based on the
           independent liability of a third party for separate instances of Abuse that
           occurred without connection to Scouting activities, no mitigating factor or
           reduction in value will be applied based on that recovery.




                                   235
         Case 20-10343-LSS        Doc 6214-2         Filed 09/15/21   Page 243 of 405




              (iii)   Statute of Limitations or Repose and BSA’s Discharge. If the evidence
                      provided by the Abuse Claimant or otherwise obtained by the Settlement
                      Trustee results in the Settlement Trustee concluding that the subject Direct
                      Abuse Claim could be dismissed or denied in the tort system as to all
                      Protected Parties against whom the Direct Abuse Claim was timely
                      submitted (as set forth in Article IV.A of the Trust Distribution
                      Procedures) due to the passage of a statute of limitations or a statute of
                      repose, the Settlement Trustee shall apply an appropriate Scaling Factor
                      based on the ranges set forth in Schedule 1 of the Trust Distribution
                      Procedures; provided, however, the Settlement Trustee will weigh the
                      strength of any relevant evidence submitted by the Abuse Claimant to
                      determine whether the statute of limitations could be tolled under
                      applicable law, and may apply a higher Scaling Factor if such evidence
                      demonstrates to the Settlement Trustee that tolling would be appropriate
                      under applicable state law.

              (iv)    Absence of a Putative Defendant. If the Direct Abuse Claim could be
                      diminished because such claim was not timely submitted against BSA or
                      another Protected Party (as set forth in Article IV.A of the Trust
                      Distribution Procedures), such that in a suit in the tort system, such Direct
                      Abuse Claim would be burdened by an “empty chair” defense due to the
                      absence of a Missing Party(ies), the Settlement Trustee shall apply a
                      mitigating Scaling Factor to account for a Missing Party’s absence. By
                      way of example, where a timely submitted Direct Abuse Claim was not
                      timely submitted against BSA (i.e., the Abuse Claimant failed to timely file
                      a Chapter 11 POC) but was only timely submitted against the Local
                      Council and/or another Protected Party (as set forth in Articles IV.A(ii)
                      and (iii) of the Trust Distribution Procedures), such absence of the BSA
                      due to BSA’s discharge would be the basis for such a substantial
                      reduction. Any Direct Abuse Claim that is reduced due to the absence of
                      the BSA under this mitigating Scaling Factor shall only be payable, as
                      reduced, from Settlement Trust Assets contributed by the applicable Local
                      Council or Chartered Organization, pro rata with all other Direct Abuse
                      entitled to share in the Settlement Trust Assets contributed by such Local
                      Council or Chartered Organization.

                      d.     Allowed Abuse Claim Calculus

        After the Settlement Trustee assigns an Allowed Abuse Claim to a Claims Matrix tier and
determines the appropriate Scaling Factors that apply to the Claim, the Proposed Allowed Claim
Amount for the Allowed Abuse Claim is the product of the Base Matrix Value of the Claim and
the Scaling Factors applied to the Claim. In no event can an Allowed Abuse Claim’s Proposed
Allowed Claim Amount (or Allowed Claim Amount) exceed the Maximum Matrix Value for the
Claim’s assigned Claims Matrix tier. By way of example, if an Allowed Abuse Claim is
determined by the Settlement Trustee to be a tier 1 claim (Base Matrix Value of $600,000) with
a Scaling Factor of 1.5 for the nature and circumstances of the abuse, and a mitigating Scaling


                                               236
            Case 20-10343-LSS      Doc 6214-2        Filed 09/15/21   Page 244 of 405




Factor of 0.75, and no other Scaling Factors, the Proposed Allowed Claim Amount for the
Allowed Abuse Claim would be $675,000, calculated as $600,000 x 1.5 x 0.75 = $675,000. As a
further example, if, in addition to the above Scaling Factors, the same Allowed Abuse Claim had
an additional aggravating Scaling Factor of 2.0 on account of the abuser’s profile, the Proposed
Allowed Claim Amount for the Allowed Abuse Claim would be $1,350,000 (calculated as
$600,000 x 1.5 x .75 x 2.0).

                      e.      Optional Chartered Organization Release

        To have the opportunity to exclusively share in any settlement proceeds received from a
Chartered Organization that becomes a Protected Party as provided in Article IX.F of the Trust
Distribution Procedures, a Direct Abuse Claimant must execute either (i) the conditional release
of the CharitableChartered Organization(s) against whom the Abuse Claimant has an Abuse
Claim, that will become effective as to that Abuse Claimant if the CharitableChartered
Organization(s) against whom the Abuse Claimant conditionally released becomes a Protected
Party(ies), in the form attached as Exhibit B to the Trust Distribution Procedures, or (ii) the
non-conditional release of all Chartered Organizations in the form attached as Exhibit C to the
Trust Distribution Procedures.

       8.       Payment of Final Determination Allowed Abuse Claim

                a.    Payment Upon Final Determination

       Only after the Settlement Trustee has established an Initial Payment Percentage in
accordance with Section 4.1 of the Settlement Trust Agreement, then once there is a Final
Determination of an Abuse Claim pursuant to Article VII.F of the Trust Distribution Procedures,
the Claimant will receive a payment of such Final Determination based on the Payment
Percentage then in effect as described in Articles IX.B and IX.C of the Trust Distribution
Procedures. For the purpose of payment by the Settlement Trust, a Final Judicial Determination
(as defined in Article XII.H of the Trust Distribution Procedures) shall constitute a Final
Determination.

                      b.      Initial Payment Percentage

        After the Claimant accepts the Proposed Allowed Claim Amount and there is a Final
Determination of the Abuse Claim, the Settlement Trust shall pay an Initial Distribution based on
the Initial Payment Percentage established by the Settlement Trustee in accordance with the
Settlement Trust Agreement.

                      c.      Supplemental Payment Percentage

       When the Settlement Trustee determines that the then-current estimates of the Settlement
Trust’s assets and its liabilities, as well as then-estimated value of then-pending Abuse Claims,
warrant additional distributions on account of the Final Determinations, the Settlement Trustee
shall set a Supplemental Payment Percentage in accordance with the Settlement Trust
Agreement. Such Supplemental Payment Percentages shall be applied to all Final Determinations
that became final prior to the establishment of such Supplemental Payment Percentage.


                                               237
         Case 20-10343-LSS         Doc 6214-2        Filed 09/15/21   Page 245 of 405




Claimants whose Abuse Claim becomes a Final Determination after a Supplemental Payment
Percentage is set shall receive an Initial Distribution equal to the then existing payment
percentage. For the avoidance of doubt, the Allowed Claim Amount of each Allowed Abuse
Claim after Final Determination shall be deemed to be the Protected Parties’ liability for such
Allowed Abuse Claim irrespective of how much the holder of such Abuse Claim actually receives
from the Settlement Trust pursuant to the payment provisions set forth in Article IX of the Trust
Distribution Procedures. For example if the Allowed Claim Amount for an Allowed Abuse
Claim that has received a Final Determination is $1,350,000, even if the Settlement Trust
distributes less than $1,350,000 to the Abuse Claimant on account of such Allowed Abuse Claim
based on application of the Initial Payment Percentage and any Subsequent Payment
Percentage(s), the Allowed Claim Amount for the Abuse Claim is still $1,350,000.

                      d.      Release

        In order for an Allowed Abuse Claim to receive a Final Determination and for the
relevant Abuse Claimant to receive any payment from the Settlement Trust, the Abuse Claimant
must submit an executed form of release to be developed, in each case, by the Coalition, the Tort
Claimants’ Committee, and the Future Claimants’ Representative, in consultation with the BSA.
The form of release agreement that a Direct Abuse Claimant who takes the Expedited
Distribution Election must execute is attached as Exhibit A to the Trust Distribution Procedures.
The form of the Settling Chartered Organization Release applicable to an Abuse Claimant who
has elected to provide a conditional release to certain Chartered Organizations shall be
substantially in the form of Exhibit B to the Trust Distribution Procedures. The form of the
Voluntary Chartered Organization Release applicable to an Abuse Claimant who has selected a
Final Determination based on the Proposed Allowed Claim Amount shall be substantially in the
form of Exhibit C to the Trust Distribution Procedures. The form of the release applicable to an
Abuse Claimant who has selected a Final Determination based on the Proposed Allowed Claim
Amount but who does not elect to execute the Voluntary Chartered Organization Release shall
be substantially in the form of Exhibit D to the Trust Distribution Procedures.

                      e.      FIFO Claims Process Queuing and Exigent Health Claims

        The Settlement Trust shall review all Trust Claim Submissions for processing purposes on
a FIFO basis as set forth in the Trust Distribution Procedures, except as otherwise provided in
the Trust Distribution Procedures with respect to Expedited Distributions, Exigent Health
Claims, or Submitted Abuse Claims electing to defer determination of their Allowed Claim
Amounts for up to twelve (12) months from the Effective Date pursuant to Article VII.H of the
Trust Distribution Procedures. An Abuse Claimant’s position in the FIFO Processing Queue
shall be determined as of the Abuse Claimant’s Trust Claim Submission Date. If any Trust Claim
Submissions are filed on the same date, an Abuse Claimant’s position in the applicable FIFO
Processing Queue vis-à-vis such other same-day claims shall be determined by the claimant’s
date of birth, with older Abuse Claimants given priority over younger Abuse Claimants. An
Abuse Claimant that seeks recovery on account of an Exigent Health Claim based on an Allowed
Claim Amount determined through the matrix shall be moved in front of the FIFO Processing
Queue no matter what the order of processing otherwise would have been under the Trust
Distribution Procedures. Following receipt of a Final Determination on account of an Exigent
Health Claim, the holder of an Exigent Health Claim shall receive an Initial Distribution from the

                                               238
            Case 20-10343-LSS      Doc 6214-2        Filed 09/15/21   Page 246 of 405




Settlement Trust (subject to the payment percentages then in effect), within thirty (30) days of
executing the release as set forth in Article IX.D of the Trust Distribution Procedures.

                      f.      Source Affected Weighting

        Notwithstanding the Initial Payment Percentage and the Supplemental Payment
Percentages applied hereunder, a portion of Non-BSA Sourced Assets shall be allocated (after
deducting an estimated pro rata share of Settlement Trust expenses and direct expenses related to
the collection of Non-BSA Sourced Assets) only among the Allowed Abuse Claims that (1)
could have been satisfied from that source absent the Plan’s Discharge and Channeling Injunction
and (2) are held by Direct Abuse Claimants that execute a conditional release, the form of which
is attached as Exhibit B to the Trust Distribution Procedures, releasing all claims against all
Chartered Organizations if the Settlement Trust enters into a global settlement making such
Chartered Organization a Protected Party. The Settlement Trustee shall establish separate
payment percentages in accordance with the Settlement Trust Agreement to effectuate the
distribution of any Non-BSA Sourced Assets. For the avoidance of doubt, irrespective of the
establishment of the indicated portion of any increased payment percentage under Article IX.F of
the Trust Distribution Procedures and the Settlement Trust Agreement that allocates Non-BSA
Sourced Assets to holders of certain eligible Allowed Abuse Claims, the maximum payment that
an Abuse Claimant can recover from the Settlement Trust before all other Allowed Abuse Claims
are paid in full is the Final Determination Allowed Abuse Claim Amount for his or her Claim.

       9.       Rights of Settlement Trust Against Non-Settling Insurance Companies

        Pursuant to the Plan, the Settlement Trust has taken an assignment of BSA’s and any
other Protected Party’s (to the extent provided for in the Plan) rights and obligations under the
Insurance Policies. For any Abuse Claim that the Settlement Trustee determines is an Allowed
Abuse Claim pursuant to Article VII of the Trust Distribution Procedures, the Settlement Trustee
will determine, based on the relevant Trust Claim Submission and any other information
submitted in connection with that submission and in the materials obtained through the Document
Obligations, whether any Non-Settling Insurance Company issued coverage that is available to
respond to such Claim. The Settlement Trustee may determine that multiple Non-Settling
Insurance Companies have responsibility for an Insured Abuse Claim. The Settlement Trustee
shall seek reimbursement for each Insured Abuse Claim that is an Insured Abuse Claim, including
the Proposed Allowed Claim Amount, from the applicable Non-Settling Insurance Company(ies)
pursuant to the Insurance Policies and applicable law. The Settlement Trustee shall have the
ability to exercise all of the rights and interests in the Insurance Policies assigned to the
Settlement Trust as set forth in the Plan, including the right to resolve any disputes with a
Non-Settling Insurance Company regarding their obligation to pay some or all of an Insured
Abuse Claim. The Settlement Trustee will exercise those rights consistent with their duty to
preserve and maximize the assets of the Settlement Trust. The Settlement Trustee will have the
ability to request further information from Abuse Claimants in connection with seeking
reimbursement for Insured Abuse Claims.




                                               239
          Case 20-10343-LSS         Doc 6214-2         Filed 09/15/21   Page 247 of 405




       10.     Indirect Claims

               a.      Claims

        To be eligible to receive compensation from the Settlement Trust, the holder of an
Indirect Abuse Claim must satisfy Article IV.B of the Trust Distribution Procedures. Indirect
Abuse Claims that become Allowed Indirect Abuse Claims shall receive distributions in
accordance with Article IX of the Trust Distribution Procedures, provided, however, that any
Indirect Abuse Claim shall be subordinate and junior in right to the prior payment in full of all
Allowed Abuse Claims that are and shall be subject to the same liquidation and payment
procedures as the Settlement Trust would have afforded the holders of the underlying valid
Direct Abuse Claims as liquidated underpursuant to Articles VIII and IX of the Trust
Distribution Procedures.

                       b.       Offset

        The liquidated value of any Indirect Abuse Claim paid by the Settlement Trust shall be
treated as an offset to or reduction of the full liquidated value of any related Direct Abuse Claim
that might be subsequently asserted against the Settlement Trust as being against any Protected
Party(ies) whose liability was paid by the Indirect Abuse Claimant.

       11.     Tort System Alternative

               a.      Remedies after Disallowance or Exhaustion of Claims Allowance
                       Procedures

        Within thirty (30) days after a Direct Abuse Claimant receives an Allowed Claim Notice
or Claim Notice following a Reconsideration Request in accordance with Article VII.G of the
Trust Distribution Procedures, ana Direct Abuse Claimant may notify the Settlement Trust of his
or her intention to seek a de novo determination of its Direct Abuse Claim by a court of
competent jurisdiction, subject to the limitations set forth in Article XII of the Trust Distribution
Procedures. Such notification shall be made by submitting a written notice to the Settlement
Trustee by the Tort Election Deadline. Unless the Settlement Trustee agrees to extend the Tort
Election Deadline, Abuse Claimants who fail to so submit and/or file a Judicial Election Notice
by the Tort Election Deadline shall be deemed to accept the disallowance of their Abuse Claims
or the Proposed Abuse Claim Amounts (as applicable) and shall have no right to seek any further
review of their Abuse Claims. An Abuse Claimant that asserts a TDPTrust Distribution
Procedures Tort Election Claim may not seek costs or expenses against the Settlement Trust in
the lawsuit filed and the Settlement Trust may not seek costs or expenses against the Abuse
Claimant. Any recoveries for a TDPTrust Distribution Procedures Tort Election Claim from
outside the Settlement Trust in respect of a Protected Party’s liability are payable to the
Settlement Trust and the Abuse Claimant shall be paid in accordance with Articles XII.G and IX
of the Trust Distribution Procedures.




                                                 240
         Case 20-10343-LSS         Doc 6214-2         Filed 09/15/21   Page 248 of 405




                       b.     Supporting Evidence for TDPTrust Distribution Procedures
                              Tort Election Claims

        TDPTrust Distribution Procedures Tort Election Claims in the federal courts shall be
governed by the rights and obligations imposed upon parties to a contested matter under the
Federal Rules of Bankruptcy Procedure, provided, however, that an Abuse Claimant that
prosecutes in any court a TDPTrust Distribution Procedures Tort Election Claim after seeking
reconsideration from the Settlement Trust shall not have the right to introduce into evidence to
the applicable court any information or documents that (i) were requested by the Settlement
Trustee and (ii) were in the possession, custody or control of the Abuse Claimant at the time of a
request by the Settlement Trust, but which the Abuse Claimant failed to or refused to provide to
the Settlement Trust in connection with the claims evaluation process in the Trust Distribution
Procedures. The Abuse Claimant’s responses to requests by the Settlement Trustee for
documents or information shall be subject to Rule 37 of the Federal Rules of Civil Procedure, as
applicable under the Federal Rules of Bankruptcy Procedure, and/or any comparable State Rule
of Civil Procedure. An Abuse Claimant shall not have the right to disclose any Proposed Abuse
Claim Amount received from the Settlement Trust to any court in connection with a Tort
Election Claim. Subject to the terms of any protective order entered by a court, the Settlement
Trustee shall be permitted to introduce as evidence before a court all information and documents
submitted to the Settlement Trust under the Trust Distribution Procedures, and the Abuse
Claimant may introduce any and all information and documents that he or she submitted to the
Settlement Trust under the Trust Distribution Procedures.

                       c.     Authorization of Settlement Trustee and Settlement Trust
                              Advisory Committee

        The Settlement Trustee may authorize the commencement or continuation of a lawsuit by
a Direct Abuse Claimant in any court of competent jurisdiction against the Settlement Trust to
obtain the Allowed Claim Amount of a Direct Abuse Claim. STAC Tort Election Claims shall
not be required to exhaust any remedies under the Trust Distribution Procedures before
commencing or continuing such lawsuit. No Abuse Claimant may pursue a STAC Tort Election
Claim without the prior written approval of the Settlement Trustee in accordance with the
Settlement Trust Agreement. Fifty percent (50%) (or less if determined by the Settlement
Trustee) of any amounts paid with respect to a judgment for, or a settlement of, a STAC Tort
Election Claim by a Non-Settling Insurance Company, as to a policy as to which a Protected
Party has assigned relevant insurance rights to the Settlement Trust, shall be paid over to the
Settlement Trust.

                       d.     Tender to Non-Settling Insurance Company

        If an Abuse Claimant is authorized to file suit against the Settlement Trust as provided in
Articles XII.A and XII.C of the Trust Distribution Procedures, the Settlement Trustee shall
determine, based on the Trust Claim Submission and any other information obtained in
connection with that submission and materials received in connection with the Document
Obligations, whether any Non-Settling Insurance Company issued coverage that is available to
respond to the lawsuit. The Settlement Trustee may determine that there are multiple
Non-Settling Insurance Companies that have responsibility to defend an Insured Lawsuit. The

                                                241
         Case 20-10343-LSS          Doc 6214-2        Filed 09/15/21   Page 249 of 405




Settlement Trustee shall provide notice, and if applicable, seek defense, of any Insured Lawsuit
to each Non-Settling Insurance Company from whom the Settlement Trustee determines
insurance coverage may be available in accordance with the terms of each applicable Insurance
Policy.

                       e.      Parties to Lawsuit

        Any lawsuit commenced under Article XII of the Trust Distribution Procedures must be
filed by the Abuse Claimant in his or her own right and name and not as a member or
representative of a class, and no such lawsuit may be consolidated with any other lawsuit. The
Abuse Claimant may assert its Abuse Claim against the Settlement Trust as if the Abuse Claimant
were asserting such claim against either the Debtors or another Protected Party and the discharge
and injunctions in the Plan had not been issued. The Abuse Claimant may name any person or
entity that is not a Protected Party, including Non-Settling Insurance Companies to the extent
permitted by applicable law. Abuse Claimants may pursue in any manner or take any action
otherwise permitted by law against persons or entities that are not Protected Parties so long as
they are not an additional insured or an Insurance Company as to an Insurance Policy issues to
the BSA.

                       f.      Defenses

        All defenses (including, with respect to the Settlement Trust, all defenses that could have
been asserted by the Debtors or Protected Parties, except as otherwise provided in the Plan) shall
be available to both sides (which may include any Non-Settling Insurance Company) at trial.

                       g.      Settlement Trust Liability for Tort Election Claims

        An Abuse Claimant who pursues a Tort Election Claim shall have an Allowed Claim
Amount equal to zero if the litigation is dismissed or claim denied. If the matter is litigated, the
Allowed Claim Amount shall be equal to the settlement or final judgment amount obtained in the
tort system less any payments actually received and retained by the Abuse Claimant, provided
that, exclusive of amounts payable pursuant to Article XII.C of the Trust Distribution Procedures
(in the event such amounts exceed the Maximum Matrix Value in the applicable tier set forth in
the Claims Matrix), any amount of such Allowed Claim Amount for a Tort Election Claim in
excess of the Maximum Matrix Value in the applicable tier set forth in the Claims Matrix shall be
subordinate and junior in right for distribution from the Settlement Trust to the prior payment by
the Settlement Trust in full of all Direct Abuse Claims that are Allowed Abuse Claims as
liquidated under the Trust Distribution Procedures (excluding Article XII). By way of example,
presume (1) there is an Abuse Claimant asserting tier one abuse that achieves a $5 million verdict
for his or her STAC Tort Election Claim against the Settlement Trust, and (2) a Non-Settling
Insurance Company pays $750,000 in coverage under a policy providing primary coverage,
$375,000 of which is paid directly to the Abuse Claimant and $375,000 of which is paid over to
the Settlement Trust pursuant to Article XII.C of the Trust Distribution Procedures. Although
the unpaid amount of such Allowed Abuse Claim would be $4,625,000, the maximum total
payment that the Abuse Claimant can recover from the Settlement Trust (before the
non-subordinated portion of all other Direct Abuse Claims that are Allowed Abuse Claims are
paid in full) is $2,700,000 (the Maximum Matrix Value in tier one), or an additional $2,325,000,


                                                242
         Case 20-10343-LSS         Doc 6214-2         Filed 09/15/21   Page 250 of 405




paid pursuant to the terms of Article IX of the Trust Distribution Procedures. For the avoidance
of doubt, the limit on the Settlement Trust liability under Article XII.G of the Trust Distribution
Procedures shall not apply or inure to the benefit of any Non-Settling Insurance Company, and
the Settlement Trust shall be able to obtain coverage, subject to Article X of the Trust
Distribution Procedures, for the full Allowed Claim Amount obtained by the Abuse Claimant
through a Tort Election Claim.

                       h.     Settlement or Final Judgment

        If the Settlement Trust reaches a global settlement making a Protected Party of a
Non-Settling Insurance Company or other person or entity involved in a Tort Election Claim or
obtains a final judgment in a suit against such person or entity terminating liability for such
person or entity to the Abuse Claimant, the Abuse Claimant shall be entitled to proceed with the
Tort Election Claim for any reason (e.g., if there are persons or entities that are not Protected
Parties to collect from). Alternatively, the Abuse Claimant can elect to terminate the Tort
Election Claim without prejudice and have its Abuse Claim determined through the Trust
Distribution Procedures (i.e., as if no STAC Tort Election Claim had been made), in which event
the Abuse Claimant may submit relevant evidence from the Tort Election Claim that the
Settlement Trustee shall take into account in evaluating the Abuse Claim under the Trust
Distribution Procedures. Such Abuse Claimant may be provided other alternatives by the
Settlement Trust if it had been pursuing a STAC Tort Election Claim.

                       i.     Payment of Judgments by the Settlement Trust

        Subject to Article XII.G of the Trust Distribution Procedures, if and when an Abuse
Claimant obtains a final judgment or settlement against the Settlement Trust in the tort system,
such judgment or settlement amount shall be treated for purposes of distribution under the Trust
Distribution Procedures as the Abuse Claimant’s Final Determination, and such Allowed Claim
Amount shall also constitute the applicable Protected Parties’ liability for such Abuse Claim.
Within thirty (30) days of executing the release as set forth in Article IX.D of the Trust
Distribution Procedures, the Abuse Claimant shall receive an Initial Distribution from the
Settlement Trust (assuming an Initial Payment Percentage has been established by the Settlement
Trust at that time). Thereafter, the Abuse Claimant shall receive any subsequent distributions
based on any applicable Payment Percentage as determined by the Settlement Trust.

                       j.     Litigation Results and Other Abuse Claims

        To the extent that a Final Judicial Determination of an Abuse Claim or changes in
applicable law implicate the appropriateness of the Scaling Factors or General Criteria, the
Settlement Trustee, subject to the terms of the Trust Distribution Procedures and the Settlement
Trust Agreement and the approval of the Bankruptcy Court or District Court, after appropriate
notice and opportunity to object, may appropriately modify the Scaling Factors or General
Criteria on a go-forward basis for use in evaluation of Future Abuse Claims and other Abuse
Claims as to which no Allowed Claim Amount Final Determination had previously been made.




                                                243
         Case 20-10343-LSS         Doc 6214-2        Filed 09/15/21   Page 251 of 405




                      k.      Tolling of Limitations Period

        The running of the relevant statute of limitation shall be tolled as to each Abuse
Claimant’s Abuse Claim against each Protected Party from the earliest of (A) the actual filing of
the claim against the Protected Party prior to the Petition Date, whether in the tort system or by
submission of the claim to the Protected Party pursuant to an administrative settlement
agreement; (B) the tolling of the claim against a Debtor prior to the Petition Date by an
agreement or otherwise, provided such tolling is still in effect on the Petition Date; or (C) the
Petition Date, and shall continue until one (1) year following release of the Abuse Claim into the
tort system hereunder.

       12.     Miscellaneous Provisions

               a.     Non-Binding Effect of Settlement Trust and/or Litigation Outcome

         Notwithstanding any other provision of the Trust Distribution Procedures, the outcome of
litigation against the Debtors by the holder of an Indirect Abuse Claim shall not be used in, be
admissible as evidence in, binding in or have any other preclusive effect in connection with the
Settlement Trust’s resolution or valuation of an Indirect Abuse Claim.

                      b.      Amendments

        Except as otherwise provided in the Trust Distribution Procedures, the Settlement
Trustee may not amend, modify, delete, or add to any provisions of the Trust Distribution
Procedures without the written consent of the STAC and the Future Claimants’ Representative,
as provided in the Settlement Trust Agreement, including amendments to modify the system for
Tort Election Claims. Nothing in the Trust Distribution Procedures is intended to preclude the
STAC and/or the Future Claimants’ Representative from proposing to the Settlement Trustee, in
writing, amendments to the Trust Distribution Procedures. Notwithstanding the foregoing,
absent Bankruptcy Court or District Court approval after appropriate notice and opportunity to
object, neither the Settlement Trustee nor the STAC or Future Claimants’ Representative may
amend the Trust Distribution Procedures in a material manner, including (i) to provide for
materially different treatment for Abuse Claims, (ii) to materially change the system for Tort
Election Claimants, or (iii) in a manner that is otherwise materially inconsistent with the
Confirmation Order or Plan. Notwithstanding the foregoing, neither the Settlement Trustee nor
the STAC or the Future Claimants’ Representative may amend any of the forms of release set
forth in Article IX.D of the Trust Distribution Procedures without the consent of Reorganized
BSA, or remove the requirement of a release in connection with an Expedited Determination.

                      c.      Severability

        Should any provision contained in the Trust Distribution Procedures be determined to be
unenforceable, such determination shall in no way limit or affect the enforceability and operative
effect of any and all other provisions of the Trust Distribution Procedures.




                                               244
              Case 20-10343-LSS                 Doc 6214-2            Filed 09/15/21         Page 252 of 405




                               d.        Offsets

        The Settlement Trust shall have the right to offset or reduce the Allowed Claim Amount
of any Allowed Abuse Claim, without duplication as to the mitigating factors (e.g., as to other
responsible parties) on a dollar for dollar basis based on any amounts paid, agreed, or reasonably
likely to be paid to the holder of such Claim on account of such Claim as against a Protected
Party (or that reduces the liability thereof under applicable law) from any source other than the
Settlement Trust.

                               e.        Governing Law

        The Trust Distribution Procedures shall be interpreted in accordance with the laws of the
State of Delaware. Notwithstanding the foregoing, the evaluation of Abuse Claims under the
Trust Distribution Procedures and the law governing litigation in the tort system shall be the law
of the jurisdiction in which the Abuse Claimant files the lawsuit as described in Article XII of the
Trust Distribution Procedures or the jurisdiction where such Abuse Claim could have been filed
under applicable law.

            ARTICLE VIII. SOLICITATION PROCEDURES AND REQUIREMENTS

        Before voting to accept or reject the Plan, each holder of a Claim entitled to vote should
carefully review the Plan. All descriptions of the Plan set forth in this Disclosure Statement are
subject to the terms and provisions of the Plan.

A.          Voting Summary and Deadline8597

        The Bankruptcy Court entered an order in these Chapter 11 Cases [D.I. [●]] (the
“Solicitation Procedures Order”) that, among other things, approved certain procedures
governing the solicitation of votes to accept or reject the Plan from holders of Claims against the
Debtors, including setting the deadline for voting, specifying which holders of Claims are eligible
to receive Ballots to vote on the Plan, and establishing other voting and tabulation procedures
attached to the Solicitation Procedures Order as Exhibit 1 (the “Solicitation Procedures”).

     THE SOLICITATION PROCEDURES ORDER IS HEREBY INCORPORATED
BY REFERENCE AS THOUGH FULLY SET FORTH HEREIN. YOU SHOULD READ
THE SOLICITATION PROCEDURES ORDER, THE SOLICITATION PROCEDURES,
THE CONFIRMATION HEARING NOTICE, AND THE INSTRUCTIONS ATTACHED
TO YOUR BALLOT IN CONNECTION WITH THIS SECTION, AS THEY SET FORTH
IN DETAIL PROCEDURES GOVERNING VOTING DEADLINES AND OBJECTION
DEADLINES.




8597   Capitalized terms used in this Article VIII and not otherwise defined herein or in the Plan shall have the meanings
       ascribed to such terms in the Solicitation Procedures Motion, Solicitation Procedures Order, or Solicitation Procedures, as
       applicable.


                                                                245
         Case 20-10343-LSS         Doc 6214-2         Filed 09/15/21   Page 253 of 405




        The Plan, though proposed jointly and consolidated for purposes of making distributions
to holders of Claims under the Plan, constitutes a separate Plan proposed by each Debtor.
Therefore, the classifications set forth in the Plan apply separately with respect to each Plan
proposed by, and the Claims against and Interests in, each Debtor. Your vote will count as votes
for or against, as applicable, each Plan proposed by each Debtor.

 Voting Classes:    The Debtors are soliciting votes to accept or reject the Plan from the
                    holders of Claims in Classes 3A, 3B, 4A, 4B, 5, 6, 7, 8, and 9.
 Voting Record      The Voting Record Date is [July 20]September 21, 2021. Only holders in
 Date:              the Voting Classes as of this date will be entitled to vote to accept or reject
                    the Plan. The Debtors reserve the right to set a later Voting Record Date if
                    the Debtors decide to extend the Voting Deadline.
 Voting             The Voting Deadline is [September 3November 16], 2021 at 4:00 p.m.
 Deadline;          (Eastern Time), unless the Debtors in their sole discretion extend the date
 Extension:         by which Ballots will be accepted. If the Voting Deadline is extended, the
                    term “Voting Deadline” will mean the time and date that is designated.
                    Any extension of the Voting Deadline will be followed as promptly as
                    practicable by notice of the extension.
 Solicitation       If you are a holder of a Claim in the Voting Classes, you should deliver a
 Procedures:        properly completed Ballot to the Solicitation Agent. Ballots must be
                    received by the Solicitation Agent on or before the Voting Deadline. To be
                    counted as a vote to accept or reject the Plan, each Ballot must be properly
                    executed, completed, and delivered by (1) the electronic Ballot submission
                    platform on the Solicitation Agent’s website (the “E-Ballot Platform”), (2)
                    mail, (3) overnight delivery, or (4) personal delivery, so that it is actually
                    received, in each case, by the Solicitation Agent no later than the Voting
                    Deadline. Specifically, each Ballot must be returned through the E-Ballot
                    Platform at (a) https://omniagentsolutions.com/bsa-SAballots for Direct
                    Abuse      Claim       Ballots    and      Master      Ballots      or     (b)
                    https://omniagentsolutions.com/bsa-ballots for all other Ballots, by mail
                    using the envelope included in the Solicitation Package, as applicable, or by
                    overnight or personal delivery to the following address: Boy Scouts of
                    America Ballot Processing, c/o Omni Agent Solutions, 5955 De Soto
                    Avenue, Suite 100, Woodland Hills, CA 91367. You are highly
                    encouraged to submit your Ballot via the E-Ballot Platform.
 Revocation or      After the Voting Deadline, no Ballot may be withdrawn or modified
 Withdrawal of      without the prior written consent of the Debtors, and, with respect to
 Ballots:           Direct Abuse Claims, the Debtors, the Tort Claimants’ Committee, and the
                    Coalition; provided, that prior to the Voting Deadline, a voter may
                    withdraw a valid Ballot by delivering a written notice of withdrawal to the
                    Solicitation Agent. The withdrawal must be signed by the party who signed
                    the Ballot, and the Debtors reserve the right to contest any withdrawals,
                    and, with respect to Direct Abuse Claims, the Tort Claimants’ Committee
                    and the Coalition also reserve such right.


                                                246
            Case 20-10343-LSS       Doc 6214-2        Filed 09/15/21   Page 254 of 405




 Solicitation         The Debtors have retained Omni Agent Solutions as the Solicitation Agent
 Agent:               in connection with the solicitation of votes on the Plan. Deliveries of
                      Ballots should be directed to Omni Agent Solutions as set forth herein or
                      pursuant to the instructions contained in the Ballots.


        The following instructions for voting to accept or reject the Plan, together with the
instructions contained in the Ballot and the Solicitation Procedures, constitute the voting
instructions. Only holders of Claims in Classes 3A, 3B, 4A, 4B, 5, 6, 7, 8, and 9 (the “Voting
Classes”) as of the Voting Record Date are entitled to vote on the Plan. To vote, you, or in the
case of certain holders of Direct Abuse Claims, your attorney, must fill out and sign the Ballot
enclosed in the Solicitation Package (as defined below).

B.     Solicitation Procedures

       1.       Vote Required for Acceptance by a Class of Claims

        Under the Bankruptcy Code, acceptance of a plan of reorganization by a class of claims
or interests is determined by calculating the amount and, if a class of claims, the number, of
claims and interests voting to accept, as a percentage of the allowed claims or interests, as
applicable, that have voted. Acceptance by a class of claims requires an affirmative vote of more
than one-half in number of total allowed claims in such class that have voted and an affirmative
vote of at least two-thirds in dollar amount of the total allowed claims in such class that have
voted.

       2.       Solicitation Package

       The package of materials (the “Solicitation Package”) sent to the Voting Classes
contains:

                (a)     a cover letter describing the contents of the Solicitation Package and
                        instructions to obtain access, free of charge, to the Plan, the Disclosure
                        Statement,     and     the     Solicitation    Procedures     Order    via
                        https://omniagentsolutions.com/bsa-SAballots                            or
                        https://omniagentsolutions.com/bsa-ballots, and urging holders of Claims
                        in the Voting Classes to vote to accept the Plan;

                (b)     the Notice of Hearing to Consider Confirmation of Amended Chapter 11
                        Plan of Reorganization for Boy Scouts of America and Delaware BSA,
                        LLC, substantially in the form annexed to the Solicitation Procedures
                        Order as Exhibit 3 (the “Confirmation Hearing Notice”);

                (c)     the Disclosure Statement with all exhibits, including the Plan and all
                        exhibits (to the extent such exhibits are filed with the Bankruptcy Court
                        before            the           Solicitation            Date)         via




                                                247
         Case 20-10343-LSS         Doc 6214-2         Filed 09/15/21   Page 255 of 405




                       https://omniagentsolutions.com/bsa-SAballots                             or
                       https://omniagentsolutions.com/bsa-ballots;
               (d)     the Solicitation Procedures Order, including the Solicitation Procedures
                       and all exhibits, via https://omniagentsolutions.com/bsa-SAballots or
                       https://omniagentsolutions.com/bsa-ballots;
               (e)     an appropriate form of Ballot with return instructions and a return
                       envelope, as applicable;
               (f)     a letter from any official committee or the Coalition, substantially in the
                       form filed in these Chapter 11 Cases before the Disclosure Statement
                       Hearing (and as may be modified, amended, or supplemented from time to
                       time); and
               (g)     any other materials ordered by the Bankruptcy Court to be included as
                       part of the Solicitation Package.
         The Debtors have distributed the Solicitation Packages to holders of Claims in the Voting
Classes as of the Solicitation Date. In addition, the Plan, this Disclosure Statement, the
Solicitation Procedures Order, and, once they are filed, all exhibits to the three documents
(including the Plan Supplement) will be made available online at no charge at the website
maintained       by     the      Solicitation    Agent,      Omni       Agent      Solutions,    at
https://omniagentsolutions.com/bsa-SAballots or https://omniagentsolutions.com/bsa-ballots, and
all other contents of the Solicitation Package, including Ballots, shall be provided in paper
format, except as specifically provided in Section IV of the Solicitation Procedures with respect
to certain holders of Direct Abuse Claims. In addition, the Debtors will provide parties in
interest (at no charge) with a flash drive or paper format of the Plan and/or Disclosure Statement,
as well as any exhibits thereto, upon request to the Solicitation Agent by (1) calling the Debtors’
toll-free restructuring hotline at (866) 907-2721; (2) visiting the Debtors’ restructuring website
at https://omniagentsolutions.com/bsa; (3) writing to Boy Scouts of America Ballot Processing,
c/o Omni Agent Solutions, 5955 De Soto Avenue, Suite 100, Woodland Hills, CA 91367; or (4)
emailing BSAballots@omniagnt.com.
        If you are a holder of a Claim or represent a holder of a Direct Abuse Claim who is
entitled to vote on the Plan and you or your attorney did not receive a Ballot, received a
damaged Ballot, or lost your Ballot, please contact the Solicitation Agent by (1) emailing
BSAballots@omniagnt.com, (2) calling the Debtors’ toll-free restructuring hotline at (866)
907-2721, or (3) writing to Boy Scouts of America, c/o Omni Agent Solutions, 5955 De Soto
Avenue, Suite 100, Woodland Hills, CA 91367. Moreover, any holder of a Direct Abuse Claim
that receives the Solicitation Package materials via email in accordance with the communication
preferences indicated in such holder’s Proof of Claim but prefers to receive such materials by
mail may contact the Solicitation Agent to receive a mailed copy instead at no cost to such
holder.
        The Solicitation Procedures set forth a process by which known attorneys representing
holders of Direct Abuse Claims (collectively, the “Firms”), received copies of the Abuse Claim
Solicitation Notice, an Abuse Survivor Plan Solicitation Directive, and Client List. The Abuse


                                                248
                Case 20-10343-LSS              Doc 6214-2           Filed 09/15/21         Page 256 of 405




Claim Solicitation Notice notified the Firms of the two options proposed for soliciting votes on
the Plan in respect of Direct Abuse Claims, and the Debtors requested that each Firm voluntarily
return a completed Abuse Survivor Plan Solicitation Directive and confirmed Client List in order
to streamline and expedite the delivery of information to holders of Direct Abuse Claims and
ensure that holders of Direct Abuse Claims can make informed and meaningful decisions
regarding whether to accept or reject the Plan.
        Pursuant to the Abuse Survivor Plan Solicitation Directive, each Firm voluntarily selected
its preferred method for the Solicitation Agent to solicit votes on the Plan from its clients who
hold Direct Abuse Claims (collectively, the “Abuse Survivor Clients”) according to one of the
following proposed methods:
           a.        Master Ballot Solicitation Method. A Firm may direct the Solicitation Agent to
                     serve the Firm with one Solicitation Package and one Master Ballot on which to
                     record the votes of all of its Abuse Survivor Clients to accept or reject the Plan
                     (the “Master Ballot Solicitation Method”) if the Firm certifies that (a) the Firm
                     shall collect and record the votes of its Abuse Survivor Clients through customary
                     and accepted practices (i.e., written communication), and that it has authority to
                     cast each of its Abuse Survivor Clients’ votes to accept or reject the Plan (subject
                     in each case to the requirements that the Firm comply with the voting procedures
                     and that each Abuse Survivor Client shall have indicated to the Firm his or her
                     informed decision on such vote), or (b) the Firm has the authority under
                     applicable law to vote to accept or reject the Plan on behalf of its Abuse Survivor
                     Clients (a valid power of attorney or other written documentation may be
                     requested by the Debtors, in their discretion). If it is the Firm’s customary and
                     accepted practice to collect and record authorizations or instructions from its
                     Abuse Survivor Clients by email, telephone, or other standard communication
                     methods, the Firm shall be authorized to follow such customary practices to
                     collect and record the votes of its Abuse Survivor Clients. Each Firm that selects
                     the Master Ballot Solicitation Method shall provide the Disclosure Statement, in
                     hard copy, flash drive, or electronic format, to its Abuse Survivor Clients. Any
                     Firm that elects the Master Ballot Solicitation Method must return the Master
                     Ballot (including the Exhibit) to the Solicitation Agent so that it is received by the
                     Voting Deadline.

           b.        Direct Solicitation Method. A Firm may direct the Solicitation Agent to solicit
                     votes on the Plan directly from each of the Firm’s Abuse Survivor Clients by
                     distributing a Solicitation Package (including a Ballot) directly to each of the
                     Firm’s Abuse Survivor Clients via email addressed to the email address specified
                     on the Firm’s Client List or, where no email address is specified for an Abuse
                     Survivor Client, via U.S. mail at the street address specified on the Firm’s Client
                     List (the “Direct Solicitation Method”).8698 Under the Direct Solicitation Method,

8698   For the avoidance of doubt, the Debtors shall only cause a Solicitation Package (including a Ballot) to be emailed to
       holders of Direct Abuse Claims who specifically indicated on their filed Sexual Abuse Survivor Proofs of Claim that the
       Debtors are authorized to communicate with these holders regarding their claims via email. Each holder of a Direct
       Abuse Claim who did not specifically authorize email communications on his or her Sexual Abuse Survivor Proof of
       Claim shall only be served a Solicitation Package by U.S. mail.


                                                              249
            Case 20-10343-LSS       Doc 6214-2         Filed 09/15/21   Page 257 of 405




                each Abuse Survivor Client must return his or her completed Ballot to the
                Solicitation Agent so that it is received by the Voting Deadline. For the
                avoidance of doubt, the Debtors intend to solicit votes to accept or rej ect the
                Plan from each holder of a Direct Abuse Claim who cannot be matched to a
                Firm or who is not included in any Client L ist to be solicited via the Direct
                Solicitation M ethod.

         If a Firm did not voluntarily return an Abuse Survivor Plan Solicitation Directive to the
Solicitation Agent, or otherwise did not select a solicitation method, the Debtors reserve the
right, subject to Bankruptcy Court authorization, to direct the Solicitation Agent to solicit votes
to accept or reject the Plan from the Firm’s Abuse Survivor Clients according to the Direct
Solicitation Method, using the communication preferences indicated in such Abuse Survivors’
Proofs of Claim. A Firm may submit a Ballot on behalf of an Abuse Survivor Client, but only to
the extent such Firm has the requisite authority to do so under applicable law and completes a
certification of such authority in the manner set forth herein and on the Ballot that corresponds to
such Abuse Claim (a valid power of attorney may be requested by the Debtors, in their
discretion). Each Firm voting on behalf of more than one Abuse Survivor Client must complete a
Master Ballot, which shall set forth all of the votes cast by such Firm on behalf of all such clients.

       3.       Solicitation Procedures, Ballots, and Voting Deadline

        If you are entitled to vote to accept or reject the Plan, one or more Ballot(s) has been
enclosed in your Solicitation Package for the purpose of voting on the Plan. Please vote and
return your Ballot(s) in accordance with the instructions accompanying your Ballot(s).

        You should carefully review (1) the Plan, (2) this Disclosure Statement, (3) the
Solicitation Procedures Order, (including the Solicitation Procedures), (4) the Confirmation
Hearing Notice, and (5) the detailed instructions accompanying your Ballot prior to voting on the
Plan.

        After carefully reviewing these materials, including the detailed instructions
accompanying your Ballot(s), please indicate your acceptance or rejection of the Plan by
completing the Ballot(s). All votes to accept or reject the Plan with respect to any Class of
Claims entitled to vote on the Plan must be cast by properly submitting the duly completed and
executed form of Ballot designated for such Class. Holders of Claims or their Firms (as
applicable) voting on the Plan should complete and sign the Ballot(s) in accordance with the
instructions thereon, being sure to check the appropriate box entitled “Accept (vote in favor of)
the Plan” or “Reject (vote against) the Plan.” In addition, if any holder of a Claim elects not to
grant the releases contained in Article X.J.4 of the Plan, then it should check the appropriate box
on its Ballot and follow the instructions contained in the Ballot. Eligible holders of General
Unsecured Claims and Direct Abuse Claims that wish to make the optional elections for
Convenience Class treatment or an Expedited Distribution, as such elections are more fully
described herein and in the Plan, must carefully follow the instructions set forth in their Ballots.
In order for your vote to be counted, you must complete and return your Ballot(s) in accordance
with the instructions accompanying your Ballot(s) on or before the Voting Deadline. Each Ballot




                                                 250
         Case 20-10343-LSS        Doc 6214-2        Filed 09/15/21   Page 258 of 405




has been coded to reflect the Class of Claims it represents. Accordingly, in voting to accept or
reject the Plan, you must use only the coded Ballot or Ballots sent to you.

        In order for the holder of a Claim in the Voting Class to have such holder’s Ballot
counted as a vote to accept or reject the Plan, such holder’s Ballot must be properly
completed, executed, and delivered by (1) the electronic Ballot submission platform on the
Solicitation Agent’s website (the “E-Ballot Platform”), (2) mail, (3) overnight delivery, or
(4) personal delivery, so that such holder’s Ballot is actually received by the Solicitation
Agent on or before the Voting Deadline, i.e. [September 3November 16], 2021 at 4:00 p.m.
prevailing (Eastern Time).

        Specifically, each Ballot must be returned through the E-Ballot Platform at (a)
https://omniagentsolutions.com/bsa-SAballots for Direct Abuse Claim Ballots and Master
Ballots or (b) https://omniagentsolutions.com/bsa-ballots for all other Ballots, by mail using
the envelope included in the Solicitation Package, as applicable, or by overnight or
personal delivery to the following address:
                           Boy Scouts of America Ballot Processing
                                  c/o Omni Agent Solutions
                               5955 De Soto Avenue, Suite 100
                                 Woodland Hills, CA 91367

     YOU ARE HIGHLY ENCOURAGED TO SUBMIT YOUR BALLOT USING THE
E-BALLOT PLATFORM. IF A BALLOT IS RECEIVED AFTER THE VOTING
DEADLINE, IT WILL NOT BE COUNTED UNLESS THE DEBTORS DETERMINE
OTHERWISE.

     ANY BALLOT THAT IS PROPERLY EXECUTED BY THE HOLDER OF A
CLAIM IN THE VOTING CLASSES BUT THAT DOES NOT CLEARLY INDICATE
AN ACCEPTANCE OR REJECTION OF THE PLAN, OR ANY BALLOT THAT
INDICATES BOTH AN ACCEPTANCE AND A REJECTION OF THE PLAN, WILL
NOT BE COUNTED FOR PURPOSES OF ACCEPTING OR REJECTING THE PLAN.

     EACH HOLDER OF A CLAIM IN THE VOTING CLASSES MUST VOTE ALL
OF ITS CLAIMS WITHIN SUCH CLASS EITHER TO ACCEPT OR REJECT THE
PLAN AND MAY NOT SPLIT SUCH VOTES. IF A HOLDER OF A CLAIM SUBMITS
MORE THAN ONE INCONSISTENT BALLOT RECEIVED BY THE SOLICITATION
AGENT ON THE SAME DAY, SUCH BALLOTS WILL NOT BE COUNTED FOR
PURPOSES OF ACCEPTING OR REJECTING THE PLAN.

     IT IS IMPORTANT THAT THE HOLDER OF A CLAIM IN THE VOTING
CLASSES FOLLOW THE SPECIFIC INSTRUCTIONS PROVIDED ON SUCH
HOLDER’S BALLOT AND THE ACCOMPANYING INSTRUCTIONS.




                                              251
            Case 20-10343-LSS       Doc 6214-2         Filed 09/15/21   Page 259 of 405




C.     Classes Entitled to Vote on the Plan

        Under the Bankruptcy Code, holders of Claims and Interests are not entitled to vote if
their contractual rights are unimpaired by the proposed plan or if they will receive no property
under the plan. Holders of Claims in Classes 1 and 2 are Unimpaired under the Plan and are,
therefore, conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the
Bankruptcy Code. Holders of Interests in Class 10 shall not receive or retain property on
account of such interests and are, therefore, deemed to reject the Plan pursuant to section
1126(g) of the Bankruptcy Code. Accordingly, no holders of Claims or Interests in such Classes
shall be entitled to vote to accept or reject the Plan.

       Each of Classes Class 3A (2010 Credit Facility Claims), Class 3B (2019 RCF Claims),
Class 4A (2010 Bond Claims), Class 4B (2012 Bond Claims), Class 5 (Convenience Claims),
Class 6 (General Unsecured Claims), Class 7 (Non-Abuse Litigation Claims), Class 8 (Direct
Abuse Claims), and Class 9 (Indirect Abuse Claims) are Impaired and the holders of Claims in
Classes 3A, 3B, 4A, 4B, 5, 6, 7, 8 and 9 are entitled to vote to accept or reject the Plan.

        If your Claim or Interest is not included in the Voting Classes, you are not entitled to vote
and you will not receive a Solicitation Package, including a Ballot setting forth detailed voting
instructions. If your Claim is included in the Voting Classes, you should read your Ballot and
carefully follow the instructions included in the Ballot. Please use only the Ballot or Master
Ballot that accompanies this Disclosure Statement or the Ballot that the Debtors otherwise
provided to you.

       1.       Holders of Claims Entitled to Vote

        Under section 1124 of the Bankruptcy Code, a class of claims or equity interests is
deemed to be “impaired” under a plan unless (1) the plan leaves unaltered the legal, equitable,
and contractual rights to which such claim or equity interest entitles the holder thereof or
(2) notwithstanding any legal right to an accelerated payment of such claim or equity interest, the
plan (a) cures all existing defaults (other than defaults resulting from the occurrence of events of
bankruptcy or defaults of a kind that do not require cure), (b) reinstates the maturity of such
claim or equity interest as it existed before the default, (c) compensates the holder of such claim
or equity interest for any damages from such holder’s reasonable reliance on such legal right to
an accelerated payment, (d) if such claim or such interest arises from a failure to perform
nonmonetary obligations, other than a default arising from a failure to operate a nonresidential
real property lease, compensates the holder of such claim or such interest (other than the debtor
or an insider) for any actual pecuniary loss incurred by such holder as a result of such failure and
(e) does not otherwise alter the legal, equitable, or contractual rights to which such claim or
equity interest entitles the holder of such claim or equity interest.

       The following table sets forth a simplified summary of which Classes are entitled to vote
on the Plan and which are not and the voting status for each of the separate Classes of Claims
and Interests provided for in the Plan.

     Class                    Claim or Interest                          Entitled to Vote



                                                 252
            Case 20-10343-LSS      Doc 6214-2         Filed 09/15/21   Page 260 of 405




        1         Other Priority Claims                         No—Presumed to Accept
        2         Other Secured Claims                          No—Presumed to Accept
       3A         2010 Credit Facility Claims                   Yes
       3B         2019 RCF Claims                               Yes
       4A         2010 Bond Claims                              Yes
       4B         2012 Bond Claims                              Yes
        5         Convenience Claims                            Yes
        6         General Unsecured Claims                      Yes
        7         Non-Abuse Litigation Claims                   Yes
        8         Direct Abuse Claims                           Yes
        9         Indirect Abuse Claims                         Yes
       10         Interests in Delaware BSA                     No—Deemed to Reject


       In accordance with sections 1126 and 1129 of the Bankruptcy Code, the Voting Classes
are Impaired under the Plan and, to the extent Claims in the Voting Classes are deemed Allowed
or subject to the distributions under the Trust Distribution Procedures, the holders of such
Claims will receive distributions under the Plan. As a result, the holders of Claims in each of
these Classes are entitled to vote to accept or reject the Plan.

       Holders of Claims in Classes 1 and 2 are Unimpaired under the Plan and are, therefore,
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy
Code. Accordingly, no holders of Claims or Interests in such Classes shall be entitled to vote to
accept or reject the Plan.

        Accordingly, the Debtors are only soliciting votes on the Plan from holders of Claims, in
Classes 3A, 3B, 4A, 4B, 5, 6, 7, 8, and 9. If your Claim or Interest is not included in the Voting
Classes, you are not entitled to vote and you will not receive a Solicitation Package or a Ballot.
If your Claim is included in the Voting Classes, you should read your Ballot and carefully follow
the instructions included in the Ballot. Please use only the Ballot that accompanies this
Disclosure Statement or the Ballot that the Debtors otherwise provided to you.

Holders of Claims under the Plan are deemed to consent to provide the releases contained
in Article X.J.4 of the Plan under the following scenarios: (1) if they vote to accept the Plan
and do not opt out of the release provision of the Plan, (2) if they vote to reject the Plan
but do not opt out of the release provision of the Plan, and (3) with respect to holders of
Claims that are presumed to accept the Plan, except for holders of such Claims that file a
timely objection to the releases set forth in Article X.J.4 of the Plan. Holders of Claims
voting to accept or reject the Plan may check the box on their Ballot to opt out of the
releases in Article X.J.4 of the Plan. Please be advised that the Plan also contains
injunction and exculpation provisions, certain of which are set forth in the Ballot. If the


                                                253
          Case 20-10343-LSS         Doc 6214-2         Filed 09/15/21   Page 261 of 405




Plan is confirmed by the Bankruptcy Court, these injunction and exculpation provisions
will be binding on holders of Claims whether or not they elect to opt out of the releases in
Article X.J.4 of the Plan by their Ballot. For a full description of these provisions, see
Article VI.Q of this Disclosure Statement and Article X of the Plan, which sets forth the
terms of each of these provisions.

        If you have filed a Proof of Claim that is subject to an objection, other than a “reclassify”
or “reduce and allow” objection, that is filed with the Bankruptcy Court on or before the
Solicitation Date (a “Disputed Claim”), you are not entitled to vote on the Plan. If you seek to
challenge the disallowance or estimation of your Disputed Claim for voting purposes, you must
file with the Bankruptcy Court a motion for an order, pursuant to Bankruptcy Rule 3018(a),
temporarily allowing such Claim for purposes of voting to accept or reject the Plan (a “Rule
3018(a) Motion”). As set forth in the Confirmation Hearing Notice and the Solicitation
Procedures, any Rule 3018(a) Motion shall be filed with the Bankruptcy Court and served
on the Debtors on or before [August 13October 19], 2021. If a holder of a Disputed Claim
files a timely Rule 3018(a) Motion, such holder’s Ballot shall not be counted unless a
Resolution Event occurs with respect to such Disputed Claim on or prior to [September
3],November 16], 2021 or as otherwise ordered by the Bankruptcy Court. For the
avoidance of doubt, any Claim that is subject to an objection other than a “reclassify” or “reduce
and allow” objection that is filed with the Bankruptcy Court after the Solicitation Date shall be
deemed temporarily allowed solely for voting purposes in accordance with the Solicitation
Procedures, without further action by the Debtors or the holder of the Claim, and without further
order of the Bankruptcy Court, unless the Debtors and claimant agree to other treatment for
voting purposes or the Bankruptcy Court orders otherwise.

        A vote on the Plan may be disregarded if the Bankruptcy Court determines, pursuant to
section 1126(e) of the Bankruptcy Code, that it was not solicited or procured in good faith or in
accordance with the provisions of the Bankruptcy Code. The Solicitation Procedures also set
forth assumptions and procedures for determining the amount of Claims that each creditor is
entitled to vote in these Chapter 11 Cases and how votes will be counted under various
scenarios.

        Your vote on the Plan is important. The Bankruptcy Code requires as a condition to
confirmation of a plan of reorganization that each class that is impaired and entitled to vote under
a plan votes to accept such plan, unless the plan is being confirmed under the “cramdown”
provisions of section 1129(b) of the Bankruptcy Code. Section 1129(b) permits confirmation of
a plan of reorganization, notwithstanding the nonacceptance of the plan by one or more impaired
classes of claims or equity interests, so long as at least one impaired class of claims or interests
votes to accept a proposed plan. Under that section, a plan may be confirmed by a bankruptcy
court if it does not “discriminate unfairly” and is “fair and equitable” with respect to each
nonaccepting class.




                                                 254
            Case 20-10343-LSS       Doc 6214-2         Filed 09/15/21   Page 262 of 405




D.     Certain Factors to Be Considered Prior to Voting

       There are a variety of factors that all holders of Interests entitled to vote on the Plan
should consider prior to voting to accept or reject the Plan. These factors, which may impact
recoveries under the Plan, include the following:

       1.       unless otherwise specifically indicated, the financial information contained in this
                Disclosure Statement has not been audited and is based on an analysis of data
                available at the time of the preparation of the Plan and this Disclosure Statement;

       2.       although the Debtors believe that the Plan complies with all applicable provisions
                of the Bankruptcy Code, the Debtors can neither assure such compliance nor that
                the Bankruptcy Court will confirm the Plan;

       3.       the Debtors may request Confirmation without the acceptance of all Impaired
                Classes entitled to vote in accordance with section 1129(b) of the Bankruptcy
                Code; and

       4.       any delays of either Confirmation or the occurrence of the Effective Date could
                result in, among other things, increased Administrative Expense Claims and
                Professional Fee Claims.

        Additionally, the Plan may be modified to include one or more settlements pursuant
to Bankruptcy Rule 9019 to resolve any unresolved controversies, including but not limited
to those described in this Disclosure Statement. While these factors, including the
incorporation of any settlements, could affect distributions available to holders of Allowed
Claims or Abuse Claims under the Plan, the occurrence or impact of such factors will not
necessarily affect the validity of the vote of the Voting Classes or necessarily require a
re-solicitation of the votes of holders of Claims in the Voting Classes.

      For a further discussion of risk factors, please refer to Article X of this Disclosure
Statement, entitled “Risk Factors.”

                      ARTICLE IX. CONFIRMATION PROCEDURES

A.     Hearing on Plan Confirmation

        Under section 1128(a) of the Bankruptcy Code, the Bankruptcy Court, after notice, shall
hold a hearing to confirm a plan of reorganization. The Confirmation Hearing pursuant to
section 1128 of the Bankruptcy Code will be held on [September 27December 9], 2021, before
the Honorable Laurie Selber Silverstein, United States Bankruptcy Judge for the District of
Delaware, in the United States Bankruptcy Court for the District of Delaware, located at 824
North Market Street, 6th Floor, Wilmington, Delaware. The Confirmation Hearing may be
continued from time to time without further notice other than an adjournment announced in open
court or a notice of adjournment filed with the Bankruptcy Court and served on those parties
who have requested notice under Bankruptcy Rule 2002 and the Entities who have filed an
objection to the Plan, if any, without further notice to parties in interest. The Bankruptcy Court,


                                                 255
          Case 20-10343-LSS          Doc 6214-2        Filed 09/15/21    Page 263 of 405




in its discretion and prior to the Confirmation Hearing, may put in place additional procedures
governing the Confirmation Hearing. Subject to section 1127 of the Bankruptcy Code, the Plan
may be modified, if necessary, prior to, during, or as a result of the Confirmation Hearing,
without further notice to parties in interest.

        Additionally, section 1128(b) of the Bankruptcy Code provides that any party in interest
may object to Confirmation. Any objection to Confirmation of the Plan must: (i) be made in
writing; (ii) state the name and address of the objecting party and the nature and amount of the
Claim or Interest of such party; (iii) state with particularity the legal and factual basis and nature
of any objection to the Plan and include any evidentiary support therefor; and (iv) be filed with
the Bankruptcy Court, 824 North Market Street, Third Floor, Wilmington, Delaware 19801
together with proof of service on or before the Plan Objection Deadline ([September
14November 23], 2021 at 4:00 p.m. (Eastern Time)), and served so as to be actually received
by the notice parties set forth in the Confirmation Hearing Notice before the Plan Objection
Deadline, which service may be through the CM/ECF system, with courtesy copies by email.

B.     Requirements for Confirmation of the Plan

        The Bankruptcy Court will confirm the Plan only if all of the requirements of section
1129 of the Bankruptcy Code are met. Among the requirements for confirmation are that the
Plan is (A) accepted by all impaired Classes of Claims and Interests entitled to vote or, if rejected
or deemed rejected by an impaired Class, that the Plan “does not discriminate unfairly” and is
“fair and equitable” as to such Class; (B) in the “best interests” of the holders of Claims and
Interests impaired under the Plan; and (C) feasible.

C.     Acceptance by an Impaired Class

        The Bankruptcy Code requires, as a condition to confirmation, that each class of claims
or interests that is impaired under a plan of reorganization, accept the plan. A class that is not
“impaired” under a plan is deemed to have accepted the plan and, therefore, solicitation of
acceptances with respect to such class is not required. As stated above, the Voting Classes are
Impaired Classes and are comprised of the holders of Claims in Class 3A, Class 3B, Class 4A,
Class 4B, Class 5, Class 6, Class 7, Class 8, and Class 9. Section 1126(c) of the Bankruptcy
Code defines acceptance of a plan by a class of impaired claims as an affirmative vote of more
than one-half in number of total allowed claims in such class that have voted and an affirmative
vote of at least two-thirds in dollar amount of the total allowed claims in such class that have
voted. Thus, the Voting Classes described herein will have voted to accept the Plan only if
one-half of the holders of Allowed Claims and Abuse Claims, as applicable, with at least
two-thirds of the total dollar amount of the Allowed Claims and Abuse Claims, as applicable,
vote on the Plan to accept.

     AS EXPLAINED IN ARTICLE VI.G OF THIS DISCLOSURE STATEMENT,
THE BANKRUPTCY CODE CONTAINS PROVISIONS FOR CONFIRMATION OF A
PLAN EVEN IF IT IS NOT ACCEPTED BY ALL CLASSES. THESE SO-CALLED
“CRAMDOWN” PROVISIONS ARE SET FORTH IN SECTION 1129(b) OF THE
BANKRUPTCY CODE, WHICH PROVIDES THAT A PLAN OF REORGANIZATION
CAN BE CONFIRMED EVEN IF IT HAS NOT BEEN ACCEPTED BY ALL IMPAIRED


                                                 256
              Case 20-10343-LSS                 Doc 6214-2            Filed 09/15/21         Page 264 of 405




CLASSES OF CLAIMS AND INTERESTS AS LONG AS AT LEAST ONE IMPAIRED
CLASS OF NON-INSIDER CLAIMS HAS VOTED TO ACCEPT THE PLAN.

D.          Best Interests of Creditors / Liquidation Analysis

        Section 1112(c) of the Bankruptcy Code provides that non-profit Entities such as the
Debtors, cannot have their chapter 11 cases converted into chapter 7 cases involuntarily.8799 A
liquidation under chapter 7 of the Bankruptcy Code is—unlike in the context of for-profit
debtors—a path that can be chosen only by the non-profit debtor. Because the Chapter 11 Cases
could not be involuntarily converted to a chapter 7 liquidation, the Debtors submit they are not
required to satisfy the requirements of section 1129(a)(7) in connection with Confirmation of the
Plan.

        Although the Debtors do not believe they are required to satisfy the “best interests of
creditors” test embodied in section 1129(a)(7), the Debtors do believe a liquidation analysis will
be helpful to holders of Claims as they evaluate their proposed treatment under the Plan.
Accordingly, the Debtors are providing the Liquidation Analysis attached as Exhibit D hereto.

       Exhibit D to the Disclosure Statement contains three sets of analyses. The first section
contains the Liquidation Analysis applicable to the Debtors and Related Non-Debtor Entities.
The second section provides a similar analysis in relation to the Local Councils. Although the
Debtors do not believe they are required to satisfy the best-interests test as it relates to the Local
Councils, the Debtors have consented to including this analysis.

       The Debtors’ submission of the Liquidation Analysis shall not be construed as or deemed
to constitute a waiver or admission of any kind. The Debtors reserve all rights to oppose the
applicability of the best interests test in the Chapter 11 Cases.

        The Liquidation Analysis considers whether holders of Impaired Claims will receive or
retain under the Plan property of a value, as of the Effective Date, that is not less than the value
such Holder would receive if the Debtors were liquidated under chapter 7 of the Bankruptcy
Code. Nine Classes of Impaired Claims, Class 3A (2010 Credit Facility Claims), Class 3B (2019
RCF Claims), Class 4A (2010 Bond Claims), Class 4B (2012 Bond Claims), Class 5
(Convenience Claims), Class 6 (General Unsecured Claims), Class 7 (Non-Abuse Litigation
Claims), Class 8 (Direct Abuse Claims), and Class 9 (Indirect Abuse Claims), are Impaired under
the Plan.

        To calculate the probable distribution to holders of each Impaired Class of Claims and
interests if the Debtors were liquidated under chapter 7, the Bankruptcy Court must first
determine the aggregate dollar amount that would be generated from the Debtors’ assets if the




8799   11 U.S.C. § 1112(c) (“The court may not convert a case under [chapter 11] to a case under chapter 7 of this title if the
       debtor is a farmer or a corporation that is not a moneyed, business, or commercial corporation, unless the debtor requests
       such conversion.”).


                                                                257
         Case 20-10343-LSS         Doc 6214-2         Filed 09/15/21   Page 265 of 405




Debtors were in cases under chapter 7 of the Bankruptcy Code. This “liquidation value” would
consist primarily of the proceeds from a sale of the Debtors’ assets by a chapter 7 trustee.

        The amount of liquidation value available to unsecured creditors and interest holders
would be reduced by the Claims of any Secured creditors to the extent of the value of their
collateral, by the costs and expenses of liquidation, and by other administrative expenses and
costs of both the chapter 7 cases and the Chapter 11 Cases. Costs of liquidation under chapter 7
of the Bankruptcy Code would include the compensation of a trustee, as well as of counsel and
other professionals retained by the trustee, asset disposition expenses, all unpaid expenses
incurred by the Debtors in the Chapter 11 Cases (such as compensation of attorneys, financial
advisors, and accountants) that are allowed in the chapter 7 cases, litigation costs, and any
Claims arising from the operations of the Debtors during the pendency of the Chapter 11 Cases.

        Once the Bankruptcy Court ascertains the recoveries in liquidation of Secured creditors
and priority claimants, if any, it must determine the probable distribution to general unsecured
creditors and equity security holders from the remaining available proceeds in liquidation. If such
probable distribution has a value greater than the distributions to be received by such creditors
and equity security holders under the plan, then the plan is not in the best interests of creditors
and equity security holders.

        Nine Classes of Impaired Claims, Class 3A (2010 Credit Facility Claims), Class 3B (2019
RCF Claims), Class 4A (2010 Bond Claims), Class 4B (2012 Bond Claims), Class 5
(Convenience Claims), Class 6 (General Unsecured Claims), Class 7 (Non-Abuse Litigation
Claims), Class 8 (Direct Abuse Claims), and Class 9 (Indirect Abuse Claims), are Impaired under
the Plan. If the Debtors were liquidated under chapter 7 of the Bankruptcy Code, holders of
Convenience Claims (Class 5), General Unsecured Claims (Class 6), and Abuse Claims (Classes
8 and 9) would receive lesser distributions than under the Plan, as explained in detail in the
Liquidation Analysis. In addition, holders of Claims in all other Classes will receive at least as
much under the Plan as they would in a liquidation and, moreover, the Plan provides much more
certain, efficient, and timely recoveries to holders of these Claims.

        The following chart reflects the estimated recoveries under a hypothetical chapter 7
liquidation as compared to the recoveries under the Plan:




                                                258
               Case 20-10343-LSS                Doc 6214-2           Filed 09/15/21         Page 266 of 405




  Class Designation88100                 Estimated Amount89101 and    Estimated Recovery in
                                      Approximate Percentage Recovery       Chapter 7
   1            Other Priority Claims Estimated Allowed Amount: Less  Estimated Allowed
                                      than $0.1 million               Amount: $0.1 million

                                              Estimated Percentage Recovery:                   Estimated Percentage
                                              100%                                             Recovery: 100%
   2            Other Secured                 Estimated Amount: $0                             Estimated Amount: $1.1
                Claims                                                                         billion 90102
                                              Estimated Percentage Recovery:
                                              100%                                             Estimated Percentage
                                                                                               Recovery: 100%
   3A           2010 Credit Facility          Estimated Amount: $80,762,060                    Estimated Amount:
                Claims                                                                         $80,762,060
                                              Estimated Percentage Recovery:
                                              100%                                             Estimated Percentage
                                                                                               Recovery: 100%
   3B           2019 RCF Claims               Estimated Amount: $61,542,720                    Estimated Amount:
                                                                                               $61,542,720
                                              Estimated Percentage Recovery:
                                              100%                                             Estimated Percentage




88100   The Debtors reserve the right to eliminate any Class of Claims in the event they determine that there are no Claims in
        such Class.
89101   Figures with respect to the Allowed amounts of the Claims set forth in this chart are based upon the Debtors’ best
        estimates of such Claims as of the date of this Disclosure Statement. These estimates are based on various assumptions.
        The actual amounts of Allowed Claims may differ significantly from these estimates should one or more underlying
        assumptions prove to be incorrect. Such differences may adversely affect the percentage of recovery to holders of
        Allowed Claims under the Plan. Moreover, the estimated recoveries set forth herein are necessarily based on certain
        assumptions, the realization of which are beyond the Debtors’ control.
90102   Represents the PBGC claim related to pension termination, a portion of which is assumed to be asserted as a secured
        claim against each and every member of the controlled group not currently in bankruptcy and result in a full recovery
        against both the secured and unsecured portion.


                                                               259
               Case 20-10343-LSS                Doc 6214-2            Filed 09/15/21        Page 267 of 405




  Class Designation88100              Estimated Amount89101 and      Estimated Recovery in
                                   Approximate Percentage Recovery         Chapter 7
                                                                     Recovery: 100%
   4A           2010 Bond Claims   Estimated Amount: $40,137,274     Estimated Amount:
                                                                     $40,137,274
                                   Estimated Percentage Recovery:
                                   100%                              Estimated Percentage
                                                                     Recovery: 100%
   4B           2012 Bond Claims   Estimated Amount: $145,662,101    Estimated Amount:
                                                                     $145,662,101
                                   Estimated Percentage Recovery:
                                   100%                              Estimated Percentage
                                                                     Recovery: 100%
   5            Convenience Claims Estimated Amount: $2.3 million –  Claims are included in
                                   $2.9 million                      General Unsecured
                                                                     Claims in Class 6
                                   Estimated Percentage Recovery:
                                   100%
   6            General Unsecured  Estimated Amount: $26.5 million – Estimated Amount:
                Claims             $33.5 million                     $3183.16 million

                                     Estimated Percentage Recovery:                             Estimated Percentage
                                     75 – 95%                                                   Recovery: 98 – 2221%
   7            Non-Abuse Litigation Estimated Amount:                                          Estimated Amount:
                Claims               Undetermined91103                                          Undetermined

                                         Estimated Percentage Recovery:                         Estimated Percentage
                                         100%                                                   Recovery: 100%
   8         Direct                Abuse Estimated Amount: $2.4 billion –                       Estimated Amount: $2.4
                Claims92104              $7.1 billion                                           billion – $7.1 billion

                                                                                                Estimated Percentage
                                                                                                Recovery: at $7.1 billion:
                                                                                                5 – 6 – 17%96107



91103   This class is comprised of approximately fifty-five (55) wrongful death or personal injury claims as well as seven (7)
        other litigation claims. None of these claims have been liquidated.
92104   Under the Plan, “Direct Abuse Claim” means an Abuse Claim that is not an Indirect Abuse Claim.
96107   Recoveries in a hypothetical chapter 7 liquidation include the Hartford Administrative Expense Claim and Additional
        Hartford Administrative Claim (as defined in the Hartford Insurance Settlement Agreement) but do not include recoveries
        on BSA’s Insurance Policies as such recoveries are uncertain and are expected to be lower in a liquidation due to the
        difficulty of obtaining insurance recoveries in such a scenario because, in large part, many of the BSA’s Insurance
        Policies are subject to the rights of co-insured, non-debtorsnon-Debtors, including Local Councils, under those policies
        and because obtaining recoveries would likely require significant litigation.


                                                                260
               Case 20-10343-LSS                 Doc 6214-2            Filed 09/15/21         Page 268 of 405




     Class Designation88100                      Estimated Amount89101 and    Estimated Recovery in
                                              Approximate Percentage Recovery      Chapter 7

                                               Estimated Percentage Recovery at                   Estimated Percentage
                                               $7.1 billion:                                      Recovery at $2.4 billion:
                                               10 – 3225%93 plus additional                       15 – 16%104
                                               insurance rights, expected to yield
                                               up to 100% recovery94105




93      To the extent that the terms and provisions of the Hartford Insurance Settlement Agreement are included in the Plan, the
        estimated recovery percentage is expected to increase to approximately 19-58% plus other insurance rights.
94105   The following calculation was used to determine the percentage recovery range under the Plan: ($220219 million (BSA
        Settlement Contribution) plus $500 million (Local Counsel Contribution) plus $100 million (DST Note) plus Hartford
        Settlement Contribution minus the Hartford Administrative Expense Claim ($785 million) plus TCJC Settlement
        Contribution ($250 million)) divided by $2.4 billion - $7.1 billion (Estimated Abuse Claims Range). The recovery
        percentages are net of assumed cost to operate the Settlement Trust. Costs are estimated between 6 and 10% of total
        assets with costs expected to be at the high end of the range in a smaller trust and at or below the lower end of the range
        in a larger trust under the Plan. The low end of the recovery range excludes both the Hartford and TCJC Settlement
        Contributions as some parties may object to the settlement amount and/or how the settlement amount is distributed to
        holders of Abuse Claims, thereby rendering these amounts unavailable to some or all creditors.


                                                                 261
               Case 20-10343-LSS                 Doc 6214-2            Filed 09/15/21         Page 269 of 405




  Class Designation88100                         Estimated Amount89101 and    Estimated Recovery in
                                              Approximate Percentage Recovery      Chapter 7

                                               Estimated Percentage Recovery at
                                               $2.4 billion:
                                               31 – 73% plus additional insurance
                                               rights, expected to yield up to
                                               100% recovery102

                                               Under the Expedited
                                               Distribution:95106
                                               Estimated Amount: $3,500.00
   9         Indirect               Abuse Estimated Amount: Unknown98109                         Estimated Amount:
                 Claims97108                                                                     Unknown

                                                                                                 Estimated Percentage
                                                                                                 Recovery: Unknown




95106   Pursuant to Article III.B.10 of the Plan, each holder of a properly completed non-duplicative proof of claim asserting a
        Direct Abuse Claim who filed such Claim by the Bar Date or was permitted by a Final Order of the Bankruptcy Court to
        file a late claim may elect on his or her Ballot to receive an Expedited Distribution, in exchange for a full and final
        release in favor of the Debtors, the Related Non-Debtor Entities, the Local Councils, Contributing Chartered
        Organizations, and the Settling Insurance Companies. Under the Plan, “Expedited Distribution” means a one-time Cash
        payment from the Settlement Trust in the amount of $3,500.00, conditioned upon satisfaction of the criteria set forth in
        the Trust Distribution Procedures.
97108   Under the Plan, “Indirect Abuse Claim” means a liquidated or unliquidated Abuse Claim for contribution, indemnity,
        reimbursement, or subrogation, whether contractual or implied by law (as those terms are defined by the applicable
        non-bankruptcy law of the relevant jurisdiction), and any other derivative Abuse Claim of any kind whatsoever, whether
        in the nature of or sounding in contract, tort, warranty or any other theory of law or equity whatsoever, including any
        indemnification, reimbursement, hold-harmless or other payment obligation provided for under any prepetition
        settlement, insurance policy, program agreement or contract.
98109   The Debtors are unable to estimate with certainty the recovery amount for Indirect Abuse Claims under the Plan and
        hypothetical chapter 7 liquidation since they are unliquidated and contingent and subject to objection under section
        502(e) of the Bankruptcy Code. However, to the extent the Indirect Abuse Claims become liquidated in the future,
        Indirect Abuse Claimants have the ability, pursuant to the Plan, to bring a claim for reconsideration under section 502(j)
        of the Bankruptcy Code and may be able to recover, on account of such claim, against the Settlement Trust assetsAssets.
        Pursuant to the Trust Distribution Procedures, recoveries on account of Indirect Abuse Claims that are liquidated and,
        non-contingent are subordinated to recoveries on account of, and meet the criteria set forth in the Trust Distribution
        Procedures shall be subject to the same liquidation and payment procedures as the Settlement Trust would have afforded
        the holders of the underlying valid Direct Abuse Claims as liquidated under the Trust Distribution Procedures. The
        Bates White estimated range of $2.4 billion to $7.1 billion estimates the value of Abuse Claims, which would include
        Indirect Abuse Claims, to the extent viable.


                                                                 262
            Case 20-10343-LSS        Doc 6214-2        Filed 09/15/21    Page 270 of 405




 Class Designation88100              Estimated Amount89101 and    Estimated Recovery in
                                  Approximate Percentage Recovery      Chapter 7

                                   Estimated Percentage Recovery:
                                   Unknown at $7.1 billion:
                                   10 – 25% plus additional insurance
                                   rights, expected to yield up to
                                   100% recovery

                                  Estimated Percentage Recovery at
                                  $2.4 billion:
                                  31 – 73% plus additional insurance
                                  rights, expected to yield up to
                                  100% recovery
     10     Interests in Delaware Estimated Amount: N/A              Estimated Amount: N/A
            BSA
                                  Estimated Percentage Recovery: 0% Estimated Percentage
                                                                     Recovery: 0%


E.        Feasibility

        The Bankruptcy Code requires that a debtor demonstrate that confirmation of a plan of
reorganization is not likely to be followed by liquidation or the need for further financial
reorganization. For purposes of determining whether the Plan meets this requirement, the
Debtors have analyzed their ability to meet obligations under the Plan. The Debtors, with the
assistance of their advisors, have prepared projections for the calendar years 2021 through 2025,
including management’s assumptions related thereto, attached hereto as Exhibit E (the
“Financial Projections”). The Financial Projections assume that the Plan will be implemented in
accordance with its stated terms. The Debtors are unaware of any circumstances as of the date
of this Disclosure Statement that would require the re-forecasting of the Financial Projections
due to a material change in the Debtors’ prospects so long as the Effective Date occurs before
September 1, 2021. As reflected in the Financial Projections, the Debtors anticipate that they
will timely meet all of their collective obligations and will be financially viable after Confirmation
of the Plan. Accordingly, the Debtors believe that Confirmation is not likely to be followed by
liquidation or the need for further reorganization.

F.        Conditions Precedent to Confirmation of the Plan

       Confirmation of the Plan shall not occur unless the following conditions precedent have
been satisfied, or are otherwise waived, in accordance with Article IX.C of the Plan:

       1.     The Bankruptcy Court shall have entered the Disclosure Statement Order, in form
and substance reasonably acceptable to the Debtors, the RSA Supporting Parties, JPM, andAd




                                                 263
             Case 20-10343-LSS                Doc 6214-2            Filed 09/15/21         Page 271 of 405




Hoc Committee, the Coalition, the Future Claimants’ Representative, Hartford, the Creditors’
Committee, and JPM;

        2.      The Debtors, the Supporting PartiesAd Hoc Committee, the Coalition, the Future
Claimants’ Representative, and Hartford shall have approved of or accepted the Confirmation
Order, and the Creditors’ Committee, and JPM shall have approved of or accepted the
Confirmation Order in accordance with their respective consent rights under the Restructuring
Support Agreement or the JPM / Creditors’ Committee Term Sheet, as applicable, incorporated
by reference in Article I.D of the Plan;

        3.      The Bankruptcy Court shall have made such findings and determinations
regarding the Plan as shall enable the entry of the Confirmation Order and any other order in
conjunction therewith, in form and in form and substance acceptable to the Debtors, in
accordance with the requirements of the Restructuring Support Agreement and the JPM /
Creditors’ Committee Term Sheet.110 These findings and determinations are designed, among
other things, to ensure that the Injunctions, Releases and Discharges set forth in Article X of the
Plan shall be effective, binding and enforceable and shall, among other things, provide that:

                    a.        the Plan complies with all applicable provisions of the Bankruptcy Code,
                              including that the Plan was proposed in good faith and that the
                              Confirmation Order was not be procured by fraud;

                    b.        the Channeling Injunction and the Insurance Entity Injunction are to be
                              implemented in connection with the Settlement Trust and shall be in full
                              force and effect on the Effective Date;

                    c.        upon the Effective Date, the Settlement Trust shall assume the liabilities of
                              the Protected Parties with respect to Abuse Claims and the liabilities of the
                              Limited Protected Parties with respect to Post-1975 Chartered
                              Organization Abuse Claims and have exclusive authority as of the
                              Effective Date to satisfy or defend such Abuse Claims;

                    d.        the Settlement Trust will be funded with the Settlement Trust Assets;

                    e.        the Settlement Trust will use the Settlement Trust Assets to resolve Abuse
                              Claims;




110   The findings and determinations set forth in Article IX.A.3.j, Article IX.A.3.p, Article IX.A.3.q, Article IX.A.3.r and
      Article IX.A.3.s of the Plan shall not be binding on Hartford to the extent that Hartford is a Settling Insurance Company
      and the transactions contemplated in the Hartford Insurance Settlement Agreement, including the release of the Hartford
      Settlement Contribution to the Settlement Trust, are fully consummated. Hartford’s agreement in the Hartford Insurance
      Settlement Agreement not to object to entry of such findings and determinations in the Confirmation Order does not
      indicate Hartford’s support for such findings and determinations, and no party shall argue that Hartford agreed to or
      acquiesced in such findings and determinations in any proceeding. Rather, Hartford is designated as a Settling Insurance
      Company and Protected Party under the Plan, and as a result, Hartford takes no position on such findings and
      determinations or on the Trust Distribution Procedures.


                                                              264
Case 20-10343-LSS     Doc 6214-2        Filed 09/15/21    Page 272 of 405




    f.   the terms of the Discharge Injunction, the Channeling Injunction, the
         Release InjunctionsInjunction, and the Insurance Entity Injunction,
         including any provisions barring actions against third parties, are set out in
         conspicuous language in the Plan and in the Disclosure Statement;

    g.   the Future Claimants’ Representative was appointed by the Bankruptcy
         Court as part of the proceedings leading to the issuance of the Channeling
         Injunction and the Insurance Entity Injunction for the purpose of, among
         other things, protecting the rights of persons who might subsequently
         assert Abuse Claims of the kind that are addressed in the Channeling
         Injunction and the Insurance Entity Injunction, which will be transferred to
         and assumed by the Settlement Trust;

    h.   the Plan complies with section 105(a) of the Bankruptcy Code to the
         extent applicable;

    i.   the Injunctions are essential to the Plan and the Debtors’ reorganization
         efforts;

    j.   the Bankruptcy Code authorizes the Insurance Assignment is authorized as
         provided in the Plan, notwithstanding any terms of any policies or
         provisions of non-bankruptcy law that is argued to prohibit the delegation,
         assignment, or other transfer of such rights, and that the Settlement Trust
         (i) is a proper defendant for Abuse Claims to assert the liability of the
         Protected Parties to trigger such insurance rights and (ii) is a proper
         defendant for Post-1975 Chartered Organization Abuse Claims to assert
         the liability of the Limited Protected Parties to trigger such insurance
         rights;

    k.   the Insurance Settlement Agreements are approved, and any Insurance
         Company that has contributed funds, proceeds or other consideration to or
         for the benefit of the Settlement Trust pursuant to an Insurance Settlement
         Agreement is designated as a Settling Insurance Company;

    l.   the Abuse Claims Settlement represents a sound exercise of the Debtors’
         business judgment, is in the best interest of the Debtors’ Estates, complies
         with section 1123 of the Bankruptcy Code, and is approved pursuant to
         section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019;

    m.   the JPM / Creditors’ Committee Settlement represents a sound exercise of
         the Debtors’ business judgment, is in the best interest of the Debtors’
         Estates, complies with section 1123 of the Bankruptcy Code, and is
         approved pursuant to section 1123 of the Bankruptcy Code and
         Bankruptcy Rule 9019;

    n.   the Settlement of Restricted and Core Asset Disputes represents a sound
         exercise of the Debtors’ business judgment, is in the best interest of the


                                  265
         Case 20-10343-LSS        Doc 6214-2         Filed 09/15/21   Page 273 of 405




                      Debtors’ Estates, complies with section 1123 of the Bankruptcy Code, and
                      is approved pursuant to section 1123 of the Bankruptcy Code and
                      Bankruptcy Rule 9019;

              o.      the Hartford Insurance Settlement Agreement, including the sale of the
                      Hartford Policies free and clear of all Interests of any Person or Entity (as
                      such terms are defined in the Hartford Insurance Settlement Agreement)
                      and the Allowance of the Hartford Administrative Expense Claim is
                      approved in accordance with sections 363, 503(b), 507(a)(2), 1123 and
                      1141 of the Bankruptcy Code, Bankruptcy Rule 9019, and the findings of
                      fact and conclusions of law made by the Bankruptcy Court pursuant to
                      Article V.S.4 of the Plan;

              p.      the TCJC Settlement is approved in accordance with findings of fact and
                      conclusions of law made by the Bankruptcy Court pursuant to Article
                      V.S.5 of the Plan;

              q.      p. the Plan, the Plan Documents, and the Confirmation Order shall be
                      binding on all parties in interest;

              r.      q. (i) the procedures included in the Trust Distribution Procedures
                      pertaining to the allowance of Abuse Claims and (ii) the criteria included
                      in the Trust Distribution Procedures pertaining to the calculation of the
                      Allowed Claim Amounts, including the Trust Distribution Procedures’
                      Claims Matrix, Base Matrix Values, Maximum Matrix Values, and Scaling
                      Factors (each as defined in the Trust Distribution Procedures), are fair and
                      reasonable based on the evidentiary record offered to the Bankruptcy
                      Court;

              s.      r. the right to payment that the holder of an Abuse Claim has against the
                      Debtors or another Protected Party or a Limited Protected Party is the
                      allowed value of such Abuse Claim as liquidated in accordance with the
                      Trust Distribution Procedures and is not (i) the initial or supplemental
                      payment percentages established under the Trust Distribution Procedures
                      to make distributions to holders of allowed Abuse Claims or (ii) the
                      contributions made by the Debtors or any Protected Party to the
                      Settlement Trust; and

              t.      s. the Plan and the Trust Distribution Procedures were proposed in good
                      faith and are sufficient to satisfy the requirements of section 1129(a)(3) of
                      the Bankruptcy Code.

G.     Conditions Precedent to the Effective Date

       The Effective Date of the Plan shall not occur unless the following conditions precedent
have been satisfied or waived in accordance with Article IX.C of the Plan:



                                               266
     Case 20-10343-LSS        Doc 6214-2        Filed 09/15/21    Page 274 of 405




1.       (a) the Confirmation Order shall have been submitted to the District Court for
         affirmation,; (b) the District Court shall have entered the Affirmation Order in
         form and substance acceptable to (i) the Debtors and , the Ad Hoc Committee, the
         Coalition, the Future Claimants’ Representative and Hartford and (ii) the
         Creditors’ Committee and JPM, consistent with the Restructuring Support
         Agreement and the JPM / Creditors’ Committee Term Sheet, and the; (c) at least
         fifteen (15) days shall have passed following entry of the Confirmation Order and
         the Affirmation Order shall have become Final Orders; provided, however, that
         the Effective Date shall occur notwithstanding the filing or pendency of any
         appeal of the Confirmation Order or the Affirmation Order so long as no court
         has; (d) no court shall have entered an order staying the occurrence of the
         Effective Date pending any such appeal;an appeal of the Confirmation Order or
         the Affirmation Order; and (e) no request for a stay of the occurrence of the
         Effective Date shall be pending;

2.       the Settlement Trust Assets shall, simultaneously with the occurrence of the
         Effective Date or as otherwise provided herein, be transferred to, vested in, and
         assumed by the Settlement Trust in accordance with Article IV and Article V of
         the Plan;

3.       the Settlement Trust Documents and other applicable Plan Documents necessary
         or appropriate to implement the Plan shall have been executed, delivered and if
         applicable, filed with the appropriate governmental authorities in compliance with
         the Restructuring Support Agreement and the JPM / Creditors’ Committee Term
         Sheet;

4.       the Restated Debt and Security Documents shall have been duly executed and
         delivered by all of the Entities that are parties thereto and all conditions precedent
         (other than any conditions related to the occurrence of the Effective Date) to the
         effectiveness thereof shall have been satisfied or duly waived in writing in
         accordance with the terms of the Restated Debt and Security Documents and, the
         closing shall have occurred thereunder, and Reorganized BSA shall have paid the
         JPM Exit Fee to JPM;

5.       the Foundation Loan Agreement and any applicable collateral and other loan
         documents governing the Foundation Loan shall have been duly executed and
         delivered by all of the Entities that are parties thereto and all conditions precedent
         (other than any conditions related to the occurrence of the Effective Date) to the
         effectiveness thereof shall have been satisfied or duly waived in writing in
         accordance with the terms of the Foundation Loan Agreement and related
         documentation, and the closing shall have occurred thereunder;

6.       the Debtors shall have adequately funded the Professional Fee Reserve so as to
         permit the Debtors to make Distributions on account of Allowed Professional Fee
         Claims in accordance with Article II of the Plan;




                                          267
            Case 20-10343-LSS       Doc 6214-2         Filed 09/15/21   Page 275 of 405




       7.       the Debtors shall have obtained all authorizations, consents, certifications,
                approvals, rulings, opinions or other documents that are necessary to implement
                and effectuate the Plan;

       8.       all payments required to be made pursuant to the terms of the Cash Collateral
                Order shall have been paid;

       9.       all actions, documents, and agreements necessary to implement and effectuate the
                Plan shall have been effected or executed;

       10.      the transactions to be implemented on the Effective Date shall be materially
                consistent with the Plan Documents, the Restructuring Support Agreement, and
                the JPM / Creditors’ Committee Term Sheet; and

       11.      the Debtors shall have filed a notice of occurrence of the Effective Date.

H.     Waiver of Conditions Precedent

        To the fullest extent permitted by law, each of the conditions precedent in Article IX of
the Plan may be waived or modified, in whole or in part, in the sole discretion of the Debtors;
provided, however, that (1) the Creditors’ Committee’s consent (not to be unreasonably
withheld) is required to the extent any such waiver or modification by the Debtors impacts the
treatment of General Unsecured Claims, Non-Abuse Litigation Claims, or Convenience Claims;
(2) the conditions precedent set forth in Article IX.B.4 and Article IX.B.8 may be waived or
modified by the Debtors only with the prior written consent of JPM; (3) the condition precedent
set forth in Article IX.A.3.o of the Plan may be waived or modified by the Debtors only with the
prior written consent of Hartford; and (4) the conditionscondition precedent set forth in Article
IX.A.3.p of the Plan may be waived or modified by the Debtors only with the prior written
consent of TCJC; (5) for Article IX.A.3.j, Article IX.A.3.p, Article IX.A.3.qr, Article IX.A.3.s,
Article IX.A.3.r,t of the Plan, and any waiver or modification that impacts the treatment of
Abuse Claims, the prior written consent of the Coalition and the Future Claimants’
Representative shall be required as a condition to waiver or modification by the Debtors; and (6)
the conditions precedent in Article IX.B.1 and Article IX.AB.3.s6 of the Plan may be waived or
modified by the Debtors only with the prior written consent of the RSA Supporting Parties;
provided further that no condition set forth in Article IX.A or Article IX.B of the Plan may be
waived without the consent of the RSA Supporting Parties if the effect of such waiver would be
to abridge or impair the rights of the RSA Supporting Parties with respect to waivers,
amendments, and modifications under the Restructuring Support AgreementAd Hoc Committee,
the Coalition and the Future Claimants’ Representative. Any waiver or modification of a
condition precedent under Article IX of the Plan may be effectuated at any time, without notice,
without leave or order of the Bankruptcy Court or the District Court, and without any other
formal action other than proceedings to Confirm or consummate the Plan. The failure to satisfy
or waive any condition precedent to the Effective Date may be asserted by the DebtorsAd Hoc
Committee, the Coalition, the Future Claimants’ Representative, Hartford, the Creditors’
Committee or JPM regardless of the circumstances giving rise to the failure of such condition to
be satisfied or waived.



                                                 268
            Case 20-10343-LSS      Doc 6214-2         Filed 09/15/21   Page 276 of 405




I.     Substantial Consummation of the Plan

        On the Effective Date, the Plan shall be deemed to substantially consummated under
sections 1101 and 1127(b) of the Bankruptcy Code.

J.     Vacatur of Confirmation Order; Non-Occurrence of Effective Date

         If the Confirmation Order is vacated or the Effective Date does not occur within 180 days
after entry of the Confirmation Order (subject to extension by the Debtors in their sole
discretion) or before termination of the Restructuring Support Agreement, the Plan shall be null
and void in all respects and nothing contained in the Plan or this Disclosure Statement shall
(1) constitute a waiver or release of any Causes of Action by or Claims against or Interests in the
Debtors or any Person; (2) prejudice in any manner the rights of the Debtors, any holders of a
Claim or Interest or any other Person; (3) constitute an admission, acknowledgment, offer, or
undertaking by the Debtors, any holders of a Claim or Interest, or any other Person in any
respect; or (4) be used by the Debtors or any other Person as evidence (or in any other way) in
any litigation, including with respect to the strengths and weaknesses of positions, arguments or
claims of any of the parties to such litigation.

                                ARTICLE X. RISK FACTORS

     HOLDERS OF CLAIMS AGAINST THE DEBTORS SHOULD READ AND
CONSIDER CAREFULLY THE FACTORS SET FORTH BELOW, AS WELL AS THE
OTHER INFORMATION SET FORTH IN THIS DISCLOSURE STATEMENT AND
THE DOCUMENTS DELIVERED TOGETHER HEREWITH OR INCORPORATED BY
REFERENCE, PRIOR TO VOTING TO ACCEPT OR REJECT THE PLAN. THESE
FACTORS SHOULD NOT, HOWEVER, BE REGARDED AS CONSTITUTING THE
ONLY RISKS INVOLVED IN CONNECTION WITH THE PLAN AND ITS
IMPLEMENTATION.   THERE ARE RISKS, UNCERTAINTIES, AND OTHER
IMPORTANT FACTORS THAT COULD CAUSE THE DEBTORS’ ACTUAL
PERFORMANCE OR ACHIEVEMENTS TO BE MATERIALLY DIFFERENT FROM
THOSE THEY MAY PROJECT, AND THE DEBTORS UNDERTAKE NO
OBLIGATION TO UPDATE ANY SUCH STATEMENT.


A.     Risks Relating to the Debtors’ Operations, Financial Condition, and Certain Bankruptcy
       Law Considerations

       1.       There is a Risk that the Plan Will Not Be Confirmed

        If confirmed and consummated, the Debtors believe the Plan will accomplish two core
objectives: (a) provide an equitable, streamlined, and certain process by which Abuse Survivors
may obtain compensation for their Abuse Claims and (b) ensure that the BSA has the ability to
continue its vital charitable mission. If the Plan cannot be Confirmed, or if the Bankruptcy Court
otherwise finds that conditions necessary for Confirmation cannot be met, the Debtors may be
required to liquidate and/or voluntarily convert these Chapter 11 Cases to cases under chapter 7
of the Bankruptcy Code, pursuant to which a trustee would be appointed or elected to liquidate


                                                269
            Case 20-10343-LSS      Doc 6214-2        Filed 09/15/21   Page 277 of 405




the Debtors’ assets for distribution in accordance with the priorities established by the
Bankruptcy Code. In this event, the Debtors believe that neither of the Debtors’ core objectives
would be accomplished. Abuse Survivors would not have a certain, streamlined way to recover
on account of their Claims, and there would be a material risk that the BSA’s mission could not
continue to be carried out.

        The Debtors believe that the best mechanism for the Debtors to achieve these two core
objectives is Confirmation of the Plan which provides for substantial contributions by the
Debtors, by Local Councils, by Contributing Chartered Organizations (including TCJC), and by
Settling Insurance Companies (if anyincluding Hartford) to the Settlement Trust in exchange for
the protection of the Channeling Injunction and Releases under the Plan. Even if there is
sufficient support for Confirmation of the Plan, the commitments contemplated by the Plan will
not be realized if the Plan is not Confirmed. Without an agreement by a substantial majority of
creditors to support the Plan, the Debtors will be unable to meet the requirements necessary to
Confirm the Plan as currently contemplated with respect to the Channeling Injunction and
Releases. The Channeling Injunction and Releases are a necessary component of the Plan,
without which the Local Council Contribution and the Contributing Chartered Organization
Contribution will not be made to the Settlement Trust.

       2.       The Pension Benefit Guaranty Corporation Could Assert Contingent Claims

        On October 29, 2020, the Pension Benefit Guaranty Corporation (“PBGC”) filed a
contingent Proof of Claim in the amount of $1,102,200,000 against the BSA (the “Unfunded
Benefit Liability Claim”) based on the unfunded benefit liabilities of the Pension Plan.
Contemporaneously, the PBGC also filed a contingent Proof of Claim with respect to PBGC
premiums, including an amount of $51,862,500 against the BSA that may become due upon
termination of the Pension Plan (the “Termination Premiums Claims”). Finally, the PBGC
contemporaneously asserted a claim in an unspecified amount with respect to any failure to make
minimum funding contributions (the “Minimum Funding Contribution Claims”). The Unfunded
Benefit Liability Claims and the Termination Premiums Claims are contingent on the termination
of the Pension Plan, and for purposes of such claims, it is assumed that the Pension Plan
terminated on October 1, 2020. It is asserted that all of these liabilities are joint and several
among the BSA and each Local Council that is a member of the BSA’s “controlled group” on
account of statutory liability under 29 USC §§ 1082, 1307, 1362. The PBGC, as a result,
believes that it can assert the full amount of any of its Claims against each and every member of
the controlled group upon termination. In addition, if the Unfunded Benefit Liability Claim is not
paid to the PBGC on demand, it is asserted that a statutory lien arises in favor of the PBGC on
the assets of the plan sponsor and the members of the plan sponsor’s controlled group. The
amount of this lien would be the lesser of the Unfunded Benefit Liability Claim and 30% of the
collective net worth of the controlled group. The Plan does not contemplate termination of the
Pension Plan. However, if the Plan is not confirmed and consummated and the Debtors’ Pension
Plan is terminated, the PBGC’s contingent Unfunded Benefit Liability Claims and the
Termination Premiums Claims against the BSA and Local Councils within its “controlled group”
may become due and would significantly dilute any recoveries available to satisfy creditors from
both the BSA and the Local Councils within the controlled group.



                                               270
            Case 20-10343-LSS       Doc 6214-2        Filed 09/15/21   Page 278 of 405




        As discussed above, if certain conditions precedent are met, the DST Note will be issued.
Until the DST Note is extinguished, the LC Reserve Account will only be used to fund
contributions to the Pension Plan pursuant to the provisions of the Restructuring Support
Agreement and, to the extent of any excess, to pay any amounts due under the DST Note. Thus,
to the extent that there are excess funds in a given year, such funds would not be available to
fund shortfalls in future years with respect to the Local Councils’ obligations to contribute to the
Pension Plan.

       3.       Debtors May be Impacted by the Continuing COVID-19 Pandemic

         The COVID-19 pandemic has presented issues and caused disruptions to the entire
organization and Scouting as a whole. Beginning in late February 2020, the BSA began to face
unprecedented operational challenges associated with the spread of COVID-19 in the United
States. As the pandemic spread through North America, the BSA was forced to temporarily
close its Headquarters, distribution center, and virtually all of its scout shops, consistent with
governmental health guidelines and directives. The BSA was also ultimately forced to cancel
summer programming at Philmont, its largest high adventure base, and limit programming at its
other three high adventure bases. Local Councils also significantly curtailed activity throughout
2020 which impacted the BSA’s retail sales and fall recruiting season. Throughout 2020, as the
global pandemic gradually worsened, the BSA undertook a number of critical cost-saving
initiatives, including initially furloughing and later permanently reducing staff, eliminating all
non-essential spending, negotiating concessions with suppliers and local vendors, and canceling a
number of revenue generating events due to social gathering concerns.

       The impact of COVID-19 has been devastating to the BSA. Membership recruitment in
2020 ground to a halt with school closures and other social distancing measures resulting in an
81% decline versus 2019, which will impact 2021 membership revenue. Supply revenue declined
57% driven by the several months of retail locations being closed and poor recruiting driving
lower uniform sales. High adventure facility revenue declined 74% driven by the temporary
closure of Philmont and shortened seasons and/or reduced capacity at the other facilities. The
BSA further expects to have lower retention of existing members when annual memberships
renew in early 2021 due to significant curtailment of programing throughout 2020.

         The continued spread of COVID-19 could have a significant impact on the Debtors’
activities in the future and, in turn, the functions of Scouting at every level. This includes the
ability to have pack and troop meetings in-person, restricted or limited use of the BSA or Local
Council properties such as summer camps and high adventure facilities. It remains unclear the
extent and duration that restrictions will remain in place in response to the pandemic, which
could bar or limit engaging in fundamental Scouting activities such as camping, service projects,
meetings, and other group activities that help build the bonds of fellowship essential to the BSA’s
mission. Moreover, the health, social, and economic impact the pandemic will have in the future
is unknown. As such, there can be no assurance that the uncertainties caused by the spread of
COVID-19 will not negatively impact the Debtors in the future and, therefore, affect the
underlying financial projections contained in this Disclosure Statement.




                                                271
            Case 20-10343-LSS       Doc 6214-2        Filed 09/15/21   Page 279 of 405




       4.       Pending and Future Litigation

        As discussed in this Disclosure Statement, the Debtors are involved in various litigation,
including but not limited to, the Trademark Action with the GSUSA—which so long as it
remains unresolved represents a reputational issue, a potential challenge to welcoming female
members into Scouting, and potential Claim for monetary damages. Additionally, there is a risk
of future litigation. Such litigation could be brought in connection with the BSA’s operations,
including its high adventure facilities, or otherwise. Pending litigation or future litigation could
result in a material judgment against the Debtors or the Reorganized BSA. Such litigation, and
any judgment in connection therewith, could have a material negative effect on the Debtors or
the Reorganized BSA.

       5.       Risk of Non-Confirmation of the Plan

        Although the Debtors believe that the Plan satisfies all requirements necessary for
Confirmation by the Bankruptcy Court, there can be no assurance that the Bankruptcy Court will
reach the same conclusion or that modifications to the Plan will not be required for Confirmation
or that such modifications would not necessitate re-solicitation of votes. Moreover, the Debtors
can make no assurances that they will receive the requisite acceptances to confirm the Plan, and
even if all Voting Classes vote in favor of the Plan or the requirements for “cramdown” are met
with respect to any Class that rejects or is deemed to reject the Plan, the Bankruptcy Court may
exercise discretion as a court of equity and choose not to confirm the Plan. If the Plan is not
confirmed, it is unclear what distributions holders of Claims or Interests would ultimately receive
with respect to their Claims or Interests in a subsequent plan of reorganization, a liquidation, or
other proceedings.

       6.       Other Parties in Interest Might Be Permitted to Propose Alternative Plans of
                Reorganization

        Under the Bankruptcy Code, a debtor in possession initially has the exclusive right to
propose and solicit acceptances of a plan of reorganization. However, such exclusivity period
can be reduced or terminated upon order of the Bankruptcy Court, or it may expire under the
applicable provisions of the Bankruptcy Code. If such an order were to be entered or such
expiration were to occur, other parties in interest would then have the opportunity to propose
alternative plans of reorganization.

        If other parties in interest were to propose an alternative plan of reorganization following
expiration or termination of the Debtors’ exclusivity period, such a plan may be less favorable to
the Debtors, their Estates, and their stakeholders. In addition, if there were competing plans of
reorganization, the Chapter 11 Cases would likely become longer, more complicated, and more
expensive, thereby reducing recoveries to holders of Claims.

       7.       Non-Consensual Confirmation

       If any Impaired Class of Claims does not accept or is deemed not to accept a plan of
reorganization, a Bankruptcy Court may nevertheless confirm such plan at the proponent’s
request if at least one Impaired Class has accepted the plan (with such acceptance being


                                                272
             Case 20-10343-LSS        Doc 6214-2         Filed 09/15/21    Page 280 of 405




determined without including the vote of any “insider” in such class), and as to each impaired
class that has not accepted the plan, the Bankruptcy Court determines that the plan “does not
discriminate unfairly” and is “fair and equitable” with respect to the dissenting impaired classes.
If any Class votes to reject or is deemed to reject the Plan, then these requirements must be
satisfied with respect to such rejecting Class. The Debtors believe that the Plan satisfies these
requirements.

        8.       Parties in Interest May Object to the Debtors’ Classification of Claims and
                 Interests

        Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an
interest in a particular class only if the claim or interest is substantially similar to the other claims
or interests in that class. Parties in interest may object to the classification of certain claims and
interests both on the grounds that certain claims and interests have been improperly placed in the
same Class and/or that certain claims and interests have been improperly placed in different
Classes. The Debtors believe that the classification of Claims and Interests under the Plan
complies with the requirements of the Bankruptcy Code because the Classes established under
the Plan each encompass Claims or Interests that are substantially similar to similarly classified
Claims or Interests. Nevertheless, there can be no assurance that the Bankruptcy Court will
reach the same conclusion. Parties in interest may object to the classification of certain Claims
and Interests both on grounds that certain Claims and Interests have been improperly placed in
the same Class and/or that certain Claims and Interests have been improperly placed in different
Classes.

        9.       The Debtors May Object to the Amount or Classification of a Claim

        Except as otherwise provided in the Plan, the Debtors reserve the right to object to the
amount or classification of any Claim under the Plan. The estimates set forth in this Disclosure
Statement cannot be relied on by any holder of a Claim where such Claim is subject to an
objection. Any holder of a Claim that is subject to an objection may, therefore, not receive its
expected share of the estimated distributions described in this Disclosure Statement.

        10.      The Conditions Precedent to Plan Confirmation and the Effective Date of the
                 Plan May Not Occur

        As more fully set forth in Article IX of the Plan, Plan Confirmation and the Effective Date
are subject to a number of conditions precedent. If such conditions precedent are not satisfied or
waived, Plan Confirmation, the Effective Date, or both will not occur.

        11.      The Recovery to Holders of Allowed Claims, Abuse Claims, and Interests
                 Cannot Be Stated with Absolute Certainty

        Due to the inherent uncertainties associated with projecting financial results and litigation
outcomes, the projections contained in this Disclosure Statement should not be considered
assurances or guarantees of the amount of funds or the amount of Claims that may be allowed in
the various Classes. While the Debtors believe that the financial projections contained in this
Disclosure Statement are reasonable, there can be no assurance that they will be realized. Also,


                                                   273
         Case 20-10343-LSS         Doc 6214-2        Filed 09/15/21   Page 281 of 405




because the Liquidation Analysis, distribution projections, and other information contained herein
and attached hereto are estimates only, the timing and amount of actual distributions to holders
of Allowed Claims and Abuse Claims satisfied by the Settlement Trust in accordance with the
Trust Distribution Procedures, if applicable, may be affected by many factors that cannot be
predicted.

       12.     Appointment of Different Settlement Trustee and/or Different Members of the
               Settlement Trust Advisory Committee for the Settlement Trust

        Prior to the Confirmation Hearing, the Plan Supplement shall identify the initial members
of the Settlement Trust Advisory Committee. The proposed initial Settlement Trustee is Eric D.
Green, as set forth in the Plan. Parties-in-interest, however, may object to the proposed
Settlement Trustee, or one or more of the proposed members of the Settlement Advisory
Committee. In that case, an alternate Settlement Trustee and/or alternative proposed members
of the Settlement Trust Advisory Committee would have to be nominated, potentially resulting in
significant delays in the occurrence of the Confirmation Date and Effective Date. The selection of
a different Settlement Trustee or different Settlement Trust Advisory Committee Members also
could materially affect administration of the Settlement Trust.

       13.     Distributions under the Trust Distribution Procedures

        Abuse Claims, including both Direct Abuse Claims and Indirect Abuse Claims, will be
resolved pursuant to the Settlement Trust Documents, and their treatment will be based upon,
among other things, estimates of the number, types, and amount of Abuse Claims, the value of
the assets of the Settlement Trust, the liquidity of the Settlement Trust, the Settlement Trust’s
expected future income and expenses, and other matters. There can be no certainty as to the
precise amounts that will be distributed by the Settlement Trust in any particular time period or
when Settlement Claims will be resolved by the Settlement Trust. The Debtors believe that
Indirect Abuse Claims are unliquidated, contingent, and subject to objection. The outcome of
such objections and ultimate allowance of Indirect Abuse Claims, could have a dilutive effect on
Abuse Claims as a whole including Direct Abuse Claims.

       14.     Participation by Local Councils and, Participating Chartered Organizations,
               Contributing Chartered Organizations, and Settling Insurance Companies

        The Plan contemplates participation by the Local Councils and, Participating Chartered
Organizations, Contributing Chartered Organizations, and Settling Insurance Companies
including through the Local Council Settlement Contribution and, Participating Chartered
Organization Settlement Contribution, Contributing Organization Settlement Contribution, and
any contributions of Settling Insurance Companies to the Settlement Trust. However, there can
be no assurance that the Local Councils or Contributing, Chartered Organizations will agree to
make the required contributions, or Settling Insurance Companies will make such contributions
as set forth in the letters of intent, with respect to Local Councils, or as agreed upon, with
respect to Chartered Organizations or Settling Insurance Companies, or that the level of
contributions, including those Participating Chartered Organizations, will be acceptable to all
other parties in these Chapter 11 Cases or satisfy the requirements for obtaining approval of the
Channeling Injunction by the Bankruptcy Court. At this time, one Chartered Organization has


                                               274
         Case 20-10343-LSS          Doc 6214-2        Filed 09/15/21   Page 282 of 405




agreed to make substantial contributions and become a Contributing Chartered Organization.
Similarly, one Insurance Company has agreed to make substantial contributions and become a
Settling Insurance Company. Any failure to contribute by the Local Councils and/or the,
Contributing Chartered Organizations, and/or Settling Insurance Company and/or objections to
the level of the Contributing Chartered Organizations and/or objections to the level of the Local
Council Settlement Contribution and, Participating Chartered Organizations Settlement
Contribution, the Contributing Organization Settlement Contribution, and any contributions by
Settling Insurance Companies could materially affect the Plan, resulting in significant delays to
the occurrence of the Confirmation Date and Effective Date, amendments to the Plan, and/or
significant alterations to the current structure and distributions to holders of Claims contemplated
by the Plan.

       Several parties have raised concerns regarding the adequacy of contributions by certain of
the Protected Parties. There can be no assurance that the Bankruptcy Court will determine that
the requirements for obtaining approval of the Channeling Injunction are met with respect to
contributions made by Protected Parties.

       15.     U.S. Federal Income Tax Risks

       For a discussion of certain U.S. federal income tax consequences of the implementation
of the Plan to the Debtors and to holders of certain Claims and Interests, see Article XI of this
Disclosure Statement.

       16.     Risk of Non-Occurrence of the Effective Date

        Although the Debtors believe that the Effective Date will occur soon after the
Confirmation Date, there can be no assurance as to the timing of the Effective Date. If the
conditions precedent to the Effective Date set forth in the Plan have not occurred or have not
been waived as set forth in Article IX of the Plan, then the Confirmation Order may be vacated,
in which event no distributions would be made under the Plan, the Debtors and all holders of
Claims or Interests would be restored to the status quo as of the day immediately preceding the
Confirmation Date, and the Debtors’ obligations with respect to Claims and Interests would
remain unchanged. Any delay to the Confirmation Date may materially negatively impact the
Debtors’ business and may result in a liquidation.

       17.     Amendment of Plan Prior to Confirmation by the Debtors

        The Debtors, subject to the terms and conditions of the Plan, reserve the right to modify
the terms and conditions of the Plan or waive any conditions thereto if and to the extent
necessary or desirable for confirmation. The potential impact of any such amendment or waiver
on holders of Claims and Interests cannot presently be foreseen but may include a change in the
economic impact of the Plan on some or all of the proposed Classes or a change in the relative
rights of such Classes.




                                                275
         Case 20-10343-LSS         Doc 6214-2         Filed 09/15/21   Page 283 of 405




       18.     Financial Projections

        The Debtors have prepared financial projections on a consolidated basis with respect to
the Reorganized BSA and Related Non-Debtor Entities based on certain assumptions, as set
forth in Exhibit E hereto. The projections have not been compiled, audited, or examined by
independent accountants, and neither the Debtors nor their advisors make any representations or
warranties regarding the accuracy of the projections or the ability to achieve forecasted results.

       Many of the assumptions underlying the projections are subject to significant uncertainties
that are beyond the control of the Debtors or the Reorganized BSA, including the timing,
Confirmation, and consummation of the Plan, continued engagement with Scouting and the
Reorganized BSA, and the ability of the Local Councils to continue to support the Debtors’
membership.     Some assumptions may not materialize, and unanticipated events and
circumstances may affect the actual results. Projections are inherently subject to substantial and
numerous uncertainties and to a wide variety of significant economic, and operational risks, and
the assumptions underlying the projections may be inaccurate in material respects. In addition,
unanticipated events and circumstances occurring after the approval of this Disclosure Statement
by the Bankruptcy Court including any natural disasters, terrorist attacks, or health epidemics
may affect the actual financial results achieved. Such results may vary significantly from the
forecasts and such variations may be material. The Debtors’ projections reflect expectations of
continued donor support. However, the Debtors cannot state with certainty that such donation
programs will achieve their targeted results.

       19.     Potential Settlements

        As set forth in Article II.CD of this Disclosure Statement, the Debtors have been in
negotiations with the Mediation Partiesmediation parties in hopes of resolving certain
controversies related to the structure of the Plan, level of contributions by Contributing
Chartered Organizations and insurance-related issues, and the level of contribution by Insurance
Companies, which may result in additional settlements pursuant to Bankruptcy Rule 9019 and
may be included in the Plan. If a Settlement Agreement is reached, the Plan may be modified
prior to the Confirmation Hearing to incorporate any number of resolutions of the unresolved
controversies. The potential impact of any such settlements or resolutions on holders of Claims
and Interests cannot presently be foreseen but may include a change in the economic impact of
the Plan on some or all of the proposed Classes or a change in the relative rights of such Classes.
As explained herein, the Debtors have reached settlements with TCJC, the Creditors’ Committee,
JPM and Hartford. The Plan incorporates the terms and conditions of such settlements. Certain
parties may object to the contribution amount in such settlement. There can be no assurance the
Bankruptcy Court will approve the Plan including such settlements over such objections. If the
settlements are not approved, the amounts contributed to the Settlement Trust (and therefore
available to distribute to holders of Claims) will be reduced.




                                                276
         Case 20-10343-LSS         Doc 6214-2         Filed 09/15/21   Page 284 of 405




       20.     Insurance Contributions

        If the Debtors are unable to reach agreement on the terms of Insurance Settlement
Agreements with the Insurance Companies, there is a risk that the Settlement Trust may not
realize contributions from Insurance Companies, or that the Settlement Trust’s efforts to realize
recoveries on account of the Insurance Coverage will be the subject of litigation that is expensive
and time-consuming and in which Non-Settling Insurance Companies could raise meritorious
coverage defenses that may reduce the amount of coverage available under the Insurance
Policies.

       21.     Insurance Coverage Actions

        In accordance with the Plan, the BSA will contribute to the Settlement Trust, among
other things, rights to the Insurance Actions, which includes the pending Insurance Coverage
Actions. It is not currently known whether the Insurance Coverage Actions will result in a
favorable outcome for the Settlement Trust. Even if a favorable outcome is realized, the
amounts awarded and the costs associated with pursuing such litigation cannot be determined at
this time. Therefore, the ultimate value of the Insurance Actions being contributed to the
Settlement Trust is unknown.

       22.     Insurance Coverage Risks – Insurance Neutrality and Trust Distribution
               Procedures

        The Debtors’ Insurance Companies contend that the Plan and the Trust Distribution
Procedures are not confirmable, which the Debtors have disputed. Specifically, the Debtors’
Insurance Companies assert that the Plan and the Trust Distribution Procedures are not
confirmable due to a lack of “insurance neutrality.” The Debtors’ Insurance Companies contend
that without “insurance neutrality,” a Plan cannot be confirmed and that the purported lack of
“insurance neutrality” means that the Plan was not made in “good faith.” The Debtors’ Insurance
Companies contend that the Plan is not insurance neutral and lacks “good faith” for various
reasons, including:

                        1.      Confirmation of the Plan would materially increase the “quantum
               of liability” that the Debtors’ Insurance Companies would face when compared
               that which would have existed in the tort system;
                       2.      The Plan and the Trust Distribution Procedures alter various rights
               that the Debtors’ Insurance Companies purport to have under the insurance
               policies, including:
                       a.     The right to defend Abuse Claims in an adversarial setting in which
                              legal judgments are entered following discovery and consideration
                              of evidence;




                                                277
Case 20-10343-LSS      Doc 6214-2        Filed 09/15/21   Page 285 of 405




           b.     The right to participate in the settlement of Abuse Claims and to
                  limit the applicable Insurance Company’s obligation to pay Abuse
                  Claims stemming from settlements entered into without the consent
                  of the applicable Insurance Company;

           c.     The right to receive the cooperation of any insureds under the
                  Insurance Policies;

           d.     The right to limit payment of Abuse Claims only to situations
                  where there is an entry of judgment against the insured by a court
                  of competent jurisdiction or a settlement to which the insurance
                  company has expressly consented; and

           e.     The right to settle non-Abuse Claims without the consent of the
                  Settlement Trust.

           3.      The Debtors’ Insurance Companies argue that the Plan improperly
    permits the payment of non-compensable claims because:
    a.     The Plan and the Trust Distribution Procedures appoint a Settlement
           Trustee that the Debtors’ Insurance Companies maintain is not
           disinterested in a process that prevents the Debtors’ Insurance Companies
           from objecting to claims and taking discovery in the manner they assert
           they are entitled to;

           b.     The Plan and the Trust Distribution Procedures do not provide the
                  Settlement Trustee with sufficient authority to exercise discretion
                  to reduce or expunge Direct Abuse Claims based on certain
                  mitigating factors;

           c.     The Plan and the Trust Distribution Procedures allow the
                  Settlement Trustee to base decisions regarding the applicable
                  statute of limitations or choice of law based on considerations that
                  are not appropriate;

           d.     The Plan and the Trust Distribution Procedures allow Abuse
                  Claimants to defer the determination of the Proposed Allowed
                  Claim for up to 12 months to see if there are changes to the
                  applicable statute of limitations law;

           e.     The Plan and the Trust Distribution Procedures do not require a
                  showing of negligence on the part of the Protected Party to
                  establish the validity of a Direct Abuse Claim to be allowed at a
                  Base Matrix Value; and




                                   278
         Case 20-10343-LSS          Doc 6214-2        Filed 09/15/21   Page 286 of 405




                       f.      The Plan and the Trust Distribution Procedures guarantee that
                               every Abuse Claim may receive a distribution through the
                               Expedited Distribution, which certain of the Debtors’ Insurance
                               Companies have alleged allows payment of Abuse Claims even if
                               such Abuse Claim was fraudulent, time-barred, or otherwise
                               defensible in the tort system.

                       4.      The Plan and the Trust Distribution Procedures would result in
               findings that the Claim valuations are fair, reasonable, and in good faith, which
               could lead to misuse in post-confirmation coverage litigation;
                      5.     The Plan and the Trust Distribution Procedures are unconfirmable
               because they leave open the possibility that Claims will be presented to the
               Settlement Trust that were not filed prior to the Bar Date Order;
                       6.    The Plan interferes with the Debtors’ Insurance Companies rights
               to seek subrogation or contribution from other non-debtors; and
                       7.       The Plan improperly requires the consent of the Settlement Trust
               over any post-Effective Date settlements of any Non-Abuse Litigation claims that
               are entitled to any recovery from the proceeds of a Specified Insurance Policy.
        The Debtors dispute that the Plan is prejudicial to the Debtors’ Insurance Companies and
maintain that the Plan has been proposed in good faith and through a means permitted by law.
However, the Insurance Companies have asserted that (a) the Plan may not be confirmed based
on these objections, (b) the Plan may be subsequently altered or revised to address these
objections, and/or (c) rights to payment with respect to such Insurance Policies related to Abuse
Claims could be reduced or barred entirely post-Confirmation based on purported breaches of the
insurance policies.

       23.     Insurance Coverage Risks – Retentions and Deductibles

        As set forth in Article VIII.F.6 of this Disclosure Statement, the Debtors’ Insurance
Companies have reserved rights to contest various Abuse Claims tendered to them based on
various coverage defenses. While the Debtors believe these defenses have no merit and are
working to resolve these disputes, to the extent any of these defenses prevail, rights to payment
with respect to such Insurance Policies related to Abuse Claims could be reduced or barred
entirely.

        Additionally, as set forth in Article VIII.F.1 of this Disclosure Statement, the obligation
to pay certain deductible and self-insured retentions under the certain Insurance Policies is
disputed. However, it is the BSA’s position that when the BSA cannot or does not pay the
deductible, the primary Insurance Policies issued between 1986 and 2008 require the insurer to
pay. A dispute exists as to whether the obligation on the primary insurer to pay the deductible on
behalf of the BSA is subject to an aggregate limit of liability. The primary insurers have asserted
that a $1 million aggregate applies to this obligation. Other insurers have asserted that the
primary insurers’ obligation to pay the deductible is not subject to any aggregate, and that the
aggregate limit of liability only applies to those damages in excess of the deductible. In the event


                                                279
         Case 20-10343-LSS          Doc 6214-2        Filed 09/15/21   Page 287 of 405




that the aggregate limit of liability does apply to the payment of the deductibles under the primary
Insurance Policies, a related dispute exists as to whether the BSA can directly access the excess
insurance policies issued between 1986 and 2008 or whether the BSA must continue to pay that
deductible on an ongoing basis for each claim.

        It is BSA’s position that excess insurers’ policies sit above deductible, not self-insured
retentions (“SIRs”). The excess insurers, in contrast, take the position that their policies sit
above SIRs and they have no obligation to drop down and pay SIRs and, instead, either the BSA
or the Settlement Trust would have to pay the SIR, the claimant could not recover unless his or
her claim exceeded the SIR amount, or the excess insurer would have no coverage obligation
whatsoever. The excess insurers also claim that before coverage can be provided to pay claims
against non-debtor entities such as Local Councils or Chartered Organizations, such Local
Councils or Chartered Organizations must satisfy applicable SIRs before coverage could be
available.

        Certain insurers also contend that, even if the Debtors are not obligated to pay either the
deductible or SIR, certain non-Debtors who will be Protected Parties are improperly avoiding
their obligations for deductibles or SIRs. The Debtors disagree and contend that pursuant to the
Channeling Injunction, all Abuse Claims against Protected Parties are channeled to the
Settlement Trust and liquidated pursuant to the Trust Distribution Procedures.

        In addition to the foregoing disputes with the Insurance Companies, certain Insurance
Companies may not have the ability to pay part or all of the amounts that are believed to be owed
under certain per-occurrence Insurance Policies. As noted above, certain Insurance Policies have
been exhausted and, therefore, amounts may not be available to pay claims under such Insurance
Policies.

       Any of the forgoing disputes could potentially reduce or eliminate the right to payment
under certain Insurance Policies. Moreover, defenses, disputes, and other relevant circumstances
could arise that could potentially reduce or eliminate the right to payment under certain
Insurance Policies.

       24.     23. Insurance Assignment Risks

        Pursuant to the Plan, the insurance rights of the BSA, Local Councils and Contributing
Chartered Organizations under their Insurance Policies of the BSA, Local Councils and
Contributing Chartered Organizations will be assigned and transferred to the Settlement Trust to
be used to satisfy Abuse Claims in accordance with the Trust Distribution Procedures. Certain
parties in interest, including certain of the Debtors’ Insurance Companies, contest the ability of
the BSA to assign those rights under these Insurance Policies to the Settlement Trust without
insurer consent. Certain parties in interest also contest the ability of non-Debtors, including
Local Councils and Contributing Chartered Organizations as applicable, to assign their Insurance
Policies to the Settlement Trust without insurer consent. To the extent that such assignment is
not allowed, the assets contributed to the Settlement Trust to satisfy Abuse Claims will be
reduced or insurance coverage may be voided by the assignment.




                                                280
         Case 20-10343-LSS          Doc 6214-2        Filed 09/15/21   Page 288 of 405




       25.     24. Risk Related to Insurance Provisions in Article X.M of the Plan

        The provisions of the Plan related to insurance included in Article X.M of Plan conform
to the Bankruptcy Court’s statements at the May 19, 2021 hearing, as described more fully above
in Article II.C.7K and Article VII.A.30 of this Disclosure Statement. However, there is a risk
that there will be extensive litigation concerning the provisions of the Plan and the Bankruptcy
Court’s findings and conclusions in support of confirmation. This litigation is likely to be
extremely costly and time-consuming, and as described in Article X.A.30 of this Disclosure
Statement, any delay beyond the fall in confirming the Plan may have extreme, negative
consequences on the Debtors’ ability to reorganize successfully. The Debtors believe they have
mitigated some of this risk by structuring Net Unrestricted Cash and Investments to take into
account the potentially prolonged time in bankruptcy and costs associated therewith as described
in Article X.A.30 of this Disclosure Statement, but actual results of operations are far from
certain. In addition to litigation before the Bankruptcy Court, it is likely that if the Plan is
confirmed with the current insurance provision found in Article X.M of the Plan, the Bankruptcy
Court’s Confirmation Order will be appealed. Appeal of the Confirmation Order could be costly
and time-consuming, and there is a risk that the Confirmation Order will be overturned on
appeal. Conversely, it is possible that the Bankruptcy Court will not confirm the Plan with
Article X.M as currently drafted and will require that the Debtors include amended insurance
neutrality language prior to confirmation of the Plan.

       26.     Risk that the Allocation of Settlement Trust Assets for the Payment of Abuse
               Claims in Accordance with the Plan and Trust Distribution Procedures Will
               Not Be Approved

        Under the Plan, Chartered Organizations and Non-Settling Insurance Companies can
make contributions to the Settlement Trust before and after the Effective Date in order to
become Protected Parties and receive the benefits of the Channeling Injunction. The Plan and
Trust Distribution Procedures provide for the allowance, valuation and payment of Abuse Claims
as set forth therein and further described in Article VII herein. Pursuant to the terms of the Trust
Distribution Procedures, all assets contributed to the Settlement Trust by the BSA, Local
Councils and Settling Insurance Companies are pooled for the benefit of all holders of Abuse
Claims, irrespective of whether they have a valid claim against a Local Council or if their Abuse
Claim is insured. Furthermore, the Trust Distribution Procedures provide that a portion, and not
all, of the contributions to the Settlement Trust by Chartered Organizations that become
Protected Parties will be allocated to holders of Abuse Claims against that particular Chartered
Organization that meet certain requirements. Certain parties have objected to this structure.
They argue that claim determinations and distributions of Settlement Trust Assets to Abuse
Survivors should be allocated–at least in part–based upon the non-Debtor parties liable for such
Abuse Claims, and those parties’ contribution, if any, of assets to the Settlement Trust. The
Debtors believe that the structure proposed in the Trust Distribution Procedures is appropriate
and consistent with applicable law. However, there a risk that the Plan and Trust Distribution
Procedures may not be approved or will need to be modified with respect to this issue, and that
certain of the Settlement Trust Assets will be allocated only to holders of Abuse Claims against
particular Protected Parties, which may result in holders of Abuse Claims against other Protected



                                                281
          Case 20-10343-LSS         Doc 6214-2         Filed 09/15/21    Page 289 of 405




Parties or parties that have not become Protected Parties receiving a lower recovery on their
claim.

       25. Risks Related to the Hartford Insurance Settlement Agreement

        Confirmation of the Plan requires that the Plan has been accepted by a sufficient number
of holders of Direct Abuse Claims. In a letter dated June 9, 2021, the Tort Claimants’
Committee, the Future Claimants’ Representative, and the Coalition expressly stated that the
holders of Direct Abuse Claims who they represent will not, under any circumstances, support
any plan of reorganization that includes the terms and provisions of the Hartford Insurance
Settlement Agreement. In light of the opposition of all parties representing holders of Direct
Abuse Claims to the Hartford Insurance Settlement Agreement, it is impossible to confirm the
Plan to the extent it includes the Hartford Insurance Settlement Agreement unless modifications
are made to the Hartford Insurance Settlement Agreement that are agreeable to the holders of
Direct Abuse Claims.

       If the Hartford Insurance Settlement Agreement is removed from the Plan, there is
material risk that Hartford may be unwilling in the future to enter into a settlement with the
Debtors or the Settlement Trust. Moreover, as described in Article V.R.3, prior to the chapter
11 cases, BSA and Hartford had numerous disputes between them. If the Hartford Insurance
Settlement Agreement is removed, Hartford will be permitted to assert all of the disputes it
previously raised with the Debtors. Hartford may take the position that the Plan is inconsistent
with the Hartford Insurance Settlement Agreement and/or does not incorporate the terms of such
agreement and that Hartford is therefore not obligated to adhere to the agreement in any event.

       27.     26. Failure to Obtain Approval of Releases, Injunctions, and Exculpation,
               Including the Channeling Injunction

        As set forth in Article VI.OQ of this Disclosure Statement, the Plan provides for certain
Releases, Injunctions (including the Channeling Injunction), and exculpations, including a release
of Liens and third-party releases that may otherwise be asserted against the Debtors, the
Reorganized BSA, the other Released Parties and their respective Related Parties, Protected
Parties or Limited Protected Parties, as applicable. The Releases, Injunctions, and exculpations
(including, for the avoidance of doubt, the Channeling Injunction and the definitions of Released
Parties and Exculpated Parties) provided in the Plan are subject to objection by parties in interest
and may not be approved.

        In the Third Circuit, non-consensual third-party releases are permissible if they satisfy the
Continental hallmarks of “fairness and necessity to the reorganization,” which must be supported
by specific factual findings. In re Millennium Lab Holdings II, LLC, 575 B.R. 252, 272 (Bankr.
D. Del. 2017) (citing Gillman v. Cont’l Airlines (In re Cont’l Airlines), 203 F.3d 203, 214 (3d
Cir. 2000)). In determining whether such a release satisfies this standard, courts apply the
Master Mortgage factors: (1) an identity of interest between the debtor and the third party, such
that a suit against the non-debtor is, in essence, a suit against the debtor or will deplete assets of
the estate; (2) substantial contribution by the non-debtor of assets to the reorganization; (3) the
essential nature of the injunction to the reorganization to the extent that, without the injunction,
there is little likelihood of success; (4) an agreement by a substantial majority of creditors to


                                                 282
          Case 20-10343-LSS         Doc 6214-2        Filed 09/15/21   Page 290 of 405




support the injunction, specifically if the impacted class or classes ‘overwhelmingly’ votes to
accept the plan; and (5) provision in the plan for payment of all or substantially all of the claims
of the class or classes affected by the injunction. Id. (quoting In re Zenith Elecs. Corp., 241 B.R.
92, 110 (Bankr. D. Del. 1999)). “These factors are neither exclusive nor conjunctive
requirements, but simply provide guidance in the Court’s determination of fairness.” In re
Washington Mut. Inc., 442 B.R. 314, 346 (Bankr. D. Del. 2011).

        If the Releases are not approved, including the non-consensual third party releases,
certain parties may not be considered Released Parties or Exculpated, Limited Protected Parties,
or Protected Parties, and certain Released Parties or Exculpated Parties mayof these parties
could withdraw their support for the Plan and/or contributions to the Settlement Trust based on
the Plan’s failure, absent such releases, to release and enjoin claims against such parties.

       28.     27. The Channeling Injunction

        The Channeling Injunction, which, among other things, bars the assertion of any Abuse
Claims against the Protected Parties or Limited Protected Parties, as applicable, is a necessary
element of the Plan. Although the Plan, the Settlement Trust Agreement, and the Trust
Distribution Procedures all have been drafted with the intention of complying with the
Bankruptcy Code, there is no guarantee that the validity and enforceability of the Channeling
Injunction or the application of the Channeling Injunction to Abuse Claims will not be
challenged, either before or after Confirmation of the Plan.

        While the Debtors believe that the Plan satisfies the requirements of the Bankruptcy
Code, certain objections might be lodged on grounds that the requirements of the Bankruptcy
Code cannot be met given the unique facts of the Chapter 11 Cases. At this juncture, the
Debtors believe that the Plan provides a sufficient basis for the issuance of the Channeling
Injunction under section 105(a) of the Bankruptcy Code.

       29.     28. Voting Requirements

        If sufficient votes are not received, the Debtors may seek to confirm an alternative
chapter 11 plan. There can be no assurance that the terms of any such alternative chapter 11 plan
would be similar or as favorable to the holders of Allowed Claims and Abuse Claims satisfied by
the Settlement Trust in accordance with the Trust Distribution Procedures as those proposed in
the Plan.

       30.     29. Timeline Risk

        There is a material risk that failure to emerge from these Chapter 11 Cases in a timely
manner could endanger the future of the BSA. As the Debtors have previously stated, an
emergence after the summer of 2021 becomes increasingly more difficult. The Debtors’
recruiting season occurs at the end of the summer-time as children return to school. In order to
rebuild membership and ensure a successful 2021 recruiting seasonand retention of existing
members, the Debtors must emerge from the cloud of these Chapter 11 Cases. The recruiting
and the ultimate enrollment of new members may be hampered by the fact that the cloud of
bankruptcy remains during the fall recruiting season—potentially eroding faith in the long term


                                                283
             Case 20-10343-LSS             Doc 6214-2     Filed 09/15/21   Page 291 of 405




prospects of the BSA. If the number of new members and returning members is substantially
reduced from projections, the BSA could lack the means to meet their operational needs or
otherwise emerge from bankruptcy. Timely emergence from Chapter 11 is essential to the
Debtors’ ability to improve their operations.

        Additionally, the Debtors’ cash flows from operating activities are seasonal. Typically,
September through March are the peak season of cash inflows for the Debtors, with April
through August being low points. The Debtors use a significant portion of cash flows from the
fall and winter to subsidize their operations during the low cash flow period occurring in the
spring and summer. The Debtors have assumed that they would generate significant cash flow
after a summer 2021 emergence from bankruptcy and this cash flow would enable them to have
adequate liquidity during their low cash flow periods. If the Debtors do not have the expected
cash inflows or are otherwise unable to hold them in reserve to support operations, there is a risk
that the Debtors would not be able to meet their operational needs.

        Finally, substantialSubstantial professional fees will continue to accrue until a plan is
confirmed and becomes effective. At this time, the Debtors’ bankruptcy estate bears the burden
for the fees of the professionals and advisors to the Debtors, the Tort Claimants’ Committee, the
Future Claimants’ Representative, the Unsecured Creditors’ Committee, and JPM. Such fees are
substantial and to date the Debtors have incurred more than $125146 million99in professionals 111
in professional fees related to this restructuring. By the end of SeptemberDecember 2021, the
Debtors estimate the professional fees in the chapterChapter 11 casesCases will equal or exceed
$155205 million.100With each 112 Each successive month costingis expected to cost the estate
betweenapproximately $10 to 20 million or more. The Debtors believe this is wholly
inappropriate for a non-profit chapter 11 proceeding and believe emergency from bankruptcy as
soon as possible is essential to stop the accrual of additional professional fees. The potential for
protracted litigation with Insurance Companies under the Plan is great and will cause increased
costs and expenses to the Debtors, including with respect to professional fees. If such litigation
ensues, there is a material risk that professional fees could be much higher than the Debtors
anticipate or are able to pay.

          31.       30. Conversion into Chapter 7 Cases

        If no plan of reorganization can be confirmed, the Debtors may choose to convert these
Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code, pursuant to which a trustee
would be appointed or elected to liquidate the Debtors’ assets for distribution in accordance with
the priorities established by the Bankruptcy Code. Under section 1112(c) of the Bankruptcy
Code, the Chapter 11 Cases may not be converted to cases under chapter 7 without the Debtors’
consent.




99    Amount excludes bar noticing fees.
111   Amount excludes bar noticing fees.
100   Amount excludes bar noticing fees.
112   Amount excludes bar noticing fees.


                                                    284
            Case 20-10343-LSS       Doc 6214-2         Filed 09/15/21   Page 292 of 405




       32.      31. Dismissal of the Chapter 11 Cases

        If the Plan is not confirmed, the Debtors or other parties in interest may seek dismissal of
the Chapter 11 Cases pursuant to section 1112 of the Bankruptcy Code. Without limitation,
dismissal of the Chapter 11 Cases would terminate the automatic stay and might allow certain
creditors to file lawsuits against the Debtors or take other action to pursue their Claims against
the Debtors. Accordingly, the Debtors believe that dismissal of the Chapter 11 Cases would
significantly reduce the value of the Debtors’ remaining assets.

       33.      Parties in Interest May Object to the Plan Based on Section 1129(a)(7) of the
                Bankruptcy Code

        The Debtors must satisfy the “best interests of creditors” test embodied in section
1129(a)(7) of the Bankruptcy Code. As a threshold matter, the Debtors do not believe the best
interests test applies to non-profit organizations such as the Debtors in light of the restrictions on
the forced sale of a non-profit’s assets under the Bankruptcy Code and applicable state law. If
the Bankruptcy Court disagrees with this position, then the best interests test should apply only
with respect to recoveries of claimants on account of their claims against the Debtors in a
hypothetical liquidation of the Debtors, and not with respect to recoveries against Protected
Parties in such a scenario. However, to the extent the Bankruptcy Court determines that the Plan
must satisfy the best interests test with respect to Protected Parties, the Debtors will be prepared
at confirmation to address those standards, including through the Liquidation Analysis, which
shows that the Debtors and Local Councils satisfy the test, and/or through other expert testimony
related to whether holders of Impaired Claims will receive or retain under the Plan property of a
value, as of the Effective Date, that is not less than the value such holder would receive in a
liquidation under chapter 7. If the Bankruptcy Court determines that the Plan does not satisfy the
requirements of the best interests test, to the extent it applies, the Plan may not be confirmed or
may only be confirmed with modifications, including potential modifications to the
nonconsensual third party releases included in the Plan.

B.     Additional Factors

       1.       Debtors Could Withdraw the Plan

       Subject to, and without prejudice to, the rights of any party in interest, the Plan may be
revoked or withdrawn before the Confirmation Date by the Debtors.

       2.       Debtors Have No Duty to Update

        The statements contained in this Disclosure Statement are made by the Debtors as of the
date hereof, unless otherwise specified herein, and the delivery of this Disclosure Statement after
that date does not imply that there has been no change in the information set forth herein since
that date. Additionally, the Debtors have no duty to update this Disclosure Statement unless
otherwise ordered to do so by the Bankruptcy Court.




                                                 285
            Case 20-10343-LSS      Doc 6214-2         Filed 09/15/21   Page 293 of 405




       3.       No Representations Outside this Disclosure Statement Are Authorized

        No representations concerning or related to the Debtors, the Chapter 11 Cases, or the
Plan are authorized by the Bankruptcy Court or the Bankruptcy Code, other than as set forth in
this Disclosure Statement. Any representations or inducements made to secure your acceptance
or rejection of the Plan that are other than those contained in, or included with, this Disclosure
Statement should not be relied upon in making the decision to accept or reject the Plan.

       4.       No Legal or Tax Advice Is Provided by this Disclosure Statement

       The contents of this Disclosure Statement should not be construed as legal, business, or
tax advice. Each holder of a Claim or Interest should consult its own legal counsel and
accountant as to legal, tax, and other matters concerning their Claim or Interest. This Disclosure
Statement is not legal advice to you. This Disclosure Statement may not be relied upon for any
purpose other than to determine how to vote on the Plan or object to Confirmation of the Plan.

       5.       This Disclosure Statement May Contain Forward Looking Statements

        This Disclosure Statement may contain “forward looking statements” within the meaning
of the Private Securities Litigation Reform Act of 1995. Such statements consist of any
statement other than a recitation of historical fact and can be identified by the use of forward
looking terminology such as “may,” “expect,” “anticipate,” “estimate” or “continue” or the
negative thereof or other variations thereon or comparable terminology. The reader is cautioned
that all forward looking statements are necessarily speculative and there are certain risks and
uncertainties that could cause actual events or results to differ materially from those referred to
in such forward looking statements. The liquidation analysis, distribution projections or other
information contained herein and attached hereto are estimates only, and the timing and amount
of actual distributions to holders of Allowed Claims and Abuse Claims satisfied by the Settlement
Trust in accordance with the Trust Distribution Procedures may be affected by many factors that
cannot be predicted. Therefore, any analyses, estimates or recovery projections may or may not
turn out to be accurate.

       6.       No Admission Made

        Nothing contained herein or in the Plan shall constitute an admission of, or shall be
deemed evidence of, the tax or other legal effects of the Plan on the Debtors or holders of Claims
or Interests.

            ARTICLE XI. CERTAIN UNITED STATES FEDERAL INCOME TAX
                          CONSEQUENCES OF THE PLAN

        The following discussion is a summary of certain U.S. federal income tax consequences
of the Plan and is for general information purposes only. This summary should not be relied
upon for purposes of determining the specific tax consequences of the Plan with respect to a
particular holder of a Claim or Interest. This discussion does not purport to be a complete
analysis or listing of all potential tax considerations.



                                                286
          Case 20-10343-LSS         Doc 6214-2        Filed 09/15/21   Page 294 of 405




        This discussion is based on existing provisions of the Internal Revenue Code of 1986, as
amended (the “Code”), existing and proposed Treasury Regulations promulgated thereunder, and
current administrative rulings and court decisions. Legislative, judicial, or administrative changes
or interpretations enacted or promulgated after the date hereof could alter or modify the analyses
set forth below with respect to the U.S. federal income tax consequences of the Plan. Any such
changes or interpretations may be retroactive and could significantly affect the U.S. federal
income tax consequences of the Plan.

        Due to the lack of definitive judicial and administrative authority in a number of areas,
substantial uncertainty may exist with respect to some of the tax consequences described below.
No ruling has been requested or obtained from the IRS with respect to any tax aspects of the
Plan and no opinion of counsel has been sought or obtained with respect thereto. The discussion
below is not binding upon the IRS or any court. No assurance can be given that the IRS would
not assert, or that a court would not sustain, a different position than any position discussed
herein. No representations or assurances are being made to the holders of Claims or Interests
with respect to the U.S. federal income tax consequences described herein. Except as
specifically set forth below, this discussion addresses only holders of Claims or Interests that are
“United States persons” (within the meaning of Section 7701(a)(30) of the Code).

     ACCORDINGLY, THE FOLLOWING SUMMARY OF CERTAIN U.S.
FEDERAL INCOME TAX CONSEQUENCES IS FOR INFORMATIONAL PURPOSES
ONLY AND IS NOT A SUBSTITUTE FOR CAREFUL TAX PLANNING AND ADVICE
BASED UPON THE INDIVIDUAL CIRCUMSTANCES PERTAINING TO A HOLDER
OF A CLAIM OR INTEREST. ALL HOLDERS OF CLAIMS OR INTERESTS ARE
URGED TO CONSULT THEIR OWN TAX ADVISORS FOR THE FEDERAL, STATE,
LOCAL AND NON-U.S. TAX CONSEQUENCES OF THE PLAN.

A.     The Settlement Trust

        On the Confirmation Date, the Settlement Trust shall be established in accordance with
the Trust Documents. The Settlement Trust is intended to qualify as a “qualified settlement
fund” (“QSF”) pursuant to Treasury Regulation section 1.468B-1. The Protected Parties are the
“transferors” within the meaning of Treasury Regulation Section 1.468B-1(d)(1). The
Settlement Trustee shall be classified as the “administrator” within the meaning of Treasury
Regulation Section 1.468B-2(k)(3). The Trust Documents, including the Settlement Trust
Agreement, are incorporated herein by reference.

        Reorganized BSA shall make a “grantor trust” election under Treasury Regulation
section 1.468B-1(k) with respect to the Settlement Trust for U.S. federal income tax purposes
and, to the extent permitted under applicable law, for state and local income tax purposes. By
making such election, the Settlement Trust is effectively treated as an extension of Reorganized
BSA. All parties shall report consistently with such grantor trust election.

        The primary tax consequences of the Settlement Trust being characterized as a QSF are
the following:




                                                287
         Case 20-10343-LSS          Doc 6214-2        Filed 09/15/21   Page 295 of 405




       1. The Settlement Trust must use a calendar taxable year and the accrual method of
accounting.

        2. If the Protected Parties fund the Settlement Trust with appreciated property, the
Protected Parties are deemed to sell the property to the Settlement Trust. Accordingly, any gain
or loss from the deemed sale must be reported by the Protected Parties.

       3. The Settlement Trust takes a fair market value basis in property contributed to it by the
Protected Parties.

        4. The Settlement Trust’s gross income less certain modifications is taxable at the highest
federal tax rate applicable to trusts and estates. The Protected Parties’ funding of the Settlement
Trust with Cash and other property is not reported by the Settlement Trust as taxable income.
However, earnings recognized from, for example, the short-term investment of the Settlement
Trust’s funds will be subject to tax.

        5. The Settlement Trust may deduct from its gross income a limited number of
administrative expenses; the Settlement Trust is not entitled to deduct distributions paid to its
beneficiaries.

       6. The Settlement Trust will have a separate taxpayer identification number and will be
required to file annual tax returns (which are due on March 15, or later if an extension is granted
under applicable law). The Settlement Trust will also be required to comply with a number of
other administrative tax rules including filing information returns (generally IRS Form 1099)
when approved payments are made to claimants.

B.     Holders of Claims

        The federal income tax consequences to a holder of a Claim receiving, or entitled to
receive, a distribution in partial or total satisfaction of a Claim may depend on a number of
factors, including the nature of the Claim, the claimants’ method of accounting, and their own
particular tax situation. Because each claimant’s tax situation differs, claimants should consult
their own tax advisors to determine how the Plan affects them for federal, state and local tax
purposes, based on their particular tax situations.

        Among other things, the federal income tax consequences of a distribution to a claimant
may depend initially on the nature of the original transaction pursuant to which the Claim arose.
For example, a distribution in repayment of the principal amount of a loan is generally not
included in the claimant’s gross income. A distribution to a holder of an Abuse Claim may not be
taxable as it may be considered compensation for personal injuries. The federal income tax
consequences of a distribution to a claimant may also depend on whether the item to which the
distribution relates has previously been included in the claimant’s gross income or has previously
been subject to a loss or bad debt deduction. For example, if a distribution is made in satisfaction
of a receivable acquired in the ordinary course of the claimant’s trade or business, and the
claimant had previously included the amount of such receivable distribution in his or her gross
income under his or her method of accounting, and had not previously claimed a loss or bad debt



                                                288
          Case 20-10343-LSS         Doc 6214-2         Filed 09/15/21   Page 296 of 405




deduction for that amount, the receipt of the distribution should not result in additional income to
the claimant but may, as discussed below, result in a loss.

        Conversely, if the claimant had previously claimed a loss or bad debt deduction with
respect to the item previously included in income, the claimant generally would be required to
include the amount of the distribution in income when received.

         A claimant receiving a distribution in satisfaction of his or her Claim generally may
recognize taxable income or loss measured by the difference between (i) the amount of Cash and
the fair market value (if any) of the property received and (ii) its adjusted tax basis in the Claim.
For this purpose, the adjusted tax basis may include amounts previously included in income (less
any bad debt or loss deduction) with respect to that item. This income or loss may be ordinary
income or loss if the distribution is in satisfaction of accounts or notes receivable acquired in the
ordinary course of the claimant’s trade or business for the performance of services or for the sale
of goods or merchandise. In addition, if a claimant had claimed an ordinary bad debt deduction
for the worthlessness of his or her Claim in whole or in part in a prior taxable year, any income
realized by the claimant as a result of receiving a distribution may be taxed as ordinary income to
the extent of the ordinary deduction previously claimed. Generally, the income or loss will be
capital gain or loss if the Claim is a capital asset in the claimant’s hands.

       Subject to the qualifications and limitations set forth above:

               1. A holder of a Class 3A, 3B, 4A, or 4B Claim may recognize gain or loss
                  pursuant to the Plan depending on whether the receipt of the Claim under the
                  Restated Credit Facility Documents or under the Restated Bond Documents,
                  as applicable, in satisfaction of its existing Claim is treated as a taxable
                  exchange for U.S. federal income tax purposes. The tax treatment of the
                  receipt of such Claim pursuant to the Plan is unclear – although it seems likely
                  under applicable law that the receipt of the Claims would be treated as a
                  taxable exchange. Holders of Class 3A, 3B, 4A, or 4B Claims are strongly
                  urged to consult their own tax advisors regarding the specific tax
                  consequences of the transactions described in the Plan.

               2. A holder of a Class 5 Claim generally will recognize gain or loss measured by
                  the difference between (i) the amount of the cash and the fair market value (if
                  any) of the property received and (ii) its adjusted tax basis in the Convenience
                  Claim.

               3. A holder of a Class 6 Claim generally will recognize gain or loss measured by
                  the difference between (i) the U.S. dollar value of such holder’s Pro Rata
                  Share of the Core Value Cash Pool received and the fair market value (if any)
                  of the property received and (ii) its adjusted tax basis in the General
                  Unsecured Claim.

               4. A holder of a Class 7 Claim generally will recognize gain or loss measured by
                  the difference between (i) the amount of cash received from (a) available
                  Insurance Coverage, (b) applicable proceeds of any Insurance Settlement


                                                 289
         Case 20-10343-LSS         Doc 6214-2         Filed 09/15/21   Page 297 of 405




                   Agreements, and (c) co-liable non-debtors (if any) or their insurance coverage,
                   and (ii) its adjusted tax basis in the Non-Abuse Litigation Claim, unless such
                   holder elects to have its Claim treated as an Allowed Convenience Claim. A
                   holder of a Class 7 Claim that elects to have its Claim treated as an Allowed
                   Convenience Claim generally will recognize gain or loss measured by the
                   difference between (i) the amount of the cash and the fair market value (if any)
                   of the property received and (ii) its adjusted tax basis in the Non-Abuse
                   Litigation Claim.

               5. The United States federal income tax treatment of a Class 8 Claim will depend
                  on several factors, including the nature of the Abuse that forms the basis for
                  the relevant Claim. As a result, certain holders of Class 8 Claims generally
                  will recognize gain or loss measured by the difference between (i) the amount
                  of the cash and the fair market value (if any) of the property received and (ii)
                  their adjusted tax basis in the Direct Abuse Claim, while other holders will not
                  be required to include the amount of such cash or the value of such property in
                  their gross income for U.S. federal income tax purposes. Holders of Class 8
                  Claims are urged to consult their tax advisors concerning the tax
                  consequences of the Plan.

               6. A holder of a Class 9 Claim generally will recognize gain or loss measured by
                  the difference between (i) the amount of the cash and the fair market value (if
                  any) of the property received and (ii) its adjusted tax basis in the Indirect
                  Abuse Claim.

C.     Holders that are Non-United States Persons

        Holders of Claims that are not “United States persons” (within the meaning of Section
7701(a)(30) of the Code) generally will not be subject to U.S. federal income tax with respect to
property (including Cash) received in exchange for such Claims, unless (i) such holder is engaged
in a trade or business in the United States to which income, gain or loss from the exchange is
“effectively connected” for U.S. federal income tax purposes, or (ii) if such holder is an
individual, such holder is present in the United States for 183 days or more during the taxable
year of the exchange and certain other requirements are met.

               ARTICLE XII. CONCLUSION AND RECOMMENDATION

        In the opinion of the Debtors and the Supporting Parties, the Plan is preferable to all
other available alternatives and provides for a larger and more timely distribution to the Debtors’
creditors than would otherwise result from any other scenario. Any alternative to Confirmation
of the Plan, moreover, could result in extensive delays, increased administrative expenses,
reduced financial performance, and a potential liquidation. Accordingly, the Debtors and the
Supporting Parties believe that the Plan provides the best available recovery to their stakeholders
and urge the holders of Claims in the Voting Classes to vote in favor thereof. The Debtors and
the Supporting Parties—the Creditors Committee, the Tort Claimants’ Committee, the Future




                                                290
         Case 20-10343-LSS        Doc 6214-2        Filed 09/15/21   Page 298 of 405




Claimants’ Representative, the Coalition, and the Ad Hoc Committee—all support confirmation
of the Plan and recommend that holders of Claims in the Voting Classes vote to accept the Plan.




                                              291
      Case 20-10343-LSS       Doc 6214-2   Filed 09/15/21    Page 299 of 405




Dated: July 2September 15, 2021
                                     Boy Scouts of America
                                     Delaware BSA, LLC


                                     /s/ Roger C. Mosby
                                     Roger C. Mosby
                                     Chief Executive Officer and President
Case 20-10343-LSS   Doc 6214-2   Filed 09/15/21   Page 300 of 405




                         EXHIBIT A

                PLAN OF REORGANIZATION
        Case 20-10343-LSS      Doc 6214-2    Filed 09/15/21   Page 301 of 405




See FourthFifth Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and
                        Delaware BSA, LLC filed at D.I. 6212.
Case 20-10343-LSS   Doc 6214-2   Filed 09/15/21   Page 302 of 405




                         EXHIBIT B

          RESTRUCTURING SUPPORT AGREEMENT

       LOCAL COUNCIL FORM OF LETTER OF INTENT
             Case 20-10343-LSS       Doc 6214-2      Filed 09/15/21     Page 303 of 405




                                                                 July __, 2021
Via E-mail

Boy Scouts of America
1325 West Walnut Hill Lane
P.O. Box 152079
Irving, Texas 75015-2079


               Re:    In re Boy Scouts of America & Delaware BSA LLC,
                      Case No. 20-10343 (Bankr. D. Del.) (the “Bankruptcy Case”)

To Whom It May Concern:

               We hereby express our intent to make a contribution to a settlement trust (the
“Settlement Trust”) created under a Boy Scouts of America (“BSA”) Chapter 11 plan of
reorganization (a “Plan”).

                In addition to our rights under applicable insurance policies (subject to agreed
treatment for non-abuse-related claims), our Local Council intends to contribute cash and/or real
property to the Settlement Trust under a BSA “global resolution” Plan as set forth below.

               Our contribution, if any, of real property would be valued (the “Appraised Value”)
as provided for in the term sheet filed as part of docket number 5466-2 in the Bankruptcy Case
(the “Term Sheet”). Other mechanics regarding our council’s real property contribution, if any,
are described in the Term Sheet.

               Our contribution would be subject to the following principal conditions:

                (a) Final approval of our board of trustees or similar governing body (no such
approval has been obtained as of the date hereof) and approval by any relevant governmental
authority, if needed;

               (b) Entry of a channeling injunction and releases covering our Local Council
(including any predecessors to our Local Council, and any trusts or entities that support Local
Council operations), our Local Council’s board members, volunteers and employees (other than
alleged perpetrators);

               (c) Acceptable resolution of insurance and indemnity issues with respect to our
chartered partners, to be negotiated, including through the use of a channeling injunction and/or
voluntary releases;

                (d) Contributions of cash and real property into the Settlement Trust by or on
behalf of all other Local Councils which, together with our Local Council’s contribution, will
total $500 million (comprised of at least $300 million of cash);
         Case 20-10343-LSS         Doc 6214-2      Filed 09/15/21     Page 304 of 405

Boy Scouts of America
Page 2

               (e) Continuation of the Bankruptcy Court’s preliminary injunction regarding
abuse-related claims until the effective date of the Plan;

              (f) the Plan, all relevant court orders and all other definitive documentation being
in form and substance satisfactory to us and to the Ad Hoc Committee of Local Councils of the
Boy Scouts of America.

               This letter is a non-binding letter of intent. Nothing herein creates any obligation
whatsoever, including to contribute to the Settlement Trust. Nothing herein is an admission with
respect to any matter or any factual or legal issue of any kind, including any liability for or in
respect of any abuse claim.


                      Sincerely,

                                               X

                                      By:

                                      Title:

                      Local Council Name:

                      Local Council No.:



                    [Contribution amount / form(s) indicated on next page(s)]
          Case 20-10343-LSS         Doc 6214-2      Filed 09/15/21   Page 305 of 405

Boy Scouts of America
Page 3



Local Council Name: _____________________________________

Local Council No.:     _____________________________________



Total contribution (per Ad Hoc Committee framework): $

Cash to be contributed: $

Number of real properties to be contributed (if any):

Total Appraised Value of all contributed real properties (if any):

   (If real property will be contributed, please complete one copy of the next page for each piece
   of property to be contributed. The “Total Appraised Value” line above should refect the
   combined total of all of these real properties.)
               Case 20-10343-LSS          Doc 6214-2        Filed 09/15/21      Page 306 of 405

    Boy Scouts of America
    Page 4


    Local Council Name and Number:            _____________________________________

    Real property number ____ of ____ total properties intended to be contributed by the council.


Description (including acres)


Entire property or portion thereof?

If a portion, description of portion (including
acres and approximate percentage of total):

If an entire property and valued based on
CBRE/Keen/JLL desktop appraisals (a.k.a.                $
“restricted appraisal reports” or “broker opinions
of value”),1 the Appraised Value:

If a Qualified On-Site Appraisal2 will be used,3
but has not been completed by the date that this        $
Letter of Intent is executed, the
Local Council’s good faith estimate4 of the likely
Appraised Value:

If a Qualified On-Site Appraisal2 will be used,3
and has been completed by the date that this            $
Letter of Intent is executed, the Appraised Value:




    1
        This valuation method can be used where a council is contributing an entire property that either (1) is
      not subject to a Lower Tier Restriction (as defined in the Term Sheet) or (2) is subject to a Lower Tier
      Restriction but such restriction is taken into account in the desktop appraisal. See Term Sheet at pages
      10-11 for further details.
    2
        See Term Sheet at 12 for definition of “Qualified On-Site Appraisal.”
    3
        This valuation method can be used: (1) where a council is contributing a portion of a property, (2)
      where a council is contributing an entire property that is not subject to a Lower Tier Restriction
      (subject to averaging with any CBRE/Keen/JLL desktop appraisals), or (3) where a council is
      contributing an entire property that is subject to a Lower Tier Restriction that is not reflected in any
      CBRE/Keen/JLL desktop appraisal of the property. See Term Sheet at pages 10-11 for further details.
    4
        Note that, if the council intends to rely on a Qualified On-Site Appraisal, the council may need to
      designate replacement property or adjust its cash contribution if the completed Qualified On-Site
      Appraisal does not result in an Appraised Value equal to the good faith estimate indicated on this form.
 Case 20-10343-LSS   Doc 6214-2   Filed 09/15/21   Page 307 of 405




                          EXHIBIT C

EXPECTED LOCAL COUNCIL CONTRIBUTIONSSETTLEMENT TRUST
                   CONTRIBUTION
Case 20-10343-LSS   Doc 6214-2   Filed 09/15/21   Page 308 of 405




                      To Be Supplemented.
                   Case 20-10343-LSS                    Doc 6214-2     Filed 09/15/21          Page 309 of 405


Boy Scouts of America
Local Council Settlement Trust Contribution [2]


     Local Council                      Local Council                    Total                   Cash                 Property
       Number                             Name [1]                   Contribution [2]         Contribution          Contribution [3]
         001            Greater Alabama                         $            3,685,328    $          2,364,428    $         1,320,900
         003            Alabama-Florida                                         114,311                114,311                       -
         004            Mobile Area                                              34,897                  34,897                      -
         005            Tukabatchee Area                                        832,901                459,151                 373,750
         006            Black Warrior                                           767,974                687,974                  80,000
         010            Grand Canyon                                         7,007,972               2,366,672              4,641,300
         011            Catalina                                             1,080,484               1,049,521                  30,963
         013            De Soto Area                                            130,903                130,903                       -
         016            Westark Area                                            942,308                942,308                       -
         018            Quapaw Area                                          4,616,045               4,616,045                       -
         023            Golden Gate Area                                     8,000,000               8,000,000                       -
         027            Sequoia                                                 567,536                497,036                  70,500
         030            Southern Sierra                                         148,908                122,997                  25,911
         031            Pacific Skyline                                      2,905,055               2,905,055                       -
         032            Long Beach Area                                      4,262,425               2,042,425              2,220,000
         033            Greater Los Angeles Area                             8,000,000               5,300,000              2,700,000
         035            Marin                                                1,030,344               1,030,344                       -
         039            Orange County                                       13,008,500                      -              13,008,500
         041            Redwood Empire                                          197,221                197,221                       -
         042            Piedmont                                                541,098                541,098                       -
         045            California Inland Empire                             1,154,569               1,154,569                       -
         047            Golden Empire                                        1,320,000               1,320,000                       -
         049            San Diego-Imperial                                   2,661,800                      -               2,661,800
         051            Western Los Angeles County                           1,250,000                 975,000                 275,000
         053            Los Padres                                           1,834,155                 634,155              1,200,000
         055            Silicon Valley Monterey Bay                         10,000,000               7,570,000              2,430,000
         057            Ventura County                                          325,018                325,018                       -
         058            Verdugo Hills                                           973,434                973,434                       -
         059            Greater Yosemite                                     2,200,000                      -               2,200,000
         060            Pikes Peak                                           1,718,941               1,718,941                       -
         061            Denver Area                                          6,000,000                      -               6,000,000
         062            Longs Peak                                           2,936,807               2,936,807                       -
         063            Rocky Mountain                                           11,492                  11,492                      -
         066            Connecticut Rivers                                   4,083,054               4,083,054                       -
         067            Greenwich                                               802,477                802,477                       -
         069            Housatonic                                              235,901                235,901                       -
         070            Old North State                                      4,767,600                 341,969              4,425,631
         072            Connecticut Yankee                                   2,581,836               1,131,836              1,450,000
         081            Del-Mar-Va                                           2,241,287               2,241,287                       -
         082            National Capital Area                                8,000,000               4,804,000              3,196,000
         083            Central Florida                                      1,224,354               1,224,354                       -
         084            South Florida                                        3,163,180               3,163,180                       -
         085            Gulf Stream                                          1,170,000                      -               1,170,000
         087            North Florida                                        5,284,701               5,284,701                       -
         088            Southwest Florida                                    2,121,962               2,121,962                       -
         089            Greater Tampa Bay Area                               6,052,120               1,052,120              5,000,000
         091            Chattahoochee                                           937,997                937,997                       -
         092            Atlanta Area                                         8,000,000               8,000,000                       -
         093            Georgia-Carolina                                        326,070                326,070                       -
         095            Flint River                                             766,174                766,174                       -
         096            Central Georgia                                         299,458                299,458                       -
         098            South Georgia                                           436,247                436,247                       -
         099            Coastal Georgia                                      2,584,395               2,584,395                       -
         100            Northwest Georgia                                       802,019                553,949                 248,070
         101            Northeast Georgia                                    2,138,766               1,947,991                 190,775



                                                               Page 1 of 5
                   Case 20-10343-LSS                    Doc 6214-2     Filed 09/15/21      Page 310 of 405


Boy Scouts of America
Local Council Settlement Trust Contribution [2]


     Local Council                      Local Council                    Total               Cash               Property
       Number                             Name [1]                   Contribution [2]     Contribution        Contribution [3]
         104            Aloha                                                1,338,358           1,338,358                   -
         106            Mountain West                                        2,020,156           2,020,156                   -
         107            Grand Teton                                          1,091,207           1,091,207                   -
         117            Prairielands                                            467,331            467,331                   -
         127            Three Fires                                          1,601,000           1,601,000                   -
         129            Northeast Illinois                                   2,190,574           2,190,574                   -
         133            Illowa                                                  783,586            783,586                   -
         138            W.D. Boyce                                           1,045,115           1,045,115                   -
         141            Mississippi Valley                                      989,191            989,191                   -
         144            Abraham Lincoln                                      1,568,064           1,192,064               376,000
         145            Hoosier Trails                                          757,931            757,931                   -
         156            Buffalo Trace                                           553,341            481,841                71,500
         157            Anthony Wayne Area                                   1,309,804           1,309,804                   -
         160            Crossroads of America                                4,321,870           4,321,870                   -
         162            Sagamore                                             1,149,115           1,149,115                   -
         165            LaSalle                                              1,319,467             654,467               665,000
         172            Hawkeye Area                                            446,691            446,691                   -
         173            Winnebago                                               723,157            723,157                   -
         177            Mid-Iowa                                             2,502,671           2,502,671                   -
         178            Northeast Iowa                                          678,374            678,374                   -
         192            Coronado Area                                           856,886            856,886                   -
         194            Santa Fe Trail                                          203,382            203,382                   -
         197            Jayhawk Area                                            345,573            295,573                50,000
         198            Quivira                                                 975,000                 -                975,000
         204            Blue Grass                                              110,356            110,356                   -
         205            Lincoln Heritage                                     3,632,563           3,632,563                   -
         209            Calcasieu Area                                          442,315            442,315                   -
         211            Istrouma Area                                           680,000                 -                680,000
         212            Evangeline Area                                         167,830            167,830                   -
         213            Louisiana Purchase                                   1,167,454           1,167,454                   -
         214            Southeast Louisiana                                  1,877,632             577,632             1,300,000
         215            Norwela                                              2,936,807           2,936,807                   -
         216            Katahdin Area                                           275,157              16,357              258,800
         218            Pine Tree                                               904,025            904,025                   -
         220            Baltimore Area                                       4,317,564           4,317,564                   -
         221            Mason-Dixon                                             345,990            345,990                   -
         224            Cape Cod and Islands                                    844,020            844,020                   -
         227            Spirit of Adventure                                  3,840,767           2,338,442             1,502,325
         230            Heart of New England                                 1,406,503           1,406,503                   -
         234            Western Massachusetts                                   664,939            664,939                   -
         250            Northern Star                                        7,223,055           6,537,055               686,000
         251            Mayflower                                            5,035,539           5,035,539                   -
         283            Twin Valley                                             783,963            783,963                   -
         286            Voyageurs Area                                          510,201            510,201                   -
         296            Central Minnesota                                       276,941            276,941                   -
         299            Gamehaven                                               321,630                 330              321,300
         302            Choctaw Area                                            519,164            519,164                   -
         303            Andrew Jackson                                       1,512,001             955,001               557,000
         304            Pine Burr Area                                          330,068            330,068                   -
         306            Ozark Trails                                         2,241,929           1,326,929               915,000
         307            Heart of America                                     6,971,313           3,971,313             3,000,000
         311            Pony Express                                         1,015,000             615,000               400,000
         312            Greater St. Louis Area                               7,986,838           7,986,838                   -
         315            Montana                                              3,181,676           3,181,676                   -
         322            Overland Trails                                         468,988            468,988                   -



                                                               Page 2 of 5
                   Case 20-10343-LSS                    Doc 6214-2     Filed 09/15/21      Page 311 of 405


Boy Scouts of America
Local Council Settlement Trust Contribution [2]


     Local Council                      Local Council                    Total               Cash               Property
       Number                             Name [1]                   Contribution [2]     Contribution        Contribution [3]
         324            Cornhusker                                              356,000            356,000                   -
         326            Mid-America                                          4,280,708           4,280,708                   -
         328            Las Vegas Area                                       3,385,736           3,250,736               135,000
         329            Nevada Area                                          2,506,435           2,506,435                   -
         330            Daniel Webster                                       3,525,762           1,600,762             1,925,000
         333            Northern New Jersey                                  3,064,566           3,064,566                   -
         341            Jersey Shore                                            386,141            386,141                   -
         347            Monmouth                                             3,170,811           1,990,811             1,180,000
         358            Patriots' Path                                       3,704,240           1,804,199             1,900,041
         364            Twin Rivers                                          2,595,200           2,046,700               548,500
         368            Baden-Powell                                         1,371,787           1,371,787                   -
         373            Longhouse                                               840,707                 -                840,707
         375            Five Rivers                                             831,968              21,968              810,000
         376            Iroquois Trail                                          342,546            117,546               225,000
         380            Greater Niagara Frontier                             1,537,485                  -              1,537,485
         382            Allegheny Highlands                                     899,358            333,992               565,366
         386            Theodore Roosevelt                                   3,989,485           3,989,485                   -
         388            Greater Hudson Valley                                6,367,835           6,367,835                   -
         397            Seneca Waterways                                     8,000,000           8,000,000                   -
         400            Leatherstocking                                      4,493,457           1,093,457             3,400,000
         404            Suffolk County                                       1,717,800           1,717,800                   -
         405            Rip Van Winkle                                          240,016            240,016                   -
         412            Great Southwest                                         116,570            116,570                   -
         413            Conquistador                                         1,950,432           1,948,098                 2,334
         414            Daniel Boone                                            656,424            656,424                   -
         415            Mecklenburg County                                   2,920,183           2,920,183                   -
         416            Central North Carolina                               1,840,659           1,400,000               440,659
         420            Piedmont                                             2,785,859           2,785,859                   -
         421            Occoneechee                                          1,946,429           1,013,429               933,000
         424            Tuscarora                                               858,650            858,650                   -
         425            Cape Fear                                            1,044,895             126,895               918,000
         426            East Carolina                                        1,940,873           1,045,873               895,000
         427            Old Hickory                                          1,084,223           1,084,223                   -
         429            Northern Lights                                      1,915,148           1,915,148                   -
         433            Great Trail                                          3,059,259           3,059,259                   -
         436            Buckeye                                              2,614,529           1,945,529               669,000
         438            Dan Beard                                            4,064,829           4,064,829                   -
         439            Tecumseh                                                653,395            493,395               160,000
         440            Lake Erie                                            6,546,918           6,546,918                   -
         441            Simon Kenton                                         2,659,872           2,416,872               243,000
         444            Miami Valley                                         1,255,126                  -              1,255,126
         449            Black Swamp Area                                     1,681,202           1,681,202                   -
         456            Pathway to Adventure                                 7,225,067           7,225,067                   -
         460            Erie Shores                                          4,161,154           4,161,154                   -
         467            Muskingum Valley                                        513,391            513,391                   -
         468            Arbuckle Area                                           572,866            572,866                   -
         469            Cherokee Area                                           315,366            315,366                   -
         474            Cimarron                                                282,652            282,652                   -
         480            Last Frontier                                        3,646,048           3,646,048                   -
         488            Indian Nations                                       2,637,142           1,972,142               665,000
         491            Crater Lake                                             320,470              55,470              265,000
         492            Cascade Pacific                                     10,000,000          10,000,000                   -
         497            Juniata Valley                                          421,504            421,504                   -
         500            Moraine Trails                                       1,196,485             204,485               992,000
         501            Northeastern Pennsylvania                               687,262            687,262                   -



                                                               Page 3 of 5
                   Case 20-10343-LSS                    Doc 6214-2     Filed 09/15/21      Page 312 of 405


Boy Scouts of America
Local Council Settlement Trust Contribution [2]


     Local Council                      Local Council                    Total               Cash               Property
       Number                             Name [1]                   Contribution [2]     Contribution        Contribution [3]
         502            Minsi Trails                                         2,580,916           2,580,916                   -
         504            Columbia-Montour                                        260,931            260,931                   -
         509            Bucktail                                                260,931            260,931                   -
         512            Westmoreland-Fayette                                 1,367,518           1,083,676               283,842
         524            Pennsylvania Dutch                                   1,054,371           1,054,371                   -
         525            Cradle of Liberty                                    6,806,713             376,313             6,430,400
         527            Laurel Highlands                                     5,972,147           5,972,147                   -
         528            Hawk Mountain                                        1,636,124           1,636,124                   -
         532            French Creek                                            699,673            699,673                   -
         533            Susquehanna                                             453,846            453,846                   -
         538            Chief Cornplanter                                       260,931            260,931                   -
         539            Chester County                                       1,559,680           1,559,680                   -
         544            New Birth of Freedom                                 2,713,971           2,713,971                   -
         546            Narragansett                                         6,440,530           6,440,530                   -
         549            Palmetto                                                165,998            165,998                   -
         550            Coastal Carolina                                        216,987            141,987                75,000
         551            Blue Ridge                                           1,058,966                  -              1,058,966
         552            Pee Dee Area                                            889,440            264,440               625,000
         553            Indian Waters                                           556,559            556,559                   -
         556            Cherokee Area                                        1,180,000                  -              1,180,000
         557            Great Smoky Mountain                                 1,193,687           1,088,687               105,000
         558            Chickasaw                                            2,045,752           2,045,752                   -
         559            West Tennessee Area                                     140,520                 -                140,520
         560            Middle Tennessee                                     3,586,493           3,586,493                   -
         561            Texas Trails                                            627,654            627,654                   -
         562            Golden Spread                                        2,133,734           2,133,734                   -
         564            Capitol Area                                         4,196,142           4,196,142                   -
         567            Buffalo Trail                                        1,148,568                  -              1,148,568
         571            Circle Ten                                           7,989,824           7,989,824                   -
         573            Yucca                                                   684,194            684,194                   -
         574            Bay Area                                             1,019,611           1,019,611                   -
         576            Sam Houston Area                                     7,968,144           7,968,144                   -
         577            South Texas                                             372,925            372,925                   -
         578            Three Rivers                                            802,596            802,596                   -
         583            Alamo Area                                           4,241,105           2,441,105             1,800,000
         584            Caddo Area                                              506,208            506,208                   -
         585            East Texas Area                                      1,505,910           1,505,910                   -
         587            Northwest Texas                                         529,586            529,586                   -
         590            Crossroads of the West                               4,413,897           3,082,897             1,331,000
         592            Green Mountain                                          802,732            590,661               212,071
         595            Colonial Virginia                                       347,149            347,149                   -
         596            Tidewater                                               621,354            570,769                50,585
         598            Shenandoah Area                                         188,673            188,673                   -
         599            Blue Ridge Mountains                                    739,330            739,330                   -
         602            Heart of Virginia                                    2,067,014           1,517,014               550,000
         604            Blue Mountain                                           673,098              98,098              575,000
         606            Mount Baker                                          2,150,000                  -              2,150,000
         609            Chief Seattle                                        7,517,262           7,517,262                   -
         610            Great Alaska                                            579,090            579,090                   -
         611            Inland Northwest                                        164,963            164,963                   -
         612            Pacific Harbors                                      2,260,810           2,260,810                   -
         614            Grand Columbia                                          254,101            118,414               135,688
         615            Mountaineer Area                                        527,717            416,717               111,000
         617            Buckskin                                             1,890,783           1,890,783                   -
         619            Ohio River Valley                                       895,582            835,582                60,000



                                                               Page 4 of 5
                   Case 20-10343-LSS                    Doc 6214-2            Filed 09/15/21             Page 313 of 405


Boy Scouts of America
Local Council Settlement Trust Contribution [2]


     Local Council                      Local Council                          Total                      Cash                    Property
       Number                             Name [1]                         Contribution [2]            Contribution             Contribution [3]
         620            Glacier's Edge                                                615,218                   615,218                         -
         624            Gateway Area                                                  328,075                   328,075                         -
         627            Samoset                                                       744,921                   714,142                      30,780
         635            Bay-Lakes                                                  2,876,230                  2,876,230                         -
         636            Three Harbors                                              3,685,039                  3,685,039                         -
         637            Chippewa Valley                                               411,891                   411,891                         -
         638            Greater Wyoming                                               405,893                   405,893                         -
         640            Greater New York                                           9,000,000                  9,000,000                         -
         651            Potawatomi Area                                               560,174                   560,174                         -
         653            Great Rivers                                                  420,000                        -                      420,000
         660            Blackhawk Area                                             1,611,059                    142,059                   1,469,000
         661            Puerto Rico                                                   233,059                   233,059                         -
         662            Longhorn                                                   1,619,485                  1,619,485                         -
         664            Suwannee River Area                                           224,459                   224,459                         -
         690            Garden State                                               3,890,626                  2,118,437                   1,772,189
         691            Pushmataha Area                                                83,882                     83,882                        -
         694            South Plains                                                  755,075                   755,075                         -
         695            Black Hills Area                                              160,573                   160,573                         -
         696            Midnight Sun                                               1,023,336                  1,023,336                         -
         697            Oregon Trail                                               3,141,676                  3,141,676                         -
         702            Rainbow                                                       759,968                   566,968                     193,000
         713            Sequoyah                                                      796,698                   796,698                         -
         733            Sioux                                                         524,247                   524,247                         -
         741            Texas Southwest                                               221,936                   221,936                         -
         748            Yocona Area                                                   291,074                   291,074                         -
         763            Virginia Headwaters                                           287,066                   287,066                         -
         773            Gulf Coast                                                    140,734                   140,734                         -
         775            Rio Grande                                                    562,009                   562,009                         -
         777            Washington Crossing                                        1,390,180                  1,390,180                         -
         780            Michigan Crossroads                                        7,983,003                  5,819,003                   2,164,000
         802            Transatlantic                                                 447,138                   447,138                         -
         803            Far East                                                      778,355                   778,355                         -

Footnotes:
 [1] Longs Peak (LC #062) and Greater Wyoming (LC #638) merged on May 1, 2021; however, the councils submitted a single letter of intent
 reflecting separate contribution numbers for each council.
 [2] Total contributions for each Local Council are listed herein as set forth in each Local Council’s respective letter of intent; the total amount
 and composition of each Local Council’s contribution is subject to material change, provided that the value of the Local Councils’ contributions
 of cash and property shall equal $500 million in the aggregate and that the cash portion shall be no less than $300 million in the aggregate.
 [3] The values of certain Local Council properties are subject to change pending the completion of Qualified On-Site Appraisals and, as such,
 the value of each Local Council property for purposes of the Local Council Settlement Contribution is subject to material change, provided that,
 as noted above, the value of the Local Councils’ contributions of cash and property shall be no less than $500 million in the aggregate and that
 the cash portion shall be no less than $300 million in the aggregate.




                                                                     Page 5 of 5
Case 20-10343-LSS   Doc 6214-2   Filed 09/15/21   Page 314 of 405




                         EXHIBIT D

                    LIQUIDATION ANALYSIS
           Case 20-10343-LSS             Doc 6214-2         Filed 09/15/21       Page 315 of 405




                                           Boy Scouts of America

                                                   Exhibit D

                                           Liquidation Analysis1

        This hypothetical liquidation analysis (this “Liquidation Analysis”) is based on certain
estimates and assumptions that the Debtors have developed, with the assistance of their advisors,
and which the Debtors consider to be reasonable under the circumstances of the Chapter 11
Cases. These estimates and assumptions are inherently subject to significant economic,
operational, legal, and other uncertainties and contingencies that are outside of the Debtors’
control. Accordingly, the Debtors cannot provide any assurance that the values reflected in this
Liquidation Analysis would be realized if the Debtors were, in fact, to undergo the liquidation
discussed herein, and actual results in the event of a liquidation could vary materially from this
Liquidation Analysis.

       In summary, under the Plan a total of $474.0the Liquidation Analysis estimates that a
maximum of $451.1 million is estimated towould be available to unsecured creditors of which
$401.7384.4 million to $442.4421.9 million iswould be available to Abuse Claims. depending on
the amount of Allowed Abuse Claims. As discussed below, the Liquidation Analysis excludes
any proceeds from insurance or from recoveries from any contribution claims against Chartered
Organizations, on the basis that recoveries from such proceeds are assumed to be materially the
same or greater under a plan of reorganization that provides for a global resolution of Abuse
Claims than under a chapter 7 liquidation.

1)    Introduction

      The Debtors, with the assistance of their legal and financial advisors, have prepared this
Liquidation Analysis in connection with the Plan and the Disclosure Statement. As described in
Article IX.D of the Disclosure Statement, section 1112(c) of the Bankruptcy Code provides that
the chapter 11 cases of non-profit corporations such as the Debtors may not be involuntarily
converted to cases under chapter 7 of the Bankruptcy Code. See 11 U.S.C. § 1112(c) (“The
court may not convert a case under [chapter 11] to a case under chapter 7 of this title if the
debtor is a farmer or a corporation that is not a moneyed, business, or commercial corporation,
unless the debtor requests such conversion.”). Because the Chapter 11 Cases could not be
involuntarily converted a chapter 7 liquidation, the Debtors submit that they are not required to
satisfy the requirements of section 1129(a)(7) in connection with confirmation of the Plan.
Although the Debtors do not believe they are required to satisfy the “best interests of creditors”
test embodied in section 1129(a)(7), the Debtors do believe that this Liquidation Analysis will be
helpful to holders of Claims as they evaluate their proposed treatment under the Plan. This
Liquidation Analysis shall not be construed as or deemed to constitute a waiver or admission of
any kind. The Debtors reserve all rights to oppose the applicability of the best interests test in



1
 All capitalized terms not otherwise defined herein shall have the meanings ascribed to them the Plan or
Disclosure Statement, as applicable.

                                                        1
            Case 20-10343-LSS        Doc 6214-2       Filed 09/15/21     Page 316 of 405




the Chapter 11 Cases, including any arguments that the Local Councils must be included in the
Liquidation Analysis.

        The Liquidation Analysis permits holders of Impaired Claims to evaluate whether they
will receive or retain value under the Plan on account of their Claims of a value, as of the
Effective Date, that is not less than the amount that such holder would receive if the Debtors
were liquidated under chapter 7 of the Bankruptcy Code. To calculate the probable distribution
to holders of Claims in each Impaired Class if the Debtors were liquidated under chapter 7, the
Liquidation Analysis:

     i)       estimates the cash proceeds (the “Liquidation Proceeds”) that a chapter 7 trustee
              (the “Trustee”) would generate if the Chapter 11 Cases were converted to cases
              under chapter 7 on the Effective Date and the assets of the Debtors’ Estates and the
              Related Non-Debtor Entities were liquidated;

     ii)      determines the distribution each holder of an Impaired Claim would receive from
              the Liquidation Proceeds under the statutory priority scheme that applies in a case
              under chapter 7; and

     iii)     compares each holder’s distribution from the Liquidation Proceeds to the
              distribution such creditor would receive under the Plan if it were confirmed and
              consummated.

      This Exhibit D to the Disclosure Statement contains three sets of analyses. The first section
contains the Liquidation Analysis applicable to the Debtors and Related Non-Debtor Entities.
The second section provides a similar analysis in relation to the Local Councils. Although the
Debtors do not believe they are required to satisfy the best-interests test as it relates to the Local
Councils, the Debtors have consented to including this analysis to address objections to the
Disclosure Statement asserted by the Tort Claimants’ Committee and various individuals holding
Class 8 Direct Abuse Claims. Third and finally, this Exhibit D contains an analysis depicting a
combination of the Liquidation Analysis pertaining to the Debtors and Related Non-Debtor
Entities and the analysis pertaining to the hypothetical liquidation of the Local Councils. As
noted above, this Liquidation Analysis shall not be construed as or deemed to constitute a waiver
or admission of any kind. The Debtors reserve all rights to oppose the applicability of the best
interests test in the Chapter 11 Cases.

2)   Liquidation Analysis of Debtors and Related Non-Debtor Entities

     i)       Process and Assumption Overview

        This Liquidation Analysis was prepared on a consolidated basis and assumes that the
Debtors and all of the Related Non-Debtor Entities with material assets (specifically, National
Boy Scouts of America Foundation, Arrow WV, Inc., BSA Asset Management, LLC, and
Learning for Life) would be liquidated on a jointly administered but nonconsolidated basis. This
Liquidation Analysis has been prepared assuming that the Chapter 11 Cases are converted to
chapter 7 on or about December 31, 2021 (the “Conversion Date”) and that Related Non-Debtor
Entities file for chapter 7 liquidation at that time. Certain of the Related Non-Debtor Entities are


                                                  2
            Case 20-10343-LSS              Doc 6214-2           Filed 09/15/21        Page 317 of 405




not subsidiaries of the BSA but rather are independently incorporated non-stock, non-profit
entities. Accordingly, the Liquidation Analysis does not consider any defenses that could be
raised by the Related Non-Debtor Entities as to whether their assets would be available to the
BSA’s creditors, which defenses, if successful, would reduce the recoveries set forth herein. The
Debtors have assumed that the liquidation would occur over an approximately six-month time
period. This assumption is consistent with assumptions utilized for hypothetical liquidations
analyses in other chapter 11 cases.        In the Debtors’ view, six months is the minimum time
period that would be required to complete the sale of substantially all of the Debtors’
unrestricted assets,2 monetize and collect receivables and other unrestricted assets of the Debtors
and Related Non-Debtor Entities, and administer and wind-down the estates. Except as
otherwise noted herein, the Liquidation Analysis is based upon the Debtors’ and Related
Non-Debtor Entities’ unaudited pro forma consolidated balance sheets as of February 28, 2021,
and those values are assumed to be representative of the Debtors’ and Related Non-Debtor
Entities’ assets and liabilities as of the Conversion Date unless otherwise noted. Any projected
balance sheet amounts presented in this Liquidation Analysis are intended to be a proxy for actual
balances on the Conversion Date (the “Liquidation Balances”). In addition, this Liquidation
Analysis incorporates certain adjustments to account for the effects of the chapter 7 liquidation
process, including costs of winding down the Debtors’ and Related Non-Debtor Entities’ estates,
employee-related costs, and professional and Trustee fees.

        It is assumed that, on the Conversion Date, the Bankruptcy Court would appoint the
Trustee, who would sell the unrestricted assets of the Debtors’ and Related Non-Debtor Entities’
bankruptcy estates and distribute the Liquidation Proceeds, net of liquidation-related costs, to
creditors in accordance with the statutory priority scheme provided for under section 726 of the
Bankruptcy Code. To maximize recoveries in an expedited process, this Liquidation Analysis
assumes that the Trustee’s initial step would be to develop a liquidation plan to generate
Liquidation Proceeds from the sale of the Debtors’ and Related Non-Debtor Entities’
unrestricted assets for distribution to creditors. This Liquidation Analysis assumes the appointed
Trustee will retain legal and financial advisors and real estate and other brokers to assist in the
liquidation.

        This Liquidation Analysis assumes that a Trustee would immediately begin the
wind-down process following a conversion to chapter 7, with minimal employee and operating
costs continuing during the liquidation process. The Debtors’ and Related Non-Debtor Entities’
unrestricted assets would be marketed on an accelerated timeline, and asset sales would generally
occur within the six-month wind-down period. Asset values in the liquidation process are
assumed to be driven by, among other factors:




2
  For purposes of this Exhibit D, a “restricted” asset is an asset that is subject to enforceable use restrictions under
applicable law or an asset that the Debtors, the Related Non-Debtor Entities or the Local Councils hold in a
fiduciary capacity for the sole benefit of donors, their intended beneficiaries, or members of the public who have
entrusted the Debtors, Related Non-Debtor Entities or Local Councils to carry out their respective charitable
missions. The Bankruptcy Code recognizes and enforces these state-law restrictions in bankruptcy cases of
charitable non-profit corporations under sections 363(d)(1) and 541(d) of the Bankruptcy Code.

                                                            3
           Case 20-10343-LSS              Doc 6214-2          Filed 09/15/21        Page 318 of 405




              the accelerated time frame in which the assets are marketed and sold;

              the loss of key personnel;

              negative public sentiment and damage to the BSA’s brand; and

              the general forced nature of the sale.

        The cessation of operations in a liquidation would likely trigger certain Claims that
otherwise would not exist under a Plan absent a liquidation. Examples of these kinds of Claims
include, without limitation, potential employee Claims (such as severance or WARN Act Claims)
and executory contract and unexpired lease rejection damages Claims. The amounts of these
Claims could be material and certain of these Claims could be entitled to administrative or
priority payment status under the relevant provisions of the Bankruptcy Code. Administrative
and priority Claims would be paid in full from the Liquidation Proceeds before the balance of
such proceeds would be made available to holders of allowed general unsecured Claims.
Estimates of certain of these potential additional Claims have been included in the Liquidation
Analysis.

        Except as described below with respect to the Debtors’ restricted investments, no
recovery or related litigation costs have been attributed to any potential avoidance actions under
the Bankruptcy Code, including potential preference or fraudulent transfer actions. The Debtors
believe that the vast majority of the payments made to creditors in the 90 days preceding the
chapter 11 proceedings (including one year for insiders) were in the ordinary course of business
and when weighed against, among other issues, the cost of such litigation, the uncertainty of the
outcome thereof and anticipated disputes regarding these matters, the outcome of such litigation
is unlikely to affect materially the outcome of the Liquidation Analysis. Additionally, this
analysis does not include estimates for tax consequences, either federal or state, that may be
triggered upon the liquidation and sale of assets; these tax consequences could be material.
Finally, the Liquidation Analysis assumes that there will not be any proceeds from the Debtors’
directors and officers liability insurance available to satisfy creditors generally because the
Debtors are unaware of any legally viable causes of action that could be asserted on behalf of the
general creditor body that would recover from the Debtors’ directors and officers liability
insurance.

        A substantial amount of the Debtors’ and certain of the Related Non-Debtors Entities’
assets are subject to valid and enforceable donor-imposed restrictions on use or disposition of
such assets.3 Under applicable law, restricted assets do not constitute property of the estate and
would not be available to creditors in a chapter 7 liquidation.4 The Liquidation Analysis excludes


3
  The Debtors are continuing to assess their restricted assets in connection with the adversary complaint filed by
the Tort Claimants’ Committee on January 8, 2021 (Adv. Pro. No. 21-50032).
4
  In a chapter 7 liquidation of a charitable non-profit corporation, courts often apply the cy pres doctrine to carry
out a donor’s intent rather than distribute a restricted donation to creditors. For example, in Salisbury v.
Ameritrust Tex. N.A. (In re Bishop College), 151 B.R. 394 (Bankr. N.D. Tex. 1993), the trustee of a testamentary
trust declined to continue to pay trust income to a defunct private college that had commenced chapter 7 proceeds
on the basis that the original purpose of the gift—providing scholarships—had become impossible to fulfill. Id.

                                                          4
           Case 20-10343-LSS              Doc 6214-2          Filed 09/15/21        Page 319 of 405




the value of those assets in calculating the gross Liquidation Proceeds unless specifically noted.
Moreover, certain of the Debtors’ and Local Councils’ properties may be less marketable due to
disputes over their classification as being restricted or unrestricted, limitations on their use
including requirements to be used in the same manner, or restrictions on commercial
development.5

        In addition, certain other factors could materially diminish the Liquidation Proceeds due
to the nature of the Debtors’ status as non-profit entities. The Debtors will be required to
comply with the applicable non-bankruptcy law that governs non-profit entities in connection
with the disposition of their assets. These obligations vary among jurisdictions, but can require,
inter alia, consent from a state’s attorney general or other governmental authorities. State
attorneys general may intervene or, depending upon state law, be compelled to intervene, in a
chapter 7 liquidation to ensure that the intent of donors is carried out and that the restricted
donations are not distributed to creditors.6 The costs that attend these potential disputes and
related delays and uncertainty regarding the same are not factored into this Liquidation Analysis
and could reasonably be expected to negatively impact the Liquidation Proceeds.

        Under a chapter 7 liquidation, moreover, it is likely that the BSA’s defined benefit
pension plan would be terminated and the Pension Benefit Guarantee Corporation (the “PBGC”)
would pursue its Claim of approximately $1.1 billion against all members of the controlled group,
which are jointly and severally liable for such amounts and include the Related Non-Debtor
Entities and Local Councils. The Debtors expect that under section 4068(a) of ERISA, the
PBGC would successfully assert a lien arising as of the termination date against each member of
the controlled group in an amount not to exceed 30% of the “collective net worth” of all
members of the controlled group combined. However, for any member of the controlled group
that has filed for bankruptcy prior to the termination, the automatic stay will generally prevent
perfection of any lien under ERISA. The PBGC’s Claim could therefore be asserted jointly and
severally against each member of the controlled group in the full amount of the approximately
$1.1 billion Claim, provided that the PBGC’s Claim, to the extent not secured by a lien under
ERISA, would likely be treated as a General Unsecured Claim. The Liquidation Analysis
assumes that the lien on Related Non-Debtor Entity and Local Council assets would represent



at 396. The bankruptcy court denied the chapter 7 trustee’s turnover action, holding that, “[u]nder Texas law,
where the particular charitable purpose for which the trust was created becomes impossible of achievement or
illegal or impracticable, the trust does not fail if the settlor has shown a general intention that his property shall
be used for charitable purposes.” Id. at 400. In this situation, the court reasoned, “the court will exercise its cy
pres power to authorize that the property be applied to some other some other particular charitable purpose falling
within the general intention of the settlor,” and that “the court will choose the public charity which is as near as
possible to the one designated by the settlor.” Id.
5
  In re Save Our Springs (S.O.S.) All., Inc., 388 B.R. 202, 239 (Bankr. W.D. Tex. 2008) (finding, in a non-profit
chapter 11 case, that “the evidence offered by the debtor regarding its assets and their values . . . [was] credible
and substantial” and that such evidence was sufficient to meet the best interests test, “considering the unique
nature of the Debtor as a non-profit organization dependent on contributions that are voluntary and may be
restricted, and of the Debtor's other assets . . .”).
6
  See In re Bishop College, 151 B.R. at 397 (observing that the Texas attorney general intervened in the chapter 7
trustee’s turnover action, which under Texas law “is required in all disputes involving charitable trusts”).

                                                          5
            Case 20-10343-LSS            Doc 6214-2          Filed 09/15/21      Page 320 of 405




30% of Liquidation Proceeds remaining for all of the Debtors, Related Non-Debtor Entities, and
Local Councils combined after wind down costs and secured debt, if any. In the event the PBGC
was unable to assert a secured claim or its security interest was invalidated, the PBGC would still
have an unsecured claim against each member of the controlled group. As such Claim would be
asserted jointly against members of the controlled group, including Local Councils, the PBGC is
expected to recover in full on account of its Claim. The ability of the PBGC to recover in full in
this circumstance is due to the significant size of its claim, which would be asserted in full against
each member of the controlled group, as compared to the other claims against such entities, and
the fact that the aggregate assets of the controlled group exceed the PBGC claim. Thus, in the
event that the PBGC’s Claim is not treated as a secured claim, the recoveries discussed herein
will not materially change.

       Approximately 82,500 non-duplicative Claims alleging Abuse were timely filed against
the BSA in the Chapter 11 Cases. The BSA and certain Local Councils have procured
commercial general liability policies from multiple insurers since the 1930s to protect themselves
from losses including Abuse Claims. This Liquidation Analysis does not account for any
recovery from insurance proceeds (irrespective of whether an insured Claim relates to Abuse) on
the basis that recoveries from such proceeds are assumed to be materially the same or greater
under a plan of reorganization that provides for a global resolution of Abuse Claims than under a
chapter 7 liquidation.7 In addition, the Liquidation Analysis does not account for any potential
recovery from Chartered Organizations, as potential co-liable parties under the Abuse Claims, on
the basis that recoveries from such proceeds are assumed to be materially the same or greater
under a plan of reorganization that provides for a global resolution of Abuse Claims than under a
chapter 7 liquidation.

      ii)       Distribution of Net Proceeds to Claimants

        Any available net proceeds would be allocated to holders of Claims in accordance with
the priority scheme of section 726 of the Bankruptcy Code:

               Liquidation Adjustments / Super Priority Claims – includes estimated fees paid to
                the U.S. Trustee and Clerk of the Bankruptcy Court, wind-down costs and certain
                Professional Fees and broker fees;

               Secured Claims – includes 2010 Bond Claims, 2012 Bond Claims, 2010 Credit
                Facility Claims, 2019 RCF Claims, and the secured portion of the PBGC’s Claim
                consistent with section 4068(a) of ERISA and PBGC guidance under 29 CFR §
                4062.4;

               Chapter 11 Administrative and Priority Claims – includes estimated Claims held by
                creditors that are able to assert liens on particular assets, including certain trade
                vendors in addition to Claims for post-petition accounts payable, post-petition



7
 The Debtors believe the value of its insurance policies will be maximized under the Plan, in part because the
Local Councils are additional or named insureds under many of the policies.

                                                         6
             Case 20-10343-LSS         Doc 6214-2       Filed 09/15/21   Page 321 of 405




                 accrued expenses including professional fees, taxes, employee obligations, Claims
                 arising under section 503(b)(9) of the Bankruptcy Code, and Unsecured Claims
                 entitled to priority under section 507 of the Bankruptcy Code; and

                General Unsecured Claims – includes prepetition trade Claims, prepetition rejection
                 damages Claims, and other types of prepetition liabilities; Abuse and non-Abuse
                 litigation Claims; and unsecured and unrecovered PBGC Claims.

        Under the absolute priority rule, no junior creditor would receive any distributions until
all senior creditors are paid in full. The assumed distributions to creditors as reflected in the
Liquidation Analysis are estimated in accordance with the absolute priority rule.

      iii)       Conclusion

        This Liquidation Analysis was prepared before the completion of the reconciliation and
allowance process for Claims against the Debtors and without any deadline for filing Claims
against the Related Non-Debtor Entities’ chapter 7 estates in a hypothetical liquidation, and so
the Debtors have not had an opportunity to fully evaluate Claims against the Debtors or to
adjudicate such Claims before the Bankruptcy Court. Accordingly, the amount of the final
Allowed Claims against the Debtors’ estates may differ from the Claim amounts used in this
Liquidation Analysis. Additionally, asset values discussed herein may be different than amounts
referred to in the Plan, which presumes the reorganization of the Debtors’ assets and liabilities
under chapter 11 of the Bankruptcy Code. The estimated liquidation recoveries and proceeds
waterfall are presented herein as a consolidated summary of each individual liquidating estate
with their estimated recoveries.

       The Debtors determined, as summarized in the following analysis, upon the Effective
Date, the Plan will provide all creditors with a recovery (if any) that is not less than what they
would otherwise receive pursuant to a liquidation of the Debtors under chapter 7 of the
Bankruptcy Code, and thus the Plan satisfies the requirement of 1129(a)(7) of the Bankruptcy
Code, if the Bankruptcy Court determines that such requirement is applicable to non-profits
debtors in chapter 11.

         The following Liquidation Analysis should be reviewed with the accompanying notes.

      iv)        General Liquidation Summary and Detail – Debtors and Related Non-Debtor
                 Entities

Liquidation Proceeds

 A.          Cash and Cash Equivalents – Represents Cash and Cash equivalents of the Debtor and
             Related Non-Debtor Entities as of the Conversion Date based on the BSA’s most
             recent financial projections, segregated between restricted and unrestricted balances.
             Restricted cash balances reflect donor imposed restrictions on use and disposition and
             accordingly such amounts are excluded from the Liquidation Proceeds (see Note B
             below). The Debtors estimate a 100% recovery on the unrestricted cash balances.



                                                    7
           Case 20-10343-LSS            Doc 6214-2         Filed 09/15/21       Page 322 of 405




             Cash Securing Letters of Credit – Reflect cash held by JPM to secure letters of
              credit issued for the benefit of Old Republic Insurance (“ORIC”). ORIC is
              assumed to draw on the letters of credit in full and JPM is assumed to be able to
              recover against this cash collateral in full. The cash is included in the Liquidation
              Proceeds and in the recovery to JPM.

    B.    Investments – Represents investments of the Debtor and Related Non-Debtor Entities
          as of the Conversion Date based on the BSA’s most recent financial projections,
          segregated between restricted and unrestricted, and excluding non-controlling interest
          in the BSA Commingled Endowment Fund, LP (i.e., the limited partnership interests
          owned by the Local Councils). Restricted investment balances reflect donor imposed
          restrictions on use and disposition and accordingly such amounts are excluded from the
          Liquidation Proceeds.8 There is the potential for litigation related to asset restrictions
          in a liquidation, which could result in certain unrestricted investments being determined
          to be restricted or certain restricted investments being determined to be unrestricted.
          The Tort Claimants’ Committee has commenced an adversary proceeding relating to
          the restriction of certain of the Debtors’ assets. Although the Debtors believe the
          action is meritless, for illustrative purposes, the Liquidation Analysis assumes $25
          million of currently restricted investments could be available to creditors in a
          liquidation. The Plan includes a proposed means to resolve any and all disputes
          regarding the Debtors’ designation of assets as “restricted” or “core,” including the
          claims asserted in the complaint filed by the Tort Claimants’ Committee in the
          adversary proceeding entitled Official Tort Claimants’ Committee of Boy Scouts of
          America and Delaware BSA, LLC v. Boy Scouts of America and Delaware BSA, LLC,
          Adv. Pro. No. 21-50032 (LSS). To achieve this, the cash to be contributed to the
          Settlement Trust has been increased by $50 million by lowering the amount of
          Unrestricted Cash and Investments retained by the Reorganized BSA. After careful
          evaluation, the Debtors determined they are able to fund this substantial increase in
          assets to be contributed because certain restricted investments could be used in a
          manner consistent with their applicable restrictions on use and disposition to support
          activities included in the Debtors’ financial projections. This would not be the case in a
          liquidation. The Debtors estimate a 100% recovery on unrestricted investments plus
          the $25 million of restricted investments.

    C.    Accounts Receivable – Accounts receivable are comprised of invoiced and accrued
          third party receivables, including receivables from the Local Councils, and other
          non-trade receivables and deposits. Accounts Receivable is presented based on the
          BSA’s most recent financial statements and is assumed to be materially consistent as of
          the Liquidation Date. Estimated recovery percentages for accounts receivable are
          between approximately 33% and 35%.

    D.    Investment Income Receivables – Comprised of accrued investment earnings primarily



8
   These amounts are subject to the adversary proceedings currently pending before the Bankruptcy Court further
discussed in Article V.J.2 of the Disclosure Statement.

                                                       8
     Case 20-10343-LSS         Doc 6214-2        Filed 09/15/21   Page 323 of 405




     from the BSA’s restricted investment holdings. These amounts are based on the BSA’s
     recent financial statements and balances are assumed to be materially consistent with
     balances as of the liquidation date. Investment income receivables are excluded from
     the Liquidation Proceeds.

E.   Pledges Receivable – Pledges receivables reflect unconditional donor pledges at
     estimated net present collectable value. As the pledges are both donor restricted and
     highly unlikely to be enforceable in a liquidation they are valued at zero. Additional
     pledges not reflected on the financial statements are conditional and thus could not be
     collected in a liquidation.

F.   Related Party Receivables – Interfund receivables are comprised of amounts due
     to/from Related Non-Debtor Entities. These amounts are consolidated and eliminated
     within this Liquidation Analysis. The most significant Related Party Receivable is a
     note receivable due from Arrow, which is secured by a deed of trust in the Summit
     high adventure facility, Arrow’s only asset, and which note is pledged to JPM under
     the BSA’s credit agreements. In lieu of showing a recovery on this line in the
     schedule, the recovery from the liquidation of the Summit is reflected as part of Land
     Building & Equipment below. Gross recoveries on this note total $35 million.
     Proceeds from the intercompany note via the sale of Arrow’s assets are assumed to
     satisfy JPM’s Secured Claims.

G.   Inventory – Inventory is primarily comprised of branded and non-branded Boy Scout
     apparel, High Adventure Base general inventory stock, and other miscellaneous
     inventory items. Inventory is presented based on the BSA’s most recent financial
     statements. Inventory is assumed to be materially consistent as of liquidation date as in
     the BSA’s current financial statements. Estimated recoveries are based on liquidation
     assumptions that include only sellable apparel and stock at substantially discounted
     values. Inventory reserves are not contemplated within this analysis.

H.   Prepaid and Deferred Charges – Primarily comprised of prepaid Insurance Policies,
     professional fees, and deferred expenses. Prepaids are presented based on the BSA’s
     most recent financial statements. Prepaid insurance recoveries are estimated to be $0
     based on a detailed breakdown of 2021-2022 plan year Insurance Policies, assuming no
     additional prepayments during the liquidation period through June 30, 2022. Prepaid
     professional fees are assumed to be recovered 100% and applied against administrative
     professional fee Claims in a liquidation scenario. Deferred charges are recovered at
     0% of current financial statement balances.

I.   Land, Building, and Equipment (net) – Primarily comprised of the BSA’s national
     headquarters, High Adventure Bases, distribution center, various furniture and fixtures,
     and software and computers. Land, building, and equipment balances are presented
     based on the Debtor and Related Non-Debtor Entities most recent financial statements.
     Pro forma balances represent the following:

        National HQ, National Distribution Center, the High Adventure Bases (Philmont,
         Sea Base, and Northern Tier), and Summit are presented based on valuations

                                             9
     Case 20-10343-LSS          Doc 6214-2        Filed 09/15/21    Page 324 of 405




         conducted by third party experts during the course of this bankruptcy and reflect
         estimates of the fair market value of the respective properties. Scouting U is
         presented based on the proceeds expected to be generated from a pending sale of
         the property. The BSA also owns a portfolio of Oil and Gas Interests. These
         rights, and the value of the rights, are not included within the financial statements,
         however, are included in the pro forma fair market value balance of land, building,
         and equipment based on a recent third party valuation report.

        The remaining balance of land, building, and equipment which primarily includes
         furniture, fixtures, capital and project improvements, and software and computers
         is estimated to be materially consistent to the BSA’s most recent financial
         statements.

        Pro forma balances are presented before depreciation and amortization.

     After a review of the assets, the Debtors and their advisors concluded that the forced
     sale of the Debtors’ assets in the compressed timeframe that typically occur during a
     chapter 7 liquidation would likely result in a valuation discount relative to “fair value.”
     The liquidation value of land, buildings, and equipment is stratified based on estimated
     recoveries ranging from 80% to 85% recovery on brokers opinion of value of the
     national headquarters ($11.6 million) and distribution center ($7.3 million), fair market
     value appraisals of each of the High Adventure Bases (Philmont South Ranch $153
     million, Sea Base $29 million, and Northern Tier $8.4 million including the Summit
     ($42.8 million), and an appraisal of the Oil and Gas Interests ($7.6 million). For the
     former Scouting U building ($2.0 million), recoveries are presented at 100% of
     pending sale price less commissions and other closing costs. Recoveries on remaining
     assets are expected to be minimal based on the nature of the assets and the
     circumstances of a chapter 7 liquidation. Total land, building, and equipment
     recoveries range from 58% to 63% of pro forma values.

     Certain of the BSA’s properties are collateral for JPM’s Secured debt. These
     properties include the national headquarters, Philmont Scout Ranch, and the High
     Adventure Bases at Sea Base and Northern Tier. Liquidation proceeds from these
     properties are assumed to satisfy JPM’s Secured debt first, with any remaining
     proceeds made available to creditors based on priority. As noted above, the value of
     the Summit which flows to BSA through a note receivable is also reflected in the value
     of land, building and equipment and is subject to JPM’s security interest.

     The sale of certain of the High Adventure Bases and other properties could be disputed
     by third parties, potentially driving down their value or barring them from sale entirely
     if determined to be restricted property and non-alienable under applicable law;
     however, that issue is not addressed herein given the JPM lien. Similarly the High
     Adventure Bases are core to the mission of scouting and as such may not be subject to
     liquidation or the proceeds may not be available to all creditors.

J.   Other Assets – Other assets are primarily comprised of miscellaneous equipment
     located at the Summit property, pooled and gift annuity investments, and off-balance

                                             10
       Case 20-10343-LSS         Doc 6214-2        Filed 09/15/21    Page 325 of 405




       sheet art. Balances are presented based on BSA’s most recent financial statements
       with the exception of the Artwork balances which is reflected at an estimated fair
       market value of $59 million based primarily on a 2012 appraisal. Recoveries are
       assumed between 50% and 80% for Artwork given indications that the value of the
       Artwork would be significantly depressed in a sale over a compressed timeframe as
       well as the impact of the BSA bankruptcy and Abuse Claims on the value of the
       Artwork, while the remaining balance of other assets is assumed to recover 100% for
       pooled and gift annuity investments and between 5% and 25% for Summit assets.
       Note that it is possible that the beneficiaries of the annuities and pooled investments
       would try to assert some type of priority to those assets which would reduce the
       liquidation value. In addition some of these assets are core to the mission of scouting
       as such may not be available to all creditors.

       There is no value attributed to the Debtors’ intellectual property given that it derives
       from a congressional charter that is non-transferable and thus it is unclear if any value
       could be derived.




Liquidation Distributions

K.     Operational Wind Down Costs represent an estimate of the costs incurred during a
       liquidation of the assets of the Debtor and Related Non-Debtor Entities and reflect
       BSA and its advisor’s most recent budget for operational expenses during 2021 under
       a wind down scenario. Wind down costs primarily include payroll, and related
       expenses, costs to maintain the BSA’s supply and distribution center, high adventure
       base operating costs, general liability and other Insurance Policies, and other non-high
       adventure base operating expenses. Operating expenses are assumed to reduce
       significantly during a liquidation between 25% and 75% of projected monthly costs.
       Further, wind down expenses are reduced on a month to month basis during the
       liquidation period to account for expected closures of facilities and further reductions
       in labor force as the liquidation process progresses.

L.     Chapter 7 Trustee Fees would be limited to the fee guidelines in Section 326(a) of the
       Bankruptcy code. The Debtors assumed that trustee fees are approximately 3% of
       entity gross Liquidation Proceeds.

M.     Chapter 7 Professional Fees include the estimated cost for financial advisors, attorneys
       and other professionals retained by the Trustee. In the Liquidation Analysis, chapter 7
       professional fees are estimated to be approximately 1.5% of gross Liquidation
       Proceeds excluding current cash on-hand. These fees are applied on an individual basis
       across each liquidating entity based on the estimated Liquidation Proceeds available to
       each Estate excluding current Cash on-hand. The amount of professional fees is
       estimated based on our best estimate based on the size and nature of the case; however,
       this amount can fluctuate based on length and complexity of the wind-down process


                                              11
         Case 20-10343-LSS         Doc 6214-2        Filed 09/15/21    Page 326 of 405




         and could be substantially greater than the amounts assumed herein which would
         further reduce recoveries to creditors.

N.       Claims Processing Costs include an estimate of the costs of administering Claims to
         various claimants, primarily Abuse litigation claimants. Estimates reflect a minimum of
         $1 million.

O.       Secured Lender Professional Fees are estimated between $700,000 and $1 million
         during the liquidation period.

P.       Broker Fees include the estimated cost to market and dispose of substantially all of the
         BSA’s land, building, equipment and Artwork. In the Liquidation Analysis, chapter 7
         broker fees are estimated to be approximately 2.0% of gross Liquidation Proceeds
         from these asset classes.


Claims

Q.       Secured Claims

            The Liquidation Analysis assumes that all letters of credit are drawn and as a result
             the outstanding funded debt totals $328 million. Debt is assumed to be Secured by
             the gross Liquidation Proceeds of certain of the BSA’s real property assets,
             unrestricted Cash, unrestricted investments, and certain accounts receivable
             balances including the note receivable from Arrow WV which is Secured by the
             Summit high adventure facility. In addition the debt benefits from replacement
             liens pursuant to the Cash Collateral Order to the extent of any diminution in value
             of the collateral. Secured debt is estimated to be recovered at 100% of total
             Claims.

            The Liquidation Analysis assumes that a portion of the PBGC Claim, asserted
             against Related Non-Debtor Entities, is Secured by a lien in the amount of 30% of
             Liquidation Proceeds remaining for all members of the control group combined
             after wind down costs and Secured debt, if any. The Secured PBGC Claim is
             estimated between $464466 million and $494497 million.

R.       Administrative and Priority Claims

            The Liquidation Analysis assumes that priority Claims consist of priority employee
             benefits pursuant to Section 507(a)(4) of the Bankruptcy code which are estimated
             to be $20 million as of the Conversion Date, comprised primarily of accrued
             employee benefit costs, severance, seasonal and part time payroll costs, and
             503(b)(9) Claims. Full time salaried employees assumed to be paid current
             immediately prior to the Conversion Date.

            Post-Petition Professional Fees as of the Conversion Date are estimated to be $45.9
             million. Post-Petition Trade Claims are estimated to be $18.0 million as of the

                                                12
     Case 20-10343-LSS         Doc 6214-2        Filed 09/15/21   Page 327 of 405




         Conversion Date based on BSA’s most recent financial projections.

        Other Administrative Claims of $25.6 million are estimated based on the potential
         for Hartford to receive a claim for $2 million plus 3% of the proposed settlement
         amount of $787 million. This assumes that the Debtors exercise their fiduciary out
         which triggers the potential 3% claim. To the extent the fiduciary out is not
         triggered or the court does not allow such claim, there would be additional value
         available for general unsecured creditors, including abuse claimants.

        Administrative and priority Claims are estimated to recover atbetween 93% and
         100% in the Liquidation Analysis.

S.   General Unsecured Claims

        The below chart reflects the aggregation of individual Liquidation Analyses of the
         Debtors and, independently, the Related Non-Debtor Entities. Certain general
         unsecured claims presented in the Liquidation Analysis recover a greater
         percentage than the pro rata share of proceeds available for these unsecured claims
         due to the recoveries within individual Debtor and Related Non-Debtor Entity
         Liquidations.

        The Liquidation Analysis estimates that there will be between $12.4 million0 and
         $42.622.5 million of proceeds available to satisfy General Unsecured Claims. As
         some of these proceeds may be from assets that are core to the mission of
         Scouting, it is possible that some or all of this value may only be available for
         certain core creditor Claims including that of the PBGC.

        General Unsecured Claims are assumed to include estimated Abuse Claims,
         unrecovered unsecured PBGC Claim, employee-related Claims (primarily
         Restoration Plan Claims), contract rejection Claims, and pre-petition trade payables
         and accrued liabilities.

        Non-Abuse litigation Claims are assumed to recovery from applicable insurance
         and are not contemplated in the Liquidation Analysis.

        An estimate of the remaining unrecovered asserted PBGC Claim of $1.1 billion is
         included in the General Unsecured Claims pool.

        As described in Article V.N of the Disclosure Statement, Abuse Claims are
         estimated to be between $2.4 and $7.1 billion and the Liquidation Analysis presents
         Abuse Claim recoveries under both a high ($7.1 billion) and low ($2.4 billion)
         assumption. As noted in the Disclosure Statement in Article V.N, this aggregate
         estimation of liability takes into account a number of different factors including
         assumptions concerning the estimated number of time-barred Abuse Claims. The
         range used in the Disclosure Statement and this Liquidation Analysis is merely an
         estimate of the Debtors’ aggregate liability, which could be significantly greater or
         lower depending upon, among other things, changes to the assumptions concerning

                                            13
Case 20-10343-LSS         Doc 6214-2        Filed 09/15/21   Page 328 of 405




    the number of time-barred claims or the accuracy and sufficiency of information
    provided by the Abuse Claimants on their Proof of Claim submissions. As applied
    to individual Abuse Claims, the Liquidation Analysis provides an estimate of the
    percent-on-the-dollar recovery that individual claimants would receive in a
    hypothetical liquidation. However, the value of any particular individual claim that
    this percentage applies to is highly dependent on the facts and circumstances of the
    individual claim. For example, although the same percentage recovery applies to
    all claims whether or not time-barred, the average value of time-barred claims is
    significantly less (and in many cases may not have any value) in comparison to the
    average value of claims that are not time-barred.

   Contract rejection Claims are estimated to be $8 million and do not include any
    estimates for additional executory contract rejection Claims arising as a result of
    the liquidation.

   General Unsecured Claims recover between 0.20.0% and 0.50.3% in the Debtor
    and Related Non-Debtor Entity Liquidation Analysis based on high Abuse Claims
    ($7.1 billion) and between 0.40.0% and 1.20.6% based on low Abuse Claims
    ($2.4 billion).




                                       14
                   Case 20-10343-LSS                               Doc 6214-2                       Filed 09/15/21              Page 329 of 405




  Summary Liquidation Analysis – Debtors and Related Non-Debtor Entities


                                                                           Asset Values                     Estimated Recovery (%)               Estimated Recovery ($ 000s)
                                                            Book Value     Adjustments    Pro Forma                                                                                     Entity Inform
                                                     Note   at 2/28/2120       to BV          BV / FMV     Low       Mid        High            Low           Mid           High

Assets
 Cash and Cash Equivalents                            A     $   111,518    $     56,729 $       168,247     100%      100%       100%       $   168,247   $   168,247   $   168,247
 Cash and Cash Equivalents: Restricted                A          32,627         (10,128)         22,499       0%        0%         0%               -             -             -
 Investments                                          B         127,462        (110,632)         16,830     100%      100%       100%            16,830        16,830        16,830
 Investments: Restricted                              B         174,782           3,968         178,750      14%       14%        14%            25,000        25,000        25,000
 Accounts Receivable                                  C          16,762             218          16,980      33%       34%        35%             5,573         5,736         5,899
 Investment Income Receivable                         D             653             -               653       0%        0%         0%               -             -             -
 Pledges Receivable                                   E          17,207             -            17,207       0%        0%         0%               -             -             -
 Related Party Receivables                            F             -               -               -         0%        0%         0%               -             -             -
 Inventory                                            G          56,407          16,944          73,350       8%        9%        10%             5,731         6,448         7,164
 Prepaid and Deferred Charges                         H          63,036             -            63,036       5%        5%         5%             3,101         3,101         3,101
 Land, Building, and Equipment (Net)                  I         476,143        (111,500)        364,643      58%       61%        63%           212,291       221,358       230,425
 Other                                                J          17,353          59,337          76,690      48%       60%        72%            36,909        46,222        55,536
Total Gross Liquidation Proceeds                            $ 1,093,950    $    (95,066) $      998,884      47%       49%        51%       $   473,680   $   492,941   $   512,202

( - ) Less Cost of Liquidation




                                                                                                                               21
 ( - ) Liquidation Wind-Down Expenses                 K                                                                                     $   (13,262) $    (15,603) $     (17,943)
 ( - ) Chapter 7 Trustee Fees                         L                                                                                         (15,259)      (15,868)       (16,476)
 ( - ) Trustee's Professional Fees                    M                                                                                          (4,117)       (4,844)        (5,570)




                                                                                                                       20
 ( - ) Claims Processing Costs                        N                                                                                          (1,000)       (1,000)        (1,000)
 ( - ) Secured Lender Professional Fees               O                                                                                            (715)         (842)          (968)
 ( - ) Broker Fees                                    P                                                                                          (4,836)       (5,194)        (5,552)




                                                                                                                 4,
Total Liquidation Costs                                                                                                                     $   (39,190) $    (43,350) $     (47,510)

Total Net Liquidation Proceeds                                                                                                              $   434,491   $   449,591   $   464,692




                                                                                                           r1
                                                                 Estimated Claims         Estimated         Estimated Recovery (%)               Estimated Recovery ($ 000s)
                                                                                               Claims
                                                                                                   be
                                                                Low            Mid        Pool (High)      Low       Mid        High            Low           Mid           High

Secured Claims
                                                                                 em

 JPMorgan Funded Debt                                       $   232,262    $    232,262   $     232,262     100%      100%       100%       $   232,262   $   232,262   $   232,262
 JPMorgan Letters of Credit                                      95,842          95,842          95,842     100%      100%       100%            95,842        95,842        95,842
 PBGC Termination Claim                                         495,531         495,531         495,531       1%        1%         1%             6,138         6,152         6,166
Total Secured Claims                                  Q     $   941,949    $    941,949   $     823,635      41%       41%        41%       $   334,242   $   334,256   $   334,270
                                                                               pt


Proceeds Available After Secured Claims                                                                                                     $   100,249   $   115,335   $   130,422
                                                                      Se




Administrative / Other Administrative Claims

 Other Administrative Claims                                $    25,610    $     25,610   $      25,610      93%      100%       100%       $    23,796   $    25,610   $      25,610
 Employee Related Claims                                    $    19,651    $     19,651          19,651      93%      100%       100%            18,259        19,651          19,651
                                                            on




 Professional Fee Claims                                    $    44,653    $     44,653          44,653      93%      100%       100%            41,491        44,653          44,653
 Post-Petition Trade Claims                                 $    17,975    $     17,975          17,975      93%      100%       100%            16,702        17,975          17,975
Total Administrative / Other Administrative Claims    R     $   107,889    $    107,889   $     107,889      93%      100%       100%       $   100,249   $   107,889   $   107,889
                                                     d




Proceeds Available for General Unsecured Creditors                                                                                          $         -   $     7,446   $      22,533
                                             le




General Unsecured Claims (High)
                                          Fi




 Trade Payables and Accrued Expenses                        $     5,350    $     5,350    $        5,350    0.0%       0.1%          0.3%   $         -   $         5   $          15
 Employee Related Claims                                         22,689         22,689            22,689    0.0%       0.1%          0.3%             -            21              62
 Real Property & Equipment Lease Rejection Damages                8,000          8,000             8,000    0.0%       0.1%          0.3%             -             7              22
                               As




 Abuse Claims                                                 7,100,000      7,100,000         7,100,000    0.0%       0.1%          0.3%             -         6,419          19,425
 PBGC Termination Claim                                         604,469        604,469         1,093,834    0.0%       0.1%          0.3%             -           995           3,009
Total General Unsecured Claims (High)                 S     $ 7,740,508    $ 7,740,508    $ 8,229,873       0.0%       0.1%          0.3%   $         -   $     7,446   $      22,533

Proceeds Available After General Unsecured Claims                                                                                           $         -   $         -   $          -

General Unsecured Claims (Low)
 Trade Payables and Accrued Expenses                        $     5,350    $     5,350    $        5,350    0.0%       0.2%          0.6%   $         -   $        11   $          34
 Employee Related Claims                                         22,689         22,689            22,689    0.0%       0.2%          0.6%             -            48             145
 Real Property & Equipment Lease Rejection Damages                8,000          8,000             8,000    0.0%       0.2%          0.6%             -            17              51
 Abuse Claims                                                 2,400,000      2,400,000         2,400,000    0.0%       0.2%          0.6%             -         5,054          15,294
 PBGC Termination Claim                                       1,100,000      1,100,000         1,093,834    0.0%       0.2%          0.6%             -         2,316           7,010
Total General Unsecured Claims (Low)                  S     $ 3,536,039    $ 3,536,039    $ 3,529,873       0.0%       0.2%          0.6%   $         -   $     7,446   $      22,533

Proceeds Available After General Unsecured Claims                                                                                           $         -   $         -   $          -

Note: Recovery percentages are based on a) asset proceeds recovered divided by pro forma asset
balances and b) claims recoveries based on the low, mid, and high ranges of estimated claims




                                                                                               15
                   Case 20-10343-LSS                               Doc 6214-2                         Filed 09/15/21              Page 330 of 405




  Summary Liquidation Analysis – Debtors and Related Non-Debtor Entities

                                                                            Asset Values                      Estimated Recovery (%)                Estimated Recovery ($ 000s)
                                                            Book Value      Adjustments     Pro Forma                                                                                        Entity Inform
                                                     Note   at 2/28/2120        to BV           BV / FMV     Low       Mid        High            Low           Mid           High

Assets
 Cash and Cash Equivalents                            A     $    111,518    $     52,533 $         164,051    100%      100%           100%   $   164,051   $   164,051   $   164,051
 Cash and Cash Equivalents: Restricted                A           32,627         (10,128)           22,499      0%        0%             0%           -             -             -
 Investments                                          B          127,462        (110,632)           16,830    100%      100%           100%        16,830        16,830        16,830
 Investments: Restricted                              B          174,782           3,968           178,750     14%       14%            14%        25,000        25,000        25,000
 Accounts Receivable                                  C           16,762             218            16,980     33%       34%            35%         5,573         5,736         5,899
 Investment Income Receivable                         D              653             -                 653      0%        0%             0%           -             -             -
 Pledges Receivable                                   E           17,207             -              17,207      0%        0%             0%           -             -             -
 Related Party Receivables                            F              -               -                 -        0%        0%             0%           -             -             -
 Inventory                                            G           56,407          16,944            73,350      8%        9%            10%         5,731         6,448         7,164
 Prepaid and Deferred Charges                         H           63,036             -              63,036      5%        5%             5%         3,101         3,101         3,101
 Land, Building, and Equipment (Net)                  I          476,143        (111,500)          364,643     58%       61%            63%       212,291       221,358       230,425
 Other                                                J           17,353          59,337            76,690     48%       60%            72%        36,909        46,222        55,536
Total Gross Liquidation Proceeds                            $   1,093,950   $     (99,261) $       994,689     47%       49%            51%   $   469,485   $   488,745   $   508,006

( - ) Less Cost of Liquidation
 ( - ) Liquidation Wind-Down Expenses                 K                                                                                       $    (13,262) $   (15,603) $        (17,943)
 ( - ) Chapter 7 Trustee Fees                         L                                                                                            (15,134)     (15,742)          (16,350)




                                                                                                                             21
 ( - ) Trustee's Professional Fees                    M                                                                                             (4,117)      (4,844)           (5,570)
 ( - ) Claims Processing Costs                        N                                                                                             (1,000)      (1,000)           (1,000)
 ( - ) Secured Lender Professional Fees               O                                                                                               (715)        (842)             (968)
 ( - ) Broker Fees                                    P                                                                                             (4,836)      (5,194)           (5,552)




                                                                                                                   20
Total Liquidation Costs                                                                                                                       $    (39,064) $   (43,224) $        (47,384)

Total Net Liquidation Proceeds                                                                                                                $   430,421   $   445,522   $   460,622


                                                                 Estimated Claims           Estimated         Estimated Recovery (%)                Estimated Recovery ($ 000s)




                                                                                                             2,
                                                                                                Claims
                                                                Low              Mid        Pool (High)      Low       Mid        High            Low           Mid           High

Secured Claims
                                                                                                ly
 JPMorgan Funded Debt                                       $    232,262    $    232,262    $      232,262    100%      100%           100%   $   232,262   $   232,262   $   232,262
 JPMorgan Letters of Credit                                       95,842          95,842            95,842    100%      100%           100%        95,842        95,842        95,842
 PBGC Termination Claim                                          494,310         494,310           494,310      1%        1%             1%         6,382         6,395         6,408
                                                                                   Ju

Total Secured Claims                                  Q     $    940,728    $    940,728    $      881,571     36%       36%            38%   $   334,486   $   334,499   $   334,512

Proceeds Available After Secured Claims                                                                                                       $    95,935   $   111,022   $   126,110

Administrative / Priority Tax Claims
                                                                   on


 Employee Related Claims                                    $     19,651    $     19,651    $       19,651    100%      100%           100%   $    19,651   $    19,651   $       19,651
 Professional Fee Claims                                    $     45,916    $     45,916            45,916    100%      100%           100%        45,916        45,916           45,916
 Post-Petition Trade Claims                                 $     17,975    $     17,975            17,975    100%      100%           100%        17,975        17,975           17,975
Total Administrative / Priority Tax Claims            R     $     83,542    $     83,542    $       83,542    100%      100%           100%   $    83,542   $    83,542   $       83,542
                                                            d




Proceeds Available for General Unsecured Creditors                                                                                            $    12,393   $    27,481   $       42,568
                                                le




General Unsecured Claims (High)
 Trade Payables and Accrued Expenses                        $       5,350   $       5,350   $        5,350    0.2%       0.3%          0.5%   $         8   $        18   $           28
                                             Fi




 Employee Related Claims                                           22,689          22,689           22,689    0.2%       0.3%          0.5%            34            76              117
 Real Property & Equipment Lease Rejection Damages                  8,000           8,000            8,000    0.2%       0.3%          0.5%            12            27               41
 Abuse Claims                                                   7,100,000       7,100,000        7,100,000    0.2%       0.3%          0.5%        10,684        23,690           36,697
 PBGC Termination Claim                                           605,690         605,690        1,093,592    0.2%       0.3%          0.5%         1,655         3,670            5,685
                              As




Total General Unsecured Claims (High)                 S     $   7,741,729   $   7,741,729   $    8,229,630    0.2%       0.3%          0.5%   $    12,393   $    27,481   $       42,568

Proceeds Available After General Unsecured Claims                                                                                             $         -   $         -   $           -

General Unsecured Claims (Low)
 Trade Payables and Accrued Expenses                        $       5,350   $       5,350   $        5,350    0.4%       0.8%          1.2%   $        19   $        42   $           64
 Employee Related Claims                                           22,689          22,689           22,689    0.4%       0.8%          1.2%            80           176              273
 Real Property & Equipment Lease Rejection Damages                  8,000           8,000            8,000    0.4%       0.8%          1.2%            28            62               96
 Abuse Claims                                                   2,400,000       2,400,000        2,400,000    0.4%       0.8%          1.2%         8,412        18,652           28,892
 PBGC Termination Claim                                         1,100,000       1,100,000        1,093,592    0.4%       0.8%          1.2%         3,855         8,549           13,242
Total General Unsecured Claims (Low)                  S     $   3,536,039   $   3,536,039   $    3,529,630    0.4%       0.8%          1.2%   $    12,393   $    27,481   $       42,568

Proceeds Available After General Unsecured Claims                                                                                             $         -   $         -   $           -




                                                                                                 15
         Case 20-10343-LSS         Doc 6214-2        Filed 09/15/21   Page 331 of 405




3)    General Liquidation Summary and Detail – Local Councils


        As noted above, although the Debtors do not believe they are required to satisfy the best
interests test as it relates to the non-debtor Local Councils, various parties have objected to the
Disclosure Statement, including the Tort Claimants’ Committee, and the Debtors have agreed to
provide a hypothetical analysis depicting the liquidation of the Local Councils utilizing the same
assumptions as the Liquidation Analysis for the Debtors and Related Non-Debtor Entities.
Accordingly, the following analysis depicts an aggregated summary of hypothetical Local
Council liquidations on an aggregate basis, which are assumed to occur independently during an
orderly liquidation process over six months after the Conversion Date. Local Council liquidation
analysis is based on the unaudited pro forma financial statements of Local Councils as of
February 28, 2021 (refer to Exhibit D-1: Individual Local Council Balance Sheets below). While
the Debtors have significant financial information related to the Local Councils, including balance
sheets and property valuations (refer to Exhibit D-2: Local Council Property Value Information
below), there is a significantly higher degree of variability and potential for market saturation
associated with the liquidation of approximately 251 independent entities and thus greater risk
that the actual recoveries would be less than the projected recoveries set forth herein.

        Although this analysis assumes that all entities in the organization are liquidated
substantially concurrently as part of a hypothetical liquidation of the Boy Scouts organization,
the analysis assumes each local council is liquidated separately from BSA, that each local council
is rendered insolvent due to the magnitude of the joint and several pension termination liability,
and any excess value after satisfying the pension termination liability and other local council
obligations (including pension contribution claims) flows to BSA for further distribution to
creditors, including Abuse Claims.

Liquidation Proceeds
 A.     Cash and Cash Equivalents – Represents Cash and Cash equivalents of the Local
        Councils as of February 28, 2021, excluding “custodial cash” that is either (a) cash held
        on account of registration fees payable to BSA, as that amount is included in BSA’s
        forecasted cash at the Conversion Date or (b) cash held on behalf of units that are
        legally distinct from the Local Councils. The Debtors estimate a 100% recovery on the
        February 2021 cash balances which are representative of balances anticipated as of the
        Conversion Date.

 B.      Investments – Represents investments of the Local Councils as of February 28, 2021,
         segregated between restricted and unrestricted. Restricted investment balances reflect
         donor imposed restrictions on use and disposition and accordingly such amounts are
         generally excluded from the Liquidation Proceeds; however, the Debtors prepared the
         Local Council liquidation analysis assuming that Local Councils would be able to
         recover approximately the same share of restricted investments (19%) as the Debtors
         in their Liquidation Analysis as described above. It is possible that recoveries at the
         Local Council level would be even less due to the scrutiny of donors and state


                                                16
           Case 20-10343-LSS            Doc 6214-2          Filed 09/15/21       Page 332 of 405




          attorneys’ general that would occur in a liquidation. The Debtors estimate a 100%
          recovery on unrestricted investments and 19% recovery on restricted investments.

    C.    Land, Building, and Equipment (net) – Primarily comprised of Local Councils’ camp
          properties, land, office and store structures and other miscellaneous real property.
          Book value of land, building, and equipment balances are presented based on Local
          Council balance sheets as of February 28, 2021 and are not disaggregated based on
          restricted and unrestricted book value. Pro forma balances represent the following:

             Unrestricted Land, Building, and Equipment – Represents a) real property asserted
              by Local Councils as unrestricted, plus b) certain real property asserted as
              restricted by Local Councils that the BSA has determined, based on its legal
              analysis of the asserted restrictions, is capable of being sold with the proceeds
              available for distribution to general unsecured creditors of the Local Councils. Pro
              forma balances of unrestricted land, building, and equipment are presented at fair
              market value based on recent broker opinion of values conducted by third party
              real estate advisors (or the average thereof if multiple valuations were conducted
              on the same property).9

             Restricted Land Building, and Equipment – Represents real property asserted by
              Local Councils as restricted such that the restriction would preclude a sale of the
              property or require reversion of the proceeds based on donor restriction
              documentation, as validated by BSA’s legal analysis. Pro forma balances of
              restricted land, building, and equipment are presented at fair market value based on
              recent broker opinion of values conducted by third party real estate advisors (or the
              average thereof if multiple valuations were conducted on the same property).

          After a review of the assets, the Debtors, with the assistance of their advisors,
          concluded that the sale of Local Council assets in the compressed timeframes that
          typically occur during a chapter 7 liquidation would likely result in a valuation discount
          relative to “fair value.” Further BSA believes a larger discount for the Local Councils
          than the BSA properties described above is appropriate for a number of reasons. First,
          the Local Council properties were valued through broker opinions of value, which are
          inherently more limited and provide less certainty than full appraisals used for the
          principal Debtor properties. Second, the broker opinions of value also generally did
          not take into account limitations on use driven, for example, by conservation
          easements, which would further reduce the value of the properties. Third, the Debtors
          expect that the proceeds derived from the sale of Local Council properties would be
          suppressed due to the market being saturated with a large number of similar camp




9
  Any property for which a valuation was not obtained is assumed to have limited value in the Liquidation
Analysis and is factored into the 60% recovery. Approximately 895 of 1,183 properties were valued and
approximately 75 of the unvalued properties are restricted. Self-reported indications of value from the Local
Councils of the remaining unrestricted properties, which are a mix of mainly book and tax assessed amounts, total
less than $40 million.

                                                       17
       Case 20-10343-LSS         Doc 6214-2        Filed 09/15/21   Page 333 of 405




       properties, which are often located in relatively close proximity to one another. The
       liquidation value of land, buildings, and equipment is estimated based on recoveries of
       60% of unrestricted real property. Restricted real property is excluded from liquidation
       proceeds.

D.     Other Assets – Other assets are primarily comprised of miscellaneous inventory,
       prepaid expenses, contributions and pledges receivable, beneficial interests in trusts,
       and notes receivable held by the Local Councils. Balances are presented based on
       Local Council balance sheets as of February 28, 2021. Recoveries of other assets are
       estimated to be 5% of book value balances as these assets either have little sellable or
       recoverable value via a chapter 7 liquidation or in some cases are restricted based on
       donor stipulations.




Liquidation Distributions

E.     Operational Wind Down Costs represent an estimate of the costs incurred during a
       liquidation of the assets of the individual Local Councils. Wind down costs are
       assumed to include payroll and related expenses, costs to maintain Local Council real
       property until liquidated, and other operating expenses during the wind down period.
       Operating expenses are assumed to reduce significantly during a liquidation and are
       estimated at 3.5% of gross liquidation proceeds.

F.     Chapter 7 Trustee Fees would be limited to the fee guidelines in Section 326(a) of the
       Bankruptcy code. The Debtors assumed that trustee fees are approximately 3% of
       gross Liquidation Proceeds.

G.     Chapter 7 Professional Fees include the estimated cost for financial advisors, attorneys
       and other professionals retained by the Trustee. In the Liquidation Analysis, chapter 7
       professional fees are estimated to be approximately 3.5% of gross Liquidation
       Proceeds excluding current cash on-hand. These fees are applied on an individual basis
       across each liquidating Local Council based on the estimated Liquidation Proceeds
       available to each Estate excluding current cash on-hand. However, this amount can
       fluctuate based on length and complexity of the wind-down process and could be
       substantially greater than the amounts assumed herein.

H.     Claims Processing Costs include an estimate of the costs of administering Claims to
       various claimants, primarily Abuse litigation claimants.          Estimates reflect
       approximately 2.5% of Settlement Trust recoveries, consistent with a US Chamber of
       Commerce publication on trust distributions dated March 2018.

I.     Broker Fees include the estimated cost to market and dispose of substantially all of the
       Local Councils’ land, building, equipment. In the Liquidation Analysis, chapter 7
       broker fees are estimated to be approximately 4% of gross Liquidation Proceeds from


                                              18
         Case 20-10343-LSS         Doc 6214-2        Filed 09/15/21    Page 334 of 405




         these asset classes.


Claims

J.       Secured Claims

            The Liquidation Analysis assumes that approximately 50% of the debt on Local
             Council balance sheets as of February 28, 2021, is secured debt based on a review
             of a selection of approximately 80% of the total Local Council debt. Secured debt
             related Local Council Claims are estimated to recover in full.

            The Liquidation Analysis assumes that a portion of the PBGC Claim, asserted
             against each individual Local Council, is Secured by a lien in the amount of 30% of
             Liquidation Proceeds remaining for all members of the control group after wind
             down costs and Secured debt, if any. The Secured PBGC Claim is estimated to be
             between $464466 million and $494497 million, asserted against each individual
             Local Council. The Liquidation Analysis assumes that the PBGC recovers 100% of
             its $1.1 billion Claim between the Local Councils and proceeds from the Debtor
             and Related Non-Debtor Entity Liquidation Analysis. In the event the PBGC was
             unable to assert a secured claim or its security interest was invalidated, the PBGC
             would have an unsecured claim against each member of the controlled group and
             would still receive recoveries on account of such claims.

K.       Administrative and Priority Claims

            The Liquidation Analysis assumes that priority Claims consist of priority employee
             benefits pursuant to Section 507(a)(4) of the Bankruptcy code which are estimated
             to be $17.7 million as of the Conversion Date, comprised primarily of accrued
             employee payroll and benefit costs and severance.

            Administrative and priority Claims are estimated to recover 62% in the aggregate.

L.       General Unsecured Claims

            The below chart reflects the aggregation of individual Liquidation Analyses of the
             Local Councils. Certain Secured and Administrative Expense Claims of individual
             Local Councils are deficient in the mid-range recovery scenario, and no proceeds
             remain available for General Unsecured Claims for those Local Councils. Certain
             other Local Councils have estimated liquidation proceeds that exceed the estimated
             value of all Claims after application of contribution claims that such Local Councils
             could assert against other Local Councils on account of payment on the joint and
             several pension liability. All such value is distributed to BSA and redistributed to
             creditors.

            The Liquidation Analysis estimates that there will be approximately $ 431429
             million of proceeds available to satisfy General Unsecured Claims. As some of

                                                19
Case 20-10343-LSS         Doc 6214-2       Filed 09/15/21   Page 335 of 405




    these proceeds may be from assets that are core to the mission of Scouting, it is
    possible that some or all of this value may only be available for certain core
    creditor Claims.

   General Unsecured Claims are assumed to include estimated Abuse Claims,
    contract rejection Claims, unsecured debt, and pre-petition trade payables and
    accrued liabilities. Solely for purposes of this analysis, the estimated aggregate
    Abuse Claim liability is allocated to each council based on number of Abuse Claims
    as a proportion of all non-duplicative Abuse Claims that identify a local council.
    We believe this allocation method results in a higher aggregate recovery for Abuse
    Claims.

   Non-Abuse Litigation Claims are assumed to recovery from applicable insurance
    and are not contemplated in the Liquidation Analysis.

   Contract rejection Claims are estimated to be 5% of unrestricted net assets per
    Local Council balances sheets as of February 28, 2021.




                                      20
               Case 20-10343-LSS                     Doc 6214-2                     Filed 09/15/21                 Page 336 of 405




 Summary Liquidation Analysis – Local Council Organizations

                                                                                                                       Estimated          Estimated
                                                                                Asset Values
                                                                                                                      Recovery (%)     Recovery ($ 000s)
                                                                  Book Value        Adjustments        Pro Forma
                                                     Note      at 2/28/2021         to BV / FMV        BV / FMV           Mid                Mid

Assets
 Cash and Cash Equivalents                            A       $       310,794   $        (22,224) $         288,570             100%   $         288,570
 Investments                                          B             1,650,838         (1,081,145)           569,693             100%             569,693
 Investments: Restricted                              B                   -            1,081,145          1,081,145              19%             201,646
 Land, Building, and Equipment (Net)                  C             1,294,850            (89,103)         1,205,747              60%             723,448
 Land, Building, and Equipment (Net): Restricted      C                   -              585,709            585,709               0%                 -
 Other                                                D               280,853                -              280,853               5%              14,088
Total Gross Liquidation Proceeds                              $     3,537,334   $        474,381 $        4,011,716              45%   $       1,797,444

( - ) Less Cost of Liquidation
 ( - ) Liquidation Wind-Down Expenses                 E                                                                                $         (62,911)
 ( - ) Chapter 7 Trustee Fees                         F                                                                                          (53,930)




                                                                                                                   21
 ( - ) Trustee's Professional Fees                    G                                                                                          (52,811)
 ( - ) Claims Processing Costs                        H                                                                                           (9,519)




                                                                                                          20
 ( - ) Broker Fees                                    I                                                                                          (28,938)
Total Liquidation Costs                                                                                                                $        (208,107)




                                                                                                   4,
Total Net Liquidation Proceeds                                                                                                         $       1,589,337

                                                            Estimated Claims                           Estimated      Recovery (%)     Recovery ($ 000s)




                                                                                          r1
                                                                                                        Claims
                                                                          Low                Mid         Pool             Mid                Mid
                                                                                be
Secured Claims
 Secured Local Council Debt                                           118,314            118,314   $         59,157             100%   $          59,054
                                                                    em

 Priority Claims (PBGC)                                             1,090,825          1,090,825          1,090,825             100%           1,090,825
Total Secured Claims                                   J            1,209,139          1,209,139   $      1,149,982             100%   $       1,149,879
                                                                  pt


Proceeds Available After Secured Claims                                                                                                $        439,458
                                                       Se




Administrative / Other Administrative Claims

 Employee Related Claims                                               17,655             17,655   $        17,655              62%    $           10,863
Total Administrative / Other Administrative Claims    K                17,655             17,655   $        17,655              62%    $           10,863
                                                   on




Proceeds Available After Administrative / Other Administrative Claims                                                                  $        428,595

General Unsecured Claims (High)
                                           d




 Trade Payables and Accrued Expenses                                  115,885            115,885   $        115,885              8%    $          9,171
                                    le




 Employee Related Claims                                                8,237              8,237              8,237              8%                 660
                                 Fi




 Real Property & Equipment Lease Rejection Damages                     93,538             93,538             93,538             13%              12,101
 Secured Local Council Debt                                            59,157             59,157             59,157              7%               4,129
 Abuse Claims                                                      14,200,000         14,200,000          7,100,000              5%             389,346
                       As




 PBGC Termination Claim                                             1,100,000          1,100,000                -                0%                 -
Total General Unsecured Claims                        L            15,576,816         15,576,816   $      7,376,816              6%    $        415,408
Residual Scouting Interest                                                                                                             $           13,188



General Unsecured Claims (Low)
 Trade Payables and Accrued Expenses                                  115,885            115,885   $        115,885             19%    $         21,685
 Employee Related Claims                                                8,237              8,237              8,237             18%               1,496
 Real Property & Equipment Lease Rejection Damages                     93,538             93,538             93,538             28%              26,172
 Secured Local Council Debt                                            59,157             59,157             59,157             16%               9,637
 Abuse Claims                                                       2,400,000          2,400,000          2,400,000             14%             337,681
 PBGC Termination Claim                                             1,100,000          1,100,000                -                0%                 -
Total General Unsecured Claims                        L             3,776,816          3,776,816   $      2,676,816             15%    $        396,671
Residual Scouting Interest                                                                                                             $           31,925




                                                                               21
               Case 20-10343-LSS                       Doc 6214-2                       Filed 09/15/21                 Page 337 of 405




 Summary Liquidation Analysis – Local Council Organizations

                                                                                                                           Estimated          Estimated
                                                                                        Asset Values
                                                                                                                          Recovery (%)     Recovery ($ 000s)
                                                                    Book Value          Adjustments        Pro Forma
                                                       Note         at 2/28/2021        to BV / FMV        BV / FMV           Mid                 Mid

Assets
 Cash and Cash Equivalents                               A      $        310,794    $        (22,224) $         288,570             100%   $        288,570
 Investments                                             B             1,650,838          (1,081,145)           569,693             100%            569,693
 Investments: Restricted                                 B                   -             1,081,145          1,081,145              19%            201,646
 Land, Building, and Equipment (Net)                     C             1,294,850             (89,103)         1,205,747              60%            723,448
 Land, Building, and Equipment (Net): Restricted         C                   -               585,709            585,709               0%                -
 Other                                                   D               280,853                 -              280,853               5%             14,088
Total Gross Liquidation Proceeds                                $      3,537,334    $        474,381   $      4,011,716              45%   $       1,797,444

( - ) Less Cost of Liquidation
 ( - ) Liquidation Wind-Down Expenses                    E                                                                                 $            (62,911)
 ( - ) Chapter 7 Trustee Fees                            F                                                                                              (53,930)




                                                                                                               21
 ( - ) Trustee's Professional Fees                       G                                                                                              (52,811)
 ( - ) Claims Processing Costs                           H                                                                                               (9,519)
 ( - ) Broker Fees                                       I                                                                                              (28,938)




                                                                                                       20
Total Liquidation Costs                                                                                                                    $        (208,107)

Total Net Liquidation Proceeds                                                                                                             $       1,589,337
                                                              Estimated Claims                             Estimated      Recovery (%)     Recovery ($ 000s)




                                                                                            2,
                                                                                                            Claims
                                                                             Low                 Mid         Pool             Mid                 Mid

Secured Claims
                                                                                   ly
 Secured Local Council Debt                                              118,314             118,314   $         59,157             100%   $          59,054
 Priority Claims (PBGC)                                                1,087,906           1,087,906          1,087,906             100%           1,087,906
                                                                       Ju

Total Secured Claims                                     J             1,206,220           1,206,220   $      1,147,063             100%   $       1,146,960
Proceeds Available After Secured Claims                                                                                                    $        442,377
                                                       on


Administrative / Priority Tax Claims

 Employee Related Claims                                                  17,655              17,655   $        17,655              62%    $            10,947
Total Administrative / Priority Tax Claims               K                17,655              17,655   $        17,655              62%    $            10,947
                                                   d




Proceeds Available After Administrative / Priority Tax Claims                                                                              $        431,430
                                             le




General Unsecured Claims (High)
 Trade Payables and Accrued Expenses                                     115,885             115,885   $        115,885              8%    $          8,897
                                   Fi




 Employee Related Claims                                                   8,237               8,237              8,237              8%                 658
 Real Property & Equipment Lease Rejection Damages                        93,538              93,538             93,538             13%              12,010
 Secured Local Council Debt                                               59,157              59,157             59,157              7%               4,055
                      As




 Abuse Claims                                                         14,200,000          14,200,000          7,100,000              6%             393,064
 PBGC Termination Claim                                                1,100,000           1,100,000                -                0%                 -
Total General Unsecured Claims                           L            15,576,816          15,576,816   $      7,376,816              6%    $        418,684
Residual Scouting Interest                                                                                                                 $            12,746



General Unsecured Claims (Low)
 Trade Payables and Accrued Expenses                                     115,885             115,885   $        115,885             18%    $         21,139
 Employee Related Claims                                                   8,237               8,237              8,237             18%               1,491
 Real Property & Equipment Lease Rejection Damages                        93,538              93,538             93,538             28%              25,993
 Secured Local Council Debt                                               59,157              59,157             59,157             16%               9,501
 Abuse Claims                                                          2,400,000           2,400,000          2,400,000             14%             341,466
 PBGC Termination Claim                                                1,100,000           1,100,000                -                0%                 -
Total General Unsecured Claims                           L             3,776,816           3,776,816   $      2,676,816             15%    $        399,590
Residual Scouting Interest                                                                                                                 $            31,840




                                                                                   21
         Case 20-10343-LSS         Doc 6214-2       Filed 09/15/21   Page 338 of 405




Note: Recovery percentages are based on a) asset proceeds recovered divided by pro forma asset
balances and b) claims recoveries based on estimated claims. “Residual Scouting Interest”
assumed to be reallocated to BSA for further distribution to creditors; however, the Debtors
understand that various parties, including Local Councils, would assert that such value should be
utilized for scouting purposes in local jurisdiction.




                                               22
        Case 20-10343-LSS        Doc 6214-2        Filed 09/15/21   Page 339 of 405




4) Combined Debtors, Related Non-Debtor Entities and Local Councils

    As noted above, in addition to the separate analysis of the Debtor and Related Non-Debtors
on the one hand and the Local Councils on the other, we have created an analysis depicting a
combination of the Liquidation Analysis pertaining to the Debtors and Related Non-Debtor
Entities and the analysis pertaining to the hypothetical liquidation of the Local Councils. The
analysis is simply the addition of each of the prior sections of this document, plus showing any
excess proceeds at individual local councils distributed to BSA resulting in incremental
recovery to Claims against BSA including Abuse claims, without any other changes in
assumptions.




                                              23
                  Case 20-10343-LSS                             Doc 6214-2                        Filed 09/15/21            Page 340 of 405




  Summary Liquidation Analysis – Debtors, Related Non-Debtor Entities, and Local Councils

                                                                    Asset Values                       Estimated Recovery (%)               Estimated Recovery ($ 000s)
                                                     Book Value     Adjustments    Pro Forma                                                                                       Entity Inform
                                                     at 2/28/2120       to BV          BV / FMV       Low       Mid        High           Low           Mid           High

Assets
 Cash and Cash Equivalents                           $   422,312    $     34,505 $   456,817           100%      100%       100%      $   456,817   $   456,817   $   456,817
 Cash and Cash Equivalents: Restricted                    32,627         (10,128)     22,499             0%        0%         0%              -             -             -
 Investments                                           1,778,300      (1,191,777)    586,523           100%      100%       100%          586,523       586,523       586,523
 Investments: Restricted                                 174,782       1,085,113   1,259,895            18%       18%        18%          226,646       226,646       226,646
 Accounts Receivable                                      16,762             218      16,980            33%       34%        35%            5,573         5,736         5,899
 Investment Income Receivable                                653             -           653             0%        0%         0%              -             -             -
 Pledges Receivable                                       17,207             -        17,207             0%        0%         0%              -             -             -
 Related Party Receivables                                   -               -           -               0%        0%         0%              -             -             -
 Inventory                                                56,407          16,944      73,350             8%        9%        10%            5,731         6,448         7,164
 Prepaid and Deferred Charges                             63,036             -        63,036             5%        5%         5%            3,101         3,101         3,101
 Land, Building, and Equipment (Net)                   1,770,993        (200,604)  1,570,389            60%       60%        61%          935,738       944,805       953,872
 Land, Building, and Equipment (Net): Restricted             -           585,709     585,709             0%        0%         0%              -             -             -
 Other                                                   298,206          59,337     357,543            14%       17%        19%           50,996        60,310        69,624
Total Gross Liquidation Proceeds                     $ 4,631,284    $    379,316 $ 5,010,600            45%       46%        46%      $ 2,271,124   $ 2,290,385   $ 2,309,646

( - ) Less Cost of Liquidation




                                                                                                                            21
 ( - ) Liquidation Wind-Down Expenses                                                                                                 $    (76,173) $    (78,513) $    (80,854)
 ( - ) Chapter 7 Trustee Fees                                                                                                              (69,189)      (69,797)      (70,406)
 ( - ) Trustee's Professional Fees                                                                                                         (56,928)      (57,654)      (58,381)




                                                                                                                      20
 ( - ) Claims Processing Costs                                                                                                             (10,519)      (10,519)      (10,519)
 ( - ) Secured Lender Professional Fees                                                                                                       (715)         (842)         (968)
 ( - ) Broker Fees                                                                                                                         (33,774)      (34,132)      (34,490)




                                                                                                              4,
Total Liquidation Costs                                                                                                               $   (247,297) $   (251,457) $   (255,617)

Total Net Liquidation Proceeds                                                                                                        $ 2,023,827   $ 2,038,928   $ 2,054,029




                                                                                                     r1
                                                          Estimated Claims         Estimated           Estimated Recovery (%)               Estimated Recovery ($ 000s)
                                                                                        Claims
                                                                                                  be
                                                         Low            Mid        Pool (High)        Low       Mid        High           Low           Mid           High

Secured Claims
                                                                                em

 JPMorgan Funded Debt                                $   232,262    $   232,262    $   232,262         100%      100%       100%      $   232,262   $   232,262   $   232,262
 JPMorgan Letters of Credit                               95,842         95,842         95,842         100%      100%       100%           95,842        95,842        95,842
 Secured Local Council Debt                              118,314        118,314         59,157         100%      100%       100%           59,054        59,054        59,054
                                                                              pt


 PBGC Termination Claim                                1,096,991      1,096,991      1,096,991         100%      100%       100%        1,096,963     1,096,977     1,096,991
Total Secured Claims                                 $ 1,543,409    $ 1,543,409    $ 1,484,252         100%      100%       100%      $ 1,484,121   $ 1,484,134   $ 1,484,148
                                                                    Se




Proceeds Available After Secured Claims                                                                                               $   539,707   $   554,794   $   569,880

Administrative / Other Administrative Claims

 Other Administrative Claims                         $    25,610    $     25,610   $      25,610        93%      100%       100%      $    23,796   $    25,610   $       25,610
                                                         on




 Employee Related Claims                                  37,306          37,306   $      37,306        78%       82%           82%   $    29,122   $    30,513   $       30,513
 Professional Fee Claims                                  44,653          44,653          44,653        93%      100%       100%           41,491        44,653           44,653
 Post-Petition Trade Claims                               17,975          17,975          17,975        93%      100%       100%           16,702        17,975           17,975
                                                   d




Total Administrative / Other Administrative Claims   $   125,544    $    125,544   $     125,544        89%       95%           95%   $   111,111   $   118,752   $   118,752
                                             le




Proceeds Available for General Unsecured Creditors                                                                                    $   428,595   $   436,042   $   451,128
                                          Fi




General Unsecured Claims (High)
 Trade Payables and Accrued Expenses                 $   121,235    $   121,235    $   121,235         7.6%       7.6%       7.6%     $     9,181   $     9,186   $     9,196
                              As




 Employee Related Claims                                  30,926         30,926         30,926         2.3%       2.3%       2.5%             702           722           764
 Real Property & Equipment Lease Rejection Damages       101,538        101,538        101,538        11.9%      11.9%      12.0%          12,116        12,123        12,138
 Unsecured Local Council Debt                             59,157         59,157         59,157         7.0%       7.0%       7.0%           4,129         4,129         4,129
 Abuse Claims                                          7,100,000      7,100,000      7,100,000         5.7%       5.8%       5.9%         402,467       408,886       421,892
 PBGC Termination Claim                                    3,009          3,009          3,009         0.0%      33.0%     100.0%             -             995         3,009
Total General Unsecured Claims (High)                $ 7,415,865    $ 7,415,865    $ 7,415,865         5.8%       5.9%       6.1%     $   428,595   $   436,042   $   451,128

Proceeds Available After General Unsecured Claims                                                                                     $         -   $         -   $          -

General Unsecured Claims (Low)
 Trade Payables and Accrued Expenses                 $   121,235    $   121,235    $   121,235        17.9%      18.0%      18.0%     $    21,755   $    21,766   $    21,789
 Employee Related Claims                                  30,926         30,926         30,926         5.8%       6.0%       6.3%           1,793         1,841         1,938
 Real Property & Equipment Lease Rejection Damages       101,538        101,538        101,538        25.9%      25.9%      25.9%          26,277        26,293        26,328
 Unsecured Local Council Debt                             59,157         59,157         59,157        16.3%      16.3%      16.3%           9,637         9,637         9,637
 Abuse Claims                                          4,800,000      4,800,000      2,400,000        15.4%      15.6%      16.0%         369,133       374,187       384,427
 PBGC Termination Claim                                    7,010          7,010          7,010         0.0%      33.0%     100.0%             -           2,316         7,010
Total General Unsecured Claims (Low)                 $ 5,119,865    $ 5,119,865    $ 2,719,865        15.8%      16.0%      16.6%     $   428,595   $   436,042   $   451,128

Proceeds Available After General Unsecured Claims                                                                                     $         -   $         -   $          -



Note: Recovery percentages are based on a) asset proceeds recovered divided by pro forma asset
balances and b) claims recoveries based on estimated claims.




                                                                                          24
                   Case 20-10343-LSS                            Doc 6214-2                          Filed 09/15/21                Page 341 of 405




  Summary Liquidation Analysis – Debtors, Related Non-Debtor Entities, and Local Councils

                                                                     Asset Values                        Estimated Recovery (%)                 Estimated Recovery ($ 000s)
                                                     Book Value      Adjustments     Pro Forma                                                                                            Entity Inform
                                                     at 2/28/2120        to BV           BV / FMV       Low       Mid        High            Low              Mid            High

Assets
 Cash and Cash Equivalents                           $     422,312   $       30,309 $       452,621      100%      100%           100%   $    452,621    $    452,621    $    452,621
 Cash and Cash Equivalents: Restricted                      32,627          (10,128)         22,499        0%        0%             0%            -               -               -
 Investments                                             1,778,300       (1,191,777)        586,523      100%      100%           100%        586,523         586,523         586,523
 Investments: Restricted                                   174,782        1,085,113       1,259,895       18%       18%            18%        226,646         226,646         226,646
 Accounts Receivable                                        16,762              218          16,980       33%       34%            35%          5,573           5,736           5,899
 Investment Income Receivable                                  653              -               653        0%        0%             0%            -               -               -
 Pledges Receivable                                         17,207              -            17,207        0%        0%             0%            -               -               -
 Related Party Receivables                                     -                -               -          0%        0%             0%            -               -               -
 Inventory                                                  56,407           16,944          73,350        8%        9%            10%          5,731           6,448           7,164
 Prepaid and Deferred Charges                               63,036              -            63,036        5%        5%             5%          3,101           3,101           3,101
 Land, Building, and Equipment (Net)                     1,770,993         (200,604)      1,570,389       60%       60%            61%        935,738         944,805         953,872
 Other                                                     298,206           59,337         357,543       14%       17%            19%         50,996          60,310          69,624
Total Gross Liquidation Proceeds                     $   4,631,284   $     375,120   $    5,006,404       45%       46%            46%   $   2,266,929   $   2,286,189   $   2,305,450

( - ) Less Cost of Liquidation
 ( - ) Liquidation Wind-Down Expenses                                                                                                    $     (76,173) $      (78,513) $      (80,854)
 ( - ) Chapter 7 Trustee Fees                                                                                                                  (69,063)        (69,671)        (70,280)




                                                                                                                        21
 ( - ) Trustee's Professional Fees                                                                                                             (56,928)        (57,654)        (58,381)
 ( - ) Claims Processing Costs                                                                                                                 (10,519)        (10,519)        (10,519)
 ( - ) Secured Lender Professional Fees                                                                                                           (715)           (842)           (968)




                                                                                                                20
 ( - ) Broker Fees                                                                                                                             (33,774)        (34,132)        (34,490)
Total Liquidation Costs                                                                                                                  $   (247,171) $     (251,331) $     (255,491)

Total Net Liquidation Proceeds                                                                                                           $   2,019,758   $   2,034,858   $   2,049,959




                                                                                                      2,
                                                          Estimated Claims           Estimated           Estimated Recovery (%)                 Estimated Recovery ($ 000s)
                                                                                         Claims
                                                         Low              Mid        Pool (High)        Low       Mid        High            Low              Mid            High
                                                                                            ly
Secured Claims
 JPMorgan Funded Debt                                $     232,262   $     232,262   $      232,262      100%      100%           100%   $     232,262   $     232,262   $     232,262
 JPMorgan Letters of Credit                                 95,842          95,842           95,842      100%      100%           100%          95,842          95,842          95,842
                                                                                 Ju

 Secured Local Council Debt                                118,314         118,314           59,157      100%      100%           100%          59,054          59,054          59,054
 PBGC Termination Claim                                  1,094,315       1,094,315        1,094,315      100%      100%           100%       1,094,288       1,094,301       1,094,315
Total Secured Claims                                 $   1,540,733   $   1,540,733   $    1,481,576       96%       96%           100%   $   1,481,446   $   1,481,459   $   1,481,473

Proceeds Available After Secured Claims                                                                                                  $    538,312    $    553,399    $    568,486
                                                                on



Administrative / Priority Tax Claims

 Employee Related Claims                                   37,306           37,306   $       37,306       82%       82%           82%    $     30,598    $     30,598    $     30,598
 Professional Fee Claims                                   45,916           45,916           45,916      100%      100%           100%         45,916          45,916          45,916
                                                         d




 Post-Petition Trade Claims                                17,975           17,975           17,975      100%      100%           100%         17,975          17,975          17,975
Total Administrative / Priority Tax Claims           $    101,197    $     101,197   $      101,197       93%       93%           93%    $     94,489    $     94,489    $     94,489
                                               le




Proceeds Available for General Unsecured Creditors                                                                                       $    443,823    $    458,911    $    473,998
                                          Fi




General Unsecured Claims (High)
 Trade Payables and Accrued Expenses                 $     121,235   $     121,235   $      121,235      7.4%       7.4%       7.4%      $      8,914    $      8,924    $      8,934
 Employee Related Claims                                    30,926          30,926           30,926      2.4%       2.5%       2.6%               733             774             816
                           As




 Real Property & Equipment Lease Rejection Damages         101,538         101,538          101,538     11.9%      11.9%      11.9%            12,037          12,051          12,066
 Unsecured Local Council Debt                               59,157          59,157           59,157      6.9%       6.9%       6.9%             4,055           4,055           4,055
 Abuse Claims                                            7,100,000       7,100,000        7,100,000      5.9%       6.0%       6.2%           416,430         429,436         442,442
 PBGC Termination Claim                                      5,685           5,685            5,685     29.1%      64.6%     100.0%             1,655           3,670           5,685
Total General Unsecured Claims (High)                $   7,418,541   $   7,418,541   $    7,418,541      6.0%       6.2%       6.4%      $    443,823    $    458,911    $    473,998

Proceeds Available After General Unsecured Claims                                                                                        $         -     $          -    $          -

General Unsecured Claims (Low)
 Trade Payables and Accrued Expenses                 $     121,235   $     121,235   $      121,235     17.5%      17.5%      17.5%      $     21,228    $     21,251    $     21,274
 Employee Related Claims                                    30,926          30,926           30,926      6.0%       6.3%       6.7%             1,867           1,964           2,061
 Real Property & Equipment Lease Rejection Damages         101,538         101,538          101,538     25.7%      25.8%      25.8%            26,126          26,160          26,194
 Unsecured Local Council Debt                               59,157          59,157           59,157     16.1%      16.1%      16.1%             9,501           9,501           9,501
 Abuse Claims                                            4,800,000       4,800,000        2,400,000     15.9%      16.3%      16.7%           381,247         391,487         401,727
 PBGC Termination Claim                                     13,242          13,242           13,242     29.1%      64.6%     100.0%             3,855           8,549          13,242
Total General Unsecured Claims (Low)                 $   5,126,097   $   5,126,097   $    2,726,097     16.3%      16.8%      17.4%      $    443,823    $    458,911    $    473,998

Proceeds Available After General Unsecured Claims                                                                                        $         -     $          -    $          -




                                                                                            24
                       Case 20-10343-LSS                                          Doc 6214-2                           Filed 09/15/21                                       Page 342 of 405




   Consolidating Mid-Point Recoveries of Debtors, Related Non-Debtor Entities, and Local
   Councils
                                                                                                                                     Estimated Mid-Point Recovery ($ 000s)
                                                                BSA                                                                 Learning                      Consolidated Debtors            Local             Residual              Total
                                                               Debtors            Foundation        Arrow         BSAAM             for Life        Interco   & Related Non-Debtors              Councils       Scouting Interest       BSA + LCs

Assets
 Cash and Cash Equivalents                                 $      168,246         $      -      $       -     $           0     $          -    $        -    $                168,247       $      288,570     $              -    $       456,817
 Cash and Cash Equivalents: Restricted                                -                  -              -             -                    -             -                         -                    -                      -                -
 Investments                                                       10,556              6,274            -             -                    -             -                      16,830              569,693                    -            586,523
 Investments: Restricted                                           25,000                -              -             -                    -             -                      25,000              201,646                    -            226,646
 Accounts Receivable                                                5,631                105            -             -                    -             -                       5,736                  -                      -              5,736
 Investment Income Receivable                                         -                  -              -             -                    -             -                         -                    -                      -                -
 Pledges Receivable                                                   -                  -              -             -                    -             -                         -                    -                      -                -
 Related Party Receivables                                         33,520                -              -             -                    -         (33,520)                      -                    -                      -                -
 Inventory                                                          6,448                -              -             -                    -             -                       6,448                  -                      -              6,448
 Prepaid and Deferred Charges                                       3,101                -              -             -                    -             -                       3,101                  -                      -              3,101
 Land, Building, and Equipment (Net)                              185,958                  90        35,310           -                    -             -                     221,358              723,448                    -            944,805
 Other                                                             46,222                -              -             -                    -             -                      46,222               14,088                    -             60,310
Total Gross Liquidation Proceeds                           $      484,682         $    6,469    $    35,310   $           0     $          -    $    (33,520) $                492,941       $    1,797,444     $              -    $     2,290,385


( - ) Less Cost of Liquidation
 ( - ) Liquidation Wind-Down Expenses                      $      (15,603) $             -     $         -    $       -         $          -    $         -   $                 (15,603)     $      (62,911) $                 -    $       (78,513)
 ( - ) Chapter 7 Trustee Fees                                     (14,565)              (219)         (1,084)             (0)              -              -                     (15,868)            (53,930)                   -            (69,797)
 ( - ) Trustee's Professional Fees                                 (4,747)               (97)            -            -                    -              -                      (4,844)            (52,811)                   -            (57,654)




                                                                                                                                                                           21
 ( - ) Claims Processing Costs                                     (1,000)               -               -            -                    -              -                      (1,000)             (9,519)                   -            (10,519)
 ( - ) Secured Lender Professional Fees                              (842)               -               -            -                    -              -                        (842)                -                      -               (842)
 ( - ) Broker Fees                                                 (4,486)                 (2)          (706)         -                    -              -                      (5,194)            (28,938)                   -            (34,132)




                                                                                                                                                              20
Total Liquidation Costs                                    $      (41,242) $            (317) $       (1,790) $           (0) $            -    $         -   $                 (43,350)     $     (208,107) $                 -    $      (251,457)

Total Net Liquidation Proceeds                             $      443,440         $    6,151    $    33,520   $           0     $          -    $    (33,520) $                449,591       $    1,589,337     $              -    $     2,038,928

                                                                                                                                      Estimated Claims Recovery ($ 000s)




                                                                                                                                                    4,
                                                                BSA                                                                 Learning                      Consolidated Debtors            Local             Residual             Subtotal
                                                               Debtors            Foundation        Arrow         BSAAM             for Life   Intercompany   & Related Non-Debtors              Councils       Scouting Interest       BSA + LCs




                                                                                                                                       r1
Secured Claims
 JPMorgan Funded Debt                                      $      232,262         $      -      $       -     $       -         $          -    $        -    $                232,262       $          -       $              -    $       232,262
 JPMorgan Letters of Credit                                        95,842                -              -             -                    -             -                      95,842                  -                      -             95,842
 Secured Local Council Debt                                           -                  -              -
                                                                                                                      be
                                                                                                                      -                    -             -                         -                 59,054                    -             59,054
 BSA Secured Intercompany Note                                        -                  -           33,520           -                    -         (33,520)                      -                    -                      -                -
 PBGC Termination Claim                                               -                6,151            -                 0                -             -                       6,152            1,090,825                    -          1,096,977
Total Secured Claims                                       $      328,104         $    6,151    $    33,520   $           0     $          -    $    (33,520) $                334,256       $    1,149,879     $              -    $     1,484,134
                                                                                                  em

Proceeds Available After Secured Claims                    $      115,335         $      -      $       -     $       -         $          -    $         -   $                115,335       $      439,458     $              -    $       554,794

Administrative / Other Administrative Claims
                                                                                                pt


 Other Administrative Claims                               $       25,610         $      -      $       -     $       -         $          -    $         -   $                 25,610       $              -                  -    $        25,610
 Employee Related Claims                                   $       19,651         $      -      $       -     $       -         $          -    $         -   $                 19,651               10,863                    -             30,513
                                                                                      Se




 Professional Fee Claims                                           44,653                -              -             -                    -              -                     44,653                      -                  -             44,653
 Post-Petition Trade Claims                                        17,975                -              -             -                    -              -                     17,975                      -                  -             17,975
Total Administrative / Other Administrative Claims         $      107,889         $      -      $       -     $       -         $          -    $         -   $                107,889       $       10,863     $              -    $       118,752

Proceeds Available for General Unsecured Creditors         $        7,446         $      -      $       -     $       -         $          -    $         -   $                   7,446      $      428,595     $              -    $       436,042
                                                                on




General Unsecured Claims (High)
 Trade Payables and Accrued Expenses                       $                  5   $      -      $       -     $       -         $          -    $         -   $                          5   $        9,171     $             10    $         9,186
 Employee Related Claims                                                     21          -              -             -                    -              -                             21              660                   42                722
                                                           d




 Real Property & Equipment Lease Rejection Damages                            7          -              -             -                    -              -                              7           12,101                   15             12,123
 Unsecured Local Council Debt                                         -                  -              -             -                    -              -                         -                 4,129                  -                4,129
                                                  le




 Abuse Claims                                                       6,419                -              -             -                    -              -                       6,419             389,346               13,121            408,886
 PBGC Termination Claim                                               995                -              -             -                    -              -                         995                 -                    -                  995
                                               Fi




Total General Unsecured Claims (High)                      $        7,446         $      -      $       -     $       -         $          -    $         -   $                   7,446      $      415,408     $         13,188    $       436,042

Proceeds Available After General Unsecured Claims (High)   $                 0    $      -      $       -     $       -         $          -    $         -   $                     -        $       13,188     $        (13,188) $                 -
                                  As




General Unsecured Claims (Low)
 Trade Payables and Accrued Expenses                       $                 11   $      -      $       -     $       -         $          -    $         -   $                         11   $       21,685     $             70    $        21,766
 Employee Related Claims                                                     48          -              -             -                    -              -                             48            1,496                  297              1,841
 Real Property & Equipment Lease Rejection Damages                           17          -              -             -                    -              -                             17           26,172                  105             26,293
 Unsecured Local Council Debt                                         -                  -              -             -                    -              -                         -                 9,637                  -                9,637
 Abuse Claims                                                       5,054                -              -             -                    -              -                       5,054             337,681               31,452            374,187
 PBGC Termination Claim                                             2,316                -              -             -                    -              -                       2,316                 -                    -                2,316
Total General Unsecured Claims (Low)                       $        7,446         $      -      $       -     $       -         $          -    $         -   $                   7,446      $      396,671     $         31,925    $       436,042

Proceeds Available After General Unsecured Claims (Low)    $             -        $      -      $       -     $       -         $          -    $         -   $                     -        $       31,925     $        (31,925) $                 -




Note: Recovery percentages are based on a) asset proceeds recovered divided by pro forma asset
balances and b) claims recoveries based on estimated claims.




                                                                                                                  25
                       Case 20-10343-LSS                                    Doc 6214-2                                 Filed 09/15/21                                        Page 343 of 405




   Consolidating Mid-Point Recoveries of Debtors, Related Non-Debtor Entities, and Local
   Councils
                                                                                                                                      Estimated Mid-Point Recovery ($ 000s)
                                                          BSA                                                                        Learning                      Consolidated Debtors               Local             Residual                  Total
                                                         Debtors            Foundation        Arrow               BSAAM              for Life       Interco    & Related Non-Debtors                 Councils       Scouting Interest           BSA + LCs

Assets
 Cash and Cash Equivalents                           $      164,050         $      -      $       -           $            0     $          -   $        -    $                     164,051      $      288,570     $              -        $       452,621
 Cash and Cash Equivalents: Restricted                          -                  -              -                    -                    -            -                              -                   -                      -                    -
 Investments                                                 10,302              6,528            -                    -                    -            -                           16,830             569,693                    -                586,523
 Investments: Restricted                                     25,000                -              -                    -                    -            -                           25,000             201,646                    -                226,646
 Accounts Receivable                                          5,631                105            -                    -                    -            -                            5,736                 -                      -                  5,736
 Investment Income Receivable                                   -                  -              -                    -                    -            -                              -                   -                      -                    -
 Pledges Receivable                                             -                  -              -                    -                    -            -                              -                   -                      -                    -
 Related Party Receivables                                   33,520                -              -                    -                    -        (33,520)                           -                   -                      -                    -
 Inventory                                                    6,448                -              -                    -                    -            -                            6,448                 -                      -                  6,448
 Prepaid and Deferred Charges                                 3,101                -              -                    -                    -            -                            3,101                 -                      -                  3,101
 Land, Building, and Equipment (Net)                        185,958                  90        35,310                  -                    -            -                          221,358             723,448                    -                944,805
 Other                                                       46,222                -              -                    -                    -            -                           46,222              14,088                    -                 60,310
Total Gross Liquidation Proceeds                     $      480,231         $    6,724    $    35,310         $            0     $          -   $    (33,520) $                     488,745      $    1,797,444     $              -        $     2,286,189


( - ) Less Cost of Liquidation
 ( - ) Liquidation Wind-Down Expenses                $      (15,603) $             -     $         -    $              -         $          -   $         -    $                    (15,603)     $       (62,911) $                -        $        (78,513)
 ( - ) Chapter 7 Trustee Fees                               (14,432)              (226)         (1,084)                    (0)              -             -                         (15,742)             (53,930)                  -                 (69,671)
 ( - ) Trustee's Professional Fees                           (4,743)              (101)            -                   -                    -             -                          (4,844)             (52,811)                  -                 (57,654)
 ( - ) Claims Processing Costs                               (1,000)               -               -                   -                    -             -                          (1,000)              (9,519)                  -                 (10,519)




                                                                                                                                                                    21
 ( - ) Secured Lender Professional Fees                        (842)               -               -                   -                    -             -                            (842)                 -                     -                    (842)
 ( - ) Broker Fees                                           (4,486)                 (2)          (706)                -                    -             -                          (5,194)             (28,938)                  -                 (34,132)
Total Liquidation Costs                              $      (41,105) $            (329) $       (1,790) $                  (0) $            -   $         -    $                    (43,224)     $     (208,107) $                 -        $      (251,331)




                                                                                                                                                    20
Total Net Liquidation Proceeds                       $      439,127         $    6,395    $    33,520         $            0     $          -   $    (33,520) $                     445,522      $    1,589,337     $              -        $     2,034,858


                                                                                                          Estimated Recovery ($ 000s)
                                                          BSA                                                                        Learning                            Subtotal                     Local                                      Subtotal
                                                         Debtors            Foundation        Arrow               BSAAM              for Life   Intercompany          BSA National                   Councils                                   BSA + LCs

Secured Claims




                                                                                                                                     2,
 JPMorgan Funded Debt                                $      232,262         $      -      $       -           $        -         $          -   $        -    $                     232,262      $          -       $              -        $       232,262
 JPMorgan Letters of Credit                                  95,842                -              -                    -                    -            -                           95,842                 -                      -                 95,842
 Secured Local Council Debt                                     -                  -              -                    -                    -            -                              -                59,054                    -                 59,054
 BSA Secured Intercompany Note                                  -                  -           33,520                  -                    -        (33,520)                           -                   -                      -                    -
                                                                                                                  ly
 PBGC Termination Claim                                         -                6,395            -                        0                -            -                            6,395           1,087,906                    -              1,094,301
Total Secured Claims                                 $      328,104         $    6,395    $    33,520         $            0     $          -   $    (33,520) $                     334,499      $    1,146,960     $              -        $     1,481,459
                                                                                              Ju
Proceeds Available After Secured Claims              $      111,022         $      -      $           -       $        -         $          -   $         -    $                    111,022      $      442,377     $              -        $       553,399

Administrative / Priority Tax Claims

 Employee Related Claims                             $       19,651         $      -      $           -       $        -         $          -   $         -    $                     19,651              10,947                    -                 30,598
 Professional Fee Claims                                     45,916                -                  -                -                    -             -                          45,916                     -                  -                 45,916
                                                                            on


 Post-Petition Trade Claims                                  17,975                -                  -                -                    -             -                          17,975                     -                  -                 17,975
Total Administrative / Priority Tax Claims           $       83,542         $      -      $           -       $        -         $          -   $         -    $                     83,542      $       10,947     $              -        $        94,489

Proceeds Available for General Unsecured Creditors   $       27,481         $      -      $           -       $        -         $          -   $         -    $                     27,481      $      431,430     $              -        $       458,911

General Unsecured Claims
                                                          d




 Trade Payables and Accrued Expenses                 $                 18   $      -      $           -       $        -         $          -   $         -    $                            18   $        8,897     $                  10   $         8,924
 Employee Related Claims                                               76          -                  -                -                    -             -                                 76              658                        41               774
                                                     le




 Real Property & Equipment Lease Rejection Damages                     27          -                  -                -                    -             -                                 27           12,010                        14            12,051
 Unsecured Local Council Debt                                   -                  -                  -                -                    -             -                             -                 4,055                  -                    4,055
 Abuse Claims                                                23,690                -                  -                -                    -             -                          23,690             393,064               12,681                429,436
                                                Fi




 PBGC Termination Claim                                       3,670                -                  -                -                    -             -                           3,670                 -                    -                    3,670
Total General Unsecured Claims                       $       27,481         $      -      $           -       $        -         $          -   $         -    $                     27,481      $      418,684     $         12,746        $       458,911

Proceeds Available After General Unsecured Claims    $             -        $      -      $           -       $        -         $          -   $         -    $                        -        $       12,746     $        (12,746) $                     -
                                 As




General Unsecured Claims
 Trade Payables and Accrued Expenses                 $            42        $      -      $           -       $        -         $          -   $         -    $                          42     $       21,139     $              70       $        21,251
 Employee Related Claims                                        176                -                  -                -                    -             -                             176               1,491                  297                  1,964
 Real Property & Equipment Lease Rejection Damages                62               -                  -                -                    -             -                               62             25,993                  105                 26,160
 Unsecured Local Council Debt                                   -                  -                  -                -                    -             -                             -                 9,501                  -                    9,501
 Abuse Claims                                                18,652                -                  -                -                    -             -                          18,652             341,466               31,369                391,487
 PBGC Termination Claim                                       8,549                -                  -                -                    -             -                           8,549                 -                    -                    8,549
Total General Unsecured Claims                       $       27,481         $      -      $           -       $        -         $          -   $         -    $                     27,481      $      399,590     $         31,840        $       458,911

Proceeds Available After General Unsecured Claims    $             -        $      -      $           -       $        -         $          -   $         -    $                        -        $       31,840     $        (31,840) $                     -




                                                                                                                  25
                                                        Case 20-10343-LSS                         Doc 6214-2                Filed 09/15/21                Page 344 of 405
                                                                                                                                                                                                                                          EXHIBIT 1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                       1                3                 4             5                   6               10               11              13              16               18              23
                                                            Greater          Alabama-                       Tukabatchee                                                                                                           Golden Gate
Council Name                                                Alabama           Florida         Mobile Area      Area            Black Warrior   Grand Canyon         Catalina     De Soto Area    Westark Area    Quapaw Area      Area Council
Assets
  Cash & Equivalents                                    $    4,420,229   $       77,704   $        68,499   $     702,265    $       816,010   $    2,166,111   $      521,021   $      51,096   $   1,000,123   $      747,092   $    1,013,701
  Land, Buildings, and Equipment                             4,773,209          306,180           457,226       2,372,696            681,838        5,752,921        1,426,868         622,104       3,384,867        3,055,534       10,360,288
  Long-Term Investments                                      8,560,125          249,811            31,206       2,224,425          3,318,947        6,223,695        2,077,190         371,276       1,604,652       11,659,187       12,094,041
  Other Assets                                               2,159,016           81,723            37,242         152,343            321,508          115,989           58,185         105,845         273,838          303,974        9,065,552
  Total Assets                                              19,912,578          715,419           594,174       5,451,729          5,138,304       14,258,716        4,083,265       1,150,321       6,263,480       15,765,787       32,533,582

Liabilities
   Debt                                                       469,985           254,951           124,457        110,700                  -           448,968          204,900         39,000          153,975         355,574         2,093,295
   Other Liabilities                                          164,017            87,339            73,031        231,185             49,807           589,200          157,723         54,831          884,808         174,269         1,531,284
   Total Liabilities                                          634,002           342,290           197,488        341,885             49,807         1,038,168          362,623         93,831        1,038,783         529,843         3,624,578

Unrestricted Net Assets                                      5,858,141          162,947            76,647       3,625,053          2,273,695        9,582,089        2,930,433         734,154       1,737,613       12,824,556       10,325,190
Restricted Net Assets                                       13,420,435          210,182           320,039       1,484,791          2,814,802        3,638,459          790,208         322,337       3,487,085        2,411,388       18,583,815
Total Net Assets                                        $   19,278,576   $      373,129   $       396,686   $   5,109,844    $     5,088,496   $   13,220,548   $    3,720,641   $   1,056,490   $   5,224,697   $   15,235,944   $   28,909,004




                                                                                                                Page 1 of 23
                                                        Case 20-10343-LSS                        Doc 6214-2                    Filed 09/15/21                 Page 345 of 405
                                                                                                                                                                                                                                               EXHIBIT 1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                     27               30                31                  32                 33             35               39                41               42                45              47
                                                                                                                 Long Beach         Greater Los                                        Redwood                        California Inland
Council Name                                                Sequoia      Southern Sierra   Pacific Skyline          Area           Angeles Area       Marin       Orange County         Empire          Piedmont           Empire       Golden Empire
Assets
  Cash & Equivalents                                    $      363,998   $      166,493    $    1,049,042    $     1,521,513    $     1,206,870   $     194,699   $    1,744,481   $       16,543   $      158,281    $    1,174,736   $   1,615,343
  Land, Buildings, and Equipment                             8,611,598          438,736         3,464,343          2,562,923         27,931,097       1,767,871       38,048,572            5,112          103,788         1,439,339       4,980,341
  Long-Term Investments                                        628,386          362,115         5,143,646          9,078,698         20,836,692       3,360,496        9,876,894          541,048        8,455,480         1,716,399       2,400,206
  Other Assets                                               2,534,179          112,141         1,350,848            154,886          5,257,609         128,263          647,797        1,494,191           33,871            97,602         493,682
  Total Assets                                              12,138,161        1,079,485        11,007,880         13,318,021         55,232,268       5,451,329       50,317,744        2,056,893        8,751,419         4,428,076       9,489,572

Liabilities
   Debt                                                       299,518          154,807           632,038             209,976            452,695        136,088         4,625,565          44,167                 -          148,055          414,000
   Other Liabilities                                          316,905          223,702           135,626             157,216          1,094,625         81,665         1,338,299          81,886            (9,008)         497,235          464,080
   Total Liabilities                                          616,423          378,509           767,664             367,192          1,547,320        217,753         5,963,864         126,053            (9,008)         645,290          878,080

Unrestricted Net Assets                                      9,912,453         (249,930)        7,927,061          5,122,574         31,726,269       3,474,055       38,005,058        1,412,193        5,544,891         2,893,220       6,551,803
Restricted Net Assets                                        1,609,286          950,906         2,313,155          7,828,255         21,958,679       1,759,521        6,348,822          518,648        3,215,536           889,566       2,059,689
Total Net Assets                                        $   11,521,738   $      700,976 $      10,240,216    $    12,950,829    $    53,684,948   $   5,233,576   $   44,353,880   $    1,930,841   $    8,760,428    $    3,782,786   $   8,611,492




                                                                                                                    Page 2 of 23
                                                        Case 20-10343-LSS                          Doc 6214-2                 Filed 09/15/21              Page 346 of 405
                                                                                                                                                                                                                                                EXHIBIT 1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                       49              51                53               55               57               58                59               60               61                 62             63
                                                            San Diego-     Western Los                       Silicon Valley                                          Greater
Council Name                                                 Imperial     Angeles County       Los Padres    Monterey Bay      Ventura County   Verdugo Hills       Yosemite         Pikes Peak    Denver Area          Longs Peak    Rocky Mountain
Assets
  Cash & Equivalents                                    $     2,371,701   $    2,914,717   $       784,742   $    2,872,971    $     185,481    $   3,660,215   $      707,574   $       501,234   $    5,774,502   $       565,123   $    (268,841)
  Land, Buildings, and Equipment                              2,760,209        8,146,416        12,449,400       20,424,463        1,594,642          527,161          936,663         4,199,752       19,006,862         2,512,537       1,102,615
  Long-Term Investments                                         800,269        5,861,050         4,675,327       23,125,556          655,726        3,098,253        2,522,680         5,532,283       32,022,359         7,728,187         320,068
  Other Assets                                                4,181,339          664,285           344,889          327,022          213,282          240,182           24,008            89,192        1,830,530           678,728         177,779
  Total Assets                                               10,113,517       17,586,468        18,254,358       46,750,012        2,649,131        7,525,811        4,190,925        10,322,461       58,634,253        11,484,574       1,331,621

Liabilities
   Debt                                                         492,757          663,400           422,822          469,448          366,302         150,286            56,228           628,000          847,910           302,433         234,274
   Other Liabilities                                          1,267,988        1,220,676           148,402          564,288          175,401         678,601           103,897           100,924        1,215,596           175,377          30,593
   Total Liabilities                                          1,760,745        1,884,076           571,224        1,033,736          541,703         828,887           160,125           728,924        2,063,506           477,810         264,867

Unrestricted Net Assets                                        (566,856)       9,690,805        14,453,991       33,397,061        1,437,344        6,230,000        3,753,019         5,605,495       21,140,913         4,722,329         659,135
Restricted Net Assets                                         8,919,628        6,011,587         3,229,143       12,319,215          670,084          466,924          277,781         3,988,043       35,429,834         6,284,435         407,619
Total Net Assets                                        $     8,352,772 $     15,702,392   $    17,683,135   $   45,716,276    $   2,107,428    $   6,696,924   $    4,030,800   $     9,593,538   $   56,570,747   $    11,006,764   $   1,066,753




                                                                                                                  Page 3 of 23
                                                        Case 20-10343-LSS                           Doc 6214-2                 Filed 09/15/21                   Page 347 of 405
                                                                                                                                                                                                                                                       EXHIBIT 1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                       66               67                69               70                  72                 81              82               83                84                 85               87
                                                            Connecticut                                                             Connecticut                      National Capital
Council Name                                                  Rivers          Greenwich         Housatonic    Old North State        Yankee            Del-Mar-Va         Area        Central Florida   South Florida        Gulf Stream    North Florida
Assets
  Cash & Equivalents                                    $     1,072,720   $       609,159   $        84,880   $    1,642,775    $     1,033,695    $       860,907   $    3,777,073   $    1,836,823    $    1,028,488   $      1,114,401   $    1,216,530
  Land, Buildings, and Equipment                              3,750,125         5,186,704           787,570        5,005,038          4,743,693         10,538,102       27,153,840        8,122,735        12,827,584          3,601,059        5,324,767
  Long-Term Investments                                       9,352,286         4,652,101           669,333       10,032,419          6,147,302          5,318,522       14,597,402        1,269,850         7,754,991          1,947,828       14,301,717
  Other Assets                                                  240,241           100,022           138,310          474,197          1,220,412          3,716,552        1,327,749          837,149         1,051,104            148,864          359,039
  Total Assets                                               14,415,372        10,547,986         1,680,092       17,154,429         13,145,103         20,434,084       46,856,064       12,066,557        22,662,167          6,812,152       21,202,053

Liabilities
   Debt                                                         505,647          201,907             68,733         249,200            2,000,035           518,917                -                -          521,205             373,668         264,546
   Other Liabilities                                            396,463          268,572            104,876         228,116              456,193           372,842        1,230,381        1,492,854          218,528             769,470         470,684
   Total Liabilities                                            902,110          470,478            173,610         477,316            2,456,228           891,759        1,230,381        1,492,854          739,733           1,143,138         735,230

Unrestricted Net Assets                                       6,164,604         8,182,865         1,224,069       10,589,939          4,716,717         12,402,191       33,820,605        8,604,279        14,275,784          3,129,806        7,459,145
Restricted Net Assets                                         7,348,658         1,894,643           282,413        6,087,174          5,972,158          7,140,133       11,805,079        1,969,424         7,646,649          2,539,208       13,007,678
Total Net Assets                                        $    13,513,262   $    10,077,508   $     1,506,483   $   16,677,113    $    10,688,875    $    19,542,325   $   45,625,683   $   10,573,703    $   21,922,433   $      5,669,014   $   20,466,823




                                                                                                                   Page 4 of 23
                                                        Case 20-10343-LSS                       Doc 6214-2                    Filed 09/15/21                 Page 348 of 405
                                                                                                                                                                                                                                                EXHIBIT 1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                      88               89              91                 92                93                 95              96               98               99                100              101
                                                            Southwest     Greater Tampa                                            Georgia-                                                                              Northwest         Northeast
Council Name                                                 Florida        Bay Area       Chattahoochee       Atlanta Area        Carolina         Flint River   Central Georgia   South Georgia Coastal Georgia         Georgia           Georgia
Assets
  Cash & Equivalents                                    $     1,646,901   $    3,696,307   $     489,084   $      8,022,593    $      512,709   $       476,466   $       64,424    $     504,402   $    2,049,111   $       554,932 $      3,135,952
  Land, Buildings, and Equipment                              3,109,957        5,855,613       6,300,214         24,014,830         2,347,710         5,653,014        1,357,412        1,496,551        8,029,446           877,179        3,650,021
  Long-Term Investments                                      10,608,194       11,901,098       2,140,098         61,313,295           590,527         1,906,489          811,765          822,126        8,161,339         2,517,640        6,922,350
  Other Assets                                                  193,361        1,578,453         260,828          2,195,961           124,685           627,295           98,893          126,361          225,181           (87,901)         797,130
  Total Assets                                               15,558,413       23,031,471       9,190,223         95,546,679         3,575,632         8,663,265        2,332,493        2,949,440       18,465,076         3,861,850       14,505,454

Liabilities
   Debt                                                              -          365,663         710,030           7,125,358           323,544           176,300         149,900                -          756,173            90,729            339,904
   Other Liabilities                                           410,440          310,274         110,692           2,510,148            63,249            70,768          85,205           27,160           81,879            53,678          1,030,839
   Total Liabilities                                           410,440          675,937         820,722           9,635,505           386,793           247,068         235,105           27,160          838,052           144,407          1,370,743

Unrestricted Net Assets                                       7,997,609       18,192,495       6,082,594         58,149,032         1,786,314         6,970,107        1,392,435        1,952,636       17,382,082         1,600,467        6,396,650
Restricted Net Assets                                         7,150,364        4,163,039       2,286,908         27,762,142         1,402,525         1,446,090          704,953          969,644          244,942         2,116,975        6,738,061
Total Net Assets                                        $    15,147,973   $   22,355,534   $   8,369,501   $     85,911,174    $    3,188,839   $     8,416,197   $    2,097,388    $   2,922,281   $   17,627,025   $     3,717,442   $   13,134,711




                                                                                                                  Page 5 of 23
                                                        Case 20-10343-LSS                      Doc 6214-2                    Filed 09/15/21                  Page 349 of 405
                                                                                                                                                                                                                                               EXHIBIT 1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                    104              106             107                 117                127                129            133               138               141               144            145
                                                                                                                                                     Northeast                                          Mississippi       Abraham
Council Name                                                Aloha            Ore-Ida      Grand Teton         Prairielands        Three Fires         Illinois        Illowa          W.D. Boyce          Valley           Lincoln     Hoosier Trails
Assets
  Cash & Equivalents                                    $    1,318,714   $      339,883   $     240,542   $        248,593    $     1,252,923    $    1,973,973   $     447,695   $     1,112,827   $     1,364,170   $    1,146,215   $     290,658
  Land, Buildings, and Equipment                             7,963,108        2,502,604       3,841,902          1,202,993          4,853,884         6,101,517       2,065,469         2,092,790         1,536,295        2,311,524       1,171,515
  Long-Term Investments                                      2,061,777        6,165,464       3,369,606          1,373,902          4,063,435         5,718,214       1,859,785         1,960,433         2,377,304        9,887,281       2,794,151
  Other Assets                                               3,604,904           34,090         187,567             86,719            638,035         1,238,208         239,919           212,194         2,366,475          137,186         560,955
  Total Assets                                              14,948,504        9,042,041       7,639,617          2,912,207         10,808,277        15,031,911       4,612,868         5,378,244         7,644,245       13,482,207       4,817,279

Liabilities
   Debt                                                       505,815                -         132,500              94,388           3,073,410          236,704         261,600           371,313           135,047                -         136,543
   Other Liabilities                                          462,200          130,940         117,923              57,789             767,132          330,115         149,383           246,979            86,053           62,929         343,069
   Total Liabilities                                          968,015          130,940         250,423             152,177           3,840,542          566,819         410,983           618,291           221,099           62,929         479,612

Unrestricted Net Assets                                      5,975,712        7,578,672       6,775,425          2,252,777           2,454,029        8,230,332       3,364,933         3,004,490         3,795,781        2,458,695       1,988,860
Restricted Net Assets                                        8,004,777        1,332,429         613,769            507,253           4,513,707        6,234,760         836,952         1,755,462         3,627,364       10,960,582       2,348,807
Total Net Assets                                        $   13,980,489   $    8,911,101   $   7,389,194   $      2,760,030    $      6,967,736   $   14,465,093   $   4,201,885   $     4,759,953   $     7,423,145   $   13,419,277   $   4,337,667




                                                                                                                 Page 6 of 23
                                                        Case 20-10343-LSS                     Doc 6214-2                  Filed 09/15/21              Page 350 of 405
                                                                                                                                                                                                                                        EXHIBIT 1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                   156              157            160                162              165             172                173              177             178             192              194
                                                                        Anthony Wayne   Crossroads of
Council Name                                            Buffalo Trace        Area         America            Sagamore          LaSalle      Hawkeye Area        Winnebago         Mid-Iowa     Northeast Iowa   Coronado Area   Santa Fe Trail
Assets
  Cash & Equivalents                                    $     286,282   $   1,332,065   $    7,210,534   $      233,472    $    2,094,254   $     566,415   $       915,209   $      355,767   $     726,239    $     547,171   $      45,375
  Land, Buildings, and Equipment                            2,476,302       2,149,931       17,269,868        2,014,140         1,836,061       1,156,723           483,701       11,007,290       1,305,793        2,718,311       1,501,238
  Long-Term Investments                                     1,690,202       3,907,296       25,287,079        3,633,365         2,555,790         907,055         1,772,366        8,028,206       2,048,404        2,790,611         664,522
  Other Assets                                                109,630         267,521        5,739,982        3,272,618           217,188          63,397           210,823        1,071,824         100,831           94,744           1,189
  Total Assets                                              4,562,416       7,656,813       55,507,464        9,153,595         6,703,293       2,693,590         3,382,099       20,463,088       4,181,266        6,150,837       2,212,324

Liabilities
   Debt                                                      103,442         137,347           740,406          123,112          137,100         140,485                 -           378,527               -         280,199          342,655
   Other Liabilities                                         145,162         183,652         1,023,455           91,331          211,562         316,256            79,724           328,018         158,302          88,496          166,164
   Total Liabilities                                         248,604         320,999         1,763,861          214,443          348,662         456,741            79,724           706,545         158,302         368,694          508,820

Unrestricted Net Assets                                     2,586,680       3,604,204       24,178,049        4,861,534         5,790,020       1,100,691         2,670,485       16,033,550       2,452,014        2,710,907         762,886
Restricted Net Assets                                       1,727,132       3,731,610       29,565,553        4,077,618           564,612       1,136,158           631,889        3,722,993       1,570,950        3,071,236         940,618
Total Net Assets                                        $   4,313,812   $   7,335,814   $   53,743,602   $    8,939,152    $    6,354,632   $   2,236,849   $     3,302,375   $   19,756,543   $   4,022,964    $   5,782,143   $   1,703,505




                                                                                                               Page 7 of 23
                                                        Case 20-10343-LSS                       Doc 6214-2                 Filed 09/15/21             Page 351 of 405
                                                                                                                                                                                                                                        EXHIBIT 1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                   197              198               204             205              209             211             212               213               214               215            216
                                                                                                                                                                                Louisiana         Southeast
Council Name                                            Jayhawk Area        Quivira         Blue Grass    Lincoln Heritage Calcasieu Area   Istrouma Area Evangeline Area       Purchase          Louisiana         Norwela      Katahdin Area
Assets
  Cash & Equivalents                                    $      54,055   $     695,946   $         9,662   $      970,193    $     168,519   $     517,588   $      79,539   $       304,501   $       998,544 $      1,895,587   $     200,037
  Land, Buildings, and Equipment                            1,799,637       4,476,661         1,937,158       10,807,450          750,970       2,765,407         779,568         1,835,519         1,656,710        2,284,911         352,030
  Long-Term Investments                                     1,082,538       1,768,187           196,366       16,917,542        1,791,903       1,274,299         383,852         3,009,183         4,690,961        9,395,687         704,882
  Other Assets                                              6,691,333         356,678           122,826        1,146,391           48,879         190,108       1,301,089           102,627          (785,642)         174,662       5,713,385
  Total Assets                                              9,627,563       7,297,473         2,266,012       29,841,576        2,760,271       4,747,402       2,544,048         5,251,829         6,560,573       13,750,847       6,970,334

Liabilities
   Debt                                                      254,000          793,997           306,375         475,826           22,075               -         299,427            93,000           202,737          285,697         109,582
   Other Liabilities                                         116,606          620,458           306,750         344,691           54,101         277,475         106,643            69,257           110,244          153,569         123,584
   Total Liabilities                                         370,606        1,414,455           613,125         820,516           76,176         277,475         406,070           162,257           312,981          439,266         233,166

Unrestricted Net Assets                                     1,777,238       4,157,657         1,520,150       12,521,252        2,310,197       2,688,810         243,363         4,170,751         5,729,971       12,640,310         386,862
Restricted Net Assets                                       7,479,719       1,725,360           132,737       16,499,808          373,898       1,781,117       1,980,767           918,821           517,621          671,271       6,350,306
Total Net Assets                                        $   9,256,957   $   5,883,018   $     1,652,887   $   29,021,060    $   2,684,095   $   4,469,927   $   2,224,130   $     5,089,572   $     6,247,592   $   13,311,581   $   6,737,168




                                                                                                               Page 8 of 23
                                                        Case 20-10343-LSS                       Doc 6214-2                 Filed 09/15/21              Page 352 of 405
                                                                                                                                                                                                                                            EXHIBIT 1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                     218              220             221              224                227            230             234              250               251                283              286
                                                                                                           Cape Cod and          Spirit of    Heart of New      Western
Council Name                                                Pine Tree     Baltimore Area   Mason-Dixon        Islands           Adventure       England       Massachusetts   Northern Star        Mayflower         Twin Valley    Voyageurs Area
Assets
  Cash & Equivalents                                    $       562,463   $      947,489   $     576,014   $     362,422    $       639,462   $   1,018,531   $     215,388   $    8,257,833   $       409,480   $        428,757   $   1,084,791
  Land, Buildings, and Equipment                              4,999,319        5,519,418       4,716,985       2,066,437          3,826,607       1,570,750         933,097       35,607,213         6,597,503          1,343,368          65,489
  Long-Term Investments                                       2,018,761        9,836,148         717,782       3,652,027          9,757,494       2,801,859       1,595,767       47,909,279        17,960,921          2,543,159         785,889
  Other Assets                                                  243,219        1,628,074         295,229         297,733            693,617         141,281         286,876        7,933,619           894,318            291,222         132,879
  Total Assets                                                7,823,761       17,931,129       6,306,010       6,378,619         14,917,180       5,532,421       3,031,128       99,707,945        25,862,223          4,606,506       2,069,048

Liabilities
   Debt                                                       1,424,886          405,092       1,347,574         60,000           1,833,653        300,043         551,372        10,545,035                -             49,820           98,620
   Other Liabilities                                            163,224          978,100         142,349        623,139             606,957        353,859         150,680         1,489,502          320,647            173,020          152,611
   Total Liabilities                                          1,588,110        1,383,192       1,489,923        683,139           2,440,610        653,902         702,052        12,034,536          320,647            222,841          251,231

Unrestricted Net Assets                                       3,651,504       12,242,788       3,737,266       4,903,912          8,058,233       1,876,850       1,514,624       45,643,422        22,562,733          3,706,565       1,210,218
Restricted Net Assets                                         2,584,146        4,305,149       1,078,822         791,568          4,418,337       3,001,568         814,453       42,029,986         2,978,842            677,100         607,600
Total Net Assets                                        $     6,235,651   $   16,547,937   $   4,816,087   $   5,695,480    $    12,476,570   $   4,878,419   $   2,329,076   $   87,673,408   $    25,541,575   $      4,383,665   $   1,817,817




                                                                                                               Page 9 of 23
                                                        Case 20-10343-LSS                        Doc 6214-2                 Filed 09/15/21                 Page 353 of 405
                                                                                                                                                                                                                                            EXHIBIT 1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                      296               299            302              303             304                 306             307             311                312              315             322
                                                             Central                                                                                                Heart of                         Greater St.
Council Name                                                Minnesota         Gamehaven     Choctaw Area Andrew Jackson Pine Burr Area           Ozark Trails       America      Pony Express        Louis Area        Montana      Overland Trails
Assets
  Cash & Equivalents                                    $       784,881   $       681,787   $     231,242   $     224,234    $     259,941   $        152,709   $    5,962,869   $     744,672   $     6,479,036   $       28,228   $     502,968
  Land, Buildings, and Equipment                              3,892,149         1,385,663       1,619,712       3,804,780        2,542,278          4,020,259       16,178,880       3,656,201        22,665,733       28,360,122       1,051,452
  Long-Term Investments                                       1,373,337           398,904       2,221,484       4,026,367          671,467          6,208,975       27,853,951       3,184,473        58,568,744       12,277,125       1,421,864
  Other Assets                                                   77,360           555,568         159,159         809,513          176,483            196,154        2,333,076         358,815         9,064,631          537,770         139,973
  Total Assets                                                6,127,727         3,021,922       4,231,597       8,864,895        3,650,169         10,578,097       52,328,775       7,944,161        96,778,145       41,203,245       3,116,257

Liabilities
   Debt                                                        119,098           258,188          95,701          525,006         230,937             152,184          970,791        114,145          1,363,600         363,482          446,367
   Other Liabilities                                           114,594            79,991          96,098        1,516,027          72,302             232,120        3,282,618        216,649          2,541,834         607,913           75,703
   Total Liabilities                                           233,692           338,179         191,799        2,041,033         303,239             384,304        4,253,409        330,794          3,905,434         971,395          522,070

Unrestricted Net Assets                                       2,483,885         1,393,364       3,394,222       1,519,057        2,911,447          5,368,753       18,738,579       4,430,970        31,740,144       33,748,789       1,325,334
Restricted Net Assets                                         3,410,150         1,290,379         645,576       5,304,805          435,483          4,825,041       29,336,787       3,182,396        61,132,567        6,483,061       1,268,853
Total Net Assets                                        $     5,894,035   $     2,683,743   $   4,039,798   $   6,823,862    $   3,346,929   $     10,193,793   $   48,075,366   $   7,613,366   $    92,872,710   $   40,231,850   $   2,594,187




                                                                                                                Page 10 of 23
                                                        Case 20-10343-LSS                        Doc 6214-2                  Filed 09/15/21              Page 354 of 405
                                                                                                                                                                                                                                             EXHIBIT 1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                      324             326              328              329               330              333             341               347              358                364             368
                                                                                                                                               Northern New
Council Name                                                Cornhusker    Mid-America      Las Vegas Area   Nevada Area       Daniel Webster      Jersey        Jersey Shore        Monmouth      Patriots' Path       Twin Rivers    Baden-Powell
Assets
  Cash & Equivalents                                    $       192,230   $    1,683,284   $    1,783,981   $    1,604,923    $      768,132   $      717,530   $     187,458   $     3,506,925   $    1,794,561   $        951,362   $     524,789
  Land, Buildings, and Equipment                              3,631,366        8,058,199        5,322,454        2,070,030         4,819,321        3,390,077       1,193,174         3,856,997        6,532,252          1,167,745       1,555,244
  Long-Term Investments                                       1,023,162       21,734,964        6,688,727        8,496,786        12,097,762        6,630,536         882,984         5,102,999        6,121,537          5,364,320       3,306,743
  Other Assets                                                1,407,892          714,130          307,328          219,199         1,791,125          376,071         650,123           193,229        1,232,418             48,086         239,104
  Total Assets                                                6,254,651       32,190,576       14,102,491       12,390,937        19,476,340       11,114,215       2,913,739        12,660,150       15,680,767          7,531,513       5,625,879

Liabilities
   Debt                                                         298,475          607,900          253,763         127,800            448,553         513,818         244,657                  -        2,021,717           136,862         134,700
   Other Liabilities                                             90,995          588,809        1,986,405         119,737          1,392,322         450,210         234,921          1,045,622        1,416,778           225,247         161,102
   Total Liabilities                                            389,470        1,196,709        2,240,168         247,537          1,840,875         964,027         479,577          1,045,622        3,438,495           362,109         295,802

Unrestricted Net Assets                                       3,827,718        8,289,589        4,968,407        9,478,814        10,286,304        6,863,268       1,120,096        10,212,112        7,830,214          4,229,406       4,015,196
Restricted Net Assets                                         2,037,463       22,704,277        6,893,916        2,664,586         7,349,160        3,286,921       1,314,065         1,402,416        4,412,059          2,939,948       1,314,882
Total Net Assets                                        $     5,865,181   $   30,993,867   $   11,862,323   $   12,143,400    $   17,635,465   $   10,150,188   $   2,434,162   $    11,614,527   $   12,242,272   $      7,169,354   $   5,330,078




                                                                                                                Page 11 of 23
                                                        Case 20-10343-LSS                        Doc 6214-2                   Filed 09/15/21                Page 355 of 405
                                                                                                                                                                                                                                                 EXHIBIT 1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                      373               375             376               380                382              386              388                397             400               404              405
                                                                                                             Greater Niagara       Allegheny         Theodore      Greater Hudson        Seneca
Council Name                                                Longhouse         Five Rivers   Iroquois Trail      Frontier           Highlands         Roosevelt        Valley (4)        Waterways     Leatherstocking   Suffolk County   Rip Van Winkle
Assets
  Cash & Equivalents                                    $       280,020   $       558,295   $     299,480    $    1,229,752    $       107,959   $       709,735   $    2,104,925   $     1,620,867   $      436,795    $   1,116,272    $      95,290
  Land, Buildings, and Equipment                                415,410         1,395,865         631,999         2,391,802            510,736         3,954,447        7,684,448         4,410,981        3,161,833        1,067,734          121,335
  Long-Term Investments                                       2,224,122         2,207,693       1,007,846         2,611,445          2,399,359         8,710,101       12,980,057        21,420,436       13,191,054        3,622,866        1,040,462
  Other Assets                                                  806,032            92,480          53,989           287,515             56,086           431,073        1,026,117           617,266          411,850          402,031           56,551
  Total Assets                                                3,725,584         4,254,333       1,993,314         6,520,513          3,074,139        13,805,356       23,795,547        28,069,550       17,201,532        6,208,903        1,313,638

Liabilities
   Debt                                                        438,312            285,573         224,973          352,107             46,228           237,048           463,363          451,329           65,295           453,375           55,000
   Other Liabilities                                           184,915             89,960         257,080          261,678             18,809           344,456         2,006,837          371,915          627,166           313,003          143,993
   Total Liabilities                                           623,227            375,533         482,053          613,785             65,036           581,503         2,470,200          823,244          692,461           766,378          198,993

Unrestricted Net Assets                                       1,581,633         2,972,059         283,246         3,346,922          2,113,548         9,905,508       11,731,515        11,797,728       11,828,471        1,329,216          121,824
Restricted Net Assets                                         1,520,724           906,741       1,228,014         2,559,806            895,555         3,318,344        9,593,832        15,448,578        4,680,600        4,113,309          992,821
Total Net Assets                                        $     3,102,357   $     3,878,800   $   1,511,261    $    5,906,728    $     3,009,103   $    13,223,853   $   21,325,347   $    27,246,306   $   16,509,071    $   5,442,525    $   1,114,645




                                                                                                                 Page 12 of 23
                                                        Case 20-10343-LSS                       Doc 6214-2                  Filed 09/15/21               Page 356 of 405
                                                                                                                                                                                                                                             EXHIBIT 1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                      412             413             414            415                416               420             421               424               425             426                427
                                                              Great                                        Mecklenburg       Central North
Council Name                                                Southwest     Conquistador     Daniel Boone      County            Carolina          Piedmont     Occoneechee          Tuscarora         Cape Fear     East Carolina       Old Hickory
Assets
  Cash & Equivalents                                    $       625,892   $    4,717,232   $   1,409,077   $    1,317,642    $   1,821,922   $    1,813,939   $      909,031   $       447,991   $     1,199,248   $     720,724   $        717,983
  Land, Buildings, and Equipment                              2,967,510        2,295,565       4,883,770        8,010,323        2,562,270        5,687,967        6,389,314         1,259,585         3,603,106       3,523,022          3,506,031
  Long-Term Investments                                         715,451       22,184,750               -        8,843,571        4,365,393        6,828,683        3,943,180         3,306,709         2,061,800       4,793,130          1,814,759
  Other Assets                                                  285,814        8,846,036       2,606,752        1,218,614          259,250          327,751        1,914,536           109,310            26,125         464,760            269,873
  Total Assets                                                4,594,667       38,043,584       8,899,599       19,390,150        9,008,835       14,658,340       13,156,062         5,123,596         6,890,279       9,501,636          6,308,646

Liabilities
   Debt                                                        466,703                -               -         1,069,040         357,770           264,101        1,303,136          258,900                 -               -            315,233
   Other Liabilities                                           427,986           97,160         408,334           466,708          90,584           219,604          560,902          105,692           256,215         376,449            343,634
   Total Liabilities                                           894,689           97,160         408,334         1,535,748         448,354           483,705        1,864,038          364,592           256,215         376,449            658,867

Unrestricted Net Assets                                       1,275,497        2,700,824       7,829,640       11,248,480        5,199,820        9,801,687        6,056,221         1,365,311         5,557,337       5,040,234          5,253,957
Restricted Net Assets                                         2,424,480       35,245,600         661,624        6,605,923        3,360,662        4,372,949        5,235,803         3,393,693         1,076,727       4,084,954            395,821
Total Net Assets                                        $     3,699,977   $   37,946,424   $   8,491,265   $   17,854,403    $   8,560,481   $   14,174,636   $   11,292,024   $     4,759,005   $     6,634,063   $   9,125,187   $      5,649,778




                                                                                                               Page 13 of 23
                                                        Case 20-10343-LSS                         Doc 6214-2                   Filed 09/15/21                 Page 357 of 405
                                                                                                                                                                                                                                                  EXHIBIT 1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                    429                 433              436               438               439               440              441             444              449                456               460
                                                                                                                                                                                                     Black Swamp          Pathway to
Council Name                                            Northern Lights       Great Trail       Buckeye          Dan Beard          Tecumseh          Lake Erie     Simon Kenton     Miami Valley        Area             Adventure         Erie Shores
Assets
  Cash & Equivalents                                    $      771,071    $     1,124,027   $    1,553,281   $     1,597,005    $       223,906   $      590,852    $    1,040,499   $   1,132,918   $    1,637,474   $     3,144,373   $       980,978
  Land, Buildings, and Equipment                             9,386,593          7,414,131        4,930,248         9,677,263          1,469,337        5,238,945         5,992,765       3,473,289        2,957,373         4,753,960         6,118,616
  Long-Term Investments                                      5,390,335          6,584,428        6,288,750         8,180,394          1,935,848       15,733,339         5,504,076       2,385,682        8,842,891        17,728,863        18,358,600
  Other Assets                                                 917,348          1,784,543          973,509         3,200,930            217,210        1,052,085           598,035         206,429          805,068         2,080,668         1,450,368
  Total Assets                                              16,465,347         16,907,129       13,745,788        22,655,593          3,846,301       22,615,222        13,135,375       7,198,317       14,242,807        27,707,864        26,908,562

Liabilities
   Debt                                                       236,759             330,000         271,360            630,100            81,985            953,095         395,467         268,200          219,807            590,082            364,185
   Other Liabilities                                          217,589             471,478         543,270            645,477            72,496            604,487         454,867         138,414          322,642            805,787            664,007
   Total Liabilities                                          454,348             801,478         814,630          1,275,577           154,481          1,557,582         850,334         406,614          542,449          1,395,869          1,028,192

Unrestricted Net Assets                                     13,766,368          9,525,356        6,322,015        13,233,734          2,799,022       11,269,256         8,647,700       5,399,371        7,775,738        15,824,269        22,222,575
Restricted Net Assets                                        2,244,631          6,580,296        6,609,144         8,146,281            892,798        9,788,384         3,637,340       1,392,331        5,924,620        10,487,726         3,657,796
Total Net Assets                                        $   16,011,000    $    16,105,652   $   12,931,159   $    21,380,016    $     3,691,820   $   21,057,639    $   12,285,041   $   6,791,703   $   13,700,358   $    26,311,995   $    25,880,370




                                                                                                                   Page 14 of 23
                                                        Case 20-10343-LSS                      Doc 6214-2                  Filed 09/15/21               Page 358 of 405
                                                                                                                                                                                                                                            EXHIBIT 1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                      467            468             469               474              480              488                491              492               497              500             501
                                                            Muskingum                                                                                                                                                                Northeastern
Council Name                                                  Valley      Arbuckle Area   Cherokee Area       Cimarron      Last Frontier    Indian Nations       Crater Lake    Cascade Pacific   Juniata Valley   Moraine Trails   Pennsylvania
Assets
  Cash & Equivalents                                    $       994,915   $     225,859   $     279,747   $      141,286    $    1,662,260   $    1,351,481   $        276,839   $    3,560,525    $     215,306    $     719,498    $     174,534
  Land, Buildings, and Equipment                              1,718,688       1,396,180       1,274,793          775,070        12,020,085       26,026,563            398,392       17,691,798        2,208,844        2,327,757        1,385,917
  Long-Term Investments                                       1,042,986       3,621,375       4,131,368        1,407,164         8,898,943       12,182,992            653,717       31,832,255        1,333,391        6,244,895        2,241,631
  Other Assets                                                  123,077       1,294,117         122,735           86,823         2,946,628        1,747,635          1,275,858        2,943,413           57,807           41,410          172,836
  Total Assets                                                3,879,666       6,537,531       5,808,642        2,410,343        25,527,916       41,308,670          2,604,805       56,027,991        3,815,348        9,333,560        3,974,918

Liabilities
   Debt                                                         96,085          70,200               0           148,500           402,800         418,742            135,618           617,197          149,900           24,306               -
   Other Liabilities                                           115,649          13,807          23,253           111,326           739,372         224,941             77,760         2,088,899          215,934           28,295         185,583
   Total Liabilities                                           211,733          84,007          23,253           259,826         1,142,172         643,683            213,377         2,706,096          365,834           52,601         185,583

Unrestricted Net Assets                                       2,934,099       4,618,434       5,014,481        1,932,008         6,594,443       28,426,208            681,197       34,421,289        1,893,688        6,858,072        2,988,316
Restricted Net Assets                                           733,834       1,835,090         770,908          218,508        17,791,302       12,238,779          1,710,231       18,900,606        1,555,826        2,422,886          808,059
Total Net Assets                                        $     3,667,933   $   6,453,524   $   5,785,389   $    2,150,517    $   24,385,744   $   40,664,987   $      2,391,428   $   53,321,895    $   3,449,513    $   9,280,958    $   3,796,375




                                                                                                               Page 15 of 23
                                                        Case 20-10343-LSS                           Doc 6214-2                Filed 09/15/21               Page 359 of 405
                                                                                                                                                                                                                                             EXHIBIT 1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                       502               504              509            512              524                525              527             528             532             533                538
                                                                               Columbia-                      Westmoreland-    Pennsylvania        Cradle of         Laurel                                                              Chief
Council Name                                                Minsi Trails        Montour          Bucktail       Fayette           Dutch             Liberty         Highlands     Hawk Mountain    French Creek    Susquehanna         Cornplanter
Assets
  Cash & Equivalents                                    $        905,176   $       259,583   $       77,551   $     190,973    $     888,276   $    3,393,012   $     3,424,538   $      994,296   $     131,538   $     363,013   $        105,349
  Land, Buildings, and Equipment                               5,602,276           714,128          912,932         855,345        3,694,468        7,177,031        11,781,383        2,691,323         833,259       1,840,202            182,408
  Long-Term Investments                                        9,522,804           859,340          912,545       4,950,860        2,903,975       15,960,222        23,901,725        6,132,428       2,215,183       1,179,203            957,394
  Other Assets                                                   716,777            61,597           50,702         201,577        1,615,535        1,086,575         1,575,900          360,156       2,184,608         205,224            154,223
  Total Assets                                                16,747,032         1,894,648        1,953,730       6,198,755        9,102,255       27,616,840        40,683,547       10,178,203       5,364,589       3,587,642          1,399,374

Liabilities
   Debt                                                          149,999          272,751           200,521         135,412        1,453,304                -                 -         387,500         110,448          86,500                  -
   Other Liabilities                                           1,517,184           84,847            66,426         249,592           83,049          655,809         3,260,525         390,551         137,280         145,846             33,515
   Total Liabilities                                           1,667,183          357,598           266,947         385,004        1,536,353          655,809         3,260,525         778,051         247,728         232,346             33,515

Unrestricted Net Assets                                        6,716,274           675,522          520,567       1,621,221        5,329,855       14,249,730        23,961,119        6,589,184       2,525,616       2,649,064            417,106
Restricted Net Assets                                          8,363,576           861,529        1,166,216       4,192,530        2,236,047       12,711,300        13,461,902        2,810,968       2,591,245         706,232            948,753
Total Net Assets                                        $     15,079,849   $     1,537,051   $    1,686,783   $   5,813,752    $   7,565,902   $   26,961,031   $    37,423,022   $    9,400,152   $   5,116,861   $   3,355,296   $      1,365,859




                                                                                                                  Page 16 of 23
                                                        Case 20-10343-LSS                         Doc 6214-2                  Filed 09/15/21                 Page 360 of 405
                                                                                                                                                                                                                                            EXHIBIT 1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                    539                544              546               549               550               551            552             553             556             557                 558
                                                                             New Birth of                                          Coastal                                                                        Great Smoky
Council Name                                            Chester County        Freedom       Narragansett         Palmetto          Carolina         Blue Ridge    Pee Dee Area    Indian Waters   Cherokee Area    Mountain            Chickasaw
Assets
  Cash & Equivalents                                    $    2,072,859   $         60,972   $    3,173,244   $      186,943    $       77,228   $       622,469   $     352,496   $     537,921   $     426,886   $      983,109   $     2,356,093
  Land, Buildings, and Equipment                             8,177,607          4,741,387       12,702,487        1,276,841           453,698         3,049,033       1,700,544         889,480       1,030,388        4,847,886         5,653,270
  Long-Term Investments                                      4,121,451          8,295,169       18,346,906          378,568           423,921         2,381,888       2,779,479       3,070,000       1,035,067        2,039,245         7,961,577
  Other Assets                                                 797,907            663,924          962,721        1,320,455           130,979         1,290,510       1,240,867         259,697         354,912        3,437,032           410,901
  Total Assets                                              15,169,823         13,761,452       35,185,358        3,162,807         1,085,825         7,343,899       6,073,386       4,757,099       2,847,253       11,307,271        16,381,842

Liabilities
   Debt                                                       335,444             248,938          513,600          260,643           198,495           259,075        218,216          798,536        350,054                -           312,465
   Other Liabilities                                          433,507             620,570          750,071          127,056           167,572           155,349         47,311          320,700        163,613          247,105            45,737
   Total Liabilities                                          768,951             869,507        1,263,671          387,698           366,067           414,424        265,527        1,119,236        513,667          247,105           358,202

Unrestricted Net Assets                                      6,856,711          7,383,106       18,836,603          442,822           317,720         4,681,093       2,207,773       1,296,106       1,947,397        5,869,902         4,733,366
Restricted Net Assets                                        7,544,161          5,508,839       15,085,084        2,332,286           402,039         2,248,382       3,600,087       2,341,756         386,189        5,190,264        11,290,273
Total Net Assets                                        $   14,400,872   $     12,891,945   $   33,921,688   $    2,775,109    $      719,759   $     6,929,475   $   5,807,860   $   3,637,862   $   2,333,587   $   11,060,166   $    16,023,639




                                                                                                                  Page 17 of 23
                                                        Case 20-10343-LSS                           Doc 6214-2                 Filed 09/15/21                    Page 361 of 405
                                                                                                                                                                                                                                                   EXHIBIT 1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                    559                560                561             562                  564                567                571             573              574            576               577
                                                            West               Middle                                                                                                                                     Sam Houston
Council Name                                            Tennessee Area       Tennessee         Texas Trails   Golden Spread         Capitol Area       Buffalo Trail       Circle Ten        Yucca           Bay Area        Area           South Texas
Assets
  Cash & Equivalents                                    $     (20,484) $       5,452,578   $        101,464   $      949,559    $      2,153,076   $        156,864    $     3,674,800   $   2,157,005   $      341,876   $    14,808,272   $     243,597
  Land, Buildings, and Equipment                              614,253         15,232,842          1,192,983        5,227,855          22,294,248          2,144,026         28,358,740          68,610        2,122,433        74,632,476       4,914,389
  Long-Term Investments                                       521,929         20,454,936          2,336,378        8,025,325          25,424,549          2,718,573         44,251,837          27,350        3,884,879        82,600,926       1,145,434
  Other Assets                                                108,437          3,028,705            163,502          936,818           1,326,505            175,749         16,196,952         148,411          106,011         7,795,945         160,634
  Total Assets                                              1,224,135         44,169,062          3,794,328       15,139,557          51,198,378          5,195,212         92,482,329       2,401,376        6,455,199       179,837,619       6,464,055

Liabilities
   Debt                                                       378,591            626,890            320,906         195,208              662,726            324,034          1,248,050         85,381            88,356                 -        347,410
   Other Liabilities                                          222,711            473,123             58,496         117,546              726,240            234,720            735,198         57,446           155,606         3,449,002        122,779
   Total Liabilities                                          601,302          1,100,013            379,402         312,754            1,388,967            558,754          1,983,248        142,827           243,963         3,449,002        470,189

Unrestricted Net Assets                                       135,786         20,265,491          1,567,414        8,879,958          45,026,850          2,331,639          1,828,738       1,572,425        2,643,449      88,569,253         4,777,870
Restricted Net Assets                                         487,047         22,803,557          1,847,512        5,946,845           4,782,561          2,304,819         88,670,343         686,123        3,567,787      87,819,364         1,215,995
Total Net Assets                                        $     622,833    $    43,069,049   $      3,414,926   $   14,826,803    $     49,809,411   $      4,636,458    $    90,499,081   $   2,258,548   $    6,211,236   $ 176,388,617     $   5,993,865




                                                                                                                  Page 18 of 23
                                                        Case 20-10343-LSS                         Doc 6214-2                  Filed 09/15/21               Page 362 of 405
                                                                                                                                                                                                                                                 EXHIBIT 1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                   578                583               584               585                587             590              592              595                596            598                 599
                                                                                                                East Texas         Northwest     Crossroads of                                                         Shenandoah          Blue Ridge
Council Name                                            Three Rivers        Alamo Area        Caddo Area          Area              Texas          the West       Green Mountain Colonial Virginia       Tidewater        Area             Mountains
Assets
  Cash & Equivalents                                    $     779,934   $    11,864,069   $       637,927   $       793,667    $     1,744,281   $    3,239,353   $      415,267   $     803,883     $       493,787   $     162,845   $       116,942
  Land, Buildings, and Equipment                              868,287        12,814,929           504,838         2,644,075          1,228,601       28,328,333          391,186               -           1,433,086       1,088,647         5,619,448
  Long-Term Investments                                     1,935,067                 -         1,285,582         4,335,882                383       10,655,065        2,137,505         659,530           1,291,625         653,105         2,310,992
  Other Assets                                                720,063         5,015,408           136,954           267,214            736,903        3,344,424          152,742          70,888             467,717         168,826           (23,789)
  Total Assets                                              4,303,350        29,694,406         2,565,301         8,040,839          3,710,167       45,567,175        3,096,700       1,534,300           3,686,215       2,073,423         8,023,593

Liabilities
   Debt                                                      166,717            554,600                 -           161,879            18,125                 -         257,824          256,718            214,813         251,200          3,980,810
   Other Liabilities                                         136,348          1,081,361            91,357           161,036            91,063         2,702,273         135,608           52,973            455,059         137,251            306,796
   Total Liabilities                                         303,065          1,635,961            91,357           322,915           109,188         2,702,273         393,432          309,691            669,872         388,451          4,287,606

Unrestricted Net Assets                                     1,071,295        15,476,476         2,309,301         3,605,254          1,551,351       36,894,524        1,652,225         581,632             861,184         902,224         2,199,821
Restricted Net Assets                                       2,928,990        12,581,969           164,643         4,112,670          2,049,628        5,970,377        1,051,043         642,977           2,155,159         782,748         1,536,166
Total Net Assets                                        $   4,000,286   $    28,058,446   $     2,473,944   $     7,717,924    $     3,600,979   $   42,864,901   $    2,703,268   $   1,224,609     $     3,016,343   $   1,684,972   $     3,735,987




                                                                                                                  Page 19 of 23
                                                        Case 20-10343-LSS                       Doc 6214-2                  Filed 09/15/21               Page 363 of 405
                                                                                                                                                                                                                                              EXHIBIT 1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                     602             604              606              609               610                611            612             614                615               617               619
                                                                                                                                                   Inland                                           Mountaineer                         Ohio River
Council Name                                            Heart of Virginia Blue Mountain   Mount Baker      Chief Seattle     Great Alaska         Northwest    Pacific Harbors Grand Columbia          Area            Buckskin          Valley
Assets
  Cash & Equivalents                                    $    1,825,330   $      64,290    $      945,995   $    4,797,437    $      440,214   $      510,730   $     706,885   $     271,322    $        451,570   $    1,231,022   $       397,215
  Land, Buildings, and Equipment                             8,282,095         450,632         4,577,996       14,932,380         7,566,023          195,476       1,698,729       2,899,402           2,124,264        5,509,776         1,034,238
  Long-Term Investments                                      4,312,441       2,332,590         5,496,435       23,300,784         1,299,648                -       5,603,841         536,763             727,846        5,112,232         3,194,533
  Other Assets                                                 894,263          72,657           604,919          423,855         7,089,134          103,859         641,508         127,706           1,033,937        1,526,580           374,803
  Total Assets                                              15,314,128       2,920,168        11,625,345       43,454,457        16,395,019          810,065       8,650,963       3,835,193           4,337,617       13,379,609         5,000,790

Liabilities
   Debt                                                        670,665          77,600          416,500                -           261,025           212,079         183,870         64,213             225,300           131,905           157,389
   Other Liabilities                                           481,758          42,933          139,006          846,633           179,697           220,798         146,369         44,959              86,616           235,466           475,698
   Total Liabilities                                         1,152,422         120,533          555,506          846,633           440,723           432,877         330,239        109,172             311,916           367,371           633,087

Unrestricted Net Assets                                      6,509,720         510,479         7,795,644       33,363,479         6,710,102          118,020       5,353,855       2,956,830           3,466,293        9,024,883         2,925,194
Restricted Net Assets                                        7,651,986       2,289,157         3,274,195        9,244,344         9,244,195          259,168       2,966,869         769,190             559,408        3,987,356         1,442,509
Total Net Assets                                        $   14,161,706   $   2,799,636    $   11,069,839   $   42,607,823    $   15,954,297   $      377,188   $   8,320,724   $   3,726,020    $      4,025,701   $   13,012,239   $     4,367,703




                                                                                                               Page 20 of 23
                                                        Case 20-10343-LSS                      Doc 6214-2                   Filed 09/15/21               Page 364 of 405
                                                                                                                                                                                                                                           EXHIBIT 1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                    620             624               627               635              636                637             638            640                  651           653              660
                                                                                                                                                  Chippewa         Greater      Greater New          Potawatomi
Council Name                                            Glacier's Edge   Gateway Area        Samoset          Bay-Lakes      Three Harbors         Valley          Wyoming         York                 Area       Great Rivers    Blackhawk Area
Assets
  Cash & Equivalents                                    $     353,220    $     206,726   $    1,614,176   $       667,003    $    1,236,467   $      416,837   $      438,019   $    1,494,300   $     1,207,714   $     306,660   $      310,974
  Land, Buildings, and Equipment                            3,903,691        1,786,398        2,807,331         8,083,634         4,292,134        4,083,805          776,046        5,630,537         1,835,782       3,352,871        1,832,040
  Long-Term Investments                                     1,767,849          809,357        6,296,782        24,486,659        14,850,327          876,082        2,411,309       13,729,490         2,490,382         765,289        3,989,290
  Other Assets                                                365,391           87,526          407,639           515,196         2,289,467       12,184,278          215,537        2,598,496           432,512         588,843        5,881,177
  Total Assets                                              6,390,151        2,890,007       11,125,928        33,752,492        22,668,395       17,561,002        3,840,910       23,452,823         5,966,391       5,013,663       12,013,480

Liabilities
   Debt                                                     1,052,426         551,591          234,175          1,965,457          221,470           155,600          63,500         1,983,276           190,200         25,000          457,366
   Other Liabilities                                          183,990         102,076          148,014            688,011          213,132           140,551         134,805           565,079           209,563        278,715          178,242
   Total Liabilities                                        1,236,416         653,668          382,189          2,653,468          434,602           296,151         198,305         2,548,355           399,763        303,715          635,608

Unrestricted Net Assets                                     3,107,723        1,295,142        4,149,307        12,448,113        17,038,431        4,663,116        2,035,401       10,041,590         2,395,254       2,031,475        5,023,665
Restricted Net Assets                                       2,046,012          941,197        6,594,433        18,650,911         5,195,362       12,601,735        1,607,204       10,862,878         3,171,374       2,678,473        6,354,208
Total Net Assets                                        $   5,153,735    $   2,236,339   $   10,743,740   $    31,099,024    $   22,233,793   $   17,264,851   $    3,642,605   $   20,904,468   $     5,566,628   $   4,709,948   $   11,377,873




                                                                                                                Page 21 of 23
                                                        Case 20-10343-LSS                         Doc 6214-2                  Filed 09/15/21             Page 365 of 405
                                                                                                                                                                                                                                             EXHIBIT 1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                      661               662             664              690                691           694               695              696              697               702              713
                                                                                            Suwannee River                       Pushmataha
Council Name                                                Puerto Rico        Longhorn         Area         Garden State           Area       South Plains    Black Hills Area   Midnight Sun    Oregon Trail         Rainbow          Sequoyah
Assets
  Cash & Equivalents                                    $        439,115   $    2,713,841   $     214,021    $      865,260    $     287,641 $       524,323   $      217,906     $     266,375   $    1,347,126   $      119,116   $      323,392
  Land, Buildings, and Equipment                               7,061,994        3,126,846         986,763         3,913,886          414,242         805,283          668,300         2,289,523        2,521,835        1,832,618        4,636,500
  Long-Term Investments                                          243,640        2,025,600         590,907         8,248,664                -       3,737,464          491,979         5,947,002        6,442,855        2,423,436        2,828,703
  Other Assets                                                   135,702        1,498,859         142,020           396,305           (6,740)        236,175          132,863           718,620          304,925          156,376        2,340,942
  Total Assets                                                 7,880,451        9,365,146       1,933,711        13,424,115          695,144       5,303,245        1,511,049         9,221,520       10,616,741        4,531,546       10,129,538

Liabilities
   Debt                                                         277,340           726,046         157,655          236,398            44,614        153,248           175,333          111,542          139,200          240,198           176,700
   Other Liabilities                                            267,911           474,806         548,811          262,010            35,127         55,813           169,872           72,528          184,594          141,169         2,025,243
   Total Liabilities                                            545,251         1,200,852         706,466          498,408            79,741        209,061           345,205          184,070          323,794          381,367         2,201,943

Unrestricted Net Assets                                        6,883,357        6,059,764        (238,956)        9,300,738          415,595         583,361          664,784         2,126,874        8,408,697        3,812,852        4,270,519
Restricted Net Assets                                            451,842        2,104,530       1,466,201         3,624,969          199,807       4,510,823          501,060         6,910,577        1,884,250          337,328        3,657,076
Total Net Assets                                        $      7,335,199   $    8,164,294   $   1,227,245 $      12,925,707    $     615,402   $   5,094,184   $    1,165,843     $   9,037,450   $   10,292,948   $    4,150,180   $    7,927,595




                                                                                                                 Page 22 of 23
                                                            Case 20-10343-LSS                         Doc 6214-2                  Filed 09/15/21                     Page 366 of 405
                                                                                                                                                                                                                                                           EXHIBIT 1

Boy Scouts of America
Individual Local Council Balance Sheets (1), (2), (3)
As of February 28, 2021

Council #                                                     733                 741              748               763                773                775               777               780               802               803
                                                                                 Texas                            Stonewall                                               Washington         Michigan
Council Name                                                 Sioux             Southwest      Yocona Area       Jackson Area         Gulf Coast         Rio Grande         Crossing         Crossroads      Transatlantic        Far East        GRAND TOTAL
Assets
  Cash & Equivalents                                    $    1,320,790     $       124,087   $      217,749    $      228,421    $       402,098    $       364,477   $       628,447   $     8,235,359    $      567,842    $      670,682      $ 310,794,081
  Land, Buildings, and Equipment                             2,104,654             723,088          992,495         1,072,888                  -          6,029,080         2,012,185        21,428,581                 -                 -       1,294,849,955
  Long-Term Investments                                        835,041             655,538          814,461         1,394,178                  -          1,798,169         3,423,224        31,637,398           662,887         2,200,977       1,650,837,634
  Other Assets                                                 932,377              96,120           91,413         2,490,208              7,693          1,550,593           389,536         5,786,383           399,052           188,738         280,852,608
  Total Assets                                               5,192,862           1,598,832        2,116,118         5,185,695            409,791          9,742,319         6,453,392        67,087,721         1,629,782         3,060,397       3,537,334,278

Liabilities
   Debt                                                        201,463             88,060            70,583           612,700            395,300            618,600           263,300         7,415,844                 -                 -          118,313,912
   Other Liabilities                                           713,191             37,265            93,756           353,484             99,011            105,973           358,690        11,358,441           208,902            73,474          115,884,679
   Total Liabilities                                           914,653            125,325           164,339           966,184            494,311            724,573           621,990        18,774,285           208,902            73,474          234,198,591

Unrestricted Net Assets                                      1,496,185             916,498          863,638           217,980           (292,475)         1,906,030         3,906,611        25,109,723           966,036         2,886,174        1,870,754,935
Restricted Net Assets                                        2,782,024             557,010        1,088,141         4,001,531            207,677          7,111,716         1,924,791        23,203,713           454,843           100,750        1,432,473,515
Total Net Assets                                        $    4,278,209     $     1,473,507   $    1,951,779    $    4,219,511    $       (84,798) $       9,017,746   $     5,831,402   $    48,313,436    $    1,420,880    $    2,986,924      $ 3,303,228,450

                                                        Footnote:
                                                        (1) Figures presented are unaudited and preliminary and are as reported by each individual local council in the financial accounting system maintained by BSA. Some local council balance sheets
                                                        may be incomplete. All figures are subject to material change
                                                        (2) Restricted and unrestricted classifications are reflected according to GAAP and generally does not include restrictions related to real property. Classification may not reflect all legal restrictions.
                                                        (3) The local councils are independent legal entities not controlled by BSA. The information reflected herein is aggregated for presentation purposes only.
                                                        (4) Greater Hudson Valley (#388) reflects Greater Hudson Valley 2/28/2021 and Hudson Valley (#374) 12/31/2020 balance sheets as the merger between Hudson Valley Council and
                                                        Westchester-Putnam Council effective 1/1/2021 is not yet reflected on 'Greater Hudson Valley's system-generated balance sheet




                                                                                                                       Page 23 of 23
                                                    Case 20-10343-LSS                                  Doc 6214-2                     Filed 09/15/21                       Page 367 of 405


Boy Scouts of America                                                                                                                                                                                                                               EXHIBIT 2
Local Council Property Value Information [1]
Disclosure Statement
June 3, 2021
($ in actuals)

                                                                                                                                                                                                        [2]                                                [3]
                                                        Property Information                                                                                               Property Value Information                                 Restriction Review


                          Local Council     Local Council                          Property Name:                            Property         Fair Market Value:    Fair Market Value:     Fair Market Value:   Fair Market Value:     Restriction Status:
     Line                     Name            Number                  Camp, Service Center, or Common Name                     Type                Source 1               Value 1               Source 2              Value 2             BSA Review
       1         Greater Alabama                 001        French Farms Pavillion Lot                                  Other                CBRE                  $            512,500   -                     $               -               U
       2         Greater Alabama                 001        Comer Scout Reservation                                     Camp                 CBRE                             2,987,500   -                                     -               U
       3         Greater Alabama                 001        Camp Jackson                                                Camp                 CBRE                             1,900,000   -                                     -               R
       4         Greater Alabama                 001        Clayton Service Center                                      Office/Store         CBRE                             3,000,000   -                                     -               U
       5         Greater Alabama                 001        Lot in Fort Payne                                           Other                JLL                                 94,500   -                                     -               U
       6         Greater Alabama                 001        Lot in Mentone                                              Other                JLL                                 27,300   -                                     -               U
       7         Greater Alabama                 001        Land near Monte Sano State Park                             Other                JLL                                330,000   -                                     -               U
       8         Greater Alabama                 001        Lot in Central Heights                                      Other                JLL                                 19,500   -                                     -               U
       9         Greater Alabama                 001        Two Lot's near Camp Winnataska                              Other                JLL                                240,000   -                                     -               U
      10         Greater Alabama                 001        Lot in River Park Subdivision                               Other                JLL                                  3,600   -                                     -               U
      11         Greater Alabama                 001        Lot in Talladega County                                     Other                JLL                                 69,500   -                                     -               U
      12         Greater Alabama                 001        Lot in Talladega County                                     Other                JLL                                 31,000   -                                     -               U
      13         Greater Alabama                 001        Cedar Bluff-Gaylesville Property                            Other                JLL                                 10,400   -                                     -               U
      14         Alabama-Florida                 003        Camp Alaflo                                                 Camp                 JLL                              1,160,000   -                                     -               L
      15         Mobile Area                     004        Camp Maubila                                                Camp                 CBRE                               925,000   -                                     -               R
      16         Tukabatchee Area                005        Highway 80 Property                                         Other                JLL                                525,000   CBRE                              222,500             U
      17         Tukabatchee Area                005        Camp Tukabatchee                                            Camp                 CBRE                             2,000,000   -                                     -               L
      18         Tukabatchee Area                005        S. Montgomery Co. Property                                  Other                CBRE                                48,000   -                                     -               U
      19         Black Warrior                   006        Camp O'Rear                                                 Camp                 JLL                                530,000   -                                     -               U
      20         Black Warrior                   006        The Leroy McAbee Sr Service Center                          Office/Store         JLL                                473,000   -                                     -               U
      21         Black Warrior                   006        Camp Horne                                                  Camp                 CBRE                             1,662,500   -                                     -               U
      22         Grand Canyon                    010        R-C Scout Camp                                              Camp                 CBRE                             2,250,000   -                                     -               U
      23         Grand Canyon                    010        Camp Geronimo                                               Camp                 CBRE                             4,641,300   -                                     -               U
      24         Grand Canyon                    010        Camp Raymond                                                Camp                 CBRE                             3,810,443   -                                     -               R
      25         Grand Canyon                    010        Heard Scout Pueblo                                          Camp                 JLL                              7,350,000   CBRE                            8,140,000             U
      26         Grand Canyon                    010        Little Grand Canyon Ranch                                   Camp                 Council                          1,510,000   -                                     -               U
      27         Catalina                        011        Double VV                                                   Camp                 CBRE                           14,059,125    -                                     -               R
      28         Catalina                        011        Property Held for Resale                                    Other                CBRE                                66,419   -                                     -               U
      29         Catalina                        011        Council Office                                              Office/Store         JLL                                360,000   -                                     -               U
      30         De Soto Area                    013        Camp De Soto                                                Camp                 CBRE                             1,106,892   -                                     -               U
      31         De Soto Area                    013        Council Service Center                                      Office/Store         JLL                                200,000   -                                     -               U
      32         Westark Area                    016        Rogers Scout Reservation                                    Camp                 CBRE                             5,418,336   -                                     -               R
      33         Westark Area                    016        Camp Orr High Adventure Base                                Camp                 JLL                                660,000   -                                     -               L
      34         Quapaw Area Council             018        Camp Rockefeller                                            Camp                 CBRE                             8,439,664   -                                     -               L
      35         Golden Gate Area Council        023        YLTC                                                        Office/Store         CBRE                             5,400,000   -                                     -               U
      36         Mt Diablo Silverado             023        Camp Herms                                                  Camp                 CBRE                             1,500,000   -                                     -               L
      37         Golden Gate Area Council        023        Rancho Los Mochos                                           Camp                 CBRE                             3,275,000   -                                     -               R
      38         Golden Gate Area Council        023        Camp Royaneh                                                Camp                 CBRE                             1,900,000   -                                     -               U
      39         Golden Gate Area Council        023        Wente Scout Reservation                                     Camp                 CBRE                             4,700,000   -                                     -               U
      40         Mt Diablo Silverado             023        Council Service Center                                      Office/Store         JLL                              2,690,000   -                                     -               U
      41         Sequoia                         027        Lot, undeveloped                                            Other                JLL                                 15,700   -                                     -               U
      42         Sequoia                         027        Shaver Lake Ranger House                                    Other                CBRE                               320,000   -                                     -               L
      43         Sequoia                         027        Visalia Office                                              Office/Store         JLL                                725,000   -                                     -               L
      44         Sequoia                         027        Fresno Office                                               Office/Store         JLL                                660,000   -                                     -               L
      45         Sequoia                         027        147 acres at Shaver Lake, inundated by Shaver Lake (under water)
                                                                                                                        Other13 acres above water
                                                                                                                                             JLL                                 32,500   -                                     -               L
      46         Southern Sierra                 030        Scout Service Center                                        Office/Store         JLL                                450,000   -                                     -               U
      47         Pacific Skyline                 031        Boulder Creek Scout Reservation                             Camp                 CBRE                             4,525,000   -                                     -               U
      48         Pacific Skyline                 031        Cutter Scout Reservation                                    Camp                 CBRE                               855,000   -                                     -               L
      49         Pacific Skyline                 031        Foster City Service Center                                  Office/Store         JLL                              5,100,000   -                                     -               U
      50         Long Beach Area                 032        Service Center                                              Office/Store         JLL                              2,220,000   -                                     -               U
      51         Long Beach Area                 032        Camp Tahquitz                                               Camp                 CBRE                           14,269,275    -                                     -               U
      52         Greater Los Angeles             033        Trask Scout Reservation                                     Camp                 CBRE                             3,536,985   -                                     -               R
      53         Greater Los Angeles             033        Firestone Scout Reservation                                 Camp                 CBRE                               512,433   -                                     -              TBD
      54         Greater Los Angeles             033        Cushman Watt Scout Center                                   Office/Store         CBRE                             9,667,350   -                                     -              TBD
      55         Greater Los Angeles             033        Hubert Eaton Scout Reservation                              Camp                 CBRE                           31,590,825    -                                     -               R




                                                                                                                            Page 1 of 17
                                                       Case 20-10343-LSS                                Doc 6214-2             Filed 09/15/21                   Page 368 of 405


Boy Scouts of America                                                                                                                                                                                                                    EXHIBIT 2
Local Council Property Value Information [1]
Disclosure Statement
June 3, 2021
($ in actuals)

                                                                                                                                                                                             [2]                                                [3]
                                                           Property Information                                                                                 Property Value Information                                 Restriction Review


                          Local Council        Local Council                         Property Name:                 Property        Fair Market Value:   Fair Market Value:     Fair Market Value:   Fair Market Value:     Restriction Status:
     Line                     Name               Number                 Camp, Service Center, or Common Name          Type               Source 1              Value 1               Source 2              Value 2             BSA Review
      56         Greater Los Angeles                033        Remnant Parcels                                  Other              CBRE                              129,062   -                                     -               U
      57         Marin                              035        Camp Tamarancho                                  Camp               CBRE                            1,907,500   -                                     -               L
      58         Marin                              035        Camp Marin Sierra                                Camp               CBRE                              775,000   -                                     -               L
      59         Orange County                      039        Schoepe Scout Reservation at Lost Valley         Camp               JLL                             2,940,000   CBRE                          13,008,500              U
      60         Orange County                      039        William Lyons Homs Center for Scouting           Office/Store       CBRE                            9,184,000   -                                     -               U
      60         Orange County                      039        William Lyons Homs Center for Scouting           Office/Store       CBRE                                  -     -                                     -               U
      61         Orange County                      039        Irvine Range Outdoor Education Center            Camp               CBRE                            9,461,700   -                                     -               R
      61         Orange County                      039        Irvine Ranch Outdoor Education Center            Camp               CBRE                                  -     -                                     -               U
      62         California Inland Empire           045        Land                                             Other              CBRE                               19,120   -                                     -               U
      63         California Inland Empire           045        Jack Dembo Scout Center                          Office/Store       CBRE                            1,652,490   -                                     -               U
      64         California Inland Empire           045        Camp Emerson                                     Camp               CBRE                            2,693,075   -                                     -               R
      65         Golden Empire                      047        Norcal Adventure Area                            Camp               CBRE                              587,500   -                                     -               L
      66         Golden Empire                      047        Camp Lassen                                      Camp               CBRE                              207,500   -                                     -               U
      67         San Diego-Imperial                 049        Camp Mataguay                                    Camp               CBRE                          10,054,699    -                                     -               L
      68         Western Los Angeles County         051        Sand Canyon land                                 Other              CBRE                              275,257   -                                     -               U
      69         Western Los Angeles County         051        Camp Josepho                                     Camp               CBRE                            2,485,350   -                                     -               R
      70         Los Padres                         053        Rancho Alegre                                    Camp               CBRE                            3,805,200   -                                     -               R
      71         Silicon Valley Monterey Bay        055        Council Service Center                           Office/Store       JLL                             3,700,000   -                                     -               U
      72         Silicon Valley Monterey Bay        055        Camp Chesebrough                                 Camp               CBRE                          10,720,000    Council                         6,350,000             U
      73         Silicon Valley Monterey Bay        055        Camp Hi-Sierra                                   Camp               CBRE                            2,827,500   -                                     -               U
      74         Silicon Valley Monterey Bay        055        Camp Pico Blanco                                 Camp               CBRE                            3,100,000   -                                     -               L
      75         Ventura County                     057        Council Service Center                           Office/Store       JLL                               740,000   -                                     -               U
      76         Ventura County                     057        Camp Three Falls                                 Camp               CBRE                              877,976   -                                     -               U
      77         Ventura County                     057        Camp Wilett                                      Camp               CBRE                            5,366,500   -                                     -               R
      78         Verdugo Hills                      058        Council Service Center                           Office/Store       JLL                             5,750,000   -                                     -               U
      79         Greater Yosemite                   059        Camp McConnell                                   Camp               CBRE                              240,000   -                                     -               R
      80         Greater Yosemite                   059        Camp Mensinger                                   Camp               CBRE                              225,000   -                                     -               R
      81         Greater Yosemite                   059        Camp Ison                                        Other              CBRE                               85,500   -                                     -               R
      82         Pikes Peak                         060        Camp Alexander                                   Camp               CBRE                            1,513,200   -                                     -               L
      83         Pikes Peak                         060        Council Office                                   Office/Store       CBRE                            1,766,400   -                                     -               L
      84         Pikes Peak                         060        Donated Land                                     Other              CBRE                              941,847   -                                     -               L
      85         Denver Area                        061        Hamilton Scout Headquarters                      Camp               CBRE                            3,746,220   -                                     -               U
      86         Denver Area                        061        Tahosa High Adventure Base                       Camp               CBRE                            2,579,182   -                                     -               L
      87         Denver Area                        061        Peaceful Valley Scout Ranch                      Camp               CBRE                            6,341,966   -                                     -               U
      88         Longs Peak                         062        Patiya                                           Camp               JLL                             1,830,000   -                                     -               U
      89         Longs Peak Council                 062        Ben Delatour Scout Ranch                         Camp               JLL                             7,000,000   CBRE                            6,770,884             L
      90         Longs Peak                         062        Camp Laramie Peak                                Camp               JLL                             1,810,000   -                                     -               U
      91         Rocky Mountain                     063        Rocky Mountain High Adventure Base               Other              JLL                               488,000   -                                     -               U
      92         Rocky Mountain                     063        Boy Scout Resident Camp San Isabel Scout Ranch   Camp               CBRE                            1,455,074   -                                     -               L
      93         Connecticut Rivers                 066        Camp Workcoeman                                  Camp               CBRE                            3,263,440   -                                     -               U
      94         Connecticut Rivers                 066        Camp Mattatuck                                   Camp               CBRE                            2,656,100   -                                     -               U
      95         Connecticut Rivers                 066        June Norcross Webster Scout Reservation          Camp               CBRE                            4,822,700   -                                     -               R
      96         Connecticut Rivers                 066        Barbour Scout Reservation                        Camp               CBRE                              526,500   -                                     -               R
      97         Greenwich                          067        Seton Scout Reservation                          Camp               CBRE                          17,750,000    -                                     -              TBD
      98         Housatonic                         069        Bakeless Property                                Camp               CBRE                              204,188   -                                     -               L
      99         Housatonic                         069        Edmund D. Strang Scout Reservation               Camp               CBRE                            2,418,000   -                                     -               U
     100         Old North State                    070        Woodfield Scout Preservation                     Camp               JLL                             4,600,000   CBRE                            4,251,263             U
     101         Old North State                    070        Royce Reynolds Family Scout Service Center       Office/Store       CBRE                            2,343,750   -                                     -               U
     102         Old North State                    070        Hagan Sea Base                                   Other              CBRE                              645,000   -                                     -               R
     103         Old North State                    070        Cherokee Scout Reservation                       Camp               CBRE                            8,758,805   -                                     -               U
     104         Connecticut Yankee                 072        Camp Pomperaug                                   Camp               JLL                             1,450,000   -                                     -               U
     105         Connecticut Yankee                 072        Hoyt Scout Reservation                           Camp               JLL                               420,000   -                                     -               U
     106         Connecticut Yankee                 072        Demrick Property                                 Other              JLL                               308,000   -                                     -               U
     107         Connecticut Yankee                 072        Catamount Cabin                                  Other              JLL                                53,000   -                                     -               U
     108         Connecticut Yankee                 072        Guilford                                         Other              JLL                                19,500   -                                     -               U




                                                                                                                    Page 2 of 17
                                                  Case 20-10343-LSS                                   Doc 6214-2                     Filed 09/15/21                       Page 369 of 405


Boy Scouts of America                                                                                                                                                                                                                              EXHIBIT 2
Local Council Property Value Information [1]
Disclosure Statement
June 3, 2021
($ in actuals)

                                                                                                                                                                                                       [2]                                                [3]
                                                      Property Information                                                                                                Property Value Information                                 Restriction Review


                          Local Council   Local Council                       Property Name:                               Property           Fair Market Value:   Fair Market Value:     Fair Market Value:   Fair Market Value:     Restriction Status:
     Line                    Name           Number                Camp, Service Center, or Common Name                       Type                  Source 1              Value 1               Source 2              Value 2             BSA Review
     109         Connecticut Yankee            072        Monroe                                                       Other                 JLL                               195,000   -                                     -               U
     110         Connecticut Yankee            072        North Branford                                               Other                 JLL                               349,000   -                                     -               U
     111         Connecticut Yankee            072        Southbury                                                    Other                 JLL                                21,800   -                                     -               U
     112         Connecticut Yankee            072        Wallingford                                                  Other                 JLL                               280,000   -                                     -               U
     113         Connecticut Yankee            072        Deer Lake Scout Reservation                                  Camp                  CBRE                            3,964,500   -                                     -               L
     114         Connecticut Yankee            072        Wah Wah Tayse Scout Reservation                              Camp                  CBRE                              140,448   -                                     -               L
     115         Connecticut Yankee            072        Council Service Center                                       Office/Store          CBRE                            2,757,600   Council                         3,300,000             U
     116         Connecticut Yankee            072        Camp Sequassen                                               Camp                  CBRE                            2,705,600   -                                     -               U
     117         Del-Mar-Va                    081        Akridge Scout Reservation                                    Camp                  CBRE                            2,611,350   -                                     -               L
     118         Del-Mar-Va                    081        Hensen Scout Reservation                                     Camp                  CBRE                            4,605,000   -                                     -               L
     119         National Capital Area         082        Marriott Scout Service Center                                Office/Store          JLL                             4,620,000   -                                     -               U
     120         National Capital Area         082        Howard M Wall Boy Scout Camp                                 Camp                  JLL                             3,340,000   -                                     -               U
     121         National Capital Area         082        Goshen Scout Reseration                                      Camp                  CBRE                          14,745,758    -                                     -               U
     122         National Capital Area         082        Camp William B. Snyder                                       Camp                  CBRE                            3,310,000   -                                     -               U
     123         Central Florida               083        Scout Service Center                                         Office/Store          JLL                             2,640,000   -                                     -               U
     124         Central Florida               083        Camp La-No-Che                                               Camp                  CBRE                            4,900,000   -                                     -               L
     125         South Florida                 084        Tatham Scout Service Center                                  Office/Store          CBRE                            2,650,000   -                                     -               L
     126         South Florida                 084        Camp Elmore (Seminole)                                       Camp                  CBRE                          14,300,000    -                                     -               R
     127         South Florida                 084        Camp Jackson Sawyer                                          Camp                  CBRE                            5,350,000   -                                     -               R
     128         Gulf Stream                   085        Oklawaha - Unrestricted                                      Camp                  JLL                             1,070,000   -                                     -               U
     129         Gulf Stream                   085        Oklawaha - Restricted                                        Camp                  JLL                                 7,500   -                                     -               L
     130         Gulf Stream                   085        Tanah Keeta                                                  Camp                  CBRE                          24,000,000    -                                     -               R
     131         North Florida                 087        St. Johns Riverbase at Echockotee                            Camp                  JLL                             2,630,000   CBRE                            2,875,000             U
     132         North Florida                 087        Council Service Center                                       Office/Store          JLL                               990,000   -                                     -               U
     133         North Florida                 087        Baden Powell Scout Reservation                               Camp                  CBRE                            3,550,000   -                                     -               L
     134         North Florida                 087        Brown Donated Property                                       Other                 CBRE                              137,500   -                                     -               U
     135         Southwest Florida             088        SWFL Council Volunteer Service Center                        Office/Store          JLL                             1,710,000   -                                     -               U
     136         Southwest Florida             088        Camp Flying Eagle                                            Camp                  CBRE                            4,475,000   -                                     -               L
     137         Greater Tampa Bay Area        089        Camp Souel                                                   Camp                  JLL                             4,130,000   CBRE                            3,250,000             U
     138         Greater Tampa Bay Area        089        Camp Flaming Arrow - Unrestricted                            Camp                  JLL                             1,680,000   -                                     -               U
     139         Greater Tampa Bay Area        089        Camp Flaming Arrow - Restricted                              Camp                  JLL                               404,000   -                                     -               L
     140         Greater Tampa Bay Area        089        Council Office                                               Office/Store          CBRE                            3,650,000   Council                         3,530,000             U
     141         Greater Tampa Bay Area        089        Camp Brorein                                                 Camp                  CBRE                            4,625,000   -                                     -              TBD
     142         Greater Tampa Bay Area        089        Camp Alafia                                                  Camp                  CBRE                            3,225,000   -                                     -               L
     143         Greater Tampa Bay Area        089        Camp Sand Hill                                               Camp                  CBRE                          12,250,000    -                                     -               R
     144         Chattahoochee                 091        Chattahoochee Council, Inc. BSA George & Jo Jeter Scout Service
                                                                                                                       Office/Store
                                                                                                                          Center             CBRE                            1,344,000   -                                     -               U
     145         Chattahoochee                 091        Camp Pine Mountain                                           Camp                  CBRE                              227,757   -                                     -               R
     146         Atlanta Area                  092        Volunteer Service Center                                     Office/Store          CBRE                            7,629,878   -                                     -               R
     147         Atlanta Area                  092        Bert Adams Scout Camp                                        Camp                  CBRE                            4,511,698   -                                     -               U
     148         Atlanta Area                  092        Woodruff Scout Camp                                          Camp                  CBRE                            8,191,680   -                                     -               R
     149         Georgia-Carolina              093        Scout Service Center                                         Office/Store          JLL                               610,000   -                                     -               U
     150         Georgia-Carolina              093        Robert E Knox Scout Reservation                              Camp                  CBRE                            2,165,940   -                                     -               R
     151         Flint River                   095        Gerald Lawhorn Scouting Base                                 Camp                  CBRE                            6,426,150   -                                     -               R
     152         Flint River                   095        Tilman T Blakely Scout Service Center                        Office/Store          CBRE                              669,840   -                                     -               U
     153         Central Georgia               096        Council Service Center                                       Office/Store          JLL                               600,000   -                                     -               U
     154         Central Georgia               096        Camp Benjamin Hawkins                                        Camp                  CBRE                            1,822,500   -                                     -               U
     155         South Georgia                 098        Camp Patten                                                  Camp                  CBRE                              346,500   -                                     -               U
     156         South Georgia                 098        Camp Osborn                                                  Camp                  CBRE                            3,088,440   -                                     -               R
     157         Coastal Georgia               099        Camp Tolochee                                                Camp                  CBRE                            4,200,000   -                                     -               R
     158         Coastal Georgia               099        Black Creek Scout Reservation                                Camp                  CBRE                              874,576   -                                     -               U
     159         Northwest Georgia             100        Camp Sidney Dew                                              Camp                  CBRE                            1,145,529   -                                     -               R
     160         Northwest Georgia             100        Dalton Service Center                                        Office/Store          JLL                               103,000   -                                     -               U
     161         Northwest Georgia             100        Birdsong Property                                            Other                 JLL                               138,000   -                                     -               U
     162         Northeast Georgia             101        Camp Rainey Mountain                                         Camp                  CBRE                            2,628,560   -                                     -              TBD
     163         Northeast Georgia             101        House for Ranger at Scoutland and Easement to Army Corp of Engineers
                                                                                                                       Other     Property.   CBRE                              221,760   -                                     -               U




                                                                                                                           Page 3 of 17
                                                      Case 20-10343-LSS                                Doc 6214-2             Filed 09/15/21                   Page 370 of 405


Boy Scouts of America                                                                                                                                                                                                                   EXHIBIT 2
Local Council Property Value Information [1]
Disclosure Statement
June 3, 2021
($ in actuals)

                                                                                                                                                                                            [2]                                                [3]
                                                          Property Information                                                                                 Property Value Information                                 Restriction Review


                         Local Council        Local Council                         Property Name:                 Property        Fair Market Value:   Fair Market Value:     Fair Market Value:   Fair Market Value:     Restriction Status:
     Line                    Name                Number                 Camp, Service Center, or Common Name         Type               Source 1              Value 1               Source 2              Value 2             BSA Review
     164         Northeast Georgia                 101        Drew Road                                        Other              CBRE                              190,775   -                                     -               L
     165         Aloha                             104        Camp Pupekea                                     Camp               CBRE                              875,000   -                                     -               L
     166         Aloha                             104        Camp Honokala                                    Camp               CBRE                              440,000   -                                     -               L
     167         Aloha                             104        Camp Maluhia                                     Camp               CBRE                              825,000   -                                     -               U
     168         Aloha                             104        Camp Alan Faye                                   Camp               CBRE                              397,500   -                                     -               L
     169         Aloha                             104        Aloha Council Service Center                     Office/Store       JLL                             4,440,000   CBRE                            3,925,000             U
     169         Aloha                             104        Aloha Council Service Center                     Office/Store       JLL                                   -     -                                     -               U
     170         Mountain West (file name Ore-Ida) 106        Camp Mertaugh                                    Camp               JLL                               389,000   -                                     -               U
     171         Mountain West (file name Ore-Ida) 106        Salmon River High Adventure Base Camp            Camp               JLL                               485,000   -                                     -               U
     172         Mountain West (file name Ore-Ida) 106        Camp Bradley                                     Camp               JLL                               128,000   -                                     -               U
     173         Mountain West (file name Ore-Ida) 106        Mountain West Council Office                     Office/Store       JLL                             1,200,000   -                                     -               U
     174         Mountain West (file name Ore-Ida) 106        MWC Satelite Office                              Office/Store       JLL                               239,000   -                                     -               U
     175         Grand Teton Council               107        Pocatello Service Center                         Office/Store       CBRE                              451,500   -                                     -               U
     176         Grand Teton Council               107        Dougherty Salmon River HAB                       Camp               Council                           450,000   -                                     -               L
     177         Grand Teton Council               107        Krupp Scout Hollow                               Camp               JLL                               383,000   -                                     -               L
     178         Grand Teton Council               107        Idaho Falls Service Center                       Office/Store       JLL                             4,250,000   -                                     -               L
     179         Prairelands                       117        Camp Drake                                       Camp               CBRE                            1,216,608   -                                     -               U
     180         Prairelands                       117        Lee Service Center                               Office/Store       JLL                               350,000   -                                     -               U
     181         Prairelands                       117        Danville Office                                  Office/Store       JLL                                57,800   -                                     -               U
     182         Three Fires                       127        Camp Big Timber                                  Camp               CBRE                              769,800   -                                     -               R
     183         Three Fires                       127        Camp Freeland Leslie                             Camp               Council                         2,000,000   -                                     -               U
     184         Northeast Illinois                129        Ma-Ka-Ja-Wan Scout Reservation                   Camp               CBRE                            2,932,820   -                                     -               U
     185         Northeast Illinois                129        Camp Sol R Crown                                 Camp               CBRE                            1,037,190   -                                     -               L
     186         Northeast Illinois                129        Camp Oakarro                                     Camp               CBRE                              441,830   -                                     -               L
     187         Northeast Illinois                129        Kasperson Center for Scouting at Morrison Park   Office/Store       JLL                             1,000,000   -                                     -               U
     188         Illowa                            133        Service Center                                   Office/Store       JLL                             1,150,000   -                                     -               U
     189         Illowa                            133        Camp Loud Thunder                                Camp               JLL                             2,470,000   -                                     -               U
     190         W.D. Boyce                        138        Ingersoll Scout Reservation                      Camp               CBRE                            3,466,769   -                                     -               U
     191         W.D. Boyce                        138        Peoria Scout Service Center                      Office/Store       CBRE                              225,000   -                                     -               U
     192         Mississippi Valley                141        Saukenauk Scout Reservation                      Camp               CBRE                            2,729,250   -                                     -               L
     193         Mississippi Valley                141        Camp Eastman                                     Camp               CBRE                              911,808   -                                     -               R
     194         Mississippi Valley                141        Burlington Service Center                        Office/Store       JLL                                68,600   -                                     -               U
     195         Mississippi Valley                141        Quincy Service Center                            Office/Store       JLL                               273,000   -                                     -               U
     196         Abraham Lincoln Council           144        Camp Bunn                                        Camp               CBRE                            2,167,076   -                                     -               U
     197         Hoosier Trails                    145        Maumee Scout Reservation                         Camp               CBRE                            1,934,400   -                                     -               U
     198         Hoosier Trails                    145        Council Service Center                           Office/Store       JLL                               645,000   -                                     -               U
     199         Buffalo Trace                     156        Eykamp Scout Center                              Office/Store       CBRE                            2,991,360   -                                     -               R
     200         Buffalo Trace                     156        Santa Claus property                             Other              JLL                                71,500   -                                     -               U
     201         Buffalo Trace                     156        Old Ben Scout Reservation                        Camp               JLL                               680,000   -                                     -               U
     202         Anthony Wayne Area                157        Anthony Wayne Area Council Service Center        Office/Store       JLL                             2,140,000   -                                     -               U
     203         Anthony Wayne Area                157        Anthony Wayne Area Scout Reservation             Camp               CBRE                            2,717,853   -                                     -               U
     204         Crossroads of America             160        Camp Kikthawenund                                Camp               CBRE                              917,080   -                                     -               U
     205         Crossroads of America             160        Camp Belzer                                      Camp               CBRE                            4,518,800   -                                     -               U
     206         Crossroads of America             160        Golden-Burke Scout Service Center                Office/Store       CBRE                            4,568,020   -                                     -               U
     206         Crossroads of America             160        Indianapolis Technology                          Office/Store       CBRE                                  -     -                                     -               U
     207         Crossroads of America             160        Muncie Scout Service Center                      Office/Store       JLL                                66,500   -                                     -               U
     208         Crossroads of America             160        Terre Haute Muncie Service Center                Office/Store       JLL                               358,000   -                                     -               U
     209         Crossroads of America             160        Ransburg Scout Reservation                       Camp               JLL                             3,750,000   -                                     -               U
     210         Crossroads of America             160        Camp Krietenstein                                Camp               JLL                             1,480,000   -                                     -               U
     211         Sagamore                          162        Camp Buffalo - Restricted                        Camp               JLL                                19,700   -                                     -               L
     212         Sagamore                          162        Camp Buffalo - Unrestricted                      Camp               JLL                             2,050,000   -                                     -               U
     213         LaSalle                           165        Wood Lake Scout Resvation                        Camp               CBRE                            1,340,460   -                                     -               U
     214         LaSalle                           165        Ranger House                                     Other              CBRE                              120,960   -                                     -               U
     215         LaSalle                           165        Topeneebee                                       Camp               JLL                             1,480,000   -                                     -               U
     216         LaSalle                           165        Rice Woods                                       Camp               JLL                               665,000   -                                     -               U




                                                                                                                   Page 4 of 17
                                                      Case 20-10343-LSS                                Doc 6214-2             Filed 09/15/21                   Page 371 of 405


Boy Scouts of America                                                                                                                                                                                                                   EXHIBIT 2
Local Council Property Value Information [1]
Disclosure Statement
June 3, 2021
($ in actuals)

                                                                                                                                                                                            [2]                                                [3]
                                                          Property Information                                                                                 Property Value Information                                 Restriction Review


                          Local Council       Local Council                           Property Name:               Property        Fair Market Value:   Fair Market Value:     Fair Market Value:   Fair Market Value:     Restriction Status:
     Line                    Name               Number                  Camp, Service Center, or Common Name         Type               Source 1              Value 1               Source 2              Value 2             BSA Review
     217         Hawkeye                           172        Hawkeye Area Council Service Center              Office/Store       JLL                               980,000   -                                     -               U
     218         Hawkeye                           172        Howard H Cherry Reservation Camp                 Camp               CBRE                            1,377,051   -                                     -               L
     219         Winnebago                         173        Winnebago Scout Service Center                   Office/Store       JLL                               379,000   -                                     -               U
     220         Winnebago                         173        Ingawanis Adventure Base                         Camp               JLL                             3,210,000   -                                     -               U
     221         Mid-Iowa                          177        Foster Acres                                     Camp               JLL                               230,000   -                                     -               U
     222         Mid-Iowa                          177        Grinell Scout Land                               Camp               JLL                               319,000   -                                     -               U
     223         Mid-Iowa                          177        Maytag Scout Center                              Office/Store       JLL                             3,190,000   CBRE                            5,797,190             U
     224         Mid-Iowa                          177        Mitigwa Scout Reservation                        Camp               CBRE                            1,188,772   -                                     -               U
     225         Northeast Iowa                    178        Camp C.S. Klaus - Restricted                     Camp               JLL                                42,000   -                                     -               L
     226         Northeast Iowa                    178        Camp C.S. Klaus - Unrestricted                   Camp               JLL                               760,000   -                                     -               U
     227         Coronado                          192        Dane G Hansen Scout Reservation                  Camp               CBRE                              387,750   -                                     -               U
     228         Coronado                          192        Brown Memorial Camp                              Camp               JLL                             1,630,000   -                                     -               U
     228         Coronado                          192        Brown Memorial Camp                              Camp               JLL                                   -     -                                     -               U
     229         Coronado                          192        William H. Graves Scout Service Center           Office/Store       JLL                               200,000   -                                     -               U
     230         Santa Fe Trail                    194        Spanish Peaks Scout Ranch                        Camp               CBRE                              863,955   -                                     -               U
     230         Santa Fe Trail                    194        Spanish Peaks Scout Ranch - Equipment            Camp               CBRE                                  -     -                                     -               U
     231         Jayhawk Area                      197        Falley Scout Reservation                         Camp               JLL                               476,000   -                                     -               U
     232         Quivira                           198        Camp Kanza                                       Camp               JLL                               975,000   -                                     -               U
     233         Quivira                           198        Quivira Scout Ranch                              Camp               CBRE                            5,905,200   -                                     -               U
     234         Quivira                           198        Council Office                                   Office/Store       JLL                             1,130,000   -                                     -               U
     235         Blue Grass                        204        McKee Scout Reservation                          Camp               JLL                               900,000   -                                     -               U
     236         Lincoln Heritage                  205        Sam Swope Scout Center                           Office/Store       JLL                             2,350,000   -                                     -               U
     237         Lincoln Heritage                  205        Pfeffer Scout Reservation                        Camp               CBRE                            2,762,505   -                                     -               R
     238         Lincoln Heritage                  205        Tunnel Mill Scout Reservation                    Camp               CBRE                              800,508   -                                     -               U
     239         Lincoln Heritage                  205        Harry S. Frazier Jr. Scout Reservation           Camp               CBRE                            2,305,868   -                                     -               R
     240         Calcasieu Area                    209        Camp Edgewood                                    Camp               CBRE                              561,755   -                                     -               U
     241         Istrouma Area Council             211        Avondale Scout Reservation                       Camp               CBRE                            8,195,545   -                                     -               U
     242         Istrouma Area Council             211        Pennington Scout Service Center                  Office/Store       JLL                               680,000   -                                     -               U
     243         Evangeline Area                   212        Lost Bayou                                       Camp               JLL                               855,000   CBRE                            1,256,168             U
     244         Evangeline Area                   212        Camp Steen (2)                                   Camp               JLL                                30,000   -                                     -               U
     245         Evangeline Area                   212        Service Center                                   Office/Store       JLL                               540,000   -                                     -               U
     246         Louisiana Purchase Council        213        Camp TL James                                    Camp               JLL                               400,000   -                                     -               U
     247         Southeast Louisiana               214        Salmen Scout Reservation                         Camp               CBRE                            4,337,706   -                                     -               U
     248         Norwela                           215        Office                                           Office/Store       JLL                               620,000   -                                     -               U
     249         Katahdin Area                     216        Milo Property                                    Other              JLL                               146,000   -                                     -               U
     250         Katahdin Area                     216        Lincoln Property                                 Other              JLL                                41,300   -                                     -               R
     251         Katahdin Area                     216        Lincoln Property                                 Other              JLL                                71,500   -                                     -               U
     252         Katahdin Area                     216        Egg Pond                                         Other              JLL                                69,500   -                                     -               L
     253         Pine Tree                         218        Camp Hinds                                       Camp               CBRE                            3,617,170   -                                     -               U
     253         Pine Tree                         218        Messer Training Center                           Office/Store       CBRE                                  -     -                                     -               U
     253         Pine Tree                         218        Tenny River                                      Camp               CBRE                                  -     -                                     -               L
     254         Baltimore Area                    220        Shapiro Scout Service Center                     Office/Store       CBRE                            1,414,050   -                                     -               R
     255         Baltimore Area                    220        Broad Creek Memorial Scout Reservation           Camp               CBRE                            7,290,000   -                                     -               L
     256         Mason-Dixon                       221        Camp Sinnquipe                                   Camp               CBRE                            1,050,546   -                                     -               U
     257         Cape Cod and Islands              224        Camp Greenough                                   Camp               CBRE                            8,195,276   -                                     -               R
     258         Cape Cod and Islands              224        Lot                                              Other              CBRE                              112,488   -                                     -               U
     259         Cape Cod and Islands              224        Lot                                              Other              CBRE                               47,580   -                                     -               U
     260         Spirit of Adventure               227        Plymouth Land                                    Other              JLL                               178,000   -                                     -               U
     261         Spirit of Adventure               227        T.L. Storer Scout Reservation                    Camp               CBRE                            2,014,614   -                                     -               L
     262         Spirit of Adventure               227        Lone Tree Scout Reservation                      Camp               CBRE                            1,479,086   Council                         1,270,000             L
     263         Spirit of Adventure               227        Wah-tut-ca Scout Reservation                     Camp               CBRE                            1,517,970   -                                     -               L
     264         Spirit of Adventure               227        Lone Tree Land                                   Other              CBRE                              204,720   Council                           190,000             U
     265         Spirit of Adventure               227        New England Base Camp (Camp Sayer)               Camp               JLL                             1,140,000   -                                     -               L
     266         Heart of New England Council      230        Treasure Valley Scout Reservation                Camp               CBRE                            3,781,425   -                                     -               R
     267         Heart of New England              230        Camp Split Rock                                  Camp               JLL                               375,000   -                                     -               R




                                                                                                                   Page 5 of 17
                                                      Case 20-10343-LSS                                   Doc 6214-2                    Filed 09/15/21                   Page 372 of 405


Boy Scouts of America                                                                                                                                                                                                                             EXHIBIT 2
Local Council Property Value Information [1]
Disclosure Statement
June 3, 2021
($ in actuals)

                                                                                                                                                                                                      [2]                                                [3]
                                                          Property Information                                                                                           Property Value Information                                 Restriction Review


                         Local Council        Local Council                         Property Name:                           Property        Fair Market Value:   Fair Market Value:     Fair Market Value:   Fair Market Value:     Restriction Status:
     Line                    Name               Number                  Camp, Service Center, or Common Name                   Type               Source 1              Value 1               Source 2              Value 2             BSA Review
     268         Heart of New England Council      230        Camp Wanocksett                                            Camp               JLL                               375,000   -                                     -               L
     269         Heart of New England Council      230        Council Office                                             Office/Store       JLL                               635,000   -                                     -               U
     270         Western Massachusetts             234        Horace A. Moses Scout Reservation                          Camp               CBRE                            3,654,235   -                                     -               U
     271         Northern Star                     250        Many Point Scout Camp                                      Camp               CBRE                            3,432,042   -                                     -               U
     271         Northern Star                     250        MP Moberg Property                                         Other              CBRE                                  -     -                                     -               U
     272         Northern Star                     250        Stearns Scout Camp                                         Camp               CBRE                            3,054,205   -                                     -               U
     273         Northern Star                     250        Base Camp                                                  Camp               CBRE                            8,710,000   -                                     -               U
     274         Northern Star                     250        Robert C Wood Property                                     Other              JLL                               126,000   -                                     -               U
     275         Northern Star                     250        Gronholm Property                                          Other              JLL                               560,000   -                                     -               U
     276         Northern Star                     250        Phillippo Scout Reservation                                Camp               JLL                             2,890,000   -                                     -               U
     277         Northern Star                     250        Rum River Scout Camp                                       Camp               JLL                             1,060,000   -                                     -               U
     278         Mayflower                         251        Service Center                                             Office/Store       JLL                             1,100,000   -                                     -               U
     279         Mayflower                         251        Camp Nobscot - Restricted                                  Camp               JLL                               545,000   -                                     -               L
     280         Mayflower                         251        Camp Resolute                                              Camp               CBRE                            1,640,655   -                                     -               U
     281         Mayflower                         251        Camp Squanto                                               Camp               CBRE                            2,780,619   -                                     -               L
     282         Mayflower                         251        Camp Nobscot - Unrestricted                                Camp               JLL                               128,000   -                                     -               U
     283         Twin Valley                       283        Cuyuna Scout Camp                                          Camp               JLL                             1,623,000   CBRE                            1,678,352             L
     283         Twin Valley                       283        Cuyuna Scout Camp                                          Camp               JLL                                   -     -                                     -               L
     283         Twin Valley                       283        Cuyuna Scout Camp                                          Camp               JLL                                   -     -                                     -               L
     283         Twin Valley                       283        Cuyuna Scout Camp                                          Camp               JLL                                   -     -                                     -               L
     283         Twin Valley                       283        Cuyuna Scout Camp                                          Camp               JLL                                   -     -                                     -               L
     283         Twin Valley                       283        Cuyuna Scout Camp                                          Camp               JLL                                   -     -                                     -               L
     283         Twin Valley                       283        Cuyuna Scout Camp                                          Camp               JLL                                   -     -                                     -               L
     283         Twin Valley                       283        Cuyuna Scout Camp                                          Camp               JLL                                   -     -                                     -               L
     283         Twin Valley                       283        Cuyuna Scout Camp                                          Camp               JLL                                   -     -                                     -               L
     283         Twin Valley                       283        Cuyuna Scout Camp                                          Camp               JLL                                   -     -                                     -               L
     283         Twin Valley                       283        Cuyuna Scout Camp                                          Camp               JLL                                   -     -                                     -               L
     283         Twin Valley                       283        Cuyuna Scout Camp                                          Camp               JLL                                   -     -                                     -               L
     283         Twin Valley                       283        Cuyuna Scout Camp                                          Camp               JLL                                   -     -                                     -               L
     284         Twin Valley                       283        Cuyuna Scout Camp                                          Camp               JLL                                   -     -                                     -               U
     284         Twin Valley                       283        Cuyuna Scout Camp                                          Camp               JLL                                   -     -                                     -               U
     285         Twin Valley                       283        Norseland Scout Camp                                       Camp               JLL                               805,000   -                                     -               U
     286         Twin Valley                       283        Council Service Center                                     Office/Store       JLL                               990,000   -                                     -               U
     287         Voyageurs Area                    286        Council Service Center                                     Office/Store       JLL                               211,000   -                                     -               U
     288         Central Minnesota                 296        Parker Scout Camp                                          Camp               CBRE                              941,250   -                                     -               U
     289         Central Minnesota                 296        CMC Service Center                                         Office/Store       JLL                               610,000   -                                     -               U
     290         Gamehaven                         299        Gamehaven Scout Reservation                                Camp               CBRE                            1,049,680   -                                     -               L
     291         Choctaw Area Council              302        Choctaw Area Council Office                                Office/Store       JLL                               338,000   -                                     -               U
     292         Choctaw Area Council              302        Camp Binachi                                               Camp               CBRE                            1,182,500   -                                     -               U
     293         Andrew Jackson                    303        Eight Undeveloped Small Residential Lots                   Other              JLL                               189,000   -                                     -               U
     294         Andrew Jackson                    303        Port Amsterdam Farm Property (not on Council asset list)   Other              CBRE                            2,765,220   Council                         2,700,000             L
     295         Andrew Jackson                    303        Hood Scout Reservation                                     Camp               CBRE                            3,717,375   -                                     -               L
     296         Andrew Jackson                    303        Council Service Center                                     Office/Store       JLL                               368,000   -                                     -               L
     297         Pine Burr Area Council            304        Camp Tiak                                                  Camp               CBRE                            2,657,525   -                                     -               U
     298         Ozark Trails                      306        Timmons Wildlife Area                                      Camp               JLL                               126,000   Council                           100,000             U
     299         Ozark Trails                      306        Frank Childress Scout Reservation                          Camp               CBRE                              789,750   Council                         1,480,000             U
     300         Ozark Trails                      306        Camp Arrowhead                                             Camp               CBRE                            1,123,740   Council                         2,150,000             U
     301         Ozark Trails                      306        Springfield Scout Service Center                           Office/Store       CBRE                            2,160,500   Council                         2,000,000             L
     302         Heart of America Council          307        Theodore Naish Scout Reservation                           Camp               CBRE                          10,269,875    -                                     -               L
     303         Heart of America Council          307        H. Roe Bartle Scout Reservation                            Camp               CBRE                            6,395,290   -                                     -               U
     304         Heart of America Council          307        Scout Office                                               Office/Store       CBRE                            2,090,000   Council                         1,803,500             U
     305         Pony Express                      311        Camp Geiger                                                Camp               CBRE                            1,305,000   -                                     -               R
     306         Greater St. Louis Area            312        Camp Vandeventer                                           Camp               JLL                               101,000   -                                     -               U
     307         Greater St. Louis Area            312        Camp Warren Levis                                          Camp               CBRE                            1,218,048   -                                     -               L
     308         Greater St. Louis Area            312        Beaumont Scout Reservation                                 Camp               CBRE                            5,943,900   -                                     -               L




                                                                                                                             Page 6 of 17
                                                  Case 20-10343-LSS                                Doc 6214-2             Filed 09/15/21                   Page 373 of 405


Boy Scouts of America                                                                                                                                                                                                              EXHIBIT 2
Local Council Property Value Information [1]
Disclosure Statement
June 3, 2021
($ in actuals)

                                                                                                                                                                                        [2]                                               [3]
                                                      Property Information                                                                                 Property Value Information                                Restriction Review


                        Local Council     Local Council                         Property Name:                 Property        Fair Market Value:   Fair Market Value:     Fair Market Value:   Fair Market Value:    Restriction Status:
     Line                    Name           Number                  Camp, Service Center, or Common Name         Type               Source 1              Value 1               Source 2              Value 2            BSA Review
     309         Greater St. Louis Area        312        S bar F Scout Ranch                              Camp               CBRE                          11,554,920    -                                    -               L
     310         Greater St. Louis Area        312        Rhodes France Scout Camp                         Camp               JLL                             1,210,000   -                                    -               L
     311         Greater St. Louis Area        312        Camp Lewallen                                    Camp               JLL                               411,000   -                                    -               U
     312         Montana                       315        Libby Property                                   Other              JLL                                21,400   -                                    -               U
     313         Montana                       315        Bozeman Office                                   Office/Store       JLL                               350,000   -                                    -               U
     314         Montana                       315        Melita - Landing 1                               Camp               CBRE                              380,080   -                                    -               U
     314         Montana                       315        Melita - Landing 2                               Camp               CBRE                                  -     -                                    -               U
     314         Montana                       315        Melita - Landing 3                               Camp               CBRE                                  -     -                                    -               U
     315         Montana                       315        K-M Munski                                       Camp               CBRE                            7,861,190   -                                    -               R
     315         Montana                       315        K-M 2                                            Camp               CBRE                                  -     -                                    -               U
     315         Montana                       315        K-M 3                                            Camp               CBRE                                  -     -                                    -               U
     315         Montana                       315        K-M Possible Mine                                Camp               CBRE                                  -     -                                    -               R
     315         Montana                       315        K-M 4                                            Camp               CBRE                                  -     -                                    -               R
     315         Montana                       315        K-M Kendall Original Townsite                    Camp               CBRE                                  -     -                                    -               R
     315         Montana                       315        K-M Kendall Original Townsite 2                  Camp               CBRE                                  -     -                                    -               R
     315         Montana                       315        K-M Kendall Original Townsite 3                  Camp               CBRE                                  -     -                                    -               R
     315         Montana                       315        K-M Kendall Original Townsite 4                  Camp               CBRE                                  -     -                                    -               R
     315         Montana                       315        K-M Daisy Fraction Mine                          Camp               CBRE                                  -     -                                    -               R
     315         Montana                       315        K-M Butterfly Mine                               Camp               CBRE                                  -     -                                    -               U
     315         Montana                       315        K-M Wedge Mine                                   Camp               CBRE                                  -     -                                    -               U
     315         Montana                       315        K-M Emmitt Mine                                  Camp               CBRE                                  -     -                                    -               U
     315         Montana                       315        K-M Saddle Mine                                  Camp               CBRE                                  -     -                                    -               R
     315         Montana                       315        K-M Evening Star Mine                            Camp               CBRE                                  -     -                                    -               R
     315         Montana                       315        K-M Chandler Easement 1                          Camp               CBRE                                  -     -                                    -               U
     315         Montana                       315        K-M Chandler Easement 2                          Camp               CBRE                                  -     -                                    -               U
     316         Montana                       315        Grizzly Base Camp                                Camp               CBRE                              986,850   -                                    -               U
     317         Montana                       315        Great Falls HQ Property                          Office/Store       CBRE                              850,816   -                                    -               R
     318         Montana                       315        Melita - Lot 001                                 Camp               CBRE                              680,685   -                                    -               R
     318         Montana                       315        Melita - Lot 002                                 Camp               CBRE                                  -     -                                    -               R
     318         Montana                       315        Melita - Lot 003                                 Camp               CBRE                                  -     -                                    -               R
     318         Montana                       315        Melita - Lot 004                                 Camp               CBRE                                  -     -                                    -               R
     318         Montana                       315        Melita - Lot 005                                 Camp               CBRE                                  -     -                                    -               R
     318         Montana                       315        Melita - Lot 006                                 Camp               CBRE                                  -     -                                    -               R
     318         Montana                       315        Melita - Lot 007                                 Camp               CBRE                                  -     -                                    -               R
     318         Montana                       315        Melita - Lot 008                                 Camp               CBRE                                  -     -                                    -               R
     318         Montana                       315        Melita - Lot 009                                 Camp               CBRE                                  -     -                                    -               R
     318         Montana                       315        Melita - Lot 010                                 Camp               CBRE                                  -     -                                    -               R
     318         Montana                       315        Melita - Lot 011                                 Camp               CBRE                                  -     -                                    -               R
     318         Montana                       315        Melita - Lot 012                                 Camp               CBRE                                  -     -                                    -               R
     318         Montana                       315        Melita - Lot 013                                 Camp               CBRE                                  -     -                                    -               R
     318         Montana                       315        Melita - Lot 014                                 Camp               CBRE                                  -     -                                    -               R
     318         Montana                       315        Melita - Lot 015                                 Camp               CBRE                                  -     -                                    -               R
     318         Montana                       315        Melita - Lot 016                                 Camp               CBRE                                  -     -                                    -               R
     318         Montana                       315        Melita - Lot 017                                 Camp               CBRE                                  -     -                                    -               R
     319         Montana                       315        Clark Fork Property                              Other              CBRE                               21,450   -                                    -               U
     320         Montana                       315        Billings Scout Acres                             Other              CBRE                              619,300   -                                    -               R
     321         Montana                       315        Missouri River Property                          Other              CBRE                               31,750   -                                    -               R
     322         Montana                       315        Camp Arcola                                      Camp               CBRE                              960,000   -                                    -               L
     323         Overland Trails               322        Camp Augustine                                   Camp               JLL                               187,000   CBRE                             544,192             U
     324         Overland Trails               322        Scout Office                                     Office/Store       JLL                               336,000   -                                    -               U
     325         Overland Trails               322        Scout 40                                         Camp               JLL                                60,000   Council                          115,000             U
     326         Cornhusker                    324        Camp Cornhusker                                  Camp               JLL                               865,000   -                                    -               U
     327         Cornhusker                    324        Outdoor Education Center                         Office/Store       JLL                             1,150,000   -                                    -               U
     328         Mid-America                   326        Covered Wagon Scout Reservation                  Camp               CBRE                            2,891,196   -                                    -               R
     329         Mid-America                   326        Little Sioux Scout Ranch                         Camp               CBRE                            4,837,525   -                                    -               R




                                                                                                               Page 7 of 17
                                                    Case 20-10343-LSS                                Doc 6214-2             Filed 09/15/21                   Page 374 of 405


Boy Scouts of America                                                                                                                                                                                                                 EXHIBIT 2
Local Council Property Value Information [1]
Disclosure Statement
June 3, 2021
($ in actuals)

                                                                                                                                                                                          [2]                                                [3]
                                                        Property Information                                                                                 Property Value Information                                 Restriction Review


                         Local Council      Local Council                         Property Name:                 Property        Fair Market Value:   Fair Market Value:      Fair Market Value:   Fair Market Value:    Restriction Status:
     Line                    Name             Number                  Camp, Service Center, or Common Name         Type               Source 1              Value 1                Source 2              Value 2            BSA Review
     330         Las Vegas Area                  328        Kimball Scout Reservation                        Camp               JLL                             4,660,000   CBRE                           13,642,080             U
     331         Las Vegas Area                  328        Sacramento Valley Ranch                          Other              JLL                                90,000   -                                     -               U
     332         Nevada Area Council             329        Council Office and Trading Post                  Office/Store       JLL                             1,220,000   -                                     -               U
     333         Nevada Area Council             329        Dog Valley Land                                  Other              JLL                               393,000   -                                     -               U
     334         Nevada Area Council             329        RAE Land                                         Other              JLL                               200,000   -                                     -               U
     335         Nevada Area Council             329        Fuller Lake Land                                 Other              JLL                               555,000   -                                     -               U
     336         Daniel Webster                  330        The Unity Program Center                         Camp               JLL                               625,000   -                                     -               U
     337         Daniel Webster                  330        DWC Office Bld                                   Office/Store       JLL                             1,300,000   -                                     -               U
     338         Daniel Webster                  330        Griswold Scout Reservation                       Camp               CBRE                            2,089,011   -                                     -               L
     338         Daniel Webster                  330        Griswold Scout Reservation                       Camp               CBRE                                  -     -                                     -               L
     338         Daniel Webster                  330        Griswold Scout Reservation                       Camp               CBRE                                  -     -                                     -               L
     339         Daniel Webster                  330        Camp Carpenter                                   Camp               CBRE                            3,369,520   -                                     -               R
     340         Daniel Webster                  330        Camp Whip-O-Will                                 Camp               CBRE                              310,500   -                                     -               R
     341         Daniel Webster                  330        Pierre Hoge Scout Camp                           Camp               CBRE                              204,750   -                                     -               R
     342         Northern New Jersey             333        NNJC Service Center                              Office/Store       CBRE                            2,730,000   -                                     -               U
     343         Northern New Jersey             333        Camp Conklin                                     Camp               CBRE                              350,000   -                                     -               R
     344         Northern New Jersey             333        Camp Turrell                                     Camp               CBRE                            2,615,000   -                                     -               L
     345         Northern New Jersey             333        Camp Nobebosco                                   Camp               CBRE                            1,665,000   -                                     -               L
     346         Northern New Jersey             333        Floodwood Mtn Scout Reservation                  Camp               CBRE                              820,000   -                                     -               L
     347         Jersey Shore                    341        Clayton Service Center                           Office/Store       JLL                             1,150,000   -                                     -               U
     348         Jersey Shore                    341        Joseph A. Citta Scout Reservation                Camp               CBRE                            1,989,038   -                                     -               L
     349         Monmouth                        347        Sea Bright Beach                                 Other              JLL                             1,180,000   -                                     -               U
     350         Monmouth                        347        Forestburg Scout Reservation                     Camp               CBRE                            3,200,000   -                                     -               U
     351         Monmouth                        347        Quail Hill Scout Camp                            Camp               CBRE                              995,000   -                                     -               L
     352         Monmouth                        347        Council Service Center                           Office/Store       CBRE                            2,600,000   -                                     -               U
     353         Patriots' Path Council          358        Cedar Knolls Service Center                      Office/Store       CBRE                            2,030,000   -                                     -               U
     354         Patriots' Path Council          358        Sabattis Adventure Camp                          Camp               CBRE                            1,585,000   -                                     -               L
     355         Patriots' Path Council          358        Winnebago Scout Reservation                      Camp               CBRE                              935,000   -                                     -               R
     356         Patriots' Path Council          358        Mount Allamuchy Scout Reservation                Camp               CBRE                            3,475,000   -                                     -               L
     357         Twin Rivers                     364        Council Office                                   Office/Store       JLL                               471,000   -                                     -               U
     358         Twin Rivers                     364        Rotary Scout Reservation                         Camp               Keen                            4,800,000   -                                     -               U
     359         Twin Rivers                     364        Camp Wakpominee                                  Camp               Keen                            6,425,000   -                                     -               U
     360         Twin Rivers                     364        Camp Bedford                                     Camp               Keen                              337,500   -                                     -               R
     361         Baden-Powell                    368        Baden-Powell Council Service Center              Office/Store       JLL                               188,000   -                                     -               U
     362         Baden-Powell                    368        Camp Barton                                      Camp               Keen                              650,000   -                                     -               U
     363         Baden-Powell                    368        Tuscarora Scout Reservation                      Camp               Keen                            3,300,000   -                                     -               L
     364         Longhouse                       373        Land, Town of Brutus                             Other              JLL                                 9,750   -                                     -               U
     365         Longhouse                       373        Camp Woodland                                    Camp               CBRE                            3,005,000   -                                     -               L
     366         Longhouse                       373        Sabattis Scout Reservation                       Camp               CBRE                            1,910,000   -                                     -               L
     367         Hudson Valley                   388        Council Center                                   Office/Store       JLL                               620,000   -                                     -               U
     368         Hudson Valley                   388        Camp Nooteeming                                  Camp               CBRE                            3,805,000   -                                     -               L
     369         Hudson Valley                   388        Camp Bullowa                                     Camp               CBRE                            3,440,000   -                                     -               L
     370         Five Rivers                     375        Camp Gordon                                      Camp               CBRE                            1,090,000   -                                     -               U
     371         Five Rivers                     375        Camp Brule                                       Camp               CBRE                              701,350   -                                     -               L
     372         Five Rivers                     375        Dorman Property                                  Camp               Council                           199,900   -                                     -               U
     373         Iroquois Trail                  376        Camp Dittmer                                     Camp               CBRE                            1,115,000   -                                     -               U
     374         Iroquois Trail                  376        Camp Sam Wood                                    Camp               CBRE                            1,095,000   -                                     -               U
     375         Greater Niagara Frontier        380        Schoellkopf Scout Reservation                    Camp               JLL                               555,000   -                                     -               U
     376         Greater Niagara Frontier        380        Camp Stone Haven                                 Camp               JLL                               494,000   -                                     -               U
     377         Greater Niagara Frontier        380        Camp Scouthaven                                  Camp               Council                           427,974   -                                     -               U
     378         Allegheny Highlands             382        Camp Merz                                        Camp               CBRE                            1,810,000   -                                     -               L
     379         Allegheny Highlands             382        Elk Lick Scout Reserve                           Camp               CBRE                              641,650   -                                     -               U
     380         Theodore Roosevelt              386        Council Program Center                           Office/Store       JLL                             1,480,000   -                                     -               U
     381         Theodore Roosevelt              386        John M. Schiff Scout Reservation                 Camp               Keen                            4,000,000   -                                     -               L
     382         Theodore Roosevelt              386        Onteora Scout Reservation                        Camp               Keen                            1,225,000   -                                     -               L




                                                                                                                 Page 8 of 17
                                                  Case 20-10343-LSS                                 Doc 6214-2                     Filed 09/15/21                      Page 375 of 405


Boy Scouts of America                                                                                                                                                                                                                          EXHIBIT 2
Local Council Property Value Information [1]
Disclosure Statement
June 3, 2021
($ in actuals)

                                                                                                                                                                                                   [2]                                                [3]
                                                      Property Information                                                                                            Property Value Information                                 Restriction Review


                         Local Council    Local Council                          Property Name:                          Property        Fair Market Value:    Fair Market Value:     Fair Market Value:   Fair Market Value:     Restriction Status:
     Line                    Name           Number                  Camp, Service Center, or Common Name                   Type               Source 1               Value 1               Source 2              Value 2             BSA Review
     383         Westchester-Putnam            388        Curtis S. Read Scout Reservation                           Camp               CBRE                             3,255,000   -                                     -               U
     384         Westchester-Putnam            388        Service Center                                             Office/Store       CBRE                             1,000,000   -                                     -              TBD
     385         Westchester-Putnam            388        Agatha Durland Scout Reservation                           Camp               CBRE                           11,770,000    -                                     -               L
     386         Seneca Waterways              397        Scout Service Center                                       Office/Store       JLL                              1,960,000   -                                     -               U
     387         Seneca Waterways              397        J Warren Cutler Scout Reservation                          Camp               CBRE                             2,560,000   -                                     -               U
     388         Seneca Waterways              397        Babcock Hovey Scout Camp                                   Camp               CBRE                             1,340,000   -                                     -               U
     389         Seneca Waterways              397        Massawepie Scout Reservation                               Camp               CBRE                             3,210,000   -                                     -               L
     390         Leatherstocking               400        Oneonta Office                                             Office/Store       JLL                                293,000   -                                     -               U
     391         Leatherstocking               400        Camp Kingsley                                              Camp               CBRE                             1,070,000   -                                     -               U
     392         Leatherstocking               400        Cedarlands Scout Reservation                               Camp               CBRE                             3,400,000   -                                     -               L
     393         Leatherstocking               400        Henderson Scout Reservation                                Camp               CBRE                             1,870,000   -                                     -               U
     394         Suffolk County                404        Baiting Hollow Scout Camp                                  Camp               Keen                             2,925,000   -                                     -               L
     395         Suffolk County                404        Service Center                                             Office/Store       CBRE                             1,982,200   Council                         1,660,000             U
     396         Rip Van Winkle                405        Camp Tri-Mount                                             Camp               CBRE                             1,365,000   -                                     -               L
     397         Great Southwest               412        Campbell Scout Ranch                                       Camp               CBRE                               335,764   -                                     -               R
     398         Conquistador Council          413        Dowling Aquatic Base                                       Camp               CBRE                               451,075   -                                     -               R
     399         Conquistador Council          413        Camp Jim Murray                                            Camp               CBRE                               222,664   -                                     -               R
     400         Conquistador Council          413        S.P. Yates Scout Service Center                            Office/Store       CBRE                               391,377   -                                     -               U
     401         Conquistador Council          413        Wehinahpay Mountain Camp                                   Camp               CBRE                               709,916   -                                     -               U
     402         Conquistador Council          413        Tatum Lot                                                  Other              CBRE                                 2,334   -                                     -               U
     403         Daniel Boone                  414        Camp Tatham                                                Camp               JLL                                545,000   -                                     -               U
     404         Daniel Boone                  414        Service Center                                             Camp               JLL                                950,000   -                                     -               U
     405         Daniel Boone                  414        Camp Daniel Boone                                          Camp               CBRE                             5,277,825   -                                     -               U
     406         Mecklenburg County            415        Belk Scout Camp                                            Camp               CBRE                             4,960,942   -                                     -               U
     407         Mecklenburg County            415        Mcklenburg Scout Reservation                               Camp               CBRE                             4,117,463   -                                     -               U
     408         Central North Carolina        416        Central Office                                             Office/Store       JLL                                414,000   -                                     -               U
     409         Central North Carolina        416        Camp John J. Barnhardt                                     Camp               CBRE                             2,964,195   -                                     -               L
     410         Piedmont                      420        C.C. Kimbrell Scout Service Center                         Office/Store       CBRE                             1,252,560   -                                     -               L
     411         Piedmont                      420        Piedmont Scout Reservation                                 Camp               CBRE                             5,175,638   -                                     -               L
     412         Occoneechee                   421        Occoneechee Scout Reservation                              Camp               JLL                              8,300,000   CBRE                            9,786,603             U
     413         Occoneechee                   421        Council Office                                             Office/Store       CBRE                             1,681,198   -                                     -               U
     414         Tuscarora Council             424        Camp Tuscarora                                             Camp               CBRE                             1,615,898   -                                     -               U
     415         Cape Fear                     425        Cape Fear Scout Reservation                                Camp               JLL                                885,000   CBRE                            6,033,555             U
     415         Cape Fear                     425        Land Scout Reservation                                     Camp               JLL                                    -     -                                     -               U
     416         East Carolina                 426        Farmville                                                  Other              JLL                                895,000   -                                     -               U
     417         East Carolina                 426        Camp Bonner North                                          Camp               CBRE                             2,927,340   -                                     -               R
     418         East Carolina                 426        Camp Charles                                               Camp               CBRE                               287,520   -                                     -               R
     419         East Carolina                 426        East Carolina Scout Reservation                            Camp               CBRE                             3,983,670   -                                     -               L
     420         East Carolina                 426        Camp Sam Hatcher                                           Camp               CBRE                             1,192,880   -                                     -               L
     421         Old Hickory                   427        Land west of Wilderness Cabin                              Other              JLL                                530,000   -                                     -               R
     422         Old Hickory                   427        Camp Raven Knob                                            Camp               CBRE                             5,966,950   -                                     -               R
     423         Northern Lights               429        Camp Wilderness                                            Camp               CBRE                             3,985,110   -                                     -               R
     424         Northern Lights               429        Jon L Wanzek Center for Scouting                           Office/Store       CBRE                             2,546,375   -                                     -               L
     425         Great Trail                   433        Scout Service Center                                       Office/Store       JLL                                751,000   -                                     -               U
     426         Great Trail                   433        Manatoc Scout Reservaton                                   Camp               CBRE                             3,078,548   -                                     -               L
     427         Buckeye                       436        Seven Ranges Scout Reservation                             Camp               CBRE                             2,897,018   -                                     -               U
     428         Buckeye                       436        Hoover Scout Service Center                                Office/Store       JLL                                620,000   -                                     -               U
     429         Buckeye                       436        Camp McKinley                                              Camp               JLL                                469,000   -                                     -               R
     430         Dan Beard                     438        Dan Beard Scout Reservation (also known as Camp Friedlander,Camp
                                                                                                                       Camp Craig, Cub World
                                                                                                                                        CBREand Peterloon Fields)        5,896,530   -                                     -               R
     431         Dan Beard                     438        Camp Michaels                                              Camp               CBRE                             3,247,250   -                                     -               R
     432         Tecumseh                      439        Camp Hugh Taylor Birch                                     Camp               JLL                                665,000   -                                     -               L
     433         Tecumseh                      439        Patton Service Center                                      Office/Store       JLL                                160,000   -                                     -               U
     434         Lake Erie                     440        Council Service Center                                     Office/Store       JLL                              1,060,000   -                                     -               U
     435         Lake Erie                     440        Beaumont Scout Reservation - Unrestricted                  Camp               JLL                              2,430,000   CBRE                            3,410,550             U
     436         Lake Erie                     440        Firelands Scout Reservation                                Camp               JLL                              1,100,000   -                                     -               L




                                                                                                                         Page 9 of 17
                                                     Case 20-10343-LSS                               Doc 6214-2             Filed 09/15/21                   Page 376 of 405


Boy Scouts of America                                                                                                                                                                                                                 EXHIBIT 2
Local Council Property Value Information [1]
Disclosure Statement
June 3, 2021
($ in actuals)

                                                                                                                                                                                          [2]                                                [3]
                                                         Property Information                                                                                Property Value Information                                 Restriction Review


                         Local Council       Local Council                         Property Name:                Property        Fair Market Value:   Fair Market Value:     Fair Market Value:   Fair Market Value:     Restriction Status:
     Line                     Name             Number                 Camp, Service Center, or Common Name         Type               Source 1              Value 1               Source 2              Value 2             BSA Review
     437         Lake Erie                        440        Beaumont Scout Reservation - Restricted         Camp               JLL                               307,000   -                                     -               L
     438         Simon Kenton                     441        Leadership Development Center                   Office/Store       JLL                             3,240,000   -                                     -               U
     439         Simon Kenton                     441        Camp Oyo                                        Camp               JLL                               288,000   -                                     -               U
     439         Simon Kenton                     441        CIP - Camp Oyo                                  Camp               JLL                                   -     -                                     -               U
     440         Simon Kenton                     441        Camp Madison Lake                               Camp               JLL                               243,000   -                                     -               U
     441         Simon Kenton                     441        Camp Lazarus - Unrestricted                     Camp               JLL                             1,590,000   -                                     -               U
     442         Simon Kenton - Restricted        441        Camp Lazarus - Restricted                       Camp               JLL                               259,000   -                                     -               L
     443         Simon Kenton                     441        Chief Logan Scout Reservation                   Camp               CBRE                              834,976   -                                     -               R
     444         Simon Kenton                     441        Camp Falling Rock                               Camp               CBRE                            1,791,216   -                                     -               U
     445         Miami Valley                     444        Cricket Holler Camp                             Camp               JLL                             1,200,000   -                                     -               U
     446         Miami Valley                     444        Woodland Trails Boy Scout Camp                  Camp               JLL                             2,490,000   -                                     -               U
     447         Black Swamp                      449        Camp Lakota                                     Camp               JLL                               890,000   -                                     -               U
     448         Black Swamp                      449        Camp Berry                                      Camp               CBRE                            1,377,225   -                                     -               R
     449         Pathway to Adventure             456        Steve Fossett Center for Scouting               Office/Store       JLL                             3,430,000   CBRE                            5,481,280             U
     450         Pathway to Adventure             456        Des Plaines Valley Center for Scouting.         Office/Store       JLL                               610,000   -                                     -               U
     451         Pathway to Adventure             456        Camp Lakota                                     Camp               CBRE                            1,120,420   -                                     -               U
     452         Pathway to Adventure             456        Robert J Welsh Center for Scouting.             Office/Store       CBRE                              631,805   -                                     -               L
     453         Pathway to Adventure             456        Owasippe Scout Ranch                            Camp               CBRE                            7,333,632   -                                     -               U
     454         Pathway to Adventure             456        Camp Napowan                                    Camp               CBRE                            1,215,961   -                                     -               U
     455         Erie Shores                      460        Camp Miakonda                                   Camp               JLL                             3,820,000   -                                     -               U
     456         Erie Shores                      460        Pioneer Scout Reservation                       Camp               CBRE                            3,045,845   -                                     -               U
     457         Muskinghum Valley                467        Muskingum Valley Scout Reservtion               Camp               CBRE                            1,915,950   -                                     -               L
     458         Arbuckle Area Council            468        Arbuckle Office                                 Office/Store       JLL                               215,000   -                                     -               U
     459         Arbuckle Area Council            468        Camp Simpson                                    Camp               JLL                             2,450,000   -                                     -               U
     460         Cherokee                         469        Camp McClintock                                 Camp               CBRE                              412,500   -                                     -               L
     461         Last Frontier                    480        Dripping Springs                                Camp               JLL                               102,000   -                                     -               U
     462         Last Frontier                    480        Diamond H                                       Camp               CBRE                            7,900,000   -                                     -               R
     463         Last Frontier                    480        John Nichols                                    Camp               CBRE                            4,848,000   -                                     -              TBD
     464         Last Frontier                    480        Kerr Scout Ranch                                Camp               CBRE                            3,400,000   -                                     -               U
     465         Last Frontier                    480        Camp George Thomas                              Camp               CBRE                              480,000   -                                     -               R
     466         Indian Nations                   488        Cherokee Nation Scout Ranch                     Camp               JLL                               424,000   -                                     -               U
     467         Indian Nations                   488        Graves Scout Reservation                        Camp               JLL                               471,000   -                                     -               U
     468         Indian Nations                   488        Hale Scout Reservation                          Camp               JLL                             1,480,000   -                                     -               L
     469         Indian Nations                   488        Donald W. Reynolds Scout Resource Center        Office/Store       JLL                             1,480,000   -                                     -               U
     470         Indian Nations                   488        Mabee Scout Reservation                         Camp               CBRE                            1,175,000   -                                     -               U
     471         Crater Lake                      491        Camp McCaleb                                    Camp               CBRE                              540,498   -                                     -               L
     472         Crater Lake                      491        Central Point Office                            Office/Store       JLL                               170,000   -                                     -               U
     473         Crater Lake                      491        Eureka Office                                   Office/Store       JLL                               265,000   -                                     -               U
     474         Cascade Pacific                  492        Lewis                                           Camp               CBRE                              558,650   -                                     -               R
     475         Cascade Pacific                  492        Butte Creek                                     Camp               CBRE                            3,354,010   -                                     -               L
     476         Cascade Pacific                  492        Cooper                                          Camp               CBRE                            1,195,644   -                                     -               R
     477         Cascade Pacific                  492        Meriwether                                      Camp               CBRE                            6,477,425   -                                     -               L
     478         Cascade Pacific                  492        Baldwin                                         Camp               CBRE                              896,000   -                                     -               L
     479         Cascade Pacific                  492        Ireland                                         Camp               CBRE                              525,000   -                                     -               R
     480         Cascade Pacific                  492        Portland Office                                 Office/Store       CBRE                            4,900,000   -                                     -               L
     481         Juniata Valley                   497        Seven Mountains Scout Camp                      Camp               CBRE                              723,750   -                                     -               R
     482         Moraine Trails                   500        Camp Agawam                                     Camp               CBRE                              987,804   -                                     -               R
     483         Moraine Trails                   500        Camp Bucoco                                     Camp               CBRE                            1,145,503   -                                     -               U
     484         Northeastern Pennsylvania        501        NEPA Scout Service and Training Center          Office/Store       JLL                               362,000   -                                     -               U
     485         Northeastern Pennsylvania        501        vacant land across road from SSTC               Other              JLL                               262,000   -                                     -               R
     486         Northeastern Pennsylvania        501        Camp Acahela                                    Camp               CBRE                              699,884   -                                     -               L
     487         Northeastern Pennsylvania        501        Goose Pond Scout Reservation                    Camp               CBRE                            1,652,343   -                                     -               L
     488         Minsi Trails                     502        Camp Minsi, Deed Book 170, Page 524             Camp               JLL                             2,100,000   CBRE                            4,200,900             U
     488         Minsi Trails                     502        Camp Minsi 19/4/1/2                             Camp               JLL                                   -     -                                     -               U
     488         Minsi Trails                     502        Camp Minsi 19/4/1/2-1C                          Camp               JLL                                   -     -                                     -               U




                                                                                                                Page 10 of 17
                                                 Case 20-10343-LSS                                 Doc 6214-2                   Filed 09/15/21                   Page 377 of 405


Boy Scouts of America                                                                                                                                                                                                                     EXHIBIT 2
Local Council Property Value Information [1]
Disclosure Statement
June 3, 2021
($ in actuals)

                                                                                                                                                                                              [2]                                                [3]
                                                     Property Information                                                                                        Property Value Information                                 Restriction Review


                         Local Council   Local Council                         Property Name:                        Property        Fair Market Value:   Fair Market Value:     Fair Market Value:   Fair Market Value:     Restriction Status:
     Line                     Name         Number                  Camp, Service Center, or Common Name                Type               Source 1              Value 1               Source 2              Value 2             BSA Review
     488         Minsi Trails                 502        Camp Minsi 19/4/1/2-2C                                  Camp               JLL                                   -     -                                     -               U
     488         Minsi Trails                 502        Camp Minsi 03/14/1/3                                    Camp               JLL                                   -     -                                     -               U
     489         Minsi Trails                 502        Trexler Scout Reservation 13/9/1/5                      Camp               JLL                             1,970,000   CBRE                            2,582,247             U
     489         Minsi Trails                 502        Trexler Scout Reservation, Deed Book 119, Page 184      Camp               JLL                                   -     -                                     -               U
     489         Minsi Trails                 502        Trexler Scout Reservation, Deed Book 121, Page 346      Camp               JLL                                   -     -                                     -               U
     489         Minsi Trails                 502        Trexler Scout Reservation, Deed Book 217, Page 600      Camp               JLL                                   -     -                                     -               U
     489         Minsi Trails                 502        Trexler Scout Reservation, Deed Book 226, Page 120      Camp               JLL                                   -     -                                     -               U
     489         Minsi Trails                 502        Trexler Scout Reservation, Deed Book 315, Page 1107     Camp               JLL                                   -     -                                     -               U
     489         Minsi Trails                 502        Trexler Scout Reservation PA 534, 13/10/1/6-2           Camp               JLL                                   -     -                                     -               U
     489         Minsi Trails                 502        Trexler Scout Reservation, Deed Book 113, Page 627      Camp               JLL                                   -     -                                     -               U
     490         Columbia-Montour             504        Ranger House and Pole Barn                              Camp               JLL                               625,000   -                                     -               U
     490         Columbia-Montour             504        Camp Lavigne                                            Camp               JLL                                   -     -                                     -               U
     491         Columbia-Montour             504        Council Office                                          Office/Store       JLL                               252,000   -                                     -               U
     492         Bucktail                     509        Camp Mountain Run                                       Camp               CBRE                              704,900   -                                     -               R
     493         Westmoreland-Fayette         512        Scout Service Center                                    Office/Store       JLL                               390,000   -                                     -               U
     494         Westmoreland-Fayette         512        Camp Tenacharison                                       Camp               CBRE                              574,275   -                                     -               U
     495         Pennsylvania Dutch           524        Bashore Scout Reservation                               Camp               JLL                               350,000   CBRE                            1,233,288             U
     495         Pennsylvania Dutch           524        Bashore Scout Reservation                               Camp               JLL                                   -     -                                     -               R
     495         Pennsylvania Dutch           524        Bashore Scout Reservation                               Camp               JLL                                   -     -                                     -               R
     495         Pennsylvania Dutch           524        Bashore Scout Reservation                               Camp               JLL                                   -     -                                     -               R
     496         Pennsylvania Dutch           524        J. Edward Mack                                          Camp               CBRE                            3,592,900   -                                     -               L
     497         Cradle of Liberty            525        Seltzer Property                                        Other              JLL                               750,000   -                                     -               U
     498         Cradle of Liberty            525        Firestone Scout Service Center                          Office/Store       JLL                             1,560,000   -                                     -               L
     499         Cradle of Liberty            525        Camp Hart                                               Camp               CBRE                            1,890,769   -                                     -               L
     500         Cradle of Liberty            525        Camp Garrison                                           Camp               CBRE                              624,952   -                                     -               L
     501         Cradle of Liberty            525        Camp Delmont                                            Camp               CBRE                            3,978,500   -                                     -               L
     502         Cradle of Liberty            525        East Camp                                               Camp               CBRE                              139,800   -                                     -               L
     503         Cradle of Liberty            525        Resica Falls Scout Reservation                          Camp               CBRE                            3,965,794   -                                     -               L
     503         Cradle of Liberty            525        Resica Falls Scout Reservation                          Camp               CBRE                                  -     -                                     -               L
     504         Laurel Highlands             527        Camp Potomac                                            Camp               JLL                               920,000   -                                     -               U
     505         Laurel Highlands             527        Camp Anawanna                                           Camp               JLL                             1,180,000   -                                     -               U
     506         Laurel Highlands             527        Camp Guyasuta                                           Camp               JLL                             9,200,000   CBRE                            1,882,274             L
     507         Laurel Highlands             527        Camp Baker                                              Camp               CBRE                              311,600   Council                           640,000             R
     508         Laurel Highlands             527        Heritage Reservation                                    Camp               CBRE                            6,938,508   -                                     -               U
     509         Laurel Highlands             527        Flag Plaza                                              Office/Store       CBRE                            2,097,810   -                                     -               U
     510         Hawk Mountain                528        Hawk Mountain Scout Reservation                         Camp               CBRE                            2,162,160   -                                     -               U
     511         Hawk Mountain                528        Hawk Mountain Council, BSA                              Office/Store       CBRE                              524,905   -                                     -               U
     512         French Creek                 532        Custaloga Town Scout Reservation                        Camp               CBRE                              906,604   -                                     -               U
     512         French Creek                 532        Custaloga Town Scout Reservation                        Camp               CBRE                                  -     -                                     -               U
     512         French Creek                 532        Custaloga Town Scout Reservation                        Camp               CBRE                                  -     -                                     -               U
     512         French Creek                 532        Custaloga Town Scout Reservation                        Camp               CBRE                                  -     -                                     -               U
     512         French Creek                 532        Custaloga Town Scout Reservation                        Camp               CBRE                                  -     -                                     -               U
     512         French Creek                 532        Custaloga Town Scout Reservation                        Camp               CBRE                                  -     -                                     -               U
     512         French Creek                 532        Custaloga Town Scout Reservation                        Camp               CBRE                                  -     -                                     -               U
     512         French Creek                 532        Custaloga Town Scout Reservation                        Camp               CBRE                                  -     -                                     -               U
     513         French Creek                 532        Moss Woods - part of Custaloga Town Scout Reservation   Camp               CBRE                              160,000   -                                     -               R
     514         Susquehanna                  533        Camp Karoondinha                                        Camp               JLL                               735,000   CBRE                            1,360,800             U
     515         Chief Cornplanter            538        Camp Olmstead                                           Camp               CBRE                              784,000   -                                     -               U
     516         Chester County               539        Program, Activities, and Resource Campus (PARC)         Camp               JLL                             4,940,000   -                                     -               U
     517         Chester County               539        Horseshoe Scout Reservation (Camp John H. Ware, 3rd )   Camp               CBRE                              540,120   -                                     -               U
     518         Chester County               539        Horseshoe Scout Reservation (Camp Horseshoe)            Camp               CBRE                            4,075,000   -                                     -               L
     519         New Birth of Freedom         544        Mechanicsburg Service Center (KAC Service Center)       Office/Store       JLL                               487,000   -                                     -               U
     520         New Birth of Freedom         544        Camp Tuckahoe                                           Camp               CBRE                            1,573,090   -                                     -               U
     521         New Birth of Freedom         544        Hidden Valley Scout Reservation                         Camp               CBRE                            1,857,862   -                                     -               U
     522         New Birth of Freedom         544        York Service Center (YAC Service Center)                Office/Store       CBRE                              610,184   Council                           830,000             U




                                                                                                                    Page 11 of 17
                                                      Case 20-10343-LSS                                Doc 6214-2              Filed 09/15/21                   Page 378 of 405


Boy Scouts of America                                                                                                                                                                                                                    EXHIBIT 2
Local Council Property Value Information [1]
Disclosure Statement
June 3, 2021
($ in actuals)

                                                                                                                                                                                             [2]                                                [3]
                                                          Property Information                                                                                  Property Value Information                                 Restriction Review


                         Local Council          Local Council                        Property Name:                 Property        Fair Market Value:   Fair Market Value:     Fair Market Value:   Fair Market Value:     Restriction Status:
     Line                    Name                 Number                Camp, Service Center, or Common Name          Type               Source 1              Value 1               Source 2              Value 2             BSA Review
     523         Narragansett                        546      Camp Cachalot                                     Camp               JLL                               910,000   -                                     -               L
     523         Narragansett                        546      Camp Cachalot                                     Camp               JLL                                   -     -                                     -               L
     523         Narragansett                        546      Camp Cachalot                                     Camp               JLL                                   -     -                                     -               L
     524         Narragansett                        546      Camp Norse                                        Camp               CBRE                            3,996,701   -                                     -               L
     524         Narragansett                        546      Camp Norse                                        Camp               CBRE                                  -     -                                     -               L
     524         Narragansett                        546      Camp Norse                                        Camp               CBRE                                  -     -                                     -               L
     524         Narragansett                        546      Camp Norse                                        Camp               CBRE                                  -     -                                     -               L
     524         Narragansett                        546      Camp Norse                                        Camp               CBRE                                  -     -                                     -               L
     524         Narragansett                        546      Camp Norse                                        Camp               CBRE                                  -     -                                     -               L
     524         Narragansett                        546      Camp Norse                                        Camp               CBRE                                  -     -                                     -               L
     524         Narragansett                        546      Camp Norse                                        Camp               CBRE                                  -     -                                     -               L
     524         Narragansett                        546      Camp Norse                                        Camp               CBRE                                  -     -                                     -               L
     524         Narragansett                        546      Camp Norse                                        Camp               CBRE                                  -     -                                     -               L
     524         Narragansett                        546      Camp Norse                                        Camp               CBRE                                  -     -                                     -               L
     524         Narragansett                        546      Camp Norse                                        Camp               CBRE                                  -     -                                     -               L
     524         Narragansett                        546      Camp Norse                                        Camp               CBRE                                  -     -                                     -               L
     524         Narragansett                        546      Camp Norse                                        Camp               CBRE                                  -     -                                     -               L
     524         Narragansett                        546      Camp Norse                                        Camp               CBRE                                  -     -                                     -               L
     524         Narragansett                        546      Camp Norse                                        Camp               CBRE                                  -     -                                     -               L
     525         Palmetto                            549      Camp Bob Hardin                                   Camp               CBRE                              877,100   -                                     -               U
     526         Palmetto                            549      Glendale Outdoor Leadership School                Other              CBRE                              340,416   Council                           305,000             U
     527         Blue Ridge                          551      Blue Ridge Council                                Office/Store       JLL                             2,520,000   -                                     -               U
     528         Blue Ridge                          551      Camp Reservation Property                         Camp               CBRE                            3,400,763   -                                     -               R
     529         Blue Ridge                          551      Land Donation                                     Other              JLL                                15,000   -                                     -               U
     530         Blue Ridge                          551      Land Donation                                     Other              JLL                                 5,000   -                                     -               U
     531         Pee Dee                             552      14 Lots of Wetlands                               Other              JLL                               625,000   -                                     -               L
     532         Indian Waters                       553      Camp Barstow                                      Camp               JLL                               720,000   CBRE                            1,577,688             U
     532         Indian Waters                       553      Camp Barstow                                      Camp               JLL                                   -     -                                     -               U
     532         Indian Waters                       553      Camp Barstow                                      Camp               JLL                                   -     -                                     -               U
     532         Indian Waters                       553      Camp Barstow                                      Camp               JLL                                   -     -                                     -               U
     532         Indian Waters                       553      Camp Barstow                                      Camp               JLL                                   -     -                                     -               U
     532         Indian Waters                       553      Camp Barstow                                      Camp               JLL                                   -     -                                     -               U
     532         Indian Waters                       553      Camp Barstow                                      Camp               JLL                                   -     -                                     -               U
     532         Indian Waters                       553      Camp Barstow                                      Camp               JLL                                   -     -                                     -               U
     533         Indian Waters                       553      Scout Camp and Office                             Office/Store       Council                           820,000   -                                     -               U
     534         Cherokee                            556      I75 Donated Property                              Other              JLL                             1,180,000   -                                     -               U
     535         Cherokee                            556      Skymont Camp                                      Camp               CBRE                            1,428,000   -                                     -               U
     536         Great Smoky Mountain                557      Camp Pellissipi                                   Camp               JLL                               565,000   -                                     -               L
     537         Great Smoky Mountain                557      Camp Buck Toms                                    Camp               CBRE                            2,437,500   -                                     -               L
     538         Great Smoky Mountain                557      Buzzard's Roost                                   Camp               JLL                               105,000   -                                     -               L
     539         Chichasaw                           558      Kia Kima Scout Reservation                        Camp               JLL                             1,610,000   -                                     -              TBD
     540         West Tennessee Area Council         559      Service Center                                    Office/Store       JLL                               201,000   -                                     -               U
     541         West Tennessee Area Council         559      Camp Mack Morris                                  Camp               JLL                             1,110,000   CBRE                            1,211,100             U
     542         Middle Tennessee Council, Inc., Boy Scouts
                                                     560 of America
                                                              Boxwell Scout Reservation                         Camp               CBRE                            5,351,500   -                                     -               R
     543         Middle Tennessee Council, Inc., Boy Scouts
                                                     560 of America
                                                              Jet Potter Scout Service Center                   Office/Store       CBRE                            5,469,285   -                                     -               L
     544         Middle Tennessee Council, Inc., Boy Scouts
                                                     560 of America
                                                              Latimer High Adventure Scout Reservation          Camp               CBRE                            3,540,250   -                                     -               L
     545         Texas Trails Council                561      Camp Billy Gibbons                                Camp               CBRE                              500,000   -                                     -               R
     546         Texas Trails Council                561      Camp Tonkawa                                      Camp               CBRE                              683,213   -                                     -               R
     547         Golden Spread                       562      Scout Service Center                              Office/Store       JLL                               770,000   CBRE                            1,731,600             U
     548         Golden Spread                       562      Camp Don Harrington                               Camp               CBRE                            1,628,585   -                                     -               R
     549         Golden Spread                       562      Camp M.K.Brown                                    Camp               CBRE                              744,000   -                                     -               U
     550         Capitol Area Council                564      Frank Fickett Scout Training and Service Center   Office/Store       CBRE                            8,755,000   -                                     -               L
     551         Capitol Area Council                564      Lost Pines Scout Reservation                      Camp               CBRE                            6,772,625   -                                     -               R
     552         Capitol Area Council                564      Griffith League Ranch                             Camp               CBRE                          24,237,500    -                                     -               L
     553         Capitol Area Council                564      Camp Alma McHenry                                 Camp               CBRE                            1,379,290   -                                     -              TBD




                                                                                                                   Page 12 of 17
                                                        Case 20-10343-LSS                                   Doc 6214-2                       Filed 09/15/21                   Page 379 of 405


Boy Scouts of America                                                                                                                                                                                                                                  EXHIBIT 2
Local Council Property Value Information [1]
Disclosure Statement
June 3, 2021
($ in actuals)

                                                                                                                                                                                                           [2]                                                [3]
                                                            Property Information                                                                                              Property Value Information                                 Restriction Review


                         Local Council          Local Council                         Property Name:                              Property        Fair Market Value:   Fair Market Value:     Fair Market Value:   Fair Market Value:     Restriction Status:
     Line                    Name                 Number                  Camp, Service Center, or Common Name                      Type               Source 1              Value 1               Source 2              Value 2             BSA Review
     554         Capitol Area Council                564        Green Dickson                                                 Camp               CBRE                            1,691,750   -                                     -               R
     555         Capitol Area Council                564        Smilin V                                                      Camp               CBRE                            1,956,500   -                                     -               L
     556         Capitol Area Council                564        Roy D Rivers                                                  Camp               CBRE                            2,770,320   -                                     -               R
     557         Buffalo Trail                       567        Midland Scout Service Center                                  Office/Store       JLL                               595,000   -                                     -               U
     558         Buffalo Trail                       567        Buffalo Trail Scout Ranch                                     Camp               CBRE                            4,182,300   -                                     -               U
     559         Buffalo Trail                       567        Pecos Property                                                Other              CBRE                              425,000   -                                     -               L
     560         Circle Ten Council                  571        Clements Scout Ranch                                          Camp               CBRE                          10,290,000    -                                     -               R
     561         Circle Ten Council                  571        Camp Wisdom                                                   Camp               CBRE                            4,498,690   -                                     -               R
     562         Circle Ten Council                  571        Murchison Scouting Center                                     Office/Store       CBRE                            9,082,500   -                                     -               U
     562         Circle Ten Council                  571        STEM van                                                      Other              CBRE                                  -     -                                     -               R
     563         Circle Ten Council                  571        Bobby Lyle/Billy Gamble Scouting Center                       Office/Store       CBRE                            2,483,460   -                                     -               R
     564         Circle Ten Council                  571        Camp Constatin                                                Camp               CBRE                            8,865,350   -                                     -              TBD
     565         Bay Area                            574        Camp Karankawa                                                Camp               CBRE                            2,715,850   -                                     -              TBD
     566         Sam Houston Area                    576        Camp Strake                                                   Camp               CBRE                          16,846,542    -                                     -               R
     567         Sam Houston Area                    576        Cockrell Scout Center                                         Office/Store       CBRE                          13,650,000    -                                     -               L
     568         Sam Houston Area                    576        Bovay Scout Ranch                                             Camp               CBRE                            5,951,004   -                                     -               R
     569         Sam Houston Area                    576        Camp Brosig                                                   Camp               CBRE                              974,505   -                                     -               R
     570         Three Rivers                        578        Dishman Service Center                                        Office/Store       JLL                               484,000   -                                     -               U
     571         Three Rivers                        578        Scott Scout Ranch                                             Camp               CBRE                            1,574,694   -                                     -               U
     572         Alamo Area                          583        Lake Property                                                 Camp               JLL                             1,950,000   -                                     -               U
     572         Alamo Area                          583        Scoutreach Leadership Development Center                      Office/Store       JLL                                   -     -                                     -               U
     573         Alamo Area                          583        Bear Creek Scout Reservation                                  Camp               CBRE                          10,951,270    -                                     -               L
     574         Alamo Area                          583        McGimsey Scout Park                                           Camp               CBRE                          24,652,250    -                                     -               R
     575         Alamo Area                          583        Mays Family Scout Ranch                                       Camp               CBRE                              809,297   -                                     -               R
     576         Caddo Area                          584        Camp Preston Hunt                                             Camp               CBRE                              663,948   -                                     -               U
     577         East Texas Area Council             585        Land-Camp                                                     Camp               JLL                             1,300,000   CBRE                            2,029,423             U
     577         East Texas Area Council             585        2005 Chevrolet Silverado                                      Camp               JLL                                   -     -                                     -               U
     577         East Texas Area Council             585        2016 Dump Trailer                                             Camp               JLL                                   -     -                                     -               U
     577         East Texas Area Council             585        2007 Legend Craft flat boat w/ trailer                        Camp               JLL                                   -     -                                     -               U
     577         East Texas Area Council             585        2006 Glastron ski boat w/ trailer                             Camp               JLL                                   -     -                                     -               U
     577         East Texas Area Council             585        Aquatic Equipment                                             Camp               JLL                                   -     -                                     -               U
     577         East Texas Area Council             585        Land Improvements-Camp                                        Camp               JLL                                   -     -                                     -               U
     577         East Texas Area Council             585        Camp Buildings                                                Camp               JLL                                   -     -                                     -               U
     577         East Texas Area Council             585        Camp Furniture/Fixtures                                       Camp               JLL                                   -     -                                     -               U
     578         Northwest Texas                     587        Service Center                                                Office/Store       CBRE                              772,950   -                                     -               U
     579         Northwest Texas                     587        Camp Perkins                                                  Camp               CBRE                            1,049,724   -                                     -               R
     579         Northwest Texas                     587        Camp Perkins - Ikeler                                         Camp               CBRE                                  -     -                                     -               U
     580         Crossroads of the West Council      590        Fife                                                          Camp               JLL                               985,000   -                                     -               U
     581         Crossroads of the West Council      590        Kiesel/Browning                                               Camp               JLL                             2,230,000   -                                     -               U
     582         Crossroads of the West Council      590        Maple Dell                                                    Camp               JLL                             2,280,000   -                                     -               U
     583         Crossroads of the West Council      590        Thunder Ridge                                                 Camp               JLL                             4,430,000   -                                     -               R
     584         Crossroads of the West Council      590        Ogden Canyon                                                  Other              JLL                               286,000   -                                     -               U
     585         Crossroads of the West Council      590        Logan Service Center                                          Office/Store       JLL                               585,000   -                                     -               U
     586         Crossroads of the West Council      590        Meyerhoffer                                                   Other              JLL                               260,000   -                                     -               U
     587         Crossroads of the West Council      590        Tifie                                                         Camp               JLL                             2,880,000   CBRE                            5,410,990             U
     588         Crossroads of the West Council      590        Ogden Service Center                                          Office/Store       JLL                             1,130,000   -                                     -               U
     589         Crossroads of the West Council      590        Hobble Creek                                                  Other              JLL                               670,000   -                                     -               U
     590         Crossroads of the West Council      590        Bear Lake Aquatics                                            Camp               CBRE                            2,097,936   -                                     -               R
     591         Crossroads of the West Council      590        Hinckley Scout Ranch & East Fork of the Bear Scout ReservationCamp               CBRE                            8,687,540   -                                     -               U
     592         Crossroads of the West Council      590        Teton High Adventure Base                                     Camp               CBRE                              675,150   -                                     -               U
     593         Crossroads Of The West              590        Camp Tracy                                                    Other              CBRE                            1,299,780   -                                     -               U
     594         Crossroads of the West Council      590        Lake Park                                                     Other              CBRE                            2,010,750   -                                     -               U
     595         Crossroads of the West Council      590        Hunt                                                          Camp               CBRE                              233,800   -                                     -               R
     596         Crossroads of the West Council      590        Schofield                                                     Camp               Council                         1,000,000   -                                     -               U
     597         Green Mountain                      592        Barre Town Property                                           Other              CBRE                               10,925   -                                     -               U




                                                                                                                                 Page 13 of 17
                                                    Case 20-10343-LSS                                Doc 6214-2             Filed 09/15/21                   Page 380 of 405


Boy Scouts of America                                                                                                                                                                                                                 EXHIBIT 2
Local Council Property Value Information [1]
Disclosure Statement
June 3, 2021
($ in actuals)

                                                                                                                                                                                          [2]                                                [3]
                                                        Property Information                                                                                 Property Value Information                                 Restriction Review


                          Local Council     Local Council                          Property Name:                Property        Fair Market Value:   Fair Market Value:     Fair Market Value:   Fair Market Value:     Restriction Status:
     Line                    Name             Number                  Camp, Service Center, or Common Name         Type               Source 1              Value 1               Source 2              Value 2             BSA Review
     598         Green Mountain                  592        Camp Sunrise                                     Camp               CBRE                            1,102,350   -                                     -               U
     599         Green Mountain                  592        Mt Norris Scout Reservation                      Camp               CBRE                            1,989,788   -                                     -               L
     600         Green Mountain                  592        Georgia Property                                 Other              CBRE                               22,421   -                                     -               U
     601         Green Mountain                  592        Middlesex Propety                                Other              CBRE                                3,900   -                                     -               U
     602         Green Mountain                  592        Townshend Property                               Other              CBRE                               11,250   -                                     -               U
     603         Green Mountain                  592        Council Service Center                           Office/Store       JLL                               499,000   CBRE                              410,000             U
     604         Green Mountain                  592        Bradford Property                                Other              JLL                               306,000   CBRE                               21,150             U
     605         Tidewater                       596        Pipsico Scout Reservation                        Camp               CBRE                            5,725,000   -                                     -               L
     606         Shenandoah                      598        Armstrong Scout Service Center                   Office/Store       JLL                               735,000   -                                     -               U
     607         Shenandoah Area                 598        Camp Rock Enon                                   Camp               CBRE                            2,850,250   -                                     -               U
     608         Blue Ridge Mountains            599        New Mexico prop                                  Other              Council                            18,516   -                                     -               U
     609         Blue Ridge Mountains            599        Reservation                                      Camp               CBRE                          16,415,000    -                                     -               L
     610         Blue Ridge Mountains            599        Claytor Lake                                     Camp               CBRE                            4,256,063   -                                     -               L
     611         Heart of Virginia               602        Finley Albright Scout Reservation                Camp               CBRE                            5,194,600   Council                         2,730,000             R
     612         Heart of Virginia               602        Cub & Webelos Adventure Camp                     Camp               CBRE                              468,708   -                                     -               L
     613         Heart of Virginia               602        Camp T. Brady Saunders                           Camp               CBRE                            3,877,431   -                                     -               L
     614         Heart of Virginia               602        Highwoods Site                                   Other              Council                           390,000   -                                     -               L
     615         Blue Mountain                   604        Franklin County Property                         Other              JLL                               575,000   -                                     -               U
     616         Blue Mountain                   604        Camp Wallowa                                     Camp               CBRE                              450,000   -                                     -               R
     617         Blue Mountain                   604        Randall and Marie Martin Scout Ranch             Camp               CBRE                            2,384,382   -                                     -               R
     618         Mount Baker                     606        Everett Service Center                           Office/Store       JLL                             2,150,000   -                                     -               U
     619         Mount Baker                     606        Fire Mountain                                    Camp               CBRE                            1,752,930   -                                     -               L
     620         Chief Seattle                   609        Service Center                                   Office/Store       JLL                             8,230,000   CBRE                            8,359,560             U
     621         Chief Seattle                   609        Snoqualmie Pass                                  Other              JLL                             1,360,000   -                                     -               U
     622         Chief Seattle                   609        Camp Parsons                                     Camp               CBRE                            1,966,302   -                                     -               U
     623         Chief Seattle                   609        Cascade Scout Reservation                        Camp               CBRE                            2,689,103   -                                     -               L
     624         Great Alaska                    610        Eagle River Scout Camp                           Camp               JLL                               324,000   CBRE                              804,195             U
     625         Great Alaska                    610        Camp Carlquist #2                                Camp               Council                         1,050,000   -                                     -               U
     626         Great Alaska                    610        Camp Gorsuch                                     Camp               CBRE                              862,500   -                                     -               R
     627         Great Alaska                    610        Denali High Adventure Scout Base                 Camp               CBRE                              701,600   -                                     -               L
     628         Inland Northwest Council        611        Service Center                                   Office/Store       JLL                               890,000   -                                     -               L
     629         Inland Northwest Council        611        Camp Easton                                      Camp               CBRE                            3,244,025   -                                     -               R
     630         Inland Northwest Council        611        Camp Grizzly                                     Camp               CBRE                            1,540,000   -                                     -               R
     631         Inland Northwest Council        611        Cowles Scout Reservation                         Camp               CBRE                            2,699,646   -                                     -               L
     632         Pacific Harbors                 612        Camp Thunderbird                                 Camp               JLL                             2,380,000   CBRE                            1,385,230             U
     633         Pacific Harbors                 612        Camp Delazenne                                   Camp               CBRE                              124,383   -                                     -               R
     634         Pacific Harbors                 612        Camp Hahobas                                     Camp               JLL                               575,000   CBRE                              333,108             L
     635         Grand Columbia                  614        Camp Fife                                        Camp               CBRE                            1,617,788   -                                     -               R
     636         Grand Columbia                  614        Summit Lake                                      Camp               CBRE                              125,000   -                                     -               U
     636         Grand Columbia                  614        Camp Bonaparte                                   Camp               CBRE                               97,500   -                                     -               U
     637         Grand Columbia                  614        Scout-Avista                                     Camp               CBRE                              335,855   -                                     -               U
     638         Mountaineer Area                615        Service Center                                   Office/Store       JLL                               111,000   -                                     -               U
     639         Buckskin                        617        Camp Kootaga                                     Camp               CBRE                              511,250   -                                     -               R
     640         Ohio River Valley               619        Sandscrest Scout Reservation                     Camp               JLL                                60,000   -                                     -               U
     641         Ohio River Valley               619        Fort Steuben Scout Reservation                   Camp               CBRE                            1,673,848   -                                     -               U
     642         Glacier's Edge                  620        Camp Indian Trails                               Camp               JLL                               795,000   -                                     -               U
     643         Gateway Area                    624        Gamp Decorah                                     Camp               CBRE                            1,340,403   -                                     -               U
     644         Samoset                         627        Camp Phillips                                    Camp               JLL                               344,000   -                                     -               U
     645         Samoset                         627        Camp DuBay                                       Camp               JLL                                 2,630   -                                     -               U
     646         Samoset                         627        Crystal Lake Scout Reservation                   Camp               JLL                             2,640,000   -                                     -               U
     647         Bay-Lakes                       635        Scout Center/Office                              Office/Store       JLL                               515,000   CBRE                              630,753             L
     648         Bay-Lakes                       635        Bear Paw Scout Camp                              Camp               JLL                             1,020,000   CBRE                            1,280,000             U
     649         Bay-Lakes                       635        Gardner Dam Scout Camp                           Camp               CBRE                              762,411   -                                     -               R
     650         Bay-Lakes                       635        Camp Rokilio                                     Camp               CBRE                            1,128,900   -                                     -               L
     651         Bay-Lakes                       635        Strebel Property                                 Other              CBRE                              129,600   -                                     -               U




                                                                                                                Page 14 of 17
                                                        Case 20-10343-LSS                                 Doc 6214-2              Filed 09/15/21                   Page 381 of 405


Boy Scouts of America                                                                                                                                                                                                                        EXHIBIT 2
Local Council Property Value Information [1]
Disclosure Statement
June 3, 2021
($ in actuals)

                                                                                                                                                                                                [2]                                                 [3]
                                                            Property Information                                                                                   Property Value Information                                  Restriction Review


                         Local Council          Local Council                           Property Name:                 Property        Fair Market Value:   Fair Market Value:      Fair Market Value:   Fair Market Value:     Restriction Status:
     Line                     Name                Number                    Camp, Service Center, or Common Name         Type               Source 1              Value 1                Source 2              Value 2             BSA Review
     652         Three Harbors                       636        Milwaukee Scout Service Center                     Office/Store       JLL                             1,400,000   CBRE                             2,541,000             R
     653         Three Harbors                       636        Oh-Da-Ko-Ta                                        Camp               CBRE                            1,178,520   -                                      -               R
     654         Three Harbors                       636        Indian Mound Scout Reservation                     Camp               CBRE                            2,019,430   -                                      -               R
     655         Chippewa Valley                     637        Camp Brunswick                                     Camp               JLL                               390,000   -                                      -               U
     656         Chippewa Valley                     637        Council Office Building                            Office/Store       JLL                               545,000   -                                      -               U
     657         Chippewa Valley                     637        I. E. Phillips Scout Reservation                   Camp               CBRE                            3,490,536   -                                      -               U
     658         Greater New York                    640        Ten Mile River Scout Camps                         Camp               Council                       14,050,000    Keen                           26,250,000              U
     659         Greater New York                    640        Alpine Scout Camp                                  Camp               Keen                         175,000,000    -                                      -               R
     660         Greater New York                    640        William H. Pouch Scout Camp                        Camp               Council                         3,750,000   Keen                           27,125,000              L
     661         Potawatomi Area                     651        Camp Long Lake                                     Camp               JLL                               880,000   CBRE                             1,146,600             U
     662         Potawatomi Area                     651        Council Service Center                             Office/Store       JLL                             1,200,000   -                                      -               U
     663         Great Rivers                        653        Great Rivers Council Service Center                Office/Store       JLL                               420,000   -                                      -               U
     664         Blackhawk Area                      660        Camp Lowden                                        Camp               CBRE                            1,010,000   -                                      -               L
     665         Blackhawk Area                      660        Canyon Camp                                        Camp               CBRE                            1,668,940   -                                      -               L
     666         Blackhawk Area                      660        Crystal Lake Sevice Center                         Office/Store       JLL                               510,000   -                                      -               U
     667         Blackhawk Area                      660        Tumilowicz Center                                  Office/Store       JLL                               755,000   -                                      -               L
     668         Blackhawk Area                      660        Program Center                                     Other              JLL                               317,000   -                                      -               L
     669         Puerto Rico                         661        Camp Guajataka                                     Camp               CBRE                              913,685   -                                      -               R
     669         Puerto Rico                         661        Camp Guajataka - Buildings                         Camp               CBRE                                  -     -                                      -               R
     669         Puerto Rico                         661        Camp Guajataka - Basketball Court                  Other              CBRE                                  -     -                                      -               R
     669         Puerto Rico                         661        Camp Guajataka - Buildings                         Other              CBRE                                  -     -                                      -               R
     670         Heart of Texas d.b.a. Longhorn      662        Camp Tahuaya                                       Camp               JLL                               650,000   -                                      -               U
     670         Heart of Texas d.b.a. Longhorn      662        Camp Tahuaya                                       Camp               JLL                                   -     -                                      -               U
     670         Heart of Texas d.b.a. Longhorn      662        Camp Tahuaya                                       Camp               JLL                                   -     -                                      -               U
     671         Heart of Texas d.b.a. Longhorn      662        Camp Klondike                                      Camp               CBRE                               69,795   -                                      -               R
     672         Suwannee River Area                 664        Wallwood Boy Scout Reservation                     Camp               CBRE                            1,725,000   -                                      -               L
     673         Garden State                        690        Rental House - Elmer                               Other              JLL                                16,800   -                                      -               U
     674         Garden State                        690        Pill Hill Scout Reservation                        Camp               JLL                             1,600,000   CBRE                               820,849             U
     675         Garden State                        690        Camp Grice                                         Camp               CBRE                              205,931   -                                      -               L
     676         Garden State                        690        Rowan Training Center                              Office/Store       CBRE                              769,005   -                                      -               R
     677         Garden State                        690        Halgas Scout Reservation                           Camp               CBRE                              561,764   -                                      -               L
     678         Garden State                        690        Camp Roosevelt                                     Camp               CBRE                              731,400   -                                      -               L
     679         Garden State                        690        land                                               Other              CBRE                               13,878   -                                      -               U
     680         Garden State                        690        Riggins Service Center                             Office/Store       CBRE                              438,190   -                                      -               L
     681         Garden State                        690        Pine Tree Education and Environmental Center       Camp               CBRE                              560,282   -                                      -               L
     682         Garden State                        690        Rental House - Vineland                            Other              CBRE                              112,500   -                                      -               U
     683         Garden State                        690        Rowan Resource Center                              Office/Store       CBRE                              592,250   -                                      -               R
     684         Pushmataha Area                     691        Camp Seminole                                      Camp               JLL                               383,000   -                                      -               U
     685         South Plains                        694        Lott Scout Service Center                          Office/Store       JLL                               338,000   -                                      -               U
     686         South Plains                        694        CW Post Scout Camp                                 Camp               CBRE                            1,022,558   -                                      -               R
     687         South Plains                        694        Camp Haynes                                        Camp               CBRE                              160,000   -                                      -               R
     688         Black Hills Area                    695        Medicine Mountain Scout Ranch - Family Camp        Camp               JLL                               330,000   -                                      -               U
     689         Black Hills Area                    695        Medicine Mountain Scout Ranch                      Camp               JLL                               480,000   -                                      -               U
     690         Midnight Sun                        696        Earl & Pat Cook Service Center                     Office/Store       JLL                               340,000   -                                      -               U
     691         Oregon Trail                        697        Camp Mooney                                        Camp               CBRE                              735,138   -                                      -               U
     692         Oregon Trail                        697        Herb Nill Family & Guaranty Scout Center           Office/Store       CBRE                            1,800,000   -                                      -               U
     693         Oregon Trail                        697        Camp Murnane                                       Camp               CBRE                              412,895   -                                      -               R
     694         Oregon Trail                        697        Camp Baker                                         Camp               CBRE                            1,450,175   -                                      -               U
     695         Oregon Trail                        697        Camp Salholm                                       Camp               CBRE                              184,664   -                                      -               U
     696         Oregon Trail                        697        Camp Kitson                                        Camp               CBRE                              346,426   -                                      -               U
     697         Rainbow                             702        Camp Theakiki                                      Camp               JLL                               193,000   -                                      -               U
     698         Rainbow                             702        Rainbow Council Scout Reservation                  Camp               CBRE                            3,197,403   -                                      -               U
     698         Rainbow Council                     702        Rainbow Council Scout Reservation                  Other              CBRE                                  -     -                                      -               U
     698         Rainbow Council                     702        Rainbow Council Scout Reservation                  Other              CBRE                                  -     -                                      -               U
     698         Rainbow Council                     702        Rainbow Council Scout Reservation                  Other              CBRE                                  -     -                                      -               U




                                                                                                                      Page 15 of 17
                                                      Case 20-10343-LSS                               Doc 6214-2              Filed 09/15/21                   Page 382 of 405


Boy Scouts of America                                                                                                                                                                                                                   EXHIBIT 2
Local Council Property Value Information [1]
Disclosure Statement
June 3, 2021
($ in actuals)

                                                                                                                                                                                            [2]                                                [3]
                                                          Property Information                                                                                 Property Value Information                                 Restriction Review


                          Local Council         Local Council                        Property Name:                Property        Fair Market Value:   Fair Market Value:     Fair Market Value:   Fair Market Value:     Restriction Status:
     Line                    Name                 Number                Camp, Service Center, or Common Name         Type               Source 1              Value 1               Source 2              Value 2             BSA Review
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     698         Rainbow Council                     702       Rainbow Council Scout Reservation               Other              CBRE                                  -     -                                     -               U
     699         Sequoyah                            713       Service Center                                  Office/Store       JLL                               685,000   CBRE                              876,760             U
     700         Sequoyah                            713       Camp Davy Crockett                              Camp               CBRE                            3,672,000   -                                     -               U
     701         Sioux                               733       Camp Iyataka                                    Camp               JLL                               214,000   -                                     -               U
     702         Sioux                               733       Center for Scouting Service Center              Office/Store       JLL                             1,620,000   -                                     -               U
     703         Sioux                               733       Lewis and Clark Scout Camp                      Camp               CBRE                              777,392   -                                     -               U
     704         Sioux                               733       Newton Hills Scout Camp                         Camp               Council                           980,000   -                                     -               U
     705         Sioux                               733       Camp Shetek                                     Camp               CBRE                            1,270,000   -                                     -               U
     706         Texas Southwest                     741       Camp Fawcett                                    Camp               CBRE                              355,573   -                                     -               R
     707         Texas Southwest                     741       Camp Sol Mayer and Sol Mayer Ranch              Camp               CBRE                          12,883,579    -                                     -               R
     708         Yocona Area                         748       Camp Yocona                                     Camp               JLL                               730,000   -                                     -               U
     709         Virginia Headwaters (formerly Stonewall
                                                     763 Jackson)
                                                               Camp Shenandoah (Preserve)                      Camp               JLL                             3,300,000   CBRE                            1,732,800             U
     709         Virginia Headwaters (formerly Stonewall
                                                     763 Jackson)
                                                               Camp Shenandoah (Reservation)                   Camp               JLL                                   -     -                                     -               U
     710         Gulf Coast                          773       Spanish Trail Scout Reservation                 Camp               JLL                               193,000   -                                     -               U
     711         Gulf Coast                          773       Scout Service Center                            Office/Store       Council                           580,000   -                                     -               U
     712         Rio Grande                          775       Office Property                                 Other              CBRE                               98,194   -                                     -               R
     712         Rio Grande                          775       Scout Office                                    Office/Store       CBRE                                  -     -                                     -               R
     713         Rio Grande                          775       Camp Charles F. Perry                           Camp               CBRE                              477,225   -                                     -               R




                                                                                                                  Page 16 of 17
                                                             Case 20-10343-LSS                                    Doc 6214-2                      Filed 09/15/21                         Page 383 of 405


Boy Scouts of America                                                                                                                                                                                                                                                        EXHIBIT 2
Local Council Property Value Information [1]
Disclosure Statement
June 3, 2021
($ in actuals)

                                                                                                                                                                                                                     [2]                                                           [3]
                                                                 Property Information                                                                                                   Property Value Information                                            Restriction Review


                          Local Council            Local Council                         Property Name:                                Property           Fair Market Value:     Fair Market Value:       Fair Market Value:     Fair Market Value:             Restriction Status:
        Line                  Name                   Number                 Camp, Service Center, or Common Name                         Type                  Source 1                Value 1                 Source 2                Value 2                     BSA Review
        714        Washington Crossing                  777        Ockanickon Scout Reservation                                    Camp                  CBRE                              1,207,656      -                                      -                       L
        715        Washington Crossing                  777        Council Service Center                                          Office/Store          Council                             900,000      -                                      -                       R
        716        Michigan Crossroads                  780        DeVos Center for Scouting                                       Office/Store          JLL                               4,290,000      -                                      -                       U
        717        Michigan Crossroads                  780        Dauch Service Center                                            Office/Store          JLL                               1,960,000      CBRE                             4,900,000                     U
        718        Michigan Crossroads                  780        Traverse City Service Center                                    Office/Store          JLL                                 635,000      -                                      -                       U
        719        Michigan Crossroads                  780        Ann Arbor Service Center                                        Office/Store          JLL                               1,230,000      -                                      -                       U
        720        Michigan Crossroads                  780        Auburn Service Center                                           Office/Store          JLL                                 320,000      CBRE                             1,299,500                     U
        721        Michigan Crossroads                  780        Cole Canoe Base                                                 Camp                  CBRE                              1,929,200      -                                      -                       U
        722        Michigan Crossroads                  780        D-Bar-A Scout Ranch                                             Camp                  CBRE                              5,695,000      -                                      -                       U
        723        Michigan Crossroads                  780        Paul Bunyan Scout Res                                           Camp                  CBRE                              1,376,000      Council                          1,300,000                     U
        724        Michigan Crossroads                  780        Gerber Scout Reservation                                        Camp                  CBRE                              1,824,933      -                                      -                       R
        725        Michigan Crossroads                  780        Lost Lake Scout Res                                             Camp                  Council                           1,100,000      -                                      -                       U
        726        Michigan Crossroads                  780        Camp Munhacke                                                   Camp                  CBRE                                608,160      Council                          1,275,000                     L
        727        Michigan Crossroads                  780        Camp Teetonkah                                                  Camp                  CBRE                                952,560      -                                      -                       U
        728        Michigan Crossroads                  780        Rota-Kiwan Scout Reservation                                    Camp                  Council                           2,000,000      -                                      -                       U

 Footnotes
[1]
      The exhibit includes those properties owned by the Local Councils which were valued by JLL , CBRE, Keen Summit, or in limited cases other appraisers retained directly by the individual local councils.
  By order and approval of the United States Bankruptcy Court for the District of Delaware, JLL was retained by Boy Scouts of America and CBRE / Keen Summit retained by The Official Committee of Tort Claimants, respectively, to provide opinions of value for certain real property assets
owned by certain Local Councils.
  To minimize costs, the valuations were completed on a desktop basis and no site inspections were conducted.
  These opinions of value are concise and were developed using the best information available at the time of completion. The valuations do not reflect legal restrictions on the sale of the property. In some cases the valuations may reflect certain limitations on the use of the property.
  The Debtors' and local councils' work and review of local council properties remains ongoing and subject material change. The Debtors and local councils reserve all rights to update or amend as necessary.

[2]
      Certain properties are pending sale or may have been sold after the valuation was completed. Nothing herein is an admission that the property is still owned by the Council.
      CBRE reported high and low values for properties it valued, the average of which is included herein

[3]
    Certain properties owned by the local councils are subject to legal or other restrictions which may impact the value of the property and/or the ability to sell the property or use the proceeds of the property to satisfy claims against the local council. Restrictions based on
BSA Review reflects the Debtors' good faith effort to review documents provided by the applicable local council and assess the validity and nature of the asserted restriction. The Debtor's review may not be complete and may also not reflect other parties' views of the
enforceability of such restrictions. The restriction designations is based on the Debtors' review of the properties and may not reflect the view of the local councils and the local councils reserve their rights to assert additional properties are subject to restriction.
[2]
    U: Unrestricted - No restriction on the property was asserted or confirmed
[2]
    L: Limitations - Documents support existence of use limitations or sale limitations such as conservation easements which may impact the value of the property
[2]
    R: Restricted - Assertion of or documents supporting legal restrictions including donor restrictions to the sale of property and/or requiring the reversion of property or proceeds to an unrelated party.
[2]
    TBD: Assertion of restriction remains subject to review and/or additional documentation




                                                                                                                                       Page 17 of 17
Case 20-10343-LSS   Doc 6214-2   Filed 09/15/21   Page 384 of 405




                         EXHIBIT E

            FINANCIAL PROJECTIONS ANALYSIS
          Case 20-10343-LSS           Doc 6214-2         Filed 09/15/21      Page 385 of 405




                                        Boy Scouts of America
                                                Exhibit E
                                         Financial Projections1
Overview / Basis of Projections

        The Debtors believe that the Plan meets the feasibility requirement set forth in section
1129(a)(11) of the Bankruptcy Code (see Article IX of the Disclosure Statement), as
Confirmation is not likely to be followed by liquidation or the need for further financial
reorganization of the Debtors or any successors under the Plan. In connection with the
development of the Plan and to determine whether the Plan satisfies the feasibility standard, the
Debtors analyzed their ability to satisfy their financial obligations while maintaining sufficient
liquidity and capital resources.

        The Debtors prepared consolidated condensed financial projections herein (the “Financial
Projections”) based on, among other things, the projected results of operations, financial
position, free cash flow and balance sheet of the Debtors and the Related Non-Debtor Entities.
With the assistance of the Debtors’ advisors, the Debtors’ management team developed and
refined the business plan and prepared consolidated financial projections for the fiscal years
ending December 31, 2021 through December 31, 2025.

        Although the Financial Projections represent the Debtors’ commercially reasonable
estimates and good faith judgment (for which the Debtors’ management team believes it has a
reasonable basis) of the results of future operations, financial position, and cash flows of the
Debtors, the Financial Projections are only estimates and actual results may vary considerably
from the Financial Projections. Consequently, the Financial Projections should not be regarded
as a representation by the Debtors, the Debtors’ advisors or any other person that the projected
results of operations, financial position, or free cash flow of the Debtors will be achieved. The
Financial Projections are based on forecasts that may be significantly impacted by, among other
factors, the prolonged impact of COVID-19, changes in demand for the Debtors’ programming,
member and youth preferences, and changes in terms with material suppliers and vendors.
Consequently, the estimates and assumptions underlying the Financial Projections are inherently
uncertain and are subject to material operational, economic, and other uncertainties.

        The Financial Projections have been prepared by management, with the assistance of their
advisors, using accounting policies that are generally consistent with those applied in the
Debtors’ historical financial statements. The Financial Projections were not, however, prepared
with a view toward compliance with guidelines established by the American Institute of Certified




1All capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Plan or
Disclosure Statement, as applicable.
                                                     1
         Case 20-10343-LSS         Doc 6214-2       Filed 09/15/21   Page 386 of 405




Public Accountants, or the Financial Accounting Standards Board. The Financial Projections
have not been examined or compiled by independent accountants.

        The Financial Projections should be read in conjunction with the significant assumptions,
qualifications and notes set forth below, as well as the assumptions, qualifications and
explanations set forth in the Disclosure Statement. See Article X of the Disclosure Statement –
Risk Factors.

      THE FINANCIAL PROJECTIONS CONTAIN CERTAIN STATEMENTS THAT ARE
“FORWARD-LOOKING” WITHIN THE MEANING OF THE PRIVATE SECURITIES
LITIGATION REFORM ACT OF 1995. THESE STATEMENTS ARE SUBJECT TO A
NUMBER OF ASSUMPTIONS, RISKS AND UNCERTAINTIES, MANY OF WHICH ARE
BEYOND THE CONTROL OF THE DEBTORS, INCLUDING THE IMPLEMENTATION
OF THE PLAN, THE CONTINUING AVAILABILITY OF SUFFICIENT BORROWING
CAPACITY OR OTHER FINANCING TO FUND OPERATIONS, MAINTAINING GOOD
EMPLOYEE, MEMBER, AND DONOR RELATIONS, EXISTING AND FUTURE
GOVERNMENTAL REGULATIONS AND ACTIONS OF GOVERNMENT BODIES,
NATURAL DISASTERS AND UNUSUAL WEATHER CONDITIONS, ACTS OF
TERRORISM OR WAR, ORGANIZATIONAL-SPECIFIC RISK FACTORS (AS DETAILED
IN ARTICLE X OF THE DISCLOSURE STATEMENT ENTITLED “RISK FACTORS”),
AND OTHER MARKET AND COMPETITIVE CONDITIONS. HOLDERS OF CLAIMS
AND INTERESTS ARE CAUTIONED THAT THE FORWARD-LOOKING STATEMENTS
SPEAK AS OF THE DATE MADE AND ARE NOT GUARANTEES OF FUTURE
PERFORMANCE.      ACTUAL RESULTS OR DEVELOPMENTS MAY DIFFER
MATERIALLY FROM THE EXPECTATIONS EXPRESSED OR IMPLIED IN THE
FORWARD-LOOKING STATEMENTS, AND THE DEBTORS UNDERTAKE NO
OBLIGATION TO UPDATE ANY SUCH STATEMENTS.

      THE FINANCIAL PROJECTIONS, WHILE PRESENTED WITH NUMERICAL
SPECIFICITY, ARE NECESSARILY BASED ON A VARIETY OF ESTIMATES AND
ASSUMPTIONS WHICH, THOUGH CONSIDERED REASONABLE BY THE DEBTORS,
MAY NOT BE REALIZED AND ARE INHERENTLY SUBJECT TO SIGNIFICANT
OPERATIONAL, ECONOMIC, REGULATORY AND FINANCIAL UNCERTAINTIES AND
CONTINGENCIES, MANY OF WHICH ARE BEYOND THE DEBTORS’ CONTROL AND
WILL BE BEYOND REORGANIZED BSA’S CONTROL. THE DEBTORS CAUTION
THAT NO REPRESENTATIONS CAN BE MADE OR ARE MADE AS TO THE
ACCURACY OF THE FINANCIAL PROJECTIONS OR THE REORGANIZED BSA’S
ABILITY TO ACHIEVE THE PROJECTED RESULTS.       SOME ASSUMPTIONS
INEVITABLY WILL BE INACCURATE. MOREOVER, EVENTS AND CIRCUMSTANCES
OCCURRING SUBSEQUENT TO THE DATE ON WHICH THE DEBTORS PREPARED
THESE FINANCIAL PROJECTIONS MAY BE DIFFERENT FROM THOSE ASSUMED,
OR, ALTERNATIVELY MAY HAVE BEEN UNANTICIPATED, AND THUS THE
OCCURRENCE OF THESE EVENTS MAY AFFECT FINANCIAL RESULTS IN A
MATERIALLY ADVERSE OR MATERIALLY BENEFICIAL MANNER. EXCEPT AS
OTHERWISE PROVIDED IN THE PLAN OR DISCLOSURE STATEMENT, THE
DEBTORS AND REORGANIZED BSA, AS APPLICABLE, DO NOT INTEND AND
                                                2
          Case 20-10343-LSS         Doc 6214-2        Filed 09/15/21    Page 387 of 405




UNDERTAKE NO OBLIGATION TO UPDATE OR OTHERWISE REVISE THE
FINANCIAL PROJECTIONS TO REFLECT EVENTS OR CIRCUMSTANCES EXISTING
OR ARISING AFTER THE DATE THE DISCLOSURE STATEMENT IS INITIALLY FILED
OR TO REFLECT THE OCCURRENCE OF UNANTICIPATED EVENTS. THEREFORE,
THE FINANCIAL PROJECTIONS MAY NOT BE RELIED UPON AS A GUARANTY OR
OTHER ASSURANCE OF THE ACTUAL RESULTS THAT WILL OCCUR. IN DECIDING
WHETHER TO VOTE TO ACCEPT OR REJECT THE PLAN, HOLDERS OF CLAIMS
MUST MAKE THEIR OWN DETERMINATIONS AS TO THE REASONABLENESS OF
SUCH ASSUMPTIONS AND THE RELIABILITY OF THE FINANCIAL PROJECTIONS
AND SHOULD CONSULT WITH THEIR OWN ADVISORS.




  THE DEBTORS BEL I EVE THAT THE CONFI RM ATI ON AND CONSUM M ATI ON OF
  THE PL AN ARE NOT L I K EL Y TO BE FOL L OWED BY THE L I QUI DATI ON OR
  FURTHER REORGANI ZATI ON OF REORGANI ZED BSA OR I TS SUCCESSORS.
  ACCORDI NGL Y, THE DEBTORS BEL I EVE THAT THE PL AN SATI SFI ES THE
  FEASI BI L I TY REQUI REM ENT OF SECTI ON 1129(A)(11) OF THE BANK RUPTCY CODE.




Accounting Policies

        The Financial Projections have been prepared using accounting policies that are
consistent with those applied in the Debtors’ historical financial statements.

        Upon emergence from chapter 11, Reorganized BSA will implement “fresh start”
reporting pursuant to Statement of Position 90-7, “Financial Reporting by Entities in
Reorganization Under the Bankruptcy Code,” as codified in Accounting Standards Codification
(“ASC”) Topic 852, “Reorganization.” The main principles of fresh start reporting require that
the value of the emerging entity be allocated to all of the entity’s assets in conformity with the
procedures specified by Statement of Financial Accounting Standards (“SFAS”) No. 141R,
“Business Combinations,” as codified in ASC Topic 805, “Business Combinations,” and any
portion of the value that cannot be attributed to specific tangible or identifiable intangible assets
of the emerging entity is required to be reported as goodwill.

Assumptions and Methodologies to the Financial Projections

       General Assumptions

        The Financial Projections were developed on a consolidated basis for the Debtors and the
Related Non-Debtor Entities and take into account the assumptions noted below, as well as the
current environment in which the Debtors operate, including many economic and financial forces
that are beyond the control of the Debtors. The Debtors are a not-for-profit entity providing
outdoor-focused youth programming in the United States, its territories and certain locations
                                                  3
         Case 20-10343-LSS         Doc 6214-2        Filed 09/15/21    Page 388 of 405




outside of the United States, both directly at four high adventure facilities owned or operated by
the BSA and indirectly through approximately 251 Local Councils which collectively charter
more than 50,000 Cub Scout, Scouts BSA and affiliated programs units. Economic growth or
slowdowns on a national or regional basis, including continuing impacts from COVID-19, may
impact the Debtors’ and Reorganized BSA’s revenues and expenses. In addition, general trends
and changes within the market for youth programming and the ability of the BSA and the Local
Councils to raise donations to support their programming may impact performance.

      Plan and Effective Date: The Financial Projections assume that the Plan will be
       consummated in accordance with its terms and that all transactions contemplated by the
       Plan will be consummated on or about December 31, 2021, and that Reorganized BSA
       will continue to conduct operations substantially similar to their businesses currently.

      Forecast Period: The Debtors prepared the Financial Projections based on, among other
       things, the anticipated future financial condition and results of operations of Reorganized
       BSA and the terms of the Plan. The Debtors prepared consolidated Financial Projections
       of the Boy Scouts of America for the years ending December 31, 2021, through
       December 31, 2025.

      Foundation Loan: The Financial Projections assume the Debtors receive proceeds from
       a second-lien term loan made on the Effective Date by the Foundation in the amount of
       $42.8 million (the “Foundation Loan”). The Foundation Loan will provide for equal
       quarterly amortization over the 10-year period following the Effective Date with an
       annual interest rate of 6.5%.

      BSA Settlement Trust Contribution: The Financial Projections assume the Debtors
       contribute to the Settlement Trust on the Effective Date all of the Unrestricted Cash and
       Investments as of the Effective Date, after Reorganized BSA has received the proceeds of
       the Foundation Loan, less (i) $40,000,00039,000,000, which shall be funded first from the
       proceeds of the Foundation Loan, (ii) an amount of Cash equal to the JPM Exit Fee, (iii)
       an amount of Cash sufficient to fund all unpaid Allowed Administrative Expense Claims,
       including the Allowed Hartford Administrative Expense Claim, (iv) without duplication,
       an amount of Cash sufficient to fund the Professional Fee Reserve, (v) an amount of Cash
       equal to the Creditor Representative Fee Cap, (vi) an amount of Cash sufficient to fund
       the Coalition Restructuring Expenses and (vii) the amount of Cash estimated to be
       required to satisfy Allowed Priority Tax Claims, Allowed Other Priority Claims, Allowed
       Secured Claims, and Allowed Convenience Claims, and (viiivii) an amount of Cash
       sufficient to fund all accrued but unpaid interest and reasonable fees and expenses of JPM
       as of the Effective Date to the extent not paid pursuant to the Cash Collateral Order.
       Additionally, the Financial Projections assume the Debtors contribute to the Settlement
       Trust on the Effective Date the net proceeds from the sale of the Scouting University
       building and all of the BSA’s right, title and interest in and to (a) Scouting University, (b)
       the Artwork, (cb) the Oil and Gas Interests, and (dc) the Warehouse and Distribution
       Center, subject to the Leaseback Requirement, or the proceeds of a third-party
       sale-leaseback of the Warehouse and Distribution Center for fair market value.
                                                 4
      Case 20-10343-LSS         Doc 6214-2        Filed 09/15/21    Page 389 of 405




   Proposed Resolution of Restricted and Core Asset Disputes: The Plan includes a
    proposed resolution of all disputes regarding the Debtors’ designation of assets as
    “restricted” or “core,” including the claims asserted in the complaint filed by the Tort
    Claimants’ Committee in the adversary proceeding entitled Official Tort Claimants’
    Committee of Boy Scouts of America and Delaware BSA, LLC v. Boy Scouts of America
    and Delaware BSA, LLC, Adv. Pro. No. 21-50032 (LSS) by the BSA reallocating $50
    million of restricted investments to fund operations, thereby allowing the BSA to make
    the corresponding increased contribution to the Settlement Trust, reflected in the BSA
    Settlement Trust Contribution above.          The Financial Projections assume these
    investments are released in equal monthly amounts from January 1, 2022 to April 30,
    2023, but timing of release and use of funds is subject to their applicable restrictions.

   BSA Settlement Trust Note: An unsecuredA second-lien secured promissory note is
    assumed to be issued by the Reorganized BSA to the Settlement Trust on the Effective
    Date with a principal amount of $80,000,000. The note will bear interest at a rate of 5.5%
    per annum, payable semi-annually, subject to a payment-in-kind election for the eighteen
    (18) months immediately following the Effective Date. Principal under the BSA
    Settlement Trust Note shall be payable in annual installments due on February 15 of each
    year during the term of the BSA Settlement Trust Note, commencing on February 15 of
    the second year following the Effective Date. Such annual principal payments shall be
    equal to the sum of the following calculation: (a) $4,500,000; plus (b) $3.50 multiplied by
    the aggregate number of Youth Members as of December 31 of the preceding year up to
    the forecasted number of Youth Members for such year as set forth in the Debtors’
    Financial Projections; plus (c) $50 multiplied by the aggregate number High Adventure
    Base Participants during the preceding calendar year; plus (d) $50 multiplied by the
    aggregate number of Youth Members in excess of the forecasted number of Youth
    Members for such year, excluding the portion of the excess that is comprised of members
    under the ScoutReach program, as set forth in the Debtors’ Financial Projections; plus (e)
    $150 multiplied by the aggregate High Adventure Base Participants, excluding those
    attending events with a registration fee of less than $300 (e.g., for non-typical High
    Adventure Base activities), in excess of the forecasted number of High Adventure Base
    Participants for such year as set forth in the Debtors’ Financial Projections, if applicable.
    Refer to the table in the Projected Consolidated Unrestricted Income Statement section
    for forecasted Youth Members and High Adventure Base Participants.

   Core Value Cash Pool: The Financial Projections assume that holders of Allowed
    General Unsecured Claims will be paid a total of $25 million in four equal semi-annual
    installments over the 24-month period following the Effective Date; a liability has
    therefore been established on Reorganized BSA’s balance sheet for such obligation. The
    Financial Projections also assume amortization under the Restated Debt Documents will
    not be payable until 24 months after the Effective Date.




                                              5
         Case 20-10343-LSS          Doc 6214-2        Filed 09/15/21    Page 390 of 405




Projected Income Statement

         Operating Surplus / (Deficit) After Restriction Release is not a measure of financial
performance under GAAP, and is not intended to represent cash flow from operations under
GAAP. However, Operating Surplus is utilized as a measure of operations and the Debtors’
ability to meet indebtedness service requirements. The Projected Consolidated Statements of
Operations do not reflect potential impacts from fresh start accounting. Certain restructuring
expenses related to financing may be capitalized and amortized over time; however, are reflected
herein as expensed when incurred.

       Revenue Assumptions

   a. Membership Levels – Membership levels are assumed to decrease in 2021 by 13%,
      primarily due to the impact of COVID-19 on programing, but are forecasted to stabilize
      between 2023 to 2024 and achieve modest growth in 2024 and 2025 driven by the
      following factors:
           Adjustments to programming and operations to account for reduced membership,
              including the departure of Scouts affiliated with the Church of Jesus Christ of
              Latter-day Saints.
           Channeling all Abuse Claims to the Settlement Trust, which will remove a
              significant impediment to the Debtors’ continued operational success.
           Broadening program access for girls and young women, thus potentially doubling
              total potential participants in Cubs Scouts and Scouts BSA age groups.
           Reimaging public relations campaign to bolster positive visibility and move the
              organization past bankruptcy, which can generate new interest in Scouting and
              generate increased donations.
           Improving the organization’s online registration system.
           Improving the rechartering system for Local Councils and Chartered
              Organizations.
           Expanding delivery methods that make it easier for individuals who might not
              have access to a local Scouting unit to participate through lone Cub Scouting and
              increasing these Scouts’ virtual experience.
           Gradual restoration of Local Council resources / refocus on membership growth.

   b. Registration Fees – Consist of membership fees and joining fees for youth members and
      adult volunteers. Assumes marginal annual fee increases for traditional youth members
      from 2021-2025, roughly corresponding to an inflationary rate.
   c. Supply Operations – Consist of retail and wholesale sales of apparel, badges, equipment,
      and other merchandise sold at Scout Shops, online, and to Local Councils and third
      parties. Assumes COVID-19 impacts are largely diminished by the summer of 2021 and
      the traditionally high sales season in the fall is not anticipated to be significantly impacted.
      Assumes annual price increases from 2021-2025 to offset inflation and sales volume
      fluctuates with membership.
   d. High Adventure Facilities (“HAF”) – Consist of registration fees to attend the facilities,
      trading post sales, and other revenues. Assumes the BSA retains all four HAFs and all
                                                  6
     Case 20-10343-LSS         Doc 6214-2     Filed 09/15/21     Page 391 of 405




   HAFs return to normal operations for the summer of 2021. Assumes modest annual price
   increases for 2021-2025. Attendance is assumed to be slightly reduced in 2023 due to the
   assumption that the National Jamboree (as described below) is held, but is anticipated to
   stabilize in 2024 and beyond.
e. National Jamboree – Consist of fees from Scouts and volunteers for a large-scale Scout
   event typically held every four years. Assumes events to be held in 2023 and 2026, with
   revenue largely recorded in such years.
f. Other Revenues – Consist of service fees paid from Local Councils, other event fees,
   unrestricted contributions, unit charter fees, and other miscellaneous revenues. Other
   revenues are largely consistent with preliminary 2020 results. Oil and gas royalties cease
   as the Effective Date as the underlying rights are contributed to the Settlement Trust on
   the Effective Date.

   Expense Assumptions

a. Payroll & Benefits – Expenses forecasted to decline in 2021 driven by annualizing the
   impact of headcount reductions implemented in 2020, slightly offset by an increase in the
   retirement policy for defined benefit pension and 403(b) funding from 7.75% to 12% of
   eligible wages. Assumes 2.5% annual wage increases and 3.5% annual benefits inflation
   from 2021-2025.

   Note that the BSA provides certain benefits to Local Council employees at cost and also
   collects contributions to the defined benefit pension plan on the same percentage of
   wages. These amounts are not reflected in the projections as they are as passed through.
   The contributions to the defined benefit pension plan from the retirement policy by both
   the BSA and the Local Councils are expected to be sufficient to avoid any other
   contributions to the plan during the forecast period. Pursuant to the Plan, the Restoration
   Plan, a non-qualified retirement plan, is terminated and therefore there is no ongoing
   expense. The Financial Projections include approximately $5 million contributed into the
   pension plan on behalf of the BSA each year. Depending on performance of the pension
   plan, the BSA may not be required to make this entire contribution to the pension. If
   lower pension contributions are made, cash would increase from what is currently
   projected.

b. Supply Operating Expenses – Assumes 2.5% annual wage increases for full-time
   employees from 2021-2025. Assumes cost of goods sold, part-time wages and other
   operating costs are largely variable based on sales volume. Assumes the National
   Distribution Center is contributed to the Settlement Trust on the Effective Date, and
   space is leased-back to the BSA.

c. High Adventure Facilities Expenses – Assumes 2.5% annual wage increases for full-time
   employees from 2021-2025. Assumes seasonal employees and some operating costs are
   variable based on revenue and scout attendance.

d. GLIP Expenses – Predominately consist of insurance premiums and 2021 estimates
   reflect the current assessment of the insurance renewal process, which are slightly
                                         7
        Case 20-10343-LSS         Doc 6214-2      Filed 09/15/21     Page 392 of 405




      reduced from 2020 amounts. Insurance premiums are assumed to increase 4% annually
      from 2022-2025. Assumes no changes in the current insurance programs. Expenses also
      include some legal and administrative fees, which are assumed to remain stable
      throughout the projection period. Expenses are elevated in 2021 due to a $10 million
      letter of credit draw and conversion to funded debt, for which the expense was recorded
      to the GLIP program.

   e. Other Expenses – Consist of external services, operating, information technology, travel,
      marketing, facilities, non-GLIP insurance, National Jamboree-related, and other expenses.
      2021 is assumed to be relatively stable to 2020 with additional cost cuts offsetting areas
      of higher post-COVID activity. National Jamboree expenses are expected to drive 2023
      expense increases.

Free Cash Flow Assumptions

   a. Debt Service – Assumes the Prepetition Obligations, owed to JPM, are amended and
      restated on the Effective Date on terms that are substantially the same as the terms of the
      Prepetition Debt Documents, except that (i) the obligations under the Restated Debt
      Documents will be secured by a blanket lien on all of the BSA’s assets; (ii) the maturity
      dates under the Restated Debt Documents are extended ten years after the Effective Date;
      (iii) there is a 24-month amortization holiday under the Restated Debt Documents, with
      deferred amortization amounts to be paid at maturity; (iv) the revolving credit facility
      provided under the 2019 RCF Documents will be frozen and converted to a term loan;
      and the Restated Debt Documents will provide for the Excess Cash Sweep (as discussed
      below). As the financial statements are presented on a consolidated basis, the Foundation
      Loan is an intercompany payable from the BSA to the Foundation and thus eliminated on
      the balance sheet, such amortization and interest is shown as debt service for illustrative
      purposes.

   b. BSA Settlement Trust Note Debt Service – Assumes a note with a principal amount of
      $80 million is issued to the Settlement Trust on the Effective Date with an annual interest
      rate of 5.5%, payable semi-annually, which is assumed to be paid-in-kind through June
      30, 2023, Annual principal amounts, including a fixed $4.5 million and variable amounts
      as described above, commence for the fiscal year 2022 and are payable on February 15th
      of each year, with the first such payment being due and payable on February 15 of the
      second year following the Effective Date. For simplicity, the Financial Projections reflect
      these amounts as if they were paid on December 31 of the applicable year.

   c. Capital Expenditures – Reflect estimate for capital projects for the High Adventure
      Facilities, IT systems, and Supply operations. Assumes roughly stable spending over the
      forecast period.

   d. Other Working Capital Changes – Changes in working capital reflect usage of inventory
      in relation to Supply sales, changes to unearned income related to estimated HAF
      attendance, increases in insurance premium prepaid amounts, and timing of payments for
      the National Jamboree.
                                              8
              Case 20-10343-LSS                                  Doc 6214-2                         Filed 09/15/21                             Page 393 of 405




   e. Excess Cash Sweep – The Financial Projections assume that 25% of the Excess Cash and
      Investments in excess of $75 million after accounting for principal due under the BSA
      Settlement Trust Note on the following February 15th, if any, will be applied pro rata by
      facility to outstanding JPM debt principal balances under the Restated Debt Documents
      on December 31, 2023, December 31, 2024, and December 31, 2025. Such principal
      payments are additional to the regularly scheduled amortization payments and will reduce
      the balloon principal amounts due at maturity. There are no Excess Cash Sweep
      payments forecasted through 2025.

Projected Consolidated Unrestricted Income Statement
   ($ in millions)                                                    Actual         Preliminary                                     Financial Projections                                           Total
   Year                                                               2019 (1)           2020 (1)            2021             2022             2023             2024              2025             2021 - 2025
   Year-end Estimated Youth Members                                   2,118,449          1,199,425          1,050,200         994,403          977,733          983,773          1,010,898




                                                                                                                                           21
    Scoutreach Members in Above                                                                                95,000          93,100           93,100           94,031             94,971
   Year-end Estimated HAF Attendees                                     50,816             13,211             58,696           52,500           49,800           54,350            55,150
    High Adventure Base Participants in Above                                                                 54,696           47,000           43,800           47,850            47,650




                                                                                                                                20
    Other HAF Participants in Above (2)                                                                        4,000            5,500            6,000            6,500             7,500

   Revenues




                                                                                                                         4,
      Registration Fees                                           $          65      $           88     $           74    $          74    $          75    $          79    $           83    $             385
      Supply Operations (Gross)                                             119                  51                 83               80               80               82                87                  412
      High Adventure Facilities (Gross)                                      58                  15                 63               60               61               71                73                  328




                                                                                                             r1
      National Jamboree Fees                                                  -                   -                  -                4               16                -                 4                   24
       Other Revenues (3)                                                   181                  33 be              32               39               39               40                41                  191
       Total Revenues                                                       423                187               252             257              271              272                288                 1,340
   Operating Expenses
       Payroll and Benefits (Excluding Supply & HAF)    (4)                  68                  56                 42               44               45               46                47                  225
                                                                             em

       Supply Operating Expenses (4)                                         99                  57                 69               68               68               70                72                  347
       High Adventure Facilities Operating Expenses   (4)                    47                  30                 50               48               48               51                51                  247
       GLIP Expenses (Gross)     (5)                                        112                  39                 41               42               43               45                46                  217
                                                                           pt



       Other Expenses (3)                                                   185                  36                 29               33               49               31                35                  178
       Total Expenses                                                       511                218               231             235              254              243                252                 1,214
                                                                  Se




   Operating Surplus / (Deficit)                                $           (89) $               (31)   $           21    $          22    $          18    $          29    $           36    $             126
   (before Debt Service, Capex, Depreciation and Restructuring)
   Net Assets Released from Restrictions                                     12                    8                 8               41               16                4                 4                   73
                                                      on




   Operating Surplus / (Deficit) After Restriction Release        $         (77) $               (23)   $           29    $          63    $          34    $          33    $           40    $             199
   Cash Flow Items
       Debt Service - Interest (6)                                             (7)                (7)               (7)           (10)             (10)             (10)                 (9)                  (46)
                                               d




       Debt Service - Principal (6)                                         (11)                  (2)                -               (4)              (4)           (18)               (19)                   (46)
                                          le




       Debt Service - BSA Settlement Trust Note - Interest (7)                   -                  -                -                -               (2)              (4)               (3)                   (9)
       Debt Service - BSA Settlement Trust Note - Principal (7)                  -                  -                -            (10)             (10)             (10)               (10)                   (42)
                                       Fi




       Excess Cash Sweep (8)                                                     -                  -                -                -                -                -                 -                      -
       Capital Expenditures (Non-Summit)                                    (16)                 (5)                (4)            (4)              (4)              (4)                (4)                   (21)
                        As




       Other Working Capital Changes                                         52                  57                 16             (2)               0                1                  3                     17
       Cash Flow Items                                                       18                  43                  4            (32)             (31)             (46)               (42)                  (146)
   Estimated Unrestricted Free Cash Flow                          $         (59) $               20     $           33    $          32    $          3     $       (13) $               (3)   $              53
   (before Depreciation, Restructuring, Creditor Settlements / Contributions)

   Core Value Cash Pool Payments (9)                                                                                 -            (13)             (13)                 -                 -                   (25)
   Estimated Unrestricted Cash Flow                                                                     $           33    $          19    $          (9) $         (13) $               (3)   $              28
   (before Depreciation, Restructuring, Effective Date Creditor Contributions)


   Footnotes:
   (1) 2019 results are unaudited and 2020 results are preliminary and unaudited
   (2) Primarily consists of non-traditional HAF activities that include adult attendees, such as attendees at the Philmont Training Center and family camp programs. Figures do not
       include attendees for third party events or National Jamborees
   (3) 2019 Other Revenue and Other Expenses are increased due to the World Scout Jamboree, which was a one-time large event
   (4) Payroll and benefits represent G&A/corporate expenses. Payroll related to High Adventure Facilities ("HAF") and Supply is captured in HAF and Supply operating expenses
   (5) Excludes $10 million of expenses recorded to the GLIP program in both 2020 and 2021 related to letter of credit draws and conversion to funded debt. Such expenses are treated
       as restructuring-related herein
   (6) Includes quarterly principal and interest for the JPM funded debt and Foundation Loan
   (7) Assumes paid-in-kind election made for first 18 months
   (8) Reflects 25% of estimated unrestricted cash and investments above $75 million as of December 31, if any, to be applied to JPM's principal balances beginning in 2023
   (9) Reflects semi-annual payments to holders of Allowed General Unsecured Claims beginning six months after the Effective Date


                                                                                             9
                  Case 20-10343-LSS                                Doc 6214-2                                Filed 09/15/21                           Page 394 of 405




Projected Consolidated Unrestricted Income Statement

($ in millions)                                                    Actual         Preliminary                                         Financial Projections                                            Total
Year                                                               2019 (1)           2020 (1)                2021             2022              2023             2024              2025             2021 - 2025
Year-end Estimated Youth Members                                   2,118,449          1,199,425              1,050,200         994,403          9,777,323         983,773          1,010,898
 Scoutreach Members in Above                                                                                    95,000          93,100             93,100          94,031             94,971
Year-end Estimated HAF Attendees                                     50,816             13,211                 58,696           52,500            49,800           54,350            55,150
 High Adventure Base Participants in Above                                                                     54,696           47,000            43,800           47,850            47,650
 Other HAF Participants in Above (2)                                                                            4,000            5,500             6,000            6,500             7,500

Revenues
   Registration Fees                                           $          65      $          88          $           74    $          74    $           75    $          79    $           83    $             385
   Supply Operations (Gross)                                             119                 51                      83               80                80               82                87                  412
   High Adventure Facilities (Gross)                                      58                 15                      63               60                61               71                73                  328
   National Jamboree Fees                                                  -                  -                       -                4                16                -                 4                   24
    Other Revenues (3)                                                   181                 33                      32               39                39               40                41                  191
    Total Revenues                                                       423                187                   252             257                271             272                288                 1,340
Operating Expenses
    Payroll and Benefits (Excluding Supply & HAF)    (4)                  68                 56                      42               44                45               46                47                  225
    Supply Operating Expenses (4)                                         99                 57                      69               68                68               70                72                  347




                                                                                                                                            21
    High Adventure Facilities Operating Expenses   (4)                    47                 30                      50               48                48               51                51                  247
    GLIP Expenses (Gross)                                                112                 49                      51               42                43               45                46                  227
    Other Expenses (3)                                                   185                 36                      29               33                49               31                35                  178
    Total Expenses                                                       511                228                   241             235                254             243                252                 1,224




                                                                                                                               20
Operating Surplus / (Deficit)                                $           (89) $             (41)         $           11    $          22    $           18    $          29    $           36    $             116
(before Debt Service, Capex, Depreciation and Restructuring)
Net Assets Released from Restrictions                                     12                  8                       8               41                16                4                 4                   73
Operating Surplus / (Deficit) After Restriction Release        $         (77) $             (33)         $           19    $          63    $           34    $          33    $           40    $             189




                                                                                                                 2,
Cash Flow Items
    Debt Service - Interest (5)                                             (7)              (7)                     (7)           (10)               (10)            (10)                 (9)                  (46)
    Debt Service - Principal (5)                                         (11)                (2)                      -               (4)               (4)           (18)               (19)                   (46)
                                                                                                     ly
    Debt Service - BSA Settlement Trust Note - Interest (6)                   -                  -                    -                -                (2)              (4)               (3)                   (9)
    Debt Service - BSA Settlement Trust Note - Principal (6)                  -                  -                    -            (11)               (10)            (11)               (11)                   (42)
                                                                                      Ju

    Excess Cash Sweep (7)                                                     -                  -                    -                -                 -                -                 -                      -
    Capital Expenditures (Non-Summit)                                    (16)                (5)                     (4)            (4)                (4)             (4)                (4)                   (21)
    Other Working Capital Changes                                         52                 67                      25             (2)                 0               1                  3                     27
    Cash Flow Items                                                       18                 53                      14            (32)               (31)            (46)               (43)                  (137)
                                                                   on



Estimated Unrestricted Free Cash Flow                          $         (59) $              20          $           33    $          31    $           3     $       (13) $               (3)   $              52
(before Depreciation, Restructuring, Creditor Settlements / Contributions)

Core Value Cash Pool Payments (8)                                                                                     -            (13)               (13)                -                 -                   (25)
                                                           d




Estimated Unrestricted Cash Flow                                                                         $           33    $          19    $           (9) $         (13) $               (3)   $              27
                                                 le




(before Depreciation, Restructuring, Effective Date Creditor Contributions)
                                        Fi




Footnotes:
(1) 2019 results are unaudited and 2020 results are preliminary and unaudited
(2) Primarily consists of non-traditional HAF activities that include adult attendees, such as attendees at the Philmont Training Center and family camp programs. Figures do not
    include attendees for third party events or National Jamborees
                          As




(3) 2019 Other Revenue and Other Expenses are increased due to the World Scout Jamboree, which was a one-time large event
(4) Payroll and benefits represent G&A/corporate expenses. Payroll related to High Adventure Facilities ("HAF") and Supply is captured in HAF and Supply operating expenses
(5) Includes quarterly principal and interest for the JPM funded debt and Foundation Loan
(6) Assumes paid-in-kind election made for first 18 months
(7) Reflects 25% of estimated unrestricted cash and investments above $75 million as of December 31, if any, to be applied to JPM's principal balances beginning in 2023
(8) Reflects semi-annual payments to holders of Allowed General Unsecured Claims beginning six months after the Effective Date




                                                                                                     9
              Case 20-10343-LSS                      Doc 6214-2        Filed 09/15/21       Page 395 of 405




Projected Pro Forma Consolidated Balance Sheet – December 31, 2021

  ($ in millions)                                                           Pre-Emergence   Reorganization           Post-Emergence
                                                                              12/31/2021     Adjustments               12/31/2021
  Assets
    Cash and Cash Equivalents
    Cash and cash equivalents - Unrestricted                                $         105   $          (83)   (a.)   $          22
    GAAP Restricted Cash - LC Cash Collateral                                          63              (63)   (b.)               -
    Donor Restricted Cash                                                              22                -                      22
    Total cash and cash equivalents                                                   191             (146)                     45
    Investments, at fair value
    Investments - Unrestricted                                                         17                -                      17
    Investments - Donor Restricted                                                    179              (43)   (c.)             136
    Total Investments, at fair value                                                  196              (43)                    153




                                                                                            21
    Accounts receivable                                                                12                -                      12
    Pledges receivable                                                                 17                -                      17




                                                                                     20
    Other receivables                                                                   1                -                       1
    Gift annuities                                                                      6                -                       6
    Prepaid expenses                                                                   15                -                      15




                                                                                4,
    Inventories                                                                        46                -                      46
    Land, buildings, and equipment, net                                               465               (3)   (d.)             462




                                                                            r1
    Other                                                                              12                -                      12
    Total Assets, excluding Non-Controlling Interests                       $         960   $         (192)          $         768
                                                                       be
  Liabilities
    Accounts payable and accrued liabilities                                $          95   $          (65)   (e.)   $          30
                                                           em

    Core Value Claims Payable                                                           -               25    (f.)              25
    Gift annuities                                                                      6                -                       6
                                                         pt


    Unearned fees and subscriptions                                                    51                -                      51
    Notes payable including line of credit
                                                     Se




     Secured funded debt                                                              242               19    (g.)             261
     BSA Settlement Trust Note                                                          -               80    (h.)              80
     Total Notes payable including line of credit                                     242               99                     341
                                               on




    Insurance reserves                                                                239             (232)   (i.)               7
    Total liabilities                                                       $         633   $         (174)   (j.)   $         458
                                        d
                                 le




  Net Assets
    Unrestricted Net Assets - controlling interest                          $         116   $           25           $         141
                              Fi




    Restricted Net Assets - controlling interest                                      212              (43)                    169

    Total Net Assets, excluding Non-Controlling Interests                   $         327   $          (17)   (k.)   $         310
                     As




    Total Net Assets and Liabilities, excluding Non-Controlling Interests   $         960   $         (192)          $         768

    Estimated Unrestricted Liquidity                                        $         122   $          (83)          $          39




                                                                  10
                  Case 20-10343-LSS                Doc 6214-2             Filed 09/15/21         Page 396 of 405




Projected Pro Forma Consolidated Balance Sheet – December 31, 2021


($ in millions)                                                              Pre-Emergence   Reorganization           Post-Emergence
                                                                               12/31/2021     Adjustments               12/31/2021
Assets
  Cash and Cash Equivalents
  Cash and cash equivalents - Unrestricted                                  $          101   $          (78)   (a.)   $          23
  GAAP Restricted Cash - LC Cash Collateral                                             63              (63)   (b.)               -
  Donor Restricted Cash                                                                 22                -                      22
  Total cash and cash equivalents                                                      186             (141)                     46
  Investments, at fair value
  Investments - Unrestricted                                                            17                -                      17
  Investments - Donor Restricted                                                       179              (43)   (c.)             136
  Total Investments, at fair value                                                     196              (43)                    153
  Accounts receivable                                                                   12                -                      12
  Pledges receivable                                                                    17                -                      17
  Other receivables                                                                      1                -                       1




                                                                                             21
  Gift annuities                                                                         6                -                       6
  Prepaid expenses                                                                      15                -                      15
  Inventories                                                                           46                -                      46




                                                                                   20
  Land, buildings, and equipment, net                                                  465               (3)   (d.)             462
  Other                                                                                 12                -                      12
  Total Assets, excluding Non-Controlling Interests                         $          955   $         (186)          $         769




                                                                            2,
Liabilities
  Accounts payable and accrued liabilities                                  $           91   $          (61)   (e.)   $          30
  Core Value Claims Payable                                                              -               25    (f.)              25
                                                                    ly
  Gift annuities                                                                         6                -                       6
  Unearned fees and subscriptions                                                       51                -                      51
                                                            Ju

  Notes payable including line of credit
   Secured funded debt                                                                 242               19    (g.)             261
   BSA Settlement Trust Note                                                             -               80    (h.)              80
                                                   on



   Total Notes payable including line of credit                                        242               99                     341
  Insurance reserves                                                                   239             (232)   (i.)               7
  Total liabilities                                                         $          628   $         (170)   (j.)   $         458
                                               d




Net Assets
                                        le




  Unrestricted Net Assets - controlling interest                            $          116   $           26           $         142
  Restricted Net Assets - controlling interest                                         212              (43)                    169
                                 Fi




  Total Net Assets, excluding Non-Controlling Interests                     $          327   $          (16)   (k.)   $         311
                     As




  Total Net Assets and Liabilities, excluding Non-Controlling Interests     $          955   $         (186)          $         769

  Estimated Unrestricted Liquidity                                          $          118   $          (78)          $          40




                                                                    10
         Case 20-10343-LSS          Doc 6214-2        Filed 09/15/21    Page 397 of 405




Notes to Projected Pro Forma Balance Sheet

       The pro forma balance sheet adjustments contained herein account for (i) the
reorganization and related adjustments pursuant to the Plan and (ii) the estimated impact from
the implementation of fresh start accounting pursuant to ASC Topic 852, “Reorganization.”

        The Debtors have not yet completed their fresh start reporting analysis. The Financial
Projections have limited fresh start accounting adjustments and the values ultimately used by the
Debtors in implementing fresh start reporting may differ from this estimate. Likewise, the
Debtors’ allocation of values to individual assets and liabilities is based upon preliminary
estimates that are subject to change upon the formal implementation of fresh start reporting and
could result in material differences to the allocated values included in these Financial Projections.
For purposes of estimating the impact of fresh start accounting, the Debtors’ have assumed that
the book value of all of their assets are adjusted to fair market value. Also contained herein is
Exhibit 1: Retained Property List.

   a. Exit Costs / Cash Contributions – The net change in unrestricted cash of $(7883) million
      is comprised of the following components:
           Professional Fee Reserve – Restructuring professional fees outstanding as of the
             Effective Date, which are estimated to be approximately $4360 million are
             reserved and not part of Reorganized BSA’s assets. This amount includes
             approximately $15 million in Coalition Restructuring Expenses.
           Coalition Restructuring Expenses – Outstanding fees and expenses to Coalition
             professionals subject to the Coalition Effective Date Fee Cap and Coalition
             Monthly Fee Cap assumed to be approximately $12.5 million.
          • Proceeds of the Foundation Loan – The Foundation is assumed to issue a
             $42.8 million loan to Reorganized BSA on the Effective Date, which is to be
             transferred from the Foundation’s restricted investments.
          • Administrative Expense Claims Reserve – Administrative claims,
             estimated as approximately $450,000, are assumed to be paid on the Effective
             Date.
          • Creditor Representative Fee Cap – Reorganized BSA will reserve on the
             Effective Date $100,000, which is the maximum amount of reasonable fees and
             actual and necessary costs and expenses payable by Reorganized BSA
             to the Creditor Representative.
          • Allowed Priority Tax Claims – Priority tax claims, estimated as less than
             $100,000 are assumed to be paid on the Effective Date.
          • Allowed Other Priority Claims – Other priority claims, estimated as less
             than$100,000 are assumed to be paid on the Effective Date.




                                                 11
     Case 20-10343-LSS        Doc 6214-2       Filed 09/15/21   Page 398 of 405

       •   Allowed Convenience Claims – Convenience claims, estimated as
           approximately$2.6 million, are assumed to be paid on the Effective Date.
       •   JPM Exit Fee – The facility exit fee is assumed to be approximately $1.3
           million and to be paid on the Effective Date.
       •   Accrued and Unpaid JPM Interest – Estimated unpaid interest of approximately
           $700,000 is assumed to be paid on the Effective Date.
       •   Allowed Hartford Administrative Expense Claim – Estimated to be
           approximately$2 million.
       •   Trust Contributions – The Financial Projections assume that the Net Unrestricted
           Cash and Investments which are estimated at approximately $6059 million, will
           be contributed to the Settlement Trust.

b. Cash Collateral – Assumes substantially all letters of credit are drawn on the Effective
   Date and are converted to funded debt. Approximately $63 million cash collateral is
   assumed to be used to partially reimburse JPM for such draws.

c. Restricted Investments – Reflects, from a consolidated BSA perspective, the transfer of
   cash from the Foundation’s restricted investments as loaned to Reorganized BSA.

d. Land, Buildings and Equipment – The Scouting University building and the
   Warehouse and Distribution Center are assumed to be contributed to the Settlement
   Trust as of the Effective Date. No changes assumed in remaining values or
   depreciation expense pending fresh start accounting.

e. Accounts Payable – Assumes outstanding restructuring professional fees, inclusive of
   Coalition professional fees, (estimated to be approximately $5660 million) are reserved
   on the Effective Date. Additionally, accrued and unpaid JPM interest and fees of
   approximately $700,000 are assumed to be paid on the Effective Date. All prepetition
   trade liabilities, which are estimated to be approximately $5 million, will be settled
   in accordance with the terms of the Plan. Note that the other General Unsecured
   Claims comprised of Restoration Plan Claims and Deferred Compensation claims
   were not recorded on the Debtor’s pre-emergence balance sheet and thus no
   reduction for the resolution of those claims is reflected.

f. Core Value Claims Payable – Reflects the establishment of a new $25 million liability
   for the Core Value Cash Pool to be paid to Allowed General Unsecured Claims over 2
   years.

g. First Lien Debt – The Plan contemplates a restructured capital structure for the Debtors
   consisting of (a) $40 million of 2010 Notes, (b) $146 million of 2012 Notes, (c) a $64
   Revolving Credit Facility, (d) an $11 million Term Loan, and (e) $5 million of
   undrawn letters of credit, which are off balance sheet. Assumes approximately $81
   million of letters of credit are drawn on the Effective Date and converted to secured
   funded debt, which are partially reimbursed by the $63 million of cash collateral
   outstanding. Note that while the Foundation Loan is to be issued on the Effective
   Date, it is treated as an intercompany loan and not funded debt.

                                          12
     Case 20-10343-LSS        Doc 6214-2       Filed 09/15/21   Page 399 of 405




h. BSA Settlement Trust Note – Assumes a new $80 million promissory note
   is issued to the Settlement Trust on the Effective Date.

i. Insurance Reserves – Prepetition liability amounts are assumed to be
    eliminated on the Effective Date as Abuse Claims will be channeled to the
    Settlement Trust and Non-Abuse Litigation Claims will recover from
    available Insurance Coverage. Post-emergence amounts relates to non-general
    liability insurance.

j. The defined benefit Pension Plan assets and liabilities are not reflected on
   the balance sheet.

k. Represents the net accounting loss from completion of the reorganization, primarily
   due to Settlement Trust contributions and the issuance of the BSA Settlement Trust Note.




                                          13
                    Case 20-10343-LSS                           Doc 6214-2                    Filed 09/15/21                          Page 400 of 405




Projected Consolidated Balance Sheet (1)


  ($ in millions)                                                                  Actual (1)(2) Preliminary (1)(2)                         Financial Projections (1)(3)
  Year Ending                                                                        2019              2020               2021            2022          2023             2024            2025
  Assets
    Cash and Cash Equivalents
     Cash and cash equivalents - Unrestricted                                     $         94    $           55      $          22   $         37   $         27   $           14   $      12
     GAAP Restricted Cash - LC Cash Collateral                                              63                63                  -              -              -                -           -
     Donor Restricted Cash                                                                  42                33                 22             22             22               22          22
     Total cash and cash equivalents                                                       199               151                 45             59             50               37          34
    Investments, at fair value
      Investments - Unrestricted                                                           130               132              17               17             17             17             17
      Investments - Donor Restricted                                                       148               167             136              110            109            119            130
      Total Investments, at fair value                                                     277               299             153              127            126            136            147
    Accounts receivable                                                                     22                10              12               12             12             12             12




                                                                                                                                      21
    Pledges receivable                                                                      36                17              17               17             17             17             17
    Other receivables                                                                        1                 1               1                1              1              1              1
    Gift annuities                                                                           7                 6               6                6              6              6              6




                                                                                                                          20
    Prepaid expenses                                                                        28                15              15               16             16             16             16
    Inventories                                                                             67                59              46               46             46             46             46
    Land, buildings, and equipment, net                                                    497               480             462              448            434            420            405
    Other                                                                                   12                12              12               12             12             12             12




                                                                                                                 4,
    Total Assets, excluding Non-Controlling Interests                             $      1,147    $        1,050      $      768      $       743    $       718    $       702      $     696




                                                                                                       r1
  Liabilities
    Accounts payable and accrued liabilities                                      $        106    $           63      $          30   $         31   $         28   $           28   $      31
    Core Value Claims Payable (4)                                                            -                 -                 25             13              -                -           -
    Gift annuities
                                                                                              be
                                                                                              7                6                  6              6              6                6           6
    Unearned fees and subscriptions                                                          43               53                 51             48             51               52          52
    Notes payable including line of credit
                                                                              em

     Secured funded debt                                                                   225               232             261              261            261            247            232
     BSA Settlement Trust Note                                                               -                 -              80               74             66             55             45
     Total notes payable including line of credit                                          225               232             341              335            326            302            277
                                                                            pt


    Insurance reserves                                                                     235               239               7                7              7              7              7
    Total liabilities                                                             $        615    $          593      $      458      $       438    $       418    $       394      $     373
                                                                  Se




  Net Assets
    Unrestricted Net Assets - controlling interest                                $        309    $          257      $      141      $       162    $       159    $       156      $     161
    Restricted Net Assets - controlling interest                                           223               200             169              143            142            152            163
                                                       on




    Total Net Assets, excluding Non-Controlling Interests                         $        533    $          457      $      310      $       305    $       300    $       308      $     323

    Total Net Assets and Liabilities, excluding Non-Controlling Interests         $      1,147    $        1,050      $      768      $       743    $       718    $       702      $     696

    Estimated Unrestricted Liquidity   (5)                                        $        224    $          188      $          39   $         53   $         44   $           31   $      29
                                                     d
                                          le




  Footnotes:
  (1) Presented excluding non-controlling interests
                                       Fi




  (2) 2019 is unaudited. 2020 reflects preliminary, unaudited results. Amounts are subject to change
  (3) Financial Projections reflect limited fresh start accounting assumptions and do not include any significant revaluation of assets
  (4) Reflects the establishment of a new $25 million liability for the Core Value Cash Pool on the Effective Date, which is to be paid to Allowed General Unsecured Claims
                         As




      in semi-annual installments over a 24-month period
  (5) Consists of unrestricted cash & equivalents and unrestricted investments




                                                                                        14
                  Case 20-10343-LSS                               Doc 6214-2                     Filed 09/15/21                         Page 401 of 405




Projected Consolidated Balance Sheet (1)


($ in millions)                                                                  Actual (1)(2) Preliminary (1)(2)                         Financial Projections (1)(3)
Year Ending                                                                        2019              2020               2021            2022          2023             2024            2025
Assets
  Cash and Cash Equivalents
   Cash and cash equivalents - Unrestricted                                     $         94    $           55      $          23   $         37   $         28   $           15   $      12
   GAAP Restricted Cash - LC Cash Collateral                                              63                63                  -              -              -                -           -
   Donor Restricted Cash                                                                  42                33                 22             22             22               22          22
   Total cash and cash equivalents                                                       199               151                 46             60             50               37          35
  Investments, at fair value
    Investments - Unrestricted                                                           130               132              17               17             17             17             17
    Investments - Donor Restricted                                                       148               167             136              110            109            119            130
    Total Investments, at fair value                                                     277               299             153              127            126            136            147
  Accounts receivable                                                                     22                10              12               12             12             12             12
  Pledges receivable                                                                      36                17              17               17             17             17             17
  Other receivables                                                                        1                 1               1                1              1              1              1
  Gift annuities                                                                           7                 6               6                6              6              6              6
  Prepaid expenses                                                                        28                15              15               16             16             16             16
  Inventories                                                                             67                59              46               46             46             46             46




                                                                                                                               21
  Land, buildings, and equipment, net                                                    497               480             462              448            434            420            405
  Other                                                                                   12                12              12               12             12             12             12
  Total Assets, excluding Non-Controlling Interests                             $      1,147    $        1,050      $      769      $       744    $       719    $       702      $     696

Liabilities




                                                                                                                    20
  Accounts payable and accrued liabilities                                      $        106    $           63      $          30   $         31   $         28   $           28   $      31
  Core Value Claims Payable (4)                                                            -                 -                 25             13              -                -           -
  Gift annuities                                                                            7                6                  6              6              6                6           6
  Unearned fees and subscriptions                                                          43               53                 51             48             51               52          52




                                                                                                      2,
  Notes payable including line of credit
   Secured funded debt                                                                   225               232             261              261            261            247            232
   BSA Settlement Trust Note                                                               -                 -              80               74             65             55             44
   Total notes payable including line of credit                                          225               232             341              335            326            301            276
                                                                                           ly
  Insurance reserves                                                                     235               239               7                7              7              7              7
  Total liabilities                                                             $        615    $          593      $      458      $       438    $       417    $       393      $     372
                                                                                Ju

Net Assets
  Unrestricted Net Assets - controlling interest                                $        309    $          257      $      142      $       163    $       160    $       157      $     162
  Restricted Net Assets - controlling interest                                           223               200             169              143            142            152            163
                                                                 on


  Total Net Assets, excluding Non-Controlling Interests                         $        533    $          457      $      311      $       306    $       301    $       309      $     324

  Total Net Assets and Liabilities, excluding Non-Controlling Interests         $      1,147    $        1,050      $      769      $       744    $       719    $       702      $     696

  Estimated Unrestricted Liquidity   (5)                                        $        224    $          188      $          40   $         54   $         45   $           32   $      29
                                                         d




Footnotes:
(1) Presented excluding non-controlling interests
                                                   le




(2) 2019 is unaudited. 2020 reflects preliminary, unaudited results. Amounts are subject to change
(3) Financial Projections reflect limited fresh start accounting assumptions and do not include any significant revaluation of assets
                                           Fi




(4) Reflects the establishment of a new $25 million liability for the Core Value Cash Pool on the Effective Date, which is to be paid to Allowed General Unsecured Claims
    in semi-annual installments over a 24-month period
(5) Consists of unrestricted cash & equivalents and unrestricted investments
                          As




                                                                                           14
                Case 20-10343-LSS                           Doc 6214-2                 Filed 09/15/21                     Page 402 of 405




Projected Consolidated Statement of Cash Flows



  ($ in millions)                                                                Preliminary (1)                                Financial Projections
  Year Ending                                                                         2020              2021             2022              2023              2024              2025
  Operating Surplus / (Deficit) After Restriction Release                        $          (23)    $          29    $          63     $          34     $          33     $          40

   Interest Expense - JPM & Foundation Loan                                                  (7)             (7)                (10)              (10)              (10)               (9)
   Interest Expense - BSA Settlement Trust Note                                               -               -                   -                (2)               (4)               (3)
   Cash Restructuring / Reorganization Expenses   (2)                                       (56)           (221)                 (5)                -                 -                 -
   Core Value Cash Pool Payments                                                              -                  -              (13)              (13)                -                 -

   Changes in Assets & Liabilities
   Unearned Income and Prepaid Expenses                                                      23                (2)               (3)                3                 1                 0
   Accounts receivable                                                                       12                (1)               (0)                -                 -                 -
   Pledges receivable                                                                        19                 -                 -                 -                 -                 -




                                                                                                                         21
   Other receivables                                                                          0                 -                 -                 -                 -                 -
   Gift annuities                                                                             1                 -                 -                 -                 -                 -
   Inventories                                                                                9                13                 -                 -                 -                 -




                                                                                                                20
   Other                                                                                      1                 -                 -                 -                 -                 -
   Accounts payable and accrued liabilities (excluding restructuring)                       (26)               (3)                1                (3)                -                 3
   Gift annuities                                                                            (1)                -                 -                 -                 -                 -




                                                                                                        4,
   Other / Adjustments (3)                                                                   14                 6                 -                 -                 -                 -
  Cash Flow from Operating Activities                                                       (35)           (187)                33                10                20                31




                                                                                              r1
   Capital Expenditures                                                                     (11)             (8)                 (8)               (8)               (8)               (8)
   Investment Transfers / Disbursements (4)                                                   -             158                   -                 -                 -                 -
                                                                                      be
   Donor Restricted Cash Usage (Summit Capital Expenditures)                                  9               4                   4                 4                 4                 4
  Cashflow from Investing Activities                                                         (2)            154                  (4)               (4)               (4)               (4)
                                                                          em

   Amortization - JPM & Foundation Loan                                                      (2)                 -               (4)               (4)              (18)              (19)
   Amortization - BSA Settlement Trust Note                                                   -                  -              (10)              (10)              (10)              (10)
   Excess Cash Sweep                                                                          -                  -                -                 -                 -                 -
                                                                        pt


  Cashflow from Financing Activities                                                         (2)                 -              (15)              (15)              (29)              (29)
                                                              Se




  Total Change in Unrestricted Cash (excluding unrestricted investments)         $          (39)    $          (33) $           14     $           (9) $            (13) $             (2)

  Beginning Unrestricted Cash Balance (excluding investments)                                94                55               22                37                27                14
                                                   on




  Ending Unrestricted Cash Balance (excluding investments)                                   55                22               37                27                14                12

  Footnotes:
  (1) 2020 reflects preliminary, unaudited results. Amounts are subject to change
                                              d




  (2) Includes estimated cash restructuring fees paid and contributions to trust on the Effective Date
                                    le




  (3) Includes non-cash working capital adjustments, such as reserves for inventory and pledge receivables in 2020
  (4) Reflects transfers from unrestricted investment account to cash for restructuring and operating expenses, as well as proceeds from the Foundation Loan via
                                 Fi




      Foundation's restricted investments
                       As




                                                                                 15
                  Case 20-10343-LSS                           Doc 6214-2                 Filed 09/15/21                       Page 403 of 405




Projected Consolidated Statement of Cash Flows


($ in millions)                                                                Preliminary (1)                                Financial Projections
Year Ending                                                                         2020              2021             2022           2023          2024              2025
Operating Surplus / (Deficit) After Restriction Release                        $          (33)    $          19    $          63     $     34    $         33     $          40

 Interest Expense - JPM & Foundation Loan                                                  (7)             (7)                (10)        (10)             (10)               (9)
 Interest Expense - BSA Settlement Trust Note                                               -               -                   -          (2)              (4)               (3)
 Cash Restructuring / Reorganization Expenses   (2)                                       (56)           (220)                 (5)          -                -                 -
 Core Value Cash Pool Payments                                                              -                  -              (13)        (13)               -                 -

 Changes in Assets & Liabilities
 Unearned Income and Prepaid Expenses                                                      23                (2)               (3)          3                1                 0
 Accounts receivable                                                                       12                (1)               (0)          -                -                 -
 Pledges receivable                                                                        19                 -                 -           -                -                 -
 Other receivables                                                                          0                 -                 -           -                -                 -
 Gift annuities                                                                             1                 -                 -           -                -                 -
 Inventories                                                                                9                13                 -           -                -                 -
 Other                                                                                      1                 -                 -           -                -                 -
 Accounts payable and accrued liabilities (excluding restructuring)                       (16)               (2)                1          (3)               -                 3




                                                                                                                       21
 Gift annuities                                                                            (1)                -                 -           -                -                 -
 Other / Adjustments (3)                                                                   14                16                 -           -                -                 -
Cash Flow from Operating Activities                                                       (35)           (186)                33            9              20                31




                                                                                                        20
 Capital Expenditures                                                                     (11)             (8)                 (8)         (8)              (8)               (8)
 Investment Transfers / Disbursements (4)                                                   -             158                   -           -                -                 -
 Donor Restricted Cash Usage (Summit Capital Expenditures)                                  9               4                   4           4                4                 4
Cashflow from Investing Activities                                                         (2)            154                  (4)         (4)              (4)               (4)

 Amortization - JPM & Foundation Loan
 Amortization - BSA Settlement Trust Note
                                                                                           (2)
                                                                                            -
                                                                                                2,             -
                                                                                                               -
                                                                                                                               (4)
                                                                                                                              (11)
                                                                                                                                           (4)
                                                                                                                                          (10)
                                                                                                                                                           (18)
                                                                                                                                                           (11)
                                                                                                                                                                             (19)
                                                                                                                                                                             (11)
                                                                                    ly
 Excess Cash Sweep                                                                          -                  -                -           -                -                 -
Cashflow from Financing Activities                                                         (2)                 -              (15)        (15)             (29)              (29)
                                                                          Ju

Total Change in Unrestricted Cash (excluding unrestricted investments)         $          (39)    $          (32) $           14     $    (10) $           (13) $             (3)

Beginning Unrestricted Cash Balance (excluding investments)                                94                55               23           37              28                15
Ending Unrestricted Cash Balance (excluding investments)                                   55                23               37           28              15                12
                                                             on



Footnotes:
(1) 2020 reflects preliminary, unaudited results. Amounts are subject to change
(2) Includes estimated cash restructuring fees paid and contributions to trust on the Effective Date
                                                      d




(3) Includes non-cash working capital adjustments, such as reserves for inventory and pledge receivables in 2020
(4) Reflects transfers from unrestricted investment account to cash for restructuring and operating expenses, as well as proceeds from the Foundation Loan via
                                             le




    Foundation's restricted investments
                                     Fi
                        As




                                                                                    15
                            Case 20-10343-LSS                 Doc 6214-2           Filed 09/15/21             Page 404 of 405
Boy Scouts of America                                                                                                                      EXHIBIT 1
Retained Property List


($ in millions)                                   Estimated BSA Only Assets Immediate Post Effective Date (1)
                                                                                Restricted
                                                                               and/or Core            Unrestricted
                                                       Total Balance             Property              Property
ASSETS
  Cash & Equivalents
    Cash & Equivalents                             $               45      $              22      $              22
    LC Collateral (JPM) (2)                                         -                      -                      -
      Total Cash                                                   45                     22                     22

  Investments
    General Investments (3)                                      121                     111                     10
    Order of the Arrow                                             -                       -                      -
        Total Investments                                        121                     111                     10

  Land & Buildings
    National Headquarters (4)                                      11                        -                   11
     Scouting University Building (5)                                  -                     -                       -
     Warehouse and Distribution Center (5)                          -                        -                    -
       Subtotal Land & Buildings                                   11                        -                   11
     High Adventure Facilities: (6)
     Philmont Scout Ranch (4)                                    153                     153                         -
     Florida Sea Base (4)                                          29                     29                         -
     Northern Tier (4)                                             8                       8                         -
       Subtotal Adventure Bases                                  190                     190                         -

        Total Land & Buildings                                   201                     190                     11

  Furniture & Equipment                                            28                        -                   28

  Accounts Receivable                                              12                        -                   12

  Pledges Receivable (NPV, net of allowances)
    Donor Restricted Pledges Receivable, net                       15                     15                         -
    Unrestricted Receivable, net                                    -                      -                         -
      Total Pledge Receivable                                      15                     15                         -

  Inventory                                                        46                        -                   46

  Prepaids & Deferred Charges                                      15                        -                   15

  Other Assets
    Misc. Summit Assets                                             5                      5                         -
    Gift Annuity & Pooled Income Investments                        7                      7                         -
      Total Other Assets                                           11                     11                         -

  Other Receivables
    Note Receivable from Arrow WV (6)                              43                     43                      -
    Other Interfund Rec/(Pay)                                     (11)                     -                    (11)
      Total Interfund Receivable                                   32                     43                    (11)

TOTAL ASSETS (7)                                   $             527       $             393      $             134



(1) Represents property that was Identified Property and 541 Property respectively during the chapter 11 process that is retained by Reorganized
(2) Assumes substantially all letters of credit are drawn by the Effective Date and ~$63 million cash collateral is utilized to reimburse JPM for such
(3) Approximately $6.5 million of non-Debtor unrestricted investments are included in unrestricted operating cash retained on the Effective Date
    but excluded in the Debtor amounts above.
(4) Reflects amounts based on appraisals for high adventure bases as of August 2020 and broker opinion of value for National HQ. Value is
    assumed consistent throughout the period as no appraisal is expected on the Effective Date
(5) Net sale proceeds of Scouting University building and value of the Warehouse and National Distribution Center to be contributed to the Trust,
    along with the Artwork and Oil & Gas Leases (not shown), on the Effective Date
(6) The Summit high adventure facility is in a separate legal entity, Arrow WV. BSA has a note receivable due from Arrow, which was $361
    million as of 6/30/21. Amount based on appraisals / projected sale proceeds per third party appraisal for Summit
(7) Total assets do not tie to the estimated pro forma consolidated balance sheet because (a) this schedule represents BSA-only assets, (b) pro
    forma balance sheet reflects limited fresh start accounting, and (c) property values and Arrow intercompany balance reflect appraisal values
    vs. book values
Case 20-10343-LSS   Doc 6214-2   Filed 09/15/21   Page 405 of 405




                         EXHIBIT F

             ABUSE CLAIMS LIST COMPOSITE
